Exhibit 1
                                   Group Declaration Exhibit
           142 Declarations of Putative Class Members Describing Sexual Harassment

                                      Table of Contents
Declarant                                                  Page No.
Addison, Monshai                                           Decl. Ex. 1 ‐ 9
Alger, Cara                                                Decl. Ex. 10 ‐ 15
Allen, Rhonda                                              Decl. Ex. 16 ‐ 18
Anderson, Latarsha                                         Decl. Ex. 19 ‐ 22
Anderson, Tamara                                           Decl. Ex. 23 ‐ 29
Bain‐Norris, Kristen                                       Decl. Ex. 30 ‐ 33
Bertrand, Amanda                                           Decl. Ex. 34 ‐ 37
Black, Kendra                                              Decl. Ex. 38 ‐ 47
Bond, Sherri                                               Decl. Ex. 48 ‐ 53
Bowen, Kimberly                                            Decl. Ex. 54 ‐ 61
Bowie, Audra                                               Decl. Ex. 62 ‐ 67
Braxton, Veneisa                                           Decl. Ex. 68 ‐ 70
Bridgeforth, Victoria                                      Decl. Ex. 71 ‐ 74
Brown, Carolyn                                             Decl. Ex. 75 ‐ 82
Brown, Catrina                                             Decl. Ex. 83 ‐ 91
Brown, Jacqueline (CO)                                     Decl. Ex. 92 ‐ 99
Brown, Jacqueline (Transportation)                         Decl. Ex. 100 ‐ 105
Brown, Monique                                             Decl. Ex. 106 ‐ 109
Brown, Trina                                               Decl. Ex. 110 ‐ 112
Brown‐Burge, Ayesha                                        Decl. Ex. 113 ‐ 116
Brown‐Conley, Patricia                                     Decl. Ex. 117 ‐ 126
Bryant, Mara                                               Decl. Ex. 127 ‐ 130
Calvin, Toni                                               Decl. Ex. 131 ‐ 141
Champ, Angela                                              Decl. Ex. 142 ‐ 144
Clay, Sherita                                              Decl. Ex. 145 ‐ 148
Coleman, Crystal                                           Decl. Ex. 149 ‐ 152
Collazo, Lisette                                           Decl. Ex. 153 ‐ 159
Colon, Lena                                                Decl. Ex. 160 ‐ 163
Condon, Cheryl                                             Decl. Ex. 164 ‐ 166
Conley, Oneka                                              Decl. Ex. 167 ‐ 174
Connors, Beth                                              Decl. Ex. 175 ‐ 178
Correa, Jessica                                            Decl. Ex. 179 ‐ 185
Cribbs, Tanisha                                            Decl. Ex. 186 ‐ 195
Crump, Lashon                                              Decl. Ex. 196 ‐ 200
Daniel Denise                                              Decl. Ex. 201 ‐ 204
Delegan, Erin                                              Decl. Ex. 205 ‐ 214
DeMichel, Denise                                           Decl. Ex. 215 ‐ 217
Derden, Hazel                                              Decl. Ex. 218 ‐ 222
Dunmars, Quintoria                                         Decl. Ex. 223 ‐ 228
Ellis, Gloria                                              Decl. Ex. 229 ‐ 234
Esqueda, Vicki                                             Decl. Ex. 235 ‐ 242
Esquivel, Catherine                                        Decl. Ex. 243 ‐ 252

                                             1
                                   Group Declaration Exhibit
           142 Declarations of Putative Class Members Describing Sexual Harassment

                                      Table of Contents
Declarant                                                  Page No.
Flowers, Lynette                                           Decl. Ex. 253 ‐ 258
Garmon, Tracie                                             Decl. Ex. 259 ‐ 265
Garner, Gracie                                             Decl. Ex. 266 ‐ 270
Green, Patricia                                            Decl. Ex. 271 ‐277
Griggs, Dionne                                             Decl. Ex. 278 ‐ 284
Groves, Sheleda                                            Decl. Ex. 285 ‐ 292
Hairston, Toya                                             Decl. Ex. 293 ‐ 297
Harms, Danielle                                            Decl. Ex. 298 ‐ 302
Harris, Andrea                                             Decl. Ex. 303 ‐ 307
Harris, Tiffany                                            Decl. Ex. 308 ‐ 311
Hatten, Sandra                                             Decl. Ex. 312 ‐ 314
Healy, Katie                                               Decl. Ex. 315 ‐ 322
Henderson, Gabriela                                        Decl. Ex. 323 ‐ 326
Henderson, Tanisha                                         Decl. Ex. 327 ‐ 335
Herrera, Angelique                                         Decl. Ex. 336 ‐ 343
Hill‐Shumpert, Donita                                      Decl. Ex. 344 ‐ 350
Houeisson, Karolina                                        Decl. Ex. 351 ‐ 356
Holmes‐Miller, Linda                                       Decl. Ex. 357 ‐ 364
Hunter, Rosette                                            Decl. Ex. 365 ‐ 371
Insley, Bridget                                            Decl. Ex. 372 ‐ 382
Jacobowski, Katie                                          Decl. Ex. 383 ‐ 388
Jagielski, Patti                                           Decl. Ex. 389 ‐ 399
Johnson, Alta                                              Decl. Ex. 400 ‐ 409
Jones, Belinda                                             Decl. Ex. 410 ‐ 417
Keys, Sybil                                                Decl. Ex. 418 ‐ 428
Krzyzowski, Cherri                                         Decl. Ex. 429 ‐ 435
Lanier, Shonnita                                           Decl. Ex. 436 ‐ 442
Lewis, Ida                                                 Decl. Ex. 443 ‐ 448
Long, Juanita                                              Decl. Ex. 449 ‐ 451
Lopez, Christina                                           Decl. Ex. 452 ‐ 462
Macklin, Lakisha                                           Decl. Ex. 463 ‐ 470
Maniak, Angela                                             Decl. Ex. 471 ‐ 475
Marquez, Mary                                              Decl. Ex. 476 ‐ 483
Marszewski, Jennifer                                       Decl. Ex. 484 ‐ 493
Mazias, Melissa                                            Decl. Ex. 494 ‐ 497
McBride, Shirley                                           Decl. Ex. 498 ‐ 507
McClelland, Kimtrina                                       Decl. Ex. 508 ‐ 513
McCord, Darlene                                            Decl. Ex. 514 ‐ 520
McCoy, Rita                                                Decl. Ex. 521 ‐ 524
McHugh, Sharon                                             Decl. Ex. 525 ‐ 529
Mercherson, Alishia                                        Decl. Ex. 530 ‐ 537
Merriweather, Terri                                        Decl. Ex. 538 ‐ 543

                                             2
                                  Group Declaration Exhibit
          142 Declarations of Putative Class Members Describing Sexual Harassment

                                     Table of Contents
Declarant                                                 Page No.
Miller, Sandra                                            Decl. Ex. 544 ‐ 549
Mitchell, Tunesia                                         Decl. Ex. 550 ‐ 559
Mlinarcik, Laura                                          Decl. Ex. 560 ‐ 567
Montgomery, Anntionettea                                  Decl. Ex. 568 ‐ 572
Muhammad, Christina                                       Decl. Ex. 573 ‐ 579
Muhammad, Daarina                                         Decl. Ex. 580 ‐ 586
Myart, Donnetta                                           Decl. Ex. 587 ‐ 594
Nelson, Tracy                                             Decl. Ex. 595 ‐ 603
Neylon, Vickie                                            Decl. Ex. 604 ‐ 610
Orr, Juwanna                                              Decl. Ex. 611 ‐ 616
Parker, Sandra                                            Decl. Ex. 617 ‐ 622
Perez, Ramonita                                           Decl. Ex. 623 ‐ 629
Pitts‐Doss, Debra                                         Decl. Ex. 630 ‐ 638
Polo, Kelli                                               Decl. Ex. 639 ‐ 644
Ponce, Lori                                               Decl. Ex. 645 ‐ 647
Ray, Desiree                                              Decl. Ex. 648 ‐ 651
Robinson, Vanessa                                         Decl. Ex. 652 ‐ 654
Rogers, Carlella                                          Decl. Ex. 655 ‐ 657
Rowell‐Robinson, April                                    Decl. Ex. 658 ‐ 660
Sanders, Belinda                                          Decl. Ex. 661 ‐ 665
Sanford, Asian                                            Decl. Ex. 666 ‐ 671
Sangster, Jan                                             Decl. Ex. 672 ‐ 679
Scott, Elaine                                             Decl. Ex. 680 ‐ 684
Scott, Patrice                                            Decl. Ex. 685 ‐ 691
Shadbar, Wendy                                            Decl. Ex. 692 ‐ 699
Shelton, Cassandra                                        Decl. Ex. 700 ‐ 707
Shields, Kelly                                            Decl. Ex. 708 ‐ 714
Simon, Maxie                                              Decl. Ex. 715 ‐ 721
Simon‐Hall, Paulette                                      Decl. Ex. 722 ‐ 729
Smith, Katie                                              Decl. Ex. 730 ‐ 739
Spencer, Lorna                                            Decl. Ex. 740 ‐ 750
Statham, Latisha                                          Decl. Ex. 751 ‐ 756
Strickland, Michelle                                      Decl. Ex. 757 ‐ 763
Sturdivant, Rose                                          Decl. Ex. 764 ‐ 770
Tapia, Dora                                               Decl. Ex. 771 ‐ 775
Taylor, Alexis                                            Decl. Ex. 776 ‐ 782
Taylor, Beverly                                           Decl. Ex. 783 ‐ 794
Taylor, Sharon                                            Decl. Ex. 795 ‐ 802
Thomas, Cecelia                                           Decl. Ex. 803 ‐ 810
Thomas, Danielle                                          Decl. Ex. 811 ‐ 817
Thomas‐Carter, Ricquia                                    Decl. Ex. 818 ‐ 822
Trejo, Evette                                             Decl. Ex. 823 ‐ 829

                                            3
                                  Group Declaration Exhibit
          142 Declarations of Putative Class Members Describing Sexual Harassment

                                     Table of Contents
Declarant                                                 Page No.
Tucker, Tiana                                             Decl. Ex. 830 ‐ 838
Tyler, Linette                                            Decl. Ex. 839 ‐ 841
Unseld, Barbara                                           Decl. Ex. 842 ‐ 845
Velez, America                                            Decl. Ex. 846 ‐ 848
Vallarreal, Jamila                                        Decl. Ex. 849 ‐ 851
Wash, Vicki                                               Decl. Ex. 852 ‐ 855
Washington‐Farr, Hester                                   Decl. Ex. 856 ‐ 861
Watson, Erin                                              Decl. Ex. 862 ‐ 865
Webster, Alicia                                           Decl. Ex. 866 ‐ 871
Westmoreland, Angelique                                   Decl. Ex. 872 ‐ 877
Williams, Ronica                                          Decl. Ex. 878 ‐ 886
Wilson, Cynthia                                           Decl. Ex. 887 ‐ 890
Wilson, Yawfis                                            Decl. Ex. 891 ‐ 898
Winter, Diane                                             Decl. Ex. 899 ‐ 906
Wright, Sharon                                            Decl. Ex. 907 ‐ 913
Yates, Lisa                                               Decl. Ex. 914 ‐ 920




                                            4
DocuSign Envelope ID: 1AEC3840-5043-4741-A01C-CA9A31F5B75E




                                        MONSHAI ADDISON DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Monshai Addison. I am a Correctional Officer at the Cook County

                     Jail (“Jail”). I have worked at the Jail since approximately February 12,

                     2001. I have worked in various parts of the Jail in my role as a Correctional

                     Officer, including: Divisions 2, 3, 4, 8, 10, 11, and pre-release. In all of these

                     assignments, my job has required me to have interactions with male

                     detainees daily, except for 2001 to 2008 when I worked with female

                     detainees. I have worked with only male detainees for the last ten years. I am

                     currently assigned to Division 11 and have been working there for over a

                     year.

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention. For

                     example, my job duties include, but are not limited to: supervising detainees’

                     daily activities, inspecting cells, releasing detainees from their cells into the

                     day room, returning detainees to their cells, escorting detainees to other

                     areas of the Jail, supervising detainees in intake and holding, and performing

                     security functions.

            General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I




            Decl. Ex. 1                                                        Plaintiffs 000984_REDACTED

                                                                                                      Plaintiffs 000984
DocuSign Envelope ID: 1AEC3840-5043-4741-A01C-CA9A31F5B75E




                     have experienced: (a) detainees exposing their penises to me; (b) male

                     detainees purposefully masturbating at me or in front of me; and (c) crude or

                     sexual comments on a daily basis, including comments about how they want

                     to sexually assault me.

            Specific Incidents of Exposure

            4.       I most frequently witnessed detainees masturbating with their penises

                     exposed in Division 10. When I worked in Division 10, from approximately

                     2008 to 2016, detainees exposed their penises or masturbated at me daily,

                     and often more than once a day. The detainees’ sexual misconduct seemed to

                     really increase starting around 2014 or 2015.

            5.       In approximately February 2016, a detainee, Redacted             , pulled out his

                     penis and started masturbating in front of me during lock up on tier 2D. I



                                                                                   -
                     was watching my partner from the video monitor when I saw Redacted in my

                     peripheral vision. When I turned my head toward him, I saw that he was

                     masturbating. I gave him a direct order to stop and he did not. Over the



                                                                                  -
                     radio, I requested a sergeant to come to 2B and stated that Redacted was

                     masturbating. In response, the director reprimanded me for describing the

                     detainee’s behavior over the radio. When the sergeant came, the detainee

                     retreated to his cell. The sergeant allowed him to stay in his cell and did not

                     remove him from the tier pending a disciplinary hearing.

            6.       Also, during the time I was in Division 10, detainees would stand at their cell

                     doors and call my name. When I went to see if everything was alright, they



                                                             2


            Decl. Ex. 2                                                     Plaintiffs 000985_REDACTED

                                                                                                   Plaintiffs 000985
DocuSign Envelope ID: 1AEC3840-5043-4741-A01C-CA9A31F5B75E




                     would pull out their penises. For example, detainee Redacted         called me

                     to his cell, pretending to need assistance, and instead exposed his penis. I



                                                     -
                     recall a specific instance Redact exposed his penis to me sometime around
                                                     ed



                                                                                           -
                     2015. I contacted my sergeant and complained. They did not remove Redact
                                                                                            ed

                     from the tier for his conduct, and to my knowledge, he was not otherwise

                     disciplined.

            7.       I have also witnessed detainees masturbating in Division 11, where I

                     currently work. For example, detainees in holding masturbate right in front

                     of me while I am trying to perform my job duties. I recall an incident in 2017

                     when a detainee was masturbating in the Division 11 holding area. My

                     partner, Officer Lee (male), also witnessed the detainee masturbating, but

                     did not do anything to stop him. I became very upset and wanted to leave

                     work that day because of this incident. I questioned why no one did anything

                     to discipline the detainee or stop him from masturbating at me. I did not

                     write the detainee up because, based on the results of other incidents, I felt

                     that it was pointless; there would be no consequences.

            8.       Detainees have also exposed their penises while they are in their cells, when

                     they know I am coming around to count them. I announce that a female

                     officer is on the tier and detainees intentionally expose themselves or do not

                     try to cover themselves, despite knowing that I am coming. Detainees also

                     frequently walk around with their hands inside the front of their pants.




                                                             3


            Decl. Ex. 3                                                     Plaintiffs 000986_REDACTED

                                                                                                    Plaintiffs 000986
DocuSign Envelope ID: 1AEC3840-5043-4741-A01C-CA9A31F5B75E




            Witnessing Harassment of Others

            9.       I have not personally witnessed detainees exposing their penises or

                     masturbating at other women, but other women have told me that it

                     happened to them. For example, Tanisha Henderson, Patricia Brown-Conley,

                     and Rita Gallion have talked to me about incidents of detainee sexual

                     misconduct that happened to them.

            Sexual and Sexually Violent Comments

            10.      I hear crude or sexual comments from male detainees directed at me

                     frequently when I work on the tier. For example, detainees have said, “You

                     have some big ass titties,” “I’m going to fuck you in the ass,” and, “I want to

                     fuck her.” Those are just a few examples of the numerous comments I have

                     heard.

            Knowledge of Defendants

            11.      My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. For

                     example, Lt. Lashon Crump, Lt. Craig Johnson, and Sgt. Timothy Doody are

                     supervisors who signed off on my incident reports related to detainees

                     exposing their penises and masturbating.

            12.      Supervisors make no effort to discipline detainees or set consequences for the

                     sexual behavior toward women. The Sheriff’s Office did not seem to care

                     about this misbehavior until a detainee in Division 10 exposed his penis to

                     Sheriff Dart while he was with a female lieutenant in approximately 2017.



                                                             4


            Decl. Ex. 4                                                      Plaintiffs 000987_REDACTED

                                                                                                    Plaintiffs 000987
DocuSign Envelope ID: 1AEC3840-5043-4741-A01C-CA9A31F5B75E




                     After that they began removing masturbators from Division 10 and putting

                     them in Division 9.

            Incident Reports and/or Complaints

            13.      I have written several incident reports, filed criminal charges, and verbally

                     complained to my supervisor about the sexual conduct directed at me, and

                     there is no outcome. For example, I wrote an incident report and sought to

                     press charges regarding the incident in February 2016 when Redacte



                    --
                     Redacted
                                                                                       -
                                                                                       d

                                 exposed his penis and masturbated in front of me. I noticed that

                                 did not go before the hearing board at the next scheduled session.



                                             -
                     When I asked why Redacted did not go before the hearing board, I was told



                                                                                           -
                     that they couldn’t find my write up in the system. As a result, Redacted was

                     not disciplined.

            14.
                                                             -
                     Shortly after the incident with Redacted , I transferred to Pre-release to get

                     away from the continuous sexual harassment in Division 10, which was

                     taking a toll on my mental health. A few months later, a Sheriff’s Police

                     officer called and said they had been trying to reach me regarding my charge



                                -
                     against Redacted but did not know how to find me. I was confused by that

                     because CCSO keeps track of employees’ job assignments and would have



                                                                     -
                     known that I transferred out of Division 10. Redacted was charged but

                     received “time served” and was discharged from the jail.

            15.      While I was in Division 10, I also filed a criminal complaint regarding
                     Redacted
                                        . I went to court twice in approximately 2015 for a charge I



                                                             5


            Decl. Ex. 5                                                        Plaintiffs 000988_REDACTED

                                                                                                       Plaintiffs 000988
DocuSign Envelope ID: 1AEC3840-5043-4741-A01C-CA9A31F5B75E




                                     -
                                     ed
                                                                          - -
                     filed against Redact . The first time I went to court, Redact was acting out in
                                                                          ed

                     court and the case was continued. The second time I came to court, Redact did
                                                                                             ed

                     not show up. They continued the case again, told me that I did not have to

                     come back, and said they would contact me regarding the outcome. No one

                     contacted me about the outcome.

            Ineffectiveness of Complaining and Discouragement

            16.      After writing incident reports, filing charges, and verbally complaining, I felt

                     discouraged from complaining regarding detainee masturbation because

                     nothing was done to stop the detainees’ behavior. I felt particularly

                     discouraged because supervisors told me detainees could not be written up for

                     exposing themselves and masturbating while in their cells or in the shower,

                     even though detainees intentionally directed that behavior at me.

            17.      Incident reports are ineffective because the detainees know that the Cook

                     County Sheriff’s Office imposes no real consequences for masturbating at

                     women. Even when detainees are criminally charged, they often receive “time

                     served.” That is meaningless; they get no additional consequences.

            Ineffectiveness of Steps Taken

            18.      The few steps that have been taken to address the harassment have been

                     ineffective. For example, although known masturbators are supposed to wear

                     green jumpsuits now, the front is closed with velcro and detainees can easily

                     open them and wear them around their waists. For example, in early

                     February 2018 in Division 11, one detainee, who used to wear a regular



                                                             6


            Decl. Ex. 6                                                        Plaintiffs 000989_REDACTED

                                                                                                       Plaintiffs 000989
DocuSign Envelope ID: 1AEC3840-5043-4741-A01C-CA9A31F5B75E




                     brown uniform with a pink ID that identified him as a masturbator, was

                     required to put on a green jumpsuit when he returned from a court call. The

                     detainee did not want to wear the jumpsuit. He immediately undid the velcro

                     and pushed the jumpsuit down around his waist.

            Lack of Training

            19.      I have never received training from the Cook County Sheriff’s Office

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee tries to rape me.

            Impact on Job Performance

            20.      The sexual harassment changed the way I do my job. For example, I avoid

                     eye contact and do not smile at work. I also always wear a sweater and don’t

                     usually wear makeup. I do not want to attract attention. But, it doesn’t

                     matter what I wear. The detainees still harass me.

            21.      The behavior by male detainees toward me is unwelcome, offensive,

                     harassing, humiliating, threatening, and caused me to fear for my safety.

            22.      During every work day at the Jail, I experience anxiety over potential

                     harassment and exposure. Even if I am not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I

                     expect that at least one of us will be subjected to lewd comments, sexually

                     inappropriate gestures, exposed penises, or worse. I think it happens to

                     someone every day. I know I might be sexually harassed or hear about a



                                                             7


            Decl. Ex. 7                                                    Plaintiffs 000990_REDACTED

                                                                                                   Plaintiffs 000990
DocuSign Envelope ID: 1AEC3840-5043-4741-A01C-CA9A31F5B75E




                     female coworker being harassed when I walk through the compound to my

                     assigned work location, while at work, while on breaks, and even while

                     exiting the compound at the end of my shift. This causes constant stress and

                     makes it more difficult for me to focus on my job of keeping everyone at the

                     Jail safe.

            Emotional Impact

            23.      As a result of the sexual harassment, I have suffered severe emotional

                     distress. The harassment and masturbation at the Jail makes working there

                     extremely stressful. It affects my mental and physical health. When I

                     worked in Division 10 (2008-2016), I suffered panic attacks because of the

                     frequency and intensity of the harassment. I am currently seeing a therapist.

                     I also have high blood pressure that has gotten worse because of the stress of

                     work. The sexual harassment also affects my personal life because it makes it

                     difficult to be in relationships with men. I am extremely fed up with the lack

                     of action to deter sexual harassment within the Jail.




                                                             8


            Decl. Ex. 8                                                      Plaintiffs 000991_REDACTED

                                                                                                    Plaintiffs 000991
DocuSign Envelope ID: 1AEC3840-5043-4741-A01C-CA9A31F5B75E




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 G   DocuSigned by:


             
            ____________________________
            Date
                                                                 L.D5:::ZAB
                                                                 __________________________________
                                                                 Signature




                                                             9


            Decl. Ex. 9                                                               Plaintiffs 000992_REDACTED

                                                                                                             Plaintiffs 000992
DocuSign Envelope ID: 3BAE0A8A-CD7C-46EE-8A38-BC9203183F20




                                            CARA ALGER DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Cara Alger. I am a Court Services Deputy at the Leighton

                    Courthouse (“Courthouse”). I have worked at the Courthouse since

                    approximately July of 2004. My assignments have included the bridge,

                    courtrooms, administrative work, the security team, and the front door. I

                    worked on the security team from around 2012 to 2015. I am currently assigned

                    to the front door.

            2.      As a Court Services Deputy at the Courthouse, I am responsible for the safety

                    and security of detainees and civilians within the Courthouse. As a member of

                    the security team, my job duties included responding to incidents in

                    courtrooms, the lockups, and other areas within the Courthouse, as well as its

                    perimeter. My job on the security team required me to interact with male

                    detainees on a daily basis. At the front door, I no longer have to interact with

                    male detainees daily. However, I am occasionally assigned to courtrooms,

                    where interaction with male detainees is required.

            General Description of Harassment and Specific Incidents of Exposure

            3.      During my employment at the Leighton Courthouse, detainees have sexually

                    harassed me by exposing their penises, masturbating at me, grabbing their

                    penises inside their pants, and making sexual comments on a regular basis.




            Decl. Ex. 10

                                                                                                 Plaintiffs 002414
DocuSign Envelope ID: 3BAE0A8A-CD7C-46EE-8A38-BC9203183F20




            4.      I cannot count the number of times I was called as a member of the security

                    team to do paperwork about incidents of detainee indecent exposure. I was the

                    “go to” person for gathering statements about incidents. I responded to

                    detainee indecent exposure in the lockups of courtrooms on every single floor.

                    It was going on everywhere. I also personally experienced detainees exposing

                    their penises or masturbating in the lockup area.

            Witnessing Harassment of Others

            5.      I have witnessed or had to respond to detainees exposing their penises or

                    masturbating at other Court Services Deputies and Public Defenders. For

                    example, I remember being called by a deputy regarding an incident with a

                    Public Defender. While she was consulting with a client, a detainee pulled out

                    his penis. I handled all the paperwork. By the time I finished preparing the

                    paperwork and took it to the Public Defender’s office, the victim had been

                    convinced by her supervisor not to file charges - they said it was their policy

                    not to charge their own clients.

            Sexual and Sexually Violent Comments

            6.      I have heard crude or sexual comments from male detainees directed at me

                    routinely. Detainees have told me that they couldn’t wait to get out so that they

                    could find me and described the sexual things they would do to me. When I was

                    pregnant, detainees would ask whether I wanted them to be the father and

                    implied to other detainees that they were the father. They constantly made

                    comments about my “ass” and my body overall. They tried to get my attention



                                                             2


            Decl. Ex. 11

                                                                                                  Plaintiffs 002415
DocuSign Envelope ID: 3BAE0A8A-CD7C-46EE-8A38-BC9203183F20




                    when I walked through the lockup so that I would see their exposed penises. It

                    happened so frequently that I had to try to tune out their comments whenever

                    I walked through the lockups.

            Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

            7.      My supervisors know about the detainees’ behavior and their sexual comments

                    towards me and other women because my supervisors had to review all of the

                    reports I wrote for other women. When I experienced detainee sexual

                    harassment myself, I would go to my supervisors and be told that there was

                    nothing to be done, no charges would stick, and that it was just something we

                    had to deal with. I was explicitly told that nothing was going to happen from

                    filing complaints. Eventually, I was discouraged from complaining, especially

                    because I saw that nothing happened after other women filed complaints.

            8.      Around 2014 or 2015, I recall responding to an incident after a detainee

                    exposed himself to a female Court Services Deputy. When the supervisor

                    arrived, he told us that we “needed to get thicker skin,” “there was nothing to

                    charge him with,” and that completing the paperwork “would be a waste of

                    time.”

            9.      I was told that there was no UCR code for detainee sexual harassment, and a

                    UCR code was required to generate a Case Report (“CR”) number and proceed

                    with criminal charges. I would use the code for indecent exposure or

                    miscellaneous information, but most of the time the reports never even got to




                                                             3


            Decl. Ex. 12

                                                                                                Plaintiffs 002416
DocuSign Envelope ID: 3BAE0A8A-CD7C-46EE-8A38-BC9203183F20




                    the point of being assigned a CR number. I was repeatedly told these cases

                    would go nowhere.

            10.     I was made to feel that I had to toughen up or I would be labeled as a “cry baby”

                    and difficult to work with. My female coworkers and I are expected to just take

                    sexual abuse. I remember a time earlier in my career when I complained about

                    sexual harassment by a coworker (Deputy Hodge). In response to my

                    complaint, my chief told me, “You don’t want to rock the boat, do you? You’re a

                    new deputy.” Nothing was done about my complaint. This set the tone for the

                    course of my employment.

            Lack of Training

            11.     I have never received training from the Cook County Sheriff’s Office regarding

                    how to address the masturbation or sexual harassment by male detainees, how

                    to decrease the opportunities to repeat the behavior, or how to respond if a

                    detainee tries to sexually assault me.

            Impact on Job Performance

            12.     The sexual harassment changed the way I do my job. When I go through a

                    lockup I consider the possibility that detainees will pull out their penises or

                    make disgusting sexual comments. I would try to walk through as quickly as

                    possible and ask a male partner to go with me because of fear of what the

                    detainees would do or say to me. Because of the constant sexual harassment

                    by detainees, eventually, I requested to be assigned to the front door so that I

                    would not have to interact with them as frequently. The behavior by male



                                                             4


            Decl. Ex. 13

                                                                                                  Plaintiffs 002417
DocuSign Envelope ID: 3BAE0A8A-CD7C-46EE-8A38-BC9203183F20




                    detainees toward me and other female staff is completely disrespectful – they

                    treat us like we are nothing.

            Emotional Impact

            13.     The sexual harassment has affected me emotionally. Even outside of work,

                    when I see a group of men, I immediately wonder what type of crude, sexual

                    comments they will make. My reaction is automatic because of the sexual

                    harassment by male detainees at work. The Sheriff’s Office hasn’t adequately

                    addressed this problem and does not seem to care about its employees. They

                    care more about the inmates and how the Sheriff looks in the press than the

                    wellbeing of employees.




                                                             5


            Decl. Ex. 14

                                                                                              Plaintiffs 002418
DocuSign Envelope ID: 3BAE0A8A-CD7C-46EE-8A38-BC9203183F20




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 IiDocuSigned by:

            4/30/2019
            ____________________________                         __________________________________
                                                                 L~
            Date                                                 Signature




                                                             6


            Decl. Ex. 15

                                                                                                  Plaintiffs 002419
                                                


                             Declaration of Rhonda Allen

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:
     1.   My name is Rhonda Allen. I have been a correctional officer at the Cook
          County Jail (“Jail”) since October 1, 2001.

     2.   During my employment at the Jail, I have been assigned to Divisions 2, 3, 6,
          and Cermak. I was assigned to Division 2 from approximately 2007 until
          November 2017. I was assigned to Division 6 since November 2017 until
          February 2019. I have been assigned to Division 5 since February 2019. I
          could be assigned to work other places in the Jail if there was a staff shortage
          or if I was assigned overtime.

     3.   The male detainees sexually harass me and other women through verbal
          harassment and by masturbating at us. One time, an inmate even
          masturbated to the point of ejaculation (as described in paragraph 6).

     4.   For example, when I was assigned to work in Division 2, the inmates made
          comments about my body and about what they would do to me about once a
          month. In Division 6, I would hear these kinds of sexual comments at least
          once per week, such as, “Look at her ass,” and “I would hit that.” They would
          usually make these comments when they were in a group of inmates so it was
          hard to tell exactly who said it. I would tell inmates to watch their mouths
          and they would often ignore me.

     5.   Sometimes, when I worked in Division 2, I would take days off because I
          couldn’t deal with the harassment anymore. When I worked in Division 2,
          and the detainees joked and laughed at me after they made sexually
          threatening comments, I would take a sick day the next day.

     6.   I have experienced male detainees and masturbating in my direction. For
          example, on February 2, 2018, in Division 6, an inmate had his hands in his
          pants and was masturbating and smirking at me until he finished. After he
          ejaculated, he looked in his pants. I wrote an incident report, notified
          Sergeant Majoch that I wrote a report, and he viewed the camera footage of
          the incident. Sergeant Majoch informed a lieutenant on the phone, and I
          spoke to the lieutenant and told him that I wanted to press charges.

     7.   Approximately a month later, an investigator came to Division 6 and told me
          that, according to the applicable statute, the county would not charge the
          detainee because he did not fully expose himself. I was in disbelief and angry.




                                             1  

Decl. Ex. 16

                                                                                       Plaintiffs 002420
                                                 


     8.   I have observed other women being subjected to the same harassment. For
          example, one time, in Division 2, an inmate made a comment about my
          coworker, Officer K. Hill’s, lips. He said, “I bet she could do something with
          those lips.”

     9.   I have talked to other women who experience sexual harassment and read
          incident reports about it. I read CCOMS incident reports about every two
          weeks and there are always reports about sexual harassment happening all
          over the compound, including inmates in green jumpsuits masturbating at
          women. When I first started at the Jail, there were very rarely incident
          reports about masturbation at women.

     10.  I have not been trained on how to respond to sexual harassment from
         detainees. The training we receive about sexual harassment is on sexual
         harassment from coworkers and supervisors.

     11.  Instead of being trained to stop the harassment, I feel that we are encouraged
         to simply accept the detainees’ behavior. For example, other women have told
         me that their supervisors have told them that the Jail is where the inmates
         live and we have to expect them to masturbate. As another example, I
         couldn’t even press charges when the inmate ejaculated at me.

     12.  No one goes to work for this type of treatment. It really just creates a hostile
         work environment. I have felt helpless and I don’t feel supported by the
         administration.

     13.  The sexual harassment has changed my attitude about work. I try to treat
         people fairly, so I try to treat detainees fair across the board, but when they
         make sexual comments, it’s hard not to treat them differently because their
         behavior is threatening.

     14.  Due to the sexual harassment, it took a lot more time to for me to destress
         from my work days. The Jail is an extremely stressful workplace and it has
         carried over into my personal life. I started to have trouble sleeping because I
         was worried about what would happen at work the next day and whether I
         would be sexually harassed.

     15.  The sexual harassment has also made me more suspicious of people both in
         and outside of work. I believe that based on the comments from detainees and
         lack of disciplinary action, the sexual harassment may lead to a female staff
         member being raped.




                                              2  

Decl. Ex. 17

                                                                                        Plaintiffs 002421
                  


                     ________________________
                     Rhonda Allen
                      April 30, 2019
                     ________________________
                     Date




               3  

Decl. Ex. 18

                                          Plaintiffs 002422
                                                 


                          Declaration of Latarsha Anderson

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

     1.   My name is Latarsha Anderson. I am a Sergeant at the Cook County Jail. I
          have worked there since 1999. I became a Sergeant on December 1, 2001.

     2.   I have been assigned to transportation since approximately September 2016.
          I have previously worked in Division 11 and worked overtime in Division, 6,
          1, 2, 4 and 5.

     3.   In transportation, I interact with male detainees every day. I also interact
          with male detainees in green jumpsuits, transporting them to court and other
          places. I often have to transport HRM (high risk movement) detainees to
          different counties.

     4.   I experience sexual harassment from the male detainees daily. I spend a lot
          of time in Receiving, where I pick up the detainees to take them where they
          need to go. Because so many detainees come to one place in Receiving, they
          observe each other getting away with sexual harassment – both verbal
          harassment and masturbation. Every day, they say things like “Your mouth
          looks good, I wonder what that do,” “You’re nice and thick,” “Your man ain’t
          taking care of you at home,” or “Can I see you out in the world?” (referring to
          after they get out of the jail). These comments are made with a sexual
          connotation and the detainees will often be rubbing their penis while saying
          these things. Often, they will even admit that they are rubbing their penis. It
          seems like they are constantly trying to get under your skin or throw you off-
          kilter.

     5.   I’ve been there about 20 years, and this is the worst I’ve ever seen it.

     6.   At one point, we rolled a gurney full of coats in front of the window of the
          Division 9 bullpen in Receiving so that we wouldn’t have to see detainees
          masturbating so much. At that point, I was so tired of seeing detainees
          jacking off in unison in front of us. Eventually, the Division 9 bullpen was
          moved elsewhere.

     7.   I wear a lot of sweaters and bigger clothes to be inconspicuous, and the
          detainees will still make sexual comments about my body or what I’m
          wearing. They will say things like, “I like your braces,” “You’ve got a nice
          ass,” comment on my lip gloss, say “I like a woman in glasses,” or comment on
          my hair. These comments are said in a sexual tone and/or along with
          propositions to take me on a date once they get out of the jail.



                                              1  

Decl. Ex. 19

                                                                                         Plaintiffs 001107
                                               



     8.   Male detainees masturbate at women. The masturbation occurs frequently
          because the Jail has no system to stop it. For example, in approximately
          2017, I was loading male detainees into the bus to take them to court. I heard
          a detainee say, “Hey Sarge, can you come in here for a second?” I walked to
          bullpen and saw approximately 5-6 detainees standing side-by-side, all with
          their penises out of their pants and stroking them. One of them actually
          “bust” [ejaculated] on the window. I gave all of them orders to stop. I didn’t
          write up this incident because the writeups go nowhere – it seems like it’s in
          vain. The time it takes to write them up seems like a waste of ink because I
          don’t think anything will happen.

     9.   As another example, in approximately late 2017 or early 2018 a detainee in
          the bullpen ripped his green jumpsuit open and pulled out his penis. He also
          stood on the toilet and began masturbating while looking at me. I wrote an
          incident report and an inmate disciplinary report. I indicated that I wanted
          to press charges. Approximately a few months later, I received a call from the
          Sheriff’s Police investigator and I told him that I wanted to press charges. I
          never heard anything after that.

     10.  In approximately 2017, in Receiving, I saw a detainee who I was going to load
         into the bus was masturbating in his pants while looking at me, smiling. I
         asked the detainee what he was doing and he said “I’m rubbing on my dick.
         Why are you looking?” I reported the incident to Lieutenant Grant Martin. I
         also wrote an incident report.

     11.  Also in 2017, I was working in the criminal courts building with Lieutenant
         Martin, supervising a detainee in the hallway behind the courtroom. Lt.
         Martin stepped out to take a call and the detainee began masturbating at me.
         I gave the detainee the directive to put his penis away. Fortunately, in this
         instance, the detainee complied.

     12.  In approximately 2015, Division 11, a detainee pulled his penis and stuck it
         out of the chuckhole and said “Come here, Sarge.” I reported the incident to
         my Lieutenant David Lazario and also to Lieutenant Michael Mayweather. I
         wrote an incident report on the detainee.

     13.  The sexual harassment has changed the way I do my job. Because the
         detainees sexually harass me so often, it makes me ignore the detainees if
         they try to get my attention – because I assume they are just trying to get my
         attention so they can sexually harass me or so that I can see them
         masturbate. If I do responds to the detainee, I try to bring a male officer with
         me to the bullpen every time.




                                            2  

Decl. Ex. 20

                                                                                      Plaintiffs 001108
                                               


     14.  The sexual harassment wasn’t as bad when I first started at the Jail, but it
         has gotten ridiculous now. There needs to be some type of sanctions and not
         reward them for their bad behavior. For example, at one point in the last few
         years, the detainees who did wrong started getting rewarded. Detainees were
         receiving pizza parties for not masturbating. Other detainees realized that if
         they began masturbating, they could get a pizza party, too.

     15.  It seems like everyone has a defeatist attitude, starting with upper
         management. For example, I heard that Undersheriff Zelda Whittler or Cara
         Smith said something about us getting paid to endure this kind of
         harassment, which felt discouraging.

     16.  Knowing that the incident reports often go nowhere makes it feel like there is
         no point in writing detainees up. When detainees do get written up, someone
         needs to make sure the discipline actually sticks. Like, for example, they
         should get no visitation or no commissary or there should be some other
         consequences.

     17.  In the past, detainees who were written up and found guilty of a disciplinary
         violation would get time in “the hole” or receive other discipline. Now,
         detainees do not get punished as much. It seems like they spend less time in
         the hole.

     18.  Since approximately 2017, segregation is now “smart housing,” which doesn’t
         work because when all the bad behaving detainees are placed together, where
         brag about the sexual harassment they conduct and devise more bad ideas
         together. I have heard detainees from smart housing talking about these
         things when they were sitting in Receiving. I have heard detainees from
         smart housing brag about pulling their penises out on state’s attorneys.

     19.  The women have been made to feel like the sexual harassment doesn’t
         matter. The complaints fall on deaf ears. But the male officers don’t have to
         deal with what we do. If they don’t have to be subjected to it, why do we have
         to?

     20.  Dealing with the ongoing, rampant sexual harassment at work almost feels
         like you’re getting raped. They know there is no reform and no sanctions, and
         that the Sheriff is soft on them, so they do not care.

     21.  The sexual harassment affects me both inside and outside of work. There are
         many times when I don’t feel like going to work because I don’t want to deal
         with it. I hope everyday that it’s a good day and that the inmates are good.
         With the sexual harassment, I have to build myself up to go to work.




                                            3  

Decl. Ex. 21

                                                                                     Plaintiffs 001109
                                                


        Sometimes, I have to take a mental health day. If the sexual harassment is
        really bad, I have to go home early. I feel burned out from it.

     22.  At work, detainees pull their penises out every day. It makes you leery about
         working with the male detainee population. It also affects your self-esteem –
         it starts to make me feel like I deserve less.

     23.  Outside of work, it affects my intimate relationship with my significant other.
         The images of sexual harassment are almost impossible to leave at work. I’ll
         say to my significant other, “I’ve been looking at dicks all day, I don’t want to
         see yours.” My desire for sexual contact lessens and lessens. When you look
         at penises all day at work, you don’t want to see it again. It makes you second
         guess all men – like all men are dogs. I have had to go to a counselor about
         the issue of why women have to deal with all of this. I’m sure the sexual
         harassment has cost many women their relationships.


                                                              ________________________
                                                              Latarsha Anderson

                                                              ________________________
                                                                January 5, 2019
                                                              Date




                                             4  

Decl. Ex. 22

                                                                                       Plaintiffs 001110
                      TAMARA ANDERSON DECLARATION

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.      My name is Tamara Anderson. I am a Correctional Sergeant at the Cook

        County Jail (“Jail”). I have worked as a correctional officer at the Jail since

        approximately July 23, 2007. I was promoted to Sergeant in October 2016. I

        have worked in various parts of the Jail including: Divisions 4 in 2007 for

        about a year; then I worked in Division 6 for approximately six months; I

        worked in Receiving for approximately 7 years; and I began working in

        Division 9, which is maximum security, for approximately three months. I

        was assigned to RTU (residential treatment unit) in 2018.

2.      As a Sergeant at the Jail, I am responsible for the safety and security of

        individuals being held at the Jail in pretrial detention. For example, my job

        duties include, but are not limited to, supervising detainees’ daily activities to

        make sure they are compliant, inspecting their cells, releasing them from

        their cells into the day room of the tier, and putting them back in their cells

        at my shift. In all of these assignments, my job has required me to have

        interactions with male detainees daily.

3.      In all the places that I have worked at the Jail, I have endured sexual

        harassment by male detainees, which they direct at me and at other female

        employees. I have experienced: (a) detainees exposing their penises to me; (b)

        male detainees purposefully masturbating at me or in front of me; and (c)




Decl. Ex. 23

                                                                                          Plaintiffs 001261
        crude or sexual comments on a daily basis, including regular comments about

        how they want to sexually assault me.

4.      I frequently witness detainees masturbating with their penises exposed

        through the chuckholes of the doors to their cells. Once I went on tier in

        division 9 and the entire deck was masturbating with their penises exposed

        through the chuckholes. On Division 9, the masturbation occurred every day.

5.      As another example, detainees would call for a sergeant when they knew I

        was on duty because they wanted to see a woman. When I arrived on the tier

        the detainees would expose their penises and masturbate at me.

6.      I have observed other women who work in other positions being subjected to

        the same or similar sexual harassment. For example, sometime in the Spring

        of 2018, an officer was in the tunnel of Division 4 and an inmate was

        watching her from the clothing room masturbating. The officer called for a

        sergeant and I arrived to remove the detainee from the division.

7.      It happens so frequently that I have lost track of how many times I have

        heard such comments. As an example, on August 6, 2018, a detainee said to

        other detainees about me “she about to get on that elevator and suck his

        dick.” I have also heard detainees say to me, “come sit on this dick, bitch.”

        As another example a detainee said to me, "I bet you’ve never seen a dick as

        big as this,” and “your man not hitting it right at home, that’s why you

        always have an attitude.”




                                            2


Decl. Ex. 24

                                                                                        Plaintiffs 001262
8.      I also heard detainees yell sexual threats at me, such as “I’ll fuck the shit out

        of you.”

9.      I have heard detainees make remarks about my appearance, such as “Ms.

        Anderson, you sexy as hell.”

10.     In my experience, most women who have interactions with male detainees

        working at the jail have experienced the harassment.

11.     I believe the Jail is saturated with this behavior. The masturbation by

        inmates at women happens in Divisions 9, 6 and Receiving daily. When

        inmates move through Receiving they see other detainees masturbating at

        the female employees and then masturbate at women on their tier.

12.     Directors and superintendents know that the detainees make sexual remarks

        to women and masturbate at women. They have seen it happen. It is

        everywhere.

13.     Management is also aware of the masturbation problem because I have

        written multiple incident reports about detainees masturbating openly and

        they have witnessed it themselves. For example, I was on Division 9 and two

        inmates exposed themselves and were masturbating at me. A Director saw

        the incident happen on camera and called down to the Division to tell the

        Lieutenant on the tier to write up the two inmates that were masturbating at

        me. The Lieutenant told me to tell the Director to come down and write it up

        himself, he saw it too. The Lieutenant then said, “there’s no point, they’re

        not going to do shit to the detainees anyway.”



                                            3


Decl. Ex. 25

                                                                                       Plaintiffs 001263
14.     After writing several incident reports, I felt discouraged from writing incident

        reports about detainee masturbation because the lieutenants and

        management have told me it’s a waste of my time and their time because

        nothing is going to happen to the detainees. It is also discouraging when you

        write a report and the investigators don’t show up and do their job.

15.     As another example, I have experienced reports not being processed. I wrote

        an incident report and then couldn’t find it in the CCOMS system. I’m not

        sure what happened to it, but it was never processed.

16.     I have been discouraged from writing reports for other forms of verbal sexual

        harassment. I was told that as long as a detainee doesn’t put their hands on

        you its not a big deal, it’s just words.

17.     Incident reports are ineffective because the detainees know that the Jail

        imposes no real consequences for masturbating at women. For example, I

        wrote an incident report about one detainee masturbating at me and he was

        not meaningfully disciplined.

18.     Supervisors excuse the detainees’ behavior rather than try to stop it. For

        example, management has made comments and other jokes such as “You act

        like you’ve never seen a dick before. Stop being so sensitive.” “This is a part

        of your job,” it won’t do any good,” and “that’s their house, they can do what

        they want to do in their house.”




                                              4


Decl. Ex. 26

                                                                                      Plaintiffs 001264
19.     I have never received training regarding how to address the masturbation or

        sexual harassment by male detainees, how to decrease the opportunities to

        repeat the behavior, or how to respond if a detainee tries to rape me.

20.     The harassment impacted my ability to do my job by altering my work

        environment. For example, we are required to respond to detainees when

        they call for assistance. If I think a detainee is calling me unnecessarily, I

        won’t respond to them in attempt to avoid being flashed or having him expose

        his penis to me.

21.     I dread going to work and I didn’t used to. All the sexual harassment has

        added up. I try to work as little as possible and have depleted many of my

        leave hours because I have reached a breaking point. It is so difficult to go to

        work each day and hear sexual threats and be masturbated at.

22.     The behavior by male detainees toward me is unwelcome, offensive,

        harassing, humiliating, threatening, and caused me to fear for my safety. It

        also affects my interactions with men outside of the jail. For example, I was

        approached by a man inside of a store and he told me I was beautiful. After

        the interaction I went to anther aisle and kept looking over my shoulder to

        make sure he wasn’t following me.

23.     As a result of the constant sexual harassment, I have suffered severe

        emotional distress. Specifically, I have suffered from depression and

        headaches. For example, when I get to the exit close to the jail, I sometimes

        get an instant pounding headache, this happens at least twice a week. As



                                            5


Decl. Ex. 27

                                                                                         Plaintiffs 001265
        another example, I’ve had multiple panic attacks at work because of the

        anxiety, two were so severe that I was sent home.




                                          6


Decl. Ex. 28

                                                                                  Plaintiffs 001266
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  01/24/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 29

                                                                                           Plaintiffs 001267
                                               


                         Declaration of Kirsten Bain-Norris


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:
     1.   My name is Kirsten Bain-Norris. I am a correctional medical technician
          (“CMT”) 4 at the Cook County Jail (“Jail”). I have worked at the Jail since
          June 15, 2015.

     2.   During my time at the Jail, I was assigned to Division 10 from June 2015
          until approximately January 2017. Since January 2017, I have worked on the
          medication delivery team, so I was assigned to deliver medication to a
          different division every day until approximately September 2018. Since
          approximately September 2018, I have been assigned to a different division
          every month to deliver medication. For example, in February 2019, I was
          assigned to Division 9. In March 2019, I was assigned to Division 11.

     3.   I spend about 75% of my time at the Jail with male detainees. I go into the
          divisions or the dispensary. I hand out medication in the dorm setting, the
          tier settings, the kitchen, or anywhere else a detainee is.

     4.   Detainees have exposed their penises and masturbated to me in many places
          throughout the Jail, including Division 9, Division 10, Division 11, and the
          tunnels of the Jail.

     5.   When I first started working at the Jail, there was no real set way to report
          detainees masturbating at me or other women. We would just tell the officers,
          but sometimes they would not deal with it. As a medical staff member, I
          could write an EMERS report, but those reports are not really supposed to be
          for sexual harassment incidents. I used the EMERS report for sexual
          harassment reports anyway so that there is record of the incident. I still
          cannot write an Incident Report in CCOMS because I am not a sworn officer.
          This means an officer has to write a report in order for the detainee to be
          disciplined.

     6.   When I handout medication in Division 9, detainees often expose their
          penises and masturbate through the chuckholes. This happens almost every
          time I go onto the tiers of Division 9. In February 2019, I reported detainees
          masturbating through the chuckholes at least twice. But Division 9 is not the
          only place that detainees expose their penises to me.

     7.   For example, one afternoon, I was standing in the bubble talking to a nurse.
          I looked into the tier through the window and detainee E.S. was
          masturbating under a towel while looking at the nurse. I notified Sergeant


                                            1  

Decl. Ex. 30

                                                                                        Plaintiffs 002423
                                                 


        Valez and Sergeant Rocco and they informed me that they wrote an incident
        report. Approximately a few months later, CIID called me about the incident.
        The man on the phone said that he read the report and said they couldn’t
        press charges because they couldn’t be sure what was happening under the
        towel. CIID also sent me an email stating the same.

     8.   In approximately 2015 or 2016, in Division 10, I had to do psych rounds. I
          was talking to one detainee and out of the corner of my eye, I could see
          another detainee moving to my line of sight, expose his penis and masturbate
          at me. I moved out of his line of vision and he moved back so he could see me.
          I called in the correctional officer on duty and asked him to write an incident
          report. About six months later, an investigator called me and, at that point, I
          had forgotten the detainee’s name, so he was not charged.

     9.   In 2017, I was passing out medication in Division 9 with my female partner,
          Rina Flores. We were walking through the main doorway of one of the tiers
          and one detainee jumped in my way and pulled out his penis and tried to hit
          Ms. Flores’ hand with his penis. I notified a nearby male correctional officer
          and the correctional officer told the detainee to step away from us. When the
          correctional officer turned around again, Ms. Flores and I moved down the
          hall toward the elevator, and the detainee followed me and Ms. Flores to the
          elevator area with his penis still exposed. I yelled to get the correctional
          officers’ attention and the correctional officer finally came. When I said I
          wanted the detainee written up, the correctional officer said, “It’s fine” and
          said the detainee would be moved back to his housing tier. I demanded to see
          a white shirt or a sergeant but no one called a sergeant. So I approached a
          sergeant myself and finally a lieutenant wrote an incident report. I do not
          know the outcome of the incident report or if the detainee was charged. I am
          not told what happens to the detainees when they masturbate at me or
          expose their penises to me.

     10.  After that incident, I was angry that my concerns were dismissed and it
         made me feel powerless.

     11.  I have reported around 10 incidents to correctional officers, and asked them
         to write a disciplinary incident report. I fill out Staff Safety Incident Reports,
         and I submit reports to EMERS. Despite this, I have never been called to
         come to court on a detainee and I see no repercussions for the harassment.

     12.  I still run into detainees that have exposed themselves and masturbated to
         me in the past, and it is stressful and upsetting.

     13.  I have never reported any verbal harassment because the majority of officers
         just stand there and hear it happen without doing anything so it doesn’t seem



                                              2  

Decl. Ex. 31

                                                                                        Plaintiffs 002424
                                                 


        like something we can report. When I go on the tier, I am escorted by an
        officer, but usually the officer doesn’t do anything about the verbal
        harassment. I mostly interact with male correctional officers, and it seems
        that they do not want to do the paperwork required for a formal Incident
        Report. For example, once I asked Lieutenant Theilin to write an incident
        report. He wanted to know my height, weight, address, birthday, and
        employee number for the report. I refused to provide that information,
        knowing that it could be seen by the detainee, and I believed that would put
        me at risk. Lieutenant Theilin said that if my personal information was not
        included, I couldn’t charge the detainee. I ended up signing the charge
        without my personal information included and the lieutenant marked it
        “refused to provide information,” so the charge did not go through, to my
        knowledge. I told my supervisor how unsafe it would be for me to provide that
        kind of personal information on a document that a detainee could potentially
        see.

     14.  I felt like this was extremely discouraging. I feel that the reporting process is
         unsafe if I had to give my address. I don’t want my family getting involved
         and I don’t want my personal information available to the detainees.

     15.  Our supervisors and the Jail management know that detainees are
         masturbating at women because we report it, we tell them in person, and
         they see it themselves.

     16.  Every day I am also constantly subjected to verbal sexual harassment. Every
         time I go into a tier, including the tiers in Divisions 2, 6, 9, 10, 11, and in the
         tunnels, I hear whistles and cat calls, an detainee will make a comment
         about how big my butt is, that I am overweight, and say what they want to do
         to me sexually. I have been called a “bitch” many times. I have heard
         detainees in Division 2 and Division 6 say, “I want to fuck you, med tech,”
         and “I love you, med tech.”

     17.  The harassment has impaired my ability to do my job. It makes me
         uncomfortable and alters the way I have to deliver medication. For example,
         if I go to Division 9, I usually wait until all the cells are locked and then I run
         in and pass out medication as quickly as possible. I try to make sure there
         isn’t anyone in the shower or exposing their penis to me. This makes my job
         extremely stressful. It definitely takes me a lot longer to complete my work. I
         have to stick up for myself because I don’t believe the officers will stand up
         for me. I also wear oversized shirts to try to avoid comments from detainees,
         but it doesn’t matter what I wear.

     18.  Sometime at the end of 2018, all the medical staff members received a radio,
         but they are set to Cermak channel so that I can communicate with other



                                              3  

Decl. Ex. 32

                                                                                         Plaintiffs 002425
                                             


        medics or other medical staff throughout the compound. In order to access the
        DOC channel to speak to an officer, I have to press a few buttons to change
        the channel. The emergency button on the medical staff’s radio is deactivated
        so that people do not accidentally press the button. However, that leaves us
        with no emergency button to use if we need it. Before the end of 2018, we did
        not have a radio at all if we need to call for help.

     19.  The sexual harassment in the Jail affects me outside of work, too. For
         example, hearing sexual harassment all day long at work makes it so if
         someone compliments me outside of work, it makes me feel awkward now. I
         never felt that way before.


                                                           ________________________
                                                           Kirsten Bain-Norris
                                                             May 1, 2019
                                                           ________________________
                                                           Date

  




                                          4  

Decl. Ex. 33

                                                                                  Plaintiffs 002426
                                           


                      Amanda Bertrand (Pryor) declaration

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

    1. My name is Amanda Bertrand (previously Pryor). I worked as a Mental
       Health Specialist III for the Cook County Jail from May 7, 2013 until
       January 2016.

    2. During my employment at the Jail, I have been assigned to Receiving,
       Division 4, Division 9, and Division 6. However, I could work in any division
       if I worked overtime or if there was a staff shortage.

    3. When I worked in the divisions, I often did crisis intervention services,
       mental health clinics where detainees visit the medical room of the tier
       (known as “the dispensary”) to seek mental health services. When I worked in
       Receiving, I did mental health assessments of detainees coming into the jail
       in small class cubicles, where I would be approximately an arm’s-length away
       from the detainee I was assessing.

    4. In all of these assignments, except Division 4, my job required me to have
       interactions with male detainees on a daily basis. Even when I was assigned
       to Division 4, I would pass male detainees in the tunnel and in the bullpen in
       the tunnel, where they would catcall me and make comments about my
       appearance.

    5. During my employment at the Jail, I endured sexual harassment by
       detainees on at least a weekly basis, if not more often, which the detainees
       directed at me and other female staff. For example, I experienced: (1) Gender-
       based name calling, such as calling me a “bitch;” 2) Sexual remarks; (3)
       Propositions and asking me on dates; and (4) Remarks about my appearance
       and my body, no matter how much my body was covered. For example, I
       made sure to wear loose, all-black clothing when doing well-being check
       rounds on the tiers of Division 9 and Division 6. Regardless, detainees would
       still comment on my body. One time in Division 9 or 6, I heard a detainee say,
       “She’s wearing all those clothes trying to cover up that ass.” Another detainee
       said, “Well, she ain’t got no tits!” I do not recall the date of these comments or
       which detainees said these comments. This type of sexual harassment has
       happened all over the jail, including in Receiving, Division 9, and Division 6,
       as well as walking through the tunnel.

    6. I also witnessed indecent exposure. As an example of the indecent exposure,
       in approximately 2014, in Division 6, I was doing a well-being check. During
       the round, a detainee exposed his penis to me. I heard him shout to the male



                                              1  

Decl. Ex. 34

                                                                                      Plaintiffs 001352
                                           


        correctional officer on duty (whose name I do not recall) to “move” so that he
        could see my “big black ass.” The male correctional officer ignored the
        detainee’s lewd comments, so I said to the officer, “You saw what he just did,
        right?” The officer replied something like, “But he was in his cell.” I reported
        the incident verbally to the superintendent of that unit, a woman whose
        name I do not recall. I also sent my supervisor, Dr. Rogers, an email detailing
        the incident. Approximately one week after I reported it, I received a call
        from a male investigator about my report. The investigator made it sound
        like I would have to do a lot of work, that it would be a hassle, and nothing
        would happen as a result of pressing charges. I also know that a lot of my
        coworkers told me they had a similar experience where they reported sexual
        misconduct and nothing was done, including no consequences for the
        detainee. I felt discouraged so I decided not to press charges.

    7. As another example, I recall that sometime in 2015, a detainee came into the
       dispensary in an orange jumpsuit, handcuffed in the front, with the bottom
       buttons of his jumpsuit unbuttoned, and his penis hanging out of the
       jumpsuit. I told the detainee and the male officer who was escorting him that
       I refused to see the detainee unless he was properly dressed and handcuffed
       from the back.

    8. I have also witnessed other women being subjected to this sexual
       harassment. For example, in approximately 2015, in Division 9, I heard a
       detainee say to another female mental health specialist, Anita Johnson, that
       he was going to rape her.

    9. As another example, Lauren Cartwright, another mental health specialist,
       told me that she had been groped by a detainee in Receiving. That was the
       most frightening – even today, I get chills when I think of that happening to
       her. I remember this vividly because the thought of that happening really
       shook me up. The response from management was nothing. It was both
       frightening and made me feel powerless, like nothing would happen even if
       an inmate touched or grabbed you. Ms. Cartwright had to just go back to
       work. Witnessing and hearing these incidents put me on edge and made me
       worried at work.

    10.  Shortly after these incidents, sometime in approximately 2015, in the mental
        health office, I heard Dr. Key suggesting to other mental health specialists
        that we should wear smocks as a deterrent so that detainees could not see
        our bodies.

    11.  This harassment has not been taken seriously by male correctional officers. I
        have heard male officers blame the female staff for the detainees’ behavior. I
        can’t recall specifically who, but I recall hearing male officers making



                                              2  

Decl. Ex. 35

                                                                                     Plaintiffs 001353
                                           


        comments like, “Well, she had those tight pants on...” or other comments that
        felt like they were blaming the victims of the sexual harassment. There was a
        lot of victim blaming. It made me feel like I had to tolerate the sexual
        treatment and if I said anything about it, my concerns were going to be
        minimized or dismissed.

    12.  In addition, meetings with mental health specialists’ managers felt very
        discouraging. In one meeting a meeting with our supervisors in
        approximately 2014, another mental health specialist, Audra Bowie,
        expressed concern about the rampant sexual harassment. I recall Dr. Key
        saying something like, “Well, you work at a jail” and otherwise dismissing
        her concerns.

    13.  At another meeting with our supervisors in approximately 2015, Dr. Gomez
        dismissed female staffs’ concerns about the sexual harassment, stating
        something like, “I’ve had it happen to me, too. I’ve worked in Division 10.” In
        the same meeting, Dr. Gomez said, again, in response to us dealing with the
        sexual harassment, something like, “That’s why you get paid how much you
        get paid to work here.”

        Working at the Jail made me anxious about work and affected my ability to
        do my job because I was feeling more fearful during my assessments of
        detainees. I was less confident to interact with the detainees because of the
        rampant sexual harassment. Being fearful of a detainee can affect your
        clinical judgment and your ability to effectively assess a detainee. I was
        constantly on edge. I was anxious on my way to work and had to prepare for
        what might happen. In addition, I felt that I was expected to accept the
        abuse.

    14.  The constant sexual harassment gave me a lot of anxiety, made me
        constantly on edge, and led me to have trouble sleeping. It made me less
        trusting of people and hypersensitive to being in crowds of people.

    15.  At Cook County, I never received training on how to address sexual
        harassment by male detainees, how to deescalate dangerous situations, or
        what to do if a male detainee tried to rape me. However, we were frequently
        sent to deescalate emergency situations with violent detainees engaging in
        sexual behavior even though we were never trained on how to deescalate or
        respond to detainees who were acting out in a sexual way.

    16.  Furthermore, inside the medical rooms of Division 9 and Division 6, there
        was no emergency alarm button for medical staff to press in the event of an
        emergency with a detainee.




                                              3  

Decl. Ex. 36

                                                                                     Plaintiffs 001354
                 




                          ________________________
                          Amanda Bertrand

                           March 14, 2019
                          ________________________
                          Date




                    4  

Decl. Ex. 37

                                               Plaintiffs 001355
DocuSign Envelope ID: BFEA6203-24AD-4374-ACDC-D527D116D19E




                                          KENDRA BLACK DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Kendra Black. I was a Correctional Sergeant at the Cook County

                    Jail (“Jail”). I worked at the Jail from approximately February 25, 2002

                    through May 13, 2018. When I worked as an officer, I mostly worked in

                    Division 10, where I was assigned from approximately 2010 through early

                    2016. After that, I worked in Division 5 in Administrative reports for about a

                    year and a half. Around late 2016 or early 2017, I was promoted to Sergeant

                    and assigned to Division 10. While I was a Sergeant, I floated to Divisions 8,

                    RTU, and 9. I was assigned to Division 2 for my last 2 months.

            2.      As a Sergeant at the Jail, I was responsible for the safety and security of

                    individuals being held at the Jail in pretrial detention, maintaining order at

                    the correctional facility, and supervising the officers on duty. For example,

                    my job duties included assigning lunch and other breaks to the officers on

                    duty, checking in with the staff on the tiers to make sure they had what they

                    needed for the day, occasionally sitting on the tiers to cover for the officers

                    during breaks, responding to incidents, signing off on incident reports,

                    escorting detainees, securing detainees, and responding to detainee

                    complaints or requests. In performing all of these duties, my job required me

                    to have interactions with male detainees daily.




            Decl. Ex. 38

                                                                                                      Plaintiffs 002117
DocuSign Envelope ID: BFEA6203-24AD-4374-ACDC-D527D116D19E




                    General Description of Harassment

            3.      During my employment at the Jail, I endured sexual harassment by male

                    detainees, which they directed at me and at other female employees. I

                    experienced detainees exposing their penises to me, male detainees

                    purposefully masturbating at me or in front of me, and crude or sexual

                    comments on a daily basis, including regular comments about my body, what

                    they would like to do to me, and how they wanted to sexually assault me.

                    Specific Incidents of Exposure

            4.      I most frequently witnessed detainees masturbating on the bridge when we

                    took detainees to court. Detainee masturbation in the holding cells and

                    bullpens in receiving was constant.

            5.      For example, my colleagues and I might be taking a line of 40 detainees over

                    to Courts. To get there, we had to walk past hundreds of detainees being

                    held in bullpens. As we walked past, they would yell and scream at me, with

                    penises exposed or their hands in their pants, rubbing themselves. It was so

                    loud I could barely make out what they were saying, but it always made me

                    uncomfortable. I often couldn’t identify which detainee was saying and doing

                    what because it was so intense and there were so many of them.

            6.      As another example, in Division 10, the security office desk used to be right

                    in front of the bullpens in male holding. Whoever was in holding would be

                    cuffed, but still would pull out his penis and start masturbating to the female

                    officer who was sitting at the security desk. They clearly did not care about



                                                             2


            Decl. Ex. 39

                                                                                                Plaintiffs 002118
DocuSign Envelope ID: BFEA6203-24AD-4374-ACDC-D527D116D19E




                    getting in trouble because the supervisor’s office was right next to the

                    security desk.

            7.      I remember another time in late 2017 or early 2018, I was helping Officer

                    Cruz escort some detainees from Division 10 into Division 9 Holding. After

                    he put one detainee in the cell, he jumped back and told me to get out of there

                    because the detainee who was already in the cell started masturbating at me.

            8.      While I was a sergeant in Division 10, I was escorting a detainee into a cell

                    on Tier 1A, which was “the hole,” or disciplinary segregation. As I walked by

                    the cells, at least 3 detainees in their cells stuck their penises through the

                    chuckholes and started masturbating at me.

            9.      Once, when I was an officer in Division 10, Nneka Jones and a bunch of other

                    directors went to see tier 1A and the detainees all masturbated at her. She

                    ran out of there so fast! But nothing changed – it just got worse.

            10.     In Division 10, the detainees can see the visitors in the visiting cage if they

                    stand by the window of the tier. Often the detainees stand there and watch

                    the female visitors with their hands in their pants, stroking their penises.

                    We would try covering up the corner of the window by putting paper in it so

                    that they couldn’t see, but we’d get in trouble for doing that.

            11.     When I worked in Division 2 and made rounds on the tier, the detainees

                    would constantly make comments about my breasts. Division 2 Dorm 4 was

                    the worst; those detainees had their hands in their pants and on their penises

                    constantly.



                                                             3


            Decl. Ex. 40

                                                                                                      Plaintiffs 002119
DocuSign Envelope ID: BFEA6203-24AD-4374-ACDC-D527D116D19E




                    Witnessing Harassment of Others

            12.     I have seen other women who work in the Jail experiencing the same or

                    similar sexual harassment. As a sergeant, I often had to assist other women

                    when they were being masturbated at or if they were the victim of sexual

                    harassment by detainees. I know I have signed off on several incident

                    reports of masturbation or indecent exposure.

                    Sexual Comments

            13.     I heard crude or sexual comments, including threats of sexual assault, from

                    male detainees directed at me on a daily basis. For example, detainees have

                    told me, "I want to stick my finger and tongue in your ass,” and “I want to

                    suck your big titties." Detainees have made these or similar comments too

                    many times to count.

                    Knowledge of Defendants

            14.     Supervisors and managers at the Jail know about the detainees’ behavior and

                    their sexual comments towards me and other women. I know, because I have

                    been told by my supervisors, that the only thing I could do or tell my officers

                    to do was write the detainees up.

            15.     Supervisors didn’t assign female officers to supervise Dorm 4 in Division 2

                    because they knew the detainees masturbated all the time. I know there

                    were other assignments women didn’t get because there were known

                    masturbators in that area.




                                                             4


            Decl. Ex. 41

                                                                                                  Plaintiffs 002120
DocuSign Envelope ID: BFEA6203-24AD-4374-ACDC-D527D116D19E




            16.     Supervisors get masturbated at also, like the incident I described where

                    Nneka Jones visited tier 1A. I also heard that sometime around 2016 or

                    2017, Commander Harrison, who worked the 3-11 shift in Division 10, was

                    masturbated at. Director Marilyn Martinez used to be our superintendent in

                    Division 10 when I was an officer. She definitely stayed away because the

                    detainees would always have something vulgar to say. We knew she wouldn’t

                    come to see us on the tiers.

                    Ineffectiveness of complaining and writing disciplinary reports

            17.     I complained to my supervisors, but nothing ever changed. We would sit in

                    the office and talk about all the penises and masturbation we saw. It was so

                    commonplace to talk about this that I can’t remember who I complained to – I

                    complained to a lot of people.

            18.     I wrote a number of incident reports about detainee sexual misconduct but

                    nothing ever changed. I never got any follow up after any incident reports I

                    wrote. I was also involved in helping other female employees write incident

                    reports, but never saw anything change as a result of those reports.

            19.     As an officer, if I was assigned to a tier and had written up a detainee for

                    masturbation, he didn’t always get moved right away because there was

                    nowhere to move him. The next day I would come back to work and there he

                    was. I had to keep working with him, even though he just sexually harassed

                    me. I hear that other female officers have experienced this also.




                                                             5


            Decl. Ex. 42

                                                                                                   Plaintiffs 002121
DocuSign Envelope ID: BFEA6203-24AD-4374-ACDC-D527D116D19E




                    Ineffectiveness of Steps Taken

            20.     The green jumpsuits were supposed to be designed to prevent detainees from

                    masturbating, but they didn’t work. Sometimes the detainees would end up

                    back in regular brown uniforms. The jumpsuits would work if they would be

                    worn properly – buttoned all the way up. But, the detainees would often

                    wear it with a t-shirt and keep their arms out and the top of the jumpsuit

                    rolled down. No officer is willing to risk getting a use of force complaint

                    because a detainee’s uniform wasn’t on right.

            21.     The Sheriff has done nothing to address the verbal harassment either. The

                    Sheriff doesn’t even really acknowledge that what they say is offensive. The

                    only option we had was to write them up, which doesn’t stop them.

                    Sometimes it was hard to know who was saying what – there are 40

                    detainees on a tier and even more when you are moving them through the

                    tunnel and in receiving.

            22.     A lot of times, detainees would say “I don’t care if you write me up.” The

                    discipline was nothing to them. And even if they were sentenced to time in

                    the hole, they didn’t often make it to the hole because the hole was full.

            23.     I heard there were hundreds of people waiting to go to the hole and no one

                    had a solution. There was a long wait to serve disciplinary sentences in the

                    hole. Then, as an officer, when you try to take someone to the hole for

                    something that happened 3 months ago, they are going to resist you, and

                    then you have a whole different problem with that detainee.



                                                             6


            Decl. Ex. 43

                                                                                                   Plaintiffs 002122
DocuSign Envelope ID: BFEA6203-24AD-4374-ACDC-D527D116D19E




            24.     Also, a lot of times the detainees’ disciplinary tickets would expire before they

                    could get any punishment.

                    Lack of Training

            25.     I never received training from the Cook County Sheriff’s Office regarding how

                    to address the masturbation or sexual harassment by male detainees, how to

                    decrease the opportunities to repeat the behavior, or how to respond if a

                    detainee tried to rape me. We had an in-service about staff sexual

                    harassment but never about detainee sexual harassment.

            Impact on Job Performance

            26.     The sexual harassment changed the way I do my job. I could have stayed

                    with the Sheriff’s office; I was on a track to be promoted more. The constant

                    sexual harassment was the reason I resigned. I didn’t get paid enough to deal

                    with this. I can’t believe I was treated this way after 16 years of service.

            27.     Further, I did everything I could to avoid certain areas, like the bridge. I

                    tried to avoid making eye contact with detainees, and tried to diminish

                    myself in hopes that no one would say anything. This made it hard to keep

                    the Jail safe.

            28.     Furthermore, the harassment changed the way I dressed at work. I wore a

                    sweater 2 sizes too big to cover up my body. It was really hot in there, but I

                    never went on a tier or took detainees to court without a sweater.




                                                             7


            Decl. Ex. 44

                                                                                                   Plaintiffs 002123
DocuSign Envelope ID: BFEA6203-24AD-4374-ACDC-D527D116D19E




            29.     The behavior by male detainees toward me was demeaning and

                    embarrassing, and caused me to feel nervous and anxious. I was afraid.

                    Emotional Impact

            30.     As a result of the constant sexual harassment, I have suffered severe

                    emotional distress. I have anxiety, body image issues, and lower self esteem.

                    I lived in fear of detainee sexual harassment. You never know who was going

                    to say what, do what, or act on what they said. I have never had anyone talk

                    to me the way they talked to me before. The comments cut so deep and make

                    me feel bad about myself. It made me timid.

            31.     I was afraid of being raped. When I walked by a detainee, it felt like they

                    could have just grabbed me at anytime. When people tell you constantly

                    what they want to do to you and how they will do it, it really gets under your

                    skin.

            32.     When you are out in the world, former inmates will recognize you before you

                    recognize them. This makes me afraid in the real world. I am afraid of men

                    and what they could do to me. One of them could be a former detainee and

                    carry out his sexual threats.

            33.     When I started, it wasn’t like this. The masturbation has gotten so out of

                    control in the last 6-7 years. The Sheriff has gone to such extremes to protect

                    the detainees’ rights. The officers have no tools to control the detainees

                    because the detainees will write complaints about almost everything the

                    officers do, and the Sheriff takes their word for it. The detainees know that



                                                             8


            Decl. Ex. 45

                                                                                                  Plaintiffs 002124
DocuSign Envelope ID: BFEA6203-24AD-4374-ACDC-D527D116D19E




                    the most they will get for misbehaving is a slap on the wrist. The Sheriff’s

                    policies do not keep us safe.




                                                             9


            Decl. Ex. 46

                                                                                                   Plaintiffs 002125
DocuSign Envelope ID: BFEA6203-24AD-4374-ACDC-D527D116D19E




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            4/2/2019
            ____________________________                          __________________________________
            Date                                                  Signature




                                                             10


            Decl. Ex. 47

                                                                                                   Plaintiffs 002126
                           SHERRY BOND DECLARATION

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.      My name is Sherry Bond. I am a correctional officer at the Cook County Jail

        (“Jail”). I have worked at the Jail since 2007. I have been assigned to various

        parts of the Jail in my role as correctional officer, including: RTU (residential

        treatment unit), Divisions 1, 2, 3, 4, 5 and 9. I am currently assigned to

        Division 11. I can be assigned to work in other divisions at any time if there

        is a staff shortage or if I am working overtime.

2.      As a correctional officer at the Jail, I am responsible for the safety and

        security of individuals being held at the Jail in pretrial detention. For

        example, my job duties when I am assigned to the post of tier officer in

        Division 11 and 9 include, but are not limited to, supervising detainees’ daily

        activities, inspecting their cells, releasing them from their cells into the day

        room of the tier, and putting them back in their cells at my shift. In all of

        these assignments, my job has required me to have interactions with male

        detainees daily.

3.      The male inmates sexually harass me and other women who work at the Jail.

        They expose their penises to me, purposefully masturbating at me or in front

        of me, and make awful sexual comments, including what they want to do to

        me sexually.




Decl. Ex. 48

                                                                                        Plaintiffs 002127
4.      I have witnessed detainees masturbating at me through the chuckholes of the

        doors to their cells. For example, while I was doing count in Division 9 a

        detainee stuck his penis through the chuckhole and started masturbating. I

        ordered the detainee to stop, but he disobeyed my order and continued to

        masturbate while looking at me. After I completed my count, I notified my

        supervisor of the incident and wrote an incident report.

5.      In addition to detainees exposing themselves to me, I have also experienced

        crude and sexual comments. As an example, while on tier in Division 11 a

        detainee said to me, “I want to lick your pussy,” and “You are going to be my

        wife when I get out.” They have also made comments about my appearance,

        such as “You got a big ass, Ms. Bond.”

6.      I also hear detainees yell sexual threats at me, such as “I want to f*ck you in

        the ass.”

7.      I have observed other women who work in other positions being subjected to

        the same or similar sexual harassment. For example, I have seen male

        inmates brush up against female officers and other female staff and then the

        inmates claim that they were just playing. As another example, I hear the

        cat calls from inmates when a female enters the tier.

8.      My supervisors know about the detainees’ behavior because I have written

        incident reports about detainees masturbating openly. For example, I wrote a

        report for an incident that happened in Division 11. I went to relieve another

        officer who was going home early, and no more than 20 minutes after I



                                            2


Decl. Ex. 49

                                                                                     Plaintiffs 002128
        arrived, an inmate started masturbating at me from his cell. I gave the

        detainee verbal orders to stop. I notified my direct supervisor and wrote an

        incident report.

9.      I wrote another incident report when a detainee was standing in the window

        in Division 2, Psych, staring at me while masturbating. I instructed the

        detainee to stop and he did. I reported the incident and wrote a report.

10.     After writing several incident reports, I felt discouraged from writing incident

        reports about detainee masturbation because it doesn’t seem like the inmates

        are seriously penalized. In addition, you have to stay on top of the lieutenants

        and other management to move the reporting process along only to be told

        something like, “we couldn’t see it on the camera so it’s your word against

        theirs.” Some detainees masturbate in their cell away from the camera on

        purpose. The detainees are aware that the cameras cannot zoom into their

        cells, and there will be no video evidence against them.

11.     Incident reports are ineffective because the detainees know that the Jail

        imposes no real consequences for masturbating at women. For example, I

        wrote an incident report about one detainee masturbating at me and he was

        not meaningfully disciplined. He only received time served and was placed

        back on tier. As another example, it seems like if inmates are placed in the

        hole for masturbation, they are returned either to their previous tier or close

        by. Inmates don’t seem to serve full time in hole because of limited space.




                                            3


Decl. Ex. 50

                                                                                       Plaintiffs 002129
12.     My supervisors know that inmates are masturbating at women because it

        has repeatedly been discussed and reported. However, it feels like

        supervisors excuse the detainees’ behavior rather than try to stop it. For

        example, management have stated that “inmates will be inmates” and “that

        [sexual harassment] goes with the job.”

13.     In addition, inmates don’t take the reporting process for sexual harassment

        seriously. For example, I have been told “I’ll do my time, but I’ll be back” and

        “Ain’t shit gonna happen to us.

14.     I heard an inmate say “If they [the inmates that masturbate] go down state,

        they wouldn’t be doing any of this shit. You can’t even look at a female officer

        crazy.”

15.     Cook County Sheriff’s Office has not given me training about how to address

        the masturbation or sexual harassment by male detainees against me or how

        to stop the behavior. I have to figure it out on my own.

16.     I am always having to think about the possibility of being sexually harassed

        and this has changed my job. For example, correctional officers are required

        to inspect inmate dorms at scheduled times, but I always wait for my

        partner. We are often short staffed, so if my partner has cover someone else,

        walk away to answer the phone or anything, I’m not completing my task until

        I have back-up and eyes on me.

17.     As a result of the constant sexual harassment, I have suffered severe

        emotional distress. Specifically, I have suffered a loss of sleep, frequent



                                             4


Decl. Ex. 51

                                                                                      Plaintiffs 002130
        crying, and recurring nightmares where detainees attack me, beat me, and

        then masturbate over me as I lie on the ground, injured.




                                           5


Decl. Ex. 52

                                                                                   Plaintiffs 002131
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/16/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 53

                                                                                           Plaintiffs 002132
DocuSign Envelope ID: 56C53839-A538-4B2A-AF2C-EFDBD47132A9




                                        KIMBERLY BOWEN DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Kimberly Bowen. I am a Correctional Officer at the Cook County

                     Jail (“Jail”). I have worked at the Jail since October 6, 2003. I have worked

                     in various parts of the Jail, including: Division 1, 2, and 9; Cermak; and

                     Receiving. I am currently assigned to Receiving and have been in this

                     assignment for approximately four or five years.

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties

                     include, but are not limited to: processing new detainees at the Jail, counting

                     detainees, placing them in cells until they are called to court, and taking

                     them to court. In performing all of these duties, my job has required me to

                     interact with male detainees daily.

                     General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced: (a) detainees exposing their penises to me; (b) male

                     detainees purposefully masturbating at me or in front of me; and (c) crude or

                     sexual comments on a daily basis, including regular comments about how

                     they want to sexually assault me.




            Decl. Ex. 54

                                                                                                   Plaintiffs 001041
DocuSign Envelope ID: 56C53839-A538-4B2A-AF2C-EFDBD47132A9




                     Specific Incidents of Exposure

            4.       I most frequently witness detainees masturbating while they are waiting in

                     the bullpens to go to court. Detainees masturbate at me while I am trying to

                     perform my job duties. I have witnessed detainees masturbating with their

                     penises exposed over 100 times.

            5.       For example, I recall a specific incident when I witnessed a detainee fondling

                     his penis and masturbating in the male holding cell. I instructed him to stop,

                     but he disregarded my instruction. Instead, he continued to masturbate until

                     he ejaculated. I believe this incident happened within the last three years.

            6.       Another example is that detainees would call for me and claim there was an

                     emergency, but when I arrived, they would be masturbating. Also, when I

                     went to retrieve a particular detainee and look for him in the bullpen, other

                     detainees would masturbate at me.

                     Witnessing Harassment of Others

            7.       I have seen other women who work in the Jail experiencing the same or

                     similar sexual harassment. For example, when detainees are masturbating in

                     front of me, they are often masturbating at other female correctional officers

                     who are present at the same time. This has happened on a regular basis.

                     Sexual and Sexually Violent Comments

            8.       I hear crude or sexual comments from male detainees directed at me

                     frequently while they are masturbating and at other times. For example,

                     detainees have told me, “I’m gonna fuck the shit out of you,” “Look at this



                                                             2


            Decl. Ex. 55

                                                                                                    Plaintiffs 001042
DocuSign Envelope ID: 56C53839-A538-4B2A-AF2C-EFDBD47132A9




                     dick,” and, “Just wait and let me cum,” among other things. Detainees have

                     made these comments too many times to count.

                     Knowledge of Defendants

            9.       My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. For

                     example, Sgt. Issac Thomas knows about the detainees’ sexual behavior

                     towards me because he has witnessed their behavior. He acknowledges how

                     horrible the situation is, but tells me, “There is nothing to be done.” Another

                     reason that supervisors know about the detainees’ sexual misconduct is that I

                     have verbally complained over 100 times.

            10.      Supervisors make no effort to discipline the detainees or set consequences for

                     the sexual behavior toward women. Multiple supervisors have said things

                     like, “There is nothing to be done.”

                     Incident Reports and/or Complaints

            11.      I have written incident reports about the sexual conduct directed at me

                     approximately five or six times in the old computer system. For example,

                     when I worked in Division 1 (approximately 2010-2013), I wrote an incident

                     report after a detainee intentionally masturbated at me from his bed when I

                     was counting detainees. Additionally, when I worked in Division 9

                     (approximately 2008-2010), detainees masturbated at me on multiple

                     occasions. I wrote incident reports regarding some of those instances.




                                                             3


            Decl. Ex. 56

                                                                                                 Plaintiffs 001043
DocuSign Envelope ID: 56C53839-A538-4B2A-AF2C-EFDBD47132A9




            12.      I do not recall the specifics of incident reports I have written because the

                     detainees masturbate and expose themselves so frequently. It is impossible to

                     write up every incident. I have also complained verbally to my supervisors

                     over 100 times, including during the time I have worked in Receiving in the

                     last four to five years.

                     Ineffectiveness of Complaining and Discouragement

            13.      After writing several incident reports and verbally complaining multiple

                     times, I was discouraged from complaining and writing incident reports

                     regarding detainee masturbation because complaining did not stop the

                     detainees’ behavior. I have been told: “There is nothing to be done,” “This is

                     your job,” and, “If you can’t handle it, I don’t know what you’re going to do.”

                     After complaining, I’ve been retaliated against by being reassigned for a few

                     days to assignments my supervisor knows I do not like.

            14.      Incident reports are ineffective because the detainees know that the Jail

                     imposes no real consequences for masturbating at women. Detainees have

                     commented about the lack of discipline and know that nothing will happen to

                     them. They have said things like, “Nothing going to happen,” “All they going

                     to do is take me back to my cell,” and, “I’ll be back tomorrow.”

            15.      Some detainees have told me they don’t want to be housed in Division 9

                     because the masturbation problem is out of control. They acknowledge how

                     bad it is.

                     Ineffectiveness of Steps Taken



                                                             4


            Decl. Ex. 57

                                                                                                    Plaintiffs 001044
DocuSign Envelope ID: 56C53839-A538-4B2A-AF2C-EFDBD47132A9




            16.      The few steps that have been taken to address the harassment have been

                     ineffective. For example, although known masturbators wear green

                     jumpsuits now, the front is closed with velcro. Detainees walk around with

                     their jumpsuits open and they can easily access their penises. For example,

                     on February 5, 2018, I was walking to the female clothing room by the

                     security office. As I was opening a door to the hallway, I saw a group of male

                     detainees lined up against the wall waiting to go to male holding. One

                     detainee’s jumpsuit was completely open past his long underwear and his

                     penis was sticking out. I kept walking and kept my head down. The officer

                     and the sergeant who were escorting the detainees did not say or do anything

                     to reprimand the detainee.

                     Lack of Training

            17.      I have never received training from the Cook County Sheriff’s Office

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee tries to rape me.

                     Impact on Job Performance

            18.      The sexual harassment changed the way I do my job. The masturbation has

                     completely changed the way I deal with situations. I hesitate to respond if

                     detainees call to me. Even though it is possible the detainees do need

                     assistance, because of my experiences, I am wary that detainees will be

                     masturbating when I go check what they need. I also do not make eye



                                                             5


            Decl. Ex. 58

                                                                                                   Plaintiffs 001045
DocuSign Envelope ID: 56C53839-A538-4B2A-AF2C-EFDBD47132A9




                     contact with detainees and look down when I’m walking by. This impacts my

                     ability to keep the Jail safe and secure.

            19.      Furthermore, I always wear baggy pants and a sweater to work, even if it is

                     100 degrees outside, to try to discourage the behavior. I also don’t wear

                     makeup. But, it doesn’t matter what I wear. The detainees still harass me.

            20.      The behavior by male detainees toward me is unwelcome, offensive,

                     harassing, humiliating, threatening, intimidating, and causes me to fear for

                     my safety. I am afraid that one day a detainee will grab me and rape me.

            21.      During every work day at the Jail, I experience anxiety over potential

                     harassment and exposure. Even if I am not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I

                     expect that at least one of us will be subjected to lewd comments, sexually

                     inappropriate gestures, exposed penises, or worse. I think it happens to

                     someone every day. I know I might be sexually harassed or hear about a

                     female coworker being harassed when I walk through the compound to my

                     assigned work location, while at work, while on breaks, and even while

                     exiting the compound at the end of my shift. This causes constant stress and

                     makes it more difficult for me to focus on my job of keeping everyone at the

                     Jail safe.

                     Emotional Impact

            22.      As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. The harassment and masturbation at the Jail makes



                                                             6


            Decl. Ex. 59

                                                                                                    Plaintiffs 001046
DocuSign Envelope ID: 56C53839-A538-4B2A-AF2C-EFDBD47132A9




                     working there extremely stressful. It affects my mental health. I sought

                     assistance from the Employee Assistance Program and spoke to Michael

                     Goldman, Senior EAP Counselor, several times. The stress and emotional toll

                     of the constant sexual harassment has caused me to drink alcohol more

                     heavily. In August 2017, Michael Goldman referred me to Alcoholics

                     Anonymous and Anger Management. I also suffer with depression because of

                     this and sometimes I have trouble getting out of bed and have to force myself

                     to go to work. At times, I have to take a couple of days off because when I am

                     depressed I also have migraine headaches. It has also affected my personal

                     life. Emotionally, I feel really down and don’t want to be bothered with

                     anything. I isolate myself from my family in my room when I get home. I am

                     extremely fed up, angry, and tired regarding the lack of action to deter sexual

                     harassment within the Jail. Unfortunately, quitting my job is not an option

                     because it would put financial strain on me and my family.




                                                             7


            Decl. Ex. 60

                                                                                                  Plaintiffs 001047
DocuSign Envelope ID: 56C53839-A538-4B2A-AF2C-EFDBD47132A9




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            1/15/2019
            ____________________________                         __________________________________
            Date                                                 Signature




                                                             8


            Decl. Ex. 61

                                                                                                  Plaintiffs 001048
                                                


                             Declaration of Audra Bowie

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
        following is true and correct:

     1.   My name is Audra Bowie. I have worked as a Mental Health Specialist 3
          (“MHS”) at the Cook County Jail (“Jail”) since approximately March or April
          2011.

     2.   I have been assigned to RCDC, Division 8/RTU, Division 9, Division 6, and
          urgent care in Cermak. I have been assigned to RTU since approximately
          2016. On a few occasions, have been mandated to work in Cermak. I could be
          mandated to work in any division at any time.

     3.   In all my assignments at the Jail, I have had interactions with male
          detainees daily. I also work with detainees in Division 11 via the “telehealth”
          system where I meet with detainees through video chat. I also see male
          detainees through the tunnels, in elevators, traveling to the officers’
          cafeteria, and other places around the compound.

     4.   I experience some form of verbal sexual harassment while traveling through
          the tunnels, past the holding cells, as well as in RTU, almost every day,
          which usually takes the form of inappropriate inquiry about me, like, “What’s
          up with you?” asked in a seductive manner. I refer to it as “sexual heckling.”
          If I don’t answer, detainees will say something like, “Well, fuck you, then!” or
          “You don’t look that good anyway!” I have also heard remarks about my
          appearance and my body. For example, I have heard detainees say to me,
          “You’re so thick!” with broad hand gestures outlining the shape of a body, and
          “Your man must be happy.” I also remember a detainee saying, “You look
          alright, but you need to work on...” followed by an elaborate and detailed
          critique of my appearance. I’ve been called a “bald-headed black bitch.”
          Detainees have also threatened me, saying things like, “I’ll fuck you up,” and
          “I’ll spit in your face.” I am constantly aware that I am a woman. I am
          reminded of it all the time.

     5.   Detainees also stare inappropriately at female staff. For example, a detainee
          who had previously been in the news for fondling multiple women on public
          transportation, would always stare at female staff members and look at us
          inappropriately, stand too close, or try to get my attention. As another
          example, on approximately July 5, 2018, I could see that a detainee was
          staring at me in a sexual way. I asked the male officer that I was working
          alongside to switch places with me so that the detainee could not see me as
          easily.




                                             1  

Decl. Ex. 62

                                                                                       Plaintiffs 002133
                                                



     6.   When I worked in Division 9, from approximately 2014 until approximately
          2015, I heard verbal sexual harassment every day and witnessed exposure
          and masturbation every week. The female medical staff who have to work in
          Division 9 have to experience sexual harassment constantly. When I worked
          in Division 6 from approximately 2015 until 2016, I heard verbal sexual
          harassment just as frequently as Division 9, and witnessed detainees
          exposing themselves and masturbating approximately once every few weeks.

     7.   I recall one detainee in Division 9 who had numerous rape cases against him.
          He said to me, “I cannot talk to you, you are one of my victims.” He would
          constantly refer to me as one of his rape victims, to me and to other staff
          members, and would glare at me menacingly. Because of that, I would avoid
          this detainee out of fear for my own safety.

     8.   Also in Division 9, around 2014, I recall two detainees who would constantly
          pull out their penises when female staff were around and they would laugh
          about it.

     9.   On at least two occasions, detainees have used the guise of a psychological
          evaluation as an excuse to get in close proximity to me and subsequently
          masturbate in front of me. For example, in approximately 2014 or 2015, a
          detainee requested a psychological evaluation. In response to his request, I
          met with him in the mental health clinic office in Division 6. He was wearing
          a blue box on his hands. As I was meeting with him, I noticed that he was
          rhythmically moving back and forth in his seat, and I soon realized that he
          was moving for the purpose of self-pleasure. When I asked him what he was
          doing, he said “nothing.” When I said I knew was he was doing and that I was
          going to get a correctional officer, he said, “Wait until I finish.”

     10.  I immediately stepped out of the room and shouted for the male correctional
         officer on duty, who was supposed be within earshot of me and the detainee
         at the time, but was actually down the hall. When the officer approached me,
         I said, “He is masturbating,” referring to the detainee. The correctional officer
         said, “Did it happen? I didn’t see it. I wasn’t there.” I reiterated that it did
         happen. I demanded that the officer write an incident report, so he did. I also
         told the officer that I wanted to press charges. I feel that many male
         correctional officers often seem reluctant to write incident reports. I believe
         they do not want to do the additional paperwork and they do not know what
         they are supposed to do when they did not see the incident occur.

     11.  A few weeks later, I received a call from a male Sheriff’s Police investigator. I
         recall him stating something about the detainee having a lot of cases and
         that the chances of him being charged for masturbating would likely be slim.



                                             2  

Decl. Ex. 63

                                                                                        Plaintiffs 002134
                                                


        He said things to the effect that he had little faith that anything would come
        of it because the detainee had so many charges against him. I said that I still
        wanted to press charges. However, I never heard anything regarding that
        detainee after that. I do not know where the case went.

     12.  Fortunately, the detainee did not request to work with me again, but had the
         detainee requested mental health services, I would not have been allowed to
         refuse them. There is no plan in place for staff to avoid perpetrators of sexual
         harassment.

     13.  In approximately 2016, detainee K.J. came from Division 9 into urgent care
         claiming that he was suffering emotionally. I met with him in the urgent care
         in Cermak in order to psychiatrically clear him to go back to Division 9. Even
         though was wearing a blue box, he somehow managed to pull his penis out of
         his green jumpsuit while looking at me. I told him, “I’m at work, I don’t want
         to see that!” and I told him he needed to leave. The correctional officer on
         duty escorted him out.

     14.  That same day, the correctional officer who escorted the detainee out wrote
         an incident report. I told the officer that I wanted to press charges, but I did
         not hear anything after that.

     15.  In approximately 2017, I saw the same detainee, K.J., as a participant in the
         special behavioral program called Intensive Management Unit (“IMU”),
         where I provided clinical services in this program for detainees with mental
         illness and behavioral problems. Because he was a participant in the
         program, I was required to have contact with him at least once per week.
         There was nothing I could do to avoid him.

     16.  In the program, K.J. would continuously try to discreetly pleasure himself
         while handcuffed to the table while in the group. He would look at me when
         he did this. Eventually, he was required to be double handcuffed while in
         group because of his tendency to masturbate. When I confronted him about
         the incident in 2016 where he exposed his penis to me, he said he did not
         recall it and did not accept responsibility for exposing his penis to me. As
         recently as April 2019, I walked past that detainee again, and he tried to get
         my attention. His green jumpsuit was wide open and I could see all the way
         down to his underwear. I refused to talk to him because his jumpsuit was
         open.

     17.  As another example, in April 2019, I witnessed Detainee J.H. staring at me
         with an intense look from inside his cell. I couldn’t see his hands because
         they were below the window on the door, but I could tell by the way he was
         looking at me that he was masturbating. That same week, J.H. spoke with



                                             3  

Decl. Ex. 64

                                                                                        Plaintiffs 002135
                                                 


        me when I was in the nursing station. Again, I could tell by the way he was
        moving that he was masturbating. When I confronted him about the
        masturbation, he stated, “You didn’t see my penis.” On another occasion
        within the same week, I saw a detainee run to J.H.’s cell and say to him
        words to the effect of, “What are you doing? That’s not right!” That detainee
        later told me that he thought J.H. was masturbating while looking at me. I
        documented these incidents in EMERS.

     18.  Sometime in the beginning of 2018, a green jumpsuit detainee was
         masturbating in the main holding cell of RTU 4th floor. He was in the holding
         cell because he had previously masturbated to a female nurse. The main
         holding cell has windows all around and he would masturbate brazenly and
         openly every time a female staff walked by.

     19.  In approximately 2017, I walked past one of the bullpens in RTU to speak to
         correctional officers sitting at the desk, out of the corner of my eye, I could see
         a detainee heading toward the window of the holding cell and I could tell he
         was masturbating with his penis exposed. Without directly looking at the
         detainee, I said to the officers, “He has it out right now, doesn’t he?” and they
         confirmed that he did.

     20.  I reported the incident to a sergeant, who wrote the incident report. I told
         him that I wanted to press charges. He reviewed the video of the detainee
         and said to me that the detainee did in fact pull his penis out 4 to 5 times
         when I or other female staff walked past him.

     21.  The next day, I received a phone call from a Sheriff’s Police investigator. He
         asked me, “Did you see?” I said words to the effect of, “I’m not going to lie, I
         did not see it. But I know he did it.” The investigator said, “Well, if you didn’t
         see it, charges are not going to stick. The law says you have to see it.”
         Because he discouraged me from pressing charges, I agreed not to press
         charges.

     22.  In November 2017, Detainee M.H. made extremely sexualized threats of
         harm and shouted to other correctional officers that he was going to “fuck”
         me. I was afraid because it seemed that the correctional officers were just
         standing there and not stopping him. I reported the detainee’s behavior to the
         Lieutenant on duty. I do not believe the lieutenant wrote an incident report. I
         wrote an extensive report EMERS about his behavior and the complicit
         nature of Cook County’s response to him. They did nothing and allowed his
         behavior to continue.




                                              4  

Decl. Ex. 65

                                                                                         Plaintiffs 002136
                                               


     23.  The rampant sexual harassment has made me feel vulnerable, unsafe, and
         insecure about my interactions with detainees. I have to remind myself of
         why I am motivated to do my job well at the Jail.

     24.  I feel that detainees are moved all over without a concrete plan to address the
         sexual harassment. For example, I heard about a detainee who, in a medical
         area of RTU, exposed himself to a nurse. The next day, he was moved to a
         different area of RTU, where other female staff had to be subjected to his
         behavior. It seemed that the detainee was being moved around but there was
         no concrete plan to address his ongoing sexual harassment toward female
         staff.

     25.  Regardless of how often the sexual harassment happens to me –the fact that
         the verbal sexual harassment happens constantly, all over the compound, to
         many different women, affects me. I have to deal with the psychological
         fatigue of knowing that it happens and could happen anytime, anywhere. I
         have to adjust myself to prepare to respond to the sexual harassment. It feels
         like constant sexual combat.

     26.  However, we have never been trained on how to respond to sexual
         harassment from detainees or how to report the sexual harassment. We have
         been trained on how to respond to sexual harassment from peers, but not
         detainees. I have been told to write an EMERS report, but I don’t think
         EMERS reports are effective. When I submit an EMERS report, it gets sent
         to approximately 20 people. But I do not receive a copy of the report or
         receive any follow up or updates, and nothing happens as a result of my
         report. It feels like we are fighting a fight by ourselves.

     27.  The sexual harassment has changed the way I dress at the Jail. I always
         make sure I am covered up with either a medical jacket or a sweater that is
         long enough to cover my hips and butt. I choose to no longer wear jeans
         because I have received more harassment from the detainees when I wear
         jeans.

     28.  I have read the inmate handbook and I believe that it does not adequately
         address how detainees should act or that they should respect the staff. I
         remember seeing that the handbook states their rights as detainees, but it
         does not adequately state expectations for their behavior.

     29.  Detainees who come to Cook County from elsewhere in IDOC typically have
         much better behavior than the detainees at Cook County. I have heard
         detainees say, in response to the sexual harassment, “This wouldn’t happen
         at IDOC. Charges would be pressed right away.”




                                            5  

Decl. Ex. 66

                                                                                      Plaintiffs 002137
                                              


     30.  The sexual harassment has increased my sensitivity to experiences like that.
         I am more hypervigilant. Being exposed to that much sexual heckling is
         stressful and puts you in a position to respond, and I don’t always know how
         to respond because it makes me very upset.


                                                            ________________________
                                                            Audra Bowie

                                                            ________________________
                                                              April 25, 2019

                                                            Date




                                           6  

Decl. Ex. 67

                                                                                    Plaintiffs 002138
                                               


                          Declaration of Veneise Braxton

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

    1.   My name is Veneise Braxton. I was a correctional officer at the Cook County
         Jail from approximately November 22, 2010 until May 1, 2017.

    2.   I was assigned to external operations from March 2011 until October 2012. I
         was assigned to Division 9 in 2012 until August 2013. Then I was assigned to
         Division 2 from August 2013 until I resigned on May 1, 2017. When I worked
         in Division 2, I was also assigned to do security, so I had to do “court walk”
         every weekday morning, which meant that I had to move detainees from
         Division 2 to Receiving. During that time period, I also worked overtime in
         Division 1 (before it closed) and Division 6.

    3.   In all of my assignments, I had interactions with male detainees on a daily
         basis, and I was subjected to verbal sexual harassment, like disrespectful
         sexual comments,  being called sexual names, threats of rape, sexual
         propositions, and sexual remarks about my appearance and my body. When I
         worked in Division 9, the detainees verbally sexually harassed me almost
         every day. Also in Division 9, male detainees exposed their penises to me and
         masturbated at me almost every day. In Division 2, detainees verbally
         sexually harassed me almost every day, and exposed themselves to me about
         once per week. I also experienced verbal sexual harassment from other
         detainees while transporting detainees through the compound.

    4.   In Division 9, detainees would masturbate at women almost every day. For
         example, at the beginning of a correctional officers’ shift, we had to do rounds
         to count the detainees. A lot of times, the detainees would be waiting for me
         to do the rounds, masturbating while in their bed. In the morning time, when
         the detainees were getting ready for court, they would masturbate in the
         shower. The showers were designed so that they were in our plain view, so
         the detainees would often masturbate in the shower while looking directly at
         the female correctional officers, including me. In Division 9, detainees’ cells
         had a chuckhole on them. Detainees would frequently expose their penises
         and testicles and masturbate through the chuckhole.

    5.   I recall writing approximately 4 to 5 incident reports about detainee sexual
         misconduct when I worked in Division 9. I also recall writing about 4 or 5
         reports when I worked in Division 2. In Division 2, the reports were mostly
         on the verbal sexually harassment. However, I do not recall these incidents
         specifically or when I wrote the reports, but I do recall that I got the
         impression that most supervisors felt that the reports were a waste of time,




Decl. Ex. 68

                                                                                      Plaintiffs 001356
                                               


        based on how they reacted to my sexual harassment reports compared how to
        how they reacted to other incidents which they seemed to take more
        seriously.

    6.   During the period that I was assigned to Division 9, I got pregnant. In
         August 2013, I lost the baby and I feel like the stress caused by the constant
         sexual harassment was one of the reasons why. It was just too much. So I
         transferred to Division 2. My assumption was that Division 2 would be better
         because it was not a cell setting and the detainees are among each other in a
         dorm setting. I hoped that because the detainees are around each other, that
         they would be less likely to masturbate openly. I was wrong. They still
         masturbated at me in Division 2.

    7.   Because Division 2 is a dorm setting, correctional officers were required to
         walk through the detainees’ living space and visually put eyes on all
         detainees to count them. Detainees would know when the shift would change
         and when a female correctional officer was about to walk through for the
         count. About once per week, detainees would choose to take a shower right at
         that time to make it so the female correctional officers would have to see
         them naked and masturbating in the shower. It was clearly intentional.

    8.   Division 2 was a monster because the verbal harassment got out of control. It
         was terrifying because it was an open setting, so at any given time, the
         detainees could reach out and touch me while making sexual threats if they
         wanted to. Fortunately, they never did. Walking through Division 2, it felt
         like you were walking the plank. There would be 44 men all gawking,
         whistling, and yelling at me at the same time. As I walked by, the detainees
         would say “Look at that ass,” “What would you let me do to you?”, “You better
         hope I don’t catch you on the street” and many other horrible things that I
         don’t even want to repeat.

    9.   One day, when I was working overtime in Division 2, the detainees were
         acting off the chain with the sexual comments toward me. So I spoke to one of
         the male correctional officers whose name I cannot recall about the detainee
         sexual misconduct happening that was happening all around us. Nearby was
         a chart of the correctional officers’ pay rates. The male correctional officer
         pointed to the chart and said, “Do you not understand that you get paid sixty
         three thousand dollars to get called a bitch and a slut?” He was insinuating
         that I should be okay with being called those names because my pay rate is
         $63,000 a year. In that same conversation, the officer said, “the Jail is not for
         everybody. Not everybody can handle it.”

    10.  I never received training on how to respond specifically if a detainee sexually
        harassed me or tried to sexually assault me. Other than our radios,




Decl. Ex. 69

                                                                                       Plaintiffs 001357
                                              


        correctional officers have no alarm system to use if a detainee tries to
        sexually assault us. In Division 2, detainees sat out in the open, and they
        could see where my radio was on me, so if they really wanted to grab my
        radio so that I couldn’t call for help, they could have.

    11.  Because of the constant sexual harassment, I would sometimes wrap a
        sweater around my waist. But was a catch-22 for us, because if we always
        wore a sweater, then if we did not wear it one day, the detainees would make
        extra comments toward us. They would sexually harass us regardless of what
        we were wearing. It was so uncomfortable.
          
    12.  In the last few years, the sexual harassment became to be too much. Every
        night, I dreaded coming into work the next day. Even my husband couldn’t
        take it anymore, knowing the sexual harassment I would be exposed to. I had
        to pick and choose which stories to tell him because I knew how much it upset
        him. My male coworkers would even say things like, “I could not have my
        wife work in here.”

    13.  I have a son with muscular dystrophy, so the insurance that Cook County
        offered was important for me to have. However, the sexual harassment
        became to be too much. The stress and the anxiety of having to mentally
        prepare for that every day led to my resignation. Working in a correctional
        facility is hard enough, but when you add on the constant sexual harassment
        female correctional officers have to deal with, it makes it 10 times worse.


                                                             ________________________
                                                             Veneise Braxton
                                                               March 27, 2019
                                                             ________________________
                                                             Date




Decl. Ex. 70

                                                                                      Plaintiffs 001358
                          Victoria Bridgeforth Declaration
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:
    1. My name is Victoria Bridgeforth. I have been a Sheriff at the Cook County

        Jail “Jail” (“Jail”) since about October 17, 2005. I have been assigned to work

        in various locations, including Division 4 from 2005 to 2009; Division 5 and 6

        in 2009; Divisions 3/8 from about 2009 to 2013; and most recently in the

        Cermak Building from about 2013 to the present. I have worked overtime in

        Divisions 1, 2, and 17. I can be assigned to work anywhere in the Jail if there

        is a staff shortage.

    2. I interact with the male detainees daily and they sexually harass me. The

        inmates verbally sexually harass me, threaten me sexually, expose their

        penises to me, and masturbate at me. I experience the harassment

        throughout the Jail, but most often in the 3 South tier of Cermak, Clinic,

        when walking through Receiving, and in the tunnel.

    3. In all of these locations, male inmates talk about my body because I am a

        woman and make sexual comments to me. For example, inmates have said,

        “suck my penis”, called me a “fat b*tch”, and said that I was “fat and ugly”.

    4. When I started working night shifts in April 2018, I didn’t see inmates

        masturbate at me quite as often. Prior to that, they masturbated at me about

        once every three months in different areas of Cermak, including Physical

        Therapy and the 3 south tier.




Decl. Ex. 71

                                                                                        Plaintiffs 002427
    5. For example, there was an incident in 3 south tier of the Cermak building in

        which a detainee asked me to go through every channel on the tv to see what

        was on, he said something like, “listen bitch, you are going to check all these

        channels” then called me a “fat bitch” and pulled down his pants to show his

        penis and told me to “suck my penis” and “I am trying to entertain you

        because you are fat and ugly.” I wrote up the inmate and pressed charges. I

        don’t remember the date that this incident happened. I don’t know the

        outcome of the report. I requested to press charges on the inmate.

    6. As another example, I was in the basement of Cermak in the physical

        therapy room and there was a detainee in the staging area. The detainee

        was facing me with his legs wide open, he pulled his penis out of his pants

        and started masturbating at me. I called my supervisor to notify of incident

        and wrote up the inmate. I don’t know the outcome of the report. I requested

        to press charges on the inmate.

    7. When in Clinic inmates will sit on the bench while waiting to see the doctor

        and put their hands down their pants to touch their penises. I tell them to

        remove their hand or they will get put out.

    8. Nurse Boden has told me about her experiences with detainees masturbating

        at her. She told me about an incident that happened sometime around 2017

        or 2018 where she was walking through staging in the Cermak basement, as

        she walked past several detainees exposed their penises to her.




Decl. Ex. 72

                                                                                      Plaintiffs 002428
    9. Once, an investigator tried to convince me not to press charges when an

        inmate masturbated at me, I told him four or five times that I wanted to go

        through with it. Then, the investigator brought me paperwork that stated I

        did not want to press charges and tried to get me to sign it. I read the

        paperwork prior and noticed it was the wrong form, it was a form stating I

        did not want to press charges. The investigator said he must have the wrong

        form, he left, and he eventually returned with correct paperwork. It made me

        feel like I was a burden if I wanted to press charges

    10. The Jail has not enforced the dress code for male inmates. I remember that

        once an officer was escorting a detainee and his jumpsuit was wide open with

        penis hanging out and the officer did not address it. The inmate walked from

        his Division to Cermak exposed.

    11. The sexual harassment has forced me to try to limit contact with inmates as

        much as possible. It has also changed how I act. If I see an inmate with his

        hand in his pants, I’m going to assume they are masturbating, even though I

        don’t want to. I am supposed to protect the safety and security of the

        detainees, but I don’t feel protected by my employer.

    12. As another example, the harassment deters my ambition to want to grow at

        this job, like becoming a lieutenant or sergeant. In a relationship it deters

        me from wanting to be sexual with me significant other because I’m so

        disgusted by what I witness at work.




Decl. Ex. 73

                                                                                        Plaintiffs 002429
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  05/01/2019
____________________________
                                                   of
                                                   __________________________________
Date                                               Signature




Decl. Ex. 74

                                                                                           Plaintiffs 002430
DocuSign Envelope ID: 5280642C-D36E-4E1A-82A5-F5964FC28624




                                         CAROLYN BROWN DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Carolyn Brown. I worked at the Cook County Jail (“Jail”) as a

                     Correctional Officer from approximately April of 2007 to August of 2017. Over

                     the years, I was assigned to a number of different divisions, including, Division

                     11 and Division 2, where I worked from 2013 to 2016. Before I resigned from

                     the Jail, I worked in Receiving, beginning in March 2017 through my

                     resignation.

            2.       As a Correctional Officer, I was responsible for the safety and security of

                     individuals being held at the Jail in pretrial detention and maintaining order

                     at the correctional facility. In Receiving, my duties included processing new

                     detainees into the Jail, securing and monitoring detainees in the bullpen, and

                     discharging detainees from the Jail. In the divisions, my duties included tasks

                     like counting detainees, removing and returning them to their cells, and letting

                     them out for court in the morning. My job required me to interact with male

                     detainees on a daily basis.

            General Description of Harassment and Specific Incidents of Exposure

            3.       During my time working at the Jail, male detainees constantly sexually

                     harassed me by exposing their penises, masturbating, and making disgusting

                     sexually explicit comments. Detainees pulled out their penises or masturbated




            Decl. Ex. 75

                                                                                                   Plaintiffs 002143
DocuSign Envelope ID: 5280642C-D36E-4E1A-82A5-F5964FC28624




                     at me several times per week. Detainees made sexually explicit comments like,

                     “I’ll fuck the shit out you,” and comments about my body every single day.

            4.       When I worked in Division 11, detainees frequently exposed their penises and

                     masturbated at me when I came around to count them. The detainees also put

                     their penises in the chuckhole and masturbated. They thought it was funny.

                     When I complained to my sergeants, they would say that the detainees denied

                     doing it and they would have to review the cameras. I was also told that “this

                     is their house,” meaning that the detainees could expose themselves and

                     masturbate in their cells. My complaints went nowhere.

            5.       In around August 2015, when I was pregnant, a detainee touched me, right in

                     front of my male sergeant. The detainee walked past me and grabbed my hand

                     as he walked by. I told him not to touch me. I complained to my sergeant. My

                     sergeant said, “What you want me to do? They’re not going to do anything to

                     him,” meaning the detainee would not be disciplined. He said he would just

                     talk to the detainee. I was so upset that I asked to no longer have to work

                     directly with detainees for the rest of my pregnancy. They reassigned me to

                     Master Control (controlling the door locks).

            6.       Earlier in my career, when I worked in Division 1, from 2010 to 2013, detainees

                     would expose themselves and masturbate constantly and would frequently

                     stare at me while they were in the shower. I suspect they were masturbating,

                     but I did not look closely to confirm that. I was disgusted.




                                                             2


            Decl. Ex. 76

                                                                                                  Plaintiffs 002144
DocuSign Envelope ID: 5280642C-D36E-4E1A-82A5-F5964FC28624




            7.       Multiple detainees gave me love letters. The sexual harassment by one of the

                     detainees who wrote me a love letter was overwhelming. In around the summer

                     of 2016, in Division 11, I insisted to my commander that the detainee be

                     removed from my tier. I wrote an incident report and threatened to walk off

                     my shift if he was not moved. The written complaint went nowhere, but he was

                     removed from my tier. When that detainee was released from the Jail, he found

                     me on Instagram, requested to follow me, and sent me a message. I was so

                     afraid that I deleted my Instagram account. My account was not even under

                     my real name and did have pictures posted. It was very scary that he was able

                     to find me.

            8.       In Receiving, there would be up to 100 detainees in the bullpen and only about

                     three officers. Detainees would expose their penises when they went to the

                     restroom and leave their penises hanging out when they were done. When I

                     complained, my supervisors would just talk to detainees and send them for a

                     Psychiatric evaluation for walking around with their penises hanging out.

            9.       I know detainees also sexually harassed my female coworkers. I saw other

                     female Correctional Officers come into the security office to turn in paperwork.

                     Some women had just walked off the tier after a detainee exposed their penis

                     or masturbated at them and were upset. I also have heard my female

                     coworkers complain. For example, Officer Denise Hobbs, who was in the same

                     class as me at the Academy, complained numerous times.




                                                             3


            Decl. Ex. 77

                                                                                                  Plaintiffs 002145
DocuSign Envelope ID: 5280642C-D36E-4E1A-82A5-F5964FC28624




            Sexual and Sexually Violent Comments

            10.      When I worked in Division 2, around the fall of 2016, I worked the midnight

                     shift, and the sexual comments that the detainees made to me every night were

                     really disturbing. Detainees made sexual and sexually violent comments to me

                     and about me. They made sexually threatening comments like, “I’ll fuck the

                     shit out of you,” “I’ll fuck you,” repeatedly, on a daily basis. Detainees have also

                     said, “You got a fat ass”; “Them lips look like they’d suck a good dick”; “I’d like

                     to slap that ass.” They told me what they would do sexually to me if they met

                     me on the street, such as, “smack your fat ass,” or “lean you over.” Being on a

                     tier at night with numerous detainees making comments like this was horrible.

            Knowledge of Defendants, Complaints, Ineffectiveness of Complaining, and

            Discouragement

            11.      My sergeants and shift commanders knew about the detainees’ constant verbal

                     sexual harassment, sexual threats, penis exposure, and masturbation because

                     I complained multiple times. I believe I made approximately six written

                     reports, and numerous verbal complaints.

            12.      When I complained to my male sergeants about the detainees’ verbal sexual

                     harassment, they said, “It’s just a part of the job. They talk like that to

                     everybody.” I replied that detainees never talk to the male officers that way,

                     and that if detainees did, they wouldn’t like it either. In response to my

                     complaints about the detainees’ sexual misconduct, my male sergeants said,

                     “When you took this job, you knew you were working in a jail.” It got to the



                                                             4


            Decl. Ex. 78

                                                                                                     Plaintiffs 002146
DocuSign Envelope ID: 5280642C-D36E-4E1A-82A5-F5964FC28624




                     point where I felt at a lose regarding who I was supposed to complain to, since

                     my supervisors did not take my complaints seriously. The supervisors would

                     say things like, “They see women. You’re a woman. That’s what they like. They

                     in jail.” It was as if they were saying that just because the detainees were in

                     jail, they were allowed to act like animals or forget regular rules of human

                     interaction. I was made to feel that it was a part of my job. My supervisors also

                     told me they were reluctant to issue formal discipline because they were “just

                     trying to retire” and worried the detainees would “take their jobs.”

            13.      On several occasions, I asked if certain detainees, who repeatedly sexually

                     harassed me, could be moved to a different tier. My shift commanders just

                     made excuses for why it couldn’t be done. For example, my shift commanders

                     told me that the morning, or afternoon shifts would probably move the

                     detainees back to the tier anyway, so there was no point in moving them. They

                     also said that the building was too full to move the detainees to a different tier.

            14.      When I identified the detainees who sexually harassed me to my supervisors,

                     they would tell me to write a report, but “it ain’t gonna go nowhere.” They

                     were right. I never heard anything - I did not receive notice of an outcome or

                     resolution to my complaints. I don’t know whether detainees received any

                     discipline. I was discouraged from complaining because, despite my

                     complaints, the sexual harassment continued to be severe and to get worse

                     because no meaningful consequences were enforced.




                                                             5


            Decl. Ex. 79

                                                                                                     Plaintiffs 002147
DocuSign Envelope ID: 5280642C-D36E-4E1A-82A5-F5964FC28624




            Lack of Training

            15.      I have never received training from the Cook County Sheriff’s Office

                     specifically regarding how to address the masturbation or sexual harassment

                     by male detainees, how to decrease the opportunities to repeat the behavior, or

                     how to respond if a detainee tries to rape me.

            Impact on Job Performance

            16.      The detainee sexual harassment really affected my ability to do my job. The

                     work environment caused me terrible anxiety and depression. I had to go on

                     medical leave for several months in late 2016 to early 2017. I took unpaid

                     Family Medical Leave Act time several times because I felt unable to go to

                     work. Sometimes, I would leave work early because of the constant sexual

                     harassment. The level of anxiety and uneasiness that I felt at the thought of

                     performing some of my job duties, such as going on the tier to count detainees,

                     was extreme. I knew, based on experience, that they would expose their penises

                     or verbally sexually harass me again. I was terrified the detainees would

                     sexually assault me at work. The detainees’ behavior was really degrading.

            17.      I purposely wore larger clothes at work, such as a long sweater, to hide the

                     shape of my body because the detainees (and some male officers) would

                     comment on my body. It didn’t make a difference. I heard comments like, “You

                     can’t hide all of that.”




                                                             6


            Decl. Ex. 80

                                                                                                  Plaintiffs 002148
DocuSign Envelope ID: 5280642C-D36E-4E1A-82A5-F5964FC28624




            Emotional Impact

            18.      The constant sexual harassment by detainees that I experienced working at

                     the Jail caused me severe emotional distress. It was mentally and

                     psychologically draining. At times, I did not want to go work at all and had to

                     take medical leave because of the depression and anxiety work caused. It was

                     overwhelming. The constant stress of working in an environment where

                     detainees continuously verbally sexually harassed me, exposed their penises,

                     and masturbated was unbearable. I had to resign because I was taking it out

                     on my family. I have completely left the law enforcement career path because

                     of this. No matter how much I complained, the Sheriff’s Office did not do

                     anything to stop the detainees’ constant sexual harassment.




                                                             7


            Decl. Ex. 81

                                                                                                 Plaintiffs 002149
DocuSign Envelope ID: 5280642C-D36E-4E1A-82A5-F5964FC28624




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



             4/10/2019
            ____________________________                         __________________________________
            Date                                                 Signature




                                                             8


            Decl. Ex. 82

                                                                                                  Plaintiffs 002150
DocuSlgn Envelope ID: 16370028-80D8-45C4-ADE8-BAD534E3CA27




                                         CATRINA BROWN DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Catrina Brown. I am a Correctional Officer at the Cook County

                    Jail ("Jail"). I have worked at the Jail since June 21, 1993. I am currently

                    working in Central Kitchen on the 7:00 AM to 3:00 PM shift, where I have

                    worked for 13 years. Before that, I worked with maximum security male

                    detainees in Division 1. In my job in Central Kitchen, I have to deliver food

                    through the tunnel to all divisions in the complex, except for Division 2 and

                    Division 11, which do not have tunnel access.

            2.      As a Correctional Officer in Central Kitchen, I am responsible for the safety

                    and security of civilian and detainee workers who help prepare meals for the

                    detainees. For example, my job duties include supervising detainee workers,

                    providing security in the kitchen area for detainees and civilians, and

                    delivering food to the divisions. When I deliver the food, I am usually by

                    myself. I have the option to bring a detainee worker along to help me, but

                    that is sometimes more difficult because I have to be responsible for him too.

                    When the officers in the divisions accept the food, they also sometimes have

                    detainee workers with them. You never know who you are going to meet on

                    the other side or along the way, or how they will behave.   In performing all

                    of these duties, my job has required me to have interactions with male

                    detainees daily.




            Decl. Ex. 83                                                     Plaintiffs 001362_REDACTED

                                                                                                     Plaintiffs 001362
DocuSign Envelope ID: 1637002B-B0D8-45C4-ADE8-BAD534E3CA27




            General Description of Harassment

            3.      During my employment at the Jail, I have endured sexual harassment by

                    male detainees, which they direct at me and at other female employees. I

                    have experienced detainees exposing their penises to me, male detainees

                    purposefully masturbating at me or in front of me, crude or sexual comments

                    on a daily basis, and a few comments about how they want to rape and

                    sexually assault me.

            Specific Incidents of Exposure

            4.      I most frequently witness detainees masturbating when I am walking

                    through the tunnels to deliver food. They expose themselves and masturbate,

                    which they can still do while they are handcuffed in the front. Most of the

                    time they are accompanied by officers, who don't really know how to stop it.

            5.      Sometimes when the detainees walk past the kitchen, they will run up to the

                    gate and expose or flash their penises. I also see detainees expose their

                    penises a lot in receiving. I have to pass the holding cells on the way to the

                    Divisions and they will call out to me, while masturbating or exposing their

                    penises.

            6.      The detainees also masturbate in the Kitchen at least once a month. The

                    detainee workers in the kitchen mostly come from Division 2, which is

                    minimum security and is not supposed to have anyone with green jumpsuits.

                    We also get a few detainees from Division 6. Nevertheless, detainees who




                                                             2




        Decl. Ex. 84                                                       Plaintiffs 001363_REDACTED

                                                                                                     Plaintiffs 001363
DocuSign Envelope ID: 1637002B-B0D8-45C4-ADE8-BAD534E3CA27




                    have been disciplined for exposure and masturbation are still allowed to work

                    in the kitchen because some of them wear green jumpsuits.

            7.      Also, detainees' prior records are not taken into consideration when the

                    Sheriffs Office decides whether that detainee can work in the kitchen. It has

                    happened where a detainee will be in the Jail for a minor offense, but was

                    previously convicted of rape. However, this time he can be housed in the

                    minimum security divisions, where we get our workers, and be allowed to

                    work in the kitchen.

            8.      Sometime in 2014 or 2015, I had a detainee working in the kitchen named
                    Redacted              ·. When he was released on parole, he started calling me and

                    my female colleagues, including Officer Norman, at work in the kitchen. I

                    have no idea how he got through to the desk in the kitchen. After he called in

                    the fall of 2015, I alerted the security office and Sergeant Kelly, and asked

                    them to make sure he couldn't get through again. About 2 months later, on

                                                                            Redacte Redacted
                    December 11, 2015, I took a call in the kitchen. It was -        - who
                                                                               d
                    said, "I am your future husband and I want you to call me with your sexy

                    ass." I filed a complaint. He ended up back in the Jail, and despite my

                    complaints, they let him come back to work in the kitchen.

            Witnessing Harassment of Others

            9.      I have seen other women who work in the Jail experiencing the same or

                    similar sexual harassment. For example, the detainees that work in the

                    kitchen often purposefully touch the civilian women that work there.


                                                             3



            Decl. Ex. 85                                                           Plaintiffs 001364_REDACTED

                                                                                                          Plaintiffs 001364
DocuS!gn Envelope ID: 1637002B-B0D8-45C4-ADE8-BAD534E3CA27




            10.     One civilian who worked for CBM, the contractor that staffs the kitchen, was

                    sexually assaulted by a detainee. He reached out and grabbed her butt while

                    they were working in the "water world" (dishwashing area). She filed

                    criminal charges. I don't know what happened, except I do know he was

                    eventually allowed to come back to work in the kitchen.

            Sexual Comments

            11.     I hear crude or sexual comments from male detainees directed at me on a

                    daily basis, and I have been threatened a few times with sexual assault. For

                    example, detainees have told me, "I would like to suck on you," or "I know you

                    taste good." I have also heard them say things like, "man, I wish I could be

                    with you," "I can fuck you," "I know you; I'll fuck you all night," and "I want to

                    come in your mouth." Once, a detainee asked me what kind of panties I was

                    weanng. Detainees have made these or similar comments too many times to

                    count.

            12.     Walking through the tunnel is the worst. The detainees are reckless; they

                    will say anything. When they see women, they just open their mouths and

                    say whatever they want.

           Knowledge of Defendants

            13.     Supervisors and managers at the jail know about the detainees' behavior and

                    their sexual comments towards me and other women. I have complained and

                    written incident reports that my supervisors have seen. I look at the camera

                    with my supervisors when incidents happen. For example, once I was driving


                                                             4




        Decl. Ex. 86                                                        Plaintiffs 001365_REDACTED

                                                                                                   Plaintiffs 001365
DocuSlgn Envelope ID: 1637002B-B0D8-45C4-ADE8-BAD534E3CA27




                    a cart through the tunnel on my way to deliver food to a division and a

                    detainee jumped onto my cart. I had to review that video with my supervisor.

            14.     Supervisors also know because they have categorized the detainees who are

                    known for masturbating and given them jumpsuits and different IDs.

            Ineffectiveness of complaining and writing disciplinary reports

            15.     I have complained to my supervisors many times about detainee sexual

                    misconduct. All they do is tell me to write them up. When I write them up, I

                    still have to see them at work. This makes me afraid of retaliation. I never

                    know if a detainee can follow me home or have family members who can

                    follow me. They know where I work, what time I get off, and what kind of car

                    I drive.

            16.     I have written a few incident reports regarding detainee sexual misconduct

                    during my employment at the Jail. Usually, the detainees would get a couple

                    of days in the hole and then be right back where I was working.

            17.     In the kitchen, when a detainee touches or harasses a civilian worker, I am

                    responsible to separate the detainee from the civilian, handcuff the detainee,

                    notify the supervisor from CBM, and remove the detainee from the kitchen.

                    There is always paperwork to be filled out that includes a "do not return"

                    order for the detainee. If it's in my assigned area, I do the paperwork, but if

                    it's in another area, the officer who is assigned to that area is supposed to

                    write them up.




                                                             5



            Decl. Ex. 87                                                      Plaintiffs 001366_REDACTED

                                                                                                      Plaintiffs 001366
DocuSlgn Envelope ID: 16370028-B0D8-45C4-ADE8-BAD534E3CA27




            18.      However, it doesn't matter if we write them up, because often the detainees

                     are right back in the kitchen the next day. Sometimes the paperwork doesn't

                    get forwarded to the officers on the next shift, so a detainee comes back and is

                    allowed to work. Also, if a detainee is written up on disciplinary charges but

                    the hearing officers find him not guilty, then he's allowed to come back. CBM

                    can also file paperwork to ban a particular detainee but it doesn't get

                    processed very quickly.

            19.     When I walk past receiving, the detainees will run up to the bars of their

                    holding cells and pull their penis out as you go past them. I don't want to

                    stop and encourage them. All you can do is look the other way and try not to

                    give them attention. It happens so often, I really couldn't write them all up.

            20.     I can't make them stop. The detainees know there's nothing we can do. If I

                    write them up they will just go to a different part of the jail and do it to

                    someone else.

            Ineffectiveness of Steps Taken

            21.     The green jumpsuits are not effective at all; they allow for easy access to the

                    detainees' penises. They have snaps not buttons so the detainees just pop

                    them open. Also, the detainees wear them open and pulled down to their

                    waists, especially in the tunnel.

            22.     Sometimes my male coworkers will tell the detainees take their hands out of

                    their pants, but they don't because there are no real consequences for them if

                    they keep doing it.


                                                             6




        Decl. Ex. 88                                                        Plaintiffs 001367_REDACTED

                                                                                                   Plaintiffs 001367
DocuSlgn Envelope ID: 1637002B-B0D8-45C4-ADE8-BAD534E3CA27




            23.     The detainees should get time added to their sentence for masturbation and

                    exposure, but they don't; the Jail discipline doesn't matter to them.

            Lack of Training

            24.     I have never received training from the Cook County Sheriffs Office

                    regarding how to address the masturbation or sexual harassment by male

                    detainees, how to decrease the opportunities to repeat the behavior, or how to

                    respond if a detainee tries to rape me. We had a training on the computer

                    regarding writing incident reports, but that was it.

            Impact on Job Performance

            25.     The sexual harassment changed the way I do my job. I have been seeing this

                    sexual misconduct for a very long time. This isn't normal. I am always on

                    guard and don't know what to expect. I am paranoid. I have become numb.

            26.     Furthermore, the harassment changed the way I dressed at work. In the

                    kitchen, many of the civilian workers and I tie sweaters around our waists,

                    even though it gets really hot in there.

            27.     The behavior by male detainees toward me is degrading, threatening,

                    humiliating, and causes me to fear for my safety.

            Emotional Impact

            28.     As a result of the constant sexual harassment, I have suffered emotional

                    distress. When I meet men, I don't know if they are related to detainees, so I

                    am wary and overly cautious. I leave work, and I come straight home. I

                    don't feel safe until I arrive in my driveway. I don't go out often because I am


                                                             7



            Decl. Ex. 89                                                     Plaintiffs 001368_REDACTED

                                                                                                       Plaintiffs 001368
DocuSlgn Envelope ID: 1637002B-B0D8-45C4-ADE8-BAD534E3CA27




                    afraid of running into detainees. I feel like I am in hiding because of my

                    career. I don't like going out at night at all. I spend my evenings "hiding out"

                    at home.

            29.     The detainees never forget you. They even remember about your kids. Once,

                    I ran into a man who had been a detainee when I was pregnant. He

                    recognized me and asked about my baby, several years later. When I see

                    them like this, outside of the Jail, I have no idea what they are going to do.

                    As a result, I try to live my life in seclusion.

            30.     Everything changed because of Sheriff Dart. The detainees are more

                    valuable to him than we are. I feel unappreciated. I feel like I don't matter.

                    We are the ones who have to "calm down," not them. Officers are getting hurt

                    now by detainees' behavior. The sheriff expects me to take care of the

                    detainees but doesn't care about what I have to go through or what my family

                    has to go through.




                                                             8




        Decl. Ex. 90                                                       Plaintiffs 001369_REDACTED

                                                                                                     Plaintiffs 001369
OocuSign Envelope ID: 1637002B-B0D8-45C4-ADE8-BAD534E3CA27




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.


            3/14/2019

            Date                                                 Signature




                                                             9



           Decl. Ex. 91                                                      Plaintiffs 001370_REDACTED

                                                                                                    Plaintiffs 001370
                                 JACQUELINE BROWN

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.      My name is Jacqueline Brown. I am a correctional officer at the Cook County

        Jail (“Jail”). I have worked at the Jail since approximately February 17, 1998.

        I have worked in various parts of the Jail in my role as correctional officer,

        including: Division 4 starting in about February 1998 for about two years;

        then I worked in Divisions 3/8 & Cermak for approximately 6 years; and I

        have been working in External Operations since 2007. In addition to my

        assigned posts, I have worked OT in Division 2.

2.      As a correctional officer at the Jail, I am responsible for the safety and

        security of individuals being held at the Jail in pretrial detention. For

        example, my job duties as external operations officer include, but are not

        limited to, supervising inmates’ daily activities outside of the jail and during

        their stay in the hospital and transporting inmates to and from facilities

        outside of the jail. In all of these assignments, my job has required me to

        have interactions with male inmates daily.

3.      During my employment at the Jail, I regularly endure sexual harassment by

        male inmates, which they direct at me and at other female employees. I have

        experienced: (a) inmates exposing their penises to me; (b) male inmates

        purposefully masturbating at me or in front of me; and (c) crude or sexual

        comments on a daily basis, including regular comments about how they want




Decl. Ex. 92

                                                                                         Plaintiffs 001122
        to sexually assault me. This kind of treatment impacts me each day. It is

        difficult to go to work at a place where you know that you or other women

        will be harassed every single day. I shouldn’t have to come to work and be

        exposed to this environment.

4.      While working at the Jail, during my 90-day assignment in External

        Operations, whenever I arrived to or left the external operations office I saw

        inmates standing in the courtyard watching female employees as they come

        and go. Almost daily I witnessed inmates masturbating with their penises

        exposed while they are out in the open.

5.      I didn’t write incident reports on the inmates who were masturbating from

        the recreation patio, but if I witnessed it while I was on my way into the Ex

        Op Office I would call Division 9 security and let them know, but if I was

        leaving the jail I didn’t do anything, I just kept my eyes forward and kept

        moving. When I notified security, I think that they would call whatever floor

        I mentioned I saw the inmate on and have an officer go out to the recreation

        cage patio and try to figure out who was masturbating and remove them from

        the yard.

6.      Another reason I didn’t write incident reports is because they were usually

        masturbating in a group and I wasn’t able to identify inmates from where I

        was standing. You can’t write an incident report if you don’t know who did it.

        And, you can’t stare too long trying to identify them because I didn’t want the




                                           2


Decl. Ex. 93

                                                                                      Plaintiffs 001123
        inmates to think I was interested. Also, it’s time consuming. It is an ongoing

        situation that doesn’t get resolved. Nothing ever happens so what’s the point.

7.      I have also witnessed inmates masturbating at me when I am assigned to be

        with them in the ER. For example, sometime between February and June

        2015, while I was in the ER and I was assigned to watch a detainee, the

        detainee was lying on the hospital bed and I was sitting in the chair directly

        in front of him when he pulled out his penis and started masturbating. I

        gave the detainee verbal orders to stop and made my partner aware of what

        was happening. The detainee stopped and then started again after my

        partner looked away. The inmates that masturbate at me while they are

        being treated in the ER were mainly inmates from Division 9.

8.      Another incident occurred while taking a detainee to the clinic at Stroger

        Hospital. As another example, while I was escorting a detainee, the detainee

        was walking with his hands in the front of his pants, making hand gestures

        as if he was masturbating.

9.      I have heard that other women who work at the jail have been subjected to

        the same or similar sexual harassment. For example, I heard another officer

        say that when she was watching an inmate in the ER he kept jacking off at

        her. I have also observed inmates masturbate at the nurses in the hospital.

10.     I experienced vulgar and sexual comments such as being called a “bitch,” and

        heard comments such as “she has a fat ass” so frequently that I have lost

        track of how many times I have heard such comments. The vulgar comments



                                           3


Decl. Ex. 94

                                                                                     Plaintiffs 001124
        are a part of my daily routine. I try not to think about it, I just keep it

        moving. If I wrote an incident report every time the inmates say something

        sexual or about my body, I would be writing incident reports all day long and

        wouldn’t be able to do my job.

11.     I have also heard inmates yell sexual threats at me, such as “Bring your ass

        in my room. I want to fuck the shit out of you.”

12.     My supervisors know about the inmates’ behavior. Sergeant Herrera would

        purposefully assign women to work with the male inmates saying we

        (women) “could soothe the savage beasts.” For example, if I was assigned to

        movement Sgt. Herrera would put me on assignment in the ER where

        inmates masturbate frequently.

13.     Management is also aware of the masturbation problem because I have

        written multiple incident reports about inmates masturbating openly. Also,

        some managers have made comments about female officers working with

        male inmates. For example, in spring of 2017, I was watching inmates while

        they were in a holding cell. The way the unit is set up the officer desk is

        directly across from the holding cells. Inmates just stand there staring and

        jerking off from inside their jumpsuits at me and the other females working

        at the desk. At the time of this incident there were approximately 8-12

        inmates in the holding cell. I could tell they are jerking off because of the

        motion of their hands inside their jumpsuit. I notified Sgt. Spearman of the

        situation and he walked to the cage to tell the inmates to remove their hands



                                             4


Decl. Ex. 95

                                                                                        Plaintiffs 001125
        from inside their jumpsuit and informed them if they continued he would

        have to write them up. When Sgt. Spearman returned to the desk he said

        “that’s why I only want male officers sitting at the desk.”

14.     I can recall at least four or five times that I know of, where I have been

        reassigned because a Sergeant or Lieutenant said they wanted male officers

        at the desk because of the masturbation.

15.     After writing several incident reports, I was discouraged from writing

        incident reports about detainee masturbation because the lieutenants and

        other management are busy and processing incident reports takes away from

        other work that they do. Sgt. Spearman has told me on a number of

        occasions not to do a report because he doesn’t have the time to complete his

        part of the incident report, and “nothing is going to happen to these guys

        anyway.”

16.     Incident reports are ineffective because the inmates know that the Jail

        imposes no real consequences for masturbating at women, and the inmates

        know that. For example, I have had inmates tell me “I don’t care if you write

        me up,” and others have said “you just wasting your time.”

17.     White shirts have told me that I am wasting my time writing reports. I have

        heard supervisors say the same thing to other women who work at the Jail.

18.     Supervisors excuse the inmates’ behavior rather than try to stop it. For

        example, Sgt. Howard has said on many occasions “these guys got to do

        something, they’re locked up.” I have also heard him and others say “What



                                            5


Decl. Ex. 96

                                                                                     Plaintiffs 001126
        do you expect? You knew that [inmates masturbate] when you took the job,”

        and “this is what they do.”

19.     I have never received training regarding how to address the masturbation or

        sexual harassment by male inmates, how to decrease the opportunities to

        repeat the behavior, or how to respond if a detainee tries to rape me.

20.     The harassment by the inmates has impacted my ability to do my job by

        altering the work environment. For example, I try to avoid max inmates and

        inmates in jumpsuits. I feel like others think I am incompetent when I don’t

        want to be around certain inmates, but it is because of the harassment. It

        makes me dread going to work every day.

21.     As another example, when my department receives the daily medical

        envelopes I look through them to weed out the known masturbators by

        looking at their housing placement on the transfer papers, and try to pass

        them off on a male officer because inmates would frequently masturbate

        toward me while I monitor them at the hospital. I have heard sergeants and

        male officers say “you get the same check as we do; it’s your job.”

22.     The behavior by male inmates toward me was unwelcome, offensive,

        harassing, humiliating, threatening, and caused me to fear for my safety. I

        get stressed out to the point where I feel depressed and I’m reluctant to go to

        work. I dread going to work and talk about retiring daily. I’m not close to

        retirement, and early retirement isn’t an option, although I wish it was. I

        show up to work because I need my paychecks, but I call out a lot. The stress



                                            6


Decl. Ex. 97

                                                                                      Plaintiffs 001127
        of knowing I must go to work and deal with the inmates is to the point that I

        sometimes wake up with migraines. I shouldn’t have to go to work and be

        exposed to this environment. It makes me uneasy knowing the inmates have

        more rights than the officers.

23.     Also, because of the harassment, I have been experiencing depression, weight

        gain, hair loss, anxiety and lose of sleep. I don’t go out socially anymore, just

        work and home. My experience at the jail has changed the way I look at men.

        I don’t think men are trustworthy and I find it hard to be in a relationship

        right now because I’m constantly thinking about their past, background and

        motives.




                                            7


Decl. Ex. 98

                                                                                       Plaintiffs 001128
       Pm·suant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

       foregoing is true and correct and is based on my personal knowledge and

       beliefs.


          J-1 L}-J         I
       Date




Decl. Ex. 99

                                                                                   Plaintiffs 001129
                     JACQUELINE BROWN DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Jacqueline Brown. I am a correctional officer at the Cook County

       Jail (“Jail”). I worked at the Jail approximately 15 years from 2003 through

       January 2016. I have worked in various parts of the Jail in my role as

       correctional officer, including: Division 3 and8 starting in July 2003 through

       December 2003; External Operations until May 2004; Division 4 for about a

       year; then I worked in Boot Camp from April 2005 through August 2013; and

       I began working in Transportation until the end of my tenure in January

       2016. I was also assigned to work OT in Division 9.

2.     As a correctional officer at the Jail, I was responsible for the safety and

       security of individuals being held at the Jail in pretrial detention. For

       example, my job duties included, but were not limited to, supervising

       inmates’ daily activities; escorting them between different areas of the Jail;

       the medical center (Cermak Health Services), the Courthouse lockup, and

       other areas outside the jail. In all of these assignments, my job required me

       to have interactions with male detainees daily.

3.     During the time I worked at the Jail, I endured sexual harassment by male

       detainees, including: crude or sexual comments on a daily basis; comments

       about what they want to do to me sexually; remarks about my appearance;




Decl. Ex. 100

                                                                                     Plaintiffs 001130
       lewd gestures; detainees exposing their penises to me; and male detainees

       purposefully masturbating at me.

4.     I frequently witnessed detainees masturbating with their penises exposed

       while they were on the bus being transported. Inmates were blue boxed at

       their waist (shackled from their feet and chained around their waist), which

       is supposed to make it hard for the detainee to move; however, they were still

       able to maneuver their hands to undue their jumpsuits and access their

       private area.

5.     I also witnessed detainees masturbating at me while I was escorting them

       from their tier. For example, I was picking up a couple of inmates from

       Division 9 and taking them to Piatt County. I was unloading the inmates

       from the bus one-by-one and noticed one detainee kept moving to the back of

       the bus, trying to make himself the last individual. When it was his turn to

       get off the bus he had his penis in his hand exposed and was masturbating. I

       started screaming at the inmate to put it away and called for my partner.

       The inmate said to me “I couldn’t help myself, you’re just too fine.

6.     I observed other women who worked in other positions being subjected to the

       same or similar sexual harassment. For example, whenever we picked up

       inmates from receiving, the detainees would be at the glass door exposing

       themselves to the women that were present.




                                           2


Decl. Ex. 101

                                                                                   Plaintiffs 001131
7.     I experienced crude and sexual comments so frequently that I lost track of

       how many times I have heard such comments. As an example, during my

       employment, I heard detainees say to me:

                •   “Let me put this big black dick in you, Ms. Brown.”

                •   “You’re so fine you got my dick all hard, look;” and

                •   “Girl, come over here so I can put my dick in you.”

8.     Managers knew about the detainees’ behavior. Everyone knew about it, after

       a while they began to turn a blind eye like they didn’t see it happening.

9.     Management was also aware of the masturbation problem because I have

       written multiple incident reports about detainees masturbating openly. For

       example, I wrote a report when a detainee began yelling “CO, CO I’m feeling

       sick.” When I looked in his direction the detainee exposed himself and began

       stroking his penis in the van, while in transport to the jail. I gave the

       detainee verbal orders to stop and informed him that I did not tolerate such

       behavior. I informed the detainee that I was going to write a report and that

       he was being recorded by the bus camera.

10.    I wrote another incident when a detainee was masturbating while walking

       towards me in the Sally port. I gave him verbal orders to stop walking

       towards me or I would spray him with mace and write him up.

11.    After writing several incident reports, I was discouraged from writing

       incident reports about detainee masturbation because male officers would say

       things like, “This is what you signed up for,” or “This is part of your job.” I



                                               3


Decl. Ex. 102

                                                                                         Plaintiffs 001132
       was also told “detainees are going to do what they want, why even write them

       up? It’s not going to make a difference. “

12.    Incident reports were ineffective because the detainees know that the Jail

       imposes no real consequences for masturbating at women. For example, I

       was told that inmates couldn’t be prosecuted unless the harassment was

       formally reported at least three times.

13.    As another example, detainees made comments such as, “I’m in here for a

       much greater offence, I don’t care if you write me up.” Detainees have also

       said “I don’t give a shit. Now I get a pizza party.”

14.    Supervisors excused the detainees’ behavior rather than try to stop it. For

       example, when we would pick up the detainees from receiving, if a white

       shirt was present they would tell the detainee to put it away, or let them

       know that they couldn’t do that (referring to masturbation). After a while,

       white shirts wouldn’t say anything because they’d act like they didn’t see the

       detainees exposing themselves.

15.    I never received training regarding how to address the masturbation or

       sexual harassment by male detainees, how to decrease the opportunities to

       repeat the behavior, or how to respond if a detainee tries to rape me.

16.    The harassment impacted my ability to do my job by altering the work

       environment. For example, I couldn’t always help my partner secure the

       detainees because I didn’t want to get close the inmates when they had their

       penises exposed.



                                           4


Decl. Ex. 103

                                                                                     Plaintiffs 001133
17.    As another example, my partner and I used to switch off driving and

       supervising the detainees, but I chose to the do the long drives myself

       because I didn’t want to be subjected to the harassment from the detainees.

18.    The behavior by male detainees toward me was unwelcome, offensive,

       harassing, humiliating, threatening, and caused me to fear for my safety.

19.    As a result of the constant sexual harassment, I stopped working overtime

       unless it was required. This meant that I gave up overtime pay. I asked to

       not be assigned to male runs, and I avoided certain areas of the jail,

       specifically Division 9. Every time I knew I was going to Division 9 or

       receiving I got anxiety trying to figure out how I was going to deal with it

       that day. I would try to plan my route in advance, trying to decide if I should

       take the longer route so I could avoid the bull pen.

20.    As another example, trying to avoid the harassment as much as possible

       made it difficult on my partner as well because we couldn’t evenly distribute

       the workload. It was either me always driving, or him always having to

       shackle the inmates by himself.




                                           5


Decl. Ex. 104

                                                                                      Plaintiffs 001134
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  01/15/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 105

                                                                                           Plaintiffs 001135
                                   MONIQUE BROWN


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Monique Brown. I am a correctional officer at the Cook County Jail

       (“Jail”). I have worked at the Jail for approximately eight and a half years. During

       my time at the Jail, I have worked in External Operations, Division 4, and

       Receiving. I have been working in Receiving for about the past five years where I

       have daily interaction with male inmates who sexually harass me.

2.     In Receiving, from about 2013 to about July 2018, the male inmates masturbated at

       me and exposed their penises to me about two or three times a week. Inmates can

       still masturbate when they are wearing green jumpsuits. They wear their jumpsuits

       opened in the front and sometimes even when they are cuffed in blue boxes, they can

       still reach their penises and masturbate. Since about July 2018, the inmates still

       masturbate at me and expose their penises to me, but it happens about once every

       two weeks.

3.     Normally when I see male detainees come in before they go into court, they

       immediately start catcalling at you if you walk past the bullpen. They say things

       like, “Hey, that’s my baby mama,” “Can I take you out?”, or “When I get out, we

       gonna fuck.” It seems like if you stand there for longer than two minutes, they start

       jacking off. For example, one time a few years ago inmate M.M. was on the bridge

       waiting to go to Skokie Courthouse. He took out his penis, masturbated at me, and

       then tried to touch me. Because M.M. was known to do this, the male officer

       restrained him before M.M. could reach me.



                                             1


Decl. Ex. 106

                                                                                            Plaintiffs 001451
4.     As another example, in 2016 or 2017, another inmate. came into the area we were

       doing booking and processing in Receiving. His penis was exposed, and he put it up

       against the glass and started rubbing it up and down and actually ejaculated.

       There were female nurses and task workers present. I couldn’t believe he had just

       done that. I am used to see people exposing themselves but never actually

       ejaculating. I told Sergeant Cintron about this incident and he said he would take

       care of it, but we didn’t write an incident report.

5.     I also experienced sexual harassment when I worked in External Operations. The

       inmates who were outside could see me walking into work and punching in. They

       screamed disgusting sexual comments off the balcony at female employees and

       exposed themselves, such as “She got a big booty!” or “Your booty looked better in

       the jeans from yesterday” or “You’re looking tasty today.” They made sexual

       gestures at me and the other female employees, ranging from blowing kisses to

       taking their penises out and masturbating.

6.     The verbal sexual threats and harassment from male inmates happen pretty much

       every day, all day. I’ve heard inmates say, “When I get out, Ima tap that,” “Ima be

       your husband,” “Come sit with me, can I get a hug,” and “you got thicker.”

7.     My coworkers who are women and I are all going through the same stuff. Inmates

       do it to female sergeants too. I have never written an incident report for sexual

       harassment because it takes a lot of time to write the reports but they don’t go

       anywhere. I know this because when other female coworkers wrote reports in the

       past and I was a witness, the reports reached the Lieutenant, but the inmates were

       never disciplined. The sexual harassment is so common, and I feel discouraged.

       Male supervisors have told me and other female employees that “you can write an



                                               2


Decl. Ex. 107

                                                                                            Plaintiffs 001452
       incident report if you want, but it won’t go anywhere, you just have to have tough

       skin.”

8.     The inmates don’t masturbate at officers who are men. If I and other female

       coworkers in Receiving know when inmates who regularly masturbate will be going

       to court, we try to put male officers in that area of Receiving so that the inmates

       don’t masturbate at the women.

9.     When I first experienced the sexual harassment, I was shell shocked. Now, I go into

       work and I feel like I have to expect this awful behavior from male inmates. I’m

       offended and feel disrespected, and I feel unsupported by the administration. Some

       days I feel unsafe. I think it’s a safety issue for the women.

10.    I have never received any type of training about how to deal with inmates sexually

       harassing women at the Jail. It is almost funny that it has never been brought up at

       all. I think it would be helpful for us if we had a plan in place. If we knew what to

       do and how to do it, we wouldn’t feel so alone, and more people would be willing to

       report it.




                                               3


Decl. Ex. 108

                                                                                             Plaintiffs 001453
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  03/25/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 109

                                                                                           Plaintiffs 001454
                                             


                           Declaration of Trina Brown

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

   1.   My name is Trina Brown. I have worked at the Cook County Jail as a
        correctional officer since February 21, 2000.

   2.   Since my employment at the Jail, I have been assigned to Division 9, Division
        10, Division 5, Division 1 (which is now closed), and Receiving. I have worked
        in Receiving for approximately 2.5 years.

   3.   In all of my assignments, I have been required to have interactions with male
        detainees on a daily basis. Even when I was assigned to the security office (in
        Division 9 for 2 years in approximately 2014 through 2016), I would have to
        pass out the legal mail every day to the detainees in their cells or in the
        dayroom of the tiers in Division 9, depending on where they were at the time

   4.   At the beginning of my employment, when I was working in Division 5, I only
        saw a detainee pull his penis out one time. I didn’t experience sexual
        harassment very often until I got to Division 9.

   5.   In Division 9, I was verbally sexually harassed by inmates every day. They
        would make sexual comments and gestures. A few days per week, I saw
        detainees expose their penises to me and masturbate. Detainees would wait
        for the female correctional officers to come in to do the routine count and they
        would often expose themselves. I didn’t want to look, so I tried to have
        “tunnel vision” to avoid seeing the inmates exposing themselves. It’s a shame
        that you have to get in a mindset where you have to ignore what they’re
        doing – you know what they’re doing, but you don’t want to look.

   6.   As an example, in approximately 2015, I was assigned to sanitation. This
        required me to take inmates go on tiers to clean. On one particular day in the
        segregation unit in Division 9, when the inmates were cleaning a cell,
        another detainee called me over to his cell, so I went to see what he needed. I
        saw he was standing on the top bunk, masturbating, saying to me “I’m in
        here by myself. Do you like what you see?” I wrote an incident report and
        indicated that I wanted to press charges. However, I never received a call
        from a Sheriff’s Police investigator and I never heard anything after that.

   7.   When I worked in Division 9, I remember that Commander Arce (male) did
        not want us to write the detainees up. I heard from other correctional officers
        that they had approached Arce about sexual harassment, and he said




Decl. Ex. 110

                                                                                     Plaintiffs 001359
                                              


       something like, “They’re in their cells. They’re allowed to do that in their
       living unit.”

   8.   I do not recall the date, but when I talked to Sergeant Nalepa about sexual
        harassment, he said to me, something like, “that is what you signed up for,”
        and “if you hadn’t been looking, you would not have seen it.” Other women
        told me that Sergeant Nalepa had made similar discouraging comments to
        them.

   9.   In Receiving, detainees make all types of sexual comments and gestures
        every day when they walk past female correctional officers. They talk about
        my appearance and my body. One time in about March 2018, an inmate said
        to me, “I see you’ve been doing squats,” which made it clear that he was
        looking at my rear end. It is disrespectful.

   10.  I know that inmates expose themselves and masturbate in the bullpens in
       Receiving, especially if they are handcuffed in the front. I have seen it myself
       a few times, but I don’t know how frequently it happens because I try not to
       look.

   11.  Sometimes, I have to walk through the tunnels of the jail. A few times, I have
       heard inmates make sexual comments to me or expose themselves to me in
       the tunnels, as well. The tunnels are small, so when I’m moving through
       them, I have had to tell inmates to give me some space and not stand too
       close.

   12.  I have to wear a sweater 24/7 because the inmates talk about my body. I can’t
       wear perfume to work. I stopped that early on because the inmates would say
       “you smell so good!” I wear very minimal makeup to work. I don’t wear my
       pants tight. I’ll try anything to try avoid comments from the inmates, but
       they sexually harass me anyway.

   13.  The sexual harassment has made it a chore to get up every day to come into
       work. I pray before, during, and after work. I also avoid interactions with
       inmates. The sexual harassment makes me not want to watch the inmates
       because I know that they could expose themselves to me.

   14.  Male correctional officers sometimes look the other way because they don’t
       want to get involved. Based on what I heard from Sergeant Nalepa and
       Commander Arce, as well as things I’ve heard from other female correctional
       officers about other male supervisors, I feel discouraged about the sexual
       harassment problem. We are made to feel that this is what we signed up for
       and that we just have to deal with it.




Decl. Ex. 111

                                                                                      Plaintiffs 001360
                                              


   15.   The constant sexual harassment at the jail has taken a toll on me over the
       years. It has affected my sleep and has made me feel depressed. I haven’t
       sought help for any of these things, but sometimes it’s a struggle to just go to
       work. Sometimes I just want to be alone, not be bothered, and not deal with
       people period. It has also affected my outlook on men in general. It makes you
       less present in your relationship. I don’t discuss my job with my family
       because it’s not a positive experience. If someone brings up my job in front of
       my sister, she will usually tell them that the topic is “off limits.” I don’t want
       to talk about it.


                                                             ________________________
                                                             Trina Brown

                                                             ________________________
                                                               March 23, 2019

                                                             Date




Decl. Ex. 112

                                                                                      Plaintiffs 001361
                            Declaration of Ayesha Brown Burge

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true
and correct:

   1. My name is Ayesha Brown Burge. I have worked as a correctional officer at the Cook
      County Jail since 2005. As a correctional officer, my primary job duty is to ensure
      the safety and security of the Jail.

   2. During my time at the Jail, I have been assigned to Division 1 (2005-2007 and 2009-
      2012), Division 6 (2007-2009), Division 4 (2012-2016), Divisions 3/8 (2012-2016), and
      External Operations (2016-2018), and I have been assigned to Division 10 since
      2018. Even though I am assigned to work in certain areas, I can be asked to work
      overtime in other areas. I have worked overtime in Divisions 2, 9, and 11.

   3. I have interacted with male inmates on a daily basis in all of my job assignments.
      For example, I search them, handcuff them, count them, and transport them. When
      I was in Division 4 and Division 3/8 I worked predominantly with women, but I
      would still see male inmates in the tunnels on daily basis when I was transporting
      the women to other areas of the Jail.

   4. The inmates who are men sexually harass me and other women who work at the
      Jail. This ranges from saying degrading sexual things about my body, which
      happens almost every day, to masturbating at me, which happens about once a
      week. I have also seen inmates stand in the window grabbing their crotch area
      while looking at women as they walk by.

   5. The sexual harassment gradually got worse over the time I worked at the Jail until
      this lawsuit was

   6. The verbal sexual harassment includes sexual threats of what the inmates want to
      do to me and it can be violent and graphic. Here are some examples of the sexual
      threats and other verbal attacks on my body:

       •   “Somebody need to fuck the shit out of your big booty dyke ass.”
       •   “If I get a hold of you, I’m going to fuck you in your ass.”
       •   “I’mma bend you over.”
       •   “It looks like someone skeeted and nutted all over your forehead.”
       •   “Hey, look at that big white booty.”

   7. Inmates masturbate at me about once per week. For example, when I worked in
      Division 6 on the midnight shift inmates would masturbate at me while sticking
      their penises through the chuckhole opening to their cells. It was difficult to write
      an incident report because it was almost always more than one inmate doing this to
      me at once. All I could do was to turn my back on them, but this made it really hard
      to do my job.




Decl. Ex. 113

                                                                                          Plaintiffs 002139
   8. In addition to masturbating at me, inmates expose their penises and testicles to me
      without masturbating about once per month. For example, in Division 10, inmates
      have purposefully exposed themselves to me while I was counting them. I explain
      these incidents in the next two paragraphs. As another example, in 2011 in Division
      1, an inmate looked at me, stripped naked, and sat in the middle of the day room.

   9. In May 2018, in Division 10, I announced that I was doing the count. I have to go to
      each cell during the count, and the inmates are not supposed to have anything
      obstructing the view of their cell during the count. I got to a cell and heard the
      inmate at the toilet so I stood off to the side and waited for the toilet to flush before
      approaching. The inmate had a towel covering the chuckhole so I removed the towel
      since it was my job. The inmate was standing there facing me with his penis in his
      hand and was only wearing underwear. I wrote an incident report, but later I
      received a call from an investigator trying to convince me not to press charges.
      Eventually, the investigator came to meet me so I could sign the paperwork to press
      charges, but he did not have everything he needed, left, and never returned. He also
      said something about the cell being the inmate’s domain and that I had no case.

   10. Another example from Division 10 is also from May 2018. I was doing the count and
       a different inmate acted like he was using the bathroom and when I approached the
       cell, he turned and purposefully exposed his penis to me.

   11. Also on Division 10, the showers are located to the left of where we sit and you can
       see the inmates in the shower and they know that. They also know when I am
       working and they purposefully go to the shower area that I have to monitor and
       masturbate. I wish the showers in Division 10 were more like the showers in the
       female tiers, which are enclosed so we cannot see them when they are in the shower.


   12. Other women who I know who work at the Jail experience the same or similar
       sexual harassment by the inmates. For example, when I was in Division 4 and
       would transport women inmates, I saw male inmates in the bull pen in Receiving
       who would expose themselves to me, other women employees, and the women
       inmates. As another example, other women officers have told me about experiencing
       inmates masturbating at them in the dayroom in Division 9 and Division 10.

   13. The white shirts who are supervisors know that inmates are sexually harassing
       women. I have told them about it, and I think they see inmates masturbating on the
       cameras. They also walk by the bull pens in Receiving and see the masturbation,
       and sometimes white shirts walk with officers when inmates are being transported
       so they would witness the sexual harassment then.

   14. The Jail has never trained me on how to respond to inmates masturbating or
       making sexual threats to me. Instead, sergeants and lieutenants have told me that
       the inmates’ sexual behavior toward women comes with the territory. They have
       said things like, “Well, you should be in the female division, not a male division” and
       “I’m sure you have seen a penis before.” Male supervisors and officers have also




Decl. Ex. 114

                                                                                            Plaintiffs 002140
       insinuated that I am sexually harassed because I wear makeup, which I find
       offensive. It’s not right to blame women.

   15. The inmates know that the disciplinary system for responding to sexual harassment
       does not work. They say things like, “The only thing that’s going to happen is they
       take my commissary and I don’t get commissary anyway so…” and “I’mma do it
       again, and still nothing is gonna happen” and “ain’t shit going to happen to me
       anyway.”

   16. The Jail also does not enforce the inmate dress code for the men the same way that
       it does for women, which contributes to the sexual harassment problem. The male
       officers don’t do a good job of making the male inmates wear their uniforms properly
       and they are sometimes walking around in their boxers. Male inmates have said to
       me something like, “How come I always have to get dressed when you broads come
       over here.”

   17. Even inmates who are assigned to wear the green jumpsuits are not required to
       wear the jumpsuit properly. The Jail lets them wear it open or tied around their
       waist. And some inmates have told me that they want a jumpsuit because the
       Velcro gives them easier access to masturbate.

   18. The sexual harassment has changed how I do my job. I am always on the lookout,
       sometimes I don’t even want to go to work because I don’t want to be exposed to the
       harassment. During the day shift, I tell the inmates they are not allowed to have
       their hands in their pants and they have to have their pants up around their waist
       because I don’t want them to have access to masturbate at me. I also walk close to
       the wall so no male inmates can walk up behind me and try to stand beside me on
       one side. Also, to try to limit my interaction with inmates, I try not to go back to a
       tier if possible so they don’t have the opportunity to masturbate at me or say
       something sexual. I dread when the inmates are moving because I know I will have
       to interact with the men and it is really stressful because of the sexual harassment,
       especially when I have to go to Receiving.

   19. The sexual harassment is very intimidating and makes me feel like a second-class
       citizen as a woman. It’s like I am not ask important as the men who work at the Jail
       and as if the inmates do not have to listen to or respect me.

   20. Because of the sexual harassment, I try to put on a form of masculinity to try to be
       tough and I try to wear my clothes really big. This doesn’t stop the sexual
       harassment, but it is something I can control. I constantly have an anxious feeling
       because I don’t know what to expect.

   21. Dealing with all this sexual harassment has taken its toll on me and changed me. It
       has affected my overall attitude and people sometimes say I am hostile and I didn’t
       used to be. I feel extra alert around men outside the Jail, and I don’t want to have
       interaction with men in general. My significant other has said that I am angrier
       than I used to be. Also, it affects my sleep because I dread going to work.




Decl. Ex. 115

                                                                                          Plaintiffs 002141
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.
 04/16/2019

____________________________
Date
                                                          I-------
                                                   __________________________________
                                                   Signature




Decl. Ex. 116

                                                                                           Plaintiffs 002142
DocuSign Envelope ID: 0DF42370-B644-477B-AE42-69F40CF8A102




                                  PATRICIA BROWN-CONLEY DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Patricia Brown-Conley. I am a Correctional Officer at the Cook

                     County Jail (“Jail”). I have worked at the Jail since July 23, 2007. I have

                     worked in various parts of the Jail in my role as a Correctional Officer,

                     including: Divisions 2, 3, 5, 6, 8, 9, 10, and 11. I am currently assigned to

                     Division 11 and have been in Division 11 for approximately nine years. Over

                     the years, my assignments in Division 11 have included the Barbershop, the

                     Law Library, and serving as a movement officer. For approximately the last

                     two years, I have been assigned to the Division 11 housing tiers.

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties

                     include, but are not limited to: supervising detainees’ daily activities,

                     inspecting cells, releasing detainees from their cells into the day room,

                     returning detainees to their cells, conducting pat down searches of detainees,

                     and escorting detainees to other areas of the Jail. In performing all of these

                     duties in Division 11, my job has required me to have interactions with male

                     detainees daily. The duties I performed in Divisions 2, 6, 9 and 10 also

                     required me to interact with male detainees daily.




            Decl. Ex. 117                                                    Plaintiffs 001011_REDACTED

                                                                                                     Plaintiffs 001011
DocuSign Envelope ID: 0DF42370-B644-477B-AE42-69F40CF8A102




                     General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced: (a) detainees exposing their penises to me; (b) male

                     detainees purposefully masturbating at me or in front of me; and (c) crude or

                     sexual comments on a daily basis, including regular comments about how

                     they want to sexually assault me.

                     Specific Incidents of Exposure

            4.       I most frequently witness detainees exposing themselves or masturbating in

                     their cells when I come around to count detainees. In the morning, before I

                     conduct a head count, I announce to the detainees that a female officer is

                     present and instruct them that they should cover themselves up if they are

                     not dressed. Instead of covering up, as I approach their cells to count them,

                     detainees intentionally stand up and expose their penises to me or lie in their

                     beds fondling themselves. When I tell them to stop, they frequently make

                     statements such as, “I’m in my room, ain’t nothing ya’ll can do to me.” This

                     occurs on a regular basis, ranging from daily to two or three times a week. I

                     have lost count of the incidents.

            5.       For example, in approximately early February 2018, while I was doing a



                                                                 -
                     count, a detainee whose last name is Redacted spread his legs open and began

                     masturbating at me in his cell. This particular detainee has frequently

                     exposed himself or masturbated in front of me and other women Correctional



                                                             2


            Decl. Ex. 118                                                   Plaintiffs 001012_REDACTED

                                                                                                     Plaintiffs 001012
DocuSign Envelope ID: 0DF42370-B644-477B-AE42-69F40CF8A102




                     Officers in Division 11. For example, in approximately November 2017,

                     Mitchell called to get my attention, “Look, Mrs. Conley,” and exposed his

                     penis.

            6.       I have also witnessed detainees exposing or touching their penises in the day

                     room. There was a particularly bad stretch of time that occurred sometime

                     within the last three years during which detainees exposed themselves to me

                     in the day room on a daily basis. Now, it is more common that I see detainees

                     touching their penises with their hands inside their pants while they are in

                     the day room. They constantly keep their hands in their pants, rubbing their

                     penises with their pants hanging down past their butts. I instruct the

                     detainees to remove their hands from their pants and wear their pants

                     properly. Sometimes they comply with my order briefly but go right back to

                     doing it.

                     Witnessing Harassment of Others

            7.       I have witnessed other women who work in the Jail experience the same or

                     similar sexual harassment throughout the Jail, including other women

                     assigned to work in Division 11. For example, in June 2018, as I was



                                              -
                     returning detainee Redacted to his cell, Correctional Officer Genise Johnson

                     arrived to relieve me of my post for an hour so that I could take a 14:00 (2:00



                                   -
                     pm) lunch. Redacted exposed his penis, began playing with it, and stuck it

                     through the chuck hole at Correctional Officer Johnson and me. Officer Janie




                                                             3


            Decl. Ex. 119                                                   Plaintiffs 001013_REDACTED

                                                                                                   Plaintiffs 001013
DocuSign Envelope ID: 0DF42370-B644-477B-AE42-69F40CF8A102




                                                    -
                     McConnell told me that Redacted also masturbated at her in approximately

                     February 2018.

                     Sexual and Sexually Violent Comments

            8.       I hear crude, violent, or sexual comments from male detainees directed at me

                     frequently. For example, in approximately May of 2016, a detainee

                     threatened me, stating, “I kill bitches in the world like you.” I wrote him up

                     and sought to press charges, but Commander Garcia did not complete the

                     write up in time for it to be properly processed. Therefore, the detainee

                     received no consequences for his actions.

            9.       Additionally, in approximately 2015, after I gave detainee Redacted

                     several direct orders to put his shirt on, he said, “You don’t have to be such a

                     bitch, maybe you should get some dick,” to me and Officer LeMone Sherman.

                     Knowledge of Defendants

            10.      Supervisors know about the detainees’ behavior and their sexual comments

                     towards me and other women. Everyone knows about it. For example, I

                     frequently report to my male supervisor, Lt. Siaj, when a detainee exposes

                     himself or masturbates in front of me. When detainees expose themselves

                     and masturbate in their cells, Lt. Siaj says things like, “There’s not much we

                     can do because they’re in their cells.”

            11.      For years, supervisors made no real effort to discipline detainees or set

                     consequences for the sexual behavior toward women. Lt. Siaj has said, “It




                                                             4


            Decl. Ex. 120                                                    Plaintiffs 001014_REDACTED

                                                                                                    Plaintiffs 001014
DocuSign Envelope ID: 0DF42370-B644-477B-AE42-69F40CF8A102




                     comes with the job,” “deal with it,” and, “you can handle it.” He has made

                     statements like that so often that I cannot estimate the number of times.

                     Incident Reports and/or Complaints

            12.      I have verbally complained numerous times and have written detainees up on

                     a number of occasions. For example, in November 2017, I complained when



                    -Redacted    pulled his penis out and said, “Look Mrs. Conley.” Also, in May 2016,

                     I complained about the detainee who threatened my life, wrote him up, and

                     sought to press charges.

            13.
                                                       -
                     I have wanted to write up Redacted on multiple occasions for exposing himself



                                                                                      -
                     and masturbating at me in his cell. When I complained about Redacted to Lt.

                     Siaj, he told me that he would “talk to” the detainee instead.

            14.
                                                                  -
                     Regarding the incident in June 2018 when Redacted exposed himself to Officer

                     Johnson and me, I offered to write an incident report. However, since Officer

                     Johnson was relieving me for my 14:00 lunch, we decided that she would

                     complete the incident report. Lt. Siaj tried to talk Officer Johnson out of

                     writing an incident report. When she insisted, he tried to convince her to wait

                     until the next day. Officer Johnson insisted that the detainee be written up

                     immediately and removed from Division 11. Officer Johnson completed the

                     incident report.

                     Ineffectiveness of Complaining and Discouragement

            15.      After complaining multiple times, I felt discouraged from complaining

                     because complaining did not stop the detainees’ behavior. Lt. Siaj regularly



                                                             5


            Decl. Ex. 121                                                    Plaintiffs 001015_REDACTED

                                                                                                    Plaintiffs 001015
DocuSign Envelope ID: 0DF42370-B644-477B-AE42-69F40CF8A102




                     discouraged me from reporting incidents and said he would “talk to” the

                     detainees instead. “Talking to” the detainees never works. It feels pointless to

                     continue to complain because I am repeatedly told it comes with the job or

                     that nothing can be done if they masturbate in their cells, even though they

                     are intentionally doing it to me during my count.

            16.      Incident reports have been ineffective because the detainees know that the

                     Cook County Sheriff’s Office imposes no real consequences for masturbating

                     at women. I have heard detainees say things like, “I don’t care, I’m already

                     locked up. Ain’t nothing going to happen.”

                     Non-enforcement of the Dress Code

            17.      The dress code is not strictly enforced. For example, in 2015, after I gave

                     detainee Redacted                several direct orders to put his shirt on coming out

                     of the Barbershop, he said, “You don’t have to be such a bitch, maybe you

                     should get some dick.” The detainee was not disciplined when I reported the

                     incident. If the dress code was strictly enforced, I think it would be harder for

                     detainees to expose themselves and masturbate.

            18.      I feel discouraged from reporting dress code violations because they are not

                     taken seriously. For example, in December 2017, I reported to Lt. Siaj that a

                     detainee refused to put a shirt on when I instructed him to. My supervisor

                     told me not to write the detainee up and that he would “handle it.” Also, the

                     male Correctional Officers do not enforce the dress code, which makes it more

                     difficult for me to enforce the dress code.



                                                               6


            Decl. Ex. 122                                                         Plaintiffs 001016_REDACTED

                                                                                                         Plaintiffs 001016
DocuSign Envelope ID: 0DF42370-B644-477B-AE42-69F40CF8A102




                     Lack of Training

            19.      I have never received training from the Cook County Sheriff’s Office

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee tries to rape me.

                     Impact on Job Performance

            20.      The sexual harassment changed the way I do my job. I am in constant fear

                     when I am working on the tiers. After being diagnosed with PTSD because of

                     the work environment, I requested to be moved to a job assignment that does

                     not involve detainee interaction. I submitted a letter from my psychologist

                     that stated that I need a break from direct contact with detainees. Nurse

                     Shelley, whose job it was to handle employee medical issues and reasonable

                     accommodations, told me that, “Your job consists of contact with inmates,”

                     and denied my request.

            21.      Each pod in Division 11 has four Correctional Officers assigned to it. Usually,

                     in my experience, they are all women. Because detainees have been allowed

                     to get away with so much misconduct toward female officers, I feel that our

                     lives are in danger. I am afraid that a detainee will grab and rape one of us or

                     detainees will attack us as a group. On a day to day basis, supervisors are

                     putting us in jeopardy by making these assignments.

            22.      In September 2018, I asked Lt. Siaj how he was administering the 90-day

                     assignment roster because I do not understand why I have been assigned to



                                                             7


            Decl. Ex. 123                                                   Plaintiffs 001017_REDACTED

                                                                                                   Plaintiffs 001017
DocuSign Envelope ID: 0DF42370-B644-477B-AE42-69F40CF8A102




                     the tiers for approximately two years, while other officers with less seniority

                     are given different assignments. I have also been on Administrative Relief for

                     most of that time period, meaning that I am not assigned to a specific tier

                     and instead go wherever help is needed. I feel that not having a regular

                     assignment causes the detainees to question my authority and that means

                     they are more likely to expose themselves to me and ignore my orders to stop.

            23.      Lt. Siaj refused to answer my question about the 90-day roster. I emailed

                     Superintendent Karin Jones-Hayes about Lt. Siaj’s refusal to answer me and

                     expressed my safety concerns. When Lt. Siaj found out, he retaliated against

                     me by checking my tier four times, along with two other supervisors, during

                     that shift. He did not do that to other officers. Then, he wrote me up for not

                     having all the detainees in their cells by 1:30 pm. It is routine for officers not

                     to have all the detainees back in the cells by exactly 1:30 pm. I have not seen

                     other officers written up for that. As a result of this incident, I had a panic

                     attack and had to leave work early. When I returned on my next work day, I

                     was assigned to the visitation lobby, but not permanently.

            24.      The behavior by male detainees toward me is unwelcome, offensive,

                     harassing, humiliating, threatening, uncomfortable, and causes me to fear for

                     my safety.

            25.      During every work day at the Jail, I experience anxiety over potential

                     harassment and exposure. Even if I am not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I



                                                             8


            Decl. Ex. 124                                                     Plaintiffs 001018_REDACTED

                                                                                                       Plaintiffs 001018
DocuSign Envelope ID: 0DF42370-B644-477B-AE42-69F40CF8A102




                     expect that at least one of us will be subjected to lewd comments, sexually

                     inappropriate gestures, exposed penises, or worse. I think it happens to

                     someone every day. I know I might be sexually harassed or hear about a

                     female coworker being harassed when I walk through the compound to my

                     assigned work location, while at work, while on breaks, and even while

                     exiting the compound at the end of my shift. This causes constant stress and

                     makes it more difficult for me to focus on my job of keeping everyone at the

                     Jail safe.

                     Emotional Impact

            26.      As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. The harassment and masturbation at the Jail makes

                     working there extremely stressful. It affects my mental health; I have been

                     diagnosed with PTSD. I suffer panic attacks at work and at home because of

                     the stress. It affects my personal life because I am constantly complaining

                     about it to my husband, which causes tension and arguments at home. I am

                     fed up and disappointed with the lack of action to deter sexual harassment

                     within the Jail. I feel the Sheriff’s Office is more concerned with the

                     detainees’ wellbeing than with the officers’ safety.




                                                             9


            Decl. Ex. 125                                                    Plaintiffs 001019_REDACTED

                                                                                                    Plaintiffs 001019
DocuSign Envelope ID: 0DF42370-B644-477B-AE42-69F40CF8A102




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                  ' - DocuSigned by:


            1/11/2019
            ____________________________
            Date
                                                                  l!?!t:dl~
                                                                   __________________________________
                                                                   Signature




                                                             10


            Decl. Ex. 126                                                              Plaintiffs 001020_REDACTED

                                                                                                              Plaintiffs 001020
                                                


                               Declaration of Mara Bryant

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
        following is true and correct:

     1.   My name Mara Bryant. I have been a correctional officer at the Cook County
          Jail (“Jail”) since January 2011.

     2.   During my employment at the Jail, I have been assigned to Division 4, RCDC
          (“Receiving”), and Division 6. From approximately 2011 until approximately
          2014, I was assigned to Division 4, which was a female division at the time.
          However, in that time period, I would also be mandated to work in different
          divisions every day. For example, I worked in Division 5, Division 6, Division
          9, Division 10, Division 11, Receiving, External Operations, and the Central
          Kitchen. Only every so often would I actually work in Division 4.

     3.   In approximately early 2014, I was moved to Receiving, and worked there
          until approximately October 2014, and then again from 2017 until
          approximately March 2018. In approximately October 2014, I worked in
          Division 3, which was another female division, and then Division 4 again. I
          have been assigned to Division 6 since March 2018.

     4.   While working in Receiving and Division 6, I have had interactions with male
          detainees every day. And, when I was assigned to other divisions, I
          frequently saw male detainees in the tunnels. I experience verbal sexual
          harassment from the male detainees every day in Division 6. I experienced it
          in Receiving, as well, depending on where I was working that day. If I was
          working near the bullpens in Receiving, I heard verbal sexual harassment
          every time I walked past the bullpens. I have heard verbal sexual
          harassment in Division 5, 9 and 10, and in the tunnels, as well. Male
          detainees comment on my body parts, the way I smell, and my hair. They say
          the things they will do to me when they see me “on the outside” which means
          outside of the Jail, and they ask things like, “If I wasn’t in this uniform,
          would you go out with me?”

     5.   Sometime this past winter, in approximately 2018 or 2019, it was announced
          at roll call that a female correctional officer found a “kite,” which is a note
          written by a detainee, in Division 6. The kite stated something to the effect
          that when the female officer opens up his door, he is going to knock her out
          and rape her. The kite also stated that if backup officers came in to help her,
          he would knock them out, too. There was a whole plan written out on how he
          was going to rape her. I believe the detainee was moved out of Division 6, but
          I do not know if he was disciplined or where he went. It was reminder that a
          detainee could assault me or another female officer.



                                             1  

Decl. Ex. 127

                                                                                        Plaintiffs 002431
                                                



     6.   I have seen detainees exposing their penises to me and masturbating at me
          in Division 6. As an example, the toilets in Division 6 are right by the door, so
          officers can see detainees using the restroom. I have noticed that when I
          announce that I’m doing the count, detainees will get up to use the restroom
          and face their bodies toward me, or they will start changing their clothes
          while facing the door, and sometimes it seems intentional so that detainees
          can expose their penises to me. I can tell by their demeanor because it seems
          like they are standing there for a while, waiting for me to walk by. I
          announce that detainees have a certain amount of minutes to get dressed and
          ready for program meetings or whatever is happening that day. One
          detainee, every time I would go to the door, even though he had
          approximately 30 minutes of warning to get dressed, he would be undressed.
          After so many times, I suspected that it was not a coincidence that he was
          undressed every time I came to his door.

     7.   As another example, on April 20, 2019, I was sitting at the officer’s desk in
          the tier on Division 6, behind the glass, keeping a watch on the detainees in
          the dayroom. One of the detainees sat at one of the tables in the dayroom
          directly in front of the glass, looking directly at me. I could see that he was
          staring at me for a long time. Another detainee approached me to ask a
          question, so I opened the door, came out, and spoke to him. While I was
          answering the detainee’s question, I noticed out of my peripheral vision that
          the detainee at the table had his genitals out in his hand and he was
          masturbating at me. The detainee I was talking to was upset that the other
          detainee was masturbating and said something like, “I didn’t want to see
          that!” I called a lieutenant and reported the incident to him – the detainee
          was still out of his pants when the lieutenant came in and told him to stand
          up. The detainee stood up, pulled his pants up, and he was escorted out. I
          wrote an incident report and indicated that I wanted to press charges.

     8.   One time, in Division 9, I was sitting at the desk in the interlock and I could
          feel that someone was watching me. I looked up and saw that a detainee who
          had been in the shower had stepped out of the shower, completely naked, and
          was standing in front of the interlock, washing himself while looking up at
          me, instead of washing himself inside the shower. The other officer I was
          working with ordered him to go back in the shower.

     9.   Another time, in Division 11, which I worked in a few times in approximately
          2011 or 2012, I recall announcing to the tier that I was coming in, that
          everyone needed to get dressed and ready, and that I would be letting them
          out of their cells into the dayroom. A male sergeant decided to be the one to
          let the detainees out instead. When he was letting them out, I could hear the
          detainees saying, “Where’s the other officer? She said she was going to open



                                             2  

Decl. Ex. 128

                                                                                        Plaintiffs 002432
                                                


        the doors!” because I had announced that I was going to let them out. The
        sergeant said, “Put your dicks away, she’s not coming.” That showed that
        they were prepared to expose themselves to me when I went around to let
        them out.

     10.  In Receiving, the hallway near the bullpens under the courthouse is very
         narrow, so when you walk past the bullpens, you are walking just a few feet
         away from the bars. Almost every time I walked past there, at least one
         detainee would be standing there with masturbating with his penis sticking
         outside of the bars. Sometimes there would be multiple detainees with their
         penises out. At the end of the bullpens, there is a desk for the officers to sit.
         At the desk, you can monitor the security cameras in the bullpens. The
         cameras also show detainees masturbating. So women officers are either
         going to see it on the camera or when we walk past the bullpens.

     11.  Male officers can walk down that same hallway and it will not happen to
         them. I speaking to a male supervisor about the masturbation, whose name I
         do not recall, and he said I should try to walk to the officer’s desk a different
         way.

     12.  The same type of masturbation at women occurs in the tunnels. Underneath
         Division 5, there are more bullpens. When I worked in Division 4, I had to
         walk the female detainees past these bullpens in order to get them to
         Cermak. The detainees would sexually harass me and the female detainees. I
         recall seeing at least 10 detainees with their penises out as the female
         detainees and I walked past. I would have to warn the female detainees not
         to look when we went past the bullpens.

     13.  One time in approximately 2016, I escorted female detainees to Cermak and
         put them in the waiting area to wait until they saw the doctors. One female
         detainee asked me, “Do we have to sit here?” When I asked why, she pointed
         to a male detainee, who was also standing near the door of the Cermak
         waiting area, openly masturbating with his penis out while staring at us,
         smiling. The male officer who was standing next to him did not even notice. I
         had to get the male officer’s attention and tell him to stop the detainee and
         the officer escorted him out. The detainee was smiling the whole time.

     14.  I have seen my female coworkers very upset about the sexual harassment
         that they have experienced. I recall specifically in the winter of 2018, one of
         my female coworkers was ranting about how a detainee kept exposing
         himself to her, grinning. I understood why she was angry, but I could tell that
         the male correctional officers didn’t understand because they don’t experience
         the same thing.




                                             3  

Decl. Ex. 129

                                                                                        Plaintiffs 002433
                                               


     15.  I have never been trained on how to respond to sexual harassment. We are
         trained on how to respond if a coworker sexually harasses us, but they never
         go into the detainee sexual harassment. It’s so common they almost act like
         it’s normal. We are also trained on how to write incident reports, but not
         specifically how to write about detainee sexual harassment.

     16.  The sexual harassment has changed the way I dress at work. For example, I
         try to always wear the uniform polo shirts, instead of the buttoned shirts,
         because we can wear the polos loosely tucked into our pants, which shows
         less of the shape of our body. The day that we had a uniform check, around
         the second week of April, I wore the buttoned shirt tucked in for
         approximately two weeks. During that time, I was verbally sexually harassed
         by the detainees more frequently.

     17.  The sexual harassment affects me outside of work, as well. Looking at
         penises all day makes you feel like an object all day – so it makes you not
         want to feel that way outside of the Jail. People who don’t have this type of
         job don’t really understand it. All day, people are staring at me and whistling
         at me, so it affects your personal relationships.


                                                             ________________________
                                                             Mara Bryant
                                                                01 May 2019
                                                             ________________________
                                                             Date




                                            4  

Decl. Ex. 130

                                                                                     Plaintiffs 002434
DocuSlgn Envelope ID: F7A16DE9-9B08-4F0C-A396-68591855163D




                                             TONI CALVIN DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Toni Calvin. I am a Lieutenant at the Cook County Jail ("Jail"). I

                     have worked at the Jail since January 8, 1996. Since January 19, 2019, I

                     have been working in Division 6. From 2013 to 2019, I was a Lieutenant in

                     Receiving. I have been assigned to various other parts of the Jail, including

                     Central Kitchen as a Lieutenant and several of the divisions as a Sergeant

                     and officer. As a Lieutenant, I sometimes have to cover for my colleagues in

                     other divisions. During my career I have worked at least once in all areas of

                     the Jail.

            2.       As a Lieutenant at the Jail, I am responsible for the safety and security of

                     individuals being held at the Jail in pretrial detention, maintaining order at

                     the correctional facility, and supervising the officers and sergeants on duty.

                     For example, my job duties include making shift assignments, responding to

                     incidents, signing off on incident reports, escorting detainees, and securing

                     detainees. In performing all of these duties, my job has required me to have

                     interactions with male detainees daily.

            General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassmen by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced detainees exposing their penises to me, male detainees




            Decl. Ex. 131                                                     Plaintiffs 001371_REDACTED

                                                                                                      Plaintiffs 001371
DocuSign Envelope ID: F7A16DE9-9808-4F0C-A396-68591855163D




                     purposefully masturbating at me or in front of me, crude or sexual comments

                     on a daily basis, and regular comments about how they want to rape and

                     sexually assault me.

            Specific Incidents of Exposure

            4.       I most frequently wit ness detainees masturbating in the holding cells on both

                     the receiving side and on the court side of the Jail complex and while walking

                     in the tunnel underneath the Jail. Detainees pull out their penises and

                     masturbate openly while they are sitting in the holding cells, waiting to be

                    transported. Some of the detainees in the holding cells remove their uniforms

                     and get completely naked. Since the November 2017 injunction, they have

                    been cuffed in the holding cells, but it doesn't stop them from removing their

                    clothes.

            5.      In October of 2017, detainees masturbated at me two days in a row. First, on

                    October 30, 2017, some of the officers and sergeants I supervise were walking

                    some detainees through the tunnel. When they arrived at Post OE in front of

                    Division 5, one detainee stopped and refused to go back to his division. I was

                    called in to try to convince the detainee to move. When I arrived, another

                    detainee, Damien Thomas, pulled out his penis and asked me, "what do you

                    think of this"?

            6.      Then, the next day, on October 31, 2017, I was called to the bullpens in male

                    holding to respond to an incident where detainee Redacted         was exposmg

                    himself to Lieutenant Alta Johnson and masturbating. While I was assisting


                                                             2




         Decl. Ex. 132                                                     Plaintiffs 001372_REDACTED

                                                                                                    Plaintiffs 001372
DocuSign Envelope ID: F7A16DE9-9B08-4F0C-A396-68591855163D




                                                          Redact under control, Alta told me
                     Lieutenant Johnson with getting detainee-
                                                                   ed
                     that detainee -Redact -Redact began masturbating also, while looking directly
                                       ed       ed
                     at me. I didn't look at him because I knew if I looked, it would only encourage

                     him. Detainee -Redacted behavior was also caught on camera while the

                     officers were reviewing the -Redact incident.
                                                        ed
            7.       In August of 2017, Officer Davis, a female officer who was working in the

                     property room, heard a commotion. She walked into the male intake area on

                                                        Redact Redact
                     the first floor and heard detainee -      - refusing to go into his cell
                                                             ed   ed
                     and asking to see the Lieutenant. I was her supervising Lieutenant that day,

                     so she called me over. When I arrived, detainee -Redact pulled out his penis
                                                                        ed
                     and began to masturbate.

            8.                                                                 Redacted
                     As another example, on May 31, 2017, I was escorting detainee-

                    -Redact through the tunnel on the way back from court. While he was in
                    ed
                     holding waiting for court, he had been masturbating and I asked him to stop.

                     He stopped for a bit but the cameras showed that he masturbated for at least

                     45 minutes in the holding cell. He was handcuffed in the front and was

                     wearing a green jumpsuit. Nevertheless, he was masturbating the whole time

                     we were walking. I gave him orders to stop, telling him to put his penis

                     away. He did not stop, and instead said, "you turn me on, I want to fuck

                     you." When we got to central kitchen, he made a noise like he was going to

                     ejaculate. I saw lieutenant Hazel Derden, who was working in Central

                     Kitchen that day, and asked her for help. After the detainee finally stopped


                                                              3



            Decl. Ex. 133                                                    Plaintiffs 001373_REDACTED

                                                                                                       Plaintiffs 001373
DocuSign Envelope ID: F7A16DE9-9808-4F0C-A396-68591855163D




                     masturbating, Lieutenant Derden walked me back to my post because I was

                     so shaken up.

            Witnessing Harassment of Others

            9.       I have seen other women who work in the Jail experiencing the same or

                     similar sexual harassment. As a lieutenant, I am often assigned to be the

                     "clean up" person when other women are being masturbated at. For example,

                     when Superintendent Erica Queen sees masturbation on camera, she orders

                     me to go over and tell the detainee to stop. Often, when I arrive, it

                     encourages the detainees to masturbate more. I have to be a professional and

                     do what I can to protect the officers and sergeants under my command, even

                     though often when I arrive, I am sexually harassed too.

            10.      One time in Receiving, a detainee who was on his way to an outside court

                     placed his penis on the desk in holding, which is approximately 4 feet off of

                    the ground. The female officer on duty, who I think was either officer Tejeda

                    or officer Hardy, screamed for help. She was really upset. One of the male

                    transportation officers grabbed the detainee and made him put his penis

                    away. I signed the incident report.

            11.     I also get emails and have to review reports about all the incidents of

                    masturbation at the jail on a daily basis. It is overwhelming.

            Sexual Comments

            12.     I hear crude or sexual comments from male detainees directed at me on a

                    daily basis, and sexual threats weekly. For example, detainees have told me,

                                                             4




         Decl. Ex. 134                                                      Plaintiffs 001374_REDACTED

                                                                                                     Plaintiffs 001374
DocuSlgn Envelope ID: F7A16DE9-9808-4F0C-A396-68591855163D




                     "I'll fuck you in the ass," and "I'll lick your pussy 'till you come." Once, when

                     I was pregnant, a detainee told me, "I'll take that baby out of your pussy and

                     rape it and you." Detainees have made these or similar comments too many

                     times to count.

            Knowledge of Defendants

            13.      My supervisors know about the detainees' behavior and their sexual

                     comments towards me and other women. When I worked in receiving, I got

                     emails from Superintendent Giunta and Assistant Executive Director Gavin

                     about masturbators on a regular basis. As a Lieutenant, my supervisors

                     routinely send me to assist female officers in writing up incidents of exposure

                     and masturbation.

            14.      My supervisors have only allowed me to respond to the exposure,

                     masturbation, and crude comments in one mostly ineffective way. If a

                     detainee exposes his penis, masturbates at females in the Jail, or makes

                     sexually harassing or threatening comments, I am only allowed to write him

                     up and create disciplinary reports. I don't think that's much of a deterrent

                    because a lot of these guys have so much pending discipline it just doesn't

                     matter.

            15.     Sometimes my supervisors don't allow the disciplinary reports to go forward.

                     When the detainee almost ejaculated at me outside of central kitchen,

                     Captain Wright wouldn't assess my write-up, even though it was caught on

                    video. For that reason, I try really hard to get detainees to stop masturbating


                                                             5


            Decl. Ex. 135                                                      Plaintiffs 001375_REDACTED

                                                                                                         Plaintiffs 001375
DocuSign Envelope ID: F7A16OE9-9B08-4F0C-A396-68591855163O




                     using words before I go to the trouble to write them up; my supervisors are

                     sick of dealing with it.

            Ineffectiveness of complaining and writing disciplinary reports

            16.      I have written approximately 5 to 8 incident reports about masturbation and

                     exposure that was directed at me. In addition, I have assisted female officers

                     and sergeants in writing countless incident reports.

            17.      Sometimes I feel bad for the female officers I supervise because we just can't

                     write up every incident - there just are not enough hours in our work day to

                     do that. The write-ups just take my time and attention away from keeping

                     the Jail safe and they do not stop the detainees from repeating their

                    behavior.

            18.     In 2017, I was working overtime in Division 9, and the female sergeant came

                    running off the tier telling me that every detainee had their penis out of the

                    chuckhole. I was shocked. When I walked in to look, they were calling out to

                    us - hey, come here, etc. I had never seen an entire tier doing this at once.

                    There was no way I had time to write up every single one of those detainees.

            19.     I pressed criminal charges of Public Indecency on several of the detainees

                    who exposed themselves and masturbated at me. I don't know the outcome of

                    most of these criminal trials. However, I know that in one of them, I think it

                                   i n eRedact
                    was for d e t aRedact e - - who is a repeat offender and known
                                          ed        ed
                    masturbator, the detainee was only given probation for his Public Indecency

                    charge because he was facing other, more serious charges. In other words,


                                                             6




         Decl. Ex. 136                                                      Plaintiffs 001376_REDACTED

                                                                                                     Plaintiffs 001376
DocuSign Envelope ID; F7A16DE9-9B08-4F0C-A396-68591855163O




                     even after being criminally charged and going through a trial for exposing

                     himself and masturbating at women in the Jail, the detainee received no

                     additional punishment to that he received for the crimes that put him in the

                     Jail in the first place.

            20.      I think that this result is common, because when I catch detainees

                     masturbating and tell them I will file charges, they say, ''I am already locked

                     up, what are you going to do?" or "I don't give a fuck." The extra charges

                     don't seem to matter to them.

            21.      I have repeatedly verbally complained to my supervisors about the detainees

                     exposing themselves and masturbating, and about how we should be doing

                     more to try to stop it. It hasn't changed anything.

            Ineffectiveness of Steps Taken

            22.      The Sheriffs office has tried putting detainees who masturbate or expose

                     themselves in green jumpsuits to deter their behavior. The green jumpsuits

                     don't work. Sometimes, detainees who are supposed to be wearing them get

                     away with not wearing them. Even when they do wear them, they have holes

                    in the crotch area or the detainees wear them open so they can still access

                     their penises. The jumpsuits should be worn backwards so that the opening

                    is in the back, but the detainees often wear them open in the front and pulled

                    down to their waists.          Even worse, a few times I have been called to the

                     bullpen because a detainee took his jumpsuit off and put it in the toilet.




                                                              7



            Decl. Ex. 137                                                          Plaintiffs 001377_REDACTED

                                                                                                          Plaintiffs 001377
DocuSlgn Envelope 10: F7A16DE9-9B08-4F0C-A396-68591855163D




            23.      Since the injunction, we are always supposed to cuff detainees in green

                     jumpsuits in the back. I think this is still the policy. Sometime around

                     January of 2018, I wrote up a male sergeant for moving a green jumpsuit's

                     cuffs from the back to the front.

            24.      Nevertheless, handcuffing to the back doesn't really work because the

                     detainees will sit down and put their feet through the cuffs to make them

                     come to the front. Or, they will say they have to go to the bathroom. If we

                     don't respond immediately to remove the cuffs or move the cuffs to the front,

                     we will get in trouble for violating their civil liberties. But then, as soon as

                     we take the cuffs off, they start masturbating.

            25.      The sheriff has done nothing to address the verbal harassment either. The

                     only option we have is to write them up, which doesn't stop them.

            Lack of Training

            26.     I have never received training from the Cook County Sheriffs Office

                    regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                    respond if a detainee tries to rape me. I remember having training about

                    how to write incident reports at the academy when I was first hired, but I

                    don't think I've had any further training about that since then.

            Impact on Job Performance

            27.     The sexual harassment changed the way I do my job. Every incident changes

                    you. Lately I might be walking towards a certain area to respond to an


                                                             8




         Decl. Ex. 138                                                        Plaintiffs 001378_REDACTED

                                                                                                        Plaintiffs 001378
DocuSign Envelope ID: F7A16DE9-9B084F0C-A396-68591855163D




                    incident and then all of a sudden I will have to take a different route to avoid

                     masturbation. This makes it take longer to respond to incidents, which

                     affects the safety and security of the facility.

            28.      Furthermore, the harassment changed the way I dressed at work. I wear

                    loose-fitting pants and a jacket all the time. As a lieutenant, I wear white

                    shirts which are kind of see-through. The inmates will comment on my

                    nipples if it gets cold. If I get too hot, I will go into a private space, remove

                    my jacket, cool down, and then put it back on to go out in public.

            29.     I also see a lot of officers who wrap their jackets around their waist because

                    otherwise the detainees comment on their butts. But doing that puts them

                    out of uniform, so I have to ask them to stop that. But, it doesn't matter what

                    any ofus wear. The detainees still harass every woman they see.

            30.     The behavior by male detainees toward me is overwhelming, mentally

                    draining, psychologically damaging, offensive, harassing, humiliating,

                    intimidating, and causes me to fear for my safety.

            Emotional Impact

            31.     As a result of the constant sexual harassment, I have suffered severe

                    emotional distress. I don't interact with men the same way I used to. The

                    men I encounter on a daily basis in the Jail are so disrespectful. It has

                    caused me to be more aggressive towards men than I should be. All I can do

                    is rest and try to block the harassment out so that I can function in my life

                    outside of the jail.


                                                            9



            Decl. Ex. 139                                                       Plaintiffs 001379_REDACTED

                                                                                                        Plaintiffs 001379
DocuSign Envelope ID: F7A16DE9-9808-4F0C-A396-68591855163D




            32.      I have noticed with the women that work there, you have to have a strong

                     personality. This job takes away your feminity, which carries over into my

                     home life.

            33.      I am extremely fed up with the action which has been taken to deter sexual

                     harassment within the Jail. All the sheriff has done is allow us to create

                     meaningless write-ups and handcuff them to the back which doesn't stop the

                     behavior. I don't think they have done enough. I feel like I am disregarded

                     and discounted. My well-being doesn't matter - I am just supposed to do my

                     job no matter what happens.




                                                             10



         Decl. Ex. 140                                                     Plaintiffs 001380_REDACTED

                                                                                                   Plaintiffs 001380
DocuSlgn Envelope ID: F7A16DE9-9B08-4F0C-A396-68591855163D




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



             3/17/2019
            Date




                                                             11



            Decl. Ex. 141                                                 Plaintiffs 001381_REDACTED

                                                                                                  Plaintiffs 001381
                                                 


                             Declaration of Angela Champ

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
        following is true and correct:

     1.   My name is Angela Champ. I was a correctional officer at the Cook County
          Jail (“Jail”) from September 1998 until my resignation on July 21, 2017.

     2.   During my employment at the Jail, I was assigned to Division 3&8 (female
          and RTU division), Division 11, and Division 9. I spent approximately 13
          years primarily assigned in Division 11. During that time, for a few years, I
          worked as a movement officer and moved Division 11 inmates through the
          division to go to medical appointments, the kitchen, the barbershop, or
          wherever they needed to go. In the last year of my employment, while I was
          assigned to Division 11, I also worked overtime in Division 9 intermittently
          for approximately 6 months.

     3.   In all of my assignments, I had interactions with male inmates on a daily
          basis. When I was a movement officer, sometimes I would be moving 100
          inmates by myself with no backup, and they would verbally sexually harass
          me, stare at me up and down, and say derogatory things to me. When this
          occurred, I often called for backup but none would be provided. They called
          me a “bitch” or a “whore” every day. I was called every name but my own
          name. While working as a movement officer, I would be assigned to do a
          perimeter check where I would go around the entire complex to inspect the
          buildings. Sometimes, I would hear someone screaming my name or yelling
          what they would do to me sexually. One time, while I was doing a perimeter
          check, I remember hearing an inmate shout that he would rape me and my
          daughter.

     4.   At the Jail, the sexual harassment was very blatant. It was an everyday,
          common occurrence. Every day, inmates in Division 11 would verbally
          sexually harass me. Every time I worked in Division 9, inmates would
          verbally sexually harass me. The inmates would make threats about what
          they would do to me sexually.

     5.   Before I would do a count in Division 11, I would announce that a female
          officer was on the tier. I would hear inmates say, “I hate that bitch” or other
          derogatory comments. Approximately four out of five days per week, inmates
          would intentionally expose their penises to me. For example, during the
          initial count in Division 11, inmates would expose themselves deliberately to
          me. I also witnessed inmates in the holding cells exposing themselves to
          other female officers and to the medical staff in the medical area. It felt like I
          had to deal with it or quit.



                                              1  

Decl. Ex. 142

                                                                                         Plaintiffs 002151
                                                



     6.   I wrote multiple incident reports on inmates who had exposed themselves to
          me in May and June 2017.

     7.   In approximately June 2017, I was working in Division 11. I was assigned to
          the lobby at the time, working overtime. In the visiting cage area, there was
          an inmate with his penis out masturbating at me. I called the male
          supervisors over the radio and wrote an incident report on it. I indicated on
          the report that I wanted to press charges. However, I did not receive a call
          from a Sheriff’s Police investigator on the incident. I do not know if the
          inmates were disciplined and I continued to see them in Division 11. In fact,
          one of the inmates later said to me, “That report doesn’t mean shit. Nothing
          is going to happen to me.”

     8.   On the same day, I saw another inmate was masturbating. I called my
          supervisors over the radio and stated, “I have an inmate that is
          masturbating, he has ejaculated in the cage.” It took a while for the
          supervisors to show up and it seemed that there was no sense of urgency. I
          wrote another incident report.

     9.   Approximately the next day, when I was working the visiting cage in Division
          11, I saw an inmate staring at me. I saw that the inmate had masturbated
          with his penis on the ledge of the visiting cage. I called my supervisors over
          the radio to inform them of the incident. One of my supervisors stated, “I will
          do the report,” because he did not want me to write the report. I said I would
          write the report, but he insisted on writing it. I got the feeling that my
          supervisor was tired of me writing incident reports. I do not recall seeing that
          incident report.

     10.  Around the spring or summer of 2017, in Division 9, I heard multiple inmates
         state that they were going to rape me. I immediately got on my radio and the
         supervisor that inmates had threatened to rape me. I also notified Lieutenant
         Alonso Brown of the incident. I may have written an incident report on this
         incident, but I do not recall.

     11.  I remember reporting sexual harassment to Lieutenant Rosario. In response,
         he said something like, “Either you work the job or go home,” and “If you
         don’t like the job, you can transfer out.”

     12.  Supervisors know that inmates sexually harass women. I spoke to numerous
         supervisors over the radio about the sexual harassment, including Sgt.
         Mayweather, Lt. Rosario, Sgt. James Edwards, Lt. Alonso Brown, Sgt. Tony
         Gardner, Sgt. Gronke, and Sgt. Rubio. Some of the supervisors seemed to try
         to hush me or not want me to speak explicitly about what I was seeing.



                                             2  

Decl. Ex. 143

                                                                                       Plaintiffs 002152
                                                



     13.  Inmates in Division 11 were constantly dressed improperly, walking around
         the dayroom in only a towel or their boxers. I recall numerous supervisors
         stating that inmates could dress however they wanted because it was their
         living area.

     14.  Additionally, the bathrooms and showers in Division 11 were wide open so
         that we could make sure inmates were not getting beaten, raped, or killed by
         other inmates in the showers. However, the open bathrooms and showers
         made it so female correctional officers would see the inmates in the bathroom
         or shower wide out in the open. Inmates would often masturbate or shower
         for an extra long time, or make sure that they were facing you, so that the
         female officer would be forced to see them naked for a long period of time. I
         even saw inmates walk around with a towel on and intentionally let the towel
         fall down so that his genitals would be exposed to me.

     15.  I was never trained on how to respond to sexual harassment from inmates or
         how to write an incident report on inmate sexual harassment.

     16.  The only recourse we had in the event of an emergency was an orange button
         on our radios that can be pressed in an emergency. However, there were a lot
         of “dead” spots in Division 11 where it was hard to get reception, so the radio
         would not work.

     17.  After the multiple exposures to various sexual harassment and the lack of
         support from supervisory staff, I had enough. I could not live my life
         predicated on fear. I would not let that place kill me. At some point, it takes a
         toll. For me, it got to a point where I was so disgusted by the environment
         that I resigned.

     18.  It stays with you forever. It impacts your relationships, especially with men.
         It has had a detrimental impact on me for sure. I got married in 2014 and
         divorced in 2017. I believe that the sexual harassment affected how I
         interacted with men.


                                                              ________________________
                                                              Angela Champ

                                                              ________________________
                                                                 April 22, 2019

                                                              Date
                                                     




                                             3  

Decl. Ex. 144

                                                                                       Plaintiffs 002153
                             Declaration of Sherita Clay

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following
is true and correct:
   1. My name is Sherita Clay. I have worked as a correctional officer or Deputy
      Sheriff at the Cook County Jail since 2011. As a correctional officer, my
      primary job duty is to ensure the safety and security of the Jail.


   2. During my time at the Jail, I have been assigned to various locations,
      including Division 4 (2011-2012), Division 2 (2012-2017), Division 9 (2017),
      and Division 6 (2018-present) Even though I am assigned to work in certain
      areas, I can be asked to work overtime in other areas. For example, I have
      worked overtime in Division 11. Also, in 2012, I was assigned to cover for
      other officers who are taking annual refresher training and was assigned to
      Divisions 2, 5, 6, and 11. In all of these assignments, I have had daily
      interactions with male detainees.


   3. Throughout the time I have worked at the Jail, the male inmates have
      sexually harassed me. The sexual harassment ranges from men making
      sexual threats, to touching my body, to exposing their penises, to
      masturbating at me.


   4. The inmates talk about my body in a sexual way or make threats frequently.
      This happened most often when I was assigned to Division 2 between 2012
      and 2017. For example, I have heard inmates say to me things like:

            •   “If I had the opportunity, I would fuck the shit out of you.”
            •   “If I catch your ass in the street, I’m going to pull your ass in the alley
                and rape the shit out of you.”
            •   “Damn, Ms. Clay, you must have been a stripper before because your
                ass is big as hell.”
            •   “Your lips juicy as hell.”
            •   “You a bald head bitch.”
            •   “Your lips look like you can suck a mean one.”

   5. In around 2016, I was escorting male inmates to court movement from Dorm
      1 in Division 2 to RTU. One of the inmates I was escorting said something
      like, “Damn, Officer Clay, your ass got smaller, now how am I gonna fit my
      big dick in it.”




Decl. Ex. 145

                                                                                        Plaintiffs 002435
   6. Another time in 2017, I was in Division 2 where I was covering for someone
      on a lunch break, I saw an inmate come out of the shower area without a
      shirt and with soap on his body and he tried to get me to come speak with
      him. I told him to finish his shower and get dressed. Later, he threatened
      me. He said to me something like, “Don’t sit there and act like I ain’t going to
      take that pussy,” and “I paid for the pussy. I can take the pussy.” This was
      threatening sexual harassment. I asked that there be an incident report for
      this, and I asked to press criminal charges.


   7. I try to start the disciplinary process or file incident reports before when an
      inmate has been verbally disrespectful to me because I’m a woman, like when
      they call me a bitch or talk about my appearance. Sometimes, I have had a
      sergeant or lieutenant tell me that I can’t write an incident report for this
      and that inmates won’t be moved for this kind of behavior. It can be
      frustrating.


   8. The inmates have also touched me inappropriately. For example, in late
      2018, Division 6 in Dorm 2, while giving an inmate his ID an inmate touched
      my hand slightly. Two days later he caressed my hand again and touched a
      little bit more of my hand. To me that was sexual advancement. As another
      example, in Division 2 in around 2016, an inmate rubbed his body up against
      my body as he was walking by. I thought that this was sexual.


   9. Male inmates also expose their penises and testicles to me. This happened
      the most when I worked in Division 2 and Division 9. The inmates have also
      masturbated at me. For example, in Division 9, inmates masturbated at me
      a few times a month, at least once a week, in the shower areas where they
      know I can see them or in their cells standing by the chuckhole. Also in
      Division 9, the inmates would call me over to their cells to allegedly ask
      questions and while I was answering one inmate’s question another was
      jacking off at me.


   10. Once in about 2016, when I was working in Division 11, I had to open cells so
       that they could be cleaned and when I got to one inmate’s cell he was looking
       at me and masturbating. He said something like that he was doing it for me
       and asked me if I like it. I wrote an incident report, but I don’t know what
       happened to this inmate or if the Jail did anything.


   11. I have seen inmates sexually harass other women besides me. For example, I
       have heard an inmate talk about another officer’s chest or breasts. I also
       remember that an inmate grabbed a social worker’s hand in a way that she




Decl. Ex. 146

                                                                                   Plaintiffs 002436
       felt was inappropriate so I wrote an incident report about it. I have heard co-
       workers at the Jail also talk about inmates masturbating to women in
       Receiving to the point that you can see semen coming out of their penises.


   12. The sexual harassment has changed my job. I am always thinking about
       what I say and whether it may make an inmate verbally harassment. I have
       to walk the line of keeping the peace and being too nice so they won’t take
       advantage of me. I feel like I am always on guard in a different way because
       I’m a woman and you can never underestimate them. The inmates are there
       for a reason.


   13. After the incident where the inmate said to me something like, “If I catch
       your ass in the street, I’m going to pull your ass in the alley and rape the shit
       out of you,” I was really on edge and had a lot of anxiety for about five
       months or so. I couldn’t sleep well and was very stressed out.


   14. Because the inmates sexually harass me, I try to limit the number of
       questions that I answer from them and try to get back to my assigned area
       quickly. I also try to avoid shower areas. I dread coming to work and I didn’t
       used to. When I’m not at work and I’m out in public, I watch anybody and
       everybody. I feel like nobody can be trusted, especially men. When men walk
       in my direction, I get anxious because I worry that they are used to be an
       inmate and might try to do something to me. I can’t remember all their faces
       so I put all men in that category.




Decl. Ex. 147

                                                                                     Plaintiffs 002437
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  05/01/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 148

                                                                                           Plaintiffs 002438
                      CRYSTAL COLEMAN DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Crystal Coleman. I am a correctional officer at the Cook County

       Jail (“Jail”). I have worked at the Jail since approximately February 1, 2010.

       I have been assigned to various parts of the Jail in my role as correctional

       officer, including: Division 4 starting in 2010 for about three years; and then I

       worked in Cermak for about three years. I have been working in Division 6

       since 2016.

2.     As a correctional officer at the Jail, I am responsible for the safety and

       security of individuals being held at the Jail in pretrial detention. For

       example, my job duties when I am assigned to the post of tier officer in

       Division 6 include, but are not limited to, supervising detainees’ daily

       activities, inspecting their cells, releasing them from their cells for their daily

       activities, and putting them back in their cells after my shift.

3.     In all of my assignments, my job has required me to have regular interactions

       with male detainees. Now that I work in Division 6, I interact with male

       detainees every day.

4.     There have been times that male inmates sexually harass me by

       masturbating at me and making disgusting sexual statements to me and

       about my body.




Decl. Ex. 149

                                                                                       Plaintiffs 002154
5.     For example, when I was assigned to a tier in Division 6, and I went to an

       inmate’s cell to tell him to get up and get ready to be moved. I left, but he

       knew that I would be coming back to his cell. When I returned to let the

       inmate out of his cell, he was standing in the doorway of his cell with his

       penis exposed and jacking off.

6.     The inmates make sexual comments to me frequently in Division 6. It

       happens so often that I have lost track of how many times I have heard such

       comments. I also experience sexual comments when I’m in Cermak. As an

       example, detainees frequently call out to me and say things like, “Yo, sexy

       ass,” or “Yo, fine ass.” I have also heard detainees say things like, “Man, Ms.

       Coleman, if we were out in the world, I would get up with you,” and “I could

       fuck you.” These comments about my body and what they want to do to me

       are threatening and inappropriate.

7.     I have also heard detainees make sexual comments to other female officers,

       such as, “She’s fine as hell,” and “I would fuck her.”

8.     The Jail has never given me training about how to address the masturbation

       or how to stop the sexual comments.

9.     The sexual harassment by inmates has impacted the whole work

       environment for me. For example, we are required to wear our uniforms neat

       and presentable, however, I never tuck in my shirt because I don’t want to

       outline my figure. I also wear a sweater all of the time at the jail to try to

       cover up my body.




Decl. Ex. 150

                                                                                        Plaintiffs 002155
10.    The sexual harassment by male inmates is upsetting to me and makes me

       not want to come to work.




Decl. Ex. 151

                                                                               Plaintiffs 002156
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/23/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 152

                                                                                           Plaintiffs 002157
                          DECLARATION OF LISETTE COLLAZO


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:


       1.       My name is Lisette Collazo. I have been a Correctional Officer at Cook

County Jail (“Jail”) since 2001. From 2001 to 2018, I was assigned to Division 11. In

April 2018, I was assigned to Receiving. I have been on leave from the Jail since May

2018 because of a knee injury.

       2.       As a correctional officer, I am responsible for the safety and security of

individuals being held at the Jail in pretrial detention. For example, my job duties as

a correctional officer have included, but have not been limited to supervising inmates

in their cells, the day room, the dispensary, the library, and other parts of the

Division, and transporting inmates around the Jail and to court. In Receiving, my

duties have also included processing inmates in and out of the Jail and cuffing and

preparing them to go to court. In all of my job assignments, I have worked daily and

directly with male inmates.

       3.       During my employment at the Jail, I have frequently and consistently

experienced all kinds of sexual harassment by male inmates. Male inmates have

regularly exposed their penises to me and masturbated at me. In Division 11, this

happened almost weekly. And even more frequently, male inmates have made

harassing sexual remarks to me and about me.

       4.       Inmates have masturbated at me so frequently that it’s hard to

remember specific incidents, especially since I have tried not to think about it because

                                             1


Decl. Ex. 153

                                                                                       Plaintiffs 002228
it is disturbing. For example, inmates regularly masturbated and exposed themselves

to me in the holding area of Division 11, which has several bullpens where inmates

wait to be transported in or out of the Division. There, inmates in the bullpens would

often masturbate or expose themselves to me as I walked by.

       5.       From about 2016-2017, I was often assigned to escort inmates to and

from the dispensary in Division 11 and guard them while they were waiting for their

appointments. Inmates would put their hands down their pants while staring at me,

masturbate, and expose themselves to me in the waiting area of the dispensary.

Whenever I was assigned to those areas, inmates would masturbate at me at least

once a week. I often would respond by telling them to get their hands out of their

pants. Sometimes this caused them to stop, but often it did not. In 2017, my

supervisor, Lieutenant Wiggins (who is female) instructed me to start handcuffing

inmates in the back while they waited for their appointments, which I hoped would

prevent them from touching themselves in front of me. Unfortunately, it did not solve

the problem because inmates could still reach their hands down their pants and/or

touch themselves by jumping through the handcuffs or, if their wrists were small,

slipping the cuffs off.

       6.       The green jumpsuits do not prevent inmates from violating the uniform

code, masturbating, or exposing themselves. When I worked in Receiving, I would

regularly see inmates returning from court; their green jumpsuits would be opened

all the way down to their crotch with their undershirt showing, meaning they could

easily move the fabric aside and expose themselves.



                                           2


Decl. Ex. 154

                                                                                   Plaintiffs 002229
       7.       In 2017, in Division 11, as I was sitting at my desk outside of the door

to the tier, I saw through the glass on the door that an inmate was exposing himself

out of the chuckhole of his cell, masturbating. I phoned the master control room,

which controls all of the doors and the security cameras in the Division and asked

them to zoom in on the cell door so that I would have video evidence of him

masturbating. I wrote an incident report and pressed charges, because knowing that

I had video evidence made me feel confident that the inmate would be disciplined.

       8.       Another incident that stands out to me happened in 2017, after lockup

time in Division 11. There was a plumber working on the tier, and I was standing

guard in the middle of the day room. I looked in the direction of an inmate’s cell and

saw that he was masturbating at me through the chuckhole. I told the inmate that I

saw what he was doing and that I was going to write him up. He kept masturbating

and did not respond. I found the situation particularly humiliating because the

plumber was there. I’d become desensitized to the masturbation, but his presence

reminded me how degrading it is. Thankfully the plumber was in a different area, so

he did not see or hear anything. I felt extremely upset after this incident and filed an

incident report.

       9.       I have also frequently endured verbal sexual harassment from male

inmates. They regularly made sexual comments about my appearance, such as, “I

want to fuck you in your booty,” “oh you smell good,” “what kind of perfume do you

wear,” “you look pretty,” and much more. I have heard comments like this multiple

times a week while working at the Jail.



                                            3


Decl. Ex. 155

                                                                                     Plaintiffs 002230
       10.      In 2018 in Division 11, I was on a tier and an inmate yelled, “I’m going

to knock you out and spit in your booty” from inside his cell at me. I heard the

comment loud and clear, but I could not tell which inmate had said it. It frightened

me to have to continue to work on that particular tier because I knew that an inmate

had threatened me, but I didn’t know which one. I was not able to file an incident

report since I could not identify the inmate.

       11.      I have also observed other women being subjected to verbal sexual

harassment. When I have served as backup officer to other female officers, meaning

I would accompany them to check in on inmates on the tier, I have often heard male

inmates make inappropriate sexual remarks to them.

       12.      My female colleagues—including those who work in other divisions—

and I have frequently discussed inmate masturbation, exposure, and the sexual

harassment we have been subjected to.           Based on what I have seen and the

conversations I have had with my female colleagues, I think the harassment is

widespread and affects women throughout the Jail.

       13.      I have felt upset hearing other women talk about the sexual harassment

that they, too, have experienced at the Jail and how prevalent it was.           These

conversations have also left me feeling discouraged about the administration’s

response.

       14.      In or about the end of 2017 or the beginning of 2018, I was cleaning up

my desk in Division 11 in preparation for shift change, and I heard another female

correctional officer speaking with Lieutenant Siaj, who is male, about an incident



                                            4


Decl. Ex. 156

                                                                                     Plaintiffs 002231
report she wanted to file on an inmate who had masturbated at her. The inmate was

present at the beginning of the conversation, and he was telling the officer and

Lieutenant Siaj that “he didn’t do it,” but the officer said multiple times to Lieutenant

Siaj that she was absolutely certain that it was him, and that she wanted to file an

incident report. After other officers escorted the inmate away, Lieutenant Siaj

appeared to take his side, repeatedly asking my female colleague whether she was

“really sure it was him” and if she “really wanted to file an incident report.” I

suspected that Lieutenant Siaj saying these things because he did not want to deal

with her incident report. I found this disheartening and it made me feel like the Jail

does not support female employees or take seriously their reports of sexual

harassment. Many other female officers have told me that their supervisors told them

inmate cells were “living quarters,” meaning that male inmates were allowed to

masturbate in those areas without consequence, even when they did it purposely in

the presence of female officers.

       15.      I have found filing incident reports on the Jail’s computer system,

CCOMS, to be confusing and time consuming. Entering a report requires entering

different pieces of specific information in many different fields on the computer. For

a simple report of masturbation, filing a report has taken me at least 20-30 minutes,

which means that it takes away from the time I am supposed to be supervising

inmates. Given how often I have experienced sexual harassment, it would take a

significant amount of time to report each individual incident. I received an online

training on incident reports but nothing more than that and it was not specific to



                                           5


Decl. Ex. 157

                                                                                      Plaintiffs 002232
issues of masturbation, indecent exposure or sexual harassment. The online training

did not make me feel well-prepared and confident about writing incident reports.

       16.      I have never received training regarding how to address sexual

harassment by male detainees, decrease the opportunity for detainees to repeat the

behavior, or minimize the impact of the behavior.

       17.      I don’t even remember hearing about inmates masturbating in front of

women when I started working at the Jail, and for many years after that. It is

significantly more frequent and widespread than it was during my first years on the

job.

       18.      I feel like I have no options other than to try and tune the sexual

harassment out and just do my job. Given that the sexual harassment is so frequent

and how time-consuming it is to file an incident report, supervisors have discouraged

my colleagues from writing incident reports. It seemed futile to report every incident

of sexual harassment.

       19.      The sexual harassment has frustrated my ability to do my job. It is a

major distraction. In Division 11, I tried to do my work as quickly as possible on the

tiers in order to avoid inmates who might sexually harass me (though this was

impossible). I also avoided taking large groups of male inmates to the elevators when

transporting them to the dispensary, holding area, school, or other activities, because

I did not want to get stuck in a confined space alone with them for fear that they

might start masturbating. I purposely chose to transport fewer inmates at a time,

even if it meant that I had to take multiple trips.



                                           6


Decl. Ex. 158

                                                                                    Plaintiffs 002233
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct based on my personal knowledge and beliefs.


 04/19/2019


____________________________                     _________________________________


Date                                             Signature




                                          7


Decl. Ex. 159

                                                                                   Plaintiffs 002234
                               LENA COLON DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true

and correct:

1.     My name is Lena Colon. I am an emergency response technician (ERT) at the Cook

       County Jail (“Jail”). Prior to becoming an ERT I was a correctional medical technician II

       (CMT II). I have worked at the Jail since approximately July 2005. I have worked in

       various parts of the Jail in my role as an ERT, including: Divisions 1, 3, 4, 5, 6, 9, 11,

       ER, Annex, and Ambulance. I am currently assigned to Receiving.

2.     As an ERT at the Jail, I am responsible for the safety and security of individuals being

       held at the Jail in pretrial detention. For example, my job duties include, but are not

       limited to, include conducting medical and mental health screenings, responding to

       emergencies, performing paramedic duties, and transporting detainees to Cermak. In all

       of these assignments, my job has required me to have interactions with male detainees

       daily.

3.     The male inmates make sexual comments to me and about my body, expose their penises

       to me, and masturbate at me.

4.     I have seen detainees masturbating at me while I was responding to an emergency in the

       tunnel. For example, sometime in early 2018, there were four of us who responded to an

       emergency call. When we walked inside the bull pen, I didn’t realize there was an inmate

       standing behind a pole, behind me, masturbating with his penis exposed. My back was

       turned to him, so I assumed he was looking at me because my partner told me to step

       outside the bull while he addressed the inmate. There were other officers and white shirts

       who witnessed the incident, but no one addressed the inmate but my partner.




Decl. Ex. 160

                                                                                                    Plaintiffs 002439
5.     As another example, once when I was passing out medication on the tier of Division 9. I

       was standing in the doorway when I looked up and saw an inmate in his cell looking at

       me from his cell window and masturbating with his penis out.

6.     I have heard that other women who work at the Jail also experience similar behavior by

       the inmates. For example, I heard that Nurse Batula was targeted by the same inmate who

       exposed himself to her several times.

7.     Inmates make offensive sexual comments to me regularly. As an example, I have been

       called a “bitch” on numerous occasions and told by detainees things like, “You have a fat

       ass,” and they also say, “Suck my dick.” This happens to me throughout the Jail, such as

       in the tunnels when responding to emergencies, in Division 9, and in Receiving.

8.     I have also heard detainees yell sexual threats at me, such as “I’m gonna fuck you.”

9.     As another example, approximately 4 years ago I was in Receiving and was conducting

       an intake on an inmate that was transferred from Kankakee Jail. The inmate became

       verbally and sexually abusive because he didn’t like the questions I was asking and said,

       “When I get out of here, if I ever see you on the street, I’m gonna grab your little sister

       and niece and fuck the shit out of them.”

10.    How no women officers have been raped in the Jail is beyond me. The frequency of the

       masturbation and sexual threats have led me to believe that the detainees will rape me or

       another female correctional officer.

11.    Management is also aware of the masturbation problem because they are sometimes

       present when incidents happen. For example, a sergeant was present when I responded to

       a call and was masturbated on by an inmate. I yelled at the sergeant on the scene because

       he was standing right outside the bull pen close to the inmate that was masturbating, and



                                                 2
 

Decl. Ex. 161

                                                                                                 Plaintiffs 002440
       he didn’t do anything, his response was something like, “What do you want me to do

       about it? I didn’t see anything.”

12.    I feel discouraged from reporting incidents about detainee masturbation because it seems

       to fall on deaf ears. I can’t write an incident report myself, but I make note in the

       EMERS system and it is circulated to several individuals, and nobody responds to them.

       When I first started working at the Jail, I remember that detainees were cuffed and

       removed from the tier almost immediately after a complaint, but I don’t think that

       happens now.

13.    I also feel discouraged from reporting incidents to lieutenants. For example, a few years

       ago, after verbally reporting an incident of sexual harassment to a lieutenant, his response

       was, “he was a 1096.” The 1096 code is for mental health detainees. It seems like some

       people mislabel inmates as having a mental health issue and let inmates get away with

       masturbation.

14.    The CCSO and the County have not given me any training about how to respond if an

       inmate masturbates at me.

15.    Because of the sexual harassment, I try to avoid certain areas of the jail such as Division

       9, if possible. It has changed how I act. I swear a lot more and I didn’t use to, and I am

       always on guard. I also wear a smock daily for extra coverage no matter the weather

       outside or inside of the jail.

16.    As a woman, it is offensive and humiliating to be treated this way by the detainees. They

       think that because they are going to be locked up for a long time, they can treat us

       without respect.




                                                 3
 

Decl. Ex. 162

                                                                                                Plaintiffs 002441
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/26/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 163

                                                                                           Plaintiffs 002442
                                               


                            Declaration of Cheryl Condon

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
        following is true and correct:

     1.   My name Cheryl Condon. I have been a Mental Health Specialist III at the
          Cook County Jail (“Jail”) since March 7, 1994.

     2.   During my employment at the Jail, I have been assigned to almost all of the
          divisions. Since 2013, I have been assigned to Division 10 and RTU. For a few
          months in approximately 2016, I covered staff shortages in Division 9 about 2
          days per week. I was assigned to Division 10 from approximately 2015 until
          December 2017. Then I was assigned to RTU from December 2017 until
          March 31, 2019. As of April 1, 2019, I am now assigned to Division 10. In the
          last few years, at least twice per month, I have worked overtime or covered
          staff shortages in Division 6, Division 9, and Division 10.

     3.   Detainees verbally sexually harassed me almost every day that I worked in
          Division 9, Division 10, and RTU. They also do this in the tunnels walking to
          and from Divisions 9, 10, and Cermak, as well as the Receiving area, where
          there are many detainees gathered and you will hear verbal sexual
          harassment all the time. They will say things like, “I’ve got something for
          you, it’s right here” or “do you want to suck something?” gesturing toward
          their pants. Detainees call me a “bitch” at least a few times per week. I try
          not to go through the tunnels and instead try to walk outside in order to
          avoid the harassment from detainees.

     4.   I have frequently witnessed detainees masturbating in their pants, and many
          times they expose their penises to me. When I worked in Division 9, about 3
          out of the 5 patients I would see on a given day would be masturbating in
          their pants while I sat with them in the small meeting rooms in the
          dispensary. I would always tell the detainees to stop, and if they didn’t, I
          would immediately terminate the interview. I even saw a detainee who was
          wearing a blue box attempt to pull his jumpsuit open to expose himself. I
          usually reported this type of behavior to my immediate supervisor in person.
          I do not know if any correctional officers wrote incident reports when this
          happened.

     5.   In Division 10, detainees would masturbate pretty often, as well. For
          example, one day in approximately 2011 or 2012, I walked out of the MHS
          office (which is located inside the Division 10 chapel) and I saw the detainees
          were listening to a female religious speaker. I had to walk through the chapel
          to get to other areas of Division 10, and as I did, I witnessed a detainee on
          one of the benches who was masturbating. I went to the nearest correctional



                                            1  

Decl. Ex. 164

                                                                                      Plaintiffs 002443
                                                


        officer and reported the detainee’s behavior. The correctional officer said
        something to the effect of, “That’s what they do.” I then went to a sergeant or
        lieutenant’s office on the first floor, whose name I cannot recall, and reported
        the incident to him. I stated that I wanted to press charges. He said that he
        would write an incident report on the detainee.

     6.   I do not know if the detainee was disciplined or if the charges went through.
          In fact, I frequently saw the detainee walking around Division 10 after that.

     7.   As another example, I recall a detainee in the segregation unit of RTU
          exposing his penis and masturbating while I was talking to him. I also
          witnessed detainees masturbating in their pants numerous times while I was
          interviewing them, as well as in the group therapy sessions.

     8.   I almost always report masturbating detainees to a correctional officer on
          duty. I do not know if the officer writes an incident report, and I doubt that
          they do. I get the impression that many correctional officers do not want to be
          bothered with the extra paperwork. I do not usually report the verbal sexual
          harassment to correctional officers out of fear that I would annoy or bother
          the officer. I never know where I may have to work with that officer again
          and I don’t want to make enemies.

     9.   I have witnessed detainees masturbating with their hands in their pants
          during group therapy in RTU at least six times, and I would tell the detainee
          to stop or I would call a correctional officer to escort him out of the group
          therapy session. I remember one time I had to call a correctional officer to
          escort the detainee out of group therapy because he would not stop
          masturbating. The detainee called me a “bitch” and other names as he was
          escorted out. I am almost certain that the correctional officer did not write an
          incident report on this.

     10.  In approximately 2016, when I was working in RTU, a detainee spit on my
         face and called me a “bitch.” His spit landed on my arm. I filled out a Staff
         Safety Incident Report on this incident. The correctional officer on the duty at
         the time told me that he was writing an incident report, as well.

     11.  Approximately one week later, I received a call from a Sheriff’s Police
         investigator. I initially stated that I wanted to press charges. He said that
         they did not have time to pursue my charges, that the detainee was likely
         going to prison anyway, and made it seem like it was impossible or useless
         for me to bring charges against the detainee. Thus, I agreed not to press
         charges.




                                             2  

Decl. Ex. 165

                                                                                         Plaintiffs 002444
                                                


     12.  In fact, I continued to see the detainee after that – neither of us were moved.
         I made sure not to get too close to him again.

     13.  Detainees all over the Jail, including Division 6, are improperly dressed and
         walk around with their hands inside their pants. I have also seen detainees
         not wearing a shirt or wearing their green jumpsuits open. I always tell a
         detainee to be properly dressed before I will meet with them.

     14.  The detainees are not always properly handcuffed, either. Sometimes the
         male correctional officers do not handcuff the detainees from behind.

     15.  As a mental health specialist, we have no alarm buttons in the event of an
         emergency. For example, one day in approximately 2017, in RTU, I was
         talking to a detainee who was in his cell while other detainees were out in the
         day room of the tier. When I went to exit the tier, I realized that the male
         correctional officer on duty was gone and that I had been accidentally locked
         onto the tier. I rang the door buzzer that is used for entering and exiting the
         tier, and the correctional officer finally saw me and let me out. The detainees
         watched me as this happened. I was shaken up and felt very unsafe. I
         immediately told my supervisor as well as the director of psychiatry to report
         what happened. I also wrote a written complaint and submitted a report in
         EMERS.

     16.  The sexual harassment affects me at work. I’m in the field of counseling and
         trying to help these patients. I could be in the middle of a conversation where
         I feel that the patient has started to understand what I’m talking about, and
         then the sexual harassment makes it all go out the window. You have to act
         mean or at least have a serious look on your face –even if it’s the furthest
         thing from your personality –to show that you’re not going to accept the
         sexual harassment. It also makes you want to dress so that you won’t be
         perceived as attractive by any stretch of the imagination.

     17.  I would be remiss to say that the sexual harassment hasn’t affected me
         outside of work, as well. It has noticeably affected my demeanor outside of
         work. I remember being out with friends and a man complimented me on my
         appearance, but I couldn’t take it that way and reacted with a harsh tone.
         That’s when I realized that I was being affected by the comments from the
         men at the Jail.

                                                              ________________________
                                                              Cheryl Condon
                                                                 04/28/2019
                                                              ________________________
                                                              Date



                                             3  

Decl. Ex. 166

                                                                                       Plaintiffs 002445
DocuSign Envelope ID: 8E2C98BA-A89E-4C5E-8B3A-81540DED082E




                                          ONEKA CONLEY DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Oneka Conley. I am a Correctional Officer at the Cook County

                    Jail (“Jail”). I have worked at the Jail since March 21, 2005. I have worked

                    in various parts of the Jail, including: Receiving (RTC), RTU, and Division 4.

                    Until approximately February 2018, I was assigned to RTC and had been in

                    that assignment for approximately four and a half years. In February, I

                    began working with female detainees in RTU. I also briefly worked with male

                    detainees in approximately April 2018. Then I submitted a hardship to avoid

                    interacting with detainees as frequently. The hardship was granted, and I

                    was assigned to External Operations. The hardship expired in November

                    2018, and I am currently assigned to RTU.

            2.      As a Correctional Officer at the Jail, I am responsible for the safety and

                    security of individuals being held at the Jail in pretrial detention and

                    maintaining order at the correctional facility. For example, my job duties in

                    RTC included, but were not limited to: working in the sally port where the

                    detainees exit and return from outlier courts, processing new detainees at the

                    Jail, counting detainees, placing them in cells until they are called to court,

                    and taking them to court. In performing all of these duties in RTC, and at

                    times in other assignments, my job has required me to have interactions with

                    male detainees daily.




            Decl. Ex. 167

                                                                                                  Plaintiffs 001197
DocuSign Envelope ID: 8E2C98BA-A89E-4C5E-8B3A-81540DED082E




                    General Description of Harassment

            3.      During my employment at the Jail, I have endured sexual harassment by

                    male detainees, which they direct at me and at other female employees. I

                    have experienced: (a) detainees exposing their penises to me; (b) male

                    detainees purposefully masturbating at me or in front of me; and (c) crude or

                    sexual comments on a daily basis, including regular comments about how

                    they want to sexually assault me.

                    Specific Incidents of Exposure

            4.      I most frequently witness detainees masturbating on the bridge, in the sally

                    port, and in the tunnel. Detainees pull out their penises and masturbate

                    openly. I witnessed detainees exposing their penises or masturbating five

                    days a week, most weeks, during the time I worked in RTC - so often, it felt

                    like the norm.

            5.      For example, in approximately March 2017, I witnessed two detainees

                    fondling their penises in front of me while I was working in the sally port. In

                    approximately October 2017, another detainee pulled his penis out and began

                    stroking it in the sally port.

            6.      Another example is that, in November 2017, while I was working in the

                    tunnel, two detainees exposed their penises and masturbated in front of me.

            7.      Within the last three years, I also remember an incident when a detainee was

                    openly masturbating in front of me when he was in the bullpen on the bridge,

                    and I was working at a desk right in front of the bullpen.



                                                             2


            Decl. Ex. 168

                                                                                                 Plaintiffs 001198
DocuSign Envelope ID: 8E2C98BA-A89E-4C5E-8B3A-81540DED082E




                    Witnessing Harassment of Others

            8.      I have seen other women who work in the Jail experiencing the same or

                    similar sexual harassment. For example, I recall an incident within the last

                    three years when I witnessed a detainee attempt to expose his penis to me

                    and Officer Barbara Unseld. Officer Unseld and I were standing in the

                    tunnel, where she was posted to monitor detainees going to court. One of the

                    detainees passing by reached for his penis to expose it to us. Officer Unseld

                    instructed him to stop and threatened to spray the detainee with OC spray if

                    he did not comply. The detainee responded by saying, “I’ll fuck you.” Officer

                    Unseld asked him how he would feel if someone treated his mother the way

                    he was treating her. Fortunately, she was able to deescalate the situation.

                    Sexual Comments

            9.      I hear crude or sexual comments from male detainees directed at me

                    frequently. For example, detainees have told me, “I’ll fuck you,” “Baby, you

                    sexy,” and have made inappropriate comments about my body. Detainees

                    have made these or similar comments too many times to count. I cannot walk

                    past a bullpen without detainees making such comments.

                    Knowledge of Defendants

            10.     My supervisors know about the detainees’ behavior and their sexual

                    comments towards me and other women. Everyone knows about it. For

                    example, I have verbally complained to my supervisors almost every time a

                    detainee exposed himself or masturbated in front of me. For example, I



                                                             3


            Decl. Ex. 169

                                                                                                   Plaintiffs 001199
DocuSign Envelope ID: 8E2C98BA-A89E-4C5E-8B3A-81540DED082E




                    complained to Sgt. McKinney about the incident when the detainee

                    masturbated at me in the bullpen when I was working at the desk.

            11.     Supervisors make no effort to discipline the detainees or set consequences for

                    the sexual behavior toward women. My supervisors have done nothing to

                    address the issue when I complained.

                    Complaints, Ineffectiveness of Complaining, and Discouragement

            12.     I have repeatedly verbally complained to my supervisors about the detainees

                    exposing themselves and masturbating. Because my supervisors never did

                    anything when I verbally complained, I felt that writing incident reports

                    would be pointless. I have regularly been told by supervisors that “it’s part of

                    the job.”

            13.     For example, regarding the incident when the detainee masturbated right in

                    front of me when I was working at the desk on the bridge, I tried to get his

                    name so that I could write him up. However, a few minutes after he

                    masturbated in front of me, it was time for him to return to his division. I

                    radioed Sgt. McKinney and asked him to provide me with the detainee’s

                    information. He did not give me the information and I was unable to learn

                    the detainee’s identity.

            14.     I felt discouraged from complaining and writing incident reports regarding

                    detainee masturbation because complaining did not stop the detainees’

                    behavior.




                                                             4


            Decl. Ex. 170

                                                                                                   Plaintiffs 001200
DocuSign Envelope ID: 8E2C98BA-A89E-4C5E-8B3A-81540DED082E




            15.     Incident reports are ineffective because the detainees know that the Jail

                    imposes no real consequences for masturbating at women. Some detainees,

                    usually older men, have commented to me about how bad the masturbation

                    is. They try to discourage detainees from exposing themselves and

                    masturbating at women Correctional Officers and tell them it is

                    disrespectful. The detainees who expose themselves and masturbate at us do

                    not care.

                    Ineffectiveness of Steps Taken

            16.     The few steps that have been taken to address the harassment have been

                    ineffective. For example, although known masturbators wear green

                    jumpsuits now, the front is closed with velcro. Detainees walk around with

                    their jumpsuits open and they could easily access their penises.

                    Lack of Training

            17.     I have never received training from the Cook County Sheriff’s Office

                    regarding how to address the masturbation or sexual harassment by male

                    detainees, how to decrease the opportunities to repeat the behavior, or how to

                    respond if a detainee tries to rape me.

                    Impact on Job Performance

            18.     The sexual harassment changed the way I do my job. I am less hands on and

                    avoid approaching the bullpen because I am afraid that if I get close to the

                    detainees they will expose their penises and masturbate. I look down and




                                                             5


            Decl. Ex. 171

                                                                                                   Plaintiffs 001201
DocuSign Envelope ID: 8E2C98BA-A89E-4C5E-8B3A-81540DED082E




                    avoid making eye contact with the detainees. This effects the safety and

                    security of the facility.

            19.     Furthermore, I always wear a long sweater at work to discourage detainees

                    from looking at me. But, it doesn’t matter what I wear. The detainees still

                    harass me.

            20.     The behavior by male detainees toward me is unwelcome, offensive,

                    harassing, humiliating, threatening, intimidating, and causes me to fear for

                    my safety.

            21.     During every work day at the Jail, I experience anxiety over potential

                    harassment and exposure. Even if I am not the direct target of detainees’

                    sexually inappropriate behavior on a given day, my female coworkers and I

                    expect that at least one of us will be subjected to lewd comments, sexually

                    inappropriate gestures, exposed penises, or worse. I think it happens to

                    someone every day. I know I might be sexually harassed or hear about a

                    female coworker being harassed when I walk through the compound to my

                    assigned work location, while at work, while on breaks, and even while

                    exiting the compound at the end of my shift. This causes constant stress and

                    makes it more difficult for me to focus on my job of keeping everyone at the

                    Jail safe.

                    Emotional Impact

            22.     As a result of the constant sexual harassment, I have suffered severe

                    emotional distress. The harassment and masturbation at the Jail makes



                                                             6


            Decl. Ex. 172

                                                                                                   Plaintiffs 001202
DocuSign Envelope ID: 8E2C98BA-A89E-4C5E-8B3A-81540DED082E




                    working there extremely stressful. It affects my mental health because it

                    causes me to feel depressed. It has also affected my personal life because I am

                    constantly discussing it with my family, who does not want to hear about me

                    experiencing such vulgar things. I am extremely fed up with the lack of

                    action to deter sexual harassment within the Jail.




                                                             7


            Decl. Ex. 173

                                                                                                Plaintiffs 001203
DocuSign Envelope ID: 8E2C98BA-A89E-4C5E-8B3A-81540DED082E




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 j n DocuSigned by:

            1/24/2019
            ____________________________                         __________________________________
                                                                 ~    81E~

            Date                                                 Signature




                                                             8


            Decl. Ex. 174

                                                                                                  Plaintiffs 001204
                                     BETH CONNORS


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Beth Connors. I am an Emergency Response Technician (paramedic) at

       the Cook County Jail (“Jail”). I have worked at the Jail since February 2013. I was

       assigned to the med team from when I started until September 2017, and then to

       Division 11 from September 2017 to present.

2.     When I worked on the med team, I passed out medication to inmates in all of the

       Divisions throughout the Jail. In Division 11, I am based in the dispensary with the

       rest of the medical staff, where I triage for doctors’ visits, draw blood, medically

       clear inmates who have gotten into fights, and respond to emergencies. In both

       assignments, I had or have direct contact with inmates on a daily basis.

3.     When I was on the med team, I witnessed inmates exposing their penises at me.

       This happened on a daily basis when I dispensed medication on the tiers in

       Divisions 9 and 10. It happened so often that no one particular example stands out.

4.     Inmates also masturbated at me. This occurred on a daily basis in Divisions 9 and

       10. For example, one time in approximately 2016 when I was in the doorway of the

       Sallyport in Division 9 dispensing medication, I saw six inmates in the Day Room,

       all masturbating at me at the same time. I asked my supervisor, a correctional

       medical technician, why female paramedics were medicating tiers that female

       officers were not allowed to work because the masturbation was so bad. His

       response made me feel like seeing inmates masturbating was part of the job.

5.     Inmates also masturbated at me about once a month when I was on Divisions 1 and

       6. Division 1 is shaped like a big U, with cells on the inside of the U, and I would see

                                               1


Decl. Ex. 175

                                                                                              Plaintiffs 002446
       them masturbating at me while I walked the catwalk. In Division 6, the cells were

       below the stairway, and so when I walked down the stairs, I could see inmates in

       their cells. They would make sure they were in a convenient location so that I could

       see them masturbating from the stairs.

6.     I wrote reports about the sexual harassment when I first started working at the Jail.

       I wrote around four different reports, but after I realized that nothing ever

       happened as a result of the reports, I stopped writing them. I remember I wrote up

       one inmate after he masturbated at me from his cell in Division 9. I had asked the

       correctional officer to close his chuckhole so that I wouldn’t have to see it, or else I

       would not dispense medication. The officer went to the inmate’s cell and said

       dismissively, “man, I know you’re not doing anything, but she says you have to close

       the chuckhole.” An investigator interviewed me, but he told me that because the

       inmate was facing hefty charges, “my little charge” didn’t mean anything and wasn’t

       worth pursuing.

7.     Another time, I wrote an incident report after an inmate in Division 10 was

       masturbating in his cell early in the morning. I told him that I would not dispense

       medication because of his behavior, and then he got angry, hit the window, and

       asked me if I liked to watch him masturbate. I remember that report didn’t go

       anywhere. After that, I stopped writing reports because if I wrote a report every

       time I witnessed an inmate masturbating at me, I would be writing reports all day

       long.

8.     The sexual harassment was disrespectful, inappropriate, and made me mad. I know

       other female paramedics felt the same way because whenever we finished

       dispensing medication, we would all talk about what sexual harassment we had

       witnessed that day.

                                                2


Decl. Ex. 176

                                                                                              Plaintiffs 002447
9.     I never received any training about how to handle the inmates who exposed

       themselves or masturbated at me. One female correctional officer suggested that I

       wrap a sweatshirt around my waist or wear something longer, but I didn’t take that

       advice because I was always moving around and I would be too hot with more layers.




                                            3


Decl. Ex. 177

                                                                                       Plaintiffs 002448
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  05/01/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 178

                                                                                           Plaintiffs 002449
DocuSign Envelope ID: F31AE22D-130D-498E-8659-B3F4951F1C6E




                                         JESSICA CORREA DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Jessica Correa. I am a Court Services Deputy at the Leighton

                     Courthouse (“Courthouse”). I have worked at the Courthouse since August

                     21, 2006. I have worked in courtrooms 301, 706, and bond court. I have also

                     been assigned to various courtrooms as needed over the years. I am currently

                     assigned to courtroom 301 and have been working there for approximately

                     the past four years.

            2.       As a Court Services Deputy at the Courthouse, I am responsible for the safety

                     and security of detainees being held in holding cells behind my assigned

                     courtroom and attorneys who consult with the detainees. I am also

                     responsible for the safety and security of individuals in the courtroom,

                     including courtroom personnel and civilians. For example, my job duties

                     include, but are not limited to: escorting detainees to and from court, securing

                     detainees coming to court and during the court process, and monitoring

                     detainees who are in the holding cells. In all of these assignments, my job has

                     required me to have interactions with male detainees daily.

                     General Description of Harassment

            3.       During my employment at the Leighton Courthouse, I have endured sexual

                     harassment by male detainees, which they direct at me and at other female

                     employees. I have experienced: (a) detainees exposing their penises to me; (b)




            Decl. Ex. 179

                                                                                                  Plaintiffs 001004
DocuSign Envelope ID: F31AE22D-130D-498E-8659-B3F4951F1C6E




                     male detainees purposefully masturbating at me or in front of me; and (c)

                     frequent crude or sexual comments.

                     Specific Incidents of Exposure

            4.       I have witnessed detainees exposing their penises or masturbating while they

                     are in the holding cells behind the courtrooms. I have witnessed this

                     behavior four or five times in the last two to five years. However, I hear

                     about these incidents happening to other female Court Services deputies so

                     often, it feels like the norm.

            5.       For example, I remember at least two occasions when detainees masturbated

                     at me when I was walking by the holding cell for courtroom 302, Judge

                     Gainer’s courtroom. The detainees were not assigned to me. I was assigned to

                     courtroom 301, but I had to walk through courtroom 302’s holding area while

                     performing my duties.

                     Witnessing Harassment of Others

            6.       I have seen other women who work in other positions experiencing the same

                     or similar sexual harassment throughout the Leighton Courthouse. For

                     example, I’ve witnessed detainees make crude or vulgar comments to other

                     Court Services deputies. I do not remember the details of a specific occasion.

                     Sexual and Sexually Violent Comments

            7.       I hear crude or sexual comments from male detainees directed at me on a

                     regular basis, too many times to count. For example, detainees regularly call

                     me “bitch,” “cunt,” and “whore.” Detainees have also made sexually



                                                             2


            Decl. Ex. 180

                                                                                                  Plaintiffs 001005
DocuSign Envelope ID: F31AE22D-130D-498E-8659-B3F4951F1C6E




                     threatening comments such as, “I’m going to stick this dick in you.” Detainees

                     have also commented: “I would fuck you,” “Look at her ass,” and “Look at her

                     tits.” Detainees make these types of comments all the time.

                     Knowledge of Defendants

            8.       My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. I have

                     verbally complained to a supervisor each time a detainee exposed himself or

                     masturbated in front of me.

            9.       For years, supervisors have made no effort to discipline detainees or set

                     consequences for the sexual behavior toward women. When I complained,

                     supervisors have responded by making comments such as, “Surprised you’re

                     not used to it by now.”

                     Complaints, Ineffectiveness of Complaining, and Discouragement

            10.      I have verbally complained to supervisors about the sexual conduct directed

                     at me, and nothing has been done. On one occasion I wanted to write an

                     incident report about a detainee masturbating at me, and I believe I was told

                     I couldn’t because the detainee masturbated out of the view of the security

                     camera.

            11.      For both incidents when detainees masturbated at me in the holding area for

                     courtroom 302, a supervisor was alerted. For one of the incidents, I reported

                     the masturbation to the Court Services deputy for courtroom 302. She then

                     reported it to her supervisor, and the supervisor called me to talk about it. To



                                                             3


            Decl. Ex. 181

                                                                                                   Plaintiffs 001006
DocuSign Envelope ID: F31AE22D-130D-498E-8659-B3F4951F1C6E




                     my knowledge, there were no consequences for the detainee. For the other

                     incident, I notified the supervisor for 302 myself. Again, as far as I know, the

                     detainee was not disciplined. These incidents occurred before Court Services

                     deputies could submit our own written incident reports. After trying to

                     complain and getting no results, I felt discouraged from complaining further.

                     Ineffectiveness of Steps Taken

            12.      The few steps that have been taken to address the harassment have been

                     ineffective. For example, although known masturbators are supposed to wear

                     green jumpsuits now, the front is closed with velcro and is capable of being

                     opened all the way down to the crotch area. I have even heard some detainees

                     complain that the jumpsuits don’t stay closed.

            13.      When detainees with green jumpsuits were still being held in the same

                     bullpen with other detainees, the detainees in green jumpsuits would switch

                     uniforms with detainees wearing brown CCDOC uniforms. They switched so

                     that the judge would not know they were masturbators. Now, detainees in

                     green jumpsuits are kept downstairs on the bridge, separate from other

                     detainees, and are transported in time for court and then back down again. I

                     don’t think that stops them from exposing themselves and masturbating.

                     Detainees walk around with their jumpsuits open and they can easily access

                     their penises.

            14.      Some detainees who have been disciplined for masturbation and exposure are

                     required to be blue-boxed, a more restricted form of constraints than



                                                             4


            Decl. Ex. 182

                                                                                                    Plaintiffs 001007
DocuSign Envelope ID: F31AE22D-130D-498E-8659-B3F4951F1C6E




                     handcuffing. However, when detainees are blue-boxed, they are often not

                     blue-boxed properly. Their hands are supposed to be shackled at their chest,

                     but instead they are down by their waists where they are still able to access

                     their penises.

                     Lack of Training

            15.      I have never received training from the Cook County Sheriff’s Office

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee tries to rape me. In September 2018, a bulletin about

                     dealing with masturbation was read out during roll call, but I do not consider

                     that real training.

                     Impact on Job Performance

            16.      The sexual harassment changed the way I do my job. For example, I never

                     make eye contact with detainees when I am walking through the holding cell

                     area. I also do not respond to detainees when they speak to me, even if they

                     may just be saying hello or asking a question, because I believe that would

                     open the door for detainees to make sexual or crude comments to me. As a

                     result, I only speak to detainees when I am giving them a direct order. This

                     affects the safety and security of the facility because it gives detainees the

                     impression that I am not paying attention, they could get away with things,

                     or that I am a pushover.




                                                             5


            Decl. Ex. 183

                                                                                                      Plaintiffs 001008
DocuSign Envelope ID: F31AE22D-130D-498E-8659-B3F4951F1C6E




            17.      The behavior by male detainees toward me is unwelcome, offensive,

                     harassing, humiliating, crude, threatening, and causes me to fear the

                     possibility of detainees exposing themselves and masturbating at me again.

            18.      During every work day at the Courthouse, I experience anxiety over potential

                     harassment and exposure. Even if I am not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I

                     expect that at least one of us will be subjected to lewd comments, sexually

                     inappropriate gestures, exposed penises, or worse. I think it happens to

                     someone every day. I know I might be sexually harassed or hear about a

                     female coworker being harassed when I walk through the compound to my

                     assigned work location, while at work, while on breaks, and even while

                     exiting the compound at the end of my shift. This causes constant stress and

                     makes it more difficult for me to focus on my job of keeping everyone at the

                     Courthouse safe.

            Emotional Impact

            19.      As a result of the constant sexual harassment, I have suffered emotional

                     distress. The harassment and masturbation at the Courthouse makes

                     working there extremely stressful. It affects my mental health because it

                     causes anxiety, irritation, and anger. It also affects my personal life because I

                     talk about it with my family. I am extremely fed up with the lack of action to

                     deter sexual harassment within the Courthouse.




                                                             6


            Decl. Ex. 184

                                                                                                    Plaintiffs 001009
DocuSign Envelope ID: F31AE22D-130D-498E-8659-B3F4951F1C6E




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 ~   DocuSigned by:


            1/11/2019
            ____________________________
            Date
                                                                 ~~
                                                                 __________________________________
                                                                 Signature




                                                             7


            Decl. Ex. 185

                                                                                                  Plaintiffs 001010
DocuSign Envelope ID: 0748B45D-C3C4-49B6-BF00-71230583247F




                                          TANISHA CRIBBS DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

             following is true and correct:

             1.      My name is Tanisha Cribbs. I am a Correctional Officer at the Cook County

                     Jail (“Jail”). I have worked at the Jail since November 18, 2002. I have

                     worked in various parts of the Jail in my role as a Correctional Officer,

                     including: Divisions 1, 3, and 8; ART; Pre-release; and Receiving. I am

                     currently assigned to Receiving and have been in this assignment for

                     approximately three years.

             2.      As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties

                     include, but are not limited to: processing new detainees at the Jail,

                     performing security functions regarding detainees in holding, and

                     discharging detainees from the Jail. Before several months ago, when the

                     Cook County Sheriff’s Office created a transport team, my duties also

                     included transporting detainees to and from court and their housing

                     divisions. In performing all of these duties, my job has required me to have

                     interactions with male detainees daily.

                     General Description of Harassment

             3.      During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I




            Decl. Ex. 186                                                   Plaintiffs 001049_REDACTED

                                                                                                    Plaintiffs 001049
DocuSign Envelope ID: 0748B45D-C3C4-49B6-BF00-71230583247F




                     have experienced: (a) detainees exposing their penises to me; (b) male

                     detainees purposefully masturbating at me or in front of me; and (c) crude or

                     sexual comments on a daily basis, including regular comments about how

                     they want to sexually assault me.

                     Specific Incidents of Exposure

             4.      I most frequently witness detainees masturbating while they are in the

                     bullpens waiting to go to court. Detainees approach the bullpen bars or glass

                     wall, expose their penises, and masturbate. They masturbate right in front of

                     me while I am trying to perform my job duties. In recent years, these

                     incidents happened approximately three to four days a week. Groups of

                     detainees would deliberately masturbate in front of me at the same time.

                     Once one detainee started masturbating, other detainees would say

                     something like, “Oh, that’s what we doing,” and then a group of them would

                     masturbate. At times, there would be four to five detainees masturbating. I

                     cannot recall the exact number of detainees involved in a specific group

                     masturbation incident; I have lost count of the incidents.

             5.      One example of an incident when a detainee masturbated at me while he was

                     in the bullpen is that on February 24, 2017, detainee Redacted

                     masturbated with his penis exposed in male holding and stated to me, “I

                     want to fuck the shit out of you,” and “I will suck yo pussy.” On November 3,

                     2017, Redacted exposed his penis to me again when I was walking in the

                     tunnel with Lt. Greer and Redacted
                                                R       was in bullpen 3.
                                                         e
                                                         d
                                                         a
                                                         c   2
                                                         t
                                                         e
            Decl. Ex. 187                                d                  Plaintiffs 001050_REDACTED

                                                                                                   Plaintiffs 001050
DocuSign Envelope ID: 0748B45D-C3C4-49B6-BF00-71230583247F




             6.      I also have witnessed detainees walking and masturbating or with their

                     penises exposed when they are being escorted to and from holding, court, and

                     their divisions. For example, on September 7, 2017, Redacted                  and

                     Redacted            both exposed their penises to me near Post O in the tunnel

                     while Sgt. Thomas was escorting them back to Division 9 from court; Sgt.

                     Thomas witnessed it. Additionally, detainee Redacted
                                                                   R                    has exposed his
                                                                          e
                     penis to me and masturbated as I escorted        him,d while   walking right next to
                                                                          a
                                                                          c
                     me.                                                  t
                                                                          e
                     Witnessing Harassment of Others                      d


             7.      I know that other women who work for the Sheriff’s Office experience the

                     same or similar sexual harassment. For example, Lt. Greer and I were

                     together when Redacted                  exposed his penis to us on November 3,

                     2017. Officer Sharon Taylor filed a criminal complaint against Redacted

                     for masturbating at her. Additionally, there have been times when I was

                     walking behind a group of detainees being escorted by other female

                     Correctional Officers and I heard the escorting officers instruct detainees to

                     stop masturbating and say that they would write them up.

                     Sexual and Sexually Violent Comments

             8.      I hear crude or sexual comments from male detainees directed at me

                     frequently when they expose their penises and masturbate and at other

                     times. For example, detainees have told me, “I will rape you,” “I would suck

                     your pussy,” “I want to fuck you,” and “I’ll fuck the shit out of you,” among



                                                              3


            Decl. Ex. 188                                                           Plaintiffs 001051_REDACTED

                                                                                                           Plaintiffs 001051
DocuSign Envelope ID: 0748B45D-C3C4-49B6-BF00-71230583247F




                     other things. I have heard these types of comments from detainees more

                     times than I could count.

             9.      One of many specific examples is the February 24, 2017 incident with

                     Redacted               , when he stated to me, “I want to fuck the shit out of you,”

                     and, “I will suck yo pussy.”

                     Knowledge of Defendants

             10.     My supervisors and management know about the detainees’ behavior and

                     their sexual comments towards me and other women. Everyone knows about

                     it. For example, Sgt. Issac Thomas knows about the detainees’ sexual

                     behavior towards me because he witnessed Redacted



                     -
                     Reda
                     cted
                                                                                           -
                                                                                       and Redacted

                            expose their penises to me. In 2017, Sgt. Thomas, Sgt. Hein, and Sgt.

                     Bray signed some of my incident reports. Another way that supervisors know

                     about the detainees’ behavior is because they review the camera footage

                     when I and other women file incident reports.

             11.     Supervisors make no real effort to discipline detainees or set consequences for

                     the sexual behavior toward women. I have heard supervisors make

                     comments, such as, “What do you want us to do?” “Ain’t nothing we can do

                     about it.” They tell me to write incident reports, but they know that no

                     meaningful consequences for the detainees will follow.

                     Incident Reports and/or Complaints

             12.     I have verbally complained, written incident reports, and filed charges about

                     the sexual conduct directed at me approximately six or seven times. I believe



                                                              4


            Decl. Ex. 189                                                        Plaintiffs 001052_REDACTED

                                                                                                        Plaintiffs 001052
DocuSign Envelope ID: 0748B45D-C3C4-49B6-BF00-71230583247F




                     that each time I wrote a detainee up I also filed a criminal complaint. For

                     example, I filed a criminal complaint against Redacted           after he exposed

                     himself and masturbated at me when he was walking right next to me as I

                     escorted him. I was afraid that he would ejaculate on me. I also feared that

                     he and the other detainees I was escorting would attack me. In August 2018,

                     I received notice that my case against Redacted            was dismissed because he

                     pled guilty to an unrelated charge.

             13.     Regarding the September 2017 incident with Redacted



                     -
                     Reda
                     cted
                            , I told Sgt. Thomas I wanted to press charges. Sgt. Thomas filed an
                                                                                                -
                                                                                         and Redacted



                     incident report. On November 3, 2017, I filed a criminal complaint for public

                     indecency against detainee Redacted               regarding the incident.

             14.     I also filed an incident report and reported that I wanted to press charges

                     against Redacted                  regarding the February 24, 2017 issue.

                     Additionally, I filed an incident report regarding a masturbation incident

                     with detainee Redacted                    in March 2017.

                     Ineffectiveness of Complaining and Discouragement

             15.     After writing multiple incident reports, filing charges, and verbally

                     complaining, I was discouraged from complaining and stopped writing

                     incident reports regarding detainee masturbation for some time because

                     complaining did not stop the detainees’ behavior. Since then, I have written

                     reports and filed charges regarding a few incidents that were so blatant and




                                                               5


            Decl. Ex. 190                                                        Plaintiffs 001053_REDACTED

                                                                                                        Plaintiffs 001053
DocuSign Envelope ID: 0748B45D-C3C4-49B6-BF00-71230583247F




                     disrespectful that I could not stand by and do nothing. Supervisors have told

                     me that there is nothing they can do to stop the detainees.

             16.     Incident reports are ineffective because the detainees know that the Cook

                     County Sheriff’s Office imposes no real consequences for masturbating at

                     women. Additionally, incident reports are thrown out sometimes. Detainees

                     also know that I and other women Correctional Officers cannot defend

                     ourselves because people have been fired or disciplined for defending

                     themselves against detainees’ sexual harassment.

             17.     Some detainees, who were not masturbating, have even said they wish they

                     could help stop other detainees’ inappropriate conduct. However, they said

                     that they would get in trouble for confronting other detainees and trying to

                     stop them because the security cameras record everything and the detainees

                     can be written up for fighting.

             18.     It feels like the detainees have taken over the Jail. Earlier in my career at

                     the Sheriff’s Office, there were fewer incidents and detainees were disciplined

                     for inappropriate behavior. Now, I feel that the administration leans toward

                     being on the detainees’ side instead of taking steps on our behalf.

             19.     The few steps that have been taken to address the harassment have been

                     mostly ineffective. For example, although known masturbators wear green

                     jumpsuits now, the front is closed with velcro. Detainees walk around with

                     their jumpsuits open and they can easily access their penises. Detainees in

                     green jumpsuits are held in a separate bullpen and they continue to



                                                             6


            Decl. Ex. 191                                                   Plaintiffs 001054_REDACTED

                                                                                                     Plaintiffs 001054
DocuSign Envelope ID: 0748B45D-C3C4-49B6-BF00-71230583247F




                     masturbate. I am not personally responsible for that bullpen, but I have

                     heard supervisors who monitor the security cameras call out a detainee

                     masturbating and instruct that they be written up.

                     Lack of Training

             20.     I have never received training from the Cook County Sheriff’s Office

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee tries to rape me.

                     Impact on Job Performance

             21.     The sexual harassment changed the way I do my job. For example, I try to

                     avoid interacting with detainees that I know have prior masturbation

                     incidents. I do not talk to them and request a male officer to perform job

                     duties regarding those detainees, such as escorting them to court. I am afraid

                     of passing by or going near them because I fear the possibility of them

                     ejaculating on me.

             22.     In general, I look down and try not to look in the direction of male detainees

                     to avoid even making them think I am looking at them. Male detainees view

                     a female looking in their direction as an invitation to masturbate; so, I don’t

                     look that way at all. That affects my ability to make the facility safe and

                     secure.




                                                             7


            Decl. Ex. 192                                                   Plaintiffs 001055_REDACTED

                                                                                                   Plaintiffs 001055
DocuSign Envelope ID: 0748B45D-C3C4-49B6-BF00-71230583247F




             23.     The behavior by male detainees toward me is unwelcome, offensive,

                     harassing, degrading, humiliating, threatening, inappropriate, disrespectful

                     and causes me to fear for my safety.

             24.     During every work day at the Jail, I experience anxiety over potential

                     harassment and exposure. Even if I am not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I

                     expect that at least one of us will be subjected to lewd comments, sexually

                     inappropriate gestures, exposed penises, or worse. I think it happens to

                     someone every day. I know I might be sexually harassed or hear about a

                     female coworker being harassed when I walk through the compound to my

                     assigned work location, while at work, while on breaks, and even while

                     exiting the compound at the end of my shift. This causes constant stress and

                     makes it more difficult for me to focus on my job of keeping everyone at the

                     Jail safe.

                     Emotional Impact

             25.     As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. The harassment and masturbation at the Jail makes

                     working there extremely stressful. I should not have to come to work and be

                     subjected to detainees exposing their penises and masturbating at me. I have

                     anxiety about the sexual harassment in general, and specifically about the

                     possibility of a detainee ejaculating on me. It affects my personal life. It has

                     changed certain aspects of intimacy with my husband. I am really disgusted



                                                             8


            Decl. Ex. 193                                                    Plaintiffs 001056_REDACTED

                                                                                                    Plaintiffs 001056
DocuSign Envelope ID: 0748B45D-C3C4-49B6-BF00-71230583247F




                     with the lack of action to deter sexual harassment within the Jail. We put our

                     lives on the line every day, working with murderers and other detainees with

                     no respect for life, and we are not appreciated.




                                                             9


            Decl. Ex. 194                                                 Plaintiffs 001057_REDACTED

                                                                                                 Plaintiffs 001057
DocuSign Envelope ID: 0748B45D-C3C4-49B6-BF00-71230583247F




             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
             is true and correct and is based on my personal knowledge and beliefs.

                                                                  r-= DocuSigned by:

            1/14/2019
             ____________________________
             Date
                                                                  L+.7E~
                                                                  __________________________________
                                                                  Signature




                                                             10


            Decl. Ex. 195                                                              Plaintiffs 001058_REDACTED

                                                                                                              Plaintiffs 001058
                           Declaration of Lashon Crump

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

   1.    I am a Lieutenant at the Cook County Jail. I have been working at Cook
County Jail since October 1994. I have been a Lieutenant since February 2017.

   2.     I have been assigned to almost every division on the compound except
Division 11. I worked in Division 10 for 8 years until February 2017. I worked in
Division 4 from approximately August 2017 until November 2017. I worked in
Division 9 from November 2017 until December 2017. I was assigned to external
operations from December 2017 until February 2018. I have been on the movement
team since February 2018 until today.

   3.      In all of my assignments, except when I worked in Division 4, I have had
interactions with male inmates on a daily basis. Division 4 is a female division, so
when I worked there, I would see male inmate workers if they came to Division 4 to
drop off food or work on a sanitation detail.

   4.     When I first started at the jail in 1994, a male inmate would never say
anything to me more than "hi." Or maybe he would talk about his court date. But it
was nothing like I experience now. The jail has changed so drastically in the last 5-
10 years, it's unbelievable.

   5.     Today, I experience sexual harassment, or witness sexual harassment
toward other female officers, from male inmates on a daily basis. Every single
solitary day. They regularly say things like, ''You smell good," '1 love you," or if they
are angry about something, they say things like, "You're not getting screwed at
home," or "You must be on your period."

   6.     As an example, in mid-October 2018, I was walking on the bridge to
monitor the green jumpsuit inmates going to and from court. One inmate in a green
jumpsuit starting saying things to me like, "Ooh Lieutenant Crump, you look good, I
haven't seen a woman in a long time." I told him to keep moving. He said "I want to
just stand here" so he could look at me, and I could tell he was getting more and
more bold, so I insisted that he keep moving.

   7.     When I worked in Division 10, I would frequently receive calls that a male
inmate was masturbating to female staff, whether it be a correctional officer,
medical staff, and even the law librarians.

  8.     As a Lieutenant, I have access to video footage of the cameras that
monitor the Jail. On more than one occasion, I have seen video camera footage of


                                             1

                            Confidential - Subject to Protective Order
Decl. Ex. 196

                                                                                            Plaintiffs 001382
   inmates masturbating to women employees, nurses, law librarians, and to visitors
   during visitation hours while other visitors' children were present.

       9.   On more than one occasion, I have seen video camera footage of female
   attorneys getting masturbated at or running away because they just got
   masturbated at, by a male inmate.

      10. When I worked in Division 10, there was a segregation tier, with one
   inmate per cell. We were required to do rounds and look in each cell to make sure
   the inmates were in there. I never wanted to get too close to the cell door because
   inmates would frequently be standing naked, shouting vulgarities, and putting
   their penises through the chuckholes.

       11. In approximately 2012, in Division 10, a male correctional officer, Officer
   Lacey, approached me and warned me that he overheard inmate DeAndre Minor
   talking about how he hasn't ''hit Sgt. Crump in the head" yet, but was planning to.
   "Hitting me in the head" is slang for masturbating to me. A few days later, an
   inmate who was working in the division gave me the same warning about Inmate
   Minor and told me to "be careful."

      12. In approximately 2015 or 2016, I was working on the segregation tier. I
   heard an inmate calling my name over and over. When I turned around, he had his
   penis in the chuckhole.

     13. I have witnessed sexual harassment happen to other female staff first-
  hand. For example, there is a security desk in Division 10, with two bullpens on
  either side. A lot of the time, there are women working at that desk. Every single
  day -or nearly every day- that I worked in Division 10, I would see the inmates
  pulling their penises out and masturbating to the female officer working at the
  security desk.

     14.    Even when I was standing in the interlock, I would see inmates pulling
  their penises out, masturbating at the correctional officers and masturbating at the
  nurses.

      15. In Receiving, all the green jumpsuit inmates are placed in one bullpen
  before they go to court. In mid-July 2018, I was monitoring the court movement in
  Receiving. There, I witnessed video camera footage of five inmates masturbating to
  a female Lieutenant who was facing in the other direction. They masturbated until
  they ejaculated on the floor. I was enraged at the level of boldness and disrespect
  that the inmates were displaying to women.




                                                2

                           Confidential - Subject to Protective Order
Decl. Ex. 197

                                                                                         Plaintiffs 001383
   16.     I encourage the female staff members to write incidents up, but female
staff will often tell me that they have already written inmates up multiple times
and nothing happened.

    17.    One example that I will never forget is one day, in approximately 2016,
Officer Erica M. Jones told me that she witnessed inmates in Division 9 ejaculating
onto the floor and then saying to her, ''Don't step on my babies." She conveyed to me
that she was worried because other inmates were warning her that the inmates
would try to put the semen on her. She asked me if there was any way she could get
out of Division 9. I was not only disgusted but also fearful for her. I felt that if the
inmates were going to go that far, then the next step would be for them to try to
touch her. It was scary and there was nothing I could do by myself to help her, so I
felt terrible for her.

    18. One day, in approximately 2014, in Division 10, a female correctional
officer, Officer Lorna Willoughby, called me, broken in tears because three inmates
had pulled their penises out simultaneously and started masturbating to her. It
broke my heart. I immediately went to the tier and asked her to point out the
inmates. I also looked at the video camera footage to try to identify the inmates. It's
often impossible to write an incident report because you can't identify the inmates.
In this case, Officer Willoughby wrote an incident report and a disciplinary report
and I signed off on both of them.

   19. It got to the point where Division 10 was so bad, that the directors met
with us some time in approximately 2015. Director Tapia asked me what I thought
they should do. So I, and Sergeant Majoch, Officer Carfo, and Sergeant Doody wrote
ideas on how to fix the sexual harassment problem. We submitted it to
Superintendent Walsh. We didn't see any of the changes we suggested
implemented.

    20.    In approximately May or June 2018, I received a call from a female
correctional officer Antionnettea Montgomery saying that a inmate tried to put his
penis on her. So I went and watched the video. I witnessed, in the video, the inmate
in a green jumpsuit followed her, with his hands handcuffed behind his back. He
maneuvered in a way that his hands were in the front, holding his penis out, going
toward Officer Montgomery. The State's Attorney called me a few days later and
asked me details about the incident. I notified the Director Miller's office. I
completed the assessment on the incident report written by Officer Montgomery. I
think that the only reason the State's Attorney contacted me within a few weeks
was because of this lawsuit. I have never seen them move so fast. But it made me
wonder why they didn't act that quickly with the other sexually-harassing inmates
(all the guys in green jumpsuits). Had they done this previously, it would have at
least sent a message to the inmates that there will be repercussions.



                                             3

                           Confidential - Subject to Protective Order
Decl. Ex. 198

                                                                                           Plaintiffs 001384
       21.    There have been times when I was only female supervisor on the day
   shift, so any time sexual harassment would happen, the female staff would come to
   me. I recall Sheriff's Police Officer Tate saying words to the effect of, ''You know this
   isn't going anywhere." It was so frustrating being the only one to console the female
   staff members. It got the point where everyone wanted to talk to "Sergeant Crump."
   It was insane. It made me angry and sad - a whole range of emotions. But I am
   going to always help them and be there for them because I'm a woman, I know how
   it feels, and we have to stick together. I think the fem ale staff prefer to come to me
   because I know how it feels, so we are in this together.

      22.    The jail is not taking the necessary steps to stop the behavior. I think the
   green jumpsuits are a joke. They don't stay fastened because of the Velcro. The
   Velcro in the front is no good. One at least one occasion, I have suggested to
   Director Miller that inmates with a history of sexual harassment be placed in one-
   piece jumpsuit that fastens in the back.

      23.   I am frustrated that Cook County doesn't take this problem seriously. The
   inmates know there are no meaningful consequences.

     24.   It's like the inmates are always right on every level until they are proven
  wrong. Even when they are proven wrong, they just get a smack on the wrist. I
  want to know why they don't they have to register as sex offenders.

      25.   I also think these guys should be moved to different county. I think it
  would send a message that if they do this, they run the risk of being further for your
  family to visit you and other comforts at Cook County that they're not going to have
  at other counties. Other counties don't pacify inmates the way Cook County does.

     26.        In the 23 years that I have been there, it has never been this out of
  control.

     27.    In my opinion, it takes a bold person to pull out their privates in front of
  others. So I feel anxiety when the green jumpsuit inmates come around. My heart
  starts pounding and I feel like I need to be on guard and make sure there is a male
  staff around me. I would never want to he alone in their presence - they could do
  anything. They are not afraid to do anything.

      28.    It makes you angry. Plenty of times I've gone home so mad because of the
  way women are treated, and my husband asks what is wrong with me. When I tell
  him what happens to me at work, he can't believe it. But I've invested so much time
  at the job. My husband, who is a State Police officer, would always say, "The state
  would never allow this. I can't believe the Sheriff allows this. Who allows their staff
  to be treated like this?"



                                                   4

                               Confidential - Subject to Protective Order
Decl. Ex. 199

                                                                                         Plaintiffs 001385
    02/13/2019 WBD             2128   PAX                                                                                                ~005/006

  8472944675                                                                                                06:31;31 a,m.   02-13-2019      S /6
ft'""'' ,.•t1tftnU•fl n1•nft                                     •   • • .~ .. I   •   a j,   t I   ~   •




                                                                 I




                                                             5




                                            Confidential - Subject to Protective Order
                    Decl. Ex. 200

                                                                                                                                          Plaintiffs 001386
                                                


                            Declaration of Denise Daniel

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
        following is true and correct:

     1.   My name is Denise Daniel. I have worked as a correctional officer for Cook
          County Jail (“Jail”) since February 28, 1994.

     2.   I have been assigned to Division 4, Division 10, and Division 11. However, I
          have worked all over the compound–in almost every building—for overtime.
          For example, I have done a lot of overtime in Receiving. In the last few years,
          I have worked overtime in Division 9, Division 11, and Receiving. I am
          currently assigned to Division 11.

     3.   The male detainees at the Jail sexually harass me and other women. In all of
          my assignments, except for the few occasions that I worked overtime in the
          female divisions, I have had interactions with male detainees on a daily
          basis.

     4.   I hear verbal sexual harassment every time I walk on the bridge where there
          is a large bullpen. Detainees are screaming and hollering verbal sexual
          harassment, like “I’m going to fuck you,” all the time. They do it to every
          female –they don’t care what age you are – if you are a female, they will do it
          to you. I have heard verbal sexual harassment every time I have worked in
          Receiving, which I worked for overtime approximately 3 days per week in
          2015 through 2017. In the last few years in Division 11, the verbal sexual
          harassment has gotten better, but it still happens.

     5.   Detainees often masturbate in the bullpens on the bridge because it is
          usually crowded with many detainees and it is hard to catch which one is
          doing it. One time, on the bridge, I witnessed a detainee pull his penis out
          and masturbate toward a female sergeant, Sergeant Latham saying
          something like, “This is for you.” She responded by saying something like,
          “Oh my god, not again. I’m sick of this.”

     6.   It’s difficult to write up a detainee who is masturbating in those bullpens.
          Many times, if you see a detainee masturbating in a bullpen on the bridge, he
          is in a crowd of so many detainees, unless you look closely to identify him or
          already know the detainee, he could easily slip back into the crowd. Your first
          reaction is to turn away.

     7.   The sexual harassment is running rampant in the Receiving area, where
          detainees from every different division come together to get ready for court.
          So many men are pulling their penises out and masturbating.

                                             1  
  

Decl. Ex. 201

                                                                                         Plaintiffs 002450
                                               



     8.   On approximately April 26, 2017, I was conducting a count on a tier in
          Division 11. Detainee D.G. was standing at the chuckhole with his penis
          exposed and masturbating. I had not seen him standing at the door




        - when I was doing the count to look at me. I wrote an incident report.
                    .
                                                                               -
          previously, so I knew that he had jumped out of his bed and came to the door
                                                                                Redacted




     9.   In December 2018, in Division 11, I saw a detainee who should have been in a
          green jumpsuit wearing a brown DOC uniform. I had no idea how he got
          access to that uniform, so I confronted him to ask why he wasn’t in a green
          jumpsuit. He said, “They don’t pay you enough to ask me questions that.” I
          ordered him to put on the green jumpsuit. He would not cooperate, so I had to
          call my supervisor. The detainee finally complied after about 30 minutes.
          A few weeks later or so, a female correctional officer in Division 11 told me
          that the same detainee had exposed his penis and masturbated to her when
          she was doing her rounds in the tier.

     10.  In about 2016, in Division 11, I witnessed a detainee put his penis through
         the chuckhole and was masturbating. It was the end of the day, so I did not
         report it to my supervisor for fear that my supervisors would be angry if I
         made them stay later than the end of the shift to complete an incident report.
         When it was time for the shift change, I warned female correctional officer
         Yazmin Dorantes that there was a detainee in a certain cell who had exposed
         himself to me. The next night, one of the other detainees told me that the
         same detainee masturbated at Officer Dorantes and had officers escort the
         detainee off the tier.

     11.  I have experienced men masturbating in their cell at me when I am doing the
         count. Female officers will announce that a female officer is on the tier, but I
         make sure to announce extra loud so the detainees know I’m coming. Even
         despite adequate warning, detainees will intentionally have their penises out,
         waiting for the female correctional officer. I have been told that as long as
         detainees are in their personal space, then there is nothing we can do. Even if
         it is their “home,” I always make the announcement whenever I’m on the
         floor so that the detainees know I’m coming and can make sure they aren’t
         undressed when I come to their cell.

     12.  I recall sometime during roll call in 2015 or 2016, a lieutenant read from a
         memo that it was ok for detainees to masturbate in their cell because it is
         “their private space.” All the women officers went into an uproar, knowing
         how rampant the masturbation issue was. We were all upset and surprised
         by what was said. I couldn’t believe that they would allow this kind of
         behavior to happen toward us because this is our job.

                                            2  
  

Decl. Ex. 202

                                                                                      Plaintiffs 002451
                                                



     13.  Around November or December 2016, in Receiving, the other female
         correctional officers and I put clothing bins in front of the window of the
         bullpens so that we did not have to see detainees’ penises.

     14.  In about August 2016, I was working in the sallyport of Receiving, where the
         detainees are loaded in and out of the busses. I was working with another
         female correctional officer, Intisar Hadad. One detainee pulled his penis out,
         in front of the cameras, facing us. Officer Hadad was really upset by it. One
         of the male transportation officers overheard Officer Hadad yelling about the
         detainee exposing himself, and he laughed at Officer Hadad’s reaction.

     15.  After the incident, a male sergeant came to the sallyport. He discouraged her
         from writing it up. He didn’t directly say not to write the detainee up, but he
         reminded her that it was the end of the shift and that she has three days to
         write the report, so she didn’t have to stay overtime to write the report.

     16.  Detainees are frequently improperly dressed. One time in Division 11, I
         witnessed a detainee who was passing out the breakfast trays, wearing no
         shirt and his pants hanging low. I told him to put a shirt on, so he
         immediately turned to go to his cell and put a shirt on. The male correctional
         officer on duty grabbed the detainee’s arm and told him he did not have to do
         that. He allowed the detainee to remain shirtless. I found that disrespectful
         and embarrassing that he undermined my authority. He later apologized to
         me for doing that, but I do not understand why he did that.

     17.  At some point, I spoke to a Sheriff’s Police investigator about one of the
         sexual harassment incidents that I had reported, although I do not recall
         which one. I do recall the investigator telling me that there was no point in
         pressing charges against the detainee.

     18.  Receiving is a fast-paced place, so it’s difficult to stop everything, go to the
         computer, and write up detainees, especially if multiple detainees are
         masturbating. Sometimes when multiple detainees are masturbating, I am in
         the middle of transporting up to 35 to 40 detainees. And, if detainees have to
         go to court, we are pressed for time. Detainees have to be to court on time or
         else they will be held in contempt of court. When my shift is over, I feel like I
         can’t do the incident report with the supervisor because I am afraid that they
         will be angry that I kept them late. I also worry that taking time to write an
         incident report every time sexual harassment occurs could make me lose
         track of a detainee –especially because we are so short-staffed.

     19.  The sexual harassment weighs on you and makes you want to just run up out
         of that place and throw in the towel. You should not be assaulted and

                                             3  
  

Decl. Ex. 203

                                                                                         Plaintiffs 002452
                                               


        disrespected at your place of employment, and then be discouraged from your
        supervisors and told to turn a blind eye. I believe that’s why it has gotten so
        bad.

     20.  It seems like every day there is somebody writing a report about one of the
         guys exposing themselves. It’s ridiculous. It’s like a zoo. The detainees want
         to do something to you and you can’t do anything about it.

     21.  It’s mentally wearing me down. I am considering seeing a psychologist. I
         don’t talk to my family about any of it because that is the only way I can keep
         my sanity.


                                                       ______________________________
                                                       Denise Daniel
                                                          May 01,2019
                                                       ______________________________
                                                       Date




                                            4  
  

Decl. Ex. 204

                                                                                      Plaintiffs 002453
DocuSlgn Envelope ID: 7DB4A0CE-F8E6472E-ADEF-0A761F128C22




                                         ERIN DELEGAN DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Erin Delegan. I was a Law Librarian at the Cook County Jail

                    ("Jail") from May of 2017 to January of 2018, when I was laid off. I was

                    assigned to work in the libraries in both Division 10 and Division 9, but I have

                    worked in every law library in the Jail. During my training, I shadowed Law

                    Librarians in all divisions, and afterwards I sometimes had to work in the law

                    libraries in other divisions to cover for my colleagues if they called out sick. In

                    each of my assignments, I was exposed to sexual harassment by male

                    detainees.

            2.      As a Law Librarian at the Jail, I assisted detainees with legal research for

                    their pending court cases. Detainees came to the library in groups. In Division

                    9, it was usually 5-10 detainees at a time, but could be up to 15 in Division 10.

                    The detainees were escorted to the library by one officer, who was usually male.

                    I also usually had an officer stationed in the library with me, who was

                    sometimes male and sometimes female. My job duties included, but were not

                    limited to: helping detainees locate particular law books, helping detainees

                    determine their charges and the associated penalties, and answering their

                    questions about filling out court forms. In performing all of these duties, my

                    job required me to have interactions with male detainees daily.




           Decl. Ex. 205                                                       Plaintiffs 001387_REDACTED

                                                                                                          Plaintiffs 001387
DocuSlgn Envelope ID: 7DB4A0CE-FBE6472E-ADEF-0A761F128C22




            General Descri tion of Harassment

            3.      I think I have seen a detainee expose his penis or masturbate in every Division

                    of the Jail. Detainees would expose themselves and masturbate in the law

                    libraries, while leering at me and making lewd comments which sometimes felt

                    like threats of sexual assault. I often had to walk through the tunnel on my

                    way to work or to turn in papers at the administration building, and detainees

                    would make lewd comments or expose themselves to me as I passed by.

            Specific Incidents of Exposure

            4.      I frequently witnessed detainees masturbating or exposing their penises while

                    they were in the law library waiting for me to assist them. For example, on

                    August 21, 2017, I was working in the law library in Division 9 when detainee

                   Redacted                stood up right in front of me, pulled out his penis, and began

                    to masturbate. The officer on duty tried telling him to stop, but he wouldn't. I

                    also remember seeing a detainee expose his penis in the law library in Division

                    6 when I was training.

           5.       I also remember that I tried to stay behind the counter in the law library as

                    much as possible. Most of the time, when I had to go into the library to hand

                   the detainees something or to get a book, the detainees would all try to get

                   close to me, brush up against me, or touch me. Sometimes, the officer wasn't

                   paying too close attention, and I felt unsafe.

           6.      I also saw detainees exposing their penises or masturbating while I was

                   walking in the tunnel. Detainees were often escorted through the tunnel in


                                                            2




        Decl. Ex. 206                                                          Plaintiffs 001388_REDACTED

                                                                                                      Plaintiffs 001388
DocuSlgn Envelope ID: 7DB4A0CE-F8E6472E-ADEF-0A761F128C22




                    large groups, escorted by only one or two officers. They would be cuffed

                    together, wrist to wrist, but each still had a free hand, which they used to

                    expose their penis or masturbate.

            7.      A few times, I got stuck in the tunnel right next to or near masturbating

                    detainees. If a detainee stopped walking for some reason, the whole group had

                    to stop. When detainees are stopped, female civilian employees are not allowed

                    to walk past them, so I would have to just stand there and wait. The detainees

                    would pull out their penises, touch themselves inside their pants, or mumble

                    lewd comments at me under their breath and I just had to stand there and take

                    it. The officers couldn't help me because they were busy dealing with the

                    detainee who had stopped the movement.

            8.      This kind of thing happened a few times, and I can't remember exactly when.

                    However, I do remember one time, around September or October of 2017, I got

                    stuck in the hallway with some of my female colleagues while coming back

                    from dropping off our paperwork at the administration building. The detainees

                    were masturbating and exposing themselves and saying things like, "you know

                    you want this." We were stuck there for half an hour because the detainees

                    wouldn't move. The officers couldn't force them to move because of the use of

                    force policy. They had to wait for backup to finally get the detainees to move,

                    and in the meantime, we weren't allowed to pass.




                                                            3



            Decl. Ex. 207                                                   Plaintiffs 001389_REDACTED

                                                                                                      Plaintiffs 001389
DocuSign Envelope ID: 7D84A0CE-F8E6-472E-ADEF-0A761F128C22




            Witnessing Harassment of Others

            9.      I know that other women who work in the Jail experience the same or similar

                    sexual harassment throughout the Jail. I have seen it happen to other female

                    Law Librarians and to other female employees in the tunnel.

            10.     For example, on June 21, 2017, I was talking to an officer in the law library

                    when my colleague, Muriel Gaulthier, interrupted us to tell the officer that

                    Detainee Redacted              . was masturbating at her.

            Sexual and Sexually Violent Comments

            11.     I heard crude or sexual comments from male detainees directed at me every

                    day. Once, a detainee told me, "If I wasn't in here, you'd be my wife and we'd

                    have great babies." While passing me in the hallway, detainees would say

                    things like, ''You're looking good," and "I'll fuck you." Sometimes the comments

                    were enough to make me feel afraid of being sexually assaulted.

            12.     When I started working at the Jail, the CRWs and Officers warned me that if

                    I see a penis or hear lewd comments, I should ignore it. If instead I act offended

                    or react negatively, it would only encourage the detainees to keep going and

                    escalate their behavior.

            Knowledge of Defendants

            13.     My supervisors know about the detainees' behavior and their sexual comments

                    towards me and other women. I know they know about it because when I was

                    hired, they told me to expect the detainees to expose themselves and




                                                             4



         Decl. Ex. 208                                                          Plaintiffs 001390_REDACTED

                                                                                                       Plaintiffs 001390
DocuSign Envelope ID: 70B4AOCE-F8E6-472E·ADEF·OA761F128C22




                    masturbate in the library and to expect that they would make inappropriate

                    sexual comments towards me.

            14.     My supervisors don't do anything to address the sexual harassment, except

                    telling me to write incident reports. However, they also said that sometimes

                    it wasn't worth writing incident reports because it was too much of a hassle

                    and nothing significant would happen to the detainee. The attitude amongst

                    my supervisors is that, "they are already in here, so an additional punishment

                    won't matter."

            Ineffectiveness of Complaining and Writing Reports

            15.     At first, I complained a lot to my supervisors about the detainees' sexual

                    harassment, but they told me so often that this behavior was to be expected, I

                    ended up venting to my colleagues instead. I felt like any complaints to my

                    supervisors would fall on deaf ears.

            16.     I was not able to write incident reports in CCOMS. When my supervisors

                    would tell me to write a report on a detainee, I would just fill out a generic

                    form, describing what happened, and email it to my supervisor. I don't know

                    what the supervisors did with those forms .

            17.     For the incident wRedacted
                                       ith     Redacted
                                                 - - Officer Rodriguez said he would write

                    an incident report in CCOMS for me. I thought he would take care of it

                                    Redacted
                    properly, detainee-would be criminally charged, and I would be asked

                    to go to court. Neither Officer Rodriguez, or his supervisor Sergeant Moore,




                                                             5



            Decl. Ex. 209                                                   Plaintiffs 001391_REDACTED

                                                                                                     Plaintiffs 001391
DocuSign Envelope ID: 7DB4A0CE-FBE6-472E·ADEF-0A761F128C22




                    asked for my input or statement when preparing the CCOMS report, and I

                                                                     Redacted
                    never heard anything about what happened to detainee-..

            18.     Often, it felt pointless to write up the detainees for masturbation, exposure, or

                    inappropriate comments. Even if I wanted to write them up, sending a generic

                    notice to my supervisor didn't really do anything.

            No Real Conse9Rences or Preventative Measures

            19.     Detainees were aware of when officers weren't looking and they could get away

                    with exposing themselves to us. Sometimes, they would whisper their crude

                    comments to us so the officers couldn't hear them.         If there were actual

                    consequences for their behavior, they wouldn't be doing it.

            20.     Once, I heard that Toni Preckwinkle said the Jail is the detainees' dwelling

                    place, and it should be expected that if you go into someone's dwelling place,

                    they should be afforded the privacy to do what they want (masturbate). But

                    the detainees do not live in the law library, where I worked.

            21.     The few steps that have been taken to address the harassment have been

                    mostly ineffective. For example, the detainees who are known masturbators

                    are supposed to wear green jumpsuits to keep them from masturbating and

                    carry a pink ID card so we know they are past offenders. The jumpsuits often

                    have holes in the crotch and the detainees also wear them open with the top

                    pulled down to their waists so they can still easily access their penises.

            22.     Often, detainees were not dressed according to the dress code policy when they

                    came into the library. For example, once I saw a detainee with a Pink ID who


                                                             6




         Decl. Ex. 210                                                      Plaintiffs 001392_REDACTED

                                                                                                   Plaintiffs 001392
OocuSign Envelope ID: 7OB4A0CE-F8E6472E-ADEF-OA761F128C22




                    wasn't wearing a green jumpsuit. Also, sometimes the detainees would come

                    into the library in beige pants and a white t-shirt, which is not full uniform.

            23.     I think that if detainees would be handcuffed to the back while walking, they

                    would not masturbate and expose themselves as often. I also think that repeat

                    offenders should have their privileges taken away.

            Lack of Training

            24.     I never received training from the Cook County Sheriffs Office regarding how

                    to address the masturbation or sexual harassment by male detainees, how to

                    decrease the opportunities to repeat the behavior, or how to respond if a

                    detainee tries to rape me. They sent us a sexual harassment computer

                    module, but it only happened after the preliminary injunction in November of

                    2017.



            Impact on Job Performance

            25.     The sexual harassment changed the way I did my job. For example, I tried not

                    to make eye contact with male detainees or look in their direction. I tried to

                    stay behind the counter and not go into the library to help the detainees when

                    they had a question. I felt awkward and uncomfortable because they were

                    leering at me. I couldn't explain things as thoroughly as I wanted to because

                    the more attention I paid to them, the more encouraged they were to make

                    inappropriate comments or become sexually aroused.          This made it more

                    difficult for me to help them with their cases.


                                                            7



            Decl. Ex. 211                                                     Plaintiffs 001393_REDACTED

                                                                                                      Plaintiffs 001393
DocuSign Envelope ID: 7DB4A0CE-FBE6-472E-ADEF-OA761F128C22




            26.     The behavior by male detainees toward me was vulgar, awkward,

                    embarrassing, uncomfortable, offensive, sexually aggressive, degrading,

                    humiliating, inappropriate, disrespectful and caused me to feel uneasy and

                    fear for my safety.

            27.     I feel incensed that my colleagues and supervisors expected that the detainees

                    would behave in this way. I should not have been exposed to this in my

                    workplace. My friends and family were shocked by what I had to put up with,

                    which made me realize that this kind of behavior should not be expected.

            28.     During every work day at the Jail, I experienced anxiety over potential

                    harassment and exposure. Even if I was not the direct target of detainees'

                    sexually inappropriate behavior on any given day, my female coworkers and I

                    expected that at least one of us would be subjected to lewd comments,

                    sexually inappropriate gestures, exposed penises, or worse. I used to talk

                    about it with the other Law Librarians and also the CRWs all the time, and

                    we were all anxious and nervous that someone would be sexually assaulted

                    one day. We would exchange stories over lunch or while walking through the

                    compound about our colleagues who were sexually harassed.

            Emotional Impact

            29.     As a result of the constant sexual harassment, I suffered emotional distress.

                    The harassment and masturbation at the Jail made working there extremely

                    stressful. It affected my personal life. I never knew what to expect on a daily




                                                             8




        Decl. Ex. 212                                                     Plaintiffs 001394_REDACTED

                                                                                                 Plaintiffs 001394
DocuSign Envelope ID: 7D84A0CE-FBE6-472E-ADEF-0A761F128C22




                    basis, and I often went home worrying about who was going to be in my library

                    the next day.

            30.     When I worked at the Jail, I never felt valued as an employee. They took us

                    for granted and figured we'd deal with this. It was difficult for us to file

                    incident reports and I felt like it was expected that we wouldn't complain.

            31.     I don't understand why we were laid off and why there aren't enough officers

                    to keep the detainees under control while Sheriff Dart gets to keep all of his

                    high level staff. Even if I was offered a chance to get my job back, I wouldn't

                    want to go back there until I felt that my workplace would be free of

                    harassment or at least until I knew there were enough front line staff to keep

                    me safe if a detainee tried to sexually assault me.




                                                             9



            Decl. Ex. 213                                                    Plaintiffs 001395_REDACTED

                                                                                                      Plaintiffs 001395
DocuSign Envelope ID: 7D84A0CE-F8E6-472E-ADEF-0A761F128C22




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.


            2/26/2019
            Date                                                  Signature




                                                             10




        Decl. Ex. 214                                                         Plaintiffs 001396_REDACTED

                                                                                                     Plaintiffs 001396
                                                


                           Declaration of Denise DeMichel

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
        following is true and correct:

     1.   My name is Denise DeMichel. I worked as a correctional officer at the Jail
          from approximately August 7, 1995 until January 6, 2019. Since January 7,
          2019, I have been a Sheriff’s Police Officer.

     2.   As a correctional officer, I was assigned to Division 5, Division 3&8, and
          Division 1. I was assigned to Transportation for approximately 10 years until
          I became a Sheriff’s Police Officer.

     3.   In Transportation, I had interactions with male detainees at least 60% of the
          time, depending upon whether or not I was assigned to transport male or
          female detainees.

     4.   The frequent sexual harassment seemed to start all of a sudden. Out of the 5
          days per week that I worked, at least a few days per week, I would experience
          male detainees pulling their penises out, even when I was driving the bus. I
          also experienced detainees making sexual comments, such as comments
          about me bending over, or other derogatory comments, at least a few days per
          week.

     5.   For example, on January 10, 2017, I was transporting one detainee, R.G., a
          high risk movement detainee, to the criminal court building at the Jail. I was
          working with Officer D.L. Thomas. During the very short bus ride, the
          detainee exposed himself and began to stroke his penis. I started swearing at
          him in order for him to stop. Officer Thomas asked, “What are you doing?”
          and told me to get off the bus, and I did. Officer Thomas escorted the detainee
          off the bus, and I escorted the inmate to a holding cell in Receiving. In
          Receiving, I dialed the courtroom deputies for the courtroom that the
          detainee was going to. The person who answered the phone identified himself
          as Judge Gaughn. I told him that R.G. exposed himself to me on the bus on
          his way to court, and the judge said that I could speak to the State’s
          Attorney.

     6.   After we escorted the detainee up to the courtroom area and placed him in a
          holding cell, I met with a State’s Attorney, whose name I do not recall. I told
          him what happened and admitted that I did swear at the detainee. I told the
          State’s Attorney that I wanted to press charges.

     7.   Leiutenant Martin then contacted me, angry because I had spoken to Judge
          Gaughn.



                                             1  

Decl. Ex. 215

                                                                                       Plaintiffs 002454
                                                


     8.   I may have heard from the State’s Attorney office after that, but I do not
          recall when. I never heard anything regarding the detainee’s charges and I
          was never asked to come to court to testify.

     9.   I recall that on one occasion when I reported sexual harassment to my
          sergeant in Transportation, Sergeant Gronke, he threw up his hands and
          sighed, as if he was frustrated that I was writing a report. Although I do not
          recall the specific incident, I remember that I wrote an incident report
          anyway.

     10.  As another example, on March 2, 2017, I was standing in receiving before an
         assignment and I saw Detainee S.P. just going at it – masturbating at me –
         even though there were other detainees in the bullpen with him. I notified
         Officer R.K. Brown, who also works in Transportation, and asked him if he
         could get the detainee’s ID. Officer Brown got the detainee’s ID and gave it to
         me to write his information down. I wrote an incident report and indicated
         that I wanted to press charges.

     11.  On March 29, 2017, I saw Detainee I.P. standing on a bench in one of the
         holding cells of Receiving, masturbating while looking at me with his penis
         out. I wrote an incident report and indicated that I wanted to press charges.
         On April 6, 2017, I received an email from Investigator Anichini from CIID,
         saying that he would like to have a phone interview with me in order to take
         my statement. I do not recall whether that phone interview occurred;
         however, in July 2017, I received an email from ASA Scott Clark stating that
         the detainee was going to plead guilty to armed robbery with a firearm and
         would be receiving a 20-year sentence with the Illinois Department of
         Corrections. The email also stated that because he was charged with a
         misdemeanor in my case, the matter would be dismissed and no testimony
         from me would be required.

     12.  On April 3, 2017, I was in an elevator with a male correctional officer and two
         detainees that the officer was transporting. In the elevator, Detainee L.J.,
         who was standing in the corner, pulled his penis out and began masturbating
         while looking at me. I told the officer that the detainee was exposing himself
         and masturbating to me and that I planned to press charges. I wrote an
         incident report and indicated that I wanted to press charges; however, no one
         ever followed up with me on this incident. I do not know if the detainee was
         disciplined.

     13.  On July 3, 2017, I witnessed Detainee L.C., who was sitting in the hallway,
         put his hands in his pants and begin to pull out his penis. I pointed up to the
         camera and told him he was on camera and told him to stop. The detainee
         stood up continued masturbating. I called for Officer Galvez and he witnessed



                                             2  

Decl. Ex. 216

                                                                                       Plaintiffs 002455
                                               


         the detainee masturbating all the way until he finished. I wrote an incident
         report.
     14.  Because of the sexual harassment, I started to feel like my safety was in
         jeopardy. Then I started feeling angry when felt like I wasn’t being validated
         when I expressed that the sexual harassment was a problem. I felt like the
         Jail cared more about the detainees’ wellbeing than my wellbeing. Even when
         I believed that nothing would come from writing reports, I still wrote them
         anyway. But, on the other hand, a lot of times I didn’t report the sexual
         harassment because I didn’t want to be perceived as “difficult” or “stirring the
         pot.” A Union steward, Officer Taylor, told me that “higher ups” didn’t want
         me on high risk movements anymore because they knew I would write a
         report if I experienced sexual harassment.


                                                       ______________________________
                                                       Denise DeMichel

                                                          May 1, 2019
                                                       ______________________________
                                                       Date




                                            3  

Decl. Ex. 217

                                                                                      Plaintiffs 002456
                                             


                           Declaration of Hazel Derden

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

1.     My name is Hazel Derden. I am a Lieutenant at the Cook County Jail (“Jail”).
       I was a correctional officer from 1993 until I was promoted to Sergeant in
       2000. I was promoted to Lieutenant in 2003.

2.     I have worked in various parts of the Jail in my role as correctional officer,
       including: Division 6, boot camp, Division 2, and Division 4. I worked in
       Division 9 from 2007 until 2011, and again in 2012 until 2016. In between my
       time at Division 9, I worked in Transportation for a little less than a year. I
       am currently assigned to Central Kitchen. I have worked overtime in RTU.

3.     In all of these assignments, my job has required me to have interactions with
       male detainees daily.

4.     When traveling through the tunnels of the Jail or walking past the bullpens,
       which I do every day to get to my post, I experience verbal sexual harassment
       by male detainees anywhere from two to three times a week, or as little as
       every few weeks – the frequency varies. Usually, I try to wait until detainees
       are past the tunnel before I go into the tunnel, which allows me to avoid the
       verbal sexual harassment.

5.     I have heard crude sexual comments so many times that I have lost track of
       how many times I have heard such comments. A detainee has said to me, “I
       want to eat your pussy,” and “I will give you $10,000 if you let me fuck you.” I
       also heard detainees yell sexual threats at me, such as “I’m going to snatch
       you in my cell,” and “Bend over so you can get fucked in your ass.” Detainees
       have made remarks about my appearance, such as “Take that damn sweater
       off so we can see you,” and “Damn, you looking good today.” Detainees also
       stick their tongue out at me and lick their lips, and move their hands up and
       down outside their clothes as if stroking their penises. I often hear detainees
       say they l”ove me” or things like, “I’ll have your dinner ready when you get
       home.” Even when it’s not crude, it’s still unwelcome. I have not written a
       report every time I have heard comments like these because it is time
       consuming to the point that it would interfere with me doing my job.

6.     Numerous times, I have seen detainees masturbating in the tunnels and in
       the bullpens in the tunnels. When I worked at Division 9, the verbal sexual
       harassment and masturbation occurred all the time—almost every day. I had
       to do rounds on the tiers every shift. For example, one time I was doing
       rounds in Division 9 when three detainees put their exposed penises though




Decl. Ex. 218

                                                                                    Plaintiffs 002158
        the chuck hole and began masturbating at me. The details of this incident are
        described in paragraphs 7-9 below.

7.      I feel like incident reports are ineffective because the detainees know that the
        Jail has imposed no real consequences for masturbating at women. For
        example, in 2016, three detainees were masturbating in their cells on the top
        deck; two were in a cell together and the third detainee was in a separate
        cell. They were saying things like, “Bend over,” and “Take it up the ass” while
        they masturbated to me. One of the detainees ejaculated through the chuck
        hole of his cell and fluid was projected out of his cell. I and other officers
        extracted all three detainees from their cells and put them in a holding cell in
        the holding area. I wrote an incident report.

8.      Shortly after, I was told I had to meet with Superintendent Thomas. When I
        met with the Superintendent Thomas, he said, “I’m trying to do damage
        control.” I asked what I did wrong. He said that one of the directors (either
        Director Holmes or Director Moreci, I cannot recall) was ordering him to
        write me up for extracting the detainees from their cells. I explained that it is
        a standard operating procedure to extract detainees from a cell if they project
        fluid out of their cell. I knew that if I didn’t respond to the detainees’ actions
        swiftly, that it would likely not stop the behavior.

9.      I was originally written up for a three-day suspension for “unsatisfactory
        work performance” for responding to the inmates masturbating at me. At the
        disciplinary hearing, the discipline was reduced to a written reprimand. None
        of the male officers involved in the extraction were disciplined. I do not know
        if the detainees were disciplined.

10.     I also feel that detainees face inconsistent discipline. For example, female
        correctional officers tell me that some male supervisors don’t take inmate
        harassment seriously, and will sometimes encourage officers to delete their
        report by saying things like “Man, we don’t have time for that today.”

11.     I have observed other women who work in other positions being sexually
        harassed, and in some cases, because I am shift commander, those type of
        incidents are reported to me. For example, in approximately 2018, another
        female lieutenant was passing the kitchen and called me to bring her pepper
        spray because she was escorting an inmate from Receiving back to Division 9,
        and he exposed his penis and began to masturbate at her. I met her and
        handed her the pepper spray. The lieutenant didn’t use the pepper spray, but
        used it as a deterrent so that the inmate wouldn’t continue masturbating at
        her.




                                             2
  

Decl. Ex. 219

                                                                                       Plaintiffs 002159
12.     Sometime in approximately 2014, a female officer reported to me that she
        was angry because she had been masturbated at by a detainee, told to write
        him up the next day, and then told it was too late. As the officer relayed to
        me, she had been working in the law library of Division 9 and Detainee B.G.
        was masturbating at the law librarian. The law librarian asked the female
        officer to remove B.G., so the female officer took B.G. out and was escorting
        him back to his tier. While she was on the elevator with the detainee, he
        exposed himself again and began masturbating to her, when was just the two
        of them on that elevator. She reported the incident to a lieutenant and
        captain on duty at the time and they told her write the incident report the
        next day. However, when she went to write the report the next day, the same
        two supervisors told her it was too late.

13.     That detainee always exposed himself to the female officers. Another female
        officer told me that B.G. had exposed himself to her. I told her she needed to
        put that in writing so that I could attempt to transfer him. The detainee who
        I was escorting overheard the conversation, chimed in and said, “I'm glad you
        told her that because he’s been saying that when he gets sentenced he was
        going to pull a female officer in his cell and rape her.” As a result of what that
        detainee told me, I wrote a letter to the “level system board” (which no longer
        exists) to make sure that B.G. was moved to a different area in Division 9.

14.     Sometime in 2018, a female officer reported to me that she had witnessed a
        detainee masturbating in Cermak and when she reprimanded him, the male
        officers told her to “leave him alone and let him finish.” She was distraught. I
        encouraged her to write an incident report, but she felt that it would be
        useless because of the response from the male officers.

15.     As another example, I recall that I had to review camera footage after it was
        reported that a detainee slapped a female CBM employee (food vendor) on
        her butt.

16.     Management is aware of the masturbation problem because I have written
        multiple incident reports about detainees masturbating openly and
        submitted them to the Superintendent and Director. I used to encourage
        female officers to write up the inmates for verbal harassment and
        masturbation, but my direct supervisors said it wasn’t a strong enough
        charge and discouraged me from having women write the reports.

17.     Detainees masturbate at female employees at the Jail no matter their
        position. For example, I witnessed a detainee, who was in the process of being
        transported through the tunnel, masturbating at now former Director Jones
        Tapia.



                                            3
  

Decl. Ex. 220

                                                                                       Plaintiffs 002160
18.     As a lieutenant I have witnessed the harassment and other management
        staff have witnessed it as well. For example, I remember reading a report
        that a detainee masturbated at a female employee in the presence of a
        director and sheriff while they were on a tier in Division 9.

19.     There was a time we were not allowed to write an incident report when a
        detainee said sexual things to us or made sexual comments about our bodies.
        Even if we could write reports about the crude sexual comments, we would
        not be able to write up every time it happens because it is happening to
        women all day long.

20.     Detainees know there are no real consequences for their actions and have
        said, in front of the camera “Ain’t shit going to happen to us,” and “What the
        fuck you going to do?”

21.     Female officers have reported to me that they were told by supervisors that
        it’s not a violation if the detainee was masturbating inside their cell. From
        what I recall, I believe I have heard superintendents say the same thing in
        meetings. But the detainees are often sticking their penises out of the
        chuckhole.

22.     I believe the sexual harassment problem is escalating and didn’t used to be
        like this. There was a time we were able to write up a detainee an send them
        straight to the hole, but at one point we were told that we cannot do that
        anymore; instead, we must wait until after their hearing. Although I know
        policy allows us to perform cell extractions if detainees project food, liquids,
        or other items out of their cell, the policy was not applied to me when I
        extracted a detainee for projecting bodily fluid out of his cell.

23.     The lax enforcement of the dress code and jumpsuits contributes to the sexual
        harassment. The detainees often have the green jumpsuits ripped open. I
        have seen detainees walking down the tunnel with their jumpsuits open and
        their bare penis exposed. For example, there should be no way for the
        detainees to access their penis without having to remove the jumpsuit
        completely. In addition, I believe detainees should face swift punishment and
        be referred for prosecution.

24.     The Jail has never trained me about how to stop the masturbation or verbal
        sexual harassment.

25.     The sexual harassment impacted my ability to do my job by altering the work
        environment. For example, I sometimes feel hesitant about engaging with the
        detainees. I also find myself being angry a lot and frustrated.



                                            4
  

Decl. Ex. 221

                                                                                      Plaintiffs 002161
26.     As example, I feel that I could not properly reprimand detainees for other
        violations out of fear that they would begin to masturbate at me. In
        approximately 2016, in Division 9, I witnessed a detainee in the day room
        with a sheet over his head. Normally, I would verbally command a detainee
        to remove the sheet from his head, but because this detainee was
        masturbating, I wrote an incident report instead, because I did not want to
        get near the detainee masturbating.

27.     Because of the constant sexual harassment, I stopped signing up for
        overtime. I do my job and I don’t volunteer to do anything more because I
        don’t want to be harassed.

28.     The sexual comments are degrading, horrible and demoralizing. It makes me
        not even want to trust men in the street. I not only have to think about the
        sexual harassment that has happened to me, but I have other women’s
        incidents in my head, as well.

29.     The sexual harassment has affected my health and my social life. For
        example, I gained weight and I’m too exhausted to leave my house once I get
        there. I don’t go out and socialize anymore. I haven’t dated in years because
        of the sexual harassment at the Jail, I don’t want anyone to touch me. One
        time, I received a call from an ex-boyfriend and I got extremely upset because
        I thought he was masturbating while on the phone – it was horrible. It
        reminded me of what happens at the Jail. I don’t have a desire to do my hair
        or go shopping. If a stranger approaches me, I get paranoid because I think
        they were once a detainee at the Jail.

30.     Work stressed me out so much that I started using my sick leave. The nights
        before my shift I am up all night stressing, but my biggest motivation for
        getting up and going to work is that I know I need the paycheck.


                                                            ________________________
                                                            Hazel Derden
                                                               04/24/2019
                                                            ________________________
                                                            Date




                                           5
  

Decl. Ex. 222

                                                                                    Plaintiffs 002162
.'


                                      QUINTORIA DUNMARS

            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

     following is true and correct:

     1.     My name is Quintoria Dunmars. I am a registered nurse at the Cook County

            Jail ("Jail"). I have worked at the Jail since approximately October 2010. I

            have worked in various parts of the Jail in my role as registered nurse,

            including: Division 6; Division 4 and Cermak 4; RTU (residential treatment

            unit) 3 rd , 4th and 5th floor. I am currently assigned to Division 10.

     2.     As a registered nurse at the Jail, my job duties include medicating tiers and

            handling Cermak admissions. I tend the cart and deliver medication to the

            detainees we medicate four to six tiers daily. In all of these assignments, my

           job has required me to have interactions with male detainees daily.

     3.     During my employment at the Jail, I have endured sexual harassment by

            male detainees, which they direct at me and at other women employees. I

            have experienced: detainees exposing their penises to me; male detainees

            purposefully masturbating at me or in front of me; and crude or sexual

            comments on a daily basis.

     4.    While working at the Jail, I most frequently witness detainees masturbating

           with their penises exposed through the window of the bubble where I deliver

           medication. This occurred about at least once a week. On Division 9, the

           masturbation occurred more frequently.




      Decl. Ex. 223                                                    Plaintiffs 001397_REDACTED

                                                                                              Plaintiffs 001397
5.     I have also witnessed detainees masturbating at me or exposing themselves

       to me while I am distributing medication. For example, I work in the glass

       enclosed room between the tier and control room bubble. The detainees can

       see me from the day room. They stand in the day room and expose

       themselves and/or masturbate while I am distributing medication. This

       happens every time I work in the bubble.

6.     I have observed other women employees being subjected to the same or

       similar sexual harassment at the Jail. For example, I was doing a walk

       through with Nurse Orr while she was training, an inmate came to the glass,

       pulled down his pants and started masturbating while she was administering

       medication.

7.     I experience crude and sexual comments so frequently that I have lost track

       of how many times I have heard such comments. AB an example, on

       December 14, 2017, a detainee said to me, "Bitch kiss my ass, you need some

      dick in your life." I documented this comment on the Staff Safety Incident

      Report and submitted it via facsimile.

8.    I also hear detainees yell crude comments at me, for example, on October 22,

      2016, a detainee said to me "You are a bitch, whore. You are stupid, and I

      hope you die and get hit by a car on your way home.'' On another occasion a

      detainee said to me, "If you had a dick between your legs then you could

      fucking tell me what to do."




                                         2

 Decl. Ex. 224                                               Plaintiffs 001398_REDACTED

                                                                                     Plaintiffs 001398
9.     My supervisors know about the detainees' behavior. It is open and obvious.

       Everyone knows about it.

10.    Management is also aware of the masturbation problem because I have

       written multiple incident reports about detainees masturbating openly. For

       example, when I witnessed an inmate masturbating at a nurse who was

       training, I notified the tier officer of the detainees' behavior and asked him to

       call a white shirt. When a supervisor arrived, I informed him of the

       detainees' behavior.

11.    After writing several incident reports, I was discouraged from writing

       incident reports about detainee masturbation because the management

       makes you feel like you are wasting their time. For example, when I was

       training Nurse Orr an inmate started masturbating in front of her cart, I

       called for a white shirt. When he arrived he got upset and stated "you

       stopped the process for this?" Nurse Orr was directed to continue with the

       process of distributing medicine and then he left.

12.    Incident reports are ineffective because the detainees know that the Jail

       imposes no real consequences for masturbating at women. For example, I've

      written incident reports about detainees masturbating at me, using crude

       and sexual comments towards me and the detainees were not mea ningfully

      disciplined. If they went to the hole, they would be released from discipline

      shortly after their hearing and management allowed them to return to the

      same tier.


                                           3


 Decl. Ex. 225                                                  Plaintiffs 001399_REDACTED

                                                                                       Plaintiffs 001399
13.                                 Redact Redact
       As another example, detainee -      - has clapped or masturbated at
                                      ed       ed

       most of the nurses who work in the building and is constantly cycled back

       and forth between Division 9 and 10. He is removed for a short period of time

       and then returned to the Division. He continues to masturbate at women

       nurses because he knows there are no consequences by the Jail.

14.    The few steps that have been taken to address the harassment have been

       ineffective and predictably so, in my opinion, certain policies and practices

       contribute to the harassment. For example, the lax enforcement of the dress

       code. Known clappers are supposed to wear green jumpsuits that button all

       the way up, but they do not wear the jumpsuits as directed. Often an inmate

       will have on a t-shirt and tie the arms of the jumpsuit around their waist,

       which means they can still easily access their penises. Some inmates who are

       supposed to wear a jumpsuit walk around without a shirt, and others wear

       thermal underwear and a t-shirt. They can also easily access their penises

       and masturbate.

15.    As another example, detainees are not allowed to get medication if they are

       not fully dressed wearing a shirt and pants. I will sometimes have to yell at

       my male escort to not let a detainee out of the day room to enter ''bubble"

       because he is not wearing a shirt or pants.

16.    I have never received training regarding how to address the masturbation or

      sexual harassment by male detainees, how to decrease the opportunities to

      repeat the behavior, or how to respond if a detainee tries to rape me.


                                           4

 Decl. Ex. 226                                                  Plaintiffs 001400_REDACTED

                                                                                       Plaintiffs 001400
'   .
        17.    The sexual harassment by the inmates has impacted my ability to do my job

               by altering the work environment. For example, I limit contact with

               detainees as much as possible. I try to get them in out ofmy space with

               limited communication. I do not wear my ID at work, and I go by an alias

               Torry because I do not want the detainees to know my name and say it when

               they are masturbating or saying sexually vulgar things.

        18.    AI; another example, I will not enter the day room unless detainees are locked

               up. I avoid certain areas of the prison such as the basement, also known as

               tunnel, and the stairs because of limited camera security because I am

               concerned for my safety due to the sexual harassment.

        19.    The incident report and discipline process is undermined by the Jail and not

               effective. For example, in response to being told I was going to give them a

               charge, some detainees have said "ain't shit going to happen to us," and "I can

               do what I want to do, nobody going to do anything to me." I have also heard

               detainees say "I'm not going to go to the hole."

        20.   The sexual behavior and comments by male detainees toward me is

               unwelcome, offensive, harassing, humiliating, threatening, and caused me to

              fear for my safety.

        21.   I believe the problem is escalating. It didn't use to be like this.




                                                   5

         Decl. Ex. 227                                                   Plaintiffs 001401_REDACTED

                                                                                                Plaintiffs 001401
'   ,   "

            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
            true and correct and is based on my personal knowledge and beliefs.


                             11;?011




             Decl. Ex. 228                                                Plaintiffs 001402_REDACTED

                                                                                                 Plaintiffs 001402
DocuSign Envelope ID: 422FBF65-311B-49FF-A895-3ACF91AA1A4C




                                            GLORIA ELLIS DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Gloria Ellis. I am a Correctional Officer at the Cook County Jail

                     (“Jail”). I have worked at the Jail since December 16, 1989. I have worked in

                     various parts of the Jail, including: Division 4, Division 9, and External

                     Operations. I am currently assigned to External Operations and have been

                     in this assignment for approximately eight or nine years.

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties

                     include, but are not limited to: transporting detainees to and from lock up

                     and their divisions and transporting detainees to and from outlier courts. In

                     performing all of these duties, my job has required me to have interactions

                     with male detainees daily.

                     General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced: (a) detainees exposing their penises to me; (b) male

                     detainees purposefully masturbating at me or in front of me; and (c) crude or

                     sexual comments on a daily basis, including regular comments about how

                     they want to sexually assault me.




            Decl. Ex. 229

                                                                                                   Plaintiffs 001090
DocuSign Envelope ID: 422FBF65-311B-49FF-A895-3ACF91AA1A4C




                     Specific Incidents of Exposure

            4.       I most frequently witness detainees masturbating in the lockup area, on

                     division tiers, and in the Sheriff’s Office vehicle when I transport them to

                     outlier courts. Detainees masturbate constantly, like it is a habit.

            5.       Detainees pull out their penises and masturbate openly in the Sheriff’s Office

                     vehicle. For example, I recall an incident in the vehicle when a detainee

                     exposed his penis, masturbated, and made threatening sexual comments to

                     me, such as, “Bitch, I’m going to fuck you,” and, “Put my dick in your ass.”

                     That specific incident happened approximately three or four years ago, but

                     this type of behavior has happened more times than I could count.

            6.       I also recall an incident when I was working on a tier approximately three or

                     four years ago. I was going to turn the shower on for a detainee. He became

                     impatient and approached me at the door of the tier with his penis out,

                     masturbating.

            7.       Another occasion while I was working on a tier, a detainee stood on top of a

                     table and began masturbating at me.

                     Witnessing Harassment of Others

            8.       I have seen other women who work in the Jail experiencing the same or

                     similar sexual harassment. For example, I remember an incident when my

                     female partner and I experienced multiple detainees masturbating in front of

                     us and other female officers in the lockup area. When one detainee starts to

                     masturbate, they all do it. It is a follow the leader of the pack mentality. I do



                                                             2


            Decl. Ex. 230

                                                                                                    Plaintiffs 001091
DocuSign Envelope ID: 422FBF65-311B-49FF-A895-3ACF91AA1A4C




                     not recall the names of the other women who were there. This incident

                     occurred within the last three years.

                     Sexual Comments or Sexually Violent Comments

            9.       I hear crude or sexual comments from male detainees directed at me

                     frequently. In addition to the examples I gave regarding the incident in the

                     Sheriff’s Office vehicle, I recall a detainee told me, “Bitch, I want to fuck you

                     right now with this big dick.” Detainees have made many other crude and

                     sexual comments that are disgusting, and they are difficult for me to repeat.

                     Knowledge of Defendants

            10.      My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. For

                     example, I have verbally complained to my supervisors and written incident

                     reports several times.

            11.      Supervisors make no real effort to discipline the detainees or set

                     consequences for the sexual behavior toward women. When I wrote incident

                     reports, there was no outcome; nothing was done about the detainees’

                     behavior.

                     Complaints, Ineffectiveness of Complaining, and Discouragement

            12.      I have repeatedly verbally complained to my supervisors and wrote several

                     incident reports about the detainees exposing themselves and masturbating.

                     Supervisors have told me to “just write him up,” but they didn’t impose

                     consequences after I wrote the detainees up.



                                                             3


            Decl. Ex. 231

                                                                                                    Plaintiffs 001092
DocuSign Envelope ID: 422FBF65-311B-49FF-A895-3ACF91AA1A4C




            13.      For example, I wrote an incident report regarding the detainee who stood on

                     top of the table on a tier and started masturbating at me. I also wrote an

                     incident report regarding the shower incident when a detainee was

                     masturbating as he approached the door to the tier. Additionally, I have

                     written up detainees for masturbating in the holding area. To my knowledge,

                     nothing ever came of these write ups.

            14.      I felt discouraged from complaining and writing incident reports regarding

                     detainee masturbation because complaining did not stop the detainees’

                     behavior.

            15.      Incident reports are ineffective because the detainees know that the Jail

                     imposes no real consequences for masturbating at women. Detainees have

                     commented, “You’re just wasting your time telling on me.” The detainees are

                     emboldened by the lack of consequences and are not afraid of anything

                     happening to them. They laugh at me and think it is funny when I say I will

                     report them.

                     Lack of Training

            16.      I have never received training from the Cook County Sheriff’s Office

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee tries to rape me.




                                                             4


            Decl. Ex. 232

                                                                                                  Plaintiffs 001093
DocuSign Envelope ID: 422FBF65-311B-49FF-A895-3ACF91AA1A4C




                     Impact on Job Performance

            17.      The sexual harassment changed the way I do my job. For example, I avoid

                     eye contact with detainees, and that affects the safety and security of the

                     facility because I do not want to look in their direction.

            18.      The behavior by male detainees toward me is unwelcome, offensive,

                     harassing, humiliating, threatening, intimidating, and causes me to fear for

                     my safety.

                     Emotional Impact

            19.      As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. The harassment and masturbation at the Jail makes

                     working there extremely stressful. It affects my mental health; it causes me

                     to feel anxious and depressed. It has also affected my personal life. I go home

                     and think about the disgusting things that took place on the job and have to

                     talk to my family members about it because I am so affected by the behavior.

                     I am extremely fed up and angry about the lack of action to deter sexual

                     harassment within the Jail. Women employees have constantly talked about

                     the masturbation problem to superiors and nobody does anything. It is

                     difficult to do my job without the support of management and supervisors,

                     who are not addressing the problem.




                                                             5


            Decl. Ex. 233

                                                                                                   Plaintiffs 001094
DocuSign Envelope ID: 422FBF65-311B-49FF-A895-3ACF91AA1A4C




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 !✓ DocuSigned by:


            1/11/2019
            ____________________________
            Date
                                                                 L§~       F
                                                                 __________________________________
                                                                 Signature




                                                             6


            Decl. Ex. 234

                                                                                                  Plaintiffs 001095
DocuSign Envelope ID: 940349DC-7D56-462C-B894-E75CCE226842




                                          VICKI ESQUEDA DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Vicki Esqueda. I am a Correctional Officer at the Cook County

                     Jail (“Jail”). I started working at the Jail on approximately April 5, 2005. I

                     am currently assigned to Transportation, where I have worked since January

                     2017. I have also worked in receiving, Division 9, and Division 10, Central

                     Kitchen, Division 1, and Division 5.

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. As an officer assigned to

                     transportation, I am responsible for transporting detainees and staff in vans

                     and busses around the compound and to outlying Courts. I also have to escort

                     detainees in and out of the Courthouses and assure everyone’s safety during

                     detainee movement. As a transportation officer, I interact with male

                     detainees regularly, but not every day.

            3.       Before I was a transportation officer, my job duties included supervising the

                     detainees on the tiers, escorting detainees as needed throughout the

                     compound, participating in daily counts, and assisting staff in distributing

                     medication, food, and other necessities. In performing those duties, my job

                     required me to have interactions with male detainees on a daily basis.




            Decl. Ex. 235

                                                                                                      Plaintiffs 002170
DocuSign Envelope ID: 940349DC-7D56-462C-B894-E75CCE226842




                     General Description of Harassment

            4.       During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced detainees exposing their penises to me, male detainees

                     purposefully masturbating at me or in front of me, and crude or sexual

                     comments on a regular basis, which sometimes include threats of sexual

                     assault or rape.

                     Specific Incidents of Exposure

            5.       I most frequently witnessed detainees masturbating when I worked on the

                     tiers. In Division 9, detainees would stand in the shower area, looking at me,

                     and masturbating. Sometimes, we’d turn off the water supply to the shower

                     to try to get them to stop. When we did that, some of them would then just

                     walk out into the day room, full of soap, and keep masturbating while

                     watching us.

            6.       At count time in the divisions, we had to shine a flashlight into the cells to

                     count the detainees. When we looked inside, the detainees would be standing

                     there naked, masturbating.

            7.       When I sat in the bubble in Division 9, I could see detainees through the

                     chuckholes of their cells, naked, and masturbating while eyeing me through

                     the opening.

            8.       I remember another time in Division 9. I was working in the bubble,

                     watching the tiers, with another female colleague. A detainee stood on top of



                                                             2


            Decl. Ex. 236

                                                                                                      Plaintiffs 002171
DocuSign Envelope ID: 940349DC-7D56-462C-B894-E75CCE226842




                     a garbage can which was in front of the door to the shower area. He was fully

                     naked, masturbating, and looking at me and my female colleague.

            9.       Sometime in 2013, I was assigned to take some Division 9 detainees to Court

                     through the tunnel. I was at the back of the line, walking the detainees. One

                     of the detainees turned around, looked at me, and started masturbating.

            10.      On November 15, 2015, while working in Central Kitchen, I was escorting

                     detainees from Division 2 Dorm 4 to their jobs in Central Kitchen. When we

                     got there, I told them to line up for count, and detainee L. P. started taking

                     off his clothes. I told him he couldn’t do that; he started yelling at me and

                     charged me with hands swinging.

            11.      Once, when I was working in receiving, I had to guard the bullpen where the

                     detainees wait to go to court. We had protective custody detainees in one

                     bullpen, and one of the detainees opened up his yellow jumpsuit, pulled out

                     his penis, and started masturbating. A female sergeant, Sergeant Latham,

                     was there too and he was looking back and forth at both of us.

                     Witnessing Harassment of Others

            12.      I have seen other women who work in the Jail experiencing the same or

                     similar sexual harassment. A lot of times in Division 9, we’d have a female

                     officer at each end of the bubble. Often, my female colleague at the other end

                     would yell that someone was masturbating. I would have to go over and look

                     so she had someone to corroborate her story.




                                                             3


            Decl. Ex. 237

                                                                                                     Plaintiffs 002172
DocuSign Envelope ID: 940349DC-7D56-462C-B894-E75CCE226842




                     Sexual Comments

            13.      I hear crude or sexual comments and threats from male detainees directed at

                     me whenever I am around them. They always make inappropriate comments

                     about my body, like “look at that ass!” Sometimes they threaten me and say

                     things like, “I am going to rape your ass.” They also call me names: one

                     detainee said something like, “I am going to fuck the shit out of you, little-ass

                     white girl.” The scariest thing was when a detainee asked me what I would

                     do if he grabbed me and pulled me into his cell and shut the door.

                     Knowledge of Defendants

            14.      Supervisors and managers at the Jail know about the detainees’ behavior and

                     their sexual comments towards me and other women. I complained and wrote

                     incident reports that my supervisors saw. All of my supervisors knew what

                     was going on. All they would say was “what do you want me to do”? or “write

                     ‘em up.”

                     Ineffectiveness of complaining and writing disciplinary reports

            15.      I complained to my supervisors every time a detainee masturbated at me or

                     made verbal sexual threats. All they did was tell me to write them up.

                     Nothing changed as a result of my complaints.

            16.      I have probably filed at least 30 incident reports about detainee masturbation

                     and sexual misconduct. Most of them were when I was working in Division 9,

                     right when the masturbation got bad, around 2013. I also wrote up some

                     detainees while I was working in Receiving. Whether those reports led to



                                                             4


            Decl. Ex. 238

                                                                                                   Plaintiffs 002173
DocuSign Envelope ID: 940349DC-7D56-462C-B894-E75CCE226842




                     discipline or not, writing them did not have any effect on the detainees’

                     behavior. Eventually, the detainees ended up right back on the tier where I

                     was working, and some of them masturbated at me again and again.

            17.      When I would write them up, I’d have to wait for the hearing board to decide

                     whether they were guilty or not, and in the meantime they would stay on the

                     tier where I was working. After the hearings (and after serving any

                     sentence), they’d come back to the tier and then end up targeting me with

                     name calling and more bad behavior.

            18.      Especially in Division 9, to the detainees, Jail is Jail; it doesn’t matter to

                     them if they get sent to SMU or not. But they will still threaten me if I send

                     them there because they want to have control.

            19.      There was one time I wrote a detainee up for masturbating in the shower in

                     Division 9. The Sheriff’s Police came to interview me and asked if I wanted to

                     press charges. When I said yes, they told me that nothing would happen

                     because the detainee had already been shipped. They said that it would be a

                     waste of time and resources to bring him back to Cook County to face

                     criminal charges for public indecency because it was likely any sentence he’d

                     get would run concurrently with his other crimes. In other words, any

                     punishment that could result from a public indecency conviction would be

                     meaningless. I didn’t understand why they asked me if I wanted to press

                     charges if they weren’t willing to pursue it. I felt discouraged; there was no

                     point in writing him up if this was the outcome.



                                                             5


            Decl. Ex. 239

                                                                                                      Plaintiffs 002174
DocuSign Envelope ID: 940349DC-7D56-462C-B894-E75CCE226842




            20.      Once, I complained to a male sergeant. He threw up his hands and said “what

                     am I supposed to do? This is a jail – you’re going to see this.” Then he asked

                     me, “aren’t you used to this by now?”

                     Ineffectiveness of steps taken

            21.      The Sheriff has tried putting masturbating detainees in green jumpsuits, but

                     they are not effective at preventing masturbation. They can just take the

                     jumpsuit right off.

                     Lack of Training

            22.      I never received training from the Cook County Sheriff’s Office regarding how

                     to address the masturbation or sexual harassment by male detainees, how to

                     decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to rape me.

                     Impact on Job Performance

            23.      The sexual harassment changed the way I did my job. I often turned my back

                     to the cells in receiving so I couldn’t see the detainees masturbate. This made

                     it harder to keep the Jail safe.

            24.      The behavior by male detainees toward me was offensive, degrading,

                     intimidating, disgusting, aggravating, made me angry, and caused me to fear

                     for my safety.

                     Emotional Impact

            25.      As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. It affects my marriage. Sometimes when my husband



                                                             6


            Decl. Ex. 240

                                                                                                  Plaintiffs 002175
DocuSign Envelope ID: 940349DC-7D56-462C-B894-E75CCE226842




                     wants to get intimate, I am turned off because his language makes me think

                     of the detainees. I get angry more easily.

            26.      I don’t think the Sheriff has done anything about detainees’ masturbating at

                     and sexually harassing the female employees. I don’t think he cares. He’s

                     never in there to see it. He ignored all of our complaints. It felt like he just

                     wrote us off. The detainees still get visits and commissary after they are

                     disciplined for masturbating. If women press charges for being masturbated

                     at by detainees, the detainees only get time served. There are no real

                     consequences. The Sheriff does not seem to care about how this has impacted

                     us.




                                                             7


            Decl. Ex. 241

                                                                                                        Plaintiffs 002176
DocuSign Envelope ID: 940349DC-7D56-462C-B894-E75CCE226842




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 "   DocuSigned by:


            4/25/2019
            ____________________________                         __________________________________
                                                                 ~  74~
            Date                                                 Signature




                                                             8


            Decl. Ex. 242

                                                                                                  Plaintiffs 002177
DocuSign Envelope ID: 94EB9536-8E66-470D-87F3-793D2521F50B




                                      CATHERINE ESQUIVEL DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

             following is true and correct:

             1.      My name is Catherine Esquivel. I was a Correctional Rehabilitation Worker

                     (“CRW”) at the Cook County Jail (“Jail”) from July 10, 2006 through October

                     1, 2016. For the last year and a half I worked there, I was assigned to

                     Division 6. I have worked all over the Jail, in every division except Division

                     17. I started in Division 9, and then was assigned to Divisions 2, 3, 4, 5, 6,

                     8/Cermak, and 11, and substituted in Divisions 1 and 10. Even though I had

                     a regular assignment, I would also often have to cover for colleagues in other

                     divisions.

             2.      As a CRW at the Jail, I was responsible for responding to the detainees’

                     requests and/or grievances. The detainees would fill out request slips or the

                     officers would call me to deal with particular issues. Each morning, I would

                     collect slips from all my assigned tiers. If there were emergencies, such as

                     threats to the safety of detainees or officers, I would respond right away by

                     going to the superintendent or other staff in charge. Then, I would look for

                     slips that needed referrals to other departments, such as Cermak or the Law

                     Library. Finally, I would take the rest of slips for the tiers I was going to that

                     day, and write the response to each request on the slip. I would go on the tier

                     and call out each slip in alphabetical order to give the detainees the response

                     and explain it to them. Anyone else who needed to ask a question could also




             Decl. Ex. 243

                                                                                                    Plaintiffs 002178
DocuSign Envelope ID: 94EB9536-8E66-470D-87F3-793D2521F50B




                     approach me and talk to me. In performing all of these duties, my job

                     required me to have interactions with male detainees daily.

                     General Description of Harassment

             3.      During my employment at the Jail, I endured sexual harassment by male

                     detainees, which they directed at me and at other female employees. I

                     experienced many detainees purposefully masturbating at me or in front of

                     me, penis exposure, and heard inappropriate sexual comments directed at me

                     on a regular basis, including some threats of violence.

                     Specific Incidents of Exposure

             4.      I most frequently witnessed detainees masturbating on the tiers. I would call

                     a detainee to meet with me, and he would approach me with both of his

                     hands fully inside the front of his pants, cupping his penis. I would tell him,

                     “take your hands out of your pants,” but when he came back his hands would

                     likely be in his pants and on his penis again. This happened frequently and

                     regularly.

             5.      Once, when I was working in Division 9, I was collecting paperwork on the

                     tier when a detainee dropped his paperwork through the chuckhole on

                     purpose. I bent to pick it up, and all I saw was his penis—he had stuck his

                     penis right in front of the chuckhole so it would be right in my face as I bent

                     over to pick up the paperwork. When I complained to a coworker, she told me

                     “I have seen a lot of penises here.”




                                                             2


             Decl. Ex. 244

                                                                                                 Plaintiffs 002179
DocuSign Envelope ID: 94EB9536-8E66-470D-87F3-793D2521F50B




             6.      About once or twice a week, I’d get request slips covered by a dried or sticky

                     fluid which might have been semen. It was disgusting.

             7.      Within a year or two before I left, incidents were escalating more and more. I

                     remember the female CRW, Ms. McCoy, who was working in Division 10,

                     would tell me that the detainees would just come out on the floor of the tier

                     and expose themselves and start masturbating at the her and the female

                     officers. Incidents became more aggressive; the detainees were masturbating

                     more often and saying more threatening things. I also heard the officers were

                     getting more and more reluctant to address it for fear of being disciplined

                     themselves.

             8.      Another time, I checked in with the officer in the bubble in Division 9 to let

                     me in to the tier. The officer was writing up a detainee because he had

                     jumped on top of a table, pulled out his penis, and started masturbating

                     towards the officers in the bubble. He was a repeat offender. I heard he did

                     this on purpose so that he would get disciplinary action and delay his

                     movement into the state system.

                     Witnessing Harassment of Others

             9.      I know that other women who work in the Jail experience the same or similar

                     sexual harassment throughout the Jail. For example, at an inmate services

                     staff meeting sometime around the end of 2015, CRW Dildred McCoy, who

                     worked in Division 10, complained about how bad the masturbation had

                     gotten there, and how increasingly aggressive the detainees were getting. She



                                                             3


             Decl. Ex. 245

                                                                                                Plaintiffs 002180
DocuSign Envelope ID: 94EB9536-8E66-470D-87F3-793D2521F50B




                     told us that one time she was on the tier and 3 or 4 detainees surrounded her,

                     pulled out their penises, and started masturbating at her all at the same

                     time.

             10.     Once in another staff meeting, I remember one of my coworkers saying, “We

                     have seen too many penises!”

                     Inappropriate Sexual and Violent Comments

             11.     Detainees would often make comments that were said in a creepy and

                     sexually aggressive way. They’d leer at me and say, “Ms. E, you look really

                     good today,” or “Ms. E, you smell really nice.” Once a detainee asked me,

                     “why don’t you have a ring on your finger?” More than one detainee was able

                     to tell me what kind of perfume I was wearing, so I stopped wearing it.

             12.     In addition, they would often threaten me. A detainee once told me he knew

                     what kind of car I drove. He knew where it was parked. This made me afraid

                     that he would be able to find me when he got out and sexually assault me.

                     For a few years I wouldn’t wear my wedding ring because I didn’t want

                     detainees to think I was connected to anyone on the outside. I felt like, given

                     the opportunity, these detainees would sexually assault any woman, inside or

                     outside of the Jail.

                     Knowledge of Defendants

             13.      My supervisors know about the detainees’ sexual misconduct. The CRWs

                     complained about it in staff meetings to John Mueller, our deputy director,

                     and occasionally to Director Olson as well. It’s our job to report safety risks,



                                                             4


             Decl. Ex. 246

                                                                                                  Plaintiffs 002181
DocuSign Envelope ID: 94EB9536-8E66-470D-87F3-793D2521F50B




                     so word of the detainees’ sexually harassing behavior travelled fast amongst

                     CRWs and our supervisors. Sometimes the supervisors would tell us, “that’s

                     the nature of the Jail.” Most of the time, they would say that our only

                     recourse was to press charges. I didn’t press charges because I didn’t want to

                     go home thinking that someone dangerous knew I had pressed charges

                     against them.

                     Incident Reports and/or Complaints

             14.     When I complained about the sexual harassment, my supervisors didn’t do

                     anything. When my supervisor suggested we file criminal charges, I said,

                     “why is it up to us to file charges once we have reported it?” I thought that

                     the Sheriff’s police should help us when these things happened and take

                     responsibility.

             15.     I was not able to write my own incident or disciplinary reports in CCOMS.

                     The CRWs did not have formal complaint forms either. Towards the end of

                     my employment, they told us we could email incidents to our supervisors, but

                     I do not know what, if anything, ever resulted from sending emails. I was also

                     afraid to file charges against detainees because I felt unprotected.

                     Masturbation had become an acceptable form of intimidation and I was

                     afraid of increased activity and retaliation.

                     Ineffectiveness of Complaining and Discouragement

             16.     Shortly after I started working at the Jail, I was sexually assaulted by an

                     officer (Officer Matos). After more than a year, he got fired. At the time, John



                                                             5


             Decl. Ex. 247

                                                                                                  Plaintiffs 002182
DocuSign Envelope ID: 94EB9536-8E66-470D-87F3-793D2521F50B




                     Mueller and Rashonda Carroll were in charge of the department. I was told

                     that Internal Affairs would “take care of it” and there was no need to file

                     charges against him. After interviews with the Inspector General and the

                     Sheriff’s police, I realized I could press charges and did. For several years

                     after that, the officers treated me differently and acted angry that I had “put

                     paper” on their colleague. This was my reputation around the compound and

                     the officers treated me differently because I did that. This experience made

                     me fear retaliation for complaining about anything, especially sexual

                     harassment. This experience made me wary of complaining and contributed

                     to my feeling that I was unprotected.

             17.     The detainees know what they are doing. They masturbate and expose

                     themselves on purpose; it can be really scary.

             18.     There is a clear lack of response from administrators regarding the sexual

                     harassment of staff by detainees. It should not be our responsibility to take

                     action to stop it – the sheriff’s office should protect us.

             Lack of Training

             19.     I never received training from the Cook County Sheriff’s Office regarding how

                     to address the masturbation or sexual harassment by male detainees, how to

                     decrease the opportunities for detainees to touch themselves, or how to

                     respond if a detainee tries to rape me. The only thing I was ever told was to

                     report incidents to my supervisor.




                                                             6


             Decl. Ex. 248

                                                                                                 Plaintiffs 002183
DocuSign Envelope ID: 94EB9536-8E66-470D-87F3-793D2521F50B




             20.     I heard that before I started, there was an attempted rape of a CRW. Because

                     of this and the training I got when I was hired, I thought there was zero

                     tolerance for sexual harassment. That’s why I reported the incident when the

                     officer sexually assaulted me. However, that training did not cover sexual

                     harassment by detainees and did not end up giving me the tools I needed to

                     assist my employer in preventing me from being sexually harassed in the

                     workplace.

                     Impact on Job Performance

             21.     The sexual harassment changed the way I did my job. When I walked around

                     the Jail, I was constantly looking around and staying on high alert. I had to

                     have a heightened awareness of my surroundings. I could not depend on the

                     officers to be watching my back. I changed how I serviced a tier in order to

                     protect myself.

             22.     For example, I would never go upstairs on a tier if a detainee was out talking

                     to one of the detainees who was locked in his cell. I would always try to make

                     sure the officer in the bubble had a clear view of me – detainees had to stand

                     in a specific spot so that they weren’t blocking the officer’s view. Occasionally

                     if the detainees seemed like they were about to masturbate or misbehave, I

                     would just leave the tier. This thwarted my ability to do my job and help the

                     detainees who needed me.




                                                             7


             Decl. Ex. 249

                                                                                                   Plaintiffs 002184
DocuSign Envelope ID: 94EB9536-8E66-470D-87F3-793D2521F50B




             23.     The behavior by male detainees toward me was disgusting, revolting,

                     intimidating, and caused me to fear for my safety. I was always cautiously

                     aware of my surroundings and couldn’t understand why this was happening.

                     Emotional Impact

             24.      As a result of the frequent sexual harassment, I suffered emotional distress.

                     The harassment and masturbation at the Jail made working there extremely

                     stressful. It’s harder to sleep at night. I worry about my daughters’ safety

                     because detainees may be able to find me and my family.

             25.     Once I was in line at the gas station and I heard a man say, “Ms. E!” He tried

                     to engage me in conversation. I didn’t remember his name, but he was

                     definitely a detainee at the Jail because no one else calls me that, and told me

                     what division he was in. That was unsettling and frightening.

             26.     I worry about what I hear my former coworkers telling me about how things

                     are escalating – any one of them could be sexually assaulted. I am insulted

                     that the sheriff did not and does not have our back.

             27.     The well-being and safety of staff is the Sheriff’s responsibility, but he is not

                     taking care of us. I don’t know of any other work places where people could

                     act like this and get away with it. I do not understand why the Sheriff cannot

                     press charges when detainees commit the clear offense of public indecency in

                     the Jail. We should not have to take responsibility ourselves for stopping this

                     – once we report it, the Sheriff should be accountable for it.




                                                             8


             Decl. Ex. 250

                                                                                                   Plaintiffs 002185
DocuSign Envelope ID: 94EB9536-8E66-470D-87F3-793D2521F50B




             28.     We were told that the only thing we could do was go ourselves to press

                     criminal charges. This was never a real option because we are vulnerable; the

                     detainees know who we are and how to find us to retaliate. I felt like the

                     Sheriff was abdicating his role as keeper of the jailhouse.




                                                             9


             Decl. Ex. 251

                                                                                               Plaintiffs 002186
DocuSign Envelope ID: 94EB9536-8E66-470D-87F3-793D2521F50B




             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
             is true and correct and is based on my personal knowledge and beliefs.

                                                                  1 /DocuSigned by:

             4/11/2019
             ____________________________                         L__________________________________
                                                                    ~
             Date                                                  Signature




                                                             10


             Decl. Ex. 252

                                                                                                    Plaintiffs 002187
DocuSign Envelope ID: FA1B9169-6A7C-4BDC-9076-A414F936A825




                                        LYNETTE FLOWERS DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Lynette Flowers. I am a Court Services Deputy at the Leighton

                     Courthouse (“Courthouse”). I have worked at the Courthouse since

                     approximately September 18, 1995. I have primarily worked in courtrooms

                     307 and 702.         I am currently assigned to courtroom 702 and have been

                     working there for the past nine to ten years.

            2.       As a Court Services Deputy at the Courthouse, I am responsible for the safety

                     and security of detainees being held in holding cells behind my assigned

                     courtroom, attorneys who consult with the detainees, and individuals in the

                     courtroom, including courtroom personnel and civilians. My primary duties

                     are to escort detainees to and from court and secure and monitor them in

                     holding cells. My job requires me to interact with male detainees on a daily

                     basis.

            General Description of Harassment and Specific Incidents of Exposure

            3.       Male detainees sexually harass me by exposing their penises to me and

                     routinely making crude or sexual comments. Detainees regularly call me a

                     “bitch,” comment about my lips in reference to oral sex and make other

                     sexually explicit comments about my body.

            4.       I have witnessed detainees expose their penises while they are in the holding

                     cells behind the courtrooms.. I have observed that within the last few years




            Decl. Ex. 253

                                                                                               Plaintiffs 001278
DocuSign Envelope ID: FA1B9169-6A7C-4BDC-9076-A414F936A825




                     detainees      have     become          blatant   about   exposing   their   penises   and

                     masturbating in the holding cells.

            5.       I specifically recall two times detainees directly exposed themselves to me in

                     approximately late 2016 or early 2017 while I was walking through the

                     holding area behind courtroom 702. On both occasions, when the detainees

                     saw me, they exposed their penises as I was walking by. I do not recall other

                     specifics of the incidents because I try to block them out.

            6.       I try to avoid interaction with the detainees in the holding cells. I can often

                     see their hands on their laps or in their pants rubbing or touching themselves

                     – it is obvious what they’re doing. I avoid interacting with them directly

                     because I worry that giving them any attention might make them expose

                     themselves to me again.

            Witnessing Harassment of Others

            7.       Detainees similarly sexually harass other women who work throughout the

                     Leighton Courthouse. A number of my coworkers have told me about

                     incidents they experienced. For example, Deputy Tawanda Wilson, Deputy

                     Sue Plasencia, and Deputy Esther Jones are some of the women who have

                     told me about exposure or masturbation incidents that happened to them. I

                     also know that Deputy Balvina Ranney has been subjected to the detainees’

                     behavior because she is assigned to the courtroom next to mine. Additionally,

                     I have been with female coworkers when detainees made crude and sexual

                     comments to us.



                                                                   2


            Decl. Ex. 254

                                                                                                            Plaintiffs 001279
DocuSign Envelope ID: FA1B9169-6A7C-4BDC-9076-A414F936A825




            Sexual and Sexually Violent Comments

            8.       Detainees have made crude or sexual comments to me more times than I

                     could count. One specific sexual comment I recall is a detainee telling me, “I

                     bet your stuff is good.” Detainees also regularly comment on my lips being

                     full and allude to oral sex. Detainees catcall me on a regular basis when I

                     walk by the holding cells.

            9.       Detainees frequently call me a “bitch” and have said, “Fuck you, bitch.” Often

                     when they call me a “bitch” it is after I ignore them when they try to talk to

                     me. I ignore them because I do not want to be harassed.

            Knowledge of Defendants

            10.      My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women because I complained. I verbally

                     complained to my supervisor when a detainee exposed his penis to me in

                     approximately late 2016 or early 2017. I believe the supervisor I complained

                     to was Sergeant “Q” (Quimque, male).

            Ineffectiveness of Complaining and Discouragement

            11.      When I did complain to my supervisor about a detainee exposing his penis to

                     me, he did nothing to immediately address it. I do not know whether my

                     supervisor did anything with my verbal complaint after the fact. No one

                     followed up with me.

            Ineffectiveness of Steps Taken




                                                             3


            Decl. Ex. 255

                                                                                                Plaintiffs 001280
DocuSign Envelope ID: FA1B9169-6A7C-4BDC-9076-A414F936A825




            12.      The few steps that have been taken to address the harassment have been

                     ineffective. For example, I have seen detainees who are required to wear

                     green jumpsuits walk around with their jumpsuits open. The front is closed

                     with Velcro and detainees can open them all the way down to the crotch.

            Lack of Training

            13.      I have never received training from the Cook County Sheriff’s Office

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee tries to rape me.

            Impact on Job Performance

            14.      The sexual harassment changed the way I do my job. I am apprehensive at

                     work because I never know what a detainee is going to do next. I avoid

                     interacting with detainees directly unless I have to. I do not make eye contact

                     with them unless I have to get a specific detainee for court. Because I know

                     how often male detainees harass female deputies, I often ask my male

                     partner to escort male detainees, unless he is busy with another detainee.

            15.      The male detainees’ conduct is offensive, harassing and humiliating to me. I

                     fear what would happen if there was not a cell separating me from the

                     detainees. The thought of that makes me feel unsafe at work.

            Emotional Impact

            16.      The sexual harassment has caused me emotional distress. It makes working

                     at the Courthouse extremely stressful. Law enforcement is already a stressful



                                                             4


            Decl. Ex. 256

                                                                                                  Plaintiffs 001281
DocuSign Envelope ID: FA1B9169-6A7C-4BDC-9076-A414F936A825




                     profession. When you have to deal with additional unnecessary issues, like

                     detainees constantly sexually harassing you, it adds to the stress level. The

                     Sheriff’s Office should be doing everything in its power to make female

                     employees feel safe and secure in order to do our jobs. A detainee exposing his

                     penis to me at work is the last thing I should have to worry about. I keep

                     what is going on at work bottled up and do not want to discuss it with my

                     family. I am extremely fed up with the lack of action to deter detainee sexual

                     harassment within the Courthouse.




                                                             5


            Decl. Ex. 257

                                                                                                 Plaintiffs 001282
DocuSign Envelope ID: FA1B9169-6A7C-4BDC-9076-A414F936A825




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 G   DocuSigned by:


            3/1/2019
            ____________________________
            Date
                                                                 l!.c! ~
                                                                 __________________________________
                                                                 Signature




                                                             6


            Decl. Ex. 258

                                                                                                  Plaintiffs 001283
DocuSign Envelope ID: 43177924-252A-41A9-9AA7-408657B37A6B




                                          TRACIE GARMON DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

             following is true and correct:

             1.      My name is Tracie Garmon. I was a correctional officer at the Cook County

                     Jail (“Jail”). I worked at the Jail from approximately June 16, 1998 through

                     June 30, 2018. My last assignment was in External Operations (“Ex-ops”),

                     where I worked since at least 2013. I had various assignments in Ex-ops,

                     including providing security at Stroger Hospital and working at the gates of

                     the Jail compound. I also worked overtime in the divisions during that time,

                     mostly in Division 10 and Division 5. Earlier in my career, I worked in

                     Divisions 4, 6, and 9 and in Receiving.

             2.      As a correctional officer at the Jail, I was responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention. For

                     example, in Ex-Ops, I checked IDs and searched people coming into the

                     compound and guarded detainees who needed medical attention at Stroger

                     Hospital. When I worked in the divisions, my job duties included keeping

                     detainees safe on the tiers, making sure detainees got the meals and medical

                     attention they needed, and transporting detainees throughout the compound.

                     In these assignments, my job has required me to have interactions with male

                     detainees daily.




             Decl. Ex. 259

                                                                                                   Plaintiffs 002193
DocuSign Envelope ID: 43177924-252A-41A9-9AA7-408657B37A6B




             General Description of Harassment

             3.      During my employment at the Jail, I endured sexual harassment by male

                     detainees, which they directed at me and at other female employees. I

                     experienced detainees exposing their penises to me, male detainees

                     purposefully masturbating at me or in front of me, and crude or sexual

                     comments often.

             Specific Incidents of Exposure and Harassment

             4.      While working in Ex-Ops, I most frequently witnessed detainees

                     masturbating and exposing their penises in the bullpen at Stroger. The

                     detainees who came to see the doctor would wait in the bullpen before and

                     after their doctors’ appointments with their penises hanging out of their

                     pants, masturbating at me and other women.

             5.      Sometimes I would go to check on detainees in their hospital rooms and they

                     would pull out their penises when they saw me coming.

             6.      I once took a detainee to the emergency room in Stroger. This detainee had

                     been in the hole for masturbation. He was laying on a gurnee and rubbing

                     his penis. When the female doctor went in to examine him, I heard her cry

                     out and say “don’t touch me!” I am pretty sure he grabbed her hand and put

                     it on his penis.

             7.      Once in late 2016, I was working overtime in Receiving when a riot almost

                     broke out. For some reason, all of the maximum security detainees from

                     Division 9 and 10 came down to the bullpen on their way to court at the same



                                                             2


             Decl. Ex. 260

                                                                                                 Plaintiffs 002194
DocuSign Envelope ID: 43177924-252A-41A9-9AA7-408657B37A6B




                     time. This was not supposed to happen and it created a dangerous situation

                     for us. When the detainees came down, many of them were masturbating and

                     making inappropriate sexual comments while generally refusing to follow

                     orders and lock up in an orderly fashion. We somehow managed to get them

                     all into the bullpen. We did not expect this. We were short-staffed and I was

                     scared that something bad was going to happen.

             8.      I often worked overtime in Division 10. At count time, the detainees would

                     stand by the door of the cell with their penis out. They knew I was coming

                     and would purposefully expose their penises when I went by. Sometimes I

                     would creep up quietly to do the count so I wouldn’t see as many penises.

             Witnessing Harassment of Others

             9.      I have seen other women who work in other positions experiencing the same

                     or similar sexual harassment throughout the Jail. My female colleagues and I

                     would discuss our experiences with masturbation and exposed penises all the

                     time.

             10.     When I worked Ex-Ops at the offsite hospitals, detainees often had to be in a

                     room by themselves with female medical staff, and I heard they would pull

                     out their penises or masturbate. For example, one time at Stroger, the dental

                     X-Ray technician told me that when she was taking x-rays of a detainee, he

                     pulled out his penis.

             11.     One of my female colleagues who worked at the desk in Stroger wrote a

                     report about how the detainees in the bullpen sexually harassed her all the



                                                             3


             Decl. Ex. 261

                                                                                                  Plaintiffs 002195
DocuSign Envelope ID: 43177924-252A-41A9-9AA7-408657B37A6B




                     time. Every time she looked up, she saw a penis. I didn’t know why she

                     didn’t like working at the desk until I covered for her once and saw it myself.

             Sexual and Sexually Violent Comments

             12.     I heard crude or sexual comments from male detainees directed at me often.

                     While I was guarding the bullpen at Stroger, detainees would say, “suck my

                     dick!” Detainees have told me I have a big ass and have said things to me

                     like “I got something for you,” or “I have a big dick.”

             Knowledge of Defendants

             13.     My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women, because we complain. Everyone

                     knows about it. Even worse, once we complain, supervisors assign women to

                     work with detainees who are known masturbators, or to take assignments in

                     areas where women are often verbally sexually harassed, without taking any

                     precautions to protect us against sexual harassment

             14.     The supervisors make no effort to discipline the detainees or set

                     consequences for the sexual behavior toward women. They don’t want to do

                     the work to write the detainee up because it creates a lot of paperwork. So

                     many inmates are suing officers; the supervisors are scared of making a

                     mistake. It’s safer not to take action.

             15.     I have also heard officers tell detainees that if they stop masturbating, they’ll

                     get an extra sandwich. Rewarding them is easier than writing them up.




                                                             4


             Decl. Ex. 262

                                                                                                   Plaintiffs 002196
DocuSign Envelope ID: 43177924-252A-41A9-9AA7-408657B37A6B




             Ineffectiveness of Writing Incident Reports and Complaining

             16.     Throughout my time at the Jail, it was clear that complaining about things

                     led to retaliation. When I complained, I would be called lazy or be given bad

                     assignments. I was afraid to complain about detainee sexual harassment

                     because I felt like my supervisors would just give me bad assignments if I

                     did. After the near riot in Receiving in late 2016, I especially saw that my

                     supervisors had the power to assign me places that would make my job much

                     harder.

             17.     On top of retaliation by my supervisors, I was afraid of how the detainees

                     would react if I wrote them up. Towards the end of my time at the Jail, it felt

                     like any complaint of poor treatment by a detainee would lead to discipline of

                     the officer who took action against them, even if it wasn’t substantiated.

             Lack of Training

                     I never received training from the Jail regarding how to address the

                     masturbation or sexual harassment by male detainees, or how to respond if a

                     detainee tried to rape me. Sometime around late 2017 or early 2018, I went to

                     an inservice class where we were told to write up detainees and file criminal

                     charges for masturbation, but the training did not provide any detail about

                     how to do it or what we should do in those situations.

             Impact on Job Performance

             18.     The sexual harassment changed the way I did my job. I had to work really

                     hard not to react to the sexual harassment because if I did, it would escalate.



                                                             5


             Decl. Ex. 263

                                                                                                    Plaintiffs 002197
DocuSign Envelope ID: 43177924-252A-41A9-9AA7-408657B37A6B




                     It heightened my awareness of my situation and made me always conscious

                     of security measures.

             19.     Furthermore, the harassment changed the way I dress at work. I tried to

                     wear a longer jacket that would cover my butt. But it didn’t matter what I

                     wore. The detainees still harassed me.

             20.     The behavior by male detainees toward me was offensive, humiliating,

                     degrading, demeaning, and caused me to fear for my safety. This Jail is

                     completely out of control; I fear it is just a matter of time before someone gets

                     raped.

             Emotional Impact

             21.     The sexual harassment affected my personal life. I am afraid of being

                     sexually harassed everywhere I go. I don’t like to go out too much.

             22.     The Sheriff should have safety of both the detainees and the officers as his

                     first priority. However, it seems like he only focuses on the safety of the

                     detainees. I don’t understand his ideology. It feels like the Sheriff has

                     empowered the detainees to work against us.




                                                             6


             Decl. Ex. 264

                                                                                                    Plaintiffs 002198
DocuSign Envelope ID: 43177924-252A-41A9-9AA7-408657B37A6B




             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
             is true and correct and is based on my personal knowledge and beliefs.



            4/1/2019
             _____________________________                       __________________________________
             Date                                                Signature




                                                             7


             Decl. Ex. 265

                                                                                                  Plaintiffs 002199
DocuSign Envelope ID: 4ECFFFC0-7BBD-4B92-A00A-AC4279ECFE85




                                         GRACIE GARNER DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Gracie Garner. I am a Correctional Officer at the Cook County Jail

                    (“Jail”). I have worked at the Jail since approximately August of 1995. I have

                    worked in different parts of the Jail over the years (Divisions 1, 5, 6, 11, and

                    Laundry). From 2012 to 2014 or 2015, I was assigned to Division 6. From 2015

                    until April of 2018, I worked in Division 11. Since then, I have been assigned

                    to the Laundry Department (“Laundry”).

            2.      As a Correctional Officer, I am responsible for the safety and security of

                    detainees being held in pre-trial detention at the Jail, as well as maintaining

                    order within the facility. My primary duty in Laundry is to collect dirty laundry

                    and distribute clean laundry. When I worked in Division 6 and Division 11, my

                    duties included releasing and returning detainees to their cells, supervising

                    them in the dayroom, counting detainees, and escorting them to and from other

                    locations on the compound. In performing all my duties, I am required to

                    interact with male detainees routinely.

            General Description of Harassment and Specific Incidents of Exposure

            3.      I have been subjected to sexual harassment by male detainees including

                    exposing their penises, masturbating, and making crude or sexual comments.

                    During the time that I worked in Division 11 from around 2015 to 2018, when




            Decl. Ex. 266

                                                                                                  Plaintiffs 002188
DocuSign Envelope ID: 4ECFFFC0-7BBD-4B92-A00A-AC4279ECFE85




                    I would go around to count the detainees, multiple detainees would stick their

                    penises in the chuckholes. When I ordered the detainees to remove their

                    penises from the chuckhole, they would laugh. In Division 6 when I would go

                    around to count detainees, they would lie on their beds and masturbate or

                    stand by the window masturbating, at times, completely naked. It is shocking.

            4.      I recall an incident in Division 11 when a detainee pulled out his penis and

                    masturbated at me in the chuckhole. He almost ejaculated on me. I had to move

                    quickly away from the door before he ejaculated. It was disgusting. I wrote an

                    incident report, but he was about to be shipped to the Illinois Department of

                    Corrections. Nothing happened after that.

            Sexual and Sexually Violent Comments

            5.      Detainees also sexually harass me by making sexual and sexually violent

                    comments to me. I recall in Division 11, detainees would say things like, “Bitch,

                    you gonna suck my dick,” and, “Bitch, I killed my momma. I will rape and kill

                    you.”

            Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

            6.      My supervisors know about the detainee sexual harassment because I have

                    complained, both verbally and in writing. Because the detainees have not

                    received any consequences after my complaints, I feel extremely discouraged

                    from complaining.

            7.      I feel like it is an accepted idea around the Jail that complaining does nothing

                    and paperwork doesn’t go anywhere. Even one of my sergeants told me that an



                                                             2


            Decl. Ex. 267

                                                                                                  Plaintiffs 002189
DocuSign Envelope ID: 4ECFFFC0-7BBD-4B92-A00A-AC4279ECFE85




                    incident I wrote up, “ain’t going nowhere.” I feel that we are expected to get

                    used to it or ignore it; the detainees’ sexual harassment of me and my female

                    coworkers has become the norm. The lack of support from my supervisors

                    regarding the detainee sexual harassment discouraged me from writing up

                    detainees.

            Lack of Training

            8.      I have never received training from the Cook County Sheriff’s Office

                    specifically regarding how to address the masturbation or sexual harassment

                    by male detainees, how to decrease the opportunities to repeat the behavior, or

                    how to respond if a detainee tries to rape me. The general message within the

                    Jail is that the sexual harassment is just something you have to deal with as

                    a part of our job.

            Impact on Job Performance

            9.      The sexual harassment has changed the way I do my job. I wear loose fitting

                    clothes so that it does not cling to my body and draw attention to me. I also

                    wear a sweater around my waist. When I worked on the tiers, I would always

                    announce myself as a female when I went around to count, hoping that the

                    detainees would get dressed. Instead, they purposefully exposed themselves

                    and masturbated because they knew a female was coming. The detainees’

                    sexual misconduct is really disrespectful.




                                                             3


            Decl. Ex. 268

                                                                                                Plaintiffs 002190
DocuSign Envelope ID: 4ECFFFC0-7BBD-4B92-A00A-AC4279ECFE85




            Emotional Impact

            10.     The sexual harassment has impacted me emotionally. It has changed the way

                    I think about men in general. After experiencing detainees expose themselves

                    and masturbate in front of me, I have become jaded toward all men – as if this

                    is something that all men do. I have to intentionally try not to think about men

                    that way. When I first started at the Jail, I was naïve; now, I am hardened by

                    the detainees’ behavior. The Sheriff’s Office has not been supportive of me and

                    other female officers regarding the detainee sexual harassment. It is not fair

                    to us.




                                                             4


            Decl. Ex. 269

                                                                                                 Plaintiffs 002191
DocuSign Envelope ID: 4ECFFFC0-7BBD-4B92-A00A-AC4279ECFE85




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            4/15/2019
            ____________________________                         __________________________________
            Date                                                 Signature




                                                             5


            Decl. Ex. 270

                                                                                                  Plaintiffs 002192
                                 PATRICIA DIANNE GREEN

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Patricia Dianne Green. I am a clinical registered nurse at the

       Cook County Jail (“Jail”). I have worked at the Jail since approximately

       October 26, 2015. I have worked in various parts of the Jail in my role as

       clinical registered nurse, including: Divisions 2, 3-North, 10, and 11. I

       primarily work in Division 10, where I experience severe sexual harassment.

2.     As a clinical registered nurse at the Jail, I am responsible for the safety and

       health of individuals being held at the Jail in pretrial detention. For example,

       my job duties include, but are not limited to, assessing all detainees and their

       medical needs, especially if they have injuries or have been assaulted. In

       Division 10, I am one of two charge nurses assigned to work 3:00 PM-11:30

       PM shift (second shift). When I am charge, I delegate work to other medical

       staff. I also visit detainees on the tier with DOC escorts to distribute their

       scheduled medication.

3.     I experience sexual harassment from inmates at the Jail, including: (a)

       detainees intentionally exposing their penises to me; (b) male detainees

       masturbating at me or in front of me on purpose; and (c) crude or sexual

       comments on a daily basis.

4.     Inmates make frequent comments about wanting to have sex with me. They

       ask, “Are you married?” and make comments about what they want to do to




Decl. Ex. 271

                                                                                        Plaintiffs 001136
       me sexually. For example, once an inmate said, “wait till you see my dick,”

       and then went behind the glass partition on the tier and started

       masturbating at me and rubbing his penis against the glass. I told a male

       officer and he acted as if he didn’t see the male detainee inappropriately

       exposing himself. Male DOC staff often act like they do not see detainees

       masturbating. I did not ask for an incident report at this time because I have

       asked for them in the past and nothing was done about the behavior. It just

       continues, unresolved, and the male officers escorting me never offer to write

       incident reports.

5.     On a regular basis, there are about 45 or 50 inmates that need to be

       medicated on each tier. I, as a county nurse, have to go to at least four tiers

       per day to medicate detainees. On almost every tier, there are male inmates

       masturbating every day. I attempt to perform my job duties and avoid eye

       contact with the inmates masturbating. The mostly male DOC staff does

       nothing to stop the behavior, even when they are well aware.

6.     Division 10, detainees also make sexual advances at me. For example, one

       inmate wrote me a letter describing wanting to have sex with me when he is

       released from the Jail, talking about how he dreams about different ways of

       having sex with me and wants a relationship with me. I reported this

       incident to a male sergeant and gave him the letter. I never received a call

       from an investigator about pressing charges. One of the male officers told me

       that the detainee was temporarily moved to a different division. Several



                                           2


Decl. Ex. 272

                                                                                      Plaintiffs 001137
       weeks later, I saw the same detainee on another tier while I was covering for

       another nurse.

7.     I have seen other women being subjected to the same or similar types of

       sexual behavior. For example, detainees are not disciplined for making

       comments or lewd gestures. Besides masturbation, myself and other women

       working at the jail endure, comments, eye winks, cat calls, and men trying to

       have sex with us. I do my best to ignore this behavior; however, it should not

       be tolerated by the administration or the officers.

8.     Inmates make graphic sexual comments to me on a regular basis. I have even

       received threats when I attempt to ignore their behavior. When inmates come

       to the medication cart, I frequently hear sexual comments like, “I wanna fuck

       you,” and “wait till you see my dick,” and comments about what inmates want

       to do to me sexually. Occasionally, male correctional officer escorts will be in

       a conversation with the male tier officer instead of paying attention to me or

       the detainees’ sexual comments. The male detainees go undisciplined.

9.     In my experience, the inmates recognize new faces and seem to be more

       sexually aggressive with new nurses. As I have gotten to know some of the

       detainees, explicit sexual comments have become less frequent. Still, they

       continue to masturbate constantly.

10.    I have asked officers to write incident reports for me in the past, especially

       when I was a new nurse. After no action was taken to discipline the

       detainees, I stopped bothering with the reports because I have never received



                                            3


Decl. Ex. 273

                                                                                        Plaintiffs 001138
       any responses. Some of male officers complain that reports require too much

       paperwork and are too time consuming. I received a call from an investigator

       once; however, it was six months after the incident occurred and I couldn’t

       remember the detainees name because there had been so many additional

       incidents since that time. Due to the lengthy response time, I stopped

       reporting incidents. The sexual behavior is minimized and accepted by

       management as a part of working at Cook County Jail.

11.    Incident reports are ineffective because the detainees know that the Jail

       imposes no real consequences for masturbating at women. For example,

       once, when attempting to distribute medication, I witnessed an inmate

       ejaculating on one of my female coworker’s hands. Even in this extreme

       situation, after reporting the detainee, there was no enforcement of discipline

       and no change in the workplace environment for women.

12.    As nurses, we learned to put the pill cup on the table rather than handing it

       directly to the detainee because they will touch you sexually or make sexual

       gestures.

13.    After distributing medication, we have to ask inmates to open their mouths

       to check if they swallowed the pills. Inmates make sexual movements with

       their mouths during pill check. This behavior by male detainees makes me

       feel uncomfortable, violated, and disrespected as a nurse. I expect my

       managers and supervisors to do something to try to help with the sexual

       harassment, but since they are all women, they are victims as well. The



                                          4


Decl. Ex. 274

                                                                                     Plaintiffs 001139
       sexual harassment and masturbating really affects the women working at the

       Jail because it is so disrespectful.

14.    I have never received training regarding how to address the masturbation or

       sexual harassment by male inmates, how to decrease the opportunities to

       repeat the behavior, or how to respond if a detainee tries to rape me.

15.    The Jail’s solutions to masturbation and harassment are ineffective.

       Detainees who have been written up for masturbation are given green

       jumpsuit and color-coded IDs. This does nothing to deter masturbation

       because detainees do not wear the jumpsuits properly and the dress code is

       not enforced.

16.    The harassment impacts my ability to do my job by altering the work

       environment. For example, I limit my contact with inmates as much as

       possible and I am much more alert to my safety and the lack of safety

       precautions taken at the Jail. I sometimes dread coming to work because

       this behavior is so disrespectful and devastating. It is viewed as normal

       behavior and I often regret coming into work.

17.    Because of the constant sexual harassment, I no longer work in Division 10.

       I moved to Division 11, so I do not deal with masturbation incidents as much

       anymore. The sexual harassment and exposure are devastating and

       frustrating. I got very tired of going into work because of the sexual

       harassment. A lot of the time when I worked in Division 10, if I knew we

       were overstaffed, I would take a sick day so that I didn’t have to deal with the



                                              5


Decl. Ex. 275

                                                                                    Plaintiffs 001140
18.    All nurses deal with sexual harassment and masturbation, so we rotate days

       off so that each woman gets a break from the sexual harassment. Taking a

       day off is often helpful and I can relieve some of my work frustration because

       I am not exposed to the harassment that day. I often get anxiety and slight

       headaches because of the sexual harassment. I am much more alert.

       Recently I was moved back to Division 11. I have less exposure to

       masturbation; however, the sexual harassment continues.




                                          6


Decl. Ex. 276

                                                                                   Plaintiffs 001141
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  01/15/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 277

                                                                                           Plaintiffs 001142
                      DECLARATION OF DIONNE GRIGGS

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Dionne Griggs. I am a correctional officer/deputy sheriff at the

       Cook County Jail (“Jail”). I have worked at the Jail since approximately June

       1993. I have worked in various parts of the Jail in my role as correctional

       officer, including: Division 1, 2, 4, 5, 6, 9, 10, and Cermak. I mainly worked

       in Division 2 for 24 years until around November 2017 and Division 4 from

       November 2017 to May 2018. I currently work in External Operations.

2.     In my job, I am responsible for the safety and security of individuals being

       held at the Jail in pretrial detention. For example, I supervise detainees’

       daily activities, inspect cells, release detainees from their cells into the day

       room of the tier, and supervise them when they reenter their cells at the end

       of my shift. I am required to have interactions with male detainees all day,

       every day.

3.      Male detainees sexually harass me. They expose their penises to me,

       masturbate at me, and sexually threaten me or use sexual language about

       me. The verbal sexual attacks happen every day or almost every day. When

       I go in for count, inmates make sexual comments about want they want to do

       me sexually. I am usually the only female on the officer staff for the count;

       so, male inmates make comments about sexually assaulting me and having

       sex with me.




Decl. Ex. 278

                                                                                          Plaintiffs 001438
4.     Inmates masturbate at me when I enter the dorms for detainee count.

       Detainees purposely prolong my visit, distract me so I lose count, and

       purposefully wear their underclothes or no clothes when it is time for me to

       enter the room. They try to get me to stay longer so they can masturbate at

       me. Detainees wait to use the restroom until minutes before the count, so

       that my stay is further lengthened. I must enter the bathroom during count

       where inmates turn, stare at me and begin masturbating. When I announce

       that I am entering the tier, inmates build “tents” out of sheets so that I must

       come closer to remove the sheets and see them naked and masturbating.

       When I tell inmates to stop and put their clothes on, inmates make

       statements like, “No, I’m looking at you to get off.” They don’t do this to male

       officers.

5.     When I worked in Division 4, male inmates stuffed their chuckholes with

       uniforms so that officers could not see in, forcing officers to unlock the doors

       and enter the cells. Daily, I opened the door to the cells and found two male

       inmates naked masturbating at me.

6.     Inmates also masturbate at me while standing in the day room. Male

       inmates constantly attempt to enter the day room in their underwear or

       naked, even though officers insist that they must be dressed in full uniform.

7.     When I enter the dorms and ask inmates to use the restroom before count,

       inmates often respond, “shut up, bitch,” and refuse to use the restroom.

       Then, they complain and go into the restroom during count and masturbate.



                                            2


Decl. Ex. 279

                                                                                      Plaintiffs 001439
       When I worked in Dorm 4 of Division 2, almost daily, inmates would

       specifically wait until I entered the dorm for my count to use the restroom or

       go to the shower so that I would be forced to see them naked.

8.     Dorm 4 in Division 2 is one of the worst locations I have worked in at the Jail.

       There are about 600 male inmates (300 on each side of the walkway) and I

       was usually the only female officer present. I experienced men exposing their

       penises and masturbation almost daily in this dorm.

9.     I have been pregnant three times while working in the Jail. During my

       pregnancies, I was never taken off the tier and I experienced extreme sexual

       harassment from inmates. In 2007, several inmates yelled, “look at this

       bitch, still working and pregnant,” and “I hear pregnant pussy is the best

       pussy.” I interpreted these comments as inmates threatening to rape me.

10.    Inmates regularly threaten to sexually assault me. I am always scared to use

       the tunnels to travel between buildings because hundreds of inmates walk

       through the tunnels with the supervision of only a few officers. While in the

       tunnels, I experienced inmates calling out to me and trying to grab me.

       Inmates have said “Hey beautiful, let me suck on your titty,” and “When I get

       out of here, we gonna tap that bed out.”

11.    When I escort male inmates to different locations, male inmates brush up

       behind me while walking down stairs, hit me on the behind, or walk so close

       that they run into me. Daily, male inmates grab my butt and brush up

       against my breasts.



                                           3


Decl. Ex. 280

                                                                                    Plaintiffs 001440
12.    Male lieutenants and sergeants know about the sexual harassment because it

       happens where they can see it and because I have submitted incident reports.

       I wrote incident reports about the sexual harassment in 2015 or 2016, but I

       got discouraged. Sergeants and lieutenants who were men complained about

       doing the incident report paperwork that I submitted and said that it wasn’t

       going to solve any problems. Some of them have blamed me for the sexual

       harassment and said things like, “You wanted this because of the way you

       dress.”

13.    Sometimes male lieutenants and sergeants contribute to the hostile

       environment against women. When I worked in Division 2, employees

       ordered food to be delivered to the Jail for a meal. I found out that male

       lieutenants and sergeants rubbed female officers’ food against their crouches

       before handing out the food to them. They called this “dicking it.” Some of

       my colleagues saw it happening in the common room area. I don’t even know

       how many times the men did this to my food.

14.    Also, male lieutenants, sergeants, and officers in Division 2 transferred

       phone calls to my work line, and when I answered, instead of being a work

       call, it was a sex line. I know this happened because the phones rang a single

       time when employees within Division 2 called me (and the phones had a

       double ring if it was an outside call). This happened endless times. I finally

       went on the radio and asked them to stop and the harassing phone calls just

       got worse. I had to take my phone off the hook because it just kept ringing



                                           4


Decl. Ex. 281

                                                                                     Plaintiffs 001441
       and it was always a sex operator transferred to my line by my male

       supervisors or male officers.

15.    Incident reports are ineffective because the detainees know that the Jail

       imposes no real consequences for masturbating at women. I heard that the

       Jail moved all the masturbators on one tier and told them if they don’t

       masturbate, they would receive a pizza party. Regardless of their behavior,

       the inmates still received the pizza party. This was common knowledge

       because the Jail transformed the officers’ dining room in Division 11 into a

       kitchen for the inmates to make food. This is where they made the pizza for

       the inmates that masturbated. Women workers talk about their interactions

       working with the male inmates in green jumpsuits, especially when the pizza

       parties were happening, because we want to stay informed on what is

       happening in the Jail and how to protect ourselves.

16.    I have never received training regarding how to address the masturbation or

       sexual harassment by male detainees, how to decrease the opportunities to

       repeat the behavior, or how to respond if a detainee tries to rape me.

17.    The sexual harassment has really impacted me. For example, officers are

       required to inspect detainees’ dorms and check for violations. I inspect

       detainees’ dorms as quickly as possible, because male detainees frequently

       masturbate toward me when I am in their rooms. I do my best, but I am

       often less detail oriented because I want to avoid the sexual harassment. It




                                          5


Decl. Ex. 282

                                                                                      Plaintiffs 001442
       is impossible to thoroughly inspect the dorm when you are being subjected to

       masturbation and sexual threats.

18.    The harassment also changed the way I dressed at work. I wear a large

       sweater for nearly every shift to provide extra coverage in an attempt to try

       to minimize detainees commenting on my breasts, even though the building

       is often quite warm. No matter how hot I am, and even though it does not

       stop the comments, I never remove the sweater. I always try to add extra

       layers of clothing to cover as much of my body as possible.

19.    When I began working at the Jail, I felt much safer. The harassment by

       inmates and my supervisors makes me feel extremely unsafe. I am scared

       that I will be in the wrong place at the wrong time and might be sexually

       assaulted or raped. I am scared that I will not be able to protect myself. I

       don’t know what I would do if an inmate tried to sexually assault me. If I

       protect myself, I’m worried I will get suspended or fired. I am often scared

       and confused at work. This is not what I signed up for, and should not be

       part of my job.




                                          6


Decl. Ex. 283

                                                                                      Plaintiffs 001443
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  03/31/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 284

                                                                                           Plaintiffs 001444
DocuSign Envelope ID: AB9D5BAC-C6CB-45CA-AEF3-8EB9A58EFF27




                                       SHELEDA GROVES DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Sheleda Groves. I am a sheriff/correctional officer at the Cook

                    County Jail (“Jail”). I have worked at the Jail since approximately February

                    10, 2003. When I first started, I was assigned to work in Division 2. Over

                    the years, I had various other assignments throughout the Jail, including in

                    Division 1, Division 9, and the Residential Treatment Unit (RTU). I am

                    currently assigned to Receiving on the 6-2 shift and have been working there

                    for about four years. I often work with a partner, who is usually also female.

            2.      As a correctional officer at the Jail, I am responsible for the safety and

                    security of individuals being held at the Jail in pretrial detention. For

                    example, my job duties include, but are not limited to: processing detainees in

                    and out of the jail, providing security to detainees in the holding cells,

                    transporting detainees to Cermak or to the Bridge, monitoring security

                    cameras, and ensuring detainees receive meals and other necessities while

                    they are waiting to be transported. In all of these assignments, my job has

                    required me to have interactions with male detainees daily.

            General Description of Harassment

            3.      During my employment at the Jail, I have endured sexual harassment by

                    male detainees, which they direct at me and at other female employees. I

                    have experienced: (a) detainees exposing their penises to me; (b) male




            Decl. Ex. 285

                                                                                                  Plaintiffs 001082
DocuSign Envelope ID: AB9D5BAC-C6CB-45CA-AEF3-8EB9A58EFF27




                    detainees purposefully masturbating at me or in front of me; and (c) crude or

                    sexual comments on a daily basis, including regular comments about how

                    they want to sexually assault me.

            Specific Incidents of Exposure and Harassment

            4.      I most frequently witness detainees masturbating and exposing their penises

                    in the holding cells while they are waiting to go to court. There have been so

                    many incidents of this, it is difficult to pinpoint specific times that it

                    happened. It was especially bad before they moved the male holding area.

                    The male holding area used to be right against the area where the

                    correctional officers sit. When detainees from Division 9 were in the holding

                    cell, they would come as close as they could to where me and other female

                    correctional officers were sitting, pull out their penises, and masturbate as a

                    group, in front of everyone. During around 2016 and 2017, this kind of thing

                    happened too many times to count.

            5.      Detainees also masturbated or exposed themselves to me when I worked in

                    Division 9. In Division 9, the day room is right next to where the detainees

                    take showers. Detainees would come out of the shower area naked, look right

                    at me where I was sitting in the bubble, and masturbate.

            6.      I have seen other women who work in other positions experiencing the same

                    or similar sexual harassment throughout the Jail. My colleagues and I talk

                    about it all of the time. I remember one of my partners, Officer Duncan,

                    making several complaints about this behavior. One time, she was about to



                                                             2


            Decl. Ex. 286

                                                                                                 Plaintiffs 001083
DocuSign Envelope ID: AB9D5BAC-C6CB-45CA-AEF3-8EB9A58EFF27




                    do a security check of her tier, and a detainee was waiting for her right next

                    to the door while masturbating.

            Sexual and Sexually Violent Comments

            7.      I hear crude or sexual comments from male detainees directed at me

                    frequently. Detainees have said things like, “I want to eat your pussy,” and

                    “I want to fuck the shit out of you.”

            Knowledge of Defendants

            8.      My supervisors know about the detainees’ behavior and sexual comments

                    towards me and other women. Everyone knows about it. The supervisors

                    know because they must sign the incident reports we file when detainees

                    masturbate and expose their penises to us.

            9.      Supervisors make no real effort to discipline the detainees or set meaningful

                    consequences for the sexual behavior toward women. The discipline

                    detainees have received, if any, isn’t effective.

            10.     I recall a colleague of mine confided to me that a supervisor told her that

                    seeing penises and masturbation was part of our job. That supervisor must

                    not understand the extent of what we deal with day in and day out. There

                    are members of upper management in the Sheriff’s Office now who have no

                    experience running a jail and have no respect for the employees. Correctional

                    Officers in other counties have told me that they feel sorry for me because our

                    administration lets the detainees get away with masturbating all the time.




                                                             3


            Decl. Ex. 287

                                                                                                  Plaintiffs 001084
DocuSign Envelope ID: AB9D5BAC-C6CB-45CA-AEF3-8EB9A58EFF27




            Incident Reports and/or Complaints

            11.     I have filed at least three incident reports about detainees masturbating at

                    me. Each time, I requested to also file criminal charges against the offending

                    detainees. No one from the Sheriff’s Office contacted me about my request to

                    file charges and I never heard anything from anyone about how these

                    complaints were resolved. Nothing changed.

            Ineffectiveness of Complaining

            12.     After nothing came of my complaints and write-ups, I felt discouraged from

                    writing reports regarding detainee masturbation. The administration does

                    not support female employees regarding the harassment the detainees

                    subject us to. When I write a report, my supervisors dissect my behavior for

                    possible disciplinary action, but the detainees are handled with kid gloves.

                    Detainees even get rewarded sometimes for their bad behavior. The Sheriff’s

                    Office cares more about the inmates than it does about us. If we tell the

                    detainee to stop or the detainee knows we complained, his behavior will

                    escalate. I think complaining only puts your safety and your job in jeopardy.

            13.     Incident reports are ineffective because the detainees know that this Jail

                    imposes no real consequences for masturbating at women. The detainees

                    know the system and know exactly what they can get away with. They are

                    not penalized enough for this behavior; the punishment they get does not

                    make them change.




                                                             4


            Decl. Ex. 288

                                                                                                   Plaintiffs 001085
DocuSign Envelope ID: AB9D5BAC-C6CB-45CA-AEF3-8EB9A58EFF27




            Ineffectiveness of Steps Taken

            14.     Beginning around the end of 2017, known masturbators are supposed to all

                    wear green jumpsuits. However, the green jumpsuits are not effective. The

                    detainees wear them off their shoulders and around their waists, and can

                    still easily access their penises.

            Lack of Training

            15.     I have never received training from the Jail regarding how to address the

                    masturbation or sexual harassment by male detainees, how to decrease the

                    opportunities to repeat the behavior, or how to respond if a detainee tries to

                    rape me. In my opinion, it is offensive that there is even a need for such

                    training. This kind of behavior should not be allowed. The Sheriff’s Office

                    should never have permitted it to reach the level that it is.

            16.     At this point, I am concerned that any training they would give us would

                    have the purpose of protecting the Sheriff’s Office and the detainees, not

                    female employees. The policies they have put out so far are not designed to

                    protect us. Now, it would be difficult to trust any training the Sheriff’s Office

                    gives us on how to deal with this behavior because they have allowed it to go

                    on for so long.

            Impact on Job Performance

            17.     The sexual harassment changed the way I do my job. I feel uncomfortable

                    around male detainees and avoid interacting with them, if I can. I do not

                    make eye contact with them because I am afraid of what they will say and do.



                                                             5


            Decl. Ex. 289

                                                                                                  Plaintiffs 001086
DocuSign Envelope ID: AB9D5BAC-C6CB-45CA-AEF3-8EB9A58EFF27




                    I won’t allow myself to be put in a one-on-one situation with a male detainee

                    anymore. I won’t speak to male detainees because I don’t want to hear the

                    inappropriate sexual comments that they make. As a result, I am likely less

                    aware of potential dangers, which affects my ability to help make the Jail as

                    safe as possible. A part of my job is to keep the detainees safe, but I can’t do

                    that as well anymore because of the sexual harassment.

            18.     The detainees target me just because I am a woman. It doesn’t matter how I

                    dress or how I act. If they see me, they will start making offensive comments

                    and/or pull out their penises. I am afraid of being raped. It is only a matter of

                    time before a detainee actually rapes someone.

            19.     The behavior by male detainees toward me is unwelcome, offensive,

                    harassing, humiliating, demeaning, threatening, and causes me to fear for

                    my safety.

            20.     During every work day at the Jail, I experienced anxiety over potential

                    harassment and exposure. Even if I was not the direct target of detainees’

                    sexually inappropriate behavior on a given day, my female coworkers and I

                    expected that at least one of us would be subjected to lewd comments,

                    sexually inappropriate gestures, exposed penises, or worse. I think it

                    happened to someone every day. I knew I might be sexually harassed or hear

                    about a female coworker being harassed when I walked through the

                    compound to my assigned work location, while at work, while on breaks, and

                    even while exiting the compound at the end of my shift. This caused constant



                                                             6


            Decl. Ex. 290

                                                                                                  Plaintiffs 001087
DocuSign Envelope ID: AB9D5BAC-C6CB-45CA-AEF3-8EB9A58EFF27




                    stress and made it more difficult for me to focus on my job of keeping

                    everyone at the Jail safe.

            Emotional Impact

            21.     As a result of the constant sexual harassment, I have suffered severe

                    emotional distress. The harassment and masturbation at the Jail makes

                    working there extremely stressful.

            22.     The Sheriff’s Office has done nothing to deter the sexual harassment towards

                    women by detainees in the Jail. I feel betrayed. I feel lied to. I feel

                    unprotected. I am helpless to change my situation. I am angry because I

                    want to defend myself, but if I do, I might get attacked by an inmate and lose

                    my job. I feel like I don’t have any control over what happens in my

                    workplace.




                                                             7


            Decl. Ex. 291

                                                                                               Plaintiffs 001088
DocuSign Envelope ID: AB9D5BAC-C6CB-45CA-AEF3-8EB9A58EFF27




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 l ( DocuSigned by:

            1/15/2019
            ____________________________
            Date
                                                                 ~   ~91 B ~D3418

                                                                 Signature
                                                                                      ~
                                                                 __________________________________




                                                             8


            Decl. Ex. 292

                                                                                                  Plaintiffs 001089
                             Toya Hairston Declaration

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following

is true and correct:

   1. I have worked at the Cook County Jail (“Jail”) since approximately November

       13, 2006. I have been assigned to work in various locations, including most

       recently, Division 10 from 2010-2012, Division 6 from 2012-2016, throughout

       the Cermak Building from 2017-2018, and RTU – female drug treatment unit

       from 2018 until the present. I have been out on disability since November 10,

       2018 after having a stroke on the job.

   2. Prior to my transfer to RTU in 2018, my job required me to have interactions

       with then male detainees daily, such as supervising inmates’ daily activities;

       escorting them between different areas of the Jail; the medical center; and

       the Leighton Courthouse lockup; making periodic patrols of the inmates’

       quarters, common areas, and other areas; attempting to maintain control and

       discipline.

   3. I have witnessed male inmates expose their penises and masturbate in front

       of me on several occasions. It happens so much you don’t have time to

       document every incident. I have witnessed it when I’m walking on tier in

       Divisions 2, 6 and 10, in the tunnels, and going through Cermak. For

       example, in Division 10 inmates would go into the tv room sit down and start

       jacking off in front of me.




Decl. Ex. 293

                                                                                     Plaintiffs 002457
   4. The male inmates sexually harass me by making verbal sexual comments

       about my body and sexually touching me and other women.

   5. After an inmate sexually assaulted me by grabbing my buttocks, I put in a

       bid to be moved to the female division to try to limit the amount of time I

       work with the male inmates. I was able to move to RTU in 2018; I still have

       to interact with male inmates, but not as much. I see them in the tunnels or

       when I am walking between areas.

   6. Every day that I interact with male inmates they make inappropriate sexual

       comments. These comments can be heard throughout the jail, in the

       hallways, bull pin, going through male units and the tunnel. For example,

       male inmates have said to me, “Damn, you have a fat ass”; “I would eat your

       pussy”; “I would drink your bath water”; “You can sit on my face”; “Let me

       grab your butt”; and “shake something move something”.

   7. During the month of April 2016, while on tier in Division 6, a detainee

       walked behind me and grabbed my buttocks with his hand. All the detainees

       saw it happen. I told the detainee to step into the hall and locked my tier up.

       I called the sergeant and lieutenant, and the inmate was handcuffed and

       taken to segregation in Division 9.

   8. Around March 2017, an officer in Division 9 called me to say the inmate was

       bragging about what he did to me when he touched my buttocks.

   9. On December 23, 2017, I received a call from an officer stating that a

       detainee was being assigned to my unit in Cermak 3 south. When the




Decl. Ex. 294

                                                                                     Plaintiffs 002458
       detainee arrived, it was the same inmate who grabbed my buttocks being

       moved to where I was assigned to work.

   10. The inmate who grabbed my buttocks was charged and found not guilty. The

       director of the hearing board informed me the reason he wasn’t found

       responsible is because it was not seen on camera.

   11. I feel as though the Jail is telling me that I should accept the inmate’s

       behavior because the inmate that grabbed my butt was only temporarily

       removed from the tier I was assigned to. As far as I know, there was no other

       discipline and he got to brag to other men that he got away with it.

   12. Before working at the Jail, I was a correctional officer at IYC Joliet, which is

       a max juvenile prison. I did not experience this harassment there, the no

       tolerance policy was utilized and respected. If sexual harassment happened it

       was once every 12 months and it was handled immediately by placing the

       inmate in segregation and/or giving them extra charges.

   13. Because of the sexual harassment, when I work with male detainees, I do not

       like them walking behind me. I am worried they will grab my body. I am

       always aware of my surroundings and who I’m working with.

   14. The sexual harassment at work environment has caused a mental impact on

       me. Initially after I was grabbed, I buried the incident but didn’t really deal

       with it. Later, I became severely depressed after being informed by Sergeant

       Baker that the inmate that grabbed me would be returning to my unit. I




Decl. Ex. 295

                                                                                     Plaintiffs 002459
       started crying and left work prior to the end of my shift. It was traumatic and

       I struggle with depression and have trouble sleeping.




Decl. Ex. 296

                                                                                   Plaintiffs 002460
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  05/01/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 297

                                                                                           Plaintiffs 002461
                                   DANIELLE HARMS


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Danielle Harms. I am a correctional officer at the Cook County Jail

       (“Jail”). I have worked at the Jail for over fifteen years. During my time at the Jail,

       I have been assigned to External Operations, Divisions 9, 10, 11, Laundry, and

       Central Kitchen. I currently work in Central Kitchen on the 3:00 –11:00 pm shift.

2.     In Central Kitchen, part of my duties is to transport meals from the kitchen to the

       inmates on the tiers. When I worked in Central Kitchen, from approximately 2012

       to 2013 and from 2015 to 2016, I worked on the 7:00 am – 3:00 pm shift. During this

       shift, I would pass large groups of inmates in the tunnels because that was the time

       they would be transported to court, to medical appointments, or to other locations.

       Inmates were usually handcuffed to their backs, but, even then, inmates from

       Divisions 6, 9, and 10 were still able to pull down their pants and expose their

       penises when they passed me. I don’t have any particular examples to share

       because this would happen to me every single day that I worked during this shift. I

       would try not to acknowledge it and just pass the inmates as fast as possible.

3.     The sexual harassment was even worse when I worked in Laundry, from

       approximately 2014 to 2015. Laundry is usually an easy and popular job, but I

       dreaded going to work when I worked in Laundry because, for two hours per shift, I

       would have to go to the tiers to exchange clean uniforms and linens for dirty ones,

       and I would see at least one or two inmates masturbating at me every single time I

       went onto a tier in Divisions 9 and 10. Division 10 was better than Division 9

       because the chuckhole was not at penis-level like it was on Division 9.

                                              1


Decl. Ex. 298

                                                                                             Plaintiffs 002200
4.     When I first started working on the Divisions, in 2006 through 2012, I would

       occasionally tell my supervisors that inmates were masturbating when I did my cell

       check and counts —that happened almost daily. But my sergeant never did

       anything when I told him, so I stopped bothering to report it.

5.     Even though Laundry is a nice assignment, I chose to bid for a new assignment

       because I was constantly seeing men expose their penises and masturbate at me.

       Since 2016, when I was assigned to Central Kitchen on the 3:00 – 11:00 pm shift, I

       have not experienced inmates flashing me or masturbating at me because I rarely

       see large groups inmates in the tunnel at that time.

6.     Inmates also said derogatory sexual comments to me when they passed me in the

       tunnels in the morning and when I was on the tiers delivering laundry. Inmates

       often would discuss me in front of me, saying things like “I would do her, she’s

       pretty” and another would respond “I wouldn’t do her, she has no ass.” I never

       reported these comments, even though they bothered me, because nothing would

       happen if I told a sergeant. These comments demoralized me and belittled me, and

       made me feel like I was nothing.

7.     I have heard sergeants say that correctional officers should just accept inmates’

       behavior because this is what we are paid for. Other sergeants have said things

       like, “If you want to write it up, write it up, but I can’t move the inmates because I

       have nowhere to put them.”

8.     In my experience, all women working in the Jail experience the flashing,

       masturbating, and sexual comments, in both the tunnels and the tiers, because

       whenever I worked with another woman, I witnessed the same behavior and

       comments directed at her. For example, I know another officer who worked in the

       kitchen with me in 2012 or 2013 who wrote an incident report for an inmate
                                               2


Decl. Ex. 299

                                                                                            Plaintiffs 002201
       exposing themselves to her in the tunnel. She called the Division the inmate was

       from, described him to the officer until the officer could identify him by name, and

       then wrote an incident report. But nothing happened.

9.     I always wear a sweater over my uniform, even if it’s 100 degrees inside, and even to

       this day when I work in Central Kitchen, even though I have not experienced any

       harassment there since working on the 3:00 – 11:00 pm shift. I have driven halfway

       to work, realized I forgot my sweater, and turned around to get it, even though that

       made me late. I would tell the lieutenant at check in that I was late because I had to

       get my sweater and I am not working without my sweater—the lieutenant never

       challenged me on this. I wear my sweater because it helps me feel like I am

       covering up my body and protecting myself from the comments and masturbation.

10.    Witnessing the sexual harassment on an almost daily basis from 2003 through 2016

       has changed me as a person. My daughter was eleven years old when I left Division

       9 for Central Kitchen in 2012. The first week of my new assignment, my daughter

       asked me, “Hey, do you like your new job?” I responded “Yes, why do you ask?” She

       said, “Because you haven’t come home and gone straight to bed at 6:00 pm and you

       haven’t cried once this week.” When she told me that, it was heartbreaking to

       realize how much what I experienced at work affected her. I hadn’t known that she

       knew how sad and depressed I was because I never talked about the sexual

       harassment with her, I would only say “It’s just work.”

11.    Little by little it eats away at your soul and changes you as a person. For example, a

       few years ago I was walking through the mall with my daughter and a man said to

       me, “Hey, pretty lady!” Without even thinking about it, I turned around and yelled

       at him “What did you say to me?!” He put his hands up in the air and said, “Sorry, I

       was just trying to say hi!” I reacted so aggressively because just hearing a man who
                                              3


Decl. Ex. 300

                                                                                          Plaintiffs 002202
       I did not know talk about my appearance reminded me of the inmates, so instantly I

       responded so nastily, even though what he had said to me was not even vulgar. In

       other words, experiencing the sexual harassment has changed how I look at people.

       At first it made me angry and violent and want to hit the inmates, but if I did that I

       would lose my job, so now it just makes me sad.




                                              4


Decl. Ex. 301

                                                                                           Plaintiffs 002203
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/16/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 302

                                                                                           Plaintiffs 002204
                        DECLARATION OF ANDREA HARRIS

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

       1.       My name is Andrea Harris. I am a correctional officer at the Cook

County Jail (“Jail”). I have worked at the Jail since approximately February 2000. I

have been assigned to work in various parts of the Jail in my role as correctional

officer, including Divisions 1, 4, 5, 10, and Receiving. I was assigned to Division 1

from approximately 2004-2012, and I have been assigned to Receiving since 2012.

       2.       As a correctional officer at the Jail, I am responsible for the safety and

security of individuals being held at the Jail in pretrial detention. I have daily

interactions with male detainees through my job duties, which include, but are not

limited to escorting detainees to and from court, accepting and processing new

detainees into the Jail, and escorting detainees to the public defender and pretrial

services.

       3.       During my employment at the Jail, I have endured sexual harassment

by male detainees. Specifically, I have experienced male detainees exposing their

penises to me, purposefully masturbating at me or in front of me, and making crude

sexual comments.

       4.       Inmates have masturbated at me or in front of me during the times I

walked through the tunnels or past the bullpens on the bridge or in Receiving. When

I encounter male inmates in these areas, they constantly call out at me and other

female employees to get our attention. I try not to turn my head toward them in




Decl. Ex. 303

                                                                                       Plaintiffs 002462
response because they are frequently exposing themselves—often, I can see that they

are doing it out of the corner of my eye. I currently experience an inmate exposing

himself to me once or twice a month. However, during my time in Receiving, up until

approximately mid-2018, it was much more frequent—approximately once or twice a

week. Sometimes, when I don’t look, the inmate calls me a bitch or another insult.

       5.       I have witnessed other female employees being subjected to sexual

harassment as well. For instance, in or about 2016 or 2017, I was walking from

Receiving into the bridge and a female officer told me that “they have their dicks out”

in a particular bullpen. I fortunately was able to then avoid walking past that bullpen.

       6.       On another occasion, in spring 2017, I was separating a group of male

inmates by their division assignments with another female officer. The area was

extremely chaotic because there were 50-75 inmates in one area with just myself, my

female coworker, and perhaps one or two other officers. One of the inmates grabbed

my coworker’s butt. My coworker told me that she wrote an incident report, but no

one followed up with her about it and she never learned if it resulted in any discipline

or a criminal charge for the inmate. I couldn’t believe that even an incident where an

inmate physically assaulted an officer would receive so little attention.

       7.       In July 2018, I was escorting inmates through the tunnel between

Receiving and court to be interviewed by the public defenders and pretrial services

with Officer Golden, a female officer. We walked past a bullpen that held a group of

approximately twenty inmates. The inmates started making comments about Officer

Golden’s body, saying things like she had a “big ass.” As they made these comments,



                                           2


Decl. Ex. 304

                                                                                     Plaintiffs 002463
almost all of them – approximately fifteen men –masturbated at us. We could not

stop and write the inmates up because we had to deliver the group of inmates we

were escorting to their pre-court interviews on time so that they could appear in court

on time.

       8.       Another time, in January 2019, an inmate exposed himself to me while

I was walking in the tunnel past the bullpen that houses inmates waiting to go to

Psych Court. I glanced at him, and he had pulled his penis through an opening in the

front of his jumpsuit.

       9.       When possible, I try to avoid working on the bridge (although it is nearly

impossible because I don’t control the locations where I am assigned to work). At one

time, there can be several hundred inmates—the overwhelming majority who are

men—on the bridge, and often there are only six or seven officers there. During this

time, there often are multiple inmates masturbating at women (sometimes more than

ten) and constant catcalling of female employees.

       10.      I have discussed the sexual harassment with other female coworkers.

When a female relieves me from a shift or vice versa, we discuss male inmates who

have sexually harassed us and tips on avoiding them. Female coworkers have told

me that they, “can’t wait to leave,” and “the Jail is so f*cked up now” because of the

constant sexual harassment by inmates.

       11.      Inmates have repeatedly relayed to me that they don’t believe they will

face consequences for masturbating. For example, inmates have said to me, “Whatcha




                                             3


Decl. Ex. 305

                                                                                       Plaintiffs 002464
gonna do to me, you aint gonna do nothing to me” when I’ve asked them to stop

masturbating, meaning they don’t believe they will face any discipline.

       12.      I am not surprised they feel this way. For example, I remember having

a discussion with another correctional officer in Division 1 about an incident report I

had filed because an inmate exposed himself to me. I told the officer that I was upset

because no one ever followed up with me about the report. One of my male

supervisors, Lieutenant Tucker, overheard us talking, and he said “they’re inmates,

this is Jail, that’s just what they do.” His comment made me feel like supervisors

don’t care that inmates sexually harass female employees, and that they would not

take our reports or complaints seriously.

       13.      I have never received training regarding how to address the

masturbation or other sexual harassment by male detainees, how to prevent male

detainees from repeating sexually harassing behavior, or how to respond if a male

detainee tries to sexually assault me.

       14.      The harassment has also changed the way I dress at work. I always

dress extremely conservatively and always wear larger sized clothing to avoid

showing off my figure. For instance, I always wear my sweater, even when it is too

warm to do so, which makes me very uncomfortable.

       15.      The behavior by male detainees toward me and other female employees

is annoying, disrespectful, constant, and relentless. It makes me feel frightened of my

own workplace.




                                            4


Decl. Ex. 306

                                                                                    Plaintiffs 002465
       16.      The sexual harassment and masturbation I experience at the Jail

impacts my ability to do my job. I am supposed to be closely supervising detainees to

ensure their safety and the safety of everyone in the Jail. However, I often avoid

looking at inmates because, so frequently, they expose their penises. On several

occasions while I was working on the Bridge, I was unaware that male inmates were

fighting (until someone called it out to me) because I had been trying to avoid looking

at them for fear that they would expose themselves. This made me frustrated because

I internalized how much the consistent sexual harassment was preventing me from

doing my best at work.

       17.      I feel very stressed coming to work every day, thinking that I will likely

have to encounter exposure or masturbation from an inmate or multiple inmates.

The constant sexual harassment also impacts my personal life. The stress has spilled

over into it. I judge men unfairly now. If I see men out in public, or when I’m driving

in my car, I’m immediately suspicious of them. I know it may not be fair, but I am

conditioned by the Jail to think the worst of the men in my life.


Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
true and correct and is based on my personal knowledge and beliefs.


 04/29/2019



____________________________                     __________________________________
Date                                             Signature




                                             5


Decl. Ex. 307

                                                                                       Plaintiffs 002466
                                  Tiffany Harris Declaration
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true
and correct
   1. My name is Tiffany Harris. I have been a correctional officer at the Cook County Jail

       “Jail” (“Jail”) since September 2006. I have been assigned to work in Division 3 (2006-

       2008); Division 9 (2008-2013); Cermak (2013-2018); Laundry (2019-current). I have

       been assigned to Divisions 1, 2, and 17 when I worked overtime.

   2. In my assignment in Laundry, I am responsible for taking male and female detainee’s

       clothes to various divisions and exchange detainee’s uniforms. My job duties include

       working with detainees in laundry. On Sundays, I go to Division 11, which is a male only

       Division to do the laundry exchange. Because there are male detainees that stay in the

       laundry area, I interact with the male detainees daily.

   3. I have endured sexual harassment by male detainees, including detainees making sexual

       comments to me, exposing their penises to me, and masturbating at me.

   4. Inmates have masturbated at me multiple times, and almost every night that I worked in

       Division 9. One example of this is a detainee masturbated at me in 2008 when I was on a

       tier in Division 9. I don’t remember which tier it was. As another example, sometimes in

       Division 9, I would be working sitting in the bubble on a tier and I would see something

       flying past the bubble. Male inmates would throw their shoes past the bubble to try to get

       my attention and when I would look at them, they would be masturbating at me.

       Sometimes they would have their penis out and not be masturbating. I think that they

       wanted to see my face.

   5. When I was on the tiers in Division 9, I tried to turn my chair a certain way so I did not

       see any exposed penises.




Decl. Ex. 308

                                                                                                Plaintiffs 002467
   6. Also, when I worked in Division 9, during a count if there was a female officer, we

       would yell, “woman on tier about to do a count.” A lot of times, the detainees would

       stand up with their penis in their hand like they are about to use the bathroom. But they

       were not about to use the bathroom, they were doing it on purpose to show their penises

       to women. The detainees have become creative in the way they expose themselves to

       female officers.

   7. The inmates also masturbate at other women who are my coworkers. For example,

       several weeks ago, in Division 11 my female partner, Officer Wright informed me that a

       detainee pulled his penis out and masturbated at her. When the incident occurred, I was in

       Laundry.

   8. Other women have told me they experience sexual harassment too. Female officers have

       told me that their supervisors would tell them “nothing is going to happen; the hole is

       full”. If the hole is full to capacity, there is no additional room available.

   9. The masturbation has died down some since the lawsuit was filed at the end of 2017 so

       now, I experience less masturbation. But still, almost every Sunday when I must go to

       Division 11, the detainees know that I am on the tier and they will come to the door in

       their underwear with an erection.

   10. In the tunnels, in Division 9, and in Cermak, inmates sexually harass me by what they say

       to me about my body. They make sexual threats too. For example, they say things like,

       “You have big lips” and call me a “bitch”. As another example, one inmate, in Division 9

       said “I will rape you”, “you look familiar”, and “I will rape you with my infected penis”,

       it was scary.




Decl. Ex. 309

                                                                                                 Plaintiffs 002468
   11. I never go to work without wearing a sweater because my body is always a topic of

       discussion with the detainees. I try to cover up because of how they talk about my body.

   12. The inmate’s behavior is terrible. In 2006 when I first started working at the Jail, it was

       unheard of for a detainee to look at a woman officer in a sexual way or say sexual things.

       It seemed like there used to be more repercussions right away. Two or three years after I

       began working at the Jail, it began to change, and I would have to ask a male partner to

       go with me to move inmates because I did not feel safe due to all the sexual harassment.

   13. The dress code is not being enforced. Inmates can have torn uniforms or wear their

       uniforms wrong.

   14. The harassment impaired my ability to do my job in Division 9. I tried not to have my

       direct focus on the inmates because they would masturbate at me when they were in the

       shower, so I would watch the tier but not during shower time. When my partner was a

       male officer, I would switch with him and he would watch them in the shower.

   15. I avoid certain elevators when inmates are in the tunnel to try to avoid sexual harassment.

       I will not use the tunnel elevators. I will use the back elevators to circumvent the male

       inmates. I do not want them to make comments at me. They will say “how you doing”,

       “take your sweater off”, “look at her lips, they shiny, what that mouth do”.

   16. The harassment has affected my personal life. When I was in Division 9 and Cermak, I

       would dread coming to work. When I got off, I did not want to see any men, I just wanted

       peace. When talking to family and friends, my conversations would revolve around who

       masturbated at me today. I wasn’t having regular conversations. It is still very stressful.




Decl. Ex. 310

                                                                                                   Plaintiffs 002469
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/30/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 311

                                                                                           Plaintiffs 002470
                                                 


                              Declaration of Sandra Hatten

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
        following is true and correct:

     1.   My name is Sandra Hatten. I am a correctional officer at the Cook County
          Jail (“Jail”). I have worked at the Jail since June 8, 1992.

     2.   I have been assigned to Division 10, Division 2, Receiving, and
          Transportation. I have worked in Transportation since approximately 2001,
          except for March through October 2018, when I worked in Receiving. I can be
          assigned to work in other locations at any time if there is a staff shortage or if
          I work overtime.

     3.   During my employment at the Jail, I have endured sexual harassment by
          detainees on approximately a weekly basis. However, when I first began
          working there in 1992, detainees were much more respectful toward women.
          In the last 5 years or so, detainee behavior has gotten worse. It has never
          been like this.

     4.   Every day, detainees make sexual comments and propositions to me, such as
          “I want to date you,” “You’re gonna be my wife,” or “I bet your husband ain’t
          giving you none.”

     5.   In approximately 2015, detainees were exposing their penises and
          masturbating at me and other women every day, all the time. I witnessed
          detainees masturbating in Receiving, on the elevator in Receiving, on the
          transportation bus, anywhere we went. It also regularly occurred in 2016 and
          2017. Since the lawsuit was filed, I experience less masturbation and
          exposure, but the verbal sexual harassment continues every day. In the
          paragraphs below, I describe some of the many examples of the detainees
          masturbating at me or exposing their penises to me.

     6.   For example, in approximately 2016 or 2017, at “Post 8” where officers and
          other jail staff enter the compound, I saw what seemed like at least 20
          detainees in Division 9’s recreation area, which has a view of the sidewalk
          below, all standing in a row, all masturbating with their penises out. They
          were looking toward me and the other woman I was working with. I heard
          numerous detainees shouting out to get my attention.

     7.   On September 15, 2015, I was working on the Transportation bus while the
          CO I was working with was driving. One detainee, D.G., came up to the front
          of the bus, near me, and started masturbating. I told him to go to the back of
          the bus. Then, another detainee, A.L., came up to the front of the bus, while



                                              1  

Decl. Ex. 312

                                                                                         Plaintiffs 002205
                                               


        he was handcuffed to another detainee, and started masturbating. The
        detainee who he was handcuffed to just laughed. I moved and reported the
        incident to my partner, who was driving the bus.

     8.   I called my supervisor, Sergeant Maloberti and reported the conduct of both
          detainees. Sergeant Maloberti indicated that nothing was going to happen to
          the inmates. I insisted that we put it in black and white and write an
          incident report. I filed Incident Report No. Redacted         .

     9.   I didn’t receive a call on whether or not I wanted to press charges until
          approximately 6 months later. I received a call from an investigator. They
          said that D.G. was already released from the Jail, so I couldn’t press charges
          against him, but asked if I wanted to press charges against A.L. I said yes.
          Approximately a few weeks later, I received a call from a state’s attorney
          saying that I would be receiving a subpoena to go to court to attend the
          sentencing hearing of A.L. I received the subpoena shortly after the phone
          call.

     10.  I attended the sentencing hearing of A.L. on March 27, 2017. There were
         approximately 4 other women in attendance. The state’s attorney did not call
         on me to testify at the hearing. A.L. pleaded guilty to the offense. I do not
         know what his sentence was. I remember hearing at the sentencing hearing
         that a detainee will not be considered sex offender until they are found guilty
         three times.

     11.   On January 22, 2016, I attended the sentencing hearing of W.W. I had
         written him up for masturbating, as well, although I do not recall the details
         of the incident. I testified at his hearing and spoke about the masturbating
         incident. They had us leave after we testified, so I do not know what his
         sentence was.

     12.  If the detainees are masturbating and saying making sexual threats, the next
         thing they’re going to do is rape you. It makes you very cautious. You are
         always watching, just to be safe.

     13.  Detainees frequently pass each other notes, which they call “kites.” They are
         not permitted to do this, but they do anyway. In approximately 2015 and
         2016, I heard from both detainees and officers that there were “kites” passed
         around that said that if the detainees get a chance to rape a female officer,
         they would. It was no surprise – based on how the detainees had been acting
         and the comments they had been making to female officers, we knew that if
         they continued to get away with exposing themselves and masturbating, that
         was the next thing they wanted to do.




                                            2  

Decl. Ex. 313

                                                                                      Plaintiffs 002206
                                                


     14.  Because of the constant sexual harassment, I always make sure to maintain
         a safe distance from detainees and not let them walk behind me.

     15.  I have never received training regarding how to address sexual harassment
         by male detainees, only with supervisors or coworkers. The only thing I know
         to do is to write up the detainees, but that is it. Supervisors train correctional
         officers not to sexually harass detainees, but not the other way around.

     16.  Inmates who have masturbated at women have to wear green jumpsuits, but
         the green jumpsuits that are used are ineffective at stopping masturbating
         because many detainees wear the suits unfastened all the way to the bottom.


                                                               ________________________
                                                               Sandra Hatten
                                                                 04/23/19
                                                               ________________________
                                                               Date




                                             3  

Decl. Ex. 314

                                                                                        Plaintiffs 002207
                        DECLARATION OF KATIE HEALY
        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:


        1.      My name is Katie Healy and I am a Correctional Medical Technician

(“CMT” or “paramedic”) at Cook County Jail (the “Jail”). I have been employed at the

Jail since September 2017. I have worked in various parts of the Jail in my role as a

paramedic, including Divisions 5, 6, 9, 10, and 11. In 2017-2018, paramedics did not

have long-term assignments, and I most frequently was sent to Division 9 and 10.

Starting at the end of 2018, we have been assigned to a different Division each

month, and I have most frequently been assigned to Divisions 9, 10, and 11. In

February 2019, I was assigned to Division 5, which houses female inmates, however

I was assigned to Division 6, 9, 10, or 11 on weekends, and I also filled in various

Divisions during the week as needed. Currently, I am primarily assigned to

distribute medication in Division 9, but I also distribute medication in Divisions 6,

10, and 11 on weekends or when I’m needed.

        2.      As a paramedic, I am responsible for the health of individuals being

held at the Jail in pretrial detention and for responding to medical emergencies. My

job duties include but are not limited to distributing medication to inmates in their

divisions, answering inmates’ questions about medication and their health and

wellbeing, and responding to medical emergencies throughout the Jail. On average,

I distribute medication to 60-120 inmates per day.




Decl. Ex. 315

                                                                                  Plaintiffs 002471
        3.      During my employment at the Jail, I have regularly experienced sexual

harassment by male inmates including male inmates exposing their penises to me

and purposely masturbating at me or in front of me.

        4.      Because I am not a sworn officer, I cannot file incident reports with the

Jail—a correctional officer must do it for me.

        5.      I have also experienced crude, sexual, or unwelcome and inappropriate

comments, on a daily basis, including regular comments about how inmates want to

have sex with me. Inmates say things like, “oh man I really want to fuck you,” “you

have big tits” and “look at her ass.” They also make unwelcomed comments about

my appearance and ask if they can take me on a date when they get out of Jail. I

have experienced sexually harassing comments several times a day in Divisions 9,

10, and 11 but they also frequently happen in other areas I have worked.

        6.      Inmates frequently masturbate at me with their penises exposed.

During times I worked in Division 9 from approximately 2017-2018, it happened

daily. When I was waiting to distribute medicine, I would sit in the “bubble,” an

enclosed glass area between the tiers where the officers sit. Inmates who were in the

day room would see me walk into the bubble, and then walk over to the glass and

expose themselves—occasionally doing the “helicopter,” i.e. twirling their penises

around in a circular motion.

        7.      Recently in Division 9, an inmate asked me to watch him do a “pull up”

on the door frame, purposely loosening his pants so that they would fall as he pulled

himself up, exposing his penis. In Division 11, inmates have exposed themselves to




Decl. Ex. 316

                                                                                      Plaintiffs 002472
me at least 4 times in the past few months. They stick their penises out of the

chuckhole and masturbate.

        8.      In March or April 2019 in Division 10, I was waiting in the bubble to

pass out medication and an inmate who was in the shower waved at me to get my

attention. When I looked over, I saw that he was naked (except for a small towel)

and masturbating at me. I pointed him out to the correctional officer who was

assigned to the area and he told me he would fill out the “paperwork” about the

incident, which I told him I wanted him to do. A few days later I had to go to the

same tier. The inmate was there, came up to me and said, “I need to talk to you.” He

then tried to argue with me, telling me that he didn’t do it. I responded that there

were 35 cameras. It was enraging because the inmate was just there, waiting on the

tier, seemingly without consequence and I felt really creeped out that he was able to

seek me out and argue with me about the incident. He should have been removed

from the tier. It’s bad enough to be masturbated at without the inmate trying to

engage with you about it after it happens.

        9.      In one incident in 2018 in Division 11, an inmate exposed himself

through his chuckhole and started masturbating at me as I was medicating an

inmate in the cell next door. As soon as I saw what was happening, I said to the

inmate “Are you fucking kidding me?” At the time, a male correctional officer was

standing right next to me, facing the offending inmate’s cell, but he said nothing to

the inmate. As we walked off the tier together, the male officer asked me what

happened. I told him that an inmate had masturbated at me through the chuckhole.




Decl. Ex. 317

                                                                                  Plaintiffs 002473
The officer apologized to me but claimed that he had not seen anything, which I

found hard to believe. I asked him to file an incident report for me. The report

indicated that I wanted to press charges. An investigator interviewed me the next

day. A few weeks later, I was notified in writing of the outcome of the charge. This

was the only time I have ever been notified of the outcome of charges I had filed

against an inmate.

        10.     In another 2018 incident in Division 11, an inmate who is a “worker”

meaning he is charged with cleaning the tier and has privileges to be out of his cell

more often than other inmates, made a comment to me as I was walking off the tier.

At the time, the inmate was out of his cell cleaning the floor. He said, “Hey, I got a

question for you. You always come in here, and you look like all my bitches. I was

wondering if you come in here looking like that for me?” I responded something to

the effect of “No, I come in here to do my job.” He responded “Well, if anything

happens to you, by me, it’s going to be your own fault.” I was so shocked and

frightened that I did not respond; I practically ran away. I was afraid to go back to

the tier, because I thought the inmate was going to try to rape or hurt me. The next

day, I told the officers in Division 11 what happened. All of the female officers said

that we should file an incident report, but a few male officers said I should not bother

pursuing filing a report. Because of the reactions of those male officers I did not

pursue filing a report.

        11.     I also recall one incident in 2018 in Division 9, and its aftermath. I was

standing in the bubble waiting to enter a tier to distribute medicine. An inmate who




Decl. Ex. 318

                                                                                       Plaintiffs 002474
was in the dayroom approached the glass window that was separating us and started

masturbating. When I alerted the correctional officer, the inmate ran away and tried

to hide his face. I identified him to the officer and said, “the one with dreadlocks.”

The officer wrote an incident report for me. Two or three months later, an

investigator came to talk to me. I told him that I had no idea why he was there since

I had not had an incident report filed in months. He proceeded to tell me that he

supervises other investigators, and he recently learned that my incident report from

Division 9 had been sitting in their office, and that no one had followed up. I then

asked him if pressing charges against the inmate would be a waste of my time. He

responded, “do you want the truth?” I said yes. He then told me that the prosecutors

do not usually follow through on charges of indecent exposure or masturbation,

unless it “helps their case.” Because of what he said, I did not press charges.

        12.     I am constantly afraid that an inmate will expose himself to me or

masturbate at me while I am handing out medication on the tiers. I make a practice

of announcing myself when I walk on the tier and telling the inmates to put their

hands up so that they cannot masturbate while I’m walking by. Unfortunately, this

does not always stop them.

        13.     I have seen other women who work in other positions experiencing the

same or similar sexual harassment throughout the Jail. For instance, I have been

standing next to female correctional officers in the bubble while inmates expose

themselves to both of us. I have also been with my colleagues Paramedics Flores and

Bain-Norris while inmates have exposed themselves to us in Division 9 and 10.




Decl. Ex. 319

                                                                                   Plaintiffs 002475
Recently, in 2019, Paramedic Bain-Norris returned to the med room from Division

11, and she said that an inmate had masturbated at her through the chuckhole in

his cell while she was walking by to distribute medication.

        14.     I regularly discuss inmate sexual harassment with female correctional

officers and my fellow female paramedics. We warn each other about particular

inmates who are known for masturbation and sexual harassment, and we discuss

strategies to avoid those inmates. For instance, recently when I arrived at Division

11, a female officer told me that the same inmate who had been masturbating and

exposing himself to Paramedic Bain-Norris had been masturbating out of his

chuckhole earlier that day, and for the second or third time that week. The officer

said that she was angry because the inmate had been masturbating at female

employees several times in the last few days, and yet he had not been removed from

the tier. She knew that I had to walk near his cell to distribute medication, so she

accompanied me. The inmate did not expose himself when I walked by, but I was

very nervous and on guard.

        15.     As a paramedic, I cannot file an incident report myself—I have to ask

a correctional officer to do it for me. Sometimes male officers act as if filing an

incident report about sexual harassment is an inconvenience for them. For instance,

Paramedic Bain-Norris told me recently, in 2019, that an inmate had exposed

himself to her and she told the male officer who was supervising the tier that she

wanted to report it. The male officer told her that he would “get to it.” She said that

she was upset about an incident and wanted him to file an incident report now, and




Decl. Ex. 320

                                                                                    Plaintiffs 002476
she wanted to speak to a supervisor. He responded, “I don’t have time for this right

now.” She was so angry and frustrated that instead of finding the supervisor herself

or arguing with the officer, she left the tier. I do not know if she later followed up

with the officer to write an incident report. This made me reluctant to ask officers to

write an incident report for me, for fear that they would act annoyed or just refuse

to do it.

        16.     I have never received training regarding how to address the

masturbation or other sexual harassment by male detainees, how to prevent male

detainees from repeating sexually harassing behavior, or how to respond if a male

detainee tries to sexually assault me.

        17.     I am aware that I can file an EMERS report, which is a report that

documents incidents in the hospital reporting system, about inmates, but I do not

know how I would use EMERS to report inmate sexual harassment. I was given a

brief overview of EMERS during orientation, but trainers did not explain the

purpose of the reports.

        18.     The sexual harassment toward me and other female employees of the

Jail is degrading and appalling. It is hard to find words to describe how it makes me

feel. It certainly makes me feel dirty and disgusting, but it also makes me anxious

and overly wary of my surroundings—I feel like an inmate could expose himself to

me at any time. I feel paranoid. I wear very little makeup, if any. I wear loose scrubs

with leggings underneath because I do not want my skin to show if my pants sag or

rip. Still, I occasionally question myself when an inmate sexually harasses me,




Decl. Ex. 321

                                                                                    Plaintiffs 002477
asking if I unknowingly did something to provoke his behavior. This makes me feel

even worse.

            19.   As a health professional, I want to develop positive relationships with

my patients so that I can better attend to their medical needs. But the relentless

sexual harassment prevents me from being able to get to know the inmates, which

would enable me to do just that. I do not engage with the inmates as much as I

otherwise would because I am constantly paranoid about sexual harassment. I am

even distrustful of inmates who have no history of sexual harassment or behavior

problems; I keep our conversations short and tell them to put their hands up when I

walk by. This makes me feel guilty, but it is necessary to protect myself. It’s nearly

impossible to prepare myself for sexual harassment; all I feel is constant stress.


            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct and is based on my personal knowledge and beliefs.


 04/30/19



____________________________                      __________________________________
Date                                              Signature




Decl. Ex. 322

                                                                                      Plaintiffs 002478
                          Declaration of Gabriela Henderson

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:
     1.   My name is Gabriela Henderson. I worked as a Correctional Rehabilitation
          Worker or CRW at the Cook County Jail from November 7, 2011 until
          approximately May 24, 2017, when I resigned because of the constant sexual
          harassment by inmates.

     2.   When I started working at the Jail, I was a part of the grievance department,
          where I collected grievances from the inmates in the division I was assigned
          to. Periodically, I would have to go to other divisions that I was not assigned
          to, like Division 9, 11, and others. During my employment, I was assigned to
          Division 6, 3 Annex, Division 3, Division 5, Division 2.

     3.   In all of my assignments (except Division 3 for about a month in 2014 or
          2015), I had interactions with male detainees every day. Even when I was
          assigned to Division 3 (which was all women at the time), my office was still
          in Division 2 and I would walk past male inmates.

     4.   I experienced sexual harassment from the male inmates every single day
          even if I was assigned to work to an area without men because I had to walk
          past male inmates. Every day, I would hear comments like, “She got a fat
          pussy,” “Look at her ass!,” “She needs to wear her shirts lower,” “Let me give
          you this dick!” and even “Look at the light skinned social worker! Got my dick
          harder than Chinese algebra!” It was so bad. Every time I walked into the
          Jail I felt less than a person – like I was on display. It felt like I couldn’t come
          to work and just do my job. It was belittling and gross. I felt disgusting.
  
     5.   Inmates also sexually harassed me and other women by exposing their
          penises to us or masturbating at us. When I began working at the Jail, when
          I worked in Division 6 and I was also helping out in Division 9, I endured this
          approximately on a weekly basis. Starting in approximately 2013, the time
          that I was assigned to Division 2, I endured this approximately on a monthly
          basis.

     6.   For example, one time, in approximately 2012, I went to Division 9 to get
          signatures on inmates’ grievances. I went to the top deck, and then made my
          announcement to the bottom deck that I was coming down and that they
          should all place their grievances outside the chuckhole. One inmate, instead,
          stuck his penis outside the chuckhole and stated, “Grieve that, bitch!”
          Furious, I stated out loud to everyone that the inmate was being disrespectful
          and that I was going to stop doing the grievances as a result. All the inmates



                                               1  

Decl. Ex. 323

                                                                                           Plaintiffs 001111
        got upset, stating, “No, don’t punish us! [for what the other inmate was
        doing].” Then they began stating things like, “Well, you like it anyway!”

     7.   I wrote a to/from memo on the incident and submitted it to Sergeant Nalepa.
          In response, Sergeant Nalpea indicated that there would be no consequences
          for the inmates. He stated, “I wasn’t there, I didn’t see it.” I couldn’t believe
          that nothing was being done about what had just happened.

     8.   At one point, a male officer in Division 9 stated to me, “You’re a pretty
          woman, you especially are going to get it” (referring to sexual harassment
          from the male inmates).

     9.   From what I understand, female correctional officers are not usually assigned
          to Dorm 4 in Division 2. However, female CRWs still serviced Dorm 4 –
          including me. I worked in Dorm 4 for years. The sexual harassment was
          constant. On numerous occasions, I reported the sexual harassment to
          Superintendent Hampton. I stated, “Do you know what it’s like, as a female,
          walking through here? The inmates make comments, no matter what I wear
          to work. I’m not wearing revealing clothing. I am wearing appropriate
          business attire.” In response, Mr. Hampton suggested I wear a smock.

     10.  I followed his instruction and wore the smock. However, wearing the smock
         made the inmates comment even more. They would say things like, “Why is
         she wearing that!” “What do you have under there? Take that off!” An inmate
         once stated to me, “You could wear a paper bag and it wouldn’t matter, I
         would still look at you.” So there I was, sweating in the smock because it was
         hot, and the inmates were still harassing me.

     11.  In approximately 2012 or 2013, in Division 2, an inmate approached me with
         his hands in his pants, and it seemed as if his hands were on his penis. Based
         on his stance, I had a feeling that something bad was about to happen. The
         inmate tried to get my attention, saying something like, “I need something.” I
         ignored him because his hands were in his pants. Then he came up and
         approached me again – this time even closer – and aggressively said, “What
         are you going to do now, bitch?” There were no officers around to help me.
         Fortunately, the inmate workers witnessed the incident and told the inmate
         to leave me alone and escorted me safely out of the day room. I immediately
         reported the incident to Officer Skinner, who was in the office (and not the
         day room, where he should have been). In response, he stated, “I didn’t see
         anything.” Officer Skinner did not write an incident report, and I believe it
         was because he did not want to show that he wasn’t in the day room where he
         should have been, causing a safety risk for me. I understood that I could not
         write an incident report myself because I was not a sworn officer. From what




                                              2  

Decl. Ex. 324

                                                                                         Plaintiffs 001112
        I can recall, I believe I wrote a to/from memo on this incident, but I do not
        recall who I submitted it to.
  
     12.  Shortly before I left the jail, I became pregnant. In October or November
         2016, in Division 2, I was getting ready to leave the jail for the day, and
         normally the inmates would be in their bunks at this time. This particular
         day, they were not. They were out in the day room, causing a commotion by
         yelling things like, “Look at that pregnant bitch!” “You know what they say
         about pregnant pussy, it’s real good!” Approximately three male officers
         (whose names I do not know) who were working on the floor at that time
         ignored the inmates’ comments. Fortunately, the one female correctional
         officer (whose name I don’t recall) who was working on the floor consoled me
         and helped me get off the floor.

     13.  Approximately the same day, I sent an email to my (male) supervisors, Lestor
         Hampton and Superintendent Martinez, about the incident. Mr. Hampton
         stated something to the effect that they would look into it. A few days later, I
         also spoke to one of the Lieutenants in Division 2, Lt. Macnamara (male)
         about the incident.

     14.  Over a week later, someone in the security office called me and asked for
         details on the incident so that they could write a report. After that, I saw the
         incident report on CCOMS and saw that someone did write an incident
         report, but it said something to the effect that there was a “verbal incident”
         with the inmates and that I reported it late. But, I did not report it late, and
         many of the details about what happened were not included in the incident
         report. I felt like the real facts were being covered up.

     15.  I called the security office and spoke to someone (possibly Lieutenant
         Macnamara) and explained that the incident report was incorrect. He blew
         off my concerns.

     16.  Around that time, I reported to Director Osborn about the sexual
         harassment. I stated words to the effect of, “I don’t feel safe here. If these
         inmates feel comfortable talking to me like this, and degrade me like this,
         and there is no order, no consequences… who knows what could happen?
         Someone could easily come up in my face, anything could happen.” I
         explained that I was pregnant and that I was not only fearing for my own
         safety but for my child’s. Shortly after, in approximately November 2016, I
         was able to move to Division 5 and work in an administrative setting, away
         from the inmates.
  
     17.  By mid-February 2017, I went on maternity leave, and then resigned from
         the position in May because it was too much to have to deal with the inmate



                                             3  

Decl. Ex. 325

                                                                                        Plaintiffs 001113
        sexual harassment and the supervisors lack of response to our concerns about
        it.

     18.  I absolutely hated working there because of the sexual harassment. I had
         intentions of leaving long before I actually left the jail.  I only stayed for
         financial reasons; I have kids and a family to support. Then, I had a high-risk
         pregnancy, so I needed to keep my income and the medical insurance.
         Because of this, I also wanted to make sure that I had something else lined
         up before I actually left the Jail. A few times, the sexual harassment at the
         Jail led me to almost quit on the spot – but I didn’t; I continued to endure it
         because I knew I needed to stay for financial reasons. At this point, I hope I
         never step foot in that jail again.

     19.  In my regular life outside of work, I like being considered an attractive
         female. But I hated being considered an attractive female at the jail. The
         degrading comments were nonstop. I needed to work at the jail to support my
         family, but I hated how it made me feel. It got to the point where I couldn’t be
         nice. The comments were so constant that I stopped saying “good morning,”
         “how are you?” or “how can I help you?” to the inmates because I was already
         enduring sexual harassment from them, and I didn’t want to turn around
         after hearing that type of comment and act like everything was fine. I
         changed my appearance because I didn’t want to get more comments from the
         inmates. God forbid I ever wore a skirt – that could have been the day that
         something happened to me and then it would probably have been turned on
         me, like, “you should not have worn a skirt.”

                                                       ______________________________
                                                       Gabriela Henderson
                                                         12/27/18
                                                       ______________________________
                                                       Date




                                            4  

Decl. Ex. 326

                                                                                      Plaintiffs 001114
DocuSign Envelope ID: DD9B88A3-8B33-4B87-ADF4-BCAB0B7889C3




                                     TANISHA HENDERSON DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Tanisha Henderson. I am a sheriff/correctional officer at the

                    Cook County Jail (“Jail”). I have worked at the Jail since approximately

                    October 1, 2001. My first assignment was in Division 4. I am currently

                    assigned to RCDC, in Receiving, and have been working there since October

                    of 2016. Depending on my assignment, I sometimes work with a partner, who

                    is sometimes a male but more often a female. Prior to Receiving, I worked in

                    Division 11 for about five years. I have also worked in Division 10. I left

                    Division 11 to go to Receiving because the inmates were out of control and it

                    was too stressful.

            2.      As a correctional officer at the Jail, I am responsible for the safety and

                    security of individuals being held at the Jail in pretrial detention. For

                    example, my job duties include, but are not limited to: processing detainees

                    into the jail, taking their ID picture and interviewing them, walking

                    detainees through the tunnel to court, transporting detainees to Cermak

                    Health Services, and supervising detainees while they are in the bullpen

                    waiting to be transported. In all of these assignments, my job has required

                    me to have interactions with male detainees daily.




            Decl. Ex. 327

                                                                                                  Plaintiffs 001032
DocuSign Envelope ID: DD9B88A3-8B33-4B87-ADF4-BCAB0B7889C3




            General Description of Harassment

            3.      During my employment at the Jail, I have endured sexual harassment by

                    male detainees, which they direct at me and at other female employees. I

                    have experienced: (a) detainees exposing their penises to me; (b) male

                    detainees purposefully masturbating at me or in front of me; and (c) crude or

                    sexual comments on a daily basis, including regular comments about how

                    they want to sexually assault me.

            Specific Incidents of Exposure and Harassment

            4.      I most frequently witnessed detainees masturbating and exposing their

                    penises in the tunnel while they walk to and from court. This is a regular

                    occurrence. Once, I saw a detainee walk out of a courtroom with his penis

                    hanging out of his brown uniform. Detainees who are caught masturbating or

                    exposing themselves are supposed to wear green jumpsuits which both

                    identify them as offenders and are supposed to prevent them from reaching

                    their penises. However, the green jumpsuits are not effective. The detainees

                    wear them with the top open and hanging down, and the velcro can easily rip

                    open. Even when they are handcuffed, the green jumpsuits do not prevent

                    the detainees from masturbating or exposing themselves.

            5.      I also see detainees masturbating while they are in the bullpens. Detainees

                    are held in the bullpens when they are waiting to be transported. Once,

                    while I was sitting on the bridge with some of my female colleagues, half a

                    dozen detainees from Division 9 stuck their penises out at us through from



                                                             2


            Decl. Ex. 328

                                                                                                  Plaintiffs 001033
DocuSign Envelope ID: DD9B88A3-8B33-4B87-ADF4-BCAB0B7889C3




                    the bullpen. Additionally, in Division 11, the detainees would expose their

                    penises to me when I walked by their cells to count them.

            6.      The incidents of masturbation and exposure have significantly increased in

                    the last two years. It feels like the detainees think it’s trendy to masturbate

                    in front of the female officers. If we try to stop them, they just complain that

                    they are being mistreated. Often, that means instead of disciplining the

                    detainees for breaking the rules, the Sheriff’s Office will reprimand the

                    officers. However, since the preliminary injunction, there is a team of officers

                    assigned specifically to transport detainees. I have personally been exposed

                    to penises less frequently since then because I do not have to be in the tunnel

                    as often.

            7.      I have seen other women who work in other positions experiencing the same

                    or similar sexual harassment throughout the Jail. If a female is supervising

                    the bullpens, more often than not, a detainee being transported into the

                    bullpen will pull out his penis and start masturbating as soon as he is close

                    enough to see her.

            Sexual and Sexually Violent Comments

            8.      I hear crude or sexual comments from male detainees directed at me all the

                    time. The comments are so severe, I often am afraid I will be raped. I hear

                    comments from detainees such as, “I’m going to fuck your big ass,” “I’ll fuck

                    you,” “look at that ass,” and “bitch, where do you live”? It happens so much I

                    have come to expect to hear it every day. If I tell them to stop, more often



                                                             3


            Decl. Ex. 329

                                                                                                   Plaintiffs 001034
DocuSign Envelope ID: DD9B88A3-8B33-4B87-ADF4-BCAB0B7889C3




                    than not it will escalate. If it escalates into an altercation between me and

                    the detainee, I am afraid that I will be disciplined for the way I react instead

                    of the detainee being disciplined for acting out in the first place.

            Knowledge of Defendants

            9.      My supervisors know about the detainees’ behavior and their sexual

                    comments towards me and other women. Everyone knows about it. I talk to

                    my supervisors all the time, and they either say, “that’s just part of your job”

                    or “write ‘em up.” It doesn’t matter if you write them up because nothing

                    happens. It’s a waste of time. The supervisors are sick of it too.

            10.     The supervisors make no effort to discipline the detainees or set

                    consequences for the sexual behavior toward women. Once Director Jones

                    and Lieutenant Louse visited the Jail and saw some inmates masturbating. I

                    do not know if they did anything to try to address the problem, because

                    nothing has changed. Nothing was done as a result of that incident to protect

                    us from daily exposure.

            Incident Reports and/or complaints

            11.     I complain about the masturbation constantly, but nothing ever changes.

                    These incidents happen so often, it feels like the norm.

            12.     Once in District 11, I wrote up a detainee for a violation of the disciplinary

                    code. He should have gone in front of the hearing board and gotten time in

                    the hole, but nothing happened. I spent all that time on the paperwork and

                    the only result is that my colleagues and the detainee were laughing at me. I



                                                             4


            Decl. Ex. 330

                                                                                                     Plaintiffs 001035
DocuSign Envelope ID: DD9B88A3-8B33-4B87-ADF4-BCAB0B7889C3




                    felt embarrassed and discouraged. This is why I haven’t written up any

                    inmates for masturbation or exposure. It would just make my job harder.

            Ineffectiveness of Complaining

            13.     Incident reports are ineffective because the detainees know that this Jail

                    imposes no real consequences for masturbating at women. Detainees believe

                    that nothing will happen to them because real consequences have not been

                    enforced. If an officer asks them to stop masturbating, they just say that they

                    can do whatever they want. This is because they know that if we intervene,

                    the cameras will show the officer yelling at the inmate. The inmate will

                    complain that the officer was aggressive, and the County will settle with the

                    inmate but not protect us. I am afraid to be involved in any confrontational

                    situations. There is nothing to stop a detainee from grabbing an officer and

                    raping her. Maybe if that happens, something will change, but none of us

                    want to be that officer.

            14.     Often, there are over 30 detainees in a bullpen at a time, and some of them

                    pull out their penises or make inappropriate comments. It’s chaotic and feels

                    dangerous. It is hard to write them up because you don’t want to get close

                    enough to see who they are. The detainees know there are no repercussions

                    for this behavior – it’s a waste of time writing them up because they don’t

                    care.

            15.     Some of the older detainees complain about younger detainees masturbating

                    all the time. They say, “there used to be order in the jail!”



                                                             5


            Decl. Ex. 331

                                                                                                  Plaintiffs 001036
DocuSign Envelope ID: DD9B88A3-8B33-4B87-ADF4-BCAB0B7889C3




            Lack of Training

            16.     I have never received training from the Jail regarding how to address the

                    masturbation or sexual harassment by male detainees, how to decrease the

                    opportunities to repeat the behavior, or how to respond if a detainee tries to

                    rape me. I feel like I am fighting for my life without any support. On top of

                    that, it feels like the Sheriff’s Office supports the detainees more than us. We

                    have been instructed that it’s ok for inmates to masturbate in their cells if

                    they are a certain distance away from us. They reward detainees with pizza

                    if they stop masturbating for a short time.

            Impact on Job Performance

            17.     The sexual harassment changed the way I do my job. I hate coming to work.

                    I try to stay away from work as much as I can. The environment at work is

                    less safe; I avoid trying to cuff or uncuff an inmate because I would have to

                    get close to them. I try not to look down because I don’t want to see their

                    crotch area. When you avoid looking, you miss other things that might be

                    important to the safety of the Jail.

            18.     Furthermore, the harassment changed the way I dress at work. Now, I

                    always tie a sweater around my waist or wear an over-sized sweater if it’s

                    cold. I don’t want to be accused of provoking the detainees. But, it doesn’t

                    matter what I wear. The detainees still harass me.




                                                             6


            Decl. Ex. 332

                                                                                                    Plaintiffs 001037
DocuSign Envelope ID: DD9B88A3-8B33-4B87-ADF4-BCAB0B7889C3




            19.     The behavior by male detainees toward me is unwelcome, offensive,

                    harassing, humiliating, threatening, degrading, and caused me to fear for my

                    safety. I feel like the detainees are raping me with their thoughts.

            20.     During every work day at the Leighton Courthouse, I experienced anxiety

                    over potential harassment and exposure. Even if I was not the direct target

                    of detainees’ sexually inappropriate behavior on a given day, my female

                    coworkers and I expected that at least one of us would be subjected to lewd

                    comments, sexually inappropriate gestures, exposed penises, or worse. I

                    think it happened to someone every day. I knew I might be sexually

                    harassed or hear about a female coworker being harassed when I walked

                    through the compound to my assigned work location, while at work, while on

                    breaks, and even while exiting the compound at the end of my shift. This

                    caused constant stress and made it more difficult for me to focus on my job of

                    keeping everyone at the Courthouse safe.

            Emotional Impact

            21.     As a result of the constant sexual harassment, I have suffered severe

                    emotional distress. The harassment and masturbation at the Jail makes

                    working there extremely stressful. I feel like I could breakdown and cry at

                    any moment. Sometimes, when I get to my car at the end of the day, I do cry.

                    I have seen a therapist to help me cope with the effects of detainees

                    masturbating at me and exposing themselves to me on a regular basis. I




                                                             7


            Decl. Ex. 333

                                                                                                  Plaintiffs 001038
DocuSign Envelope ID: DD9B88A3-8B33-4B87-ADF4-BCAB0B7889C3




                    have increased migraines from the stress at work and have had to take

                    FMLA leave to cope with them.

            22.     It feels like the Sheriff’s Office doesn’t care. My colleagues and I sometimes

                    fear that being a part of this lawsuit will only lead to retaliation at work. I

                    feel like the Sheriff’s Office tries to protect the detainees but doesn’t protect

                    me and other female employees.




                                                             8


            Decl. Ex. 334

                                                                                                      Plaintiffs 001039
DocuSign Envelope ID: DD9B88A3-8B33-4B87-ADF4-BCAB0B7889C3




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 ( ; i DocuSigned by:

            1/12/2019
            ____________________________
            Date
                                                                 ~9jF~
                                                                 __________________________________
                                                                 Signature




                                                             9


            Decl. Ex. 335

                                                                                                  Plaintiffs 001040
DocuSign Envelope ID: 95ABAFCE-8D67-4DDF-87C9-8607D8032F74




                                     ANGELIQUE HERRERA DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Angelique Herrera. I am a Court Services Deputy at the Leighton

                     Courthouse (“Courthouse”). I have worked at the Courthouse since I finished

                     the academy, which I started on or about April 7, 1997. I have worked in

                     courtrooms 202, 206, 208, 504, and as a floater in the afternoons. I am

                     currently assigned to courtroom 400 on the 10 AM to 6 PM shift and have

                     been working there since December of 2017.

            2.       As a Court Services Deputy at the Courthouse, I am responsible for the safety

                     and security of detainees being held in holding cells near my assigned area

                     and attorneys who consult with the detainees. I am also responsible for the

                     safety and security of individuals in the courtroom, including courtroom

                     personnel and civilians. For example, my job duties include, but are not

                     limited to: transporting detainees to and from court, transporting jurors

                     safely in and out of the courtroom, securing detainees coming to court and

                     during the court process, and monitoring detainees who are in the holding

                     cells. Occasionally, if someone gets remanded to the jail in court, I have to

                     process them in. In all of these assignments, my job has required me to have

                     interactions with male detainees on a daily basis.




            Decl. Ex. 336

                                                                                                     Plaintiffs 001227
DocuSign Envelope ID: 95ABAFCE-8D67-4DDF-87C9-8607D8032F74




                     General Description of Harassment

            3.       During my employment at the Leighton Courthouse, I have endured sexual

                     harassment by male detainees, which they direct at me and at other female

                     employees. I have experienced: (a) detainees exposing their penises to me; (b)

                     male detainees purposefully masturbating at me or in front of me; and (c)

                     crude or sexual comments on a daily basis, including regular comments about

                     how they want to sexually assault me.

                     Specific Incidents of Exposure and Harassment

            4.       I most frequently witnessed detainees masturbating with their penises

                     exposed while they were in the bullpen waiting for court. Often, the

                     detainees will look at me while standing with their hands in their pants. I

                     can see their hands moving inside their uniforms. A handful of times, the

                     detainees exposed their penises to me or masturbated with their penises

                     outside of their pants.

            5.       While I was transporting detainees, I was often alone with them. During

                     transport, they would make sexually explicit comments while putting their

                     hands in their pants and touching their penises. Recently, DOC officers have

                     been assisting with transporting detainees, and they are more often cuffed

                     behind their backs to limit their ability to put their hands in their pants.

            6.       When I worked in Judge Burns’ courtroom, Courtroom 202, there was one

                     detainee who always targeted me. Whenever I would come back into the

                     lockup and he was there, he would come right up to the door of the holding



                                                             2


            Decl. Ex. 337

                                                                                                    Plaintiffs 001228
DocuSign Envelope ID: 95ABAFCE-8D67-4DDF-87C9-8607D8032F74




                     cell and, while touching his penis, would threaten that he was going to find

                     me when he got out.

                     Witnessing Harassment of Others

            7.       I have seen other women experiencing the same or similar sexual harassment

                     throughout the Leighton Courthouse.

                     Sexual and Sexually Violent Comments

            8.       I hear crude or sexual comments from male detainees directed at me all the

                     time. Every time I walk past the bullpen, the detainees make a comment

                     about my butt. They have said, “I want to bend her over,” or “just give me

                     one shot with her.” They also tell me that they can smell my vagina and

                     would love to taste it, that they will “treat me good,” and that they will look

                     for me when they get out.

                     Knowledge of Defendants

            9.       My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. I know

                     this is true because I talked about it with my supervisors. We are very short

                     staffed, and the supervisors just want us to handle the incidents the best we

                     can. That’s what they’ve told us at roll call. There have been times when I

                     have radioed for help because of a detainee exposing himself or masturbating

                     but my supervisor couldn’t send anyone to help me. I don’t want to look like I

                     can’t handle myself at work, and I don’t want to be singled out as a cry baby,

                     so I have basically stopped complaining.



                                                             3


            Decl. Ex. 338

                                                                                                   Plaintiffs 001229
DocuSign Envelope ID: 95ABAFCE-8D67-4DDF-87C9-8607D8032F74




            10.      Supervisors make little to no effort to discipline the detainees or set

                     consequences for the sexual behavior toward women. They have put a

                     correctional officer in lockup to try to help but the behavior continues. The

                     supervisors try to make us feel like seeing penises at work is just a part of

                     our job. They joke and say things like, “What do you expect, they are locked

                     up all day. You can’t blame them for acting like that when they see a pretty

                     girl.” Sometime within the last year, officers from DOC have taken over most

                     of the responsibility for watching the detainees while they are waiting for

                     court. As a result, I do not have so many interactions with my supervisors

                     about the detainees’ behavior.

                     Incident Reports and/or complaints

            11.      I tried to complain about these incidents when I would go to clock out at the

                     end of the day. My supervisors would just tell me to toughen up. These

                     incidents happen so often, it feels like the norm.

            12.      I understood that I could not file any formal complaints or disciplinary

                     reports. Once I wrote a to/from to my supervisor about it, but nothing

                     happened.

                     Ineffectiveness of Complaining and Discouragement

            13.      Once, my coworker filed sexual harassment charges against another deputy.

                     When she did this, the supervisors made things hard for her by giving her

                     bad assignments and denying her time off requests. I am reluctant to

                     complain about sexual harassment because I don’t want this to happen to me.



                                                             4


            Decl. Ex. 339

                                                                                                     Plaintiffs 001230
DocuSign Envelope ID: 95ABAFCE-8D67-4DDF-87C9-8607D8032F74




                     The supervisors don’t want to do any extra work – I don’t want them to

                     retaliate against me for complaining.

            14.      Incident reports are ineffective because the detainees know that the Cook

                     County Sheriff’s Office imposes no real consequences for masturbating at

                     women. The detainees could care less. I have heard them joke that if they

                     are good they will get a pizza party.

                     Lack of Training

            15.      I have never received training from the Cook County Sheriff’s Office

                     regarding how to decrease the opportunities for detainees to masturbate or

                     expose themselves or how to respond if a detainee threatens to rape me. In

                     the summer of 2018, we were issued an annual online training in

                     Discrimination, Harassment, and Retaliation, but it did not specifically

                     mention harassment by detainees. I would like some training on how to deal

                     with this behavior when I am one-on-one with a detainee. I am OC certified

                     but have never sprayed a detainee. When I am in the lockup by myself, it’s a

                     very unsettling feeling.

                     Impact on Job Performance

            16.      The sexual harassment changed the way I do my job. When I walk back to

                     the lockup I have instant anxiety, so I try to avoid going there. I ask my male

                     partners to turn in my paperwork for me, so I don’t have to walk past the

                     areas where I know I will see penises or be sexually harassed. It is hard to do

                     my job well when I am so uncomfortable.



                                                             5


            Decl. Ex. 340

                                                                                                  Plaintiffs 001231
DocuSign Envelope ID: 95ABAFCE-8D67-4DDF-87C9-8607D8032F74




            17.      The behavior by male detainees toward me is unwelcome, offensive,

                     harassing, humiliating, threatening, unsettling, and caused me to fear for my

                     safety. I feel anxious and my heart races every time I pass a male inmate.

            18.      During every work day at the Courthouse, I experience anxiety over potential

                     harassment and exposure. Even if I am not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I

                     expect that at least one of us will be subjected to lewd comments, sexually

                     inappropriate gestures, exposed penises, or worse. I think it happens to

                     someone every day. I know I might be sexually harassed or hear about a

                     female coworker being harassed when I walk through the compound to my

                     assigned work location, while at work, while on breaks, and even while

                     exiting the compound at the end of my shift. This causes constant stress and

                     makes it more difficult for me to focus on my job of keeping everyone at the

                     Courthouse safe.

                     Emotional Impact

            19.      As a result of the constant sexual harassment, I have suffered severe

                     emotional distress and anxiety. The harassment and masturbation at the

                     Jail makes working there extremely stressful. My family accuses me of being

                     paranoid and over-protective. I feel unsafe.

            20.      The Sheriff’s Office has done very little to deter the harassment. They don’t

                     even seem to be trying to figure out a way to deter it. I don’t think they’re

                     concerned about what we put up with. I don’t think they care about us. If



                                                             6


            Decl. Ex. 341

                                                                                                     Plaintiffs 001232
DocuSign Envelope ID: 95ABAFCE-8D67-4DDF-87C9-8607D8032F74




                     they cared, they would come and look at the conditions. Not just every once

                     in a while, but really see what we’re going through. They don’t show true

                     concern for the deputies.




                                                             7


            Decl. Ex. 342

                                                                                                 Plaintiffs 001233
DocuSign Envelope ID: 95ABAFCE-8D67-4DDF-87C9-8607D8032F74




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 1 / DocuSigned by:

            1/31/2019
            ____________________________                         __________________________________
                                                                 Ll?:B37~
            Date                                                 Signature




                                                             8


            Decl. Ex. 343

                                                                                                  Plaintiffs 001234
                          Declaration of Donita Hill-Shumpert



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Donita Hill-Shumpert. I am a correctional officer at the Cook County Jail

       (“Jail”). I have worked at the Jail since 2000. I have been assigned to various parts of

       the Jail in my role as correctional officer, including: Divisions 3/8, 2, 9, External

       Operations and Receiving. In recent years, I have been assigned to Division 9

       (approximately 2010-2016), External Operations (for about six months in 2016) and

       Receiving since 2016.

2.     As a correctional officer, I am responsible for the safety and security of inmates at the

       Jail. In all of my division assignments, part of my job has been to escort inmates to

       and from locations such as court, medical areas, recreational areas, dorms, and inmate

       work locations. Currently, in Receiving, I am responsible for booking detainees when

       they arrive at the Jail, processing their paperwork, supervising detainees in holding,

       and transporting detainees—sometimes up to 15 at a time—from Receiving to their

       assigned Divisions.

3.     Since approximately 2012, I have frequently experienced extreme sexual harassment

       from male inmates at the Jail. This has included vulgar sexual comments and slurs,

       threatening sexual comments, remarks about my appearance, inmates exposing their

       penises to me, and inmates masturbating at me.

4.     When I worked in Division 9, beginning two or three years into my assignment there,

       I experienced these types of incidents multiple times a week and sometimes with even

       greater frequency. These incidents would often occur while I was counting inmates in

       their cells to make sure they were alive and present. Inmates knew that I was required




Decl. Ex. 344

                                                                                            Plaintiffs 002163
       to look in to each of their cells, so they would pretend to use the bathroom, hold their

       penises, and then turn their genitals toward me as I looked in. Inmates also exposed

       themselves to me frequently when I went around to cells to do the “switching of the

       hours,” meaning I would lock the group of inmates that was in the dayroom back in

       their cells, and let another group of inmates out of their cells and into the day room.

       The inmates who were going back into their cells would stick their penises out of their

       chuckholes at me after I locked their cell doors.

5.     In Division 9, I worked in the bubble, a windowed office that looked in to the tiers. It

       was possible for inmates to stand in the showers and position themselves so they

       could be seen from the bubble. They would do this and masturbate at me and other

       female officers. To avoid this, we would try not to look at the showers, sometimes by

       moving to a part of the bubble where most of the shower area was not visible. But

       then, inmates would find a way to move into our eyeline. For instance, they knew

       that if they stood in a certain part of the shower, or stood on a trashcan, we could

       not avoid seeing them so they would do this and masturbate at us.

6.     Starting around 2012, when the inmate masturbation became rampant and

       widespread, I would regularly write incident reports about sexual harassment. I

       would usually not hear about inmates getting disciplined because of my reports, but I

       filed them anyway, believing they were important. Then, I noticed that investigators

       would often try to talk me out of pressing charges by saying things like “are you sure”

       and “he’s going to get time considered served.” After a while, I became hopeless that

       the Jail would do anything to stop the inmate sexual harassment because of what

       investigators said to me, because I heard from my fellow correctional officers about

       inmates who were repeat masturbators in Division 9 getting rewarded with pizza by

       the Jail as part of a supposed “rehabilitative” program, and because I was not hearing




Decl. Ex. 345

                                                                                              Plaintiffs 002164
       any follow up about inmates getting disciplined. I started to believe that filing incident

       reports were unlikely to have any effect on the problem.

7.     One incident that has left a strong impression on me occurred in Division 9 at a time

       when I was the only female officer on the tier. A male inmate began to threaten me

       from his cell, saying, “Hey Bitch! I’m gonna beat your ass, and then I’m going to rape

       you, and after I rape you, I’m gonna make you suck my dick. Then depending on how

       well you suck my dick, I’ll decide if I’ll kill you then.” There were several other male

       officers present. None of them did anything after the inmate said this, and when we

       discussed it, it was clear they didn’t seem to think it was important because the

       inmate was in his cell. But I did think it was a big deal and wrote an incident report.

       No one ever followed up with me about the report and I’m not aware of the inmate

       receiving any discipline as a result of it. I still think about this incident and the lack

       of response, years later. I’ve been called a myriad of names, encountered so many

       sexually harassing remarks, but to be threatened with that level of vulgarity and have

       it dismissed made me feel disregarded by my profession.               It felt extremely

       disrespectful to me as a human being.

8.     Around 2016, the constant sexual harassment in Division 9—and the administration’s

       failure to address it—became too much for me. I felt totally overwhelmed. I did a

       “mini-bid” to work in External Operations and was assigned there for six months.

       During that time, I worked the 10:00 p.m. to 6:00 a.m. shift, sometimes at Stroger

       guarding inmates and sometimes at the external jail gates. My interactions with

       detainees were much more limited during that time since at Stroger I often guarded

       inmates as they slept. Even so, I still experienced sexual harassment. Male inmates

       would make unwelcome, inappropriate sexual remarks about my appearance, saying

       things like, “you have a fat ass” and, “she got a bad ass walk on her.” This happened




Decl. Ex. 346

                                                                                             Plaintiffs 002165
       about weekly. These harassing remarks were creepy and unwelcomed and they were

       especially upsetting because I had transferred to External Operations hoping to avoid

       the sexual harassment, yet I was still experiencing it. It made me feel like there was

       no escaping inmate sexual harassment at the Jail.

9.     I also sometimes worked in the emergency room at Stroger. During those times I also

       observed inmates sexually harassing female nurses. They would make comments to

       the nurses like, “look at the ass on that one.” One time, I told one of the male

       correctional officers that I was going to write up an inmate for saying these things,

       and he said something like, “What for? The Jail is not going to do anything” to

       discipline inmates for verbal sexual harassment. I believed him, because in Division

       9 I had filed so many incident reports about actual exposure and masturbation, and

       as far as I know, they did not lead to a disciplinary action. For this reason, I didn’t

       write incident reports about inmates’ sexually harassing comments.

10.    In Receiving, the sexual harassment by male inmates could be relentless. I was

       subjected to inmates exposing their penises to me or masturbating at me as often as

       several times a week. Mainly, this would happen frequently in male holding or on the

       bridge, where there are several bullpens for male inmates. I recall that one time in

       2016 or 2017, a male inmate sat in the bullpen masturbating for an hour and a half,

       openly and in full view of many correctional officers. I know this because I had looked

       at my watch. None of the male officers said anything to him. By that point, I was

       feeling completely dejected by the Jail’s lack of response to my many incident reports

       and to the widespread sexual harassment.

11.    I have consistently complained to supervisors—mostly men—in Division 9 and

       Receiving about the problem of inmate sexual harassment. For some time, I notified

       a supervisor of almost every incident or masturbation or sexual harassment. Their




Decl. Ex. 347

                                                                                          Plaintiffs 002166
       consistent response was that their hands were tied because they could not make

       discipline decisions about inmates, all they could do was remove them from the tiers

       temporarily. They said things like, “I would do more if I could.” This made me feel like

       only policy changes by Jail administrators would improve the problem.

12.    However, I had also repeatedly discussed the sexual harassment with the Jail

       administrators, hoping that they could help address the problem. Each time I did, my

       concerns were dismissed. This led to me feeling very discouraged.

13.    During the time I was assigned to Division 9, I complained to Superintendent Victor

       Thomas about the constant penis exposure and masturbation directed at women. I

       asked him what the Jail was going to do about it. I also told him how uncomfortable

       it made me and the other women who work at the Jail, and that we needed support

       from the Jail. He acknowledged that it was widespread but told me that the inmates

       were men and asked me what I expected. I was upset and shocked. So much so that

       I asked him something like “when are you going to pull your penis out?”—to make the

       obvious point that its absurd to assume that men simply act this way, and nothing

       can be done. He got upset and walked away.

14.    In approximately 2016, I was with Superintendent Guinta in male holding in

       Receiving and an inmate was masturbating at me from the bullpen. Superintendent

       Guinta didn’t do anything, and I asked him, “do you see this?” He said that when these

       things happen, I should just say something belittling to the inmate. I think he

       specifically suggested, “what’s that supposed to be, a dick?” (or something like that)

       to make him stop. The Superintendent did not say this or do anything else to make

       the inmate who was masturbating at me stop. I felt completely disgusted that this

       was his response. These types of comments obviously are not going to control such a

       widespread problem in the Jail and it also places the responsibility totally on myself




Decl. Ex. 348

                                                                                           Plaintiffs 002167
       and other female employees. It really left me with the impression that there was

       nothing that we female officers can do.

15.    In 2016, I emailed Assistant Director Michael Miller to suggest that the Jail put

       shower curtains with Velcro, which inmates could not use them to self-harm, in the

       shower in Division 9 to prevent inmates from masturbating at female officers from

       the shower. In response, he met with me in person in Division 9, around March 2016,

       so that I could show him the areas where the curtains were needed. As we were

       standing in the bubble and I was pointing to places in the shower where the curtain

       could go, an inmate started masturbating at me. I remember being shocked that the

       inmate was so brazen, though I put the incident out of my mind and can’t remember

       the outcome.

16.    I also heard about an incident when former Executive Director Jones Tapia was in the

       tunnel and encountered some inmates who made vulgar comments to her. One of them

       said something like “I want to climb up those long legs and eat your pussy.” Those

       inmates were immediately removed from their division, according to what officers who

       worked on their tiers told me. But other women, who aren’t considered as important

       at the Jail, are regularly shown penises, masturbated at, and have things that are

       just as lewd or worse said to them, and no one does anything about them. I’ve

       discussed this incident, which I know to be true because I read the incident report,

       with female colleagues and it’s just another thing that makes us feel that the Jail does

       not take our experiences seriously.

17.    The sexual harassment has had a profound impact on me. When I get dressed in the

       morning, I’m even cognizant of the type of underwear I wear and dress to try to avoid

       any attention to my body. I wear my uniform a size too big to make sure nothing is

       tight on my body. But this has never stopped the harassment.




Decl. Ex. 349

                                                                                           Plaintiffs 002168
18.    When I have threatened to write up inmates for masturbation, exposure, or sexual

        harassment, they have constantly responded with comments such as, “I ain’t never

        cared,” “what are you gonna do?” “you can’t do shit to me,” and “it’s just a write up.”

19.    At the Jail, it has gotten to the point where I’m afraid to look at inmates in the

       bullpens in male holding in Receiving. If I need to look at them, I try not to look below

       shoulder height to even glance what they might be doing with their hands in case they

       are masturbating. If inmates call my name, my first reaction is to ignore them in case

       they are going to expose themselves or masturbate at me.

20.    I have never received training regarding how to address sexual harassment by male

       detainees, decrease the opportunity for detainees to repeat the behavior, or what to

       do if an inmate tries to rape me. This type of training would make me feel better

       prepared to deal with the harassment.

21.    The sexual harassment aimed at me and other female officers is disgusting and

       degrading. There are no words to describe the sickening feeling I get when an inmate

       masturbates at me. I feel like we are all traumatized by their behavior. The Jail’s

       response (or lack thereof) has made me feel devalued as an employee and human

       being. It is very difficult to go to work every day feeling like my employer does not

       care about me.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct and based on my personal knowledge and beliefs.



04/18/2019



__________________________                                 _________________________________

Date                                                       Signature




Decl. Ex. 350

                                                                                             Plaintiffs 002169
                    KAROLINA HOGUEISSON DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Karolina Hogueisson. I was a mental health specialist at the

       Cook County Jail (“Jail”). I worked at the Jail from approximately March

       2011 until 2016. I was assigned to various parts of the Jail, including:

       Division 4 for a year from the start of my employment; and in the Cermak

       building in locations like 2 North and Urgent Care until I left in March 2016.

       I was also assigned to work in Division 10. In addition to my regular

       assignments, I was assigned to work overtime in receiving, and I often

       walked through other areas of the Jail as part of my job.

2.     As a mental health specialist at the Jail, I interacted with male detainees

       every day.

3.     When I worked at the Jail, I experienced sexual harassment by male

       detainees including inmates exposing their penises to me and purposefully

       masturbating at me or in front of me about twice a week on average, but

       sometimes it happened multiple times in one day.

4.     For example, I was responsible for doing mental health evaluations on

       inmates who masturbated at female employees prior to sending them to

       segregation. I conducted the evaluations in Urgent Care. Those same

       inmates also masturbated at me while I was trying to conduct their




Decl. Ex. 351

                                                                                     Plaintiffs 002208
       evaluation. I did not have a radio or a body alarm when I was meeting with

       inmates so I had to get a correctional officer to come and help me.

5.     When I worked on unit 2N in the Cermak building I saw detainees exposing

       their penises and/or masturbating at me almost daily. I also saw detainees

       masturbate at me and other female employees whenever we walked through

       the Cermak building Urgent Care waiting area several times a week.

6.     As another example, I was interviewing an inmate in my office which was

       located in Urgent Care of the Cermak building and he was sitting in front of

       me cuffed. I was typing on the computer and when I looked up, I saw the

       inmate with his penis out of his pants and in his hand. I immediately ended

       the interview and told him to leave my office. I made a note of the incident

       on the inmates’ chart.

7.     Inmates would masturbate as if it were a game. You couldn’t look up from

       your desk without risk of seeing an inmate exposed. The masturbation was

       so frequent that when you arrived on post in Division 10 the inmates were

       standing at their cells waiting for you, and if you didn’t go up to their cells

       they would stand on their bed so you could see them performing sexual acts

       on themselves.

8.     I saw other women experiencing the same harassment. For example, on a

       unit, if a detainee was at the glass window exposing himself or masturbating

       at a woman, and other women were around, we were all getting masturbated

       at.



                                            2


Decl. Ex. 352

                                                                                         Plaintiffs 002209
9.     Inmates also made sexual comments to me on a daily basis. They said things

       like, “nice ass,” and “you can suck my dick, Ms. H”.

10.    After reporting masturbation several times, I felt discouraged from reporting

       masturbation. I could not make a disciplinary report by myself. I had to get a

       CO to write an incident report, and I tried to make note of the incidents on

       the inmates’ chart. One time, inmate masturbated at me in Cermak Urgent

       Care and I asked a CO to write an incident report. Later, I was told by an

       investigator that the report wasn’t going to go anywhere. He said there was

       no point in me pressing charges.

11.    After being told that my report probably wouldn’t go anywhere, because it

       will get thrown out of court, I never tried to make another report, I would

       only make note on the inmate charts.

12.    I also stopped reporting the harassment because we were told by

       management not to pay attention to the catcalls, and other attention seeking

       behaviors.

13.    I felt like supervisors excused the harassment instead of trying to stop it. For

       example, I was told by my supervisor things like: “the inmates are going to do

       it anyways, just turn away and don’t look.” I also heard management say to

       me and other women things like, “it won’t do any good,” “it’s not a violation if

       the inmate is masturbating at you but it’s in his cell,” and “this is what the

       inmates do.”




                                           3


Decl. Ex. 353

                                                                                        Plaintiffs 002210
14.    Known masturbators were given jumpsuits that set them apart from the

       other inmates, but the dress code on how the uniform should be worn was not

       enforced. Inmates wore their jumpsuits with the sleeves tied around their

       waist.

15.    I never received training about what to do if an inmate masturbated at me or

       made sexual comments to me or how to stop the behavior. However, there

       was a training on how females should dress and should not dress for the job

       and they showed us a Power Point presentation with pictures on what the

       “proper” dress code was. They told us not to wear tight clothing nothing

       revealing, no tank tips as to not provoke the detainees to sexually abuse us.

       We were also encouraged to wear loose fitting cover up smocks, and told they

       were “readily available from the store room” to minimize “potentially

       provocative appearance.” I felt like they were blaming women instead of

       addressing the problem. Besides, it didn’t matter what we wore, the inmates

       still sexually harassed us.

16.    When I worked in Receiving on my overtime shift, I did not see the new

       inmates get any orientation or training telling them not to masturbate at

       women staff or not to sexually harass women.

17.    The sexual harassment made me feel disgusted, violated and inadequate at

       my job because I couldn’t always perform the mental health services the way

       I wanted to. I felt like women didn’t matter to the administration because




                                          4


Decl. Ex. 354

                                                                                    Plaintiffs 002211
       the harassment wasn’t being addressed. I quit a good job that paid well

       because the harassment made me not want to go to work.




                                         5


Decl. Ex. 355

                                                                                 Plaintiffs 002212
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
true and correct and is based on my personal knowledge and beliefs.


  April 9, 2019
____________________________                  __________________________________
Date                                          Signature




Decl. Ex. 356

                                                                                   Plaintiffs 002213
DocuSign Envelope ID: D52C082E-DA96-40F3-B377-43F33315080D




                                    LINDA HOLMES-MILLER DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Linda Holmes-Miller. I am a Registered Nurse (RN) at Cermak

                     Health Services (“Cermak”) in Cook County Jail (“Jail”). I have worked at

                     the Jail since April 2017, and my current assignment is on the 3rd Floor of the

                     Residential Treatment Unit (“RTU”). I have also worked on the fourth floor.

            2.       As an RN in RTU, I am responsible for providing nursing care to the

                     detainees that are housed on my assigned floor. For example, my job duties

                     include dispensing medication, attending to detainees’ medical requests in

                     clinic, caring for detainees’ wounds, giving shots, such as insulin or flu shots,

                     and carrying out other doctors’ orders. Some of these things require privacy,

                     so I am sometimes alone behind a curtain with just me and the

                     patient/detainee. In performing all of these duties, my job requires me to

                     have interactions with male detainees daily.

                     General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced detainees exposing their penises to me, male detainees

                     purposefully masturbating at me or in front of me, and crude or sexual

                     comments on a daily basis, including regular comments about how they want

                     to rape and sexually assault me.




            Decl. Ex. 357

                                                                                                    Plaintiffs 001310
DocuSign Envelope ID: D52C082E-DA96-40F3-B377-43F33315080D




                     Specific Incidents of Exposure

            4.       I most frequently witness detainees masturbating in the pod on the tier when

                     I dispense medication. Detainees come to the window when they need

                     medical treatment or they sit near the pod, which is a small, glass enclosed

                     room. They often masturbate while they are waiting or will come up to the

                     window partially clothed or wrapped in a blanket with their penis exposed.

            5.       For example, I remember a few days when detainee M. B. sat in his

                     wheelchair next to the pod window and watched me while masturbating. He

                     had a foam tray from lunch in his lap to cover up his penis. After a few days

                     in a row of him sitting there just watching me, I figured out that he was

                     masturbating. I told the male officer on duty what he was doing and detainee

                     M. B. got really hysterical about it and said I was lying. The officer believed

                     him. I told my coworkers, and they believed me because the same kind of

                     thing happened to them too. However, we all understood that nothing would

                     be done about it because it felt like nothing was ever done.

            6.       As another example, once a detainee came to the window to get his meds, and

                     when he saw me, he put his hands in his pants, started rubbing his penis,

                     and then moved to the corner to try to finish (ejaculate). I told the officer on

                     duty but he just said, “I don’t see that.” The detainee ejaculated in his pants.

                     This detainee was supposed to wear a green jumpsuit, but the officers

                     allowed him not to wear it if he didn’t “feel like it.” He shouldn’t even have a

                     brown uniform.



                                                             2


            Decl. Ex. 358

                                                                                                    Plaintiffs 001311
DocuSign Envelope ID: D52C082E-DA96-40F3-B377-43F33315080D




            7.       I also have to see patients in the clinic. About once a week, detainees will

                     write a medical request to see a nurse because there is something wrong with

                     their penis. They do this on purpose just so that they can show me their

                     penis, which actually has nothing wrong with it. Then they will pull it out

                     and start rubbing on it and try to get me to touch it.

            8.       The detainees are supposed to be in full uniform when they come to the

                     window to get their medication. Often, they aren’t, because the officers don’t

                     enforce this policy. Once, a detainee, who I think was T. G., came to the

                     window in just his underwear. I told him to go back and put on his uniform,

                     so he retaliated by pulling lidocaine patches off of his body and throwing

                     them at me. I wrote an E-MRS report about it. I don’t know if a CCOMS

                     report was written about it. I don’t know what happened after that or if he

                     actually received discipline for this because no one followed up with me.

                     Sexual Comments

            9.       I hear crude or sexual comments from male detainees directed at me on a

                     daily basis. They always comment about my shape. For example, they say,

                     “Ooh, you fine!,” “you have a nice shape – your butt is so big,” and “I bet your

                     pussy is nice and juicy.” This was embarrassing to me. They also ask if I am

                     happily married and suggest they could steal me away from my husband. In

                     addition, I often hear them say, “Nurse, there is something wrong with my

                     dick, come check it out!”




                                                             3


            Decl. Ex. 359

                                                                                                    Plaintiffs 001312
DocuSign Envelope ID: D52C082E-DA96-40F3-B377-43F33315080D




                     Knowledge of Defendants

            10.      Supervisors and managers at the Jail know about the detainees’ behavior and

                     their sexual comments towards me and other women. I complained and wrote

                     incident reports that my supervisors saw. We discussed it with them.

                     Supervisors would stop by the dispensary from time to time and chat with us

                     and we would tell them what was happening.

            Ineffectiveness of complaining and writing disciplinary reports

            11.      I complained several times to my managers at Cermak about detainee sexual

                     misconduct. Nothing changed. Within the last few months, the nurses have

                     been enforcing the dress code by telling the officers they won’t come on the

                     tier until the detainees in line for meds are properly dressed. This has made

                     things a little better, but why should this be up to us?

            12.      I can’t write detainees up myself in CCOMS, so at first I didn’t write any

                     incident reports. Just recently, I found out we could write reports in E-MRS

                     about the masturbation. At first I thought E-MRS was just for reporting

                     physical injuries. However, I have never had any follow-up about any reports

                     I have written in E-MRS regarding detainee sexual misconduct.

            13.      The officers don’t do anything until we say something. They are protecting

                     themselves; they have to keep up a positive relationship with the detainees so

                     they don’t get injured or disciplined. If the nurse says something, they

                     pretend like they didn’t know it was a problem.




                                                             4


            Decl. Ex. 360

                                                                                                    Plaintiffs 001313
DocuSign Envelope ID: D52C082E-DA96-40F3-B377-43F33315080D




                     Ineffectiveness of steps taken

            14.      Known masturbators are supposed to wear green jumpsuits, but the officers

                     don’t always enforce this unless there are observers like lawyers or their

                     supervisors present. I sometimes see detainees changing out of the green

                     jumpsuit into a brown uniform, which they are not supposed to have.

                     Alternatively, they wear the green jumpsuits open far enough or ripped so

                     that their penis is exposed. The jumpsuits do not deter masturbation and

                     exposure.

            15.      Also, often the green jumpsuits are the wrong size. If it’s two sizes too small

                     and too tight, the detainees will wear it open or bust out of it.

                     Lack of Training

            16.      I never received training from the Cook County Sheriff’s Office regarding how

                     to address the masturbation or sexual harassment by male detainees, or how

                     to respond if a detainee tries to rape me. Cermak gave us training about

                     detainee suicide but never about sexual harassment or rape of a nurse by a

                     detainee.

                     Impact on Job Performance

            17.      The sexual harassment changed the way I did my job. Now, if a detainee

                     requests to have his penis examined, I always request that I work with a

                     male coworker in the clinic so that I am never alone with these detainees and

                     the detainees who actually need medical attention can get it. In addition, the

                     constant harassment makes me more alert and focused on protecting myself



                                                             5


            Decl. Ex. 361

                                                                                                  Plaintiffs 001314
DocuSign Envelope ID: D52C082E-DA96-40F3-B377-43F33315080D




                     and staying safe. In other words, because of the constant sexual harassment,

                     I sometimes fear for my safety. This makes it difficult to do my job.

            18.      Furthermore, the harassment changed the way I dressed at work. I can’t take

                     my lab coat off anymore when I get hot. The sweat pours off of me and I still

                     can’t take it off. Sometimes I tie it around my waist so that at least my rear

                     end is covered. When I take it off or put it back on, the detainees comment

                     and ask my why I am doing that in a way that makes me feel uncomfortable.

                     I should not have to be questioned about what I wear.

            19.      All my coworkers wear their lab jackets all the time too. We all feel

                     uncomfortable being just in scrubs around the detainees.

            20.      The behavior by male detainees toward me is embarrassing, offensive,

                     harassing, degrading, and causes me to fear for my safety. It is simply

                     intolerable. It shouldn’t be this way. We are there to do a job, and we

                     shouldn’t be treated like that.

                     Emotional Impact

            21.      As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. Sometimes I find myself covering up my body when I am

                     out in public or at my second job. I am constantly wary of people looking at

                     my body. It makes me ashamed of my body. Sometimes I come home angry.

                     My husband gets frustrated because I can’t say anything to the detainees

                     myself and no one is doing anything about it.




                                                             6


            Decl. Ex. 362

                                                                                                   Plaintiffs 001315
DocuSign Envelope ID: D52C082E-DA96-40F3-B377-43F33315080D




            22.      I just get really frustrated. I want to be able to go to work and say I did a

                     good job taking care of people. I shouldn’t have to talk about how I had to

                     watch guys masturbating – it undermines what I do and makes me feel

                     unprotected and threatened.

            23.      The Sheriff’s policies make it feel like the officers are just there to collect a

                     paycheck. It’s ok for the detainees to basically do whatever they want.




                                                             7


            Decl. Ex. 363

                                                                                                         Plaintiffs 001316
DocuSign Envelope ID: D52C082E-DA96-40F3-B377-43F33315080D




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 r - : DocuSigned by:

             3/19/2019
            ____________________________                         ~~6~~-~
                                                                 __________________________________
            Date                                                 Signature




                                                             8


            Decl. Ex. 364

                                                                                                  Plaintiffs 001317
                      ROSETTE HUNTER DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Rosette Hunter. I am a registered nurse at the Cook County Jail

       (“Jail”). I have worked at the Jail since approximately November 2004. I have

       been assigned to various parts of the Jail in my role as a registered nurse,

       including: Divisions 11, 3, 4, 17 (Women’s Detox Division), 10 from 2015 until

       May 2018, and most recently in Cermak. I have occasionally been assigned to

       Division 9 as well.

2.     As a registered nurse at the Jail, I am responsible for the health of

       individuals being held at the Jail in pretrial detention. For example my job

       duties include, but are not limited to, supervising detainees’ activities while

       they are in the dispensary. I am also responsible for managing, monitoring

       and assessing chronic illnesses and acute situations, medicating detainees,

       and taking care of the STI clinic. In all of these assignments, my job has

       required me to have interactions with male detainees daily.

3.     At the Jail, I endure sexual harassment by male detainees, including

       detainees exposing their penises to me, purposefully masturbating at me or

       in front of me, making sexual comments to me on a daily basis in Division 10,

       making sexual remarks about my appearance and making sexual gestures at

       me.




Decl. Ex. 365

                                                                                      Plaintiffs 002214
4.     I most frequently see detainees masturbating or exposing their penises

       whenever I make rounds to distribute medication. The detainees know when

       we are coming on tier to give out medication so it’s a good chance you are

       going to be flashed. On Division 10, the exposure occurred every day. It also

       happened on Division 9.

5.     I have also seen detainees masturbating at me while I was on the 3-D side of

       Division 10. For example, in 2018 I was standing with an escort officer

       passing out medication and I could see two guys in front of me masturbating.

       I looked to the right and left of me and detainees were on both sides

       masturbating. I reviewed the camera and it showed five detainees

       masturbating at me.

6.     I have heard about other women get masturbated at. For example, one of our

       nurses, Kim Anderson told me she was on the tier of Division 10, while she

       was in the bubble passing out medication a detainee was looking at her from

       the window masturbating. The detainee masturbated and ejaculated all over

       the window of the bubble. Another nurse experienced the same harassment.

       That particular nurse no longer goes on the tier of Division 10 because the

       same detainee kept coming to her making comments, exposing himself and

       masturbating at her.

7.     It feels very unsafe as a woman and as a nurse because of the sexual

       harassment. We can’t do anything to protect ourselves the way that officers

       could if they had to. We don’t even have a body alarm or a radio. I would like



                                          2


Decl. Ex. 366

                                                                                     Plaintiffs 002215
       to have a body alarm for an extra security precaution because if your escort

       officer needs to step away for some reason you have no protection.

8.     The detainees say sexual things to me on a daily basis when I am in Division

       10.. They say things like, “If I was you husband, I would run your bath

       water.” The male detainees will also lick their tongue at me or make hand

       movements as if masturbating. Sometimes the escort officers will say

       something to the detainee, other times they don’t do anything about it.

       Officers have said things to me like, “There’s nothing we can do” or “you know

       how these guys are.”

9.     Detainees also masturbate and expose themselves to female supervisors. For

       example, there have been times we’ve had to go on tier for medical

       emergencies, the detainees are supposed to be lined up against the wall while

       we go down the tier. A few of the detainees will expose themselves even

       when female white shirts are present.

10.    I often verbally notify my escort officer and supervisor about detainee

       harassment. As a nurse, I can’t write my own incident report so I usually

       verbally report the harassment. It is up to an officer to write an incident

       report. For example, I asked an officer to write a report in September 2017,

       in Division 10, when five detainees exposed their penises and began

       masturbating while I was medicating. I said to the escort officer that was

       with me “do you see this” and he replied, “Yes, I got you.” The escort officer

       gave the detainees verbal orders to stop and then called the lieutenant. After



                                           3


Decl. Ex. 367

                                                                                     Plaintiffs 002216
       the lieutenant reviewed the tape the detainees were removed from the tier. I

       felt lucky this time that the detainees were removed because sometimes the

       escort officer does not do anything or sometimes I have been told if the

       lieutenant can’t see anything on the video then nothing will happen to the

       detainees. Also, immediately removing them is only a partial solution. I was

       not immediately told whether detainees are disciplined or not. So, when I

       first went back on that tier I was worried that those same five men who

       masturbated at me could be there at any time. It turned out that an officer

       told me that only two of them were disciplined, two others were released back

       to the same tier, and I’m not aware of what happened to the fifth detainee.

       So I had to face two of the men who group masturbated at me whenever I

       went to work on that tier. This made me feel like incident reports don’t work

       because there aren’t real consequences for everyone. Even though the

       detainees did not put their hands on me it made me uncomfortable. I felt like

       a rape victim who had to see the people that assaulted me.

11.    I have heard about other women being physically groped by detainees. For

       example, a paramedic, Ms. Bains filed a complaint after she was embraced by

       a detainee who is a known sexual offender. He pressed his body up against

       hers trying to give her a hug. After complaining to several white shirts about

       the incident, she felt like she was discouraged from making reports because

       management thought she was trying to make things difficult and just

       complaining. She heard male officers say that things such as: she welcomed



                                          4


Decl. Ex. 368

                                                                                     Plaintiffs 002217
       it, “well you leaned into it,” and “you didn’t do anything or try to push him

       away.”

12.    Some supervisors excuse the detainees’ behavior rather than try to stop it.

       For example, I’ve been told things like, “They’re probably not going to do

       anything because their cell is considered their residence.” I’ve also been told

       by male co-workers “what can I do about it, you know there guys they are

       animals,” and and “this is what’s to be expected, they are a bunch of men

       who don’t see women often.”

13.    I have never received training from Cook County or the Sheriff’s office about

       what to do when an inmate is masturbating at me or other women. No one

       has given us examples of situations and told us what to do.

14.    Because of the sexual harassment, I try to limit my contact as much as

       possible with detainees without compromising care.

15.    Chronic masturbators are supposed to wear green jumpsuits, but the opening

       for the jumpsuits are in the front of the suit were detainees can still reach

       their penis. Also, most detainees don’t wear the jumpsuit the way it’s

       intended to be worn, they wear the jumpsuit half on with the sleeves tied

       around their waste. Detainees also wear plain uniforms instead of the

       jumpsuits and the dress code is not enforced.

16.    The sexual behavior by male detainees toward me makes me feel helpless

       and like a victim. Even though no one has put their hands on me, I still feel

       violated. The harassment is emotionally draining, distracting and



                                           5


Decl. Ex. 369

                                                                                       Plaintiffs 002218
       uncomfortable. I sometimes doubt myself and start questioning my own

       behaviors, wondering if I am doing something to attract their attention.

       Most of the time I wear scrub jacket to try not to attract their attention and it

       feels like something that I can do to cover my body even if it doesn’t stop the

       sexual harassment.




                                           6


Decl. Ex. 370

                                                                                     Plaintiffs 002219
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/17/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 371

                                                                                           Plaintiffs 002220
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




                                         BRIDGET INSLEY DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Bridget Insley. I am a Court Services Deputy at the Leighton

                    Courthouse (“Courthouse”). I have worked at the Courthouse since

                    approximately February 25, 2002. When I started, I was stationed at the

                    front door of the Courthouse. I am currently assigned to courtroom 201 and

                    have been working there for the past seven years.

            2.      As a Court Services Deputy at the Courthouse, I am responsible for the safety

                    and security of detainees being held in holding cells near my assigned area

                    and attorneys who consult with the detainees. I am also responsible for the

                    safety and security of individuals in the courtroom, including courtroom

                    personnel and civilians. For example, my job duties include, but are not

                    limited to: providing security in courtrooms and at the building entry,

                    transporting detainees between the bridge and courtroom, securing detainees

                    coming to court and during the court process, securing the safety of the

                    courtroom, and keeping track of the detainee’s court dates and paperwork.

                    Occasionally, I also have to take a defendant into custody if the court

                    remands them. In all of these assignments, my job has required me to have

                    interactions with male detainees on a daily basis. I usually work with a

                    partner, who is almost always male, unless we are short-staffed.




            Decl. Ex. 372                                                  Plaintiffs 001250_REDACTED

                                                                                                  Plaintiffs 001250
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




                    General Description of Harassment

            3.      During my employment at the Leighton Courthouse, I have endured sexual

                    harassment by male detainees, which they direct at me and at other female

                    employees. I have experienced: (a) detainees exposing their penises to me; (b)

                    male detainees purposefully masturbating at me or in front of me; and (c)

                    crude or sexual comments on a daily basis, including bullying me to drop the

                    criminal charges I have filed against them for their behavior.

                    Specific Incidents of Exposure and Harassment

            4.      I most frequently saw detainees masturbating with their penises exposed

                    while they were in the bullpen waiting for court. The detainees sometimes

                    masturbate with their tongues hanging out. I see some form of sexual

                    harassment almost every day, but there were at least 20 times where I felt

                    like the masturbation, exposure, or comments were worse than usual. In May

                    of 2017 one of the most violent offenders in the Courthouse, detainee Redact
                                                                                               ed
                            , was physically confrontational and aggressive towards me while

                    masturbating. He was waiting in the lockup behind my courtroom for his

                    hearing, and every time I went back there he threatened me. I pressed

                    criminal charges against him because he made me fear for my safety.

            5.
                               -
                    In 2017, Redacted           or his codefendant, Redacted       , were in my

                    courtroom 14 times. Towards the end of the year, the court started assigning

                    them separate hearing dates because they acted aggressively and threatened

                    the safety of the courtroom when they were together. Because I filed charges



                                                              2


            Decl. Ex. 373                                                      Plaintiffs 001251_REDACTED

                                                                                                      Plaintiffs 001251
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




                              -
                    against Redacted

                    my courtroom.
                                              , I felt threatened each time I had either one of them in



            6.      Finally, in the fall of 2017, Redac
                                              tede
                                                    R
                                                       -was put on the Do Not Transport list. This

                    meant that he waited on the dbridge instead of in the courtroom lockup until



                                                                         -
                                                 a
                                                 c
                    his hearing time. On Novembert   20, 2017, Redac was scheduled for court to
                                                 e             ted
                    meet with his attorney. He was
                                                 d the only detainee on the docket; he was given


                    that day in order to limit his interactions with other detainees. Nevertheless,

                    I still had to go pick him up from the bridge. The two of us were alone

                    together during this time and he repeatedly threatened and harassed me

                    regarding the criminal charges for indecent exposure I had filed against him.

            7.      I kept a log of every detainee who was in lockup outside of my courtroom. In

                    that log, I would try to note when a known masturbator, a dangerous

                    detainee, or a detainee who had behavior problems was present. For

                    example, on September 25, 2017, I had two known masturbators in my

                    courtroom, Redacted           and Redacted              , and on September 26, 2017, I

                    had a detainee, Redacted                 , who refused to wear his shirt and acted out by

                    flooding the bullpen. Because these detainees’ cases were always up in front

                    of the same judge, I kept seeing them over and over again.

            8.      I have also witnessed detainees masturbating on the bridge while walking to

                    and from court. I can’t keep track of all the times I saw that because there

                    are so many examples.




                                                                  3


            Decl. Ex. 374                                                           Plaintiffs 001252_REDACTED

                                                                                                           Plaintiffs 001252
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




                    Witnessing Harassment of Others

            9.      I have seen other women who work in other positions experiencing the same

                    or similar sexual harassment throughout the Leighton Courthouse. Among

                    other things, I’ve witnessed detainees masturbating at female attorneys. For

                    example, on September 20, 2017, I witnessed detainee Redacted

                    masturbating in front of public defender Niyati. He had also been in the

                    lockup behind my courtroom the month before and had spent the whole day

                    with his pants down below his waist and his penis exposed.

                    Sexual and Sexually Violent Comments

            10.     I hear crude or sexual comments from male detainees directed at me all the



                                                             - -
                    time. Most frighteningly, detainees Redac and Redacted harass me every time I
                                                             ted
                    see them and try to bully me into dropping the indecent exposure charges



                              -
                    against Redac . These two detainees, who are co-defendants on the same case,
                              ted
                    are so violent and inappropriate, they cannot even attend court together and

                    must be kept separate from other detainees.

            11.     Besides these threats, detainees have called me “Betty Big Boobs,” have

                    asked to see my “tits,” asked me if I have ever been “titty fucked,” asked me

                    to show them my pussy, asked if I like getting my pussy licked, and told me

                    they wanted to lick my pussy.

            12.     It’s very jarring to hear these words while I am trying to do my job. I don’t

                    want to seem like a baby in front of my male coworkers, so I try to ignore it

                    and make it background noise. I can either cry about it and look like a fool to



                                                             4


            Decl. Ex. 375                                                  Plaintiffs 001253_REDACTED

                                                                                                    Plaintiffs 001253
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




                    my colleagues or figure out how to get through the day. I try to note when

                    the most serious offenders will be in my courtroom so I can prepare myself.

                    Knowing it will happen does not make it easier to deal with.

                    Knowledge of Defendants

            13.     My supervisors know about the detainees’ behavior and their sexual

                    comments towards me and other women. Everyone knows about it. I know

                    this is true because I have complained to my supervisor at least seven times

                    and have filed criminal charges once. Once, I was dropping prisoners on the

                    bridge, I saw 3 or 4 detainees just walking around. One was peeing in a

                    corner; the rest were masturbating. A few supervisors from the Jail were

                    supposed to be escorting them, but they were just standing there. They

                    didn’t acknowledge the behavior or try to stop it. They just did nothing.

                    Every supervisor in the building knows about it. I can’t think of a single

                    supervisor that hasn’t heard something inappropriate said by a male

                    detainee to female deputies.

            14.     Supervisors make no effort to discipline the detainees or set consequences for

                    the sexual behavior toward women. I didn’t even think I could do anything

                    about it, let alone file criminal charges, because I was made to think that this

                    behavior was just part of my job. Until I filed charges, I pushed and pushed

                    to get something done, but I had to just deal with it – no one took any action.

                    All the supervisors would say things like, “what do you expect, they are in




                                                             5


            Decl. Ex. 376                                                  Plaintiffs 001254_REDACTED

                                                                                                  Plaintiffs 001254
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




                    cages,” and “you’re going home at the end of the day.” A few times I heard

                    that, I cried.

            15.     On February 8, 2017, and several other days around then, all of the detainees

                    in my courtroom were handcuffed in the back. However, many of them would

                    contort their bodies so that they could step over the cuffs and have their

                    hands in front. Director Blake told us that if they do that, we should just

                    leave them that way. On that particular day, detainee Redacted              was

                    in my courtroom, acting irate, loud, and aggressive. It was scary. But I was

                    just supposed to leave him alone.

            16.     A few times, at Roll Call, our supervisors would mention the masturbation

                    and exposure. They would tell us that the detainees are criminals, and

                    there’s nothing we [the supervisors] can do to make them stop. I heard this

                    often enough that I believed it. When I found out I could do something by

                    filing criminal charges, I was shocked.

                    Incident Reports and/or complaints

            17.     I have made many verbal complaints to my supervisors, but even they don’t

                    think anything can be done. These incidents happen so often, it feels like the

                    norm.

            18.
                                                                                     -
                    I filed an incident report and criminal charges against detainee Redacted

                    after he exposed himself to me on May 10, 2017. While the charges were



                                -
                    pending, Redac and his co-defendant, Redacted
                                ted
                                                                            , asked me to drop the

                    charges repeatedly and in an aggressive and threatening manner each time I



                                                             6


            Decl. Ex. 377                                                  Plaintiffs 001255_REDACTED

                                                                                                  Plaintiffs 001255
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




                    saw them at work. I have been on disability leave for the past several

                    months, but now that I am back I am afraid I will see them again in my

                    courtroom and the harassment will resume.

                    Ineffectiveness of Complaining and Discouragement

            19.     After a while, I felt discouraged from complaining about each incident of

                    detainee masturbation because I came to understand that there was nothing

                    to do about it. We would vent all the time about the detainees’ behavior, with

                    our colleagues and supervisors, and people would just say things like, “it’s not

                    like you work at Marshall Fields. This is part of your job.”

            20.      I have been harassed so often by detainees regarding the criminal charges I

                    filed, that I may never file charges again. My colleagues look at me

                    differently and I am embarrassed. I would have a hard time telling my

                    husband if I had to file charges again. My supervisors do nothing to stop the

                    detainees from harassing me about the charges I filed. They tried keeping



                                -
                    detainee Redacted on the bridge instead of in the lockup behind my courtroom,

                    but I have still had to go and get him from the bridge by myself. That was

                    when the worst harassment happened.

            21.     Incident reports are ineffective because the detainees know that the Cook

                    County Sheriff’s Office imposes no real consequences for masturbating at

                    women. Detainees know that nothing will happen to them. When I tell them

                    to stop masturbating or to be respectful, they say, “fuck you.” Other times

                    they say, “Ain’t shit gonna happen. What are you going to do, put me in jail”?



                                                             7


            Decl. Ex. 378                                                  Plaintiffs 001256_REDACTED

                                                                                                    Plaintiffs 001256
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




            22.     My colleagues and I have written incident reports and To/From memos about

                    this behavior and we see no change. Tom Dart has never done anything to

                    stop the incidents of masturbation and exposure in the courthouse. I heard

                    that they track the detainees who are caught masturbating and you can see it

                    on their jail record, but we never had access to that until recently. There’s no

                    way to tell from the court record whether a detainee is a masturbator.

                    Luckily, I have my book and I know which ones to look out for. However,

                    even if the Sheriff’s Office identified them it wouldn’t make any difference in

                    their behavior.

                    Lack of Training

            23.     I have never received training from the Cook County Sheriff’s Office

                    regarding how to address the masturbation or sexual harassment by male

                    detainees, how to decrease the opportunities to repeat the behavior, or how to

                    respond if a detainee threatens to rape me. I had an inservice training about

                    sexual harassment, but it was about employee-to-employee harassment. My

                    colleague asked the instructor about detainee-to-employee harassment and

                    the instructor said that that isn’t sexual harassment.

            24.     I would also like some training on how to deal with the stress of the constant

                    sexual harassment. I would like some tips on how to protect myself

                    physically and emotionally; something that would make me feel like I have

                    power over my situation at work.




                                                             8


            Decl. Ex. 379                                                    Plaintiffs 001257_REDACTED

                                                                                                    Plaintiffs 001257
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




                    Impact on Job Performance

            25.     The sexual harassment changed the way I do my job. I feel like I can’t do my

                    job very effectively because I don’t have the confidence I had before. When I

                    know there will be a masturbator in my courtroom, I am on edge. I would

                    never hesitate to help anyone or respond to a call, but my decision making is

                    not the same as it was before. Now I am afraid I will be raped every day.

            26.     Furthermore, the harassment changed the way I dressed at work. Every day

                    I wear a big, bulky sweater to cover up my breasts. I get extremely hot and

                    sweaty. But, it doesn’t matter what I wear. The detainees still harass me.

            27.     The behavior by male detainees toward me is unwelcome, offensive,

                    harassing, humiliating, degrading, frightening, threatening, and caused me

                    to feel nervous, ashamed, embarrassed, and to fear for my safety.

                    Emotional Impact

            28.     As a result of the constant sexual harassment, I have suffered severe

                    emotional distress. The harassment and masturbation at work makes

                    working there extremely stressful. My marriage has been affected because

                    being intimate with my husband only makes me think about the detainees’

                    behavior I am exposed to at work. The masturbation and indecent exposure

                    are so prevalent that I am no longer able to separate those images from




                                                             9


            Decl. Ex. 380                                                 Plaintiffs 001258_REDACTED

                                                                                                  Plaintiffs 001258
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




                    images from being intimate with my husband. We are probably going to be

                    separated and divorced soon.

            29.     I have been deeply affected by this personally. I am not the same person I

                    was before I started working there. I am angry. I don’t want to cry over this.

                    This is not the person I want to be.

            30.     I feel that Tom Dart has done nothing to deter the sexual harassment by

                    detainees. He is my neighbor – I see him all the time, but he doesn’t

                    recognize me. I’ve read that other places are doing things to curtail sexual

                    harassment in the workplace. I don’t understand why the Sheriff’s Office has

                    not. I wish I could stop working here, but I have nothing else I can do. I wish

                    I had picked a different career.




                                                             10


            Decl. Ex. 381                                                 Plaintiffs 001259_REDACTED

                                                                                                   Plaintiffs 001259
DocuSign Envelope ID: 1341F2AB-8CCE-44D9-AACC-6F713C86462E




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                  ~   DocuSigned by:


            2/3/2019
            ____________________________                          ~~
                                                                  __________________________________
            Date                                                  Signature




                                                             11


            Decl. Ex. 382                                                              Plaintiffs 001260_REDACTED

                                                                                                              Plaintiffs 001260
                                 KATIE JACOBOWSKI

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Katie Jacobowski. I am a mental health specialist at the Cook

       County Jail (“Jail”). I have worked at the Jail since June 2015. I have worked

       in various parts of the Jail in my role as mental health specialist, including:

       Division 8 RTU (Residential Treatment Unit) and Division 6, Cermak-Urgent

       Care, and overtime/reassignment in all areas. I have been working in

       Division 6 since October 2017.

2.     As a mental health specialist at the Jail, I am responsible for the safety and

       health of individuals being held at the Jail in pretrial detention. For example,

       my job duties include, but are not limited to, ruling out malingering,

       assessing inmates’ illnesses and providing them with the appropriate level of

       care, administering group therapy sessions, and administering one-on-one

       mental health clinics. I interact with male inmates every day. Since starting

       at the Jail, I have only worked with male inmates, except for rare

       reassignment and overtime in female areas.

3.     The male inmates sexually harass me by masturbating at me, exposing their

       penises to me, and saying sexual things to me.

4.     Inmates masturbate at me with their penises exposed, with their hands in

       their pants, or on top of their pants while they are in group and one-on-one

       therapy sessions. They most frequently masturbate with their hands in their




Decl. Ex. 383

                                                                                      Plaintiffs 001445
       pants or on top of their pants. I have witnessed this about 50 times. This

       happened in the Urgent Care units with inmates from the maximum-security

       divisions, RTU, Divisions 9 and 10, but also in Division 6.

5.     Sometimes, male inmates can be very discrete about masturbating at women

       at the Jail, causing me to be extremely paranoid. I often question when

       inmates sit certain ways or shift in their seats, distracting me from my job

       and causing me to be too alert, on edge, and hypervigilant. I concerned about

       being masturbated at and it impacts me as a therapist.

6.     If an inmate has a history of sexual harassment and masturbating at women,

       I often ask to talk to them on the telehealth video and audio system rather

       than face to face. I try to avoid Division 9 because so many of the detainees

       there masturbate at women. Also, sometimes when we receive a health

       service request form, if I feel like I can’t handle the harassment or seeing

       men masturbate at me, I will set up a telehealth meeting instead of meeting

       in person.

7.     I have seen women who work in other positions being subjected to the same

       or similar sexual harassment. Female staff talk among ourselves about how

       to deal with inmates masturbating. We discuss how to handle situations

       when masturbation is not outwardly obvious, how to get help, and how to

       stop the masturbation before it escalates to affect staff and other inmates.

       We have to do this ourselves because the County and the Sheriff’s Office

       haven’t provided us with solutions.



                                             2


Decl. Ex. 384

                                                                                      Plaintiffs 001446
8.     For example, in Spring 2017, while I was leading group therapy for the

       inmates in Division 8 RTU, one inmate kept staring at me while using his

       hand to masturbate over his pants. He never exposed himself, but I knew he

       was masturbating. Because this was a therapy session, I explained the rules

       to him and told him he had to keep his hands on the chair, but he did not stop

       I had to remove him from the session and call an officer over to assist. I was

       never given instructions by the County or the Sheriff’s office on how to deal

       with this type of situation, there was no protocol put in place. I reported the

       incident using a reporting form that we faxed to a number. Someone at the

       Sheriff’s office was supposed to follow up; but, I never got a response. This

       was an extremely overwhelming process and I did not receive a response to

       my report. I guess I wasn’t surprised that I didn’t get a follow up call. It was

       extremely disheartening and reiterated that no one cares if female employees

       are masturbated at. I am already so busy, and the reports feel like additional

       paperwork that no one looks at.

9.     Male inmates often sign up for appointments just so they can have

       interactions with women. Inmates have faked family deaths and suicidal

       thoughts to get one-on-one mental health appointments with female

       specialists. Inmates then masturbate under the desk with their hand in their

       pants and try to prolong our appointment. This also impacts my ability to do

       my job because I don’t always believe inmates when they schedule




                                           3


Decl. Ex. 385

                                                                                       Plaintiffs 001447
       appointments. A lot of inmates lie about illnesses and suicidal thoughts in

       order to be able to masturbate. I’ve lost a lot of empathy around this issue.

10.    When I worked in Cermak- Urgent Care several male inmates are cuffed

       using “blue box cuffs” when meeting with me. These are supposed to be more

       secure, but they are still able to expose themselves during sessions.

11.    When I worked night shifts, there was rarely male specialists working the

       same shift as me. This was extremely uncomfortable because we did not

       have the option to give problematic inmates who wanted to masturbate at

       women to male specialists.

12.    The male inmates treat women like sex objects. When women walk past the

       tiers there is always a lot of cat calling. They sexual things to me on a

       regular basis.

13.    I also hear detainees yell sexual threats at me, such as “Hey white girl, I’m

       gonna f*ck you.”

14.    The Jail supports a culture that dismisses women’s complaints about sexual

       harassment. I have been told by some male correctional officers things like,

       “this is what you get paid for,” “this is just part of your job, accept it,” and

       asked, “why are you complaining about this.” Male officers joke about the

       masturbation rather than take it seriously.

15.    Because of the harassment, I am very cautious of my appearance. I never

       wear makeup or do my hair. I always wear dark clothes, usually a pair of

       black pants, but this has not stopped the masturbation.



                                             4


Decl. Ex. 386

                                                                                          Plaintiffs 001448
16.    The sexual harassment has really impacted me. For example, the

       masturbation and sexual harassment has changed the way I feel about sex in

       my personal life; I feel grossed out and disgusted by sex based on my

       experiences at the Jail. It makes me think that men, in general, are gross.

       This has caused problems in my personal relationships. I am overwhelmed

       and sometimes feel hopeless at work.




                                          5


Decl. Ex. 387

                                                                                     Plaintiffs 001449
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  03/23/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 388

                                                                                           Plaintiffs 001450
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




                                         PATTI JAGIELSKI DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Patti Jagielski. I am a Court Services Deputy. I worked at the

                     Leighton Courthouse (“Courthouse”) from approximately July 11, 1993 until

                     March or April of 2018. At that point, I transferred to the court facility in

                     Markham. At the Courthouse, I worked in various courtrooms, on the bridge,

                     in the office, and at the front door of the Courthouse. My last courtroom

                     assignment was in room 606, where I worked for about one or two years.

                     Before that I worked in room 504 for about a year. During the time I worked

                     at the Courthouse, I sometimes also worked overtime in bond court on the

                     weekends. Now that I am assigned to work at Markham, there are fewer

                     opportunities like that to work overtime.

            2.       As a Court Services Deputy at the Courthouse, I was responsible for the

                     safety and security of detainees being held in holding cells near my assigned

                     area and the attorneys who consulted with the detainees. I was also

                     responsible for the safety and security of individuals in the courtroom,

                     including courtroom personnel and civilians. For example, my job duties

                     included, but were not limited to: providing security in courtrooms and at the

                     building entry, transporting detainees between the bridge and courtroom,

                     securing detainees coming to court and during the court process, making

                     phone calls to secure services for detainees and courtroom personnel, and




            Decl. Ex. 389

                                                                                                     Plaintiffs 001021
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




                     keeping track of the detainees’ court dates and paperwork. In all of these

                     assignments, my job required me to interact with male detainees on a regular

                     basis.

                     General Description of Harassment

            3.       During my employment at the Leighton Courthouse, I endured sexual

                     harassment by male detainees, which they directed at me and at other female

                     employees. I experienced: (a) detainees exposing their penises to me; (b) male

                     detainees purposefully masturbating at me or in front of me; and (c) crude or

                     sexual comments at least a few times a week.

                     Specific Incidents of Exposure and Harassment

            4.       I most frequently witnessed detainees masturbating with their penises

                     exposed while they were in the lockups waiting for court. I witnessed this

                     type of behavior a few times a month for the last three years I worked at the

                     Courthouse. When it happened, I just had to deal with it because we didn’t

                     have enough staff to help stop the detainees from engaging in this type of

                     behavior. Even when the County sent “p-p watchers,” employees who would

                     stand by the lockup area and try to deter masturbation, the behavior

                     continued.

            5.       Once, a detainee I was guarding in the lockup masturbated continually while

                     staring at me for three to four hours. While he was masturbating at me, he

                     said, “Snow bunny, come suck it off.” He dropped his pants and put his penis

                     through the bars. I told him to put his penis away, but he didn’t. When I



                                                             2


            Decl. Ex. 390

                                                                                                  Plaintiffs 001022
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




                     complained to my supervisor, he did nothing, and told me the detainee had to

                     stay where he was because he had court.

            6.       I have also witnessed detainees masturbating near the bathroom area, where

                     there aren’t any cameras. Often they would call out to me, “Hey Ms. J,” to

                     force me to look at them while they were masturbating or exposing

                     themselves. They also wag their penises back and forth while walking to

                     court on the bridge. I and other Deputies try to make it a point to walk

                     behind the detainees while escorting them to court so we don’t have to see the

                     detainees’ penises.

                     Witnessing Harassment of Others

            7.       I have seen other women who work in other positions experiencing the same

                     or similar sexual harassment throughout the Leighton Courthouse. For

                     example, I was present in the courtroom once when a detainee masturbated

                     in front of a Public Defender’s intern. The detainee was wearing a green

                     jumpsuit, which meant that he had already gotten in trouble for

                     masturbating at a female. He was standing right in front of my partner,

                     facing away from him. When the detainee pulled out his penis, the intern

                     screamed, and when my partner moved to look the detainee put his penis

                     away quickly to keep my partner from seeing. The Public Defender and the

                     Court Clerk were also in the courtroom at the time, waiting for the judge to

                     return.




                                                             3


            Decl. Ex. 391

                                                                                                  Plaintiffs 001023
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




                     Sexual and Sexually Violent Comments

            8.       I heard crude or sexual comments from male detainees directed at me all the

                     time. Besides the example above, where a detainee masturbated while

                     looking at me for hours and said, “snow bunny, come suck it off,” detainees

                     have said, “Let me fuck you in the ass,” “Show me your titties,” “Show me

                     that G spot,” and “Suck it.” I’ve also been asked, “Have you ever been fucked

                     by a black guy before?” and told “I’ll make you cum so hard.” They also

                     threatened to pee on me. The comments happened so often, I had to learn to

                     block them out.

                     Knowledge of Defendants

            9.       My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. I know

                     this is true because I complained more than ten times to my supervisors

                     Lieutenant Dillon, Sergeant Quinque, and others. I have also filed at least

                     seven complaints about it. In addition, I filed a hostile work environment

                     claim with the union. One time, Lieutenant Dillon and I were watching a

                     security tape and I witnessed a detainee with his penis exposed in front of

                     Deputy Evette Trejo. Dillon said, “Did you see the ‘arm’ on that one? It was

                     like a third arm. Your husband will be embarrassed after he finds out what

                     you saw today.”

            10.      Another time, I warned my colleagues over the radio that there was a

                     masturbation incident occurring. My supervisor, who I think was Lieutenant



                                                             4


            Decl. Ex. 392

                                                                                                   Plaintiffs 001024
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




                     Dillon at the time, yelled back at me over the radio and told me not to do

                     that. There were “higher-ups” in the building, including Kevin Connelly,

                     Executive Director of Cook County Sheriff’s Office, and my supervisor didn’t

                     want to get in trouble.

            11.      Supervisors make no effort to discipline the detainees or set consequences for

                     the sexual behavior toward women. The Courthouse deputy staff is often

                     short-handed. Supervisors have told me that there is nothing that they can

                     do to stop the masturbation because they don’t have enough people.

            12.      My supervisors, Lieutenant Baker, Lieutenant Dillon, and one whose name I

                     can’t remember told me that detainee masturbation and indecent exposure

                     are just part of my job. According to them, I should just get used to it. The

                     third supervisor said to me, “I don’t know what all the girls around here are

                     complaining about (with this lawsuit), it’s part of the job.” I asked him if he

                     would want his wife or daughter experiencing this. He said, “That’s what you

                     signed up for.”

            13.       At morning roll call, we often asked our supervisors what they were going to

                     do about the masturbation, and they said they couldn’t do anything about it.

                     As far as I know, none of my complaints, verbal or written, have resulted in

                     any effective discipline for detainees or in a change in their behavior.

                     Incident Reports and/or complaints

            14.      I made many verbal complaints to my supervisors, including Lieutenant

                     Dillon, Lieutenant Baker, Sergeant Quinque, and others, but nothing ever



                                                             5


            Decl. Ex. 393

                                                                                                   Plaintiffs 001025
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




                     changed. They usually made jokes about it. These incidents happened so

                     often, it felt like the norm.

            15.      I filed written complaints four or five times in the last year I worked at the

                     Courthouse, and at least twice prior to that. No one has ever followed up

                     with me on those complaints. I could have filed more, but eventually I

                     realized it was pointless to do so unless there was especially egregious

                     behavior or good camera evidence to corroborate what happened. Once, I was

                     called to testify in the sentencing hearing for a detainee who had been

                     convicted of murder, because while he was a detainee, I witnessed him

                     engaging in sexual misconduct and complained about it. At least the judge

                     listened to me and said that the detainee’s sexual misconduct was additional

                     evidence that he had no regard for human life.

                     Ineffectiveness of Complaining and Discouragement

            16.      After a while, I felt discouraged from complaining about each incident of

                     detainee masturbation because I became labeled as a crybaby by my

                     coworkers and supervisors. I wanted to file criminal charges against some of

                     the detainees, but management’s lack of response to my written complaints

                     has led me to believe that it wouldn’t matter if I filed them. The behavior

                     would have continued. I even heard that some detainees were given pizza as

                     a reward for not masturbating for a while. This only encouraged more

                     detainees to masturbate so they would be able to get pizza too.




                                                             6


            Decl. Ex. 394

                                                                                                      Plaintiffs 001026
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




            17.      Incident reports are ineffective because the detainees know that the Cook

                     County Sheriff’s Office imposes no real consequences for masturbating at

                     women. Many detainees are facing long sentences and discipline tickets, or

                     indecent exposure charges do not matter to them, especially because they

                     often don’t result in additional consequences. They say things like, “I’m

                     fighting much more than just my dick,” or, “Ain’t shit gonna happen.” When

                     supervisors from the Jail came to the Courthouse, they would often complain

                     that a particular detainee had been masturbating all day, but they were not

                     allowed to take any action to stop them. Some detainees have told me that in

                     other jails, there is punishment for this type of behavior that actually makes

                     a difference.

                     Lack of Training

            18.      I have never received training from the Cook County Sheriff’s Office

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee threatens to rape me. Since the preliminary injunction

                     was entered, we have received general orders about what to do when we see a

                     detainee masturbating or exposing himself, but the orders change often, and

                     we haven’t received any training on how to do the things the orders say we

                     should.

            19.      Female detainees are often also victims of sexual harassment by male

                     detainees. A coworker told me that once, when he had to go into the



                                                             7


            Decl. Ex. 395

                                                                                                  Plaintiffs 001027
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




                     courtroom for a minute, a male detainee sexually assaulted a female detainee

                     by reaching around the bars in the lockup behind the courtroom and putting

                     his finger in her vagina. I have never received any training about how to

                     handle these types of situations either.

                     Impact on Job Performance

            20.      The sexual harassment changed the way I do my job. For example, I have

                     trouble making eye contact with the detainees, which makes it harder for me

                     to ensure their safety and the safety of others. Also, I took a lot of sick days

                     towards the end of my time working in the Courthouse because I could not

                     handle being sexually harassed at work anymore. This affected my ability to

                     perform well in my job so much that I chose to transfer to Markham, where I

                     have lower seniority and make less money without access to as many

                     overtime opportunities.

            21.      Additionally, the harassment changed the way I dressed at work. In the last

                     few years, to try to avoid attracting attention, I stopped wearing much

                     makeup or trying to look my best when I went to work. But, it didn’t matter

                     what I wore. The detainees still harassed me.

            22.      The behavior by male detainees toward me is unwelcome, offensive,

                     harassing, disturbing, humiliating, threatening, and caused me to fear for my

                     safety.

            23.      During every work day at the Leighton Courthouse, I experienced anxiety

                     over potential harassment and exposure. Even if I was not the direct target



                                                             8


            Decl. Ex. 396

                                                                                                   Plaintiffs 001028
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




                     of detainees’ sexually inappropriate behavior on a given day, my female

                     coworkers and I expected that at least one of us would be subjected to lewd

                     comments, sexually inappropriate gestures, exposed penises, or worse. I

                     think it happened to someone every day. I knew I might be sexually

                     harassed or hear about a female coworker being harassed when I walked

                     through the compound to my assigned work location, while at work, while on

                     breaks, and even while exiting the compound at the end of my shift. This

                     caused constant stress and made it more difficult for me to focus on my job of

                     keeping everyone at the Courthouse safe.

                     Emotional Impact

            24.      As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. The harassment and masturbation at the Courthouse

                     made working there extremely stressful. Being a female deputy is hard to

                     begin with, but this made it almost unbearable. It affects my mental health;

                     I am depressed and have gained a lot of weight. My marriage has been

                     affected because I am ashamed and humiliated by the things I see at work

                     and I am turned off by the idea of sex. My husband, who is also an employee

                     of the Cook County Sherriff’s Office, has to hear from his colleagues about his

                     wife seeing penises all day. It is embarrassing. I am disgusted with the lack

                     of action to deter sexual harassment within the jail. When an inmate

                     complains about something, the Sheriff’s Office responds right away. When I

                     complained about this offensive and degrading treatment, I was blackballed,



                                                             9


            Decl. Ex. 397

                                                                                                   Plaintiffs 001029
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




                     labeled as a complainer, and ignored. Our job is to protect the detainees, but

                     no one is protecting us.




                                                             10


            Decl. Ex. 398

                                                                                                 Plaintiffs 001030
DocuSign Envelope ID: 48B373DB-B4E5-4D92-83D1-360291B2C06E




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                  I U DocuSigned by:

            1/13/2019
            ____________________________                          __________________________________
                                                                  L~
            Date                                                  Signature




                                                             11


            Decl. Ex. 399

                                                                                                   Plaintiffs 001031
DocuSign Envelope ID: 43541020-E100-4DD0-808B-2E2189DF2D17




                                           ALTA JOHNSON DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Alta Johnson. I am a Lieutenant at the Cook County Jail (“Jail”).

                     I have worked at the Jail since November 1, 2004. I am currently assigned to

                     Division 10, but I have worked all over the Jail. I was promoted to Sergeant

                     in 2012 and then to Lieutenant in 2015. Since I was promoted to Sergeant in

                     2012, I have been assigned to Records, Division 10, Division 4, and Division

                     3. From 2015-2017 I was a non-bid Lieutenant, where I worked in almost

                     every area of the Jail, including Division 10, Division 11, Division 6, RTU,

                     and RCDC.

            2.       As a Lieutenant at the Jail, I am responsible for the safety and security of

                     individuals being held at the Jail in pretrial detention and maintaining order

                     at the correctional facility, and also for supervising the officers and sergeants

                     on duty. For example, my job duties include making shift assignments,

                     signing off on incident reports, escorting detainees, securing detainees,

                     responding to detainee complaints, and responding to all incidents that occur

                     on my shift in my Division. In performing all of these duties, my job has

                     required me to have interactions with male detainees daily.

                     General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I




            Decl. Ex. 400

                                                                                                    Plaintiffs 001326
DocuSign Envelope ID: 43541020-E100-4DD0-808B-2E2189DF2D17




                     have experienced detainees exposing their penises to me, male detainees

                     purposefully masturbating at me or in front of me, crude or sexual comments

                     on a daily basis, and regular comments about how they want to rape and

                     sexually assault me.

                     Specific Incidents of Exposure

            4.       I most frequently witness detainees masturbating on the tiers. As a

                     Lieutenant, it is my job to come to the tier if a detainee has a special request.

                     Often, when I arrive, detainees in the day room and in their cells will call out

                     to me, take out their penises, and start masturbating at me.

            5.       For example, on September 20, 2015, I was in Division 10 on tier 1D assisting

                     an officer in bringing a detainee for a visit. Detainee D. M. was staring at me

                     from the cell next to where I was standing, holding his penis and

                     masturbating. Then, detainee M. A., from a few cells away, stuck his penis

                     through the chuckhole and began masturbating at me.

            6.       The detainees on tier 1D were relentless. Shortly after the incident with

                     detainees D.M. and M.A., on October 4, 2015, I was on tier 1D and saw

                     detainee M. M. sitting in the day room with his penis out, masturbating at

                     me. Then, on October 16, 2015 on tier 1D, detainee P.C. called out to me from

                     his cell. He had his penis in the chuckhole and was masturbating. I told him

                     to stop, but he said, “bitch, I don’t give a fuck if you write 100 tickets,” and

                     continued masturbating at me.




                                                             2


            Decl. Ex. 401

                                                                                                        Plaintiffs 001327
DocuSign Envelope ID: 43541020-E100-4DD0-808B-2E2189DF2D17




            7.       Just a few days later, on October 19, 2015 on tier 1A in Division 10, detainee

                     A. L. saw me standing at the security desk. He stood up on a bench, took off

                     his clothes, and began stroking his penis inside of his underwear while

                     staring at me. When I told him to stop, he said he was allowed to “relieve

                     himself.”

            8.       As another example, on May 13, 2016, I was talking with an officer in the

                     Division 10 Male Holding area when detainee M. R. called my name. When I

                     looked, he had his penis out and was masturbating and leering at me. I

                     ordered him to stop, but he laughed and said, “you make me sick.”

            9.       I also get masturbated at in other areas of the Jail. On October 31, 2017,

                     Lieutenant Toni Calvin and I were assigned to work in Receiving when two

                     detainees, D. W. and S. K., masturbated at us from the bullpen.

                     Witnessing Harassment of Others

            10.      I have seen other women who work in the Jail experiencing the same or

                     similar sexual harassment. As a lieutenant, I am often assigned to be the

                     “clean up” person when other women are being masturbated at. I have to

                     review the camera footage and assess the incident. Since the November 2017

                     preliminary injunction, we have a policy that if a detainee masturbates at a

                     female, we are supposed to remove the detainee from the area. However, if I

                     am the one to remove him, I have to deal with the masturbating detainee and

                     he will often continue masturbating at me. Often, when I arrive at an

                     incident, it encourages the detainees to masturbate more. I have to be a



                                                             3


            Decl. Ex. 402

                                                                                                  Plaintiffs 001328
DocuSign Envelope ID: 43541020-E100-4DD0-808B-2E2189DF2D17




                     professional and do what I can to protect the officers and sergeants under my

                     command, even though usually when I arrive, I am sexually harassed too.

            11.      I have called the AO line about detainee masturbation at least 10 times since

                     November of 2017. Whenever there is an incident of masturbation or indecent

                     exposure, the shift Lieutenant is supposed to report it to upper management

                     by calling the AO line. When we call the AO line, it triggers an email blast to

                     all directors to notify them of the incident. I have to do this in addition to

                     filling out an incident report in CCOMS.

            12.      The AO line notifications generated by my phone calls describe incidents

                     where detainees masturbated and exposed their penises to female staff

                     members such as officers, commissary workers, nurses, and CRWs. For

                     example, on November 30, 2017, I reported that detainee L.W. stood at a

                     window in the dayroom on his tier in Division 11, with his pants pulled down

                     so his underwear was fully showing, stroking his penis while looking at the

                     civilian commissary worker, Kimulettie Walton.

            13.      As another example, on April 27, 2018, I reported that detainee S.H. was

                     masturbating to CRW Loxton in Division 10 while she was working with

                     other detainees in the interlock.

            14.      The detainees also use masturbation and penis exposure as a threat towards

                     the officers. On April 6, 2018, while the officers were attempting to lock up

                     the detainees on tier 3B in Division 10, detainee D.H. got down on the floor,

                     took off his green jumpsuit, and refused to go into his cell. While staff



                                                             4


            Decl. Ex. 403

                                                                                                      Plaintiffs 001329
DocuSign Envelope ID: 43541020-E100-4DD0-808B-2E2189DF2D17




                     escorted him to his cell, he said he was going to continue to refuse to lock up,

                     and next time he will “clap” (masturbate) at the officers who try to make him

                     lock up.

                     Sexual Comments

            15.      I hear crude or sexual comments from male detainees directed at me on a

                     daily basis, and sexual threats weekly. Detainees have called out to each

                     other, “Lu has a nice ass!” and “I’d like to stick my dick in her!” I remember

                     one time a detainee told me he wanted to slap his dick across my forehead.

                     Whenever I come around, detainees try to get under my skin by making lewd

                     comments. For example, in March of 2019, I went to the rec room in Division

                     10 to assist with detainee movement back to the division. When I got there,

                     the detainees all crowded around the door and started yelling lewd comments

                     at me. It was so loud I couldn’t really tell who was saying what, but I heard

                     the words “fuck” and “dick” a lot. My sergeant said he wished I didn’t have to

                     come help him so that the detainees would not misbehave in this way. But I

                     have to go because it’s my job and I would get disciplined if I didn’t.

                     Knowledge of Defendants

            16.      My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women. I get emails from superintendent

                     Walsh about masturbators on a regular basis. Further, as a Lieutenant, my

                     supervisors regularly send me to assist female officers in writing up incidents

                     of penis exposure and masturbation.



                                                             5


            Decl. Ex. 404

                                                                                                   Plaintiffs 001330
DocuSign Envelope ID: 43541020-E100-4DD0-808B-2E2189DF2D17




                     Ineffectiveness of Complaining and Issuing Discipline

            17.      I have repeatedly verbally complained to my supervisors about the detainees

                     exposing their penises and masturbating. The complaints fall on deaf ears.

                     The policies never change. All we can do is write them up or send them to

                     segregation housing. They often run out of space and let the detainees out

                     early.

            18.      For all of the incidents where detainees masturbated at me, I wrote incident

                     reports and requested to press charges if I could identify the detainee. It did

                     not stop them. The detainees continue to masturbate and expose their

                     penises, and the Sheriff’s police has never contacted me to follow up about my

                     requests to file public indecency charges. Now, every detainee that

                     masturbates to staff is sent to division 9. But I don’t know what happens to

                     them criminally.

            19.      At one point the Sheriff was even rewarding them. It felt like some detainees

                     would masturbate to staff just so that they could stop and then get rewarded

                     with a pizza party. Being labeled as a masturbator is almost like a badge of

                     honor for some of these guys.

                     Ineffectiveness of Steps Taken

            20.      The Sheriff’s office has tried putting detainees who masturbate or expose

                     themselves in green jumpsuits to deter their behavior. The green jumpsuits

                     don’t work; they are pitiful and horrible. None of them close properly, and

                     most of them don’t fit right. If there are actually enough jumpsuits for all of



                                                             6


            Decl. Ex. 405

                                                                                                   Plaintiffs 001331
DocuSign Envelope ID: 43541020-E100-4DD0-808B-2E2189DF2D17




                     the detainees to wear, many of them are ripped or the wrong size.

                     Sometimes, detainees who are supposed to be wearing them get away with

                     not wearing them.

            21.      Detainees who are supposed to be in green jumpsuits are easily able to get

                     brown uniforms. In a tier of 48 guys, you might have 5 that are supposed to

                     be in green. When the officer and workers come to do uniform exchange, the

                     detainee worker will ask what size they need, and they will say, “XL.” The

                     detainee worker doesn’t know that the guy is supposed to have a green

                     jumpsuit. The laundry officer doesn’t know either. There is no one enforcing

                     the jumpsuit policy.

            22.      The masturbators are also supposed to have pink IDS and alerts in CCOMS,

                     but it’s not a fool proof system. Sometimes they will pretend to lose their

                     pink ID, then wait for an officer who doesn’t know them to ask for a new one.

                     Officers have to look in the system for the alert that tells them to use a pink

                     base card instead of a white. But the alert isn’t always easy to find and

                     sometimes they end up with a white ID instead of a pink one.

            23.      Recently, the Sheriff has allowed us to put visiting restrictions on the

                     masturbators. When the detainees are found guilty of exposing their penises

                     or masturbating, they may get a 30 or 60 day visit restriction. However,

                     those alerts can be easy to miss, and they sometimes get their visit anyway.




                                                             7


            Decl. Ex. 406

                                                                                                   Plaintiffs 001332
DocuSign Envelope ID: 43541020-E100-4DD0-808B-2E2189DF2D17




                     Lack of Training

            24.      I have never received training from the Cook County Sheriff’s Office

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee tries to rape me. We have received a few General

                     Orders regarding policies for detainees who masturbate and expose their

                     penises. When we get General Orders, we have to click something to

                     acknowledge that we have read it, but there is no follow up to make sure we

                     understand how we can enforce the Orders. We are just supposed to follow

                     the policies without any training or support.

                     Impact on Job Performance

            25.      The sexual harassment changed the way I do my job. When I respond to a

                     living unit to process a complaint, I try to stay at the door of the tier instead

                     of going to the detainee’s cell. I should be able to have a conversation with

                     the detainee but I can’t get close to him. I try to never enter the day room

                     unless I have to. If I have to go to my office, which is on the first floor near

                     the rec room and the bullpens, I try to wait until there are no detainees in rec

                     or the bullpens so that they won’t make lewd comments at me. Even when I

                     am making rounds, I am very uncomfortable walking out of a tier because all

                     of the detainees run up to the door when I leave. I don’t like to have my back

                     exposed to the detainees, so I will walk backwards to walk out of the tier.

                     This effects the safety and security of the facility.



                                                             8


            Decl. Ex. 407

                                                                                                        Plaintiffs 001333
DocuSign Envelope ID: 43541020-E100-4DD0-808B-2E2189DF2D17




            26.      Furthermore, the constant sexual harassment has changed the way I dress at

                     work. I used to have a really long sweater that I wore all the time to cover

                     my butt but now it’s so frayed and full of holes I can’t wear it anymore. I

                     wear a sweater or a jacket all year long, no matter how hot it is, because it

                     gives me a sense of security. It’s my cover up. But, it doesn’t matter what I

                     wear. The detainees still harass me.

            27.      Most of the female officers working in the living units wear sweaters to cover

                     up all the time also. It’s really hot on the tiers, and I almost never see male

                     officers wearing sweaters.

                     The behavior by male detainees toward me makes me feel like a piece of

                     meat. It is degrading, offensive, harassing, humiliating, threatening,

                     intimidating, and causes me to fear for my safety.

            Emotional Impact

            28.      As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. Working there is extremely stressful. It makes me not

                     want to go to work. It’s draining. Sometimes I can’t focus and just need a

                     time out. I get irritated really quickly.

            29.      I am disappointed by the Sheriff’s lack of action to deter sexual harassment

                     in the Jail. I feel like we haven’t progressed at all. I am just a number. I am

                     not important to the Sheriff – I am a body filling a spot and if I leave he’ll

                     find someone else to take the abuse.




                                                             9


            Decl. Ex. 408

                                                                                                      Plaintiffs 001334
DocuSign Envelope ID: 43541020-E100-4DD0-808B-2E2189DF2D17




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            ____________________________
            3/28/2019
                                                                  __________________________________
            Date                                                  Signature




                                                             10


            Decl. Ex. 409

                                                                                                   Plaintiffs 001335
DocuSign Envelope ID: F57B51B7-52BB-4C0E-9ECD-484FA8A8F85E




                                          BELINDA JONES DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Belinda Jones. I am a Court Services Deputy at the Harrison &

                     Kedzie Courthouse (“Courthouse”). I have worked at the Courthouse since

                     approximately March 19, 2001.           Up until approximately the end of 2017,

                     detainees from Cook County Jail (“Jail”) were routinely transported to the

                     Courthouse for court regarding their misdemeanor charges. On occasion,

                     detainees from the Jail still come to my Courthouse.

            2.       As a Court Services Deputy at the Courthouse, I am responsible for the safety

                     and security of detainees being held in holding cells behind my assigned

                     courtroom, attorneys who consult with the detainees, and individuals in the

                     courtroom, including courtroom personnel and civilians. My primary duties are

                     to escort detainees to and from court and secure and monitor them in holding

                     cells. My job requires me to interact with male detainees on a daily basis.

            General Description of Harassment

            3.       The male detainees repeatedly sexually harassed me by exposing their penises

                     and masturbating at me every single day they came to the Courthouse, at times

                     multiple times a day, in the lockup area behind my assigned courtroom.

                     Detainees also called me a “bitch” and other derogatory names when I tried to

                     stop them from masturbating at me.




            Decl. Ex. 410

                                                                                                   Plaintiffs 001336
DocuSign Envelope ID: F57B51B7-52BB-4C0E-9ECD-484FA8A8F85E




            4.       It was a common ploy of the detainees to call my name, “Officer Jones,” and

                     then when I looked to see what they wanted, they would pull their penises out

                     and masturbate at me.

            Specific Incidents of Exposure

            5.       There are too many incidents of detainees pulling their penises out and

                     masturbating at me to recall all of them specifically. Detainees most frequently

                     exposed their penises and masturbated at me while they were inside of the

                     holding cells or sitting in chairs outside of the cells. There are a few chairs

                     sitting outside of the holding cells in case the cells are crowded or there is a

                     detainee who cannot be put in the same cell as others because of how they are

                     classified. Often, detainees would ask my sergeant, Sergeant Wash (male), if

                     they could sit in the chairs outside of the cells. Sergeant Wash would allow

                     them to do it, even if they were masturbating at me.

            6.       On March 26, 2019, four detainees in green jumpsuits came to the Courthouse

                     for misdemeanor charges, even though they generally do not come to my

                     Courthouse anymore. Three of the detainees refused to go into the holding cell.

                     So, the male officer who transported them from the Jail allowed them to sit

                     outside of the cell, right in front of me. One of the detainees pulled out his penis

                     and sat there masturbating in front of me and my female partner, Officer

                     Statham, while also staring at female detainees in the lockup. He was able to

                     expose himself even though he was wearing a green jumpsuit. The officer who

                     transported him told him to stop. He did not stop. He said, “I’m almost there,”



                                                             2


            Decl. Ex. 411

                                                                                                     Plaintiffs 001337
DocuSign Envelope ID: F57B51B7-52BB-4C0E-9ECD-484FA8A8F85E




                     because he was close to ejaculating, and kept masturbating until he finished.

                     It was disgusting and the officer’s refusal to do anything to stop this made the

                     experience worse.

            7.       I remember an incident in 2017 when Sergeant Wash allowed three detainees

                     to sit in the chairs outside the cell, and they constantly masturbated at me and

                     my female partner, Officer Rosales. I complained and told Sergeant Wash that

                     I did not come to work to sit here and watch detainees masturbate. Sergeant

                     Wash told me, “Don’t look at them,” and “Put your head down,” and did nothing

                     to stop the detainees. He just put a video camera on the desk to record the

                     detainees. One of the detainees slipped out of his handcuffs, snuck into

                     Sergeant Wash’s officer, and took food from his desk, which the detainee then

                     shared with the other two detainees. When Sergeant Wash came back, he

                     reviewed the video and saw what happened. Based on his reaction, he seemed

                     more upset about them eating his food than them sitting there masturbating

                     at me all day.

            8.       I also recall one particular detainee, Detainee D. who, each time he came to

                     the Courthouse, exposed his penis and sat there all day with his penis out,

                     playing with himself. Sergeant Wash still let him sit in a chair outside the cell.

            Witnessing Harassment of Others

            9.       I have witnessed detainees expose their penises and masturbate at other

                     female employees. Officer Rosales and Officer Statham have been with me

                     when detainees pulled out their penises and masturbated at us. Also, in late



                                                             3


            Decl. Ex. 412

                                                                                                    Plaintiffs 001338
DocuSign Envelope ID: F57B51B7-52BB-4C0E-9ECD-484FA8A8F85E




                     2017, I remember an incident when a detainee pulled out his penis and started

                     masturbating at a female Public Defender who was consulting with her client

                     in the lockup area. She became extremely upset. Soon after that incident, the

                     Sheriff’s Office stopped routinely transporting detainees to the Courthouse.

            Knowledge of Defendants

            10.      My supervisor, Sergeant Wash, knew about the detainees exposing their

                     penises and masturbating at me because I complained numerous times. When

                     I complained to Sergeant Wash about detainees constantly pulling out their

                     penises and masturbating, sometimes he would say he was “marking it down”

                     and that it would be reflected in the detainees’ records. I don’t know whether

                     that actually happened, but as far as I know, the detainees did not suffer any

                     consequences.

            Complaints, Ineffectiveness of Complaining and Discouragement

            11.      No matter how many times I complained to Sergeant Wash, he did nothing to

                     stop the detainees from masturbating at me. I remember one day, in 2017,

                     Sergeant Wash allowed one of the detainees to sit in a chair outside of the cells

                     because he could not go into the cell with others. The detainee sat right in front

                     of me, pulled out his penis, and masturbated at me. I complained to Sergeant

                     Wash and he still allowed the detainee to sit outside of the holding cell and

                     continue to masturbate at me. I told my sergeant that I shouldn’t have to put

                     up with this, and if he’s not going to do anything about it, I was going home.

                     The sergeant still did nothing to stop the detainee. Even though the sergeant



                                                             4


            Decl. Ex. 413

                                                                                                    Plaintiffs 001339
DocuSign Envelope ID: F57B51B7-52BB-4C0E-9ECD-484FA8A8F85E




                     had said the detainee could remain where he was, I was later able to put him

                     in a cell by himself because I could not stand to have him sitting there

                     masturbating at me another minute. It was very frustrating and discouraging

                     that Sergeant Wash chose to accommodate the detainee instead of protecting

                     me as a deputy.

            12.      I wrote up the detainee who masturbated at me and my partner on March 26,

                     2019. I also recall filling out a report in September of 2016 about Detainee

                     M.M. He had asked Sergeant Wash if he could sit outside of the holding cell.

                     The sergeant said he could. Detainee M.M. sat in the chair directly in front of

                     me and continuously masturbated at me throughout the day. He ignored my

                     commands to stop. When I could not tolerate him masturbating directly at me

                     anymore, I put him in the cell. He stood on the toilet so that I could see him

                     through the window in the cell door and continued to masturbate. I put a sheet

                     of paper up to the glass window to block him. He became angry because I

                     refused to watch him masturbate, called me a “bitch,” and said he was going to

                     “throw shit” at me as soon as he came out the cell. When the officer who was

                     transporting him took him out of the cell, he threw feces at me. The feces hit

                     my desk and the wall next to me, but thankfully did not hit me. I felt like

                     vomiting. Although I filed a report, I don’t know whether the detainee suffered

                     any consequences.




                                                             5


            Decl. Ex. 414

                                                                                                 Plaintiffs 001340
DocuSign Envelope ID: F57B51B7-52BB-4C0E-9ECD-484FA8A8F85E




            Lack of Training

            13.      I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to sexually assault me.

            Impact on Job Performance

            14.      The sexual harassment changed the way I do my job. For example, when the

                     incident with the three detainees masturbating at me at the same time

                     happened, Sergeant Wash told me to put my head down. After he said that, I

                     didn’t look in the detainees’ direction. Although there was a video camera

                     watching them, I feel like that could have affected the security of the lockup

                     area. In that case, one of the detainees slipped out of his handcuffs and stole

                     Sergeant Wash’s donut. It could have been much worse.

            15.      The male detainees’ conduct is humiliating, disrespectful, and depressing. It

                     made going to work each day a real struggle for me. It is very upsetting that

                     the detainees have been allowed to get away with this behavior. The detainees

                     who came to my Courthouse knew that Sergeant Wash would allow them to

                     masturbate at me because he never did anything to stop the detainees when I

                     complained.

            Emotional Impact

            16.      The sexual harassment has caused me a lot of emotional turmoil. It was very

                     depressing to go to work everyday and face the detainees. On any given day, I



                                                             6


            Decl. Ex. 415

                                                                                                 Plaintiffs 001341
DocuSign Envelope ID: F57B51B7-52BB-4C0E-9ECD-484FA8A8F85E




                     knew that multiple detainees were likely to pull out their penises and

                     masturbate at me. On top of that, I knew that my sergeant would not support

                     me. Even though detainees from the Jail do not have to come to my Courthouse

                     on a regular basis anymore, just this week (March 26, 2019), I was subjected

                     to a detainee in a green jumpsuit masturbating at me. The Sheriff’s Office has

                     not done enough to protect me and other women from the detainees’ sexual

                     harassment.




                                                             7


            Decl. Ex. 416

                                                                                                Plaintiffs 001342
DocuSign Envelope ID: F57B51B7-52BB-4C0E-9ECD-484FA8A8F85E




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 ~   DocuSigned by:


            3/30/2019
            ____________________________                         __________________________________
                                                                 L~      A
                                                                         ~
            Date                                                 Signature




                                                             8


            Decl. Ex. 417

                                                                                                  Plaintiffs 001343
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




                                              SYBIL KEYS DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

             following is true and correct:

             1.      My name is Sybil Keys. I am a correctional officer at the Cook County Jail

                     (“Jail”). I have worked at the Jail since approximately February 14, 1995.

                     My first assignment was in Division 9. I worked there for eleven years. In

                     2006 I transferred to Division 6, and in 2010 to Division 11. I worked in

                     Division 11 until 2016, mostly in C and D-Pod. There, I worked with male

                     detainees who were some of the worst behaved in the Jail. I am currently

                     assigned to Receiving on the 6:00 AM - 2:00 PM shift and have been working

                     there for approximately two years. In my twenty-three years at the jail, I

                     have always been assigned to work with male detainees.

             2.      As a correctional officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention. For

                     example, my job duties include, but are not limited to: processing detainees

                     into the jail, processing detainees’ shipments to other facilities, processing

                     detainees to and from court, walking detainees through the tunnel, and

                     guarding detainees while they are waiting to be transported by other officers.

                     In all of these assignments, my job has required me to have interactions with

                     male detainees daily. Because I complained about the incidents described in

                     this declaration, my supervisors temporarily assigned me to work only with

                     female detainees in November of 2017. However, that assignment did not




             Decl. Ex. 418

                                                                                                      Plaintiffs 001096
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




                     last long, and I have recently been rotated through a number of other

                     assignments, which include exposure to male detainees.

             General Description of Harassment

             3.      During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced: (a) detainees exposing their penises to me; (b) male

                     detainees purposefully masturbating at me or in front of me; and (c) crude or

                     sexual comments on an almost daily basis, including regular comments about

                     how they want to sexually assault me.

             Specific Incidents of Exposure and Harassment

             4.      I most often witnessed detainees masturbating and exposing themselves

                     while they were in the bullpen waiting for transport. Male detainees exposed

                     themselves on a daily basis while waiting there. Once, in or around early

                     November 2017, I was working basement middle control when two detainees

                     stood on a bench in a holding cell and started masturbating in front of

                     everyone. At first, I didn’t know what they were doing because I had my

                     glasses off. When I put my glasses on, I took them right off again, so I didn’t

                     have to see what they were doing.

             5.      The bullpen in male holding, where the men from division 9 wait, is the

                     worst. It is a glass enclosed holding cell which used to be right next to the

                     desk where the officers would work. The detainees would stand in the

                     window of the holding cell and masturbate at me and other female officers.



                                                             2


             Decl. Ex. 419

                                                                                                     Plaintiffs 001097
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




                     We tried placing clothing gurneys in front of the window between them and

                     us, but they would find any little crack in our barricade and masturbate so

                     we could see it. Finally, when Superintendent Queen came, she moved the

                     bullpen farther away from the desk. Nevertheless, we can still see the

                     detainees masturbating on the cameras constantly.

             6.      Detainees also masturbate and expose themselves while walking through the

                     tunnel on their way to and from court. In the approximately two years prior

                     to the preliminary injunction, this behavior happened too many times to

                     count. Since the November 28, 2017 preliminary injunction, I have not seen

                     as many incidents, mostly because I don’t walk detainees from court as often.

                     Now there is a special transport team that does this. In the past, I also

                     witnessed detainees masturbating or exposing themselves while working in

                     Division 11, mostly while doing count. They would either stick their penises

                     through the chuckhole, sit on their beds and masturbate, or pretend to be

                     using the bathroom in order to show me their penises. I remember clearly

                     once a detainee put his penis through the chuckhole at me because I noticed

                     he was wearing Homer Simpson underwear.

             7.      Detainees who frequently masturbate and expose themselves are supposed to

                     wear green jumpsuits. However, the green jumpsuits, which are supposed to

                     prevent detainees from masturbating, are not effective. The detainees wear

                     them wide open or hanging down by their waists, which does not prevent

                     access to their penises. Once I even saw a detainee in a green jumpsuit



                                                             3


             Decl. Ex. 420

                                                                                                   Plaintiffs 001098
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




                     playing with his penis while handcuffed behind his back. Even worse, the

                     detainees complain that they don’t want to wear the green jumpsuits to court

                     because everyone will know what they did. They complain to the supervisors,

                     and most of the time the supervisors will let them wear their brown uniforms

                     to court because they don’t want to have an escalated confrontation with the

                     detainee. I have heard that officers will get written up now if a detainee

                     masturbates in front of them but they don’t write it up. We don’t want to

                     create more problems for ourselves.

             8.      I have seen or heard about other women who work in other positions

                     experiencing the same or similar sexual harassment throughout the Jail. For

                     example, one of my colleagues was working in male holding when a detainee

                     put his penis on the counter in front of her. Then he ejaculated on the floor

                     and told the detainees in line behind him “not to step on his kids.”

             Sexual and Sexually Violent Comments

             9.      I hear crude or sexual comments from male inmates directed at me

                     frequently. They comment on the size of my butt and tell me how good their

                     dick would look in my mouth. One detainee told me he would “fuck me in the

                     ass so hard, cum would come out of my ears and nose.” When he said that, I

                     tried to discipline him by sternly telling him to stop. The detainee

                     complained to Superintendent Slaughter that I had disrespected and verbally

                     abused him. Superintendent Slaughter called me into his office to reprimand




                                                             4


             Decl. Ex. 421

                                                                                                  Plaintiffs 001099
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




                     me. I asked him if the detainee told him what he had said to me first, but

                     Slaughter said it didn’t matter – I am supposed to be a professional.

             Knowledge of Defendants

             10.     My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. I talk

                     about it with my friends, Commander Wright, Sergeant Gray, and Sergeant

                     Edwards all the time. The detainees masturbate in front of the supervisors

                     too.

             11.     Supervisors make no effort to discipline the detainees or set consequences for

                     the sexual behavior toward women. Nothing is ever done to stop this

                     behavior. Instead, since the lawsuit was filed, we get penalized for trying to

                     ignore it because we get written up if we don’t complain or file reports. It

                     happens so often, filing reports every time is impossible.

             Incident Reports and/or complaints

             12.     I have made many verbal complaints to my supervisors. For example,

                     recently I complained to Lieutenant Calvin. The Lieutenant responded by

                     asking, “you keep complaining, what do you want me to do?” These incidents

                     happen so often, it feels like the norm.

             13.     I have filed somewhere between 10 and 20 disciplinary reports about the

                     masturbation and other things over the years, but it has just gotten worse.

                     The detainees just laugh at you because they know nothing will happen to

                     them. Sometimes they get discipline that just doesn’t matter. For example, a



                                                             5


             Decl. Ex. 422

                                                                                                    Plaintiffs 001100
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




                     detainee without money will not care if he loses his commissary privileges for

                     masturbating.

             Ineffectiveness of Complaining

             14.     I don’t like to write disciplinary reports for detainees because, when you do,

                     the detainees make your job harder. When I was working in Division 6, a

                     detainee threatened me. I tried to assert my authority and wrote him up.

                     The hearing board and Lieutenant Garcia kept giving him extensions. After

                     five or so extensions the Lieutenant just threw it out and told me it wasn’t

                     worth it. The detainee laughed at me. I didn’t get any support from my

                     supervisors and my safety was threatened. After that, I didn’t want to write

                     disciplinary reports. I wrote them anyway for masturbation incidents when

                     they were particularly bad, but many of my younger colleagues tell me that

                     their supervisors expect them to accept the sexual behavior towards them as

                     part of the job.

             15.     In my experience, the Sheriff’s Office has a track record of ignoring policies

                     meant to protect female officers in the jail. When I worked in Division 9, a

                     group of detainees who had escaped from Division 10, nicknamed “the six

                     pack,” were moved to Division 9. Those men were not supposed to be on a

                     tier with female officers. Regardless, one was placed on my tier. I asked

                     Superintendent Snooks why he had been placed there, but he said, “it’s ok,

                     you’ll be alright.”




                                                             6


             Decl. Ex. 423

                                                                                                      Plaintiffs 001101
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




             16.     Incident reports are also ineffective because the detainees know that this Jail

                     imposes no real consequences for masturbating at women. Detainees have

                     commented about the lack of discipline and know that nothing will happen to

                     them. Even though there are additional penalties for masturbation, such as

                     forcing detainees to register as sex offenders, the detainees know that the

                     masturbation charges are never acted on or pursued.

             17.     Some of the detainees have told me that Superintendent Jones gave them his

                     phone number so they can call and complain if the officers try to discipline

                     them. Since Sheriff Dart was elected, the Sheriff’s office is more concerned

                     with the staff’s behavior than with the detainee’s behavior. Officers in

                     Division 9 have told me that Superintendent Jones tells them to make the

                     inmates feel comfortable and like they are “at home” while they are staying

                     in the jail. As an example, the officers in Division 9 are no longer required to

                     enforce dress code rules.

             18.     The detainees have also mentioned that this behavior does not take place in

                     other correctional institutions they have been at. Detainees will come back

                     from being at institutions in other counties and say that if they try to

                     masturbate or expose themselves elsewhere they will get tasered.

             19.     Back when I worked in Division 9 from 1995-2006, the masturbation and

                     exposure wasn’t as bad. There was an incident now and then, but nothing

                     like there is now. The detainees had more respect for the officers’ authority

                     back then. Now, they get rewarded for bad behavior. For example, I have



                                                             7


             Decl. Ex. 424

                                                                                                    Plaintiffs 001102
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




                     heard that recently, the Sheriff’s Office offered pizza to a tier if the detainees

                     went a month without misbehaving.

             20.     An inmate from Division 9 told me that the masturbation and exhibitionist

                     behavior is a game. They get a certain amount of points for masturbating in

                     front of different types of women, such as black female officers, white female

                     officers, lawyers, nurses, or civilians. Nothing has been done to change this

                     culture of masturbation and exposure. It’s just a game to them. The only

                     time I heard about a masturbating detainee stop was when an older detainee

                     threatened to beat him up if masturbating in front of his lawyer ruined his

                     court date.

             Lack of Training

             21.     I have never received training from the Jail regarding how to address the

                     masturbation or sexual harassment by male detainees, how to decrease the

                     opportunities to repeat the behavior, or how to respond if a detainee tries to

                     rape me.

             Impact on Job Performance

             22.     The sexual harassment changed the way I do my job. I am more cautious

                     now, especially around younger male inmates, because you never know when

                     one of them will try to reach out and grab you. I feel like at any moment I am

                     at risk for physical harm. It’s especially difficult because if I respond and try

                     to protect myself, my job is at risk. I feel like the Sheriff’s Office will turn the

                     tables and make it look like I was at fault. As a result, I do what I can to



                                                             8


             Decl. Ex. 425

                                                                                                      Plaintiffs 001103
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




                     avoid being close to male inmates. If I can’t avoid it, I make sure there is

                     another officer, preferably a male officer or another female officer with a

                     strong personality or physical command, with me at all times in order to feel

                     safe. I have lost motivation to go to work.

             23.     Furthermore, the harassment impacted the way I present myself at work. I

                     always wear loose clothing. I don’t want to hear the comments from inmates

                     about how I look. But, it doesn’t matter what I wear. The detainees still

                     harass me.

             24.     The behavior by male detainees toward me is unwelcome, offensive,

                     harassing, humiliating, threatening, and caused me to fear for my safety. It

                     messes with my self-esteem. I am not sure of myself anymore.

             Emotional Impact

             25.     As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. The harassment and masturbation at the Jail makes

                     working there extremely stressful. Sometimes, I am so depressed when I

                     leave work I just come home and sit in front of the TV. I don’t feel like going

                     out and seeing my friends anymore.

             26.     Cook County Sheriff’s Office’s lack of action to deter the sexual harassment

                     makes me frustrated and angry. Unfortunately, I have come to expect this

                     from Tom Dart and his administration. He doesn’t seem to care about the

                     officers’ well-being. He just seems to care about the detainees and making

                     himself look good in the press. Tom Dart has killed all the camaraderie we



                                                             9


             Decl. Ex. 426

                                                                                                    Plaintiffs 001104
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




                     used to have – now, telling on other officers will get you a better assignment.

                     All the harassment at the jail motivates us to do whatever we can, even if it

                     means stepping on other officers, to get good jobs. People are coming out of

                     the academy working at a desk, then two years later they are your

                     supervisor. They don’t know what it’s like. It’s frustrating and depressing.




                                                             10


             Decl. Ex. 427

                                                                                                  Plaintiffs 001105
DocuSign Envelope ID: 316EB202-4169-437E-8159-890E3C234D0B




             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
             is true and correct and is based on my personal knowledge and beliefs.



            1/8/2019
             ____________________________                         __________________________________
             Date                                                 Signature




                                                             11


             Decl. Ex. 428

                                                                                                   Plaintiffs 001106
DocuSign Envelope ID: 9D68D4A1-68DF-4B02-B63E-81C70118E331




                                      CHERRI KRZYZOWSKI DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Cherri Krzyzowksi. I am a Registered Nurse (RN), and I worked

                     for Cermak Health Services (“Cermak”) at the Cook County Jail (“Jail”) from

                     April of 1999 to August of 2017. Before I left, I was the Charge Nurse for the

                     Psychiatric Unit (Cermak 2nd Floor).

            2.       As a Charge Nurse in the Psychiatric Unit, I was responsible for ensuring the

                     health, wellbeing, and safety of Psychiatric patients in the unit. My duties

                     included performing rounds every fifteen minutes to monitor detainees under

                     close observation and providing mental and physical medical treatment to

                     detainees in the unit. Throughout almost all of my eighteen years there, I was

                     assigned to the male Psychiatric Unit. In the last approximately six to nine

                     months before I left, I rotated through both male and female Psychiatric Units

                     monthly. My job required routine, close interaction with male detainees.

            General Description of Harassment

            3.       In every male unit that I worked in, I endured detainees sexually harassing

                     me by exposing their penises, masturbating, and making sexually explicit,

                     disgusting comments to me, including shouting out the sexual acts they would

                     do to me while masturbating and ejaculating in front of me.




            Decl. Ex. 429

                                                                                                Plaintiffs 002221
DocuSign Envelope ID: 9D68D4A1-68DF-4B02-B63E-81C70118E331




            Specific Incidents of Exposure

            4.       The specific incidents of exposure I experienced often had a common pattern.

                     Detainees would call me to the door of their rooms, claiming to have an

                     emergency, and would be standing there in the middle of the floor with their

                     penises out and masturbating. I was forced to play out this scenario constantly

                     because, as a nurse, I was required to respond. Additionally, because I was

                     required by law to do rounds every fifteen minutes for detainees under close

                     observation, the detainees would purposefully expose their penises and

                     masturbate when they knew I was coming by. For detainees not under close

                     observation, I was required to do hourly rounds, and the same thing would

                     happen. I fulfilled my professional obligations despite the trauma it caused me

                     to constantly be subjected to detainees pulling out their penises and

                     masturbating at me at work every single day.

            5.       I recall a particular detainee that exposed his penis and masturbated at me

                     four or five times in a single eight-hour shift.

            Witnessing Harassment of Others

            6.       I have witnessed detainees pull out their penises, masturbate, and make crude

                     sexual comments to other female nurses and medical staff assigned to the

                     Psychiatric Unit numerous times. For example, the detainees masturbated in

                     front of my Nursing Supervisor, Elizabeth Egbo, Nurse Dorrie Sanders (LPN),

                     Nurse Lorraine Chatman (RN), and Nurse Wanda Estes (RN), among others.

                     Several detainees who were normally housed in divisions outside of Cermak



                                                             2


            Decl. Ex. 430

                                                                                                 Plaintiffs 002222
DocuSign Envelope ID: 9D68D4A1-68DF-4B02-B63E-81C70118E331




                     even admitted to me that they purposefully got themselves admitted to the

                     Psychiatric Unit to masturbate at the nurses because “the nurses are prettier”

                     there. For example, Detainee H. from Division 9 told me that. When I asked

                     Detainee M.M. why he would continuously masturbate at me and other

                     women, he’d say things like, “You’re a woman. I’m a man. What do you expect?”

            Sexual and Sexually Violent Comments

            7.       Detainees made sexual comments about my body and sexually explicit threats

                     about what they would do to me every single day. Detainees have told me: “I’m

                     gonna bend you over”; “I’m gonna fuck you”; “I’m gonna rape you”; “I’m gonna

                     eat your pussy”; “You’re going to suck my dick”; “I’m gonna bust in your ass,”

                     and other nasty, disgusting things more times than I could count. They often

                     made these comments while masturbating and staring right at me.

            8.       For example, I recall Detainee C.C. would say, “I’m gonna eat your pussy,” to

                     me on multiple occasions while he was masturbating and staring at me, and

                     then he would ejaculate.

            Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

            9.       I recall attending periodic Town Hall Meetings to discuss concerns, including

                     the constant sexual harassment by detainees. As an employee of Cook County,

                     I was not able to complete my own incident reports. At the Town Hall Meetings

                     we were told to fill out complaints on a written form. When detainees sexually

                     harassed me, I was supposed to report it to an officer on duty, who would then

                     report it to their superiors. For example, I repeatedly complained to the



                                                             3


            Decl. Ex. 431

                                                                                                Plaintiffs 002223
DocuSign Envelope ID: 9D68D4A1-68DF-4B02-B63E-81C70118E331




                     following male officers: Officer Grimach, Officer Linewebber, Officer Torro,

                     Officer Gibbons, Officer Spann, Officer Chapman, and Officer Anderson. The

                     officers told the detainees to stop, which did not work, and said there was

                     nothing else they could do except write it up. My coworkers and I asked the

                     officers to write detainees up on multiple occasions (at least five to ten times),

                     and the detainees never received discipline as a result. Officer Chapman said,

                     “Our hands are tied.” Officer Spann made Detainee C.C. apologize to me, but

                     the damage was done – images of him masturbating, ejaculating, and yelling

                     out my name and vile sexual things he wanted to do to me don’t just go away

                     with an apology.

            10.      The officers would tell me to ignore the detainees or move out of their view, but

                     that was not possible because of my professional obligations as a nurse. For

                     example, I would have to perform my duties even when, for instance, a detainee

                     stood on his bed shaking his penis at me repeatedly in front of the nursing

                     station.

             Lack of Training

            11.      I have never received training from the Cook County Sheriff’s Office or the

                     County regarding how to address the masturbation or sexual harassment by

                     male detainees, how to decrease the opportunities to repeat the behavior, or

                     how to respond if a detainee tried to attack me. I remember receiving basic

                     sexual harassment training regarding coworkers, but not detainees. Regarding

                     detainees, we were merely told to report incidents to an officer and fill out a



                                                             4


            Decl. Ex. 432

                                                                                                    Plaintiffs 002224
DocuSign Envelope ID: 9D68D4A1-68DF-4B02-B63E-81C70118E331




                     complaint form – neither of those things stopped the detainees because they

                     did not receive any meaningful consequences.

            Impact on Job Performance

            12.      The sexual harassment changed the way I did my job. It made me not want to

                     go to work, and at times, I called off on days that I emotionally could not take

                     the constant sexual harassment. As a healthcare professional, I have to control

                     my own personal emotions, empathize with my patients, and make my

                     patients’ wellbeing my primary focus. Detainees constantly pulling out their

                     penises and masturbating at me made that difficult to do. The detainees’

                     behavior made me angry, aggravated, frustrated, and a range of other

                     emotions that I did not want to feel toward my patients. I repeatedly asked

                     them to stop and tried to explain the way it made me feel. They did not grant

                     me the dignity as a fellow human being to respect my requests. Their conduct

                     was incredibly demeaning, disrespectful, nasty, degrading, offensive, and

                     humiliating.

            Emotional Impact

            13.      The sexual harassment has caused me severe emotional distress. I always tried

                     to leave what happened at work at work, but it became impossible. I still

                     experience anxiety about what I endured. Just thinking about it makes my

                     heart start racing. There should have been consequences for the detainees, and

                     there were none. I felt completely powerless. The Sheriff’s Office and County,




                                                             5


            Decl. Ex. 433

                                                                                                  Plaintiffs 002225
DocuSign Envelope ID: 9D68D4A1-68DF-4B02-B63E-81C70118E331




                     which were in positions of power to stop the detainees, did not protect me and

                     other female employees.




                                                             6


            Decl. Ex. 434

                                                                                                Plaintiffs 002226
DocuSign Envelope ID: 9D68D4A1-68DF-4B02-B63E-81C70118E331




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            4/6/2019
            ____________________________                         __________________________________
            Date                                                 Signature




                                                             7


            Decl. Ex. 435

                                                                                                  Plaintiffs 002227
                    DECLARATION OF SHONNITA LANIER

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Shonnita Lanier. I was a nurse at the Cook County Jail (“Jail”). I

       worked at the Jail for approximately two years and retired in August 2017

       after an inmate assaulted me. I have worked overtime shifts as in-house

       registry in all the divisions, but was assigned in Division 8 for most of my

       time at the Jail.

2.     As a nurse at the Jail, I was responsible for the safety and health of

       individuals being held at the Jail in pretrial detention. For example, my job

       duties included treating and meeting with inmates one-on-one and

       distributing medication on the tier.

3.     When I worked at the Jail, I endured sexual harassment by detainees

       directed at myself and other female employees. I have experienced: (a)

       detainees exposing their penises to me; (b) male detainees purposefully

       masturbating at me or in front of me; and (c) crude or sexual comments on a

       daily basis, including regular comments about how they want to sexually

       assault me and have sex with me.

4.     I most frequently witnessed detainees masturbating with their penises

       exposed when I was distributing medication on the tiers. The Jail has a two-

       door system for entering a tier. You must enter the first door, it locks behind

       you, and then you can enter the tier through the second door. There are a




Decl. Ex. 436

                                                                                      Plaintiffs 001143
       few minutes before the second door unlocks where you must wait in the glass

       area in between the two doors. Every day, inmates hovered around the

       windows and masturbated at me while I prepared to distribute the

       medication. This always gave me a sickening feeling and male officers

       always ignored the inmates. The male officers assigned to the tiers never

       said anything. They giggled or shook their heads, but never took any action

       to stop the inmates from masturbating.

5.     On September 11, 2016, I wrote an incident report for an inmate (from

       Division 6) that came to see me for a one-on-one appointment. He came into

       the treatment room and said he had a boil or rash on his thigh. When I

       inspected the injury, he began vigorously stroking his penis repeatedly and

       saying, “Look at it, look at it.” I asked him to put himself away, but he

       continued to masturbate and expose himself. I called an officer for

       assistance, and as the inmate was leaving he screamed, “Could you see if I

       was circumcised?” As far as I know, the inmate received no discipline. The

       Sheriff’s Office and my supervisors at Cermak did nothing to make sure I felt

       safe at my job.

6.     I also felt threatened when walking through the tunnels, the only way to

       travel between different areas of the jail. I always walked as quickly as

       possible and if a group of inmates passed me, I would stand against the wall

       and try not to look scared. In these situations, usually only one officer




                                           2


Decl. Ex. 437

                                                                                    Plaintiffs 001144
       supervised over 20 inmates and they would yell and masturbate at me as

       they passed.

7.     I saw other women who worked in different jobs being subjected to the same

       or similar sexual harassment. For example, a female social service worker

       was being constantly cat called by an inmate and he ultimately grabbed her.

       Rumors travel through the Jail about a teacher that was raped. My

       coworkers have warned me, “Be careful, that happened.” All of the women

       staff at the Jail experience similar harassment. We discussed the

       harassment and tried to give each other tips on how to protect ourselves and

       how to avoid being masturbated at, but I never received any formal training

       about how to prevent masturbation or what to do if it occurs. No one ever

       gave me training about what to do if an inmate threatened to rape me or

       tried to rape me.

8.     Sexual comments were something we experience almost every single day.

       Inmates always called out what they wanted to do to me sexually. As an

       example, one inmate said, “Put it on my finger and let me smell it,” and “I’m

       gonna look you up when I get out.”

9.     Management was aware of the masturbation problem because I reported

       multiple incidents about detainees masturbating openly. My supervisors told

       me, “Nothing is going to happen if you report incidents. It’s not even worth

       the paperwork.” My supervisor also told me, “snitches get stiches.”




                                            3


Decl. Ex. 438

                                                                                   Plaintiffs 001145
10.    After reporting several incidents, I was discouraged from reporting detainees

       masturbating because when the lieutenants and other management are busy

       and processing incident reports takes away from other work they do. Male

       officers would say, “You knew what you were getting into when you started

       working here,” and “If you’re not happy with the situation, just quit.”

       Employees throughout the Jail call Cook County “Cook County Cuddle Care”

       because nothing happens when incident reports are written and everyone

       feels like it is a waste of time.

11.    The harassment impacted my ability to do my job by altering the work

       environment. For example, I was always scared that I might get raped.

       Nurses are supposed to be alone when speaking with and assessing inmates

       for the inmates’ privacy. Officers cannot be within earshot of nurses;

       therefore, nurses have no protection or support from correctional officers. I

       always requested that inmates be cuffed to the bed, unless they have arm

       injuries. Even if cuffed from behind or to the bed, some inmates could still

       maneuver the cuffs to the front of their bodies and masturbate. Some officers

       did not comply with cuffing behind and some didn’t comply with cuffing the

       inmates at all. There was always a shortage of handcuffs; so, a lot of the

       time, officers didn’t have enough handcuffs to cuff the inmates during visits.

       This made me feel extremely uncomfortable and unsafe because I was

       worried about being masturbated at or assaulted. I was extremely scared in

       situations where officers could not stay in the room because of HIPPA laws



                                           4


Decl. Ex. 439

                                                                                      Plaintiffs 001146
       and had to stand outside the door. They would not be able to get to me in

       time if something were to happen. If an inmate had a red ID card, indicating

       that they have a history of masturbating at women, I asked for them to be

       cuffed, no matter what the injury was.

12.    As another example, I felt that I could not give proper emergency care to

       inmates. If there was an emergency on the tier and all the inmates were out

       on the tier, I would not enter the tier until all the inmates were locked in

       their cells because of the frequent masturbation and because I was concerned

       for my safety. This situation ultimately threatened the safety of the inmates

       in need of medical care.

13.    The harassment changed the way I dressed at work and how I felt about my

       body. Managers told me to purchase larger scrubs and always wear a lab coat

       to cover up more of my body. It is uncomfortable to wear so many layers and

       larger scrubs. One of my managers said, “What are you doing? Why are you

       wearing perfume?” These comments made me feel like I was being blamed

       for the way inmates treat female nurses.

14.    The behavior by male detainees toward me was unwelcome, offensive,

       harassing, humiliating, threatening, and caused me to fear for my safety.

15.    I have severe emotional distress because of the constant sexual harassment. I

       am extremely stressed and cannot sleep. Working at the Jail in that

       environment caused me to drink more alcohol because I could not sleep. I

       could not leave the effects of the Jail at work. I took it home. Now, I am



                                           5


Decl. Ex. 440

                                                                                      Plaintiffs 001147
       always nervous when someone walks behind me. I am always on alert, and I

       feel like I cannot trust anyone. I used to love being a nurse, but I can no

       longer perform one-on-one patient care because of the trauma I experience

       from working at the Jail.

16.    On August 15, 2017, I was responding to an emergency on a tier and an

       inmate hit me across the face. I was sent to the emergency room, received

       therapy, saw a psychiatrist, and was on a number of medications. This

       incident made me fear being sexually assaulted because I saw how easy it

       was for me to be attacked on the tier. Now, I get angry with certain

       comments and perceive them to be threatening, even if they are not meant to

       be. I can’t trust anyone now and that fear was exacerbated by the sexual

       harassment and masturbating at the Jail. After this attack, I just couldn’t

       get comfortable. I was always scared, and I didn’t want to be at the Jail

       anymore. Inmates always reminded me that they were getting out and knew

       my full name from my ID. It was just too much. I was too scared to stay in

       Chicago, so I move out of state.




                                           6


Decl. Ex. 441

                                                                                     Plaintiffs 001148
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

       foregoing is true and correct and is based on my personal knowledge and

       beliefs.


                  1/14/2019
       ____________________________           __________________________________

       Date                                         Signature




Decl. Ex. 442

                                                                                   Plaintiffs 001149
                              IDA LEWIS DECLARATION
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:


       1.       My name is Ida Lewis. I am a correctional officer at Cook County Jail

(the “Jail”). I have worked at the Jail since approximately 2006. I have been assigned

to various parts of the Jail including Division 5 (2007-2008), Division 17 (2008-2016),

and Division 4 (2016-2018). I have been assigned to Division 11 since approximately

March 2018. I also did significant overtime in Receiving—approximately four shifts

per week—for about four-to-six months during 2017.

       2.       As a correctional officer, I am responsible for the safety and security of

individuals being held at the Jail in pretrial detention. For example, my job duties

include supervising inmates, transporting them around the Jail and to court, and

ensuring a safe environment for inmates and staff at all times.

       3.       In all of my assignments, my job has required me to have regular

interactions with male inmates. This has been true even when I worked in Division

17 which housed female inmates and when I worked in Division 4 during the time it

housed female inmates because I would encounter male inmates when I escorted

female inmates to Cermak or from Receiving, which was part of my regular job duties.

The Jail changed Division 4 from a female population to a male population in

approximately April 2017, which was during the time I was assigned there.

       4.       During my employment at the Jail, I have endured sexual harassment

by male inmates. I have experienced inmates exposing their penises to me and


                                             1


Decl. Ex. 443

                                                                                       Plaintiffs 002479
inmates purposefully masturbating at me or in front of me. When I worked in

Receiving, and in Division 4 when it housed men, I experienced this approximately

2-3 times a week. Currently, in Division 11, I experience this approximately every

other week and sometimes more.

       5.       I have also endured crude and harassing sexual comments to and about

me by male inmates. They say things like “she has a big ass,” “she’s got big titties,”

or “I’d like to fuck her in the ass” to me, and “you look like you can fuck.” In Divisions

4 (when it housed men), 11, and Receiving, I have been subjected to these types of

comments multiple times a week.

       6.       I would even experience sexual harassment when I worked in Division

17, which housed female inmates, and Division 4, which housed women for half of my

tenure there. Every time I transported female inmates to other parts of the Jail,

which I did 3-4 times a week, we encountered male inmates in the tunnels, and they

would make lewd sexual comments to me. When I worked the night shifts, I would

often transport female inmates to see the nighttime on-call doctor in Cermak, who

saw both male and female inmates. In order to leave the office of the on-call doctor,

male inmates would have to walk past the female inmate holding area in Cermak,

where I guarded female inmates. The male inmates would almost always direct

harassing comments at me like “look at that ass” when they walked by.

       7.       As part of my duties in Divisions 4 and 11, I have been required to walk

through the tiers and look into male inmates’ cells to do an inmate count. The inmates

know when I am on the tier because they can hear me coming. I wear a large set of



                                            2


Decl. Ex. 444

                                                                                      Plaintiffs 002480
keys that jingle as I walk, and I have made a practice of announcing “female officer

on the floor.” Inmates have exposed themselves to me by either standing with their

penis in or close to their opened chuckhole, or purposely using the toilet and then

turning their genitals toward me when I walk by. In Division 11, this happened

multiple times a month. This happened even more often when I worked with male

inmates in Division 4, at least 2-3 times a week.

       8.       I recall one incident in Receiving in 2017. I was sitting at a desk outside

the glass window of one of the male bullpens (group cells). An inmate knocked on the

glass to get my attention, and when I looked up, I saw that he was resting his penis

against the glass. I looked away and asked the correctional officers that were nearby

“does nobody see this?” A female correctional officer who was permanently assigned

to Receiving said in a defeated tone, “oh yeah, they do that all the time.” There were

several male officers nearby, all of whom I am sure saw the inmate and none of them

said a word. I considered writing an incident report, but because Receiving was not

my permanent assignment, and the officers who did work there on a permanent basis

did nothing in response, I got the impression this would not be considered appropriate

and tried to ignore the inmate until he finally put his penis away. The incident made

me feel unnerved and afraid.

       9.       Another time, in October or November of 2018, I was walking on the tier

in Division 11 and I heard an inmate, who I could not identify, make a sarcastic

remark to me from his cell. I remarked back to him and kept walking. As I was

walking off the tier, I heard him shout “I’ll put my dick in her mouth.” I was so



                                              3


Decl. Ex. 445

                                                                                        Plaintiffs 002481
frightened by the possibility that he might try to physically assault me, especially

because I had to work on that particular tier for the rest of the day. Every time I have

been assigned to that tier since then, I have been afraid. I did not write an incident

report because I could not identify the inmate who made the threat.

       10.      I know that other female employees of the Jail are subjected to similar

sexual harassment from male inmates because I discuss incidents of sexual

harassment with them. We trade accounts of the sexual harassment we endure and

warn each other about specific inmates who repeatedly expose themselves and/or

masturbate.

       11.      In December 2018, I learned from my correctional officer colleagues and

from reading the incident report that in Division 11 an inmate masturbated and

ejaculated at my female colleague, Officer Boussou. The inmate was standing in the

day room of the tier, and she was sitting in her desk on the other side of the glass. He

knocked on the glass and started masturbating. She told him to stop and called her

supervisor, but by the time the supervisor arrived, the inmate had ejaculated on the

glass. This made me upset and disturbed, because I was new to Division 11 at the

time and had been hoping I would not experience the same kind of sexual harassment

as my previous assignment in Division 4. Hearing about this incident made me fearful

that would not be true, and those fears turned out to be well-founded.

       12.      Another female colleague in Division 11, Officer Altman, told me that in

2017 or 2018, she wrote up an inmate for masturbating at her and told her

supervisors about it. The next day, the inmate was still on her tier. She had to



                                            4


Decl. Ex. 446

                                                                                     Plaintiffs 002482
repeatedly complain to her supervisors for several more days before they moved the

inmate away from her tier.

       13.      I have never received training regarding how to address the

masturbation or other sexual harassment by male inmates, how to prevent male

inmates from repeating sexually harassing behavior, or how to respond if a male

inmate tries to sexually assault me.

       14.      In 2018, Officer Altman also told me that one of her female colleagues,

an officer, told her male supervisor, on her tier that an inmate had been constantly

cat-calling her and masturbating at her. The supervisor told this female correctional

officer that she should “take it as a compliment.” I was taken aback—I could not

believe that he said such a sexist thing about such a serious situation. Hearing about

this made me angry and discouraged because a representative of the Jail had

demonstrated such a careless attitude about sexual harassment.

       15.      I recall my supervisors in Division 4 acknowledging the problem of

inmate sexual harassment on at least three occasions: (1) I overheard some of the

male sergeants saying that their “hands are tied” with regard to addressing inmate

sexual harassment. They said that they cannot do anything except reprimand

inmates for their behavior, write incident reports, and then wait for the hearing board

to dole out discipline; (2) In conversation with several correctional officers, including

myself, supervisors in Division 4—Lieutenant Dean (male) and Sergeant Mitchell

(female) said that they are frustrated, because they do not feel supported by the

administration with regard to addressing inmate sexual harassment; (3) In 2017 or



                                            5


Decl. Ex. 447

                                                                                      Plaintiffs 002483
2018, in Division 4, I had a conversation with Lieutenant Dean and a small group of

male and female officers about sexual harassment and other inmate behavior issues

in the Jail. In response to myself and other correctional officers complaining about

inmate sexual harassment, he said words to the effect of “nothing is being done” and

that the administration is “throwing out a lot” of charges and incident reports

regarding sexual harassment.

        16.     When I speak with my female colleagues, they often complain that their

supervisors do not do anything in response to the sexual harassment, and have also

told me that the incident reports they file do not result in discipline for the inmates.

They have told me things like “the reports don’t go anywhere.” This makes me feel

discouraged from reporting inmate sexual harassment, especially given what I have

heard from my own supervisors.

        17.     The constant sexual harassment at the jail has affected my wellbeing at

work. I have felt anxious and paranoid while I am in the Jail, because I have been

afraid that a male inmate will expose himself to me. At times, the sexual harassment

has made me feel hopeless. I wear my shirt and pants one size too big, hoping that

hiding my body will minimize the risk that an inmate will expose himself to me or

sexually harass me. Still, I have experienced sexual harassment regularly.


Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct and is based on my personal knowledge and beliefs.
 04/30/2019

____________________________                    __________________________________
Date                                            Signature


                                            6


Decl. Ex. 448

                                                                                     Plaintiffs 002484
                                              


                           Declaration of Juanita Long

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

1.   My name is Juanita Long. I have worked as a correctional officer at the Cook
     County Jail since April 1991. I have been assigned to Division 3, Division 5, and
     transportation. I have also worked overtime or covered shifts in Division 4, 8 and
     External Operations. I have been assigned to transportation since approximately
     October 2004.

2.   I have interactions with male inmates on a daily basis. Even on a day when I am
     transporting female inmates, I still encounter male inmates in the facilities.
     Correctional officers assigned to transportation work in groups of 2, with one
     officer driving the bus while the other officer supervises the inmates.

3.   At the Jail, the male inmates sexually harass me. I experience cat-calling and
     propositions every day. For example, they say things like, “Hey baby!” and “Will
     you be my baby mama?”

4.   The male inmates also masturbate openly at me and other women. I witness it
     approximately once a month. For example, on March 5, 2019, I witnessed an
     inmate who I was standing close to in the criminal courts building, Inmate S.R.,
     touching his genitals and I could see that he had an erection in his pants. I
     immediately moved away from S.R., and he continued to touch himself. I could
     not leave the area because I was transporting an inmate to court, so I had to
     wait until the inmate I was transporting was called. I reported the incident to a
     movement officer, Officer Bingham, and she called Sergeant Dew from the
     movement team about the incident. Sergeant Dew arrived and S.R. denied
     masturbating. I asked Sergeant Dew to remove S.R. from the area. Sergeant
     Dew said that he couldn’t do that because external operations was responsible
     for him. Sergeant Dew also told me that if I wanted to report the incident, I
     would have to report it to my immediate supervisor. I reported the incident to
     my immediate supervisor, Lieutenant Martin (male). I couldn’t write the
     incident report that day because I was still transporting my inmate to the
     Livingston courthouse in Pontiac, Illinois, and wouldn’t return until 6:00 p.m., so
     I had to write the incident report the next day, on March 6. I indicated that I
     wanted to press charges. Incident Report No. Redacted            .

5.   The same day, a male Sheriff’s Police Investigator (whose name I do not recall)
     called me and asked what happened. He explained that if the charges went to
     court, they would be thrown out, because the inmate did not pull his penis out.
     So I agreed not to press charges.




                                           1  

Decl. Ex. 449

                                                                                     Plaintiffs 002235
                                              


6.   Sometime in the spring of 2017 in Receiving, I saw an inmate in a holding cell or
     bullpen masturbating openly while looking at me and the female inmates I was
     supervising. When a male sergeant walked past, the inmate stopped. But as
     soon as the male sergeant was gone, the inmate started masturbating again. I
     did not report the incident because I was in the middle of transporting other
     inmates. I left in disgust.

7.   I remember another occasion, at a time I cannot recall, when I was transporting
     female inmates out of Receiving, another officer was transporting approximately
     10 male inmates in the loading area. I witnessed one male inmate pull his penis
     out at the sight of me and the female inmates I was transporting.

8.   As another example, around the fall of 2017, I transported an inmate to the
     criminal courts building. The inmate was not placed in the bullpen with the rest
     of the other inmates because he was considered “high risk movement,” so he
     could not be placed in the bullpen with other inmates. I supervised him as he sat
     in the small hallway behind the courtroom. I saw that the inmate kept reaching
     in his pants and fondling his groin area. I repeatedly had to ask him to stop, to
     which he would comply, and then begin again. I told him I would move him to an
     isolated area if he continued and had to monitor him closely to make sure he did
     not pull his penis out.

9.   The transportation officers, including me, have to drive past the Division 9
     recreation area every day. We pull into Post 16 to enter the compound. This is all
     in direct view of the Division 9 recreation area, where the inmates can see out.
     Another female officer warned me not to look up at the recreation area because
     inmates are often masturbating at the people they can see below. I have seen
     multiple male inmates in the recreation area simultaneously masturbating
     openly while looking out and cat-calling me and the other female officers on the
     sidewalk below. I don’t look up there anymore because I don’t want to see them
     exposing themselves.

10.  I have not written an incident report on the sexual misconduct because in my
     position in transportation, I’m always on the go and always moving, so I cannot
     stop to write a report. But, I usually report the sexual misconduct to the officer
     assigned to that area in person.

11.  In about May or June of 2017, I heard from other correctional officers that an
     inmate in one of the Receiving rooms was masturbating to a female correctional
     officer and ended up ejaculating on or near her. It disgusted me to hear that. It
     made me apprehensive about doing my job because it made me feel like anything
     could happen. Even though it didn’t happen to me, it made me feel violated.
     Although it isn’t rape, this type of sexual harassment feels like the closest thing




                                           2  

Decl. Ex. 450

                                                                                     Plaintiffs 002236
                                                


     to it. It seems to me like the inmates are just running amok and they think that
     they can pull out their penis at any moment.

12.  In response to concerns about sexual harassment, I have heard male sergeants
     during roll call say things like, “This is jail,” “This is what you get paid for,” and
     “This is the worst of the worst. Deal with it.” I do not recall the names of these
     sergeants.   

13.  I like my job, but I haven’t felt as comfortable in my job for the last 5 years or so.
     My job is to observe and monitor the inmates, but being exposed to penises and
     masturbation makes it so I don’t want to look, which affects my ability to do my
     job. That type of behavior makes me less observant and it is my job to be
     observant. Plus, I always second-guess how I should respond to inmate sexual
     harassment. If an inmate is exposing himself, I don’t know what is on his mind
     or what he plans to do next. If the inmate came at me, I wouldn’t know how to
     react, and I would worry about getting suspended or losing my job. I worry that
     the administration would blame me if I tried to stop an inmate who was coming
     at me with his penis out.

14.  The sexual harassment at the jail has caused me anxiety and rolled over into my
     personal life. I take extra care when locking up my house and making sure my
     daughter is safe. I don’t go out as much anymore, especially at night.



                                                               ________________________
                                                               Juanita Long
                                                                  April 3, 2019
                                                               ________________________
                                                               Date
  




                                             3  

Decl. Ex. 451

                                                                                         Plaintiffs 002237
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




                                         CHRISTINA LOPEZ DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

             following is true and correct:

             1.      My name is Christina Lopez. I am a sheriff/correctional officer at the Cook

                     County Jail (“Jail”). I have worked at the Jail since approximately May 15,

                     2006. My first assignment was in Division 1, which was a maximum-security

                     male division. I worked there and on the “three and eight,” a rotation

                     between Division 3, Division 8, and Cermak, until approximately late 2014.

                     After that I worked in the kitchen for 2 years. I am currently assigned to

                     Receiving on the 2:00 PM - 10:00 PM shift and have been working there for

                     about 2 years. Depending on my assignment, I might work with a partner,

                     who is sometimes a male and sometimes a female.

             2.      As a correctional officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention. For

                     example, my job duties include, but are not limited to: processing detainees in

                     to the jail, walking detainees through the tunnel, ensuring the safety of

                     detainees while they are in holding cells, ensuring the safety of civilians in

                     the jail, and escorting detainees to different parts of the jail complex,

                     including Cermak and the dormitories. In all of these assignments, my job

                     has required me to have interactions with male detainees daily.




             Decl. Ex. 452                                                   Plaintiffs 000993_REDACTED

                                                                                                      Plaintiffs 000993
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




             General Description of Harassment

             3.      During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced: (a) detainees exposing their penises to me; (b) male

                     detainees purposefully masturbating at me or in front of me; and (c) crude or

                     sexual comments on a daily basis, including regular comments about how

                     they want to sexually assault me.

             Specific Incidents of Exposure and Harassment

             4.      I most frequently witnessed detainees masturbating and exposing themselves

                     while they are in the bullpen waiting to be transported. For example, on

                     October 11, 2017, I filed an incident report after I saw detainees Redacted

                     and Redacted              exposing themselves and masturbating in the presence of

                     any female who passed their holding cell in the tunnel. Redacted         was

                     wearing a green jumpsuit and it was unbuttoned. That day, I had to walk

                     past the holding cell a few times over the course of several hours. Every time



                                                     --
                     I walked past, detainees Redact and Redacted
                                                      ed

                     masturbating and making lewd comments at me.
                                                                        had their penises out while



             5.      Male detainees also expose themselves on a daily basis while walking

                     through the tunnel to and from court. While they walk, they pull their

                     penises out and start playing with themselves. On September 26, 2017, I was

                     standing on the female bridge with two other female officers, when detainee
                     Redacted
                                          walked by, escorted by an officer and wearing an open green



                                                             2


             Decl. Ex. 453                                                     Plaintiffs 000994_REDACTED

                                                                                                      Plaintiffs 000994
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




                     jumpsuit, while masturbating and making lewd comments. The male officer

                     escorting him just ignored it.

             6.      In the approximately two years prior to the preliminary injunction, this

                     behavior happened too many times to count. Since the November 28, 2017

                     preliminary injunction, I do not remember witnessing any incidents of

                     exposure or masturbation, but the verbal sexual abuse has continued

                     unabated. I hear a comment about my ass, or worse, from detainees almost

                     daily. Further, the green jumpsuits which are supposed to prevent detainees

                     from masturbating are not effective.

             7.      I also witnessed detainees masturbating or exposing themselves while I was

                     working in Division 1. When I would do bunk checks at the beginning of my

                     shift, the detainees knew I was coming. Almost every day, the detainees

                     would be masturbating at me in their cells. One particular detainee would

                     wait on his bed, with his legs spread, masturbating at me when I got to his

                     cell. When my supervisor tried to reprimand him, he said he didn’t know I

                     was going to come by. But it happened almost every day.

             8.      I also remember a detainee named Redacted           . One day when I was



                                                                        -
                     walking the corridor and the cell doors were open, Redacted came part-way out

                     of his cell masturbating at me. He would not stop. I waited ten or fifteen

                     minutes for my supervisor to come. When she walked up, she asked how I

                     knew he was masturbating, as if she didn’t believe me. Then she witnessed it

                     herself.



                                                             3


             Decl. Ex. 454                                                 Plaintiffs 000995_REDACTED

                                                                                                   Plaintiffs 000995
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




             9.      I have seen other women who work in other positions experiencing the same

                     or similar sexual harassment throughout the Jail. Every time a detainee

                     directs sexual harassment towards me, they also direct it at the other women

                     who walk by before me and after me.

             Sexual and Sexually Violent Comments

             10.     I hear crude or sexual comments from male inmates directed at me all the

                     time. From the very first week I started work as a correctional officer in

                     Division 1, I was verbally sexually abused. That first week, I was standing

                     by the elevator and a detainee said, “I’ll bend you over and fuck the shit out

                     of you with your fat ass.” The comments have continued on a near daily basis

                     and have gotten progressively worse over the last couple of years. I even hear

                     these things when I am escorting detainees to be released. I have no recourse

                     – I can’t discipline them when they are about to go home.

             11.     On April 26, 2016, I was supervising the Kitchen when an inmate called me a

                     bitch. I sent him back to his dormitory and he said, “This is why they should

                     never give pussy the power. Ain’t no one even listening to this Bitch; I should

                     slap her.”

             12.     Other comments I have heard include: “Sit on my face and suck my dick,” “I’ll

                     rape your ass,” “look at the ass on her,” and “I am going to swallow your

                     pussy.” When I heard that one, I felt like I was going to choke. It made me

                     sick to my stomach and completely embarrassed. I told the inmate to stop




                                                             4


             Decl. Ex. 455                                                  Plaintiffs 000996_REDACTED

                                                                                                   Plaintiffs 000996
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




                     and not to talk to me that way. He said he would file a grievance about me. I

                     felt powerless.

             Knowledge of Defendants

             13.     My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. For

                     example, my supervisors, Lieutenant Peterson and Sergeant Ludwig, know

                     about it because they participated in my incident report of October 11, 2017.

                     Supervisors are present when the detainees engage in this behavior and they

                     don’t do anything about it.

             14.     Supervisors make no effort to discipline the detainees or set consequences for

                     the sexual behavior toward women. My supervisors sometimes even instruct

                     me not to complain or write up the detainees. They will turn their heads,

                     walk away, or pretend they didn’t hear what was said. They won’t help you if

                     you ask a detainee to stop doing something. They don’t want the extra



                     Redacted                                                  -
                     paperwork. When I wrote up the incident with detainees Redact and



                     -
                                                                               ed

                                 , my Sergeant asked, “Why would you do that? He was just playing

                     with himself.” My Sergeant didn’t want to have to deal with it.

             15.     Despite my complaints, nothing is ever done to stop this behavior. On the

                     contrary, the detainees sometimes get rewarded with pizza, pop, or movies

                     after engaging in this behavior. Now, the detainees are even getting therapy

                     dogs to help with the stress of being incarcerated. I would like a therapy dog




                                                             5


             Decl. Ex. 456                                                 Plaintiffs 000997_REDACTED

                                                                                                  Plaintiffs 000997
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




                     to help with the stress caused by the sexual harassment I endure every day

                     at work.

                     Incident Reports and/or complaints

             16.     I have made countless verbal complaints to my supervisors, but nothing ever

                     changes. These incidents happen so often, it feels like the norm.

             17.     I have filed at least 20 incident reports regarding exposure, verbal sexual

                     abuse, and masturbation. When I started in Division 1, I wrote up countless

                     detainees for verbal sexual abuse. After a while, the hearing board just

                     threw out my write-ups.

             18.
                                                                 --
                     I filed criminal charges against detainees Redact and Redacted . If I had
                                                                 ed

                     known this was an option earlier, I would have filed criminal charges many

                     more times.

             Ineffectiveness of Complaining

             19.     I have written so many incident reports about sexual harassment at the jail, I

                     just gave up because nothing happened. There’s just no point anymore. If I

                     wrote up every violation of the disciplinary code for exposure, masturbation,

                     or sexual harassment I saw, I’d spend my entire day writing reports and

                     wouldn’t be able to keep the jail safe. The reports don’t have any effect

                     anyway. So, it feels like a waste of time to continue writing them.

             20.     Other male officers have told me that I complain too much and cause too

                     many problems. They tell me that if I write up the detainees it won’t go




                                                             6


             Decl. Ex. 457                                                  Plaintiffs 000998_REDACTED

                                                                                                   Plaintiffs 000998
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




                     anywhere. They say that this is what I get paid for. No one should be

                     harassed like that at work.

             21.     My supervisors ignore the behavior, throw out my reports, and complain

                     when I make them participate in reporting a harassing detainee. Even the

                     investigator who interviewed me about the incident with detainees Redact



                          -
                     and Redacted
                                                                                                -
                                                                                                ed

                                        told me the charges would not make any difference. I haven’t

                     been told anything about what happened with the charges I filed. I know



                          --
                     that Redacte and Redacted
                             d
                                                        were charged with Public Indecency, but no one

                     ever told me if there was an outcome of the case and I have never been asked

                     to testify in court about what happened.

             22.     Incident reports are ineffective because the detainees know that this Jail

                     imposes no real consequences for masturbating at women. They say things

                     like, “I don’t give a fuck about that write-up. I am facing a body.” Also, they

                     know that their discipline will get thrown out at the hearing board. If they

                     are already facing 80 days “in the hole” for previous infractions, what’s

                     another 20?

             23.      Some detainees have told me that they are shocked at the behavior in Cook

                     County Jail. On the day that I was sexually harassed by detainees Redact



                          -
                     and Redacted , I was escorting new inmates through the tunnel who
                                                                                                -
                                                                                                ed




                     witnessed the behavior. They could not believe that such behavior was

                     allowed. It was embarrassing.




                                                                7


             Decl. Ex. 458                                                        Plaintiffs 000999_REDACTED

                                                                                                         Plaintiffs 000999
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




             24.     Recently, in September of 2018, I was walking towards the holding area

                     when I saw three or four male detainees coming out of the bullpen. They

                     were all wearing green jumpsuits, with the front open and hanging down by

                     their waists. They were all handcuffed in the back. A supervisor was

                     walking them back to their dormitory. I should have written them up for

                     uniform violations, but I didn’t because they were being escorted by a

                     supervisor who was letting them get away with it.

             25.      Some detainees have told me that this behavior does not happen in other

                     counties. They say the other counties are stricter and do not tolerate sexual

                     harassment by detainees.

             Lack of Training


             26.     I have not received proper training from the Jail regarding how to address

                     the masturbation or sexual harassment by male detainees, how to decrease

                     the opportunities to repeat the behavior, or how to respond if a detainee tries

                     to rape me. The only thing we have received is a verbal instruction at Roll

                     Call telling us that if we see a detainee exposing himself or masturbating in

                     front of a female civilian or a female detainee, we’re required to write that

                     inmate up or face disciplinary charges. I guess it doesn’t matter if they

                     expose themselves or masturbate in front of female officers.

             27.     We have also not received proper training on how to cuff detainees or blue

                     box them to prevent them from accessing their penises. I took a 45-minute

                     class about blue-boxing, but there was not sufficient opportunity to practice

                                                             8


             Decl. Ex. 459                                                  Plaintiffs 001000_REDACTED

                                                                                                     Plaintiffs 001000
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




                     it enough times to be confident in how to blue box a detainee. Because we

                     have not had proper, hands-on training, on how to do this, officers often don’t

                     do it when they are supposed to in order to avoid a confrontation with the

                     detainee. If the detainee puts up a fight or complains about being

                     handcuffed, more often than not the officer will get disciplined for treating

                     the detainee poorly.

             Impact on Job Performance

             28.     The sexual harassment changed the way I do my job. I try to avoid going to

                     the bullpens or walking past detainees in green jumpsuits. I try never to

                     walk through the tunnel by myself. If I have to pick up a detainee from a

                     holding cell, I avoid looking at any other detainees. I get nervous that I will

                     see something I don’t want to. This makes it harder for me to keep the jail

                     safe.

             29.     Furthermore, the harassment has made me think about changing the way I

                     dress at work. I thought about tying a sweater around my waist and think

                     about wearing a larger uniform. But, it doesn’t matter what I wear. The

                     detainees still harass me.

             30.     The behavior by male detainees toward me is unwelcome, unwanted,

                     offensive, disgusting, harassing, embarrassing, humiliating, threatening, and

                     caused me to fear for my safety.




                                                             9


             Decl. Ex. 460                                                  Plaintiffs 001001_REDACTED

                                                                                                     Plaintiffs 001001
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




             Emotional Impact

             31.     As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. The harassment and masturbation at the Jail makes

                     working there extremely stressful. I am uncomfortable all the time. I am

                     nervous and anxious about seeing masturbation and humiliated by the way

                     the detainees talk to me. It makes me embarrassed and ashamed. I am

                     scared at work. I want to cry a lot. I have called EAP a few times, but it

                     hasn’t really helped. Worst of all, it has started to affect my marriage. I see

                     and hear so much sexual abuse at work that I don’t want to be intimate with

                     my husband. When I get home at the end of the day, I just want to go to

                     sleep. This isn’t right; I feel terrible about it. My mother tells me that I have

                     changed and that she is worried this job is making me miserable.

             32.     Last year I went to the doctor because I had chest pains, stomach pain, and

                     shortness of breath. The doctor did all kinds of tests, but nothing was wrong

                     with me. She told me I should find a new job.

             33.     I am extremely fed up with the lack of action to deter sexual harassment

                     within the jail. I feel like I am worthless. I am not valued as an employee. I

                     am embarrassed to work for the Cook County Sheriff’s Office; the sheriff does

                     not care about us or our safety. My workplace is unsafe. If something

                     happens to one of us, the sheriff doesn’t care. He’ll just find another body to

                     take the abuse.




                                                             10


             Decl. Ex. 461                                                   Plaintiffs 001002_REDACTED

                                                                                                    Plaintiffs 001002
DocuSign Envelope ID: 7280D018-D00B-42F6-B398-839F800D8443




             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
             is true and correct and is based on my personal knowledge and beliefs.

                                                                  l r DocuSigned by:

             1/11/2019
             ____________________________                         L__________________________________
                                                                    ~BECt::::
             Date                                                  Signature




                                                             11


             Decl. Ex. 462                                                             Plaintiffs 001003_REDACTED

                                                                                                              Plaintiffs 001003
DocuSign Envelope ID: 85CBCF18-CE84-43C6-B50B-46AC33278864




                                        LAKISHA MACKLIN DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Lakisha Macklin. I am a Correctional Officer at the Cook County

                     Jail (“Jail”). I have worked at the Jail since approximately September 28, 1998.

                     I have worked in various parts of the Jail, including: Receiving (RTC), Division

                     11, Division 9 and Division 4. I am currently assigned to RTC and have been

                     in this assignment for approximately two years.

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties have

                     included, but are not limited to: counting detainees, escorting detainees to and

                     from court, monitoring detainees while they are in holding cells, and

                     monitoring detainees in dayrooms. In performing all of these duties, my job

                     has required me to have interactions with male detainees daily.

            General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by male

                     detainees, which they direct at me and at other female employees. I have

                     experienced: (a) detainees exposing their penises to me; (b) male detainees

                     purposefully masturbating at me or in front of me; and (c) crude or sexual

                     comments on a daily basis, including regular comments about how they want

                     to sexually assault me.




            Decl. Ex. 463

                                                                                                  Plaintiffs 001212
DocuSign Envelope ID: 85CBCF18-CE84-43C6-B50B-46AC33278864




            Specific Incidents of Exposure

            4.       In the last several years, I have been subjected to detainees exposing their

                     penises and/or masturbating so often that I cannot say exactly how many times

                     it has happens. At times, it has been rare that a week goes by without an

                     incident. Detainees most frequently have masturbated in front of me during

                     my count of detainees, while they are in their cells. Before going around to

                     count detainees, my female coworkers and I would announce that a female

                     officer is present. On a number of occasions, as I walked past detainees’ cells,

                     they stood directly behind the bars of their cells with their penises exposed,

                     masturbating. Frequently detainees would yell lewd or obscene comments at

                     me while I walked around to count. At times, multiple detainees exposed their

                     penises and masturbated.

            5.       Detainees also expose their penises and masturbate while I am escorting them

                     to and from court, jail, or medical facilities.

                     Witnessing Harassment of Others

            6.       I know that other women who work in the Jail experience the same or similar

                     sexual harassment. I have seen detainees expose themselves to other female

                     correctional officers. For example, I have seen male detainees in green

                     jumpsuits with their penises exposed while being escorted by female

                     Correctional Officers. I have heard the escorting officers instruct detainees to

                     stop masturbating and say that they would write them up.




                                                             2


            Decl. Ex. 464

                                                                                                  Plaintiffs 001213
DocuSign Envelope ID: 85CBCF18-CE84-43C6-B50B-46AC33278864




            Sexual and Sexually Violent Comments

            7.       I hear crude or sexual comments from male detainees directed at me frequently

                     when they expose their penises and/or masturbate, and at other times as well.

                     For example, detainees have told me, “I want to fuck the shit out of you,” “I

                     will eat your pussy,” and, “Suck my dick, bitch,” among other things. I have

                     heard these types of comments from detainees more times than I could count.

                     It happens so often that it’s become as commonplace as someone asking me if

                     I want a cup of coffee.

            Knowledge of Defendants

            8.       My supervisors know about the detainees’ behavior and their sexual comments

                     towards me and other women. Everyone knows about it. I have verbally

                     reported to my supervisors that detainees are exposing themselves and

                     masturbating in front of me on a number of occasions. Another way that

                     supervisors know about the detainees’ behavior is because they review the

                     camera footage when we file incident reports.

            9.       Supervisors make no real effort to discipline detainees or set consequences for

                     the sexual behavior toward women. In response to my verbal complaints to

                     supervisors, I have been told, “What do you want me to do?” “There’s nothing

                     we can do,” and, “It’s part of the job.” I have also been discouraged by

                     supervisors from making incident reports for the same reason.




                                                             3


            Decl. Ex. 465

                                                                                                 Plaintiffs 001214
DocuSign Envelope ID: 85CBCF18-CE84-43C6-B50B-46AC33278864




            Complaints, Ineffectiveness of Complaining, and Discouragement

            10.      To the best of my recollection, I have verbally complained, written incident

                     reports, and filed charges about the sexual misconduct directed at me at least

                     twice. I believe that on at least one other occasion I wrote up the detainee but

                     did not file a criminal complaint.

            11.      After writing incident reports, filing charges, and verbally complaining, I felt

                     discouraged from complaining. I stopped writing incident reports regarding

                     detainee masturbation because complaining did not stop the detainees’

                     behavior. Even so, I still make verbal complaints to my supervisors regarding

                     detainees exposing their penises, masturbating, or making verbal threats. My

                     supervisors tell me that there is nothing they can do to stop it.

            12.      Incident reports are ineffective because the detainees know that the Cook

                     County Sheriff’s Office imposes no real consequences for masturbating at

                     women. Additionally, incident reports are thrown out sometimes. Detainees

                     also know my female coworkers and I cannot defend ourselves because people

                     have been fired or disciplined for defending themselves against detainees’

                     sexual harassment.

            13.      It feels like the detainees have taken over the Jail. I believe that earlier in my

                     career at the Sheriff’s Office, there were fewer incidents and detainees were

                     disciplined for inappropriate behavior. Now, I feel that the administration

                     leans toward being on the detainees’ side instead of taking steps to protect its

                     female employees and make the jail safer.



                                                             4


            Decl. Ex. 466

                                                                                                    Plaintiffs 001215
DocuSign Envelope ID: 85CBCF18-CE84-43C6-B50B-46AC33278864




            14.      The few steps that have been taken to address the harassment have been

                     mostly ineffective. For example, although known masturbators are supposed

                     to wear green jumpsuits now, the front is closed with Velcro. Detainees walk

                     around with their jumpsuits open and they can easily access their penises.

                     Also, detainees poke holes in the crotch area of their green jumpsuits so that

                     they can expose their penises.

            Lack of Training

            15.      I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to rape me.

            Impact on Job Performance

            16.      The sexual harassment changed the way I do my job. For example, I try to

                     avoid interacting with detainees that I know have prior masturbation

                     incidents. I do not talk to them and I request a male officer to perform job

                     duties regarding those detainees, such as escorting them to court. I am afraid

                     of passing by or going near them because I fear the possibility of them

                     masturbating and ejaculating on me.

            17.      In general, I look down and try not to look in the direction of male detainees to

                     avoid even making them think I am looking at them. Male detainees view

                     looking in their direction as an invitation to masturbate. Avoiding looking at

                     male detainees affects my ability to make the facility safe and secure.



                                                             5


            Decl. Ex. 467

                                                                                                   Plaintiffs 001216
DocuSign Envelope ID: 85CBCF18-CE84-43C6-B50B-46AC33278864




            18.      The behavior by male detainees toward me is unwelcome, offensive, harassing,

                     degrading, humiliating, threatening, inappropriate, disrespectful and causes

                     me to fear for my safety.

            19.      During every work day at the Jail, I experienced anxiety over potential

                     harassment and exposure. Even if I was not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I

                     expected that at least one of us would be subjected to lewd comments,

                     sexually inappropriate gestures, exposed penises, or worse. I think it

                     happened to someone every day. I knew I might be sexually harassed or hear

                     about a female coworker being harassed when I walked through the

                     compound to my assigned work location, while at work, while on breaks, and

                     even while exiting the compound at the end of my shift. This caused constant

                     stress and made it more difficult for me to focus on my job of keeping

                     everyone at the Jail safe.

            Emotional Impact

            20.      As a result of the constant sexual harassment, I have suffered severe emotional

                     distress. The harassment and masturbation at the Jail makes working there

                     extremely stressful. I should not have to come to work and be subjected to

                     detainees exposing their penises and masturbating at me. I have experienced

                     stress and anxiety about the sexual harassment. It affects my personal life. It

                     has made it harder for me to have relationships with men, and I have a hard




                                                             6


            Decl. Ex. 468

                                                                                                  Plaintiffs 001217
DocuSign Envelope ID: 85CBCF18-CE84-43C6-B50B-46AC33278864




                     time trusting them. I have also become overprotective of my children. I am

                     seeing a therapist to deal with the stress and anxiety.

            21.      I am really disgusted with the lack of action to deter sexual harassment within

                     the Jail. We put our lives on the line every day, working with murderers and

                     other detainees with no respect for life, and we are not appreciated.




                                                             7


            Decl. Ex. 469

                                                                                                 Plaintiffs 001218
DocuSign Envelope ID: 85CBCF18-CE84-43C6-B50B-46AC33278864




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 r     DocuSigned by:

            1/29/2019
            ____________________________
            Date
                                                                 Li81~5~
                                                                     __________________________________
                                                                     Signature




                                                             8


            Decl. Ex. 470

                                                                                                      Plaintiffs 001219
                         Declaration of Angela Maniak

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

   1. My name is Angela Maniak. I have worked for Cook County as a Mental
       Health Specialist (MHS) III since May 6, 2013.

   2. As a Mental Health Specialist, I have been assigned to RCDC (Receiving),
      Division 9, Division 6, Urgent Care, and Cermak 2E. I am currently placed in
      Urgent Care in the Cermak building. I typically changed assignments every
      year. However, at any given time, I could be asked to work anywhere in the
      jail for the day, based upon staffing shortages. For example, I have been
      called to work in RTU and on each of the wings of Cermak's second floor.

   3. My job duties have included conducting one-on-one mental health
      assessments of detainees who go through RCDC (receiving), or detainees who
      are referred to me by the medical department. I have also been required to
      check on detainees who are serving disciplinary time in special management
      units ("SMU''). I have provided grief and emotional support to detainees who
      have been referred to the medical staff or who have submitted a health
      service request form.

   4. Currently, I work in the urgent care of Cermak, so detainees that require
      medical attention are brought to me in the clinical area. There is always an
      officer present when I am assessing detainees. It is common for male
      detainees to be improperly dressed so their undergarments, at the very least,
      are exposed. Often, I notice the green jumpsuits are worn completely open
      and you can see their boxers, the uniforms do not fit properly, or there is a
      tear or hole near the crotch area.

   5. In all of my assignments, my job has required me to have interactions with
      male detainees on a daily basis .

   6. During my employment at the Jail, in every assignment, including RCDC
      (Receiving), Division 9, Division 6, Urgent Care, and Cermak 2E, I have
      witnessed sexual harassment by male detainees that is directed at me and at
      other female employees.

   7. As an example of sexual harassment, I have experienced detainees
      masturbating toward me multiple times in urgent care.

   8. As another example, in Cermak 2E, the geriatric division, there was a
      detainee was known to masturbate in his cell when female staff were present.


                                         1


Decl. Ex. 471                                                  Plaintiffs 001403_REDACTED

                                                                                      Plaintiffs 001403
          Often, the correctional officers would place a medical divider curtain in front
          of his cell window when he was masturbating at the window. This practice is
          no longer allowed in Cermak. There was another detainee in 2E who would
          frequently yell sexual threats to me and other female medical staff.

       9. Additionally, detainees sexually harass me verbally, like whistling and cat
          calling, or sexual threats where detainees say sexual things they want to do
          to me, and other violent threats. When I was assigned to Division 9 and
          Division 6, I experienced verbal sexual harassment every time I went on the
          tiers, which was weekly. At least a few times per month, I work overtime in
          Receiving, and I experience the verbal sexual harassment from the detainees
          about every few months. I have experienced verbal sexual harassment many
          times in urgent care.

       10. Often, when a detainee says something sexually inappropriate or sexually
           aggressive toward me, I will add it to their clinical notes to alert other mental
           health staff for purposes of their own safety. I also alert the correctional
           officers on duty to see if they will take action to stop the inmate or to start
           the process to discipline the inmate with an incident report. I am not allowed
           to write an incident report in CCOMS when an inmate sexually harasses me.
           A correctional officer on duty would have to do it and I do not receive
           notification of the result of the report.

      11.In 2014, during shift rotation in Division 9, I was bringing a Mental Health
         Specialist, Kelli Polo, to one of the tiers, because she was new to the tier and
         she was going to be taking over my shift. At this time, officers took detainee
        Redact Redacted
        -         - to the showers. While in the shower area, the detainee
        ed
         started banging on the wall to make noise. All detainees and staff looked in
         his direction because of the noise he was making in the shower. Then,
         Detainee- Redacted dropped his pants and started swinging his penis around
         with his hand while looking at me and Ms. Polo. A correctional officer (whose


         -·
         name I do not recall) wrote an incident report. Incident Report No.
          Redacted

      12.After the incident, I emailed my supervisor at the time, Dr. Rogers, regarding
         the incident. She responded by asking me to add a "clinical note" in the
         detainee's clinical chart describing his behavior, and I did.

      13.I remember that I told a sergeant or lieutenant that I wanted to press
         charges. I cannot recall who it was, but I believe it was a male.

      14.After the incident, an investigator called me and said he received an incident
         report regarding this incident. He wanted to meet with both me and Ms. Polo,
         but ended up not meeting with me, and I never heard from the investigator


                                              2



Decl. Ex. 472                                                     Plaintiffs 001404_REDACTED

                                                                                         Plaintiffs 001404
       again. I don't know if the inmate was disciplined and I never knew if I was
       going to see him again or if he might try to expose his penis to me again.

    15.As another example, in December 2015, I was working in urgent care. I read
       a note from another MHS that detainee Redacted               had masturbated to
       her. When he came in, I addressed the incident right away. I said, "I know
       you have done this. I just want you to know that if it happens again, I will
       write you up and press charges." From what I recall, he brushed it off. I did
       the assessment, and he left. Then, I went to give an officer some paperwork.
       Redacted             was in the "staging area," (waiting area), waiting for an
       officer to escort him back to Division 9. As I walked past the detainee, he said
       "Ms. Maniak!" When I turned to look, he had his pants to the floor and his
       penis was out. Detainee -          Redact was standing next to Detainee
                                 Redacted -
                                          ed
       Marshall and also had his pants down     and penis out. I told the detainees that
       they would be written up. Detainee-   Redacted stated, ''We don't give a f"'ck!"
       while his genitals were still expose~

   16.An officer shift change was occurring at the time, and I recall approximately
      four male officers were nearby at the time (although I do not recall any of
      their names). I alerted the officers that the two detainees were masturbating
      openly, and they witnessed the detainees masturbating. However, none of the
      male officers in the area reacted to what I told them. No one asked if I was
      ok, and they seemed to dismiss my concerns by their non-reaction. Their non-
      reaction indicated to me that they were not interested in writing an incident
      report on the detainees.

   17. I immediately called the Lieutenant on duty, Lt. Deanes, a female. She asked
       me to email her what had occurred. That same day, I emailed her, per her
       request, describing the incident. Lieutenant Deanes assured me that an
       incident report would be written on the detainees. An officer printed the
                                                            Redacted
       incident report for me. See Incident Report No. Redacted         ,. The report
       indicates that it was written by "J. Escobedo," who I do not know. It indicates
       that the detainees were masturbating under their underwear, but I
       remember that they were masturbating at me with their penises exposed.

   18.Additionally, I emailed Dr. Gomez about the incident.

   19. Furthermore, I submitted a report into the EMERS system, but that report is
       now inaccessible to me. Once you submit a report into EMERS, you cannot
       access it again.

   20.Approximately one month later, I was approached by a male investigator,
      who asked me about the incident. He had a notebook to write down what I
      said and he took notes as we spoke. He explained that they had not had a


                                           3


Decl. Ex. 473                                                          Plaintiffs 001405_REDACTED

                                                                                              Plaintiffs 001405
           chance to look at the cameras, but asked if '1 was sure" that was what
           happened. When he questioned me, he made me feel like I should doubt what
           I saw. I felt like he did not believe me. I told the investigator that I wanted to
           press charges. He informed me that the detainee was going to bond court on
           the charge. I do not know if either of the two detainees from this incident
           were disciplined.

       21.I have felt discouraged from reporting sexual misconduct because I have not
          seen any results from charges filed.

       22.Sometime in 2016, the jail implemented "green jumpsuits" with Velcro in the
          front that starts on the hips and goes all the way up. The green jumpsuit is
          not working. Because it's Velcro, detainees do not actually Velcro the suit, nor
          do the officers enforce the detainees closing their suits. It's worse than
          wearing pants and a top. I have seen female officers intervene and tell
          detainees to put their jumpsuits back on while male officers stand back and
          do nothing.

       23.In May 2018, a male officer escorted a detainee to the clinical area where I
          was working for a mental health assessment. I noticed that the detainee's
          green jumpsuit was completely open in the front. I had to ask the detainee to
          close his jumpsuit and he complied. I was frustrated that the male officer had
          not already told the detainee to close the jumpsuit. This happens often.

      24. In approximately April 2018, a group of green jumpsuit detainees came into
          the clinical area of Cermak. The detainees had their jumpsuits open. One of
          the detainees' jumpsuit was open all the way down near his genitals and his
          genitals, through his boxers, were hanging out of the jumpsuit. A female
          officer, Officer Bowens, said to the detainee, ''You cannot come in here unless
          you close your jumpsuit." From what I recall, the detainee told her to "fuck
          off." The male officer escorting him did not do anything and the detainee
          continued to wear his jumpsuit open.

      25.Additionally, detainees are not always in the green jumpsuits when they
         need to be. In approximately March 2018, in the clinical area, I observed a
         male detainee wearing the standard beige DOC uniform. His pants appeared
         to be much too small and he was wearing them too low, so I told the detainee
         he needed to pull his pants up. He explained that the uniform did not fit him.
         After I conducted his mental health assessment, I reviewed his chart and saw
         the detainee had a "pink ID," which means that the detainee has received
         discipline regarding sexual misconduct, and thus he should have been in a
         green jumpsuit and not the standard beige shirt and pants uniform. I went to
         Lieutenant Barajas and told him that the detainee needed to be in a green
         jumpsuit.


                                               4



Decl. Ex. 474                                                      Plaintiffs 001406_REDACTED

                                                                                          Plaintiffs 001406
    26. The harassment has changed the way I dress at work. I almost always wear
        long cardigans to cover most of my body. I also wear tennis shoes just in case
        I ever have to run away from a detainee in an emergency situation, including
        a sexual attack from a detainee.

   27. The sexual harassment has affected my interactions with detainees and how
       I conduct myself at the jail. I have always tried to acknowledge detainees and
       treat them well, but the harassment has made it so I have avoided saying
       hello to detainees to try to avoid catcalls and harassment.

   28. I feel protective of the other women who work in the jail. When I hear about
       the sexual harassment happened to other women I become angry, mostly
       because things are not done to help them.


                                                            ~ ~
                                                           Angela Maniak
                                                              Feb 25, 2019

                                                           Date




                                          5


Decl. Ex. 475                                                   Plaintiffs 001407_REDACTED

                                                                                         Plaintiffs 001407
DocuSign Envelope ID: 29DDF2F6-22FF-40CC-92EA-6EEB3A504E9D




                                         MARY MARQUEZ DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Mary Marquez. I am a Correctional Officer at the Cook County

                    Jail (“Jail”). I have worked at the Jail since approximately September 12,

                    2011. I have been assigned Division 10 since November of 2017 and also

                    worked there when I first started at the Jail. Prior to Division 10, from 2013

                    to 2017, I worked in Administration on a special compliance team, where we

                    went all over the Jail. I have also been assigned to RTU and Division 5.

            2.      As a Correctional Officer at the Jail, I am responsible for the safety and

                    security of individuals being held at the Jail in pretrial detention. For

                    example, my job duties include keeping detainees safe on the tiers,

                    transporting detainees, making sure detainees have all of their necessities,

                    and supervising detainees while they are in holding cells. As an officer on the

                    compliance team, I visited the tiers and all areas of the Jail to meet with

                    detainees and officers and to inspect the premises. This was a special

                    assignment that was part of the Department of Justice oversight of the Jail.

                    In performing all of these duties, my job requires me to have interactions

                    with male detainees daily.

                    General Description of Harassment

            3.      During my employment at the Jail, I have endured sexual harassment by

                    male detainees, which they direct at me and at other female employees. I




            Decl. Ex. 476

                                                                                                   Plaintiffs 002238
DocuSign Envelope ID: 29DDF2F6-22FF-40CC-92EA-6EEB3A504E9D




                    have experienced detainees exposing their penises to me, male detainees

                    purposefully masturbating at me or in front of me, and crude or sexual

                    comments almost every day, including regular comments about how they

                    wanted to sexually assault me.

                    Specific Incidents of Exposure

            4.      I most frequently witness detainees masturbating on the tier in Division 10.

                    Detainees in the shower area will stare at the female officers in the bubble

                    while masturbating. Detainees will also masturbate at me and other females

                    in the dayrooms, when waiting for medications, and in their cells (when they

                    know we can see them).

            5.      For example, on December 20, 2018, I was watching the dayroom from the

                    bubble when I saw detainee D.J. sitting on a bench near the phones on the

                    side of the dayroom. He was staring at me with his hands in his pants and

                    was moving his hand up and down over his penis area. I knocked on the

                    window to try to get him to stop and notified my supervisor. When Sergeant

                    Rafferty removed him from the tier, he told her he needed to get his sperm

                    out. We wrote him up, and he was moved off of the tier and given a green

                    jumpsuit. At the hearing board, he was found not guilty, because it wasn’t

                    clear that he was masturbating on the camera footage. As a result, he did not

                    have to wear the jumpsuit anymore. About a week later, he was put back into

                    Division 10 on a different tier where I could be assigned. At no point was I




                                                             2


            Decl. Ex. 477

                                                                                                   Plaintiffs 002239
DocuSign Envelope ID: 29DDF2F6-22FF-40CC-92EA-6EEB3A504E9D




                    notified of the hearing or his discipline; I just found out because he was back

                    in the division.

            6.      Around January or February of 2019, an investigator came to talk to me and

                    said they couldn’t press criminal charges on detainee D.J. because he didn’t

                    “expose himself” to me. The investigator asked me to sign a complaint refusal

                    form.

            7.      As another example, in approximately July of 2012, I was assigned to

                    Division 10 on the 3-11 shift. I was doing medical escort, escorting the nurse

                    to each tier to medicate the detainees. The nurse and I were in the interlock.

                    Each detainee comes into the interlock one by one to receive their medication.

                    Detainee Z.B. was moving around in the dayroom with his hands in his

                    pants, trying to get a good view of us. When it was his turn to get his meds,

                    he came into the interlock and whipped out his penis and exposed himself to

                    us. I was so startled I started screaming at him. He was put in the hole, but

                    while he was there, I heard he exposed himself to another female officer.

            8.      Another time, in 2017, I was also doing medical escort in Division 10. I was

                    standing in the interlock with the nurse. I looked over towards the shower

                    area, and I saw a detainee staring at me. I knew he was masturbating. I tried

                    moving to block his view of me, but every time he would move too so he could

                    still see me. Eventually I opened the tier door and told him to stop. He ran

                    back to the showers, but when he came out to get his meds, he said, “I didn’t




                                                             3


            Decl. Ex. 478

                                                                                                   Plaintiffs 002240
DocuSign Envelope ID: 29DDF2F6-22FF-40CC-92EA-6EEB3A504E9D




                    do it.” I didn’t write him up because there was no way to prove he was

                    masturbating.

                    Witnessing Harassment of Others

            9.      I have seen other women who work in the Jail experiencing the same or

                    similar sexual harassment. For example, a detainee exposed his penis to one

                    of the officers I worked with in compliance while she was walking past him in

                    the tunnel.

            10.     Female officers who work the tiers with me also complain about

                    masturbation and exposure. One of my colleagues told me that the detainees

                    on her tier would stand in their cells, put their penises in the chuckhole, and

                    masturbate while staring at her.

            11.     One time, a female officer told me that she wrote up a detainee for

                    masturbating at her from his cell. When she tried to press charges, the

                    Sheriff’s police told her that the cell is the detainee’s private domain. They

                    told her it would be a waste of time to file charges because it wouldn’t go

                    anywhere.

                    Sexual Comments

            12.     I hear crude or sexual comments from male detainees directed at me on an

                    almost daily basis. While I was in administration, I walked through the

                    tunnels a lot. The detainees would stare at me and whistle and call me

                    “baby.” They would tell me I smell good or that they wanted me to be their

                    girlfriend.



                                                             4


            Decl. Ex. 479

                                                                                                     Plaintiffs 002241
DocuSign Envelope ID: 29DDF2F6-22FF-40CC-92EA-6EEB3A504E9D




            13.     Once, in Division 10, a detainee told me he had a big dick and if I were with

                    him, I wouldn’t ever want anyone else. Then, recently in early 2019, I was

                    walking between tiers in Division 10, and the detainees were watching me

                    from the windows, banging on them to get my attention, making heart signs,

                    blowing kisses, and mouthing “I love you.”

                    Knowledge of Defendants

            14.     Supervisors and managers at the jail know about the detainees’ behavior and

                    their sexual comments towards me and other women. I complained and wrote

                    incident reports that my supervisors saw. I have also seen detainees gawk at

                    my female sergeant. Whenever she came on the tier they would jump up and

                    try to get her attention. Sergeant Rafferty also knows because of the incident

                    with detainee D.J.

                    Ineffectiveness of Complaining and Writing Disciplinary Reports

            15.     I think I complained to my supervisors every time a detainee masturbated at

                    me or exposed himself. Although many of my supervisors tried to help, no one

                    in the administration took the issue seriously and nothing changed.

            16.     I tried to file criminal charges but was discouraged from doing so because it

                    wouldn’t go anywhere. The Jail discipline doesn’t seem to work either; the

                    detainees just say they don’t care if they are written up.

                    Lack of Training

            17.     I never received training from the Cook County Sheriff’s Office regarding how

                    to address the masturbation or sexual harassment by male detainees, how to



                                                             5


            Decl. Ex. 480

                                                                                                 Plaintiffs 002242
DocuSign Envelope ID: 29DDF2F6-22FF-40CC-92EA-6EEB3A504E9D




                    decrease the opportunities to repeat the behavior, or how to respond if a

                    detainee tries to rape me.

                    Impact on Job Performance

            18.     The sexual harassment changed the way I did my job. When I have to go on a

                    tier to check on something, I do whatever I can to ensure that I don’t have to

                    go anywhere near the shower area. I am on edge whenever I go on the tier

                    and try not to look at the detainees. When I am in the interlock, I will

                    position the monitors to block the window to the shower area so the detainees

                    can’t have a view of me. I can then only see the shower area from the camera.

                    This makes it harder to keep the tier safe.

            19.     Furthermore, the harassment changed the way I dressed at work. I always

                    wear a sweater, even when it’s hot. I have to cover up my body so the

                    detainees won’t comment about it. My colleagues do the same. One female

                    officer I know who is big-chested especially feels like she has to wear a

                    sweater to cover her body.

            20.     The behavior by male detainees toward me is offensive, degrading,

                    intimidating, shameful, disgusting, and inappropriate. Some detainees are so

                    sexually aggressive, I feel unsafe.

                    Emotional Impact

            21.     As a result of the constant sexual harassment, I have suffered severe

                    emotional distress. It makes me on edge. I have anxiety when I go to work.




                                                             6


            Decl. Ex. 481

                                                                                                 Plaintiffs 002243
DocuSign Envelope ID: 29DDF2F6-22FF-40CC-92EA-6EEB3A504E9D




            22.      The Sheriff’s Office doesn’t care about our complaints or take them seriously.

                    They just tell us that this is what we signed up for. I feel like nothing would

                    have been done about the sexual harassment if the Public Defenders didn’t

                    complain. The Sheriff’s Office took their complaints seriously but not ours.

                    They care more about their public image than our safety.




                                                             7


            Decl. Ex. 482

                                                                                                   Plaintiffs 002244
DocuSign Envelope ID: 29DDF2F6-22FF-40CC-92EA-6EEB3A504E9D




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 ("w DocuSigned by:

            4/16/2019
            ____________________________
            Date
                                                                 L__________________________________
                                                                   ~t:l;
                                                                  Signature




                                                             8


            Decl. Ex. 483

                                                                                                   Plaintiffs 002245
DocuSign Envelope ID: 1586ED73-8FA8-46E1-81E7-728555C67288




                                    JENNIFER MARSZEWSKI DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

             following is true and correct:

             1.      My name is Jennifer Marszewski. I am a Court Services Deputy at the

                     Leighton Courthouse (“Courthouse”). I have worked at the Courthouse since

                     approximately September October 20, 1997. I have been assigned to

                     Courtroom 101 for about 7 or 8 years. Prior to that, I have been assigned to

                     other courtrooms, including Courtroom 100, which is Central Bond Court.

                     When I worked there, I walked through the tunnel between the Courthouse

                     and Cook County Jail (“Jail”) on a daily basis because I had to pick up

                     paperwork in Division 5.

             2.      As a Court Services Deputy at the Courthouse, I am responsible for the safety

                     and security of individuals in the courtroom, including detainees, attorneys,

                     courtroom personnel, and civilians. For example, my job duties include

                     providing security in courtrooms and at the building entry, transporting

                     detainees between the bridge and courtroom, securing detainees coming to

                     court and during the court process, securing the safety of the courtroom, and

                     keeping track of the detainee’s court dates and paperwork. Occasionally, I

                     also have to take a defendant into custody if the court remands them. In all of

                     these assignments, my job has required me to have interactions with male

                     detainees on a daily basis. I usually work with a partner, who is almost

                     always male.




             Decl. Ex. 484

                                                                                                  Plaintiffs 002485
DocuSign Envelope ID: 1586ED73-8FA8-46E1-81E7-728555C67288




                     General Description of Harassment

             3.      During my employment at the Courthouse, I have endured sexual

                     harassment by male detainees, which they direct at me and at other female

                     employees. I have experienced detainees exposing their penises to me, male

                     detainees purposefully masturbating at me or in front of me, and crude or

                     sexual comments on a daily basis, including regular comments about how

                     they wanted to rape or sexually assault me.

                     Specific Incidents of Exposure

             4.      I most frequently witness detainees masturbating down on the bridge area.

                     We have to walk through the bridge in order to pick up detainees or drop off

                     paperwork. There are holding cells on the bridge and in the tunnel leading to

                     Division 5. When I walk past the holding cells, the detainees call out to me

                     and try to ask me a question/get my attention. If I look, they almost always

                     take their penis out and start masturbating.

             5.      Detainees also masturbate in the lockup area behind my courtroom. For

                     example, on September 13, 2016, I was conducting a routine court call in the

                     lockup area for courtroom 101, which included figuring out which detainees

                     needed to be let out for their court appearance. I walked past the holding cell,

                     and detainee D. C. stood up and asked me what time it was. The clock was

                     right behind my desk, so he wanted me to turn around for a second and then

                     turn back. When I did, he was standing there with his penis out,

                     masturbating.



                                                             2


             Decl. Ex. 485

                                                                                                    Plaintiffs 002486
DocuSign Envelope ID: 1586ED73-8FA8-46E1-81E7-728555C67288




             6.      A couple of times in the lockup area, I had some detainees out of the cell

                     waiting to go to court. They were sitting in chairs in front of my desk, with

                     one hand handcuffed to the chair. They used the other hand to masturbate.

             7.      When my coworkers and I walked back and forth through the tunnel to the

                     Jail, we’d see detainees waiting to go to court, either standing in line or

                     sitting in holding cells. Almost daily, they would see us coming, put their

                     hands in their pants, and start touching their penises while staring at us.

                     When we went past a line of detainees, sometimes one or two would step out

                     of line to make sure we saw them and then expose their penises.

                     Witnessing Harassment of Others

             8.      I have seen other women who work at the Courthouse experiencing the same

                     or similar sexual harassment. In the tunnels, the detainees yell out and

                     expose themselves to any female who walks past.

             9.      My colleagues and I would constantly complain to each other about what

                     happened. One time a female officer told me that a detainee grabbed her

                     butt. Another told me that a detainee stood right in front of her with his

                     penis out, masturbating, while she was booking him in.

                     Sexual Comments

             10.     I hear crude or sexual comments from male detainees directed at me on a

                     daily basis. They say things like, “I’ll fuck you in your ass,” “I’ll spit in your

                     ass,” “I’ll eat that motherfucker,” and “you look like you suck good dick.” I




                                                             3


             Decl. Ex. 486

                                                                                                      Plaintiffs 002487
DocuSign Envelope ID: 1586ED73-8FA8-46E1-81E7-728555C67288




                     remember a detainee commenting, "I bet she works at a strip club."

             11.     The detainees always comment on the female deputies’ bodies. I am

                     constantly hearing them say, “look at that ass,” or “she’s got a fat ass, I’d like

                     to fuck the shit out of that.”

             12.     During or after all of this, they usually touch their penis, expose their penis,

                     or masturbate.

                     Knowledge of Defendants

             13.     Supervisors and managers at the Courthouse know about the detainees’

                     behavior and their sexual comments towards me and other women. One

                     incident I remember, I told them what happened, but my supervisor looked at

                     the camera to confirm what I said. I wasn’t making it up, but it felt like they

                     didn’t trust me. I have also seen detainees masturbate at female sergeants at

                     the Jail.

                     Ineffectiveness of complaining and writing disciplinary reports

             14.     I complained to my supervisors several times about detainee sexual

                     misconduct. Nothing changed because of my complaints. It wasn’t until the

                     lawsuit was filed that anything was done.

             15.     I felt like my supervisors believed that I should expect this behavior because I

                     work in a correctional setting. I remember one time I complained to a male

                     sergeant and he said, “you work at a jail, this is what they do. If you can’t

                     handle it, you shouldn’t have signed up to work here.”




                                                             4


             Decl. Ex. 487

                                                                                                     Plaintiffs 002488
DocuSign Envelope ID: 1586ED73-8FA8-46E1-81E7-728555C67288




             16.     I have asked the security team to write up detainees for masturbating maybe

                     two or three times. I never heard anything about them.

             17.     We haven’t had any recent training on writing incident reports in CCOMS; if

                     an incident happens it’s easier to go to the security team who write incidents

                     all the time.

             18.     Also, I don’t think my supervisors would appreciate it if I wrote up every

                     possible masturbation incident. For example, just a few weeks ago, there was

                     a detainee in lockup behind the courtroom, standing in line to go to court. He

                     had his hands in his pants, moving them around. He didn’t take out his

                     penis, but it looked to me like he was masturbating. I didn’t write it up

                     because I didn’t think that anyone would believe me that he was actually

                     masturbating. I couldn’t see inside his pants myself to prove it. Further, I

                     think the write-up would probably have gotten thrown out since there wasn’t

                     any video of his penis being out. I feel like my supervisors would think I was

                     petty if I wrote something like this up. They would have the attitude that he

                     wasn’t doing anything – just standing there with hands in is pants, which

                     happens all the time. A lot of times, even when there is video, they don’t

                     believe us that the detainees are masturbating.

             19.     I don’t remember if I ever filed criminal charges against a detainee for

                     masturbation. I don’t think I would have because I would not have thought

                     about it as an option – it was just a disciplinary issue for the Jail. None of




                                                             5


             Decl. Ex. 488

                                                                                                      Plaintiffs 002489
DocuSign Envelope ID: 1586ED73-8FA8-46E1-81E7-728555C67288




                     my supervisors ever told me or suggested that I could or should file

                     criminal charges.


             20.     The male officers want to help, but they are stuck. The only way to get the

                     detainees to stop masturbating is to physically restrain them which is not

                     allowed anymore. Also, the male officers won’t write the detainees up because

                     the officers don’t feel like they are victims. In other words, since the

                     masturbation isn’t directed at them, it’s not their job to write them up. If I

                     want to write someone up, then they’ll support it, but they won’t take the

                     initiative to do it themselves.

             21.     For example, a couple of months ago, we had a lot of detainees in lock-up,

                     including some females in one holding cell. The male detainees were lined up

                     and some of the detainees were around the corner near the female detainees. I

                     was at the desk in front and my male partner was in the back near these

                     detainees. One detainee stepped out of line with his hands in his pants and

                     started talking to the female detainees. Immediately, my phone rang, and the

                     officers in the video review unit yelled at me because we were not keeping the

                     detainee from masturbating in front of a female detainee. My partner couldn’t

                     stop him. He told him several times to step away from the females and take

                     his hands out of his pants but he wouldn’t. There was nothing my partner

                     could do. After a few minutes, the detainee ended up at the front of the line

                     near my desk. He stepped out of line again to ask me a question. He




                                                             6


             Decl. Ex. 489

                                                                                                      Plaintiffs 002490
DocuSign Envelope ID: 1586ED73-8FA8-46E1-81E7-728555C67288




                     stood in front of my desk, talking to me and leering at me with his hands in

                     his pants. No one from the video review unit called to tell us that this

                     behavior was unacceptable. It felt like the supervisors only cared that the

                     detainee was sexually harassing another detainee, not that he was harassing

                     me.

                     Ineffectiveness of steps taken

             22.     Detainees who are caught masturbating are supposed to wear green

                     jumpsuits. All the green jumpsuits do is identify them as what they are, they

                     don’t prevent masturbation. The detainees are still able to reach their penis

                     through the buttons at the front. All day long I see detainees walk past my

                     desk from the elevator to court with their jumpsuits unbuttoned all the way

                     down to their penis. The jumpsuit almost makes it easier for them to touch

                     their penises.

             23.     I don’t think the Sheriff’s Office did anything to try to stop the masturbation

                     until the lawsuit was filed. Now, all they do is cuff them to the back and

                     make sure they spend less time in the lock up area behind the courtrooms. It

                     doesn’t stop the behavior, we just don’t have to endure it as long.

                     Lack of Training

             24.     I never received training from the Cook County Sheriff’s Office regarding how

                     to address the masturbation or sexual harassment by male detainees or what

                     to do if a detainee tries to rape me. We got a lot of training about sexual

                     harassment by supervisors and coworkers, but never about detainees.



                                                             7


             Decl. Ex. 490

                                                                                                   Plaintiffs 002491
DocuSign Envelope ID: 1586ED73-8FA8-46E1-81E7-728555C67288




                     Impact on Job Performance

             25.     The sexual harassment changed the way I did my job. It makes me very self-

                     conscious. It makes my job harder. If there’s a detainee sitting in front of my

                     desk masturbating, I don’t want to look at him. I am responsible for keeping

                     everyone safe which is harder when I can’t look at the detainees.

             26.     Furthermore, the harassment changed the way my colleagues dressed at

                     work. One colleague I had who was very large-chested was always wearing a

                     sweater. She was having hot flashes all the time and we would tell her to

                     take the sweater off, but she would say no because then the detainees would

                     comment about her breasts.

             27.     The behavior by male detainees toward me was degrading, threatening,

                     intimidating, vulgar, inappropriate for the workplace, and caused me to fear

                     for my safety.

                     Emotional Impact

             28.     As a result of the constant sexual harassment, I have suffered emotional

                     distress. It’s very frustrating to have to deal with this. It makes working

                     there very stressful.

             29.     It feels like the Sheriff’s Office has just ignored the sexual harassment of

                     female staff by detainees. This makes me feel unimportant. Our supervisors

                     tell us this isn’t a big deal. It feels like no one cares about us.

             30.     The Sheriff’s Office reaction to the detainees’ behavior feels even worse

                     because even though we have been complaining for years, no one did



                                                             8


             Decl. Ex. 491

                                                                                                    Plaintiffs 002492
DocuSign Envelope ID: 1586ED73-8FA8-46E1-81E7-728555C67288




                     anything until the Public Defenders complained and the public found out.

                     The Public Defenders are more important to the Sheriff than his own

                     employees. I feel like a second-class citizen.

             31.     I shouldn’t have to be subjected to this kind of behavior, regardless of the

                     fact that I chose a career in law enforcement. Our jobs are dangerous and

                     stressful enough without having to deal with the pressures of sexual

                     harrassment that we are forced to deal with on a daily basis at our

                     workplace.




                                                             9


             Decl. Ex. 492

                                                                                                    Plaintiffs 002493
DocuSign Envelope ID: 1586ED73-8FA8-46E1-81E7-728555C67288




             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
             is true and correct and is based on my personal knowledge and beliefs.



            
             ____________________________                         __________________________________
             Date                                                 Signature




                                                             10


             Decl. Ex. 493

                                                                                                   Plaintiffs 002494
                            Declaration of Melissa Mazias

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

     1.   My name is Melissa Mazias. I have been a correctional officer at the Cook
          County Jail since August 15, 2011.

     2.   I have been assigned to Division 4, Division 10, the administration relief
          team (ART), Cermak, both male and female units within RTU, and Division
          6. When I was on the administrative relief team in 2012, I had to work in all
          the divisions all over the compound. I have been assigned to Division 6 since
          April 2018. However, I can work elsewhere in the Jail if I work overtime.

     3.   In all of these assignments, except for Division 4 and the female unit within
          RTU, I had interactions with male inmates every day. Even when I was
          assigned to Division 4 and the female units of RTU, I saw male inmates when
          I was transferring female inmates through the tunnel. Any time I had to
          leave RTU or Cermak, for example, even just to drop off paperwork or to go to
          the lunch room, I would see male inmates. Numerous times, I and the female
          inmates were verbally sexually harassed by the male inmates.

     4.   During my employment at the jail, I have witnessed male inmates either
          sexually harassing me or sexually harassing the female inmates I am
          transporting, almost every time I have walked past them. Almost every time
          I ever walked through Receiving, which I had to do often when I was assigned
          to Cermak and to RTU, I heard male inmates make sexual remarks about my
          body or say sexual things to try to get my attention because I am a female
          officer. For example, one inmate in Division 6 would always blow kisses at
          me. When I was in Division 10, one inmate would continue to tell me that he
          was going to marry me.

     5.   Working Division 6, the inmates verbally harass me almost every day,
          depending on the deck I am working on. Whenever a female correctional
          officer is the new officer on the deck, and you do something that the inmates
          aren’t happy with, they will call you a “bitch” or a “cunt.” They will comment
          on my body and my appearance, say I have a big butt and thighs. They have
          said things like “when I get out of here, I will take you out” and other
          propositions. If I were to give every example of sexual comments made
          toward me by inmates, I feel like it would take forever.

     6.   For example, sometime in 2018, I was working in Division 6, approximately
          six inmates started verbally sexually harassing me. They were calling me a
          “bitch,” “cunt,” “dyke,” “little boy,” and other things. I spoke to a sergeant



                                             1  

Decl. Ex. 494

                                                                                       Plaintiffs 002495
        about the incident. I recall the sergeant questioning whether I was sure that
        it was these inmates who were shouting at me. The sergeant, as well as other
        supervisors who I cannot recall, discouraged me from writing an incident
        report because they claimed I couldn’t be sure exactly who was making those
        comments, so I did not write a report until approximately one week later, as
        explained in the following paragraphs.

     7.   Approximately one week later, during roll call, I was told to meet with
          Superintendent Beachem. I met with Superintendent Beachem, and he asked
          why I didn’t write an incident report.

     8.   After that I wrote an incident report, as requested by Superintendent
          Beachem. I named four inmates. Still, Sergeant Ross was reluctant to accept
          the report, stating that I couldn’t prove it was those particular inmates. This
          experience made me feel discouraged from writing reports.

     9.   No one followed up with me on this report, but I looked up the inmates in
          CCOMS and saw that one inmate was found not guilty, two were found
          guilty, and one I could not find any records for. I do not know if any of the
          inmates were actually disciplined other than removal from the tier.

     10.  In approximately March 2019, one of the worker inmates who I supervised
         was having performance deficiencies. I told the inmate that I was going to
         terminate him from his worker position. From his cell, I heard the inmate
         screaming about me, saying, “that bitch can’t fire me!” I wrote an incident
         report on this. The next day, I heard the inmate complaining to the male
         sergeant on duty, saying that I can’t fire him. I don’t believe the inmate
         would undermine a male correctional officer or treat a male correctional
         officer this way. I also think the inmate purposefully used the word “bitch”
         because it is meant to degrade me as a woman.

     11.  I have witnessed inmates masturbating numerous times. Whenever I have
         worked a shift in Division 9, which I did a few times approximately 2012
         during the midnight shift, I would see inmates sticking their penises out of
         the chuckhole all night long. I did not write up inmates for doing that
         because I had not been trained that I could write up inmates for sticking
         their penises out of the chuckhole. I did not even know that I could.

     12.  When I was working in RTU, in the “east control” area, the side holding cells
         have a button near the doors that inmates can press to request a door to
         open. When they press the button, a camera turns on to show who is buzzing.
         One day, in approximately 2017, an inmate continued press the button and
         flash his penis to the camera. He knew that I was there watching the camera.




                                             2  

Decl. Ex. 495

                                                                                          Plaintiffs 002496
     13.  Considering the sexual harassment I have dealt with, that was a “good” day.
         Nonetheless, I immediately called a sergeant to notify him of the inmate’s
         behavior. In response, the sergeant indicated he was not concerned and may
         have said something to the effect that he had better things to worry about.
         Based on the sergeant’s response, I did not write an incident report. In
         addition, I do not have time to write a report every time an inmate engaged
         in some form of sexual harassment. I needed to monitor the door to make
         sure the inmates were secure.

     14.  In Division 6, I have had an inmate repeatedly ask to give me a massage. One
         inmate, who believed he was going to be released in July 2018, said he was
         going to wait for me in the parking lot when he got out of the Jail. He
         continued to describe a “road trip” he was going to take me on, which sounded
         like human trafficking. He ultimately was not released, and told me he would
         take me out “next time.” I didn’t report it because if I reported every incident
         like this, I would have to make multiple reports every day and that would be
         impossible. I would be writing reports all day.

     15.  Also in Division 6, in approximately July 2018, another inmate, Inmate O.R.,
         would often tell me I had “pretty eyes” and make other comments about my
         body. He would sometimes claim that he was going to refuse to go into his cell
         and lock up, but he didn’t say it seriously – he acted as if he was joking and
         just wanted attention. One time, he asked me if I could read lips. When I was
         observing the day room while I was in the interlock, O.R. kept mouthing
         words to me, which I could not decipher. I turned around to face away from
         the inmate, so he would know that I was not going to pay attention to him. I
         had to continue to observe the day room from the cameras instead of in
         person.

     16.  On or around July 5, 2018, O.R. entered his cell during lockup in Division 6,
         but started pushing on the cell door to prevent me from closing the door.
         Then, an unknown liquid substance was projected at me. I felt like this
         incident was specifically because I am a female officer. I reported this
         incident to Sergeant Campos and Lieutenant Gonzalez and an incident report
         was written. When I wrote the incident report on the computer, I checked the
         box that indicates that I want to press charges.

     17.  Although the inmate was removed from the deck, I did see him again that
         same day. I was relieved to go to Cermak (by myself, without another officer
         escorting me) for a medical evaluation following the incident. On the way to
         Cermak, as I was walking through the tunnel, I saw that inmate O.R. was
         handcuffed to a wall in the tunnel. As I walked past him, he apologized.
         When I was returning from Cermak, I saw him again.




                                            3  

Decl. Ex. 496

                                                                                      Plaintiffs 002497
     18.   I do not recall hearing anything about the incident after that. I do not know
         if he was disciplined for the incident.

     19.  What bothered me was that he felt like his behavior was acceptable. He is a
         minimum inmate, so he is likely not going to be in Cook County for very long.
         But he still felt like it was ok for him to do that to me and put something on
         my body. I believe that, in his mind, he thought he was playing, but it was
         not a joke. If the consensus is that the inmates feel like they can do that
         without a problem, then I believe the county is failing somewhere.

     20.  Inmates in Division 6 are often inappropriately dressed. They always walk
         around with their shirts off, so I have to tell them to put their shirts back on.
         I feel like the male officers and supervisors do not enforce the dress code for
         inmates the way that women do.

     21.  Because of the sexual harassment, I don’t feel safe at work. There is an
         emergency button on our radio, but I don’t think it is effective because the
         protocol to find where the alarm is coming from is complicated. It would
         likely take about an hour to find where the alarm is coming from. In addition,
         the buttons are often accidentally pressed, and even if no one identifies
         themselves and the fact that they accidentally pressed the button, no one
         goes to check and see if the officer is ok. I recall only one time seeing a
         supervisor respond to an emergency button being pressed. In RTU, there are
         emergency alarm buttons on the desks, but you would have to be near a desk
         in order to press them.

     22.  Officers will often read other officers’ reports in CCOMS. Everyone does it
         every day. Because of this, sometimes I feel uncomfortable writing the details
         of the verbal sexual harassment that inmates say to me on the incident
         reports because I know that anyone can see it. I don’t want the whole
         compound knowing that I had to sit there and listen to that. But, I also don’t
         want to leave out details.

     23.  The sexual harassment has affected me outside of work. I have trouble
         sleeping sometimes, especially when I’ve been exposed to a bad deck of
         inmates who have sexually harassed me all day. Correctional officers have
         enough to deal with already, adding the sexual harassment just makes it that
         much worse.

                                                               ________________________
                                                               Melissa Mazias
                                                                 04/25/19
                                                               ________________________
                                                               Date



                                             4  

Decl. Ex. 497

                                                                                        Plaintiffs 002498
DocuSign Envelope ID: E164E1F9-FDD1-4CEB-B073-81B717874B1D




                                        SHIRLEY MCBRIDE DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Shirley McBride. I am an Emergency Response Technician (ERT)

                     for Cermak Health Services at the Cook County Jail (“Jail”). I have worked in

                     the Jail since 1993. Since 2015, I have been assigned to the Division 9

                     Dispensary. Before that I was assigned to Division 6. Over the course of my

                     career, I have worked all over the Jail.

            2.       As an ERT at the Jail, I am responsible for providing medical care to detainees

                     being held in pre-trial detention. I provide routine medical services in the

                     Division 9 Dispensary and respond to medical emergencies on the tiers. Some

                     of my duties include performing EKGs, wound care, and drawing blood. My job

                     requires me to interact with male detainees on a daily basis.

            General Description of Harassment

            3.       Male detainees sexually harass me by exposing their penises, masturbating,

                     and routinely making threatening sexual comments to me. I have witnessed

                     detainees expose their penises and masturbate at least twenty times. I also

                     witness detainees masturbating or fondling themselves under their uniforms

                     on a daily basis. Detainees make sexually explicit comments to me several

                     times a week. They have even made sexual comments to me in the middle of

                     medical emergencies.




            Decl. Ex. 498

                                                                                                 Plaintiffs 002499
DocuSign Envelope ID: E164E1F9-FDD1-4CEB-B073-81B717874B1D




            4.       Detainees frequently expose their penises and masturbate at me when we are

                     alone in the treatment rooms or lab of the Dispensary. Detainees also get

                     erections while I am trying to perform medical tests, such as EKGs. These

                     incidents are very distressing because I am in a small, closed off space with the

                     detainees. I feel unprotected. An officer is assigned to the Dispensary, but the

                     officer is not required to be inside the treatment room or lab. Because of

                     multiple experiences when detainees exposed themselves and masturbated at

                     me in a treatment room or the lab, now, I ask the officer to come inside.

                     However, that’s not always possible. Detainees also masturbate in the waiting

                     area and triage area of the Dispensary.

            5.       On the tiers, detainees pull out their penises and masturbate in the dayroom,

                     and commonly stick their penises through the chuckholes of their cell doors

                     and masturbate.

            Specific Incidents of Exposure

            6.       I recall a masturbation incident that happened around November 2014. I was

                     in a treatment room with Detainee M.S. I looked down to get something. When

                     I looked up, Detainee M.S. was stroking his exposed penis. I told him to stop,

                     and he shushed me as if to keep me from alerting an officer about what he was

                     doing. He continued to masturbate. I felt extremely vulnerable and like a

                     victim of sexual molestation. I reported it to the male officer assigned to the

                     Dispensary and he wrote it up. An investigator contacted me and asked if I




                                                             2


            Decl. Ex. 499

                                                                                                   Plaintiffs 002500
DocuSign Envelope ID: E164E1F9-FDD1-4CEB-B073-81B717874B1D




                     wanted to press charges. I said yes, but no one followed up with me after that.

                     I don’t know if the detainee received any discipline.

            7.       In 2017, Detainee Q.W. and two other detainees continuously masturbated at

                     me while waiting to be triaged in the Dispensary. All three of them sat in the

                     waiting area, with their penises exposed, masturbating and laughing at me.

                     After I complained about him, Detainee Q.W. threatened me by saying he

                     knows my first and last name and can easily find me when he is released from

                     the Jail.

            8.       I remember a detainee, Detainee T.A., who I believe faked medical emergencies

                     so that he could expose himself to female medical staff. When I arrived in

                     response to the emergencies, he would expose his penis. One time when this

                     detainee claimed to be having a seizure, I put him in a wheelchair. He leaned

                     back and began rubbing his head against my breasts. I was extremely

                     uncomfortable, but as an ERT, I must respond to emergency situations and

                     provide medical treatment, even when I suspect it may not be a real

                     emergency.

            9.       When I perform segregation rounds to check on detainees’ welfare, detainees

                     often stick their penises out of the chuckholes and masturbate at me. For

                     example, in approximately 2015 or 2016, I was doing segregation rounds and I

                     dropped my pen. I stopped briefly to pick it up. As I got up to continue walking,

                     a detainee ejaculated through a chuckhole. It was disgusting. I think that if I

                     hadn’t stopped to pick up my pen, he would have ejaculated on me.



                                                             3


            Decl. Ex. 500

                                                                                                   Plaintiffs 002501
DocuSign Envelope ID: E164E1F9-FDD1-4CEB-B073-81B717874B1D




            10.      Detainees openly masturbate and are blatant in their behavior. I recall an

                     incident in approximately August 2017 when Detainee J.C. masturbated at me

                     in the dayroom near the tier door while I was in the vestibule. He licked out

                     his tongue and put his leg up on the wall, giving a full view of his entire genital

                     area. I complained and the male officer on duty filled out an incident report. I

                     sought to press charges. Later, the detainee asked me why I had complained.

            11.      I also remember an incident in the Dispensary that occurred in May of 2017.

                     Detainee D.B. exposed his penis and started masturbating at me while he was

                     sitting in the triage chair and I was trying to take his blood pressure. It was

                     shocking. I complained to the male officer on duty and he filled out an incident

                     report. I sought to press charges against the detainee.

            Witnessing Harassment of Others

            12.      I know that women in different positions at the Jail also experience sexual

                     harassment by the detainees. For example, I recall that Detainee M.R. exposed

                     his penis to me and other female employees repeatedly during 2017. Detainee

                     M.R. would claim to have stuck something in his penis so that he could expose

                     himself and we would have to touch him. After Detainee M.R. began doing that,

                     other detainees took his lead. Throughout 2017, it was an ongoing ploy for

                     detainees to claim they had stuck something in their penises in order to expose

                     themselves to me and other female medical staff. It puts us in a terrible

                     position because we know they are faking the injury or intentionally injuring

                     themselves, but our job requires us to provide medical care.



                                                             4


            Decl. Ex. 501

                                                                                                     Plaintiffs 002502
DocuSign Envelope ID: E164E1F9-FDD1-4CEB-B073-81B717874B1D




            Sexual and Sexually Violent Comments

            13.      Detainees frequently make comments such as, “Give me some of that pussy,”

                     and “Look at her ass.” During one incident approximately three years ago, I

                     really feared for my safety. I was doing segregation rounds by myself and the

                     officers forgot I was on the deck. They locked me in. Detainees began yelling

                     sexually violent comments at me like, “I’ll fuck her in her ass!” “I’ll fuck her in

                     her eye!” “I’ll fuck her in the nose!” - describing how they would sexually

                     assault me in any way that was physically possible. I became very upset and

                     started crying. I felt like I was in imminent danger because detainees had

                     recently been able to get out of their cells by putting what they call “poppers”

                     into the door lock – things like a small piece of paper that would keep the door

                     from locking properly. Right as the officers finally came in to let me out, a

                     detainee actually did pop his cell door open. I consider myself to be tough, but

                     this was a really traumatic event for me. I had been instructed to perform the

                     segregation rounds by my supervisor, Carol Boyd. An officer is supposed to

                     escort me, but this time no one did. When I left the deck, I complained to

                     Superintendent Jones and my supervisor immediately. The Superintendent

                     told me I shouldn’t have been in there in the first place. He blamed it on me,

                     even though I was performing a duty required by my job.

            Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

            14.      The Sheriff’s Office knows about the detainee sexual harassment because I

                     have repeatedly complained about it. As a Cook County employee, I don’t have



                                                             5


            Decl. Ex. 502

                                                                                                     Plaintiffs 002503
DocuSign Envelope ID: E164E1F9-FDD1-4CEB-B073-81B717874B1D




                     the ability to fill out my own incident reports in the Jail’s computer system.

                     However, I have asked officers to complete incident reports for me

                     approximately fifteen to twenty times. When officers complete incident reports,

                     their superiors are notified.

            15.      In addition to the specific incidents listed above, I also asked for an incident

                     report to be filled out about an incident in the Dispensary around November

                     2017. Detainee M.L. was masturbating while sitting across the desk from me.

                     I tried to hide behind the computer so that I would not see his penis. The more

                     I ducked behind the computer, the more the detainee slide his chair closer to

                     me. It was scary because I was in a confined space with him. I complained and

                     the male officer on duty wrote an incident report. I sought to press charges,

                     but the Sheriff’s Police Investigator told me that, because I was hiding behind

                     the computer and did not actually see his penis, the charges wouldn’t go

                     forward. His penis was visible on video, and he was clearly masturbating at

                     me. He did not receive any meaningful consequences for what he did to me.

                     That was extremely discouraging.

            16.      When I complain about detainee sexual harassment, sometimes male officers

                     will tell me that they won’t write it up because they didn’t see it. Other times,

                     officers will fill out incident reports but, as far as I know, the detainees have

                     not suffered meaningful consequences. I have been told that nothing can be

                     done about my complaints when detainees are masturbating under their

                     uniforms or if I don’t see their exposed penises. Because I have tried to report



                                                             6


            Decl. Ex. 503

                                                                                                   Plaintiffs 002504
DocuSign Envelope ID: E164E1F9-FDD1-4CEB-B073-81B717874B1D




                     such incidents and the detainees involved know my complaints were not

                     processed, the detainees understand that if they don’t expose their penises

                     directly to me or if I don’t look, they will get away with it.

            17.      For several masturbation incidents, investigators have interviewed me and

                     asked me if I wanted to press charges. I have sought to press charges

                     approximately eight to ten times. In most cases, investigators later contacted

                     me and said someone “dropped the ball,” and the case was thrown out. I believe

                     criminal charges regarding only one incident I reported went before a judge.

            18.      I have been made to feel that the sexual harassment is a part of the job. Male

                     officers have made comments such as, “You signed up for this,” and, “You work

                     in a jail full of men. What do you expect?” Male officers contribute to the

                     problem at times. For example, about six months ago, I was preparing to

                     administer a flu shot, which required a detainee to pull down his green

                     jumpsuit to take his arm out. A male officer started flashing a flashlight and

                     imitating strip club music. The officer and the detainee laughed, but I did not

                     think it was funny. I explained to the officer afterward that things like that

                     make the sexual harassment by detainees worse. I also remember

                     approximately four years ago when a male officer in Division 6 showed

                     detainees an adult magazine and asked whether they agreed that a woman in

                     the magazine looked like my coworker, a nurse. The officer and the detainees

                     laughed, but my coworker was humiliated.




                                                             7


            Decl. Ex. 504

                                                                                                 Plaintiffs 002505
DocuSign Envelope ID: E164E1F9-FDD1-4CEB-B073-81B717874B1D




            Ineffectiveness of Steps Taken

            19.      The few steps that have been taken to address the harassment have been

                     ineffective. For example, I have seen detainees wearing green jumpsuits and

                     still exposing their penises. In March 2019, Detainee D.M. masturbated at me

                     while wearing a green jumpsuit. The front is closed with Velcro and detainees

                     can open them easily. I have seen detainees wearing jumpsuits with the Velcro

                     completely ripped off, the jumpsuits wide open or around the waist, and the

                     detainees’ underwear showing.

            Lack of Training

            20.      I have never received training from the Cook County Sheriff’s Office or Cook

                     County regarding how to address the masturbation or sexual harassment by

                     male detainees, how to decrease the opportunities to repeat the behavior, or

                     how to respond if a detainee tries to sexually assault me.

            Impact on Job Performance

            21.      The sexual harassment has made it more difficult to do my job. I am wary of

                     being around detainees because they have repeatedly sexually harassed me. It

                     makes me very nervous every time a detainee sits down for medical evaluation

                     or care, even for a simple blood pressure, because of the multiple times

                     detainees have sat in the chair pulled out their penises and started

                     masturbating. From one moment to the next, I expect that a detainee will

                     expose his penis and masturbate at me again. It is a very uneasy, unsettling,

                     and vulnerable feeling.



                                                             8


            Decl. Ex. 505

                                                                                               Plaintiffs 002506
DocuSign Envelope ID: E164E1F9-FDD1-4CEB-B073-81B717874B1D




            22.      The detainees’ exposure, masturbation, and sexually explicit comments to me

                     are offensive and threatening. Sometimes I fear for my safety even outside of

                     work. For example, recently a detainee threatened, “All I have to do is Google

                     you,” after I complained about him masturbating at me.

            Emotional Impact

            23.      The sexual harassment has caused me emotional distress. I consider myself to

                     be a tough person, but the constant sexual harassment is hard for anyone to

                     take. It wears down on you over time. It is hard to get the images of detainees

                     pulling their penises out and masturbating at me out of my head. The

                     disgusting, frightening things they say are not easy to dismiss from my mind.

                     It affects my personal life because I worry about the possibility that a detainee

                     will track me down. The Sheriff’s Office and the County have not taken

                     meaningful action to address the detainee sexual harassment in order to

                     protect me and other female employees.




                                                             9


            Decl. Ex. 506

                                                                                                   Plaintiffs 002507
DocuSign Envelope ID: E164E1F9-FDD1-4CEB-B073-81B717874B1D




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                  l ( DocuSigned by:

            4/27/2019
            ____________________________                          ~~:,;t~bvik
                                                                  __________________________________
            Date                                                  Signature




                                                             10


            Decl. Ex. 507

                                                                                                   Plaintiffs 002508
                                KIMTRINA MCCLELLAND


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Kimtrina McClelland. I am a correctional officer at the Cook County Jail

       (“Jail”). I have worked at the Jail for approximately thirteen years. During my time

       at the Jail, I have been assigned to Divisions 6, 10, and 11, Electronic Monitoring,

       Receiving, Transportation, and on the Administrative Relief Team (“ART”). When I

       was assigned to ART, I worked in whichever division was short that particular day.

       I have been assigned to Transportation since 2015, but I continue to work overtime

       in whichever division I am needed.

2.     In Transportation, I mostly transport inmates from different jails to the Cook

       County Courthouse. I also transport special risk or high profile Cook County Jail

       inmates within the jail by picking them up in Receiving. Every inmate that I

       transport has to be blue-boxed.

3.     In all of my assignments, whether working in Transportation or in ART or overtime

       where I am assigned to whichever division needs me, I have daily, direct contact

       with male inmates.

4.     Male inmates have exposed their penises and masturbated in Divisions 1, 9, 10,

       Receiving, and while I am transporting them. For example, when I was on ART

       working in Divisions 9 and 10, I worked in the bubble right outside the showers.

       Inmates would touch themselves and masturbate while looking at me as they were

       in the shower. The masturbation was so constant that I could not do the paperwork

       I had to do as part of my job.




                                              1


Decl. Ex. 508

                                                                                              Plaintiffs 002246
5.     I remember one time, in Division 10, when inmate D.M. walked up to the bubble

       from the shower and ejaculated on the window right in front of me. Another time,

       also in Division 10, a guy came up to the glass window and started ejaculating at

       another female officer in there. I was in security at that time, and the female officer

       called security and told me to zoom the camera in to show what was happening.

       That inmate was taken to the hole, but to my knowledge he was not charged, even

       though it was clear from the video what he had done.

6.     For me, the masturbation is the worst in Division 9. That was where younger

       inmates are housed, and the masturbation is constant—I see men masturbating

       every day in both the shower area and the holding area. I remember one time

       recently when I was working transportation and I had to go to Division 9, and I was

       the only woman in the holding area. Seven or eight inmates began masturbating all

       at once as soon as they saw me. The male officers in Division 9 refused to do

       anything, they just told me “There’s nothing we can do about it, just don’t go in

       there,” but I had to go in there as part of my duties as a transportation officer to

       check IDs.

7.     The same thing has happened many times when I walk past the holding areas in

       Receiving—a bunch of inmates will all see me and start masturbating at once, and I

       have to just ignore it because there are too many to deal with. I wouldn’t be able to

       do my job if I tried to stop and write up a report every time I witnessed an inmate

       flashing his penis or masturbating at me because it’s just too many.

8.     I also experienced men masturbating at me when I worked in Division 1 as ART or

       overtime. Division 1 has a catwalk with just bars around the cells, and I would do

       cell checks there. I remember three or four times when I would check on an inmate

       in Division 1, and he would be lying on the bed naked or with his pants down, with

                                               2


Decl. Ex. 509

                                                                                              Plaintiffs 002247
       his penis exposed and erect because he knew I would be checking his cell. This

       behavior happened on almost all the tiers and almost every day for me in Division

       10—an inmate would be behind his cell door and he would call you to come over

       because he needed something. I knew that they were already masturbating and

       were just calling me over so that I could see it and they could look at me while they

       masturbated. I felt like I had to just ignore this behavior and keep going to do my

       job, but I felt embarrassed and humiliated that I was just expected to have to see

       that kind of behavior as part of my job.

9.     As a transportation officer, I often transport inmates in a van. About twice a month,

       I witness inmates masturbating in the van, even though they have the blue boxes

       on, because most of the inmates are still wearing the two-piece jumpsuits and they

       can still put their hands in their pants and take out their penises. I know they are

       masturbating when I stop the van at a light or a stop sign and the van is still

       shaking or moving. A lot of male transportation officers do not want to be my

       partner because they know they will have to deal with inmates exposing themselves

       or masturbating at me just because I am a woman, and they don’t want the extra

       burden of having to defend me.

10.    Similarly, most male officers in Receiving don’t want me or other female officers to

       come into Receiving to blue-box the inmates to transport them to Court. They don’t

       even want me to come into the interlock bubble in Receiving because the inmates

       will still be able to see me. The male officers just tell me to stay outside, that the

       male officers will do the blue-boxing to avoid any problems with the male inmates

       when they see me. The male officers are worried that they will get in trouble for

       excessive force if they put their hands on the inmates to try to stop them if they start



                                               3


Decl. Ex. 510

                                                                                                Plaintiffs 002248
       exposing themselves or masturbating at me, so they just tell me to wait outside or in

       the van.

11.    I remember one time, an older female officer was in Receiving and an inmate in the

       holding area whipped his penis out at her and started masturbating. The female

       officer cried and came inside the interlock bubble to get me. I went into the holding

       area and the inmate was still doing it and laughing at me.

12.    The inmates also make derogatory comments at me, every single day, in all of the

       Divisions, in Receiving, while I am transporting inmates, or anywhere in the Jail

       where I pass an inmate. “Oh, you have a big ass” and “shake that ass” are normal

       comments that I hear every day that I work. I also have heard comments like “don’t

       be afraid baby to look over here” when inmates are in the shower and trying to flash

       their penises at me.

13.    I remember writing three different incident reports about inmates masturbating,

       but I never was notified of the outcome of those reports or if anything happened to

       those inmates. Because nothing ever seemed to happen as a result of the incident

       reports, I stopped writing them because it was just more work for me, with no result.

14.    I believe that everyone in the Jail has witnessed the inmates sexually harassing

       women because it happens everywhere and cameras are everywhere. I have also

       called sergeants and lieutenants when I witnessed masturbation in the beginning,

       and the inmate’s penis would still be out when they came.

15.    Sergeants are not always supportive when I mention writing up masturbation—they

       will say things like “We’ll take care of it, we’ll move him to another division, so

       there’s no need for you to write it up.” I’ve also heard hearing officer say things like

       “it’s jail, what do you expect” or “they can’t be held accountable if they are in the

       shower.”

                                               4


Decl. Ex. 511

                                                                                               Plaintiffs 002249
16.    When I started working at the Jail and witnessing the masturbation, I would cry

       and call my sergeant because I didn’t know how to deal with it. But now, I just

       ignore the inmates when they are flashing their penises or masturbating at me. I

       don’t pay any attention unless another officer is crying about it, then I tell the

       inmates to stop. Because I am often transporting high risk or high-profile inmates, I

       feel like I can’t worry about who is jacking off because it will distract me from my

       highest priority, which is preventing escape of high-risk inmates and maintaining

       jail security.

17.    Because I’ve worked in the Jail so long and witnessed so much masturbation, I feel

       like I have had to get numb to it—I’ve learned not to pay it any attention. In the

       beginning I was emotional and crying about it, but not anymore. But even though I

       try not to react to it, it is still humiliating and embarrassing and it makes me feel

       dirty and ashamed. Sometimes, when a bunch of inmates are all masturbating at

       once, I forget where I am and feel like I am just in a room with a bunch of guys who

       are about to rape me.

18.    I used to wear a sweater and wrap it around my waist. These days, I wear a sweater

       almost every day, and I wear leggings under my uniform. I don’t know why I wear

       the leggings, for some reason it makes me feel safer to have another layer between

       my body and the inmates.

19.    The masturbation has also affected me outside of my work. When I started this job,

       often when I got home, I got flustered. I would discuss it with my husband, and he

       would get upset and wanted me to quit, but I need this job for the money.




                                               5


Decl. Ex. 512

                                                                                               Plaintiffs 002250
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/11/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 513

                                                                                           Plaintiffs 002251
                      DARLENE MCCORD DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Darlene McCord. I am a sheriff/correctional officer at the Cook

       County Jail (“Jail”). I have worked at the Jail since approximately June 22,

       2010. I have worked in various parts of the Jail in my role as correctional

       officer, including: Divisions 1, 4, 10, 17, and 9. I have been on disability leave

       since August 2017. I am currently assigned to Division 9 and have been

       working there for the past five years.

2.     As a correctional officer at the Jail, I am responsible for the safety and

       security of individuals being held at the Jail in pretrial detention. For

       example, my job duties include, but are not limited to: supervising detainees’

       daily activities, inspecting cells, releasing inmates from their cells into the

       day room, returning inmates to their cells, and escorting inmates to other

       areas of the Jail. In all of these assignments, my job has required me to have

       interactions with male detainees daily.

3.     During my employment at the Jail, I have endured sexual harassment by

       male detainees, which they direct at me and at other female employees. I

       have experienced: (a) detainees exposing their penises to me; (b) male

       detainees purposefully masturbating at me or in front of me; and (c) crude or

       sexual comments on a daily basis, including regular comments about how

       they want to have sex with me.




Decl. Ex. 514

                                                                                         Plaintiffs 001150
4.     I most frequently witness detainees masturbating with their penises exposed

       through the chuckholes of the doors to their cells. Whenever detainees hear

       me coming, they start masturbating and place their penises in the chuckhole

       door. This happens almost daily.

5.     When I worked in laundry in Division 9, inmates masturbated with their

       penises exposed through the chuckholes every day. I was assigned to laundry

       for about six months. The masturbation got so bad that on several occasions,

       I had to enter the day room and face the door of the tier, with my back to the

       cells, because so many inmates had their penises exposed at the same time.

6.     I have also witnessed inmates masturbating in the showers and bathrooms

       while on patrol. For example, I remember that in 2015, I turned my back on

       three inmates in the shower to assist my partner across the room. There was

       a glass partition between the inmates and where I was walking. When I

       turned around, three inmates were following me behind the glass and

       masturbating.

7.     I have seen other women who work in other positions experiencing the same

       or similar sexual harassment throughout the Jail. For example, I’ve

       witnessed inmates masturbating at nurses and medical staff during dentist

       appointments and in medical offices. As another example, in 2016, I saw an

       inmate grab a teacher’s butt. The teacher and I both wrote him up.

8.     I hear crude or sexual comments from male inmates directed at me so often

       that I have lost track of how many times I have heard such comments. For



                                          2


Decl. Ex. 515

                                                                                   Plaintiffs 001151
       example, inmates have asked me out on dates and asked to spend more time

       with me. Inmates have commented, “Hey beautiful, when I get out we’re

       going to have sex,” “I’d f*ck that,” and “Ms. McCord, you draggin a wagon.”

9.     My supervisors know about the detainees’ behavior and their sexual

       comments towards me and other women. They have either heard the

       comments themselves or read incident reports.

10.    Management makes no real effort to discipline inmates or set consequences

       for the sexual behavior toward women. My male supervisor has said, “It’s

       nothing. That happens all the time,” when I complain about the

       masturbating.

11.    I have probably written over 20 incident reports about the sexual conduct

       directed at me, and never received information on the final outcome. When

       we switched over to the computer-based reporting system, I noticed that a lot

       of my past reports from Division 10 were missing. I could no longer access

       these past reports. For example, in 2014 or 2015, I wrote an incident report

       when a detainee was masturbating in front of the water fountain in the day

       room in Division 10. I was the attending officer on the tier and every time I

       looked up, this inmate was staring at me masturbating. I know that I

       reported him; however, I cannot find this incident report now.

12.    I wrote another incident report when one inmate had his pants down and his

       and his penis rubbing against the glass partition staring at a group of female

       officers.



                                          3


Decl. Ex. 516

                                                                                     Plaintiffs 001152
13.    I have given verbal orders to stop when multiple detainees had their penises

       in their hands waiting in line for court. They did not stop, and the male

       officers present did nothing to get them to stop.

14.    As another example, in 2016, I wrote an incident report after a male detainee

       had an erection while I was searching him. After this incident, the inmates

       went to rec and as he passed me in the hallway, he made sexual comments

       towards me. This made me feel disgusted and objectified. The Jail does not

       enforce a uniform dress code and this makes it more difficult for officers to

       search detainees. This incident made me feel uncomfortable doing inmate

       searches.

15.    After writing several incident reports, I was discouraged from writing reports

       about the masturbation because a superintendent P. Jones and the male

       director at the time said it would not do any good. I have been told to accept

       the sexual behavior towards me as part of the job.

16.    Incident reports are ineffective because the detainees know that this Jail

       imposes no real consequences for masturbating at women. Inmates have

       commented about the lack of discipline and know that nothing will happen to

       them.

17.    Inmates have also mentioned that this behavior does not take place in other

       corrections institutions they have been at. Some detainees have told me that

       they are surprised by the amount of masturbation at the Jail, and said,




                                           4


Decl. Ex. 517

                                                                                       Plaintiffs 001153
       “When you’re downstate they don’t allow this to happen.” Downstate means

       at other jails or prisons.

18.    I have never received training from the Jail regarding how to address the

       masturbation or sexual harassment by male detainees, how to decrease the

       opportunities to repeat the behavior, or how to respond if a detainee tries to

       rape me.

19.    The sexual harassment changed the way I do my job. For example,

       correctional officers are required to inspect detainees’ dorms and check for

       violations. I inspect detainees’ dorms as quickly as possible, because

       detainees frequently masturbate toward me when inspecting their rooms.

20.    Furthermore, the harassment changed the way I dressed at work. I always

       cover up at work and dress as modestly as possible. I always layer and wear

       bulky clothing to try to avoid further harassment. It doesn’t matter what I

       wear; the inmates still harass me.

21.    The behavior by male detainees toward me is unwelcome, offensive,

       harassing, humiliating, threatening, and caused me to fear for my safety.

       As a result of the constant sexual harassment, I have suffered severe

       emotional distress. The harassment and masturbation at the Jail makes

       working there extremely stressful. It affects my mental health. I am

       exhausted and don’t want to be bothered after leaving a shift at the Jail,

       which affects my personal life. When I first began working at the Jail, the

       exposures and masturbating were almost an everyday occurrence in Division



                                            5


Decl. Ex. 518

                                                                                      Plaintiffs 001154
       9. It was getting crazy and it made me feel heavily stressed at work and in

       my every day life. I started having a reoccurring nightmare that I was

       surrounded by hundreds of penises and could not escape. It was horrible. I

       didn’t want to tell anyone about the dream because it was so traumatizing. I

       witnessed so many masturbation incidents that I stopped writing them down.

       I have been on leave since August 2017, and the thought of the harassment I

       experienced still gives me hi-stress and anxiety. No one should have to go

       through that mentally. I am extremely fed up with the lack of action to deter

       sexual harassment within the jail.




                                            6


Decl. Ex. 519

                                                                                     Plaintiffs 001155
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  01/15/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 520

                                                                                           Plaintiffs 001156
                                                


                              Declaration of Rita McCoy

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

     1.   My name is Rita McCoy. I have worked as a correctional officer at Cook
          County Jail since March 10, 2003.

     2.   I have been assigned to Division 3&8, External Operations, Division 10, and
          RTU. I am currently assigned to the Criminal Courts Movement Team
          (CMTT). I have been assigned to CMTT since March 2018.

     3.   With the exception of External Operations in 2004 until 2006, I have had
          interactions with male detainees on a daily basis.

     4.   The sexual harassment by detainees happens every day. In my current
          position, because I am responsible for moving male detainees, so I walk past
          different male detainees all day. Every time I walk past male detainees, I
          hear things like, “God damn, look at that big ass” and other comments, like
          calling me a “hoe” or a “bitch.” I just keep walking. It feels degrading. It
          seems like the administration thinks it’s ok for them to call me a “hoe,” a
          “bitch,” or that I need to “suck some dick.” Every day we go into work we are
          being degraded and there are no consequences for their actions. Inmates will
          even say things like, “write it up, nothing will happen.”

     5.   It’s not a part of my job to be called a “bitch,” “hoe,” or told to “suck some
          dick.” One time, an inmate said to me, “Look at that ass, it’s like a
          basketball.” Officer Ross witnessed the incident. I did not write up this
          incident because there is not enough time in the day to write up every inmate
          that says something sexually degrading. I’m on the movement team, so I
          would have to stop every time an inmate said something – and that would
          take too much time. Also, many women don’t write it up because they know
          nothing will happen to the inmate.

     6.   I have been attacked by a detainee who was masturbating at me. On
          approximately May 20, 2015, I was sitting in the correctional officers’ office,
          which is connected to the interlock of the tier. I saw Detainee Redacted
          (Inmate ID # Redacted ) returning from the barbershop by himself
          without anybody escorting him. I buzzed the door to allow him into the
          interlock so that he could go onto the tier. But instead of going to the tier, he
          placed his body halfway into the correctional officers’ office, where I was, and
          used his body to block me in. As I was blocked in, he pulled out his penis and
          started masturbating. I tried to push him out of the door. Detainees on the
          tier could see what was happening and started yelling for my partner, Officer



                                             1  

Decl. Ex. 521                                                    Plaintiffs 001115_REDACTED

                                                                                        Plaintiffs 001115
                                               


        Arce, to come help me. Eventually, he was able to come in and assist me in
        subduing the detainee. I was livid.

     7.   I immediately wrote an incident report and a disciplinary report on the
          detainee. I indicated that I wanted to press charges. Lieutenant Blanchard
          (male) encouraged me to write an incident report but said he didn’t know
          what was going to happen to the detainee because the detainee was going to
          be moved downstate soon.

     8.   After the attack, no one from the county came to check on me, no one asked if
          I needed to talk to a therapist. Because the county did not respond at all to
          the attack, I confided in friends and family for comfort.

     9.   I did not hear from an investigator for approximately a year. About a year
          after the incident, I received an email from Investigator Boyd and I met with
          him in person. Investigator Boyd (male) said, “He’s already doing 10 years
          and your case doesn’t carry what his case carries.” He also stated words to
          the effect of, “He didn’t touch you, so he wouldn’t get as much.” He
          discouraged me from pressing charges and handed me a Complaint Refusal
          on Victim’s Request to sign. I signed it because I felt that I had no other
          choice.

     10.  This experience discouraged me from reporting incidents. I was sexually
         attacked by a detainee and it took an entire year to hear from an
         investigator, only to be discouraged from pressing charges. A lot of officers do
         not write a report every time they are sexually harassed because of instances
         like these where nothing happens. Furthermore, would be impossible to write
         up every incident of sexual harassment because it happens so often.

     11.  In approximately May or June 2018, inside the tunnel, a detainee who was
         locked up in the holding cell in the tunnel, pulled down the green jumpsuit
         and started masturbating. I said to him, “No you ain’t doing that!” I called for
         officers to come, and they removed him from the cell. I filed an incident report
         and indicated that I wanted to press charges.

     12.  Approximately a month or so later, I saw two Sheriff’s Police investigators
         (males) walking in the Division 5 lobby. I approached them, introduced
         myself, and said, “Do you have the complaint I gave you about the detainee
         jacking off to me?” They said, in words or effect, that there was a backlog and
         they were behind and that it would be a while.

     13.  In approximately August 2018, I received an email and a phone call from a
         female State’s Attorney. I stated that I wanted to press charges, but I haven’t
         heard anything since then.



                                            2  

Decl. Ex. 522                                                   Plaintiffs 001116_REDACTED

                                                                                       Plaintiffs 001116
                                                



     14.  On July 12, 2018, I was verbally harassed by Detainee Redacted
         (Inmate ID # Redacted ). I tried to put a handcuff on Detainee Redacte ,
                                                                                   d
         who sitting on the bridge. When I went to handcuff him, he said, “What the
         fuck are you doing?” and I told him I was handcuffing him. When he still
         would not comply, I called a male correctional officer, Officer Delgardo. He
         still would not comply, so a third correctional officer (a male), Officer Burress,
         came and commanded that he put handcuffs on. The detainee said to the
         male correctional officer, “I’ll do it for you, but not for that bitch.” The
         detainee then started sexually harassing me, telling me that I needed to “get
         some dick,” and threatening me, “maybe you should get some of this county
         dick!”

     15.  Sergeant Gardiardo approached us toward the end of the altercation and I
         informed him what the detainee was saying to me. When the sergeant turned
         to the detainee, the detainee said, “All I told her was to go suck some dick!”

     16.  In approximately June or July 2018, I was required to sit in the lockup area
         of the court and observe the detainees. One detainee (whose name I cannot
         recall) kept saying things like, “You are pretty,” “You have pretty lips,” for
         hours, trying to get my attention. I kept ignoring him. Finally, another
         female correctional officer stepped in and told him to stop.

     17.  The detainees know that the jumpsuits are ineffective. In approximately
         June 2018, a detainee said to me that they’re being put in green jumpsuits
         but they don’t get charged, nothing happens to them. He stated, in words or
         effect, “They just put us in green just to shut you all up.”

     18.  When Sheriff Dart started giving pizza to green jumpsuit detainees in
         approximately 2016, I remember hearing detainees say things to each other
         about wanting to be included in the pizza parties. I remember hearing a
         detainee say to another detainee, “What are you doing with that green on?”
         and the other detainee said, “I just did it so I could get some pizza.” In
         response, the detainee said, “I want to do that.” I could not tell which
         detainees were having that conversation because there were many of them
         around.

     19.  When I found out about the pizza parties, I felt like the detainees were
         getting praised for jacking off at women. Do they know how that made us
         feel? Terrible.

     20.  The sexual harassment is degrading and it takes a toll on you mentally. It
         makes me feel less as a woman. I go to work to do a job, not to be sexually
         harassed and feel belittled every day. It’s just too much. Sometimes, I say to



                                             3  

Decl. Ex. 523                                                    Plaintiffs 001117_REDACTED

                                                                                        Plaintiffs 001117
                                               


        the inmates, “I’m someone’s mother. What if someone talked to your mother
        like this?” You’re already fighting to get respect being an officer, and then
        you have to fight to get respect as a female alone. We want to be treated the
        way they treat the male officers. Don’t look at me as a female – look at me as
        an officer. I want the inmates to treat me the way they would treat a male
        officer.

     21.  For a while, I didn’t even want my husband to touch me. I was at a point
         where I had to remind myself that those comments are not true – I’m not a
         “bitch” or a “hoe,” I have a husband who loves me. But if someone says this to
         you every day, it starts wearing and tearing on your mind.


                                                             _______________________
                                                             Rita McCoy
                                                                January 4, 2019
                                                             ________________________
                                                             Date




                                            4  

Decl. Ex. 524                                                 Plaintiffs 001118_REDACTED

                                                                                     Plaintiffs 001118
                                   DECLARATION OF SHARON MCHUGH


           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true and

correct:


           1.     My name is Sharon McHugh and I am a Correctional Officer at Cook County Jail

(the “Jail”). I have worked at the Jail since 1997. During my time at the Jail, I have been assigned

to Division 4, Division 1 from approximately 2000 to 2013, and Transportation, where I have been

assigned since 2013. I have also performed overtime shifts in Divisions 5 and 9.

           2.     As a correctional officer at the Jail, I am responsible for the safety and security of

individuals being held at the Jail in pretrial detention. In Transportation, my duties include

transporting detainees off-site to courts in outlying counties, hospitals, or other places they need

to go, and, in some cases, supervising them for the duration of the time they are away from the

Jail. I also escort high risk movement (“HRM”) detainees to and from their hearings in Leighton

Criminal Courthouse, which is connected to the Jail through an underground tunnel, and I

supervise them throughout the time they are in the Courthouse.

           3.     My job duties require me to interact with male detainees daily.

           4.     From approximately 2014-2018, I witnessed male detainees exposing themselves

to and masturbating at myself and other female employees nearly every day. One area where this

frequently occurred was in Receiving, where some of the bullpens that held male detainees were

placed right across from the desks where I and other correctional officers complete the paperwork

needed to sign detainees in and out of the Jail. The detainees in those holding cells would

consistently stare at me and other female officers and masturbate. We would often direct them to

stop but this rarely worked. The masturbation was so persistent that eventually we just tried not to

look at them. There were almost always male Sergeants in Receiving when this happened, and it


                                                     1


Decl. Ex. 525

                                                                                                      Plaintiffs 002509
would have been very difficult for them to avoid seeing detainees masturbating at us, given how

frequently it happened. However, the male sergeants never said anything to the detainees to get

them to stop masturbating, and to my knowledge, they also did nothing to discipline the detainees.

Approximately a year ago, the male detainees were moved from that bullpen to an area away from

the desk where I usually check detainees in and out of the Jail. I heard from other correctional

officers the that detainees were moved because something in that bullpen was broken. Since then,

I have been subjected to less masturbation in Receiving, but it still happens at least once a month.

       5.       When I escorted HRM detainees to Leighton Criminal Courthouse, which I did

from 2014-2018 approximately 3 times a month, almost every time male detainees masturbated at

me from the holding cells that are located behind the courtrooms. When I would tell them to stop,

they would say things like “you must like it” and “why are you looking?” On occasion, I was

required to wait with an HRM detainee on a bench that directly faces a holding cell where one or

more detainees are masturbating at me, which has been infuriating and humiliating. There have

almost always been male correctional officers present when this happens, and they have said

nothing to the detainees nor done anything else to stop them.

       6.       Male detainees also make crude and sexual comments to me and other female

employees. They have said things like, “let me eat that pussy,” “let me get with you,” and “you

know you want it.” I have heard these comments almost every day. I hear them from male detainees

in Receiving. I also hear these comments when I pull up to Post 8, which holds the armory where

I turn over my weapons upon returning from a transportation run. The area where I exit the vehicle

is visible from the Division 9 recreation yard, and detainees yell sexual comments at me when they

see me. Detainees in the holding cells in Leighton Criminal Courthouse also make sexual

comments to me nearly every time I had to transport an HRM detainee there.



                                                 2


Decl. Ex. 526

                                                                                                Plaintiffs 002510
       7.       Since the November 2017 preliminary injunction went into effect, and since the

male detainees were moved from the bullpen near the desk that I often use in Receiving, the

incidents of exposure and masturbation have become less frequent, but I am still subjected to it at

least once a month. Also, the verbal sexual abuse has continued unabated.

       8.       The sexual harassment has happened so often that it is difficult for me to recall the

details of specific incidents. However, one incident that sticks out in my mind occurred in Division

9 when I was picking up an HRM detainee for a court hearing. While preparing the detainee for

transport in a room that had a window into the dayroom, I turned my head and saw multiple

detainees standing at the window exposing themselves and masturbating at me. My male partner

told me to go out in the hallway, but he did not say anything to the detainees or write an incident

report. There were also correctional officers on the tier who I feel confident saw the detainees

masturbating at me, but they did not say or do anything to get them to stop. I did not write an

incident report because I did not know who the detainees were, and I did not have time to find out

because I was responsible for escorting the HRM detainee to his court hearing on time.

       9.       The green jumpsuits do not prevent detainees from masturbating or exposing

themselves. I remember one incident in Receiving when I was walking past the male bullpens and

a detainee in a green jumpsuit one of the bullpens masturbated at me and ejaculated on the floor.

There were male correctional officers nearby, some of whom must have seen him do this, but none

of them said anything. I did not stop to write an incident report because I was trying to find a

detainee who needed to be transported to an outlying court for a hearing, and I could not delay

locating him.

       10.      I also recall one occasion when I was transporting a group of detainees from by

bus. My partner was driving, and I was sitting in a seat against the side of the bus so that I could



                                                  3


Decl. Ex. 527

                                                                                                 Plaintiffs 002511
see the detainees. One of the detainees masturbated, with his penis exposed, for almost the entire

two-hour drive back to the Jail. I told him multiple times to put his penis away, but he responded,

“I’m not going to stop. I haven’t seen a female in a long time.” My male partner stayed silent, even

though he heard me telling him to put his penis away.

       11.      I know that other female employees are subjected to indecent exposure,

masturbation, and verbal sexual harassment by male detainees because I have been with them

when detainees masturbate at both of us. For instance, when detainees have masturbated at me at

the desk in Receiving, I have often been standing with other female correctional officers. I also

regularly discuss the problem of detainee sexual harassment with other female officers including

officers who work in other divisions; we trade stories and warn each other about particular

detainees who are known for masturbating at female employees. Knowing that my female

colleagues are also constantly experiencing sexual harassment makes me feel like it could happen

to me at any time. I often worry that it will escalate and someone will attack me or one of my

female colleagues.

       12.      Supervisors know that detainees are masturbating at women and verbally sexually

harassing them. For instance, there are usually male sergeants within earshot when detainees make

crude sexual comments to me in Receiving and I am certain they have heard them. On many

occasions male detainees have masturbated at or exposed themselves to me and my female

colleagues in Receiving within male sergeants’ sightline and I am confident they have witnessed

that too. I recall having one conversation with other female correctional officers and a male

sergeant about the constant detainee sexual harassment, and he said words to the effect of, “well

you took this job – you knew this was going to happen.”




                                                 4


Decl. Ex. 528

                                                                                                Plaintiffs 002512
        13.     I have never received training regarding how to address the masturbation or other

sexual harassment by male detainees, how to prevent male detainees from repeating sexually

harassing behavior, or how to respond if a male detainee tries to sexually assault me.

        14.     The sexual harassment by male detainees toward me and other female employees

is disgusting and disrespectful. I feel humiliated and embarrassed when I go to work every day,

and I dread seeing the male detainees because I am afraid that they will sexually harass me, expose

themselves, or masturbate. I wear my uniform too big in order to cover my body, which can be hot

and uncomfortable. This has not stopped the harassment.

        15.     The constant sexual harassment has caused me to be nervous and anxious in my life

outside of the Jail. I am less trusting of people outside of the Jail because being constantly subjected

to sexual harassment by male detainees makes me paranoid that other people will sexually harass

me. It is exhausting and stressful to feel this way all the time.




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct and is based on my personal knowledge and beliefs.


 05/01/2019


____________________________                            __________________________________
Date                                                    Signature




                                                   5


Decl. Ex. 529

                                                                                                    Plaintiffs 002513
                   ALISHIA MERCHERSON DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Alishia Mercherson. I was a Mental Health Specialist III at the

       Cook County Jail (“Jail”) from approximately August 2013 to July 2016. While

       at the Jail, I was assigned to Cermak and Receiving, but I also worked in

       Divisions 9 and 10 when I was needed due to staff shortages, and overtime in

       Division 2/RTU.

2.     As a Mental Health Specialist at the Jail, I was responsible for the mental

       health needs and safety of individuals being held at the Jail in pretrial

       detention. For example, I assessed inmates’ mental health needs, performed

       mental health diagnoses, provided group and individual therapy sessions to

       inmates, and checked in on the inmates in Cermak, which is the Jail’s

       residential infirmary. In all of my assignments, my job required me to have

       interactions with male detainees on a daily basis.

3.     Throughout my employment at the Jail, I endured sexual harassment,

       including male inmates exposing their penises to me; purposefully

       masturbating at me or in front of me; and, on a near-daily basis, making crude

       or sexual comments to me. I also repeatedly saw male inmates directing the

       same types of sexual harassment at many female employees of the Jail.

4.     While working at the Jail, I frequently witnessed inmates masturbating when

       I did rounds. As part of my duties, I was required to conduct unit rounds by




Decl. Ex. 530

                                                                                  Plaintiffs 001344
       walking by each cell and looking at each inmate. Often, I would enter the areas

       where inmates’ cells were located, and inmates would rush to stand near the

       window on the door on their cells, expose themselves and begin masturbating.

       Or, inmates would sit on their bed and expose themselves and masturbate,

       knowing that I would have to walk by and witness them. This happened so

       frequently that at one point, in Cermak, officers put paper over the windows

       on the cell doors to block outside visibility of inmates masturbating in their

       cells. Mental health unit supervisors then came to the area of Cermak where

       I was assigned, and I heard them telling officers to take down the paper.

5.     When I was assigned to Receiving in 2016, I also would see male inmates stare

       at me from outside my glass interview cubicle, masturbating, while I was

       conducting mental health assessment interviews with other inmates. This

       usually happened during times the Jail was very busy and had many inmates

       in the overflow areas. When it happened, it would frighten me and distract me

       from interviews I was trying to conduct.

6.     Inmates were supposed to have their hands cuffed behind their bodies during

       therapy appointments, but often their hands were cuffed in the front, so the

       male inmates could, and did, still touch their penises during their

       appointments. Even if they did not touch themselves, some inmates would

       become visibly aroused during our sessions and then stare at me and lick their

       lips or make other gestures to ensure I noticed. Also, officers were supposed to

       sit directly outside the door during appointments, but sometimes when I would



                                           2


Decl. Ex. 531

                                                                                    Plaintiffs 001345
       call for an officer because a male inmate was saying something sexually

       inappropriate or touching his penis, there would be no one for backup at the

       door and I would be left to deal with the situation on my own, which was

       unnerving, intimidating and left me concerned for my personal safety. This

       happened throughout the areas where I worked.

7.     I recall one inmate in Cermak, M.R., who frequently called me to his cell,

       saying things like “I need you to see something” or “I need to talk to you” and

       when I responded to him he would be masturbating or telling me that he had

       something stuck in his penis because he “wanted to harm himself.”

8.     I did my best to avoid seeing inmates who had a history of masturbating at

       female staff unless it was an emergency. I have overheard some such inmates

       making comments to officers such as, “Man, is Ms. Merch here today? You’d

       hit that wouldn’t you.” Even taking these measures, it was impossible for me

       to avoid sexual harassment.

9.     I observed women working in other positions in the Jail being subjected to the

       same or similar sexual harassment that I experienced. For example, on at least

       one occasion I overheard a male inmate threatening to rape another female

       mental health specialist while he was working one-on-one with her at Cermak.

10.    When I had lunch with female mental health specialists and unit nurses, we

       often discussed the sexual harassment that each of us had recently been

       subjected to by male inmates.     Female employees tried to help warn one




                                          3


Decl. Ex. 532

                                                                                   Plaintiffs 001346
       another about which male inmates were known to masturbate. Nevertheless,

       the masturbation happened so frequently that it was impossible to avoid.

11.    I experienced crude and sexual comments by male inmates so frequently—

       multiple times a week—that I lost track of how many times it occurred.

       Examples of such comments that were directed at me include, “Ms. Merch, you

       so fine” and “look at your ass.” When I was pregnant, the behavior got worse.

       For example, male inmates would ask me “who popped you off?” and then start

       masturbating at me. Once in Cermak, in Unit 2 South, I did not give an inmate

       the attention he wanted from these comments and he threatened to kill me

       when he got out of the Jail.

12.    My supervisors knew about the male detainees’ sexually harassing behavior.

       It often occurred in front of them, and employees complained about it to them.

       In a staff meeting I attended, my manager, Dr. Gomez, a man, made comments

       such as, “you make good money because you’re being subjected to this” and “get

       another job if you don’t like it here” in response to female mental health

       workers voicing concerns about sexual harassment and other issues.

13.    Mental health specialists could write an EMERS report about sexual

       harassment. EMERS is a computerized reporting system used by Cook County

       Health and Hospital Systems to report and document incidents. But

       supervisors did not encourage female mental health specialists to make

       reports. For instance, in Cermak, I was repeatedly told by supervisors that,

       with regard to repeat masturbators, if the problem had already been



                                          4


Decl. Ex. 533

                                                                                  Plaintiffs 001347
       documented in an EMERS report, then the issue was known and there was

       little point in documenting it every time it happened. On at least one occasion,

       I overheard two or three female nurses talking about how the EMERS reports

       did not have any outcomes. I believed there would be no follow up or

       consequences for an inmate who had an EMERS report. Based on this, I felt

       that filling out reports for every incident of masturbation or sexual harassment

       would be pointless.

14.    If I wanted to file an incident report with the Jail in CCOMS, I needed the help

       of a correctional officer because, as a Mental Health Specialist, I cannot use

       the system. Male correctional officers repeatedly told me that they thought

       filing incident reports about sexual harassment, masturbation, or indecent

       exposure, was usually pointless because the inmates were already facing

       serious charges, so being convicted of a charge like indecent exposure would

       not meaningfully increase their sentence. This made me feel like some officers

       would be reluctant to help me file an incident report.

15.    Filing an incident report about sexual harassment with the Jail also felt

       ineffective because male inmates believed that the Jail would not impose

       meaningful consequences for them masturbating at women. For example,

       male inmates said to me that incident reports “aint gonna do shit” and they

       threatened to write a grievance about me for naming them in an incident

       report.




                                           5


Decl. Ex. 534

                                                                                    Plaintiffs 001348
16.    I never received training regarding how to address the masturbation or other

       sexual harassment by male inmates, how to decrease male inmates’

       opportunities to repeat such behavior, or how to respond if an inmate tried to

       sexually assault me.

17.    The sexual harassment in the Jail impacted my ability to do my job. For

       example, if an inmate masturbated when meeting with me, I had to end our

       session and the inmate had to be removed from my office. I was required to

       conduct at least two group therapy sessions per shift and meet with inmates

       on an individual basis as their needs presented. I was also required to write at

       least two notes about each inmate per day to document the mental health

       issues they presented and the mental health interventions I offered them. If

       an inmate was masturbating in his cell, I could not allow him to leave his cell

       to join group therapy in the day room unless he stopped masturbating. If an

       inmate was sexually harassing me or exposing himself, it was difficult to

       examine him or offer him therapy. In essence, the constant sexual harassment

       frustrated my ability to meet these requirements.

18.    I dressed conservatively at work in an attempt to minimize sexual harassment

       from inmates. I always intentionally avoided wearing any clothes that were

       form fitting or clingy, and I maintained professional boundaries with inmates.

       Still, male inmates masturbated at me and made offensive sexual comments

       to me, which was emotionally draining for me.




                                           6


Decl. Ex. 535

                                                                                    Plaintiffs 001349
19.    When I was working at the Jail, I sometimes spoke with my husband, who is a

       correctional officer in the Jail, about the inmate sexual harassment and

       described some of the things that would happen to me during the day. He was

       never surprised when I told him what happened because he had observed the

       Jail administration had not responded adequately to inmate sexual

       harassment, indecent exposure, or masturbation. He advised me to make

       officers “do their jobs” by accompanying me when I had to talk to male inmates.

       However, officers would not always be available to accompany me. And I still

       experienced sexual harassment even during the times when I was with officers.

20.    As a result of the constant sexual harassment I experienced at the Jail, I

       dreaded going to work and suffered serious emotional distress.     When I was

       at the Jail, I felt extremely stressed and nervous every day while I was working

       with male inmates because I was always concerned about being sexual

       harassed and afraid of potentially being sexual assaulted. I felt the need to be

       alert and hypervigilant at all times, even in moments when no male inmate

       was present with me.

21.    Even though I no longer work at the Jail, the sexual harassment from male

       inmates has left an impact on me. I now have a private counseling practice.

       However, working with male clients often causes me a lot of stress. When I do

       see a male client, I only make appointments during the day, when I know that

       there are other people in the building. I am often nervous during our sessions.

       If a male client were to talk to me about sex, I would be extremely scared and



                                           7


Decl. Ex. 536

                                                                                    Plaintiffs 001350
        uncomfortable. I directly attribute this to the harassment I experienced at the

        Jail.

22.     I speak with female mental health specialists who currently work at the Jail.

        As of February 2019, that they told me that they are still subjected to the same

        frequency and severity of sexual harassment that I experienced when I was at

        Jail.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
true and correct and is based on my personal knowledge and beliefs.


 04/01/2019


____________________________                    __________________________________
Date                                            Signature




                                            8


Decl. Ex. 537

                                                                                     Plaintiffs 001351
DocuSign Envelope ID: D81DEEF2-D21D-4410-8194-B57C968310CD




                                    TERRI MERRIWEATHER DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Terri Merriweather. I am a Certified Medical Technician (“CMT”)

                     at the Cook County Jail (“Jail”). I have worked at the Jail since approximately

                     August 2, 1989. Since 2013, I have been assigned to the Drug Unit (3 Annex)

                     and then the Division 11 Dispensary. For approximately the last four years, I

                     have been assigned to the Division 11 Dispensary.

            2.       As a CMT at the Jail, I am responsible for providing medical care to detainees

                     being held in pre-trial detention. My duties include providing routine medical

                     services in the Division 11 Dispensary, such as checking detainees’ vitals and

                     assessing health-related complaints, and I also perform duties on the tier. My

                     job requires me to interact with male detainees on a daily basis.

            General Description of Harassment

            3.       Male detainees sexually harass me by exposing their penises, masturbating,

                     and making crude or sexual comments to me. I have witnessed detainees

                     expose their penises and masturbate approximately twenty to thirty times. I

                     have also witnessed detainees masturbating or fondling themselves under

                     their uniforms on multiple occasions. Additionally, detainees routinely make

                     sexually explicit comments to me. Detainees have made sexual threats, such

                     as threats of rape, to me approximately twenty times or more.




            Decl. Ex. 538

                                                                                                 Plaintiffs 001295
DocuSign Envelope ID: D81DEEF2-D21D-4410-8194-B57C968310CD




                     Specific Incidents of Exposure

            4.       I recall an incident that occurred one to two years ago in Division 11. While I

                     was performing my duties as a CMT, a detainee exposed his penis and began

                     masturbating at me. I requested an officer to complete an incident report and

                     wanted to press criminal charges. Sheriff’s Police investigators told me that if

                     they brought disciplinary charges against the detainee instead of me filing

                     criminal charges, the process would go faster, and the detainee would be

                     removed from the unit more quickly. I did not want to continue to see the

                     detainee on a daily basis. Because of that, I took the investigators’ advice. To

                     my knowledge, no charges were brought. If they were, the detainee did not

                     receive significant discipline because he was back in my work area within a

                     few weeks.

            5.       I remember another incident that happened approximately four years ago

                     when I was assigned to the Drug Unit (3 Annex). A detainee exposed his penis,

                     said, “suck my dick,” and called me a “bitch.” I complained and requested that

                     the detainee be removed from the unit. My complaint fell on deaf ears.

            6.       On a number of occasions, I have also witnessed detainees masturbating in the

                     shower or walking around naked when I was trying to pass out medication. I

                     do not recall details regarding a specific incident.

            7.       On a daily basis, detainees also come into the Division 11 Dispensary to

                     complain that there is something wrong with their penises. Based on the




                                                             2


            Decl. Ex. 539

                                                                                                  Plaintiffs 001296
DocuSign Envelope ID: D81DEEF2-D21D-4410-8194-B57C968310CD




                     frequency of these visits and evaluating the detainees, I believe that some of

                     the visits are an excuse to expose themselves to me and other women.

            Witnessing Harassment of Others

            8.       I know that women in different positions at the Jail also experience sexual

                     harassment by the detainees. For example, my coworker Nurse Georgina

                     Jardine was with me during the exposure incident described above that

                     occurred in the Drug Unit.              Additionally, the same detainee continued to

                     expose himself and make sexual comments to women, including a female

                     sergeant. I do not recall the sergeant’s name.

            Sexual and Sexually Violent Comments

            9.       Detainees frequently make comments such as, “Give me some of that pussy,”

                     “Look at her ass,” or threaten sexual assault in a variety of different ways,

                     describing what they will do to me. About one and a half years ago, a detainee

                     asked me “for some ass,” and then told another detainee he was going to “fuck

                     me.” He lied to the other detainee that I agreed to have sex with him. I felt

                     violated by the detainee’s lie and the sexually explicit things he said to and

                     about me.

            Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

            10.      The Sheriff’s Office knows about the detainee sexual harassment because I

                     have repeatedly complained about it. As a Cook County employee, I don’t have

                     the ability to fill out my own incident reports in the Jail’s computer system.

                     However, I have requested officers to complete incident reports for me multiple



                                                                 3


            Decl. Ex. 540

                                                                                                      Plaintiffs 001297
DocuSign Envelope ID: D81DEEF2-D21D-4410-8194-B57C968310CD




                     times. When officers complete incident reports, their superiors are notified. In

                     recent years, detainee sexual harassment has been so bad that it was not

                     possible for me to request an officer to write up detainees every time and still

                     be able to perform my job duties. At times, I have also been told that there was

                     not enough space for additional detainees to go into segregation, which made

                     it even less likely the detainees would be disciplined.

            11.      Additionally, because I did not witness detainees I had written up receive any

                     meaningful consequences, I felt discouraged from continuing to request

                     incident reports to be filed. I had to continue interacting with the detainees

                     and they would know I complained about them.

            12.      I have also verbally complained approximately fifty to sixty times over the

                     course of my career. In response, I have heard statements such as: “If you

                     women are going to work here, these are the things to expect”; “You need to

                     stay home and raise your babies. You shouldn’t be out here working”; “It’s a

                     part of the job”; “Turn your head away”; “Grow some balls”; “Man up”; and,

                     “You are working in a man’s institution.” I have heard these types of comments

                     so often that I cannot recall specifically who made them.

            Lack of Training

            13.      I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to rape me.



                                                             4


            Decl. Ex. 541

                                                                                                  Plaintiffs 001298
DocuSign Envelope ID: D81DEEF2-D21D-4410-8194-B57C968310CD




            Impact on Job Performance

            14.      The sexual harassment has made it more difficult to do my job. Each time I

                     have to take vitals, I am leery of being close to the detainees. I am apprehensive

                     because I worry they will exposure their penises and masturbate at me again.

                     To try not to draw attention to myself, I always wear a coat or sweater at work,

                     but that doesn’t really make a difference.

            Emotional Impact

            15.      The sexual harassment has caused me emotional distress. It makes working

                     at the Jail extremely stressful. It makes me angry that the detainees are

                     permitted to constantly sexually harass me and other female employees

                     without any real consequences. I am generally a more negative person now,

                     even outside of work, which affects my personal life. The Sheriff’s Office and

                     County have not done enough to address this issue. I feel like the expectation

                     is that I and other female employees should just learn to deal with it.




                                                             5


            Decl. Ex. 542

                                                                                                    Plaintiffs 001299
DocuSign Envelope ID: D81DEEF2-D21D-4410-8194-B57C968310CD




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.


                                                                 11   Docu5igned by:


            3/26/2019
            ____________________________                         ~~56~w~
                                                                 __________________________________
            Date                                                 Signature




                                                             6


            Decl. Ex. 543

                                                                                                  Plaintiffs 001300
                       SANDRA MILLER DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Sandra Miller. I am a Building Service Worker in

       Environmental Services at the Cook County Jail (“Jail”). I am assigned to

       the Cermak Medical Building (“Cermak”). I started work at the Jail in 2013.

2.     In Environmental Services, I am responsible for cleaning certain areas of the

       facility. For example, my job duties include cleaning detainees’ cells,

       cleaning offices, dispensaries, and medical treatment areas, washing and

       waxing the floors, and properly disposing of sharps and medical waste. In

       performing all of these duties, my job required me to have interactions with

       male detainees daily.

       General Description of Harassment

3.     During my employment at the Jail, I endured sexual harassment by male

       detainees, which they directed at me and at other female employees. I

       experienced detainees regularly exposing their penises to me, male detainees

       purposefully masturbating at me or in front of me, and crude or sexual

       comments on a daily basis.

       Specific Incidents of Exposure

4.     I most frequently witnessed detainees masturbating while I was walking in

       the hallways between divisions or through receiving. When I walked by

       detainees, they grabbed their penises and wagged them at me. They would




Decl. Ex. 544

                                                                                   Plaintiffs 002252
       grope themselves, stick their tongues out, and/or lick their lips while looking

       at me. It was disgusting and frightening, especially because I do not really

       have any way to protect myself.

5.     Detainees also masturbated a lot in the emergency room. They would be

       lying on gurnees waiting for treatment and just start masturbating. It did

       not matter who was around or what else is going on – as long as there was a

       woman present they would start masturbating. They would often leer at me

       and other women while they did it.

6.     One of my assignments was to clean the office in receiving. I would often

       have to walk through a large group of detainees and sometimes step over

       them to get to the office in order to clean it. I always locked the door behind

       me. It was scary. Some of them would grab their penis when I walked by.

7.     One detainee, who was a detainee worker assigned to clean the cells in

       receiving, slipped a note under the door into the office while I was cleaning it.

       The note said, “Do you like me? Y/N.” When I came out of the office, he told

       me that he was getting out soon and we should hook up. I called the front

       desk and told them to get him out of my area. An officer came to escort me

       out of the area but nothing happened to the detainee.

8.     Another time, I went into a detainee’s cell in the medical wing to clean it and

       he had left me roses made out of toilet paper. It scared me because many of

       these guys are dangerous and you do not know what they may do next.




                                            2


Decl. Ex. 545

                                                                                      Plaintiffs 002253
       Sexual Comments

9.     I heard crude or sexual comments from male detainees directed at me,

       literally, every single day. They made cat calls at me. They would say things

       like, “you’ve got a nice ass, I would fuck you!” One detainee told me I was

       exotic looking and wanted to have sex with me. Often they told me they

       wanted to hook up with me, or suggested that we “get together” when they

       got out.

       Knowledge of Defendants

10.    Supervisors and managers at the Jail know about the detainees’ behavior and

       their sexual comments towards me. I told my supervisor, Carl, about it. He

       didn’t say anything.   I feel like the supervisors just ignore it.

       Ineffectiveness of complaining and writing disciplinary reports

11.    I complained to my supervisor, Carl, a couple of times. One time he laughed

       at me and the other time he pretended he didn’t hear me. After that, I

       realized that nothing was going to happen and that it was useless to

       complain. Needless to say, nothing changed.

12.    I never wrote incident reports or filed criminal charges against the detainees

       for sexually harassing me – I didn’t know I could. No one ever explained that

       we could do anything in response to detainees’ sexual behavior.

13.    The male officers sometimes tell them to stop, but they don’t. It really felt

       like there were no consequences for this behavior.




                                           3


Decl. Ex. 546

                                                                                       Plaintiffs 002254
       Lack of Training

14.    I never received training from the Cook County Sheriff’s Office regarding how

       to address the masturbation or sexual harassment by male detainees, how to

       make them do it less often, or how to respond if a detainee tries to touch or

       assault me.

       Impact on Job Performance

15.    The sexual harassment changed the way I did my job. I had to pretend I

       didn’t see them. This made me less safe because I couldn’t anticipate the

       detainees’ movements. I was often working by myself with no officers

       around. I locked myself into rooms to clean them and sometimes would need

       to call officers on the phone from inside the room to get the detainees away

       from the door so I could get out.

16.    For example, when I cleaned the medical area, the area was closed, and I was

       by myself. But, the detainees would be outside and could see in. They could

       watch me and I was afraid they could get in. I had to lock myself in to feel

       safe.

17.    Furthermore, the harassment changed the way I dressed at work. If I had a

       coat on because I had to walk in between buildings, I would keep in on until I

       was inside a locked room and doing my cleaning work.

18.    The behavior by male detainees toward me was creepy, offensive, degrading,

       threatening, intimidating, and caused me to fear for my safety.




                                           4


Decl. Ex. 547

                                                                                       Plaintiffs 002255
       Emotional Impact

19.    As a result of the constant sexual harassment, I have suffered a lot of anxiety

       and stress. It made me more aware of things around me. When I am out on

       the street I look around, afraid that I will be sexually assaulted. It makes me

       feel dirty. I wonder if I did something that made them do this to me.

20.    The sheriff’s office knows what’s going on, but they don’t care. They want to

       do as little as possible. I was always on the night shift and would often be in

       a room by myself cleaning. It was creepy. When I had to walk through the

       Jail, sometimes I would ask for an escort, but I would have to wait a long

       time for them to come. It felt like they forgot about me. No one protected me.




                                           5


Decl. Ex. 548

                                                                                    Plaintiffs 002256
 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
 is true and correct and is based on my personal knowledge and beliefs.




 riaF           I
                                              ~Pa~~
                                              Signature




                                          6




Decl. Ex. 549

                                                                                       Plaintiffs 002257
DocuSlgn Envelope ID: 6C7144DA-CD104738-92DF-DC418E78AB10




                                      TUNESIA MITCHELL DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Tunesia Mitchell. I am a Correctional Sergeant at the Cook

                    County Jail ("Jail"). I have worked at the Jail since September 5, 1995. I

                    have been on medical leave for an on-duty injury since October 16, 2018, and

                    will likely return to work in April or May of 2019. My most recent

                    assignment was as a Sergeant floating between Cermak and Division 10. I

                    got assignments daily; I could be assigned to either Cermak or Division 10. I

                    had this assignment for one or two years, and prior to that I was in Division

                    4. Division 4 housed females when I started but males at the end. Before

                    Division 4, I was in Division 17 and Records, and during that time, in

                    approximately 2011, I was promoted to Sergeant. For my first 15 years at

                    the Jail I worked as an officer in Division 1, maximum security.

            2.      As a Sergeant at the Jail, I am responsible for the safety and security of

                    individuals being held at the Jail in pretrial detention, maintaining order at

                    the correctional facility, and supervising the officers on duty. For example,

                    my job duties include, assigning lunch and other breaks to the officers on

                    duty, checking in with the staff on the tiers to make sure they have what they

                    need for the day, occasionally sitting on the tiers to cover for the officers

                    during breaks, responding to incidents, signing off on incident reports,

                    escorting detainees, securing detainees, and responding to detainee




           Decl. Ex. 550                                                        Plaintiffs 001408_REDACTED

                                                                                                       Plaintiffs 001408
DocuSign Envelope ID: 6C7144DA-CD10-473B-92DF-DC418E78AB10




                    complaints or requests. In performing all of these duties, my job has required

                    me to have interactions with male detainees daily.

            General Description of Harassment

            3.      During my employment at the Jail, I have endured sexual harassment by

                    male detainees, which they direct at me and at other female employees. I

                    have experienced detainees exposing their penises to me, male detainees

                    purposefully masturbating at me or in front of me, crude or sexual comments

                    on a daily basis, and regular comments about how they want to rape and

                    sexually assault me.

            Specific Incidents of Exposure

            4.      I most frequently witness detainees masturbating on the tiers. Most of the

                    time I see it when I go into the tiers to do a check or a search. When I enter I

                    will say, "Female on the tier, cover up," but they won't cover up; they

                    masturbate instead. They pretend they didn't know I was coming.

            5.      I also see detainees masturbating and exposing themselves when they walk

                    through the stairwell in Division 10, coming down for rec time. Usually the

                    whole tier will come down at once, and they have to be searched before they

                    go to rec. The officers stand at the top and bottom of the stairs, and I have to

                    be present for the search at the bottom_ A sergeant has to be present, but I

                    usually have a male officer with me to do the pat-down search. They will

                    have their hands in their pants and say things to you like "you look good this

                    morning," or make suggestive faces at you. The detainees are supposed to be


                                                             2




        Decl. Ex. 551                                                      Plaintiffs 001409_REDACTED

                                                                                                   Plaintiffs 001409
OocuSign Envelope ID: 6C7144DA-CD10-4738-92OF•DC418E78AB10




                    in proper uniform, but sometimes they aren't. Sometimes the detainees who

                    wear green jumpsuits sometimes "accidentally'' leave them open so their

                    penises are "accidentally'' exposed. I have to tell them to get dressed before I

                    let them into the rec area.

            6.      Sometimes when I am working in Cermak, the detainees in the sitting area

                    get impatient and tired of waiting. In this area, they sit on benches, cuffed to

                    the front, with their ankle shackled to the bench. They don't like it. They

                    will purposely take out their penis and start masturbating in the hopes that

                    we will pay attention to them and they will be served sooner. If their

                    appointments are over and they are waiting to be transported back to their

                    divisions, they often threaten to "clap" (masturbate) at the officers if they

                    aren't taken back soon.

            Witnessing Harassment of Others

            7.      I have seen other women who work in the Jail experiencing the same or

                    similar sexual harassment. For example, on March 8, 2018, I was supervising

                    the medicating of a male tier in Division 4. Detainee Redacted                  was

                    receiving his medication in the interlock with Officer Campos and Nurse

                    Morrison. Detainee -Redacted             has a history of hiding his medication. When I

                    walked by, detainee -Redacted            had his pants down and was in his

                    underwear. Officer Campos told me that detainee -Redacted              had put his

                    medication cup in his pants, then stripped naked, exposing his penis, to show




                                                                3



            Decl. Ex. 552                                                            Plaintiffs 001410_REDACTED

                                                                                                              Plaintiffs 001410
DocuSlgn Envelope ID: 6C7144DA-CD10-4738-92DF-DC418E78AB10




                    the female nurse that he had not hidden anything. When I got there, he said,

                    "Sergeant Mitchell, I was just trying to show her I didn't have anything."

            8.      Another time in Division 4, I was supervising a different medication pass

                    with a female officer. One detainee pretended to stick the medication in his

                    waistband, and then put his hands in his pants and started rubbing and

                    shaking his penis to "show'' he didn't have anything in his pants.

            9.      One time in Division 10, I saw a detainee expose himself to Lieutenant Alta
                                                                              /
                    Johnson. She was assisting with locking up the detainees. He didn't like

                    something she said, so he said, ''bitch, you can suck my dick," and then pulled

                    out his penis.

            10.      As a sergeant, I often have to assist other women when they are being

                    sexually harassed. I respond to the incident and help secure the detainee,

                    assist in writing the incident report, and help determine whether the

                    detainee needs to be moved immediately. I usually let the officer take a

                    break for a little while and supervise the tier for a bit. Everyone doesn't do

                    that but I do, because I understand what they are going through. I have to be

                    a professional and do what I can to protect the officers and civilian -

                    employees. If the officer can't get them to stop masturbating, I have to try.

            Sexual Comments

            11.     I hear crude or sexual comments from male detainees directed at me on a

                    daily basis, and sexual threats weekly. For example, detainees have told me,

                    "You got a big old ass," and "I've been locked up for six months - I'd fuck the


                                                             4




         Decl. Ex. 553                                                      Plaintiffs 001411_REDACTED

                                                                                                      Plaintiffs 001411
DocuSlgn Envelope ID: 6C7144DA-CD10-4738-92DF-DC418E78AB10




                    shit out of you." Regularly, I hear how fat my ass is and what they want to do

                    to it. I especially hear this in Cermak, where the detainees come from all

                    over the compound. One detainee said, ''I am in love with you. I just want to

                    run up to you and kiss you and I don't care if anything happens. How can I

                    get with you when I get out?" Detainees have made these or similar

                    comments too many times to count.

            12.     Once, in Division 4, a detainee said, "your man must not be treating you

                    right. I have seen you on the block, I know where you live. I am going to

                    fuck the shit out of you when I get out."

            13.     As an officer in Division 1, we had an area called ABO. That's where they

                    kept the worst of the worst. They typically didn't send women there.

                    However, one day I had to go on a special assignment to check on the

                    condition of the cells. A detainee saw me and said he would bend me over,

                    fuck me in the ass, and shit down my throat. He then told me that if he ever

                    saw me in the street, he would rape me.

            Knowledge of Defendants

            14.     Supervisors and managers at the Jail know about the detainees' behavior and

                    their sexual comments towards me and other women. I know, because I have

                    been told by my supervisors, that the only thing I can do or tell my officers to

                    do is write the detainees up.




                                                             5



            Decl. Ex. 554                                                     Plaintiffs 001412_REDACTED

                                                                                                       Plaintiffs 001412
DocuSign Envelope ID: 6C7144DA-CD10-4738-92DF-DC418E78AB10




            15.     I also know that my supervisors know about the detainees' behavior because

                    some of my female supervisors are masturbated at also, like Lieutenant

                    Johnson.

            Ineffectiveness of complaining and writing disciplinary reports

            16.     Writing up detainees for sexual misconduct is not an effective deterrent.

                    Usually when the detainees get written up, they just get put in green

                    jumpsuits and sent to division 9 or 10. They don't get sent to the hole too

                    much anymore because it's so common-place. The detainees think it's a joke.

                    A lot of these guys have so much pending discipline it just doesn't matter.

            17.     I have been involved in helping other female employees write approximately

                    20 incident reports about detainee sexual misconduct. Most were in Division

                    10 or Division 4.

            18.     Sometimes my male coworkers will tell the detainees to stop, but they don't

                    because there are no real repercussions for them. So now, the officers just

                    tell them not to be disrespectful and we have to hope they will stop. No one

                    wants to give the detainees the impression that we care if they are doing it

                    one way or the other because then they will get encouraged and do it more.

            19.     Some Male officers have told me that I am a woman, so I should expect this

                    behavior and just "deal with it." The male officers don't encourage the

                    detainees' behavior, but some of them have the attitude that it's a jail, so

                    what do you expect.




                                                             6




        Decl. Ex. 555                                                      Plaintiffs 001413_REDACTED

                                                                                                   Plaintiffs 001413
DocuSign Envelope 10: 6C7144OA-CO10-4738-92OF-OC418E78AB10




            Ineffectiveness of Steps Taken

            20.     The Sheriff's Office has put the known masturbators in green jumpsuits, but

                    the green jumpsuits are ineffective. Sometimes the guys will put on brown

                    uniforms (they swap with other guys on the tier) if they have to go

                    somewhere with me. If I catch them doing it, they say they want to wear

                    brown so they won't be labeled as a masturbator. Some will use the excuse

                    that they were just masturbating to their girlfriend, not to any female

                    employees. If they don't have a proper uniform, I can't take them to court or

                    wherever else they need to go.

            21.     We also don't have enough of the right sizes of the jumpsuits. If they get the

                    wrong size, they'll refuse to put it on and then sit around in their underwear.

                    They also tear them up or rip them in the hopes that there won't be enough

                    for them to get a new one. Regardless, the jumpsuits don't prevent the

                    detainees from accessing their penises: they still masturbate even when they

                    are wearing it, even when I tell them to stop.

            22.     The Sheriff has done nothing to address the verbal harassment either. The

                    only option we have is to write them up, which doesn't stop them.

            Lack of Training

            23.     I have never received training from the Cook County Sheriffs Office

                    regarding how to address the masturbation or sexual harassment by male

                    detainees, how to decrease the opportunities to repeat the behavior, or how to

                    respond if a detainee tries to rape me.


                                                             7



            Decl. Ex. 556                                                    Plaintiffs 001414_REDACTED

                                                                                                      Plaintiffs 001414
OocuSlgn Envelope ID: 6C7144DA-CD10-4738-92DF-DC418E78AB10




            24.     The Sheriff put out a General Order about how you should treat a

                    masturbator, which was to tell the officers to notify their supervisor. But I

                    am a female supervisor, so for my officers, notifying your supervisor doesn't

                    matter because they will keep doing it when I come. That's not training.

                    Impact on Job Performance

            25.     The sexual harassment changed the way I do my job. It heightens my sense

                    of my surroundings. I am always aware of what's going on around me.

                    Knowing I might see a detainee expose himself or masturbate makes me

                    more fearful of what I will see when I go to check on the next tier or other

                    location. I am always looking over my shoulder.

            26.     Furthermore, the harassment changed the way I dressed at work. I try to

                    cover up as much as possible. I wear pants that are too large and always

                    wear an oversized sweater that covers my butt. I wear a sweater even in the

                    summer time when it's really hot. I call it my security blanket.

            27.     The detainees ask me why I wear my sweater so big. They make me feel like

                    they can see right through my clothes. I try to make myself as un-attractive

                    as possible. My colleagues and I discuss covering up our bodies all the time.

            28.     The behavior by male detainees toward me is harassing, degrading,

                    threatening, and causes me to fear for my safety.

                    Emotional Impact

            29.     As a result of the constant sexual harassment, I have suffered emotional

                    distress. It causes me to have strained relations with my family. At work I


                                                             8




         Decl. Ex. 557                                                     Plaintiffs 001415_REDACTED

                                                                                                    Plaintiffs 001415
DocuSlgn Envelope ID: 6C7144DA-CD10-4738-92DF-DC418E78AB10




                    have to act as if nothing bothers me and act tough. My husband says I don't

                    have to act like that at home, but sometimes I just can't help it. I have a

                    hard time showing my emotions now. We have a rule now that I take 30

                    minutes when I get home to do nothing to try to shake off the craziness of the

                    day. If I don't do that, it's hard for me to engage with my loved ones.

            30.     I am glad someone is finally doing something to try to stop the excessive

                    masturbation and exposure at the Jail. I can't believe how commonplace it's

                    become. I am just shocked at the detainees' behavior and I wish something

                    could be done about it.




                                                             9



            Decl. Ex. 558                                                    Plaintiffs 001416_REDACTED

                                                                                                     Plaintiffs 001416
DocuSlgn Envelope ID: 6C7144DA-CD10-4738-92DF-DC418E78AB10




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            3/14/2019
            Date                                                  Signature




                                                             10



         Decl. Ex. 559                                                        Plaintiffs 001417_REDACTED

                                                                                                     Plaintiffs 001417
DocuSlgn Envelope ID: EE35CDC3-D99B-4979-BCC0-DA6988A2C072




                                       LAURA MLINARCIK DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Laura Mlinarcik. I am a Courtroom Services Deputy assigned to

                    the Leighton Criminal Court Building. I have worked at the Cook County

                    Sheriffs Office in Courtroom Services since 2001. Since approximately 2013, I

                    have been assigned to courtroom 205, 302, 303, 404, and 604. I am currently

                    assigned to courtroom 205 and have been working there since January 1, 2019.

                    In all of my previous assignments except for 604, I have experienced male

                    detainees exposing themselves and masturbating.

            2.      As a Courtroom Deputy, I am responsible for the safety and security of

                    detainees assigned to my courtroom, attorneys who consult with the detainees,

                    and individuals in the courtroom, including courtroom personnel and civilians.

            3.      The majority of the detainees I interact with on a daily basis are male. Until

                    approximately the end of 2017 or early 2018 when some of CCSO's practices

                    changed, my job required me to retrieve detainees from the bridge and

                    transport them up and down on the elevators to go to court. I also monitored

                    detainees while they were in the lockup behind my courtroom waiting to be

                    called to court and escorted them to and from the courtroom.

            General Description of Harassment

            4.      Detainees have exposed their penises or masturbated at me in the lockup

                    behind the courtroom, downstairs on the bridge and tunnel, and even on the




            Decl. Ex. 560                                                   Plaintiffs 001418_REDACTED

                                                                                                     Plaintiffs 001418
DocuSlgn Envelope ID: EE35CDC3-D99B-4979-BCC0-DA69B8A2C072




                    elevator. Over the past two to three years, on average, this would happen

                    multiple times in a given month. Detainees also make vulgar sexual comments.

            5.      At times the masturbation issue has been so bad that I kept track of which

                    detainees were known masturbators to try to avoid putting them in the bullpen

                    together. For example, in approximately 2015 or 2016, there were nine known

                    masturbators, who were part of the same case, and would have been in the

                    courtroom 302 bullpen at the same time.

            6.      When I or other female Deputies would go to the bridge and tunnel to retrieve

                    detainees from CCDOC, multiple detainees would expose their penises at the

                    same time as soon as they saw us. I remember this happening a number of

                    times since 2013. Because there were multiple detainees exposing themselves

                    at the same time, I do not recall their specific names on a specific occasion.

            S ecific Incidents of Ex osure, Witnessing Harassment of Others, and Incident

            Reports

            7.      I recall an incident that happened to me in March 2018 while I was escorting

                    Detainee Redacted               to court. Detainee -Redacted    was a repeat indecent

                    exposure offender and was required to wear a green jumpsuit. When we were

                    in the south side detainee elevator on the way to court, -Redacted exposed his

                    penis; it was hanging out of his jumpsuit. When I escorted him hack to the

                    bridge after court, he asked me not to report him. I told him that I was going

                    to report him. He responded, "I don't give a fuck. What you gonna do to me?"




                                                             2




        Decl. Ex. 561                                                              Plaintiffs 001419_REDACTED

                                                                                                          Plaintiffs 001419
DocuSlgn Envelope ID: EE35CDC3-O99B-4979-BCC0-DA69B8A2C072




            8.      Detainees also sexually harass other female Courtroom Deputies. For example,

                    I witnessed a detainee expose himself to Deputy Jessica Correa in

                    approximately 2015 or 2016. I was assigned to courtroom 302 and Deputy

                    Correa was assigned to 301. A detainee, whose name I cannot recall, was in

                    the 302 lockup. As Deputy Correa walked into the lockup area, he exposed

                    himself to her. Deputy Correa came to me and told me what happened. I looked

                    in the lockup area and his penis was still exposed. Sue Plasencia, Kelly Shields,

                    and Jessica Vergara have also told me about multiple exposure and

                    masturbation incidents they have experienced.

            9.      I have also witnessed detainees expose their penises and masturbate at female

                    public defenders on multiple occasions. In all of those incidents, I assisted in

                    identifying who the detainees were because they were assigned to my

                    courtroom. For example, I remember an incident in August 2016 when I was

                    assigned to courtroom 303. Detainee -Redac : -Redac masturbated at Public
                                                                 ted   ted
                    Defender Gasman in the lockup area while she was trying to interview her

                    client. I reported the incident.

            10.     I also recall when a detainee masturbated at Public Defender Armendariz in

                    March 2017. While I was working in courtroom 302, I overheard Public

                    Defender Armendariz say, "put your penis away," from the lockup area.

                             Redact Redacted
                    Detainee -       - had pulled out his penis and started masturbating. I
                                ed
                    reported the incident to Sergeant Hunter (male).




                                                             3



            Decl. Ex. 562                                                     Plaintiffs 001420_REDACTED

                                                                                                        Plaintiffs 001420
DocuSign Envelope ID: EE35CDC3-D99B-4979-BCC0-DA69B8A2C072




            11.     I witnessed a similar incident happen to Public Defender Armendariz again in

                    June of 2017 when I was assigned to courtroom 302. I heard Public Defender

                    Armendariz yell out from the lockup area. I went to assist her and found

                    Detainee -Redac -             · standing in the bullpen with his penis exposed and
                                ted
                    masturbating. I called Sergeant King (female), and the security team

                    completed an Offense/Incident Report.

            12.     As another example, on May 15, 2017, Deputy Eric Calandra informed me that

                    he overheard a Public Defender say, "put your penis away!" from the lockup

                    area. Detainee Redacted             had exposed his penis and started masturbating.

                    I reported it to Sergeant Quimque (male) and the security team completed an

                    Offense/Incident Report.

            13.                                              Redacte masturbated at Public
                    The very next day, on May 16, 2017, Detainee-·
                                                                         d
                    Defender Balmer in the lockup of 302 and she reported it to me. I reported it

                    and the security team completed an Offense/Incident Report. -Redacte is a
                                                                                           d
                    repeat masturbator. Because he was assigned to my courtroom, I know he has

                    at least nine or ten indecent exposure charges for exposing himself or

                    masturbating at female CCSO employees or public defenders.

            14.     I also recall an incident within the last few years in the lockup for courtroom

                    302 when a detainee completely undressed and stood there naked while

                    holding his penis. I reported it but do not recall whether an incident report was

                    created.




                                                             4




        Decl. Ex. 563                                                          Plaintiffs 001421_REDACTED

                                                                                                      Plaintiffs 001421
DocuSign Envelope 10: EE35CDC3-D99B-4979-BCC0-OA69B8A2C072




            15.     Detainees have also made crude or sexual comments to me. For example,

                        Redacted said things like, "No one would know [ifwe had sex]," "You
                    Detainee-

                    know you want it."

            Knowledge of Defendants

            16.     My sergeants know about the detainees' sexual misconduct because I reported

                    it to them. In the last three years, Offense/Incident reports have been written

                    regarding at least five incidents of detainee exposure or masturbation that I

                    reported to my sergeants, including Sergeant Hunter, Sergeant Quimque, or

                    Sergeant King. I have also reported incidents to Deputy DiMarco (male), who

                    is on the security team.

            Ineffectiveness of Complaining and Discouragement

            17.     No one followed up on my complaints or after Offense/Incident Reports were

                    created. That means I rarely know whether the detainees received any

                    discipline, unless they tell me themselves or I hear a rumor. Detainees -Red
                                                                                               acte
                                                                                               d
                   _            ,- - and _                       __   who all had indecent exposure

                    incidents with me, other female CSCO employees, or female public defenders,

                    told me that after 30 days of not exposing themselves or masturbating at

                    female employees, they got pizza and large snickers bars.

            18.     I did not file criminal charges because I was very discouraged by what I saw

                    happening to indecent exposure charges in the courtroom. I observed that

                    when detainees went before a judge and took a plea deal on their felony charge,

                    the judge would drop all the indecent exposure charges. I witnessed this in my


                                                             5



            Decl. Ex. 564                                                     Plaintiffs 001422_REDACTED

                                                                                                      Plaintiffs 001422
DocuSign Envelope ID: EE35CDC3-D99B-4979-BCC0-DA69B8A2C072




                    courtroom regarding detainees who exposed themselves to me, my coworkers,

                    or courtroom personnel. For example, when Detainee -Redacted       came before

                    the judge in courtroom 404, he had approximately eight indecent exposure

                    charges. They were all dropped when he took a plea deal for his felony charge.

                    He suffered no additional consequences.

            19.     I also feel discouraged from continuing to complain about the sexual

                    harassment because of the general attitude of my superiors about it. For

                    example, another female deputy told me that one of our sergeants, Sergeant

                    Mike Stawczyk, said that "it's part of your job."

            Lack of Training

            20.     I have never received training from the Cook County Sheriffs Office about how

                    to address the masturbation or sexual harassment by male detainees, how to

                    decrease the opportunities to repeat the behavior, or how to respond if a

                    detainee tries to rape me. I have received basic sexual harassment training

                    about sexual harassment among coworkers and supervisors, but none of that

                    training was scenario based or hands on training. Based on my recollection,

                    that training did not discuss anything specifically about detainees.

            Impact on Job Performance

            21.    The sexual harassment changed the way I do my job. I am more apprehensive.

                   Detainees' green jumpsuits are often hanging open, and I worry that at any

                    minute they will expose themselves to me again. As a result, I ask my male

                    partner to go get the detainees instead of me. If my judge allows it, I do not


                                                             6



        Decl. Ex. 565                                                     Plaintiffs 001423_REDACTED

                                                                                                 Plaintiffs 001423
DocuSlgn Envelope ID: EE35CDC3-O99B-4979-BCC0-DA69B8A2C072




                    uncuff the detainees. I think being uncuffed makes it more likely they will

                    expose themselves, although in my experience detainees have still been able to

                    expose themselves while handcuffed. I fear for my safety around detainees and

                    worry they will hurt me.

            Emotional Impact

            22.     I have suffered emotional distress because of the sexual harassment by

                    detainees. The harassment and masturbation at the Courthouse makes

                    working there extremely stressful. I put up a wall of toughness, but the

                    detainees' behavior is traumatizing. I am disgusted with the CCSO because

                    they treat it as if it is part of my job to deal with detainees exposing their

                    penises and masturbating. They have not taken serious steps to address the

                    problem and protect their female employees.




                                                             7



            Decl. Ex. 566                                                   Plaintiffs 001424_REDACTED

                                                                                                     Plaintiffs 001424
DocuSign Envelope ID: EE35COC3-D99B-4979-BCC0-DA69B8A2C072




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



           2/25/2019
            Date




                                                             8




        Decl. Ex. 567                                                  Plaintiffs 001425_REDACTED

                                                                                              Plaintiffs 001425
                            ANNTIONETTEA MONTGOMERY


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Anntionettea Montgomery. I am a deputy sheriff correctional officer at

       the Cook County Jail (“Jail”). I have worked at the Jail since approximately

       September 1995. I was out on medical leave from 2013-2017 and returned back to

       my position at the Jail in 2017. While working at the Jail, I have worked in

       Divisions 4, 5, 9, 11, Receiving, Trust, Cermak, and Transportation. I am currently

       working in receiving.

2.     All of my assignments at my job require me to have interactions with male

       detainees. I endure sexual harassment by male detainees which they direct at me

       and other female employees. Before I went on leave, the white shirts deterred

       inmates from acting disrespectfully to women. The Jail was nothing like it is now.

       It’s all changing.

3.     The sexual harassment has increased over the years. First it was the sexual name

       calling and the catcalling at women, then it was masturbating at women, and next it

       is sexual assault. It is going to escalate to rape. No one at the Jail is taking steps

       that will solve the problem.

4.     On May 1, 2018, I was escorting an inmate in a green jumpsuit back to his tier.

       Even though he was hand cuffed in the back, he was able to reach around and

       expose his penis. He began chasing me with his penis exposed. I believe that he

       was trying to rape me. I kept stepping back and he kept coming at me. I felt like I

       could not physically defend myself because of the rules put in place by the

       administration. The administration has said that correctional officers are not




Decl. Ex. 568

                                                                                                Plaintiffs 001157
       allowed to put their hands on inmates. I was so upset because the administration

       took my power away. The first thing I thought was “can I take him down?” and then

       I thought I would lose my job if I defended myself. The most upsetting part of this

       incident is that I was so defenseless. I will never let myself be that weak and

       helpless ever again.

5.      After escaping the incident, I walked to get a sergeant. I wrote an incident report

       and pressed felony charges. I was extremely upset and was brought into the

       sergeant’s office to review the video tapes of the incident. I asked tons of questions

       about different restraints and options for new restraints in order to avoid this in the

       future. However, I feel like no one had my back. I feel completely lost and

       overwhelmed. No one is rectifying the problem of sexual harassment and assault in

       the Jail.

6.     After being on leave, when I came back in 2017, I was working on the male bridge

       doing my transportation rounds and I had to walk past groups of inmates exposing

       themselves and masturbating multiple times at me. I didn’t look and walked really

       fast trying to ignore it. In the transportation unit, during my daily rounds, it’s

       impossible not to walk past inmates exposing themselves and masturbating. I am

       always walking in and out of receiving, moving male inmates from all divisions, and

       see inmates masturbating all over the jail every single day.

7.     This is not something you want to deal with at work. I was out for three years and

       before leaving, I rarely saw this type of thing happening. In 2006, men would

       masturbate in their cells and the showers, but it was never at this level. It didn’t

       happen as often as it does now, and it was not as severe.

8.     I also experience male inmates making sexual comments, remarks about my

       appearance, and lewd gestures every day. Inmates always make comments like, “I
                                               2


Decl. Ex. 569

                                                                                              Plaintiffs 001158
       would eat that,” “I would fuck that,” and anything else sexual. I try to put a wall up

       and forget the comments they make in order to deal with daily life at work. It is

       really hard. The other day I was talking to a co-worker about how hungry I was,

       and an inmate said, “Ima see my girlfriend soon, too.” He was trying to change my

       words into something sexual.

9.     I have completely lost track of the number of times I’ve been exposed to sexual

       harassment at the Jail. Other women at the Jail talk about it too. We sit around

       talking about inmates grabbing us and try to support each other. I feel really sorry

       for the women working in the tiers. The women who actually have to go on the tiers

       where the men are not in cuffs have it really bad too. I assume that all or most of

       the women at the Jail experience sexual harassment.

10.    In the time I’ve been back, I have only written one or two incident reports because I

       see the masturbating and exposure much less. I do not write an incident report

       every time I see a male inmate masturbating or exposing himself because, in my

       experience, writing reports does not change anything at the Jail. Nothing has

       changed at the Jail since I was sexually assaulted at work. I still have not heard

       anything back from the administration regarding my sexual assault incident. The

       states attorney left me a message after it happened; but, when I called back, I left a

       message and never heard back.

11.    In 2017, every time I entered Division 11 to do a count, I saw the same inmate

       naked and masturbating in my direction, trying to make eye contact. I wrote him

       up, but my supervisor never moved him. I had to threaten to refuse to take the

       assignment before they removed him. The male supervisors blame the females.

       They say, “Why is it they are always getting exposed to?” They make it seem like it’s



                                              3


Decl. Ex. 570

                                                                                             Plaintiffs 001159
       the women’s problem. I’ve even experienced my reports not being processed. I’ve

       been in the office and watched supervisors ignore my reports.

12.    The sexual harassment impairs my ability to do my job to the best of my ability. I’ve

       been at the Jail so long and I’ve seen a lot. This is the first time in my life that I

       have really felt helpless. Maybe it was the situation I was in, but I now feel so

       helpless at work. I get so stressed out about going to work. I have to go in and my

       stomach is in knots. Sometimes I am scared. I feel like I lost control. These

       inmates are not scared to take the next step. I’m worried someone will get raped. A

       lot of the women are worried that one of us will get raped. People say that they are

       just waiting for it to happen and that the administration is encouraging this

       behavior.

13.    When I was sexually assaulted at work, it affected my entire life outside of work. I

       was drinking more. I didn’t want to go outside. It was so stressful, and I didn’t want

       to go back to work. I am too ashamed to even tell my family about what happened.

14.    The sexual harassment at the Jail is only getting worse. Sometimes I like coming

       into work, but it really depends on the day. If I was going to break down, I would

       have broken down a long time ago. However, now it is just so much more stressful

       because I fear that something is going to happen. Someone will get raped.




                                                4


Decl. Ex. 571

                                                                                                Plaintiffs 001160
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  01/16/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 572

                                                                                           Plaintiffs 001161
                   CHRISTINA MUHAMMAD DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Christina Muhammad. I am a correctional officer at the Cook

       County Jail (“Jail”). I have worked at the Jail since approximately August

       2003. I have worked in various parts of the Jail in my role as correctional

       officer, including: Divisions 3, 6, 8, 9, 10, 11, RTU and Cermak. I currently

       work in the lobby of Division 10 (I was transferred to the lobby because I was

       pregnant in August) but will be returning to the tiers soon.

2.     As a correctional officer at the Jail, I am responsible for the safety and

       security of individuals being held at the Jail in pretrial detention. For

       example, my job duties include, but are not limited to: escorting detainees

       between different areas of the Jail (to court, dispensary, school, the law

       library, etc.), assuring no detainees are harassed or hurt, and supervising

       inmates’ daily activities. In all of these assignments, my job requires me to

       have interactions with male detainees daily.

3.     During my job, I experience sexual harassment. Inmates sexual comments

       toward me on a daily basis, including threats about how they want to

       sexually assault me. Inmates also expose their penises to me and masturbate

       at me.

4.     Inmates make sexual comments to me so often that there is no way to

       remember how many times I have heard such comments. Regularly, inmates




Decl. Ex. 573

                                                                                       Plaintiffs 001162
       call me a “b*ich,” “whore,” and “c*nt.” Inmates yell, “b*tch, suck my d*ck”

       and threaten to rape me daily. Inmates say, “Ima rape you,” and “Ima come

       up to the Jail and wait for you when I get out.” This happens so often it

       seems normal. My male supervisor told me this was just part of the job.

       Ninety nine percent of my supervisors have been male.

5.     I frequently witness detainees masturbating in the day room. For example,

       on January 1, 2017, I was in the bubble monitoring the inmates in the day

       room. For the last hour of my shift, every time I looked up, there were two

       inmates standing inside their cells masturbating beside each other, staring at

       me. I could see them masturbating through the chuckhole. They continued

       to masturbate at me until the end of my shift; however, there was no way to

       move out of their line of vision because I was assigned to watch the tier from

       the bubble. I wrote an incident report and complained to my male

       supervisor. No disciplinary action was taken.

6.     I have also experienced assault from inmates as part of the sexual

       harassment. In May 2016, an inmate hit me across the face. He was upset

       that I was getting married and screamed, “Why did you marry that little

       mother f*cker!?” and called my husband “a little b*tch *ss n*gger.” He then

       hit me across the face and knocked my hat off my head. He yelled, “Wait

       until I get out” and “I’ll kill your husband and f*ck you in the *ss.” I was in

       complete shock. I couldn’t believe what was happening. I tried to radio for

       assistance, but my radio would not key up. My male partner did not react



                                           2


Decl. Ex. 574

                                                                                     Plaintiffs 001163
       and did nothing to help. I was finally able to call my supervisor and he

       removed the inmate from the tier. But later, the state’s attorney called me

       and asked me to drop the charges that I brought against the inmate so that

       the inmate could accept a plea deal. This phone conversation made me feel

       unsupported as an officer. I felt like the administration did not care about

       me and I had to be more alert in order to protect myself while working. I was

       completely shocked by the entire incident as well as my supervisors and the

       administrations’ reactions.

7.     While I was working in Division 9, inmates frequently masturbated in the

       showers while staring at me. From the officer’s station, you can see clearly

       into the showers; so, inmates masturbate at the women working all day long.

       Inmates have sat in front of the TV with blankets draped over their laps

       masturbating at the women working on the tiers. Inmates know where the

       cameras’ blind spots are and openly masturbate at women in those areas so

       that they are not caught on tape. On several occasions, inmates put their

       penises on the glass partition on the tiers and masturbated while staring at

       me. One inmate spit at me and threw what appeared to be urine and feces at

       me after I ignored his sexual advances and comments. He kept asking me to

       come to his chuckhole and told me that he loved me and wanted to be with

       me.




                                          3


Decl. Ex. 575

                                                                                      Plaintiffs 001164
8.     Inmates often masturbate at women with their penises exposed through the

       chuckholes of the doors to their cells. While working on the tiers, this

       happens about a couple of times a week.

9.     My supervisors know about the detainees’ sexual behavior. I have been told

       by supervisors that this behavior “is just part of the job,” “accept it,” “this is

       what you’re paid for,” and asked if I provoked it.

10.    Management is also aware of the masturbation problem because I have

       written multiple incident reports about detainees masturbating openly. I

       have probably written about 10-15 reports per year for the past 15 years. I

       would have written more reports, but my male supervisor discouraged

       writing reports and told me it was a waste of time. Discipline for sexual

       harassment is inconsistent and ineffective. In the past, if we observed an

       inmate masturbating, we were instructed to search his cell and remove

       books, or photos, or snacks. Now, we are no longer allowed to search inmates’

       areas and remove items. This makes enforcement of policies and rules much

       harder.

11.    Incident reports are ineffective because the detainees know that the Jail

       imposes no real consequences for masturbating at women. For example, I

       wrote an incident report about one detainee masturbating at me and he was

       removed from the tier and sent to the hearing board. After being released

       from the hearing board, he was sent right back to the tier where he continued

       to masturbate at me.



                                             4


Decl. Ex. 576

                                                                                        Plaintiffs 001165
12.    Supervisors excuse the detainees’ behavior rather than try to stop it. For

       example, once, when I complained about the masturbating, my male

       superintendent commented, “What the hell is Smith doing that everyone is

       masturbating to her?” I heard two male supervisors talking about me in the

       Division 10 lobby when I was leaving for the day. Supervisors have said,

       “What did you expect? This is jail.”

13.    I have not been trained how to stop inmate sexual harassment. We had one

       training during in-service about harassment, but it only pertained to staff to

       staff harassment and did not mention anything about inmate harassment or

       how to stop it.

14.    The harassment changed the way I dressed at work and how I feel about my

       body. I wear the largest sweatshirt I can find so that it covers most of my

       body. I wear extremely loose-fitting clothing and always have a baseball cap

       on. I wear no makeup and try to look as masculine as possible at work, but

       this doesn’t make a difference in the harassment.

15.    This behavior by male detainees towards me is blatantly disrespectful and

       offensive because detainees know I am an officer of the peace.

16.    As a result of the constant sexual harassment, I dread coming to work. I

       think about quitting every day. It is extremely discouraging that this sexual

       harassment goes undisciplined by supervisors. I feel like management does

       not care about women employees and does nothing to make women feel safe

       and respected at work. The situation is so bad I think that someone will have



                                              5


Decl. Ex. 577

                                                                                     Plaintiffs 001166
       to be raped, killed, or taken hostage before the Jail takes real action to

       enforce disciplinary rules about masturbation at women.




                                           6


Decl. Ex. 578

                                                                                    Plaintiffs 001167
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  01/15/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 579

                                                                                           Plaintiffs 001168
DocuSign Envelope ID: 49D54465-5B6B-43C1-AA5A-5327577EA9CB




                                     DAARINA MUHAMMAD DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Daarina Muhammad. I am a Registered Nurse (RN) at the Cook

                     County Juvenile Detention Center. From January 25, 2015 until June of 2017,

                     I worked at Cermak Health Services (“Cermak”) at Cook County Jail (“Jail”)

                     and was assigned to Urgent Care.

            2.       As an RN in Urgent Care, I was responsible for providing nursing care to the

                     detainees that have medical emergencies. Urgent Care is an area of the Jail

                     where detainees come for health concerns that they feel need immediate

                     attention. My job duties included triaging inmates, taking vital signs, passing

                     out medication, changing wound dressings, and taking EKGs. I assisted the

                     doctors as directed. In performing all of these duties, my job at Cermak

                     required me to have interactions with male detainees daily.

            General Description of Harassment

            3.       During my employment at Cermak, I endured sexual harassment by male

                     detainees, which they directed at me and at other female employees. I

                     experienced detainees exposing their penises to me, purposefully masturbating

                     at me or in front of me, and making crude or sexual comments on a daily basis,

                     including regular comments about how they wanted to rape and sexually

                     assault me.




            Decl. Ex. 580

                                                                                                 Plaintiffs 002258
DocuSign Envelope ID: 49D54465-5B6B-43C1-AA5A-5327577EA9CB




            Specific Incidents of Exposure

            4.       I   most     frequently      witnessed   detainees   exposing   their   penises   and

                     masturbating in beds they were assigned to in Urgent Care. Detainees

                     commonly complained that they would claim to have swallowed a foreign

                     substance, which required us to closely monitor them. We would have to assign

                     them to a bed within our view for monitoring - the detainees took that

                     opportunity to masturbate at me and my female coworkers. This happened on

                     a regular basis.

            5.       For example, I remember one time a detainee claimed to have a medical

                     emergency. He was assigned to a bed next to the nurses’ station. He exposed

                     his penis and began masturbating while staring at me and my coworkers. I

                     told the officer on duty and my Nursing Supervisor, Sharon Hollingsworth.

                     The officer said he would write the detainee up. However, I was never notified

                     whether he actually did or if that detainee was disciplined.

            6.       I recall another occasion, while I was passing medication out, a detainee

                     flashed his penis at me when it was his turn to receive medication. I wanted

                     the detainee to be written up. The officer escorting the detainee said he didn’t

                     see anything. Because of that, I do not believe he wrote it up. This was one of

                     the first times I experienced a detainee expose himself to me. It was shocking

                     and set the tone for my time at Cermak – it showed this behavior was tolerated

                     toward women.




                                                              2


            Decl. Ex. 581

                                                                                                       Plaintiffs 002259
DocuSign Envelope ID: 49D54465-5B6B-43C1-AA5A-5327577EA9CB




            7.       Detainees exposed their penises to me in other areas of the Jail as well. I

                     remember an incident that happened when I went on a run with two

                     paramedics. On the way to Division 2, there were inmates outside in the yard.

                     All the inmates exposed their penises and stuck them into the holes of the gate.

                     They yelled sexually explicit things at us.

            Witnessing Harassment of Others

            8.       I have seen other women who work in the Jail experiencing the same or similar

                     sexual harassment. The detainees exposed themselves to my female coworkers

                     as well. For example, Nurse Mercado and Paramedic Westbrook worked with

                     me in Urgent Care, and on multiple occasions, I witnessed detainees expose

                     themselves and masturbated at all of us.

            Sexual Comments

            9.       I heard crude, disgusting, sexually explicit comments from male detainees

                     directed at me on a daily basis. They would talk about me having “a fat ass,”

                     and say things like, “I would love to bend you over.” I also recall several times

                     when detainees would tell my coworker, Nurse Mercado, that they would “fuck

                     the shit out of her.”

            Knowledge of Defendants

            10.      My supervisors know about the detainees’ behavior and their sexual comments

                     towards me and other women because I complained about it. My coworkers

                     complained too. For example, I complained to Nursing Supervisor

                     Hollingsworth a few times a week. Nurse Hollingsworth tried to address it by



                                                             3


            Decl. Ex. 582

                                                                                                   Plaintiffs 002260
DocuSign Envelope ID: 49D54465-5B6B-43C1-AA5A-5327577EA9CB




                     asking the doctors whether nurses could clear detainees from needing to stay

                     in a bed, in order to prevent detainees from masturbating while they were

                     waiting to be seen by the doctor. We wanted to be able to use our nursing

                     judgment to determine whether the detainees needed a bed or could wait in

                     the waiting area. However, we were not permitted that discretion.

            Ineffectiveness of Complaining

            11.      Although I complained multiple times, nothing ever changed. Superiors would

                     just laugh it off and tell me that this was the nature of the environment I chose

                     to work in.

            12.      As a Cook County employee, I couldn’t write detainees up myself in CCOMS.

                     There is an incident report system (E-MRS) in the Cook County Hospital and

                     Health Services computer system, but it is for reporting if harm occurs to a

                     patient or equipment malfunctions. There is no type of report that I recall ever

                     being instructed to use for detainee sexual harassment. When detainees

                     masturbated at me, I would ask the officer on duty to write it up. I don’t know

                     if they ever did because no one followed up with me. I also would record

                     detainee masturbation in their patient charts, but that information would not

                     be used to discipline them.

            13.      The officers on duty would tell the detainees to stop masturbating. Sometimes

                     they would briefly stop, but then would begin masturbating at me and my

                     coworkers again, almost immediately. Because the detainees were in Urgent

                     Care, they couldn’t be removed from the area. So, we were forced to endure



                                                             4


            Decl. Ex. 583

                                                                                                   Plaintiffs 002261
DocuSign Envelope ID: 49D54465-5B6B-43C1-AA5A-5327577EA9CB




                     detainees exposing themselves and masturbating at us. Because the detainees

                     faced no consequences, they understood that they would not be disciplined for

                     masturbating at the nurses in Urgent Care. As a result, they repeated the

                     behavior over and over again.

            14.      Even after detainees who were known masturbators were supposed to wear

                     green jumpsuits, they would continue to touch themselves and make sexually

                     explicit comments to me and other female employees.

            Lack of Training

            15.      I never received training from the Cook County Sheriff’s Office or Cook County

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee tried to rape me.

            Impact on Job Performance

            16.      The sexual harassment changed the way I did my job. I was very frustrated

                     by the detainees’ behavior. It made me not want to go to work. The detainee

                     sexual harassment was one of the primary reasons I chose to leave Cermak.

                     One thing that really scared me was that my coworkers and I exited the

                     building through the same door where detainees would be discharged from the

                     Jail. The detainees would be standing around in the parking lot and loitering

                     on the streets. We were afraid that one day they would actually carry out the

                     sexual threats they made.




                                                             5


            Decl. Ex. 584

                                                                                                Plaintiffs 002262
DocuSign Envelope ID: 49D54465-5B6B-43C1-AA5A-5327577EA9CB




            17.      The harassment also changed the way I dressed at work. I would wear

                     oversized scrubs and oversized lab coats, instead of my normal clothing size, in

                     order to hide the shape of my body. I would purposefully make myself as

                     unattractive as possible at work to try not to draw the detainees’ attention. It

                     didn’t really make a difference.

            18.      The behavior by male detainees was humiliating and disgusting. It made me

                     fear for my safety on a daily basis when I went to work and even outside of

                     work, where I worried I would run into detainees that had been released.

            Emotional Impact

            19.      As a result of the constant sexual harassment, I have suffered emotional

                     distress. Knowing that I could go home at the end of the shift is the only thing

                     that made working there barely tolerable. It affected my personal life with my

                     fiancé. It was difficult for me to be intimate with him after a day of being

                     assaulted by detainees’ exposing their penises, masturbating, and making

                     sexually aggressive comments. It also made me hyper vigilant about my

                     surroundings outside of work. Because detainees would say what they would

                     do to me if they ran into me on the street, it made me fearful that something

                     horrible could happen to me at any moment.

            20.      It was a big let down that my employer did not do more to protect me from the

                     detainees’ constant sexual harassment. You expect to go to work and feel safe,

                     but that was not what I experienced working in Cermak.




                                                             6


            Decl. Ex. 585

                                                                                                  Plaintiffs 002263
DocuSign Envelope ID: 49D54465-5B6B-43C1-AA5A-5327577EA9CB




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
            true and correct and is based on my personal knowledge and beliefs.



            3/20/2019
            ____________________________                         __________________________________
            Date                                                 Signature




                                                             7


            Decl. Ex. 586

                                                                                                  Plaintiffs 002264
DocuSign Envelope ID: EB26250C-773A-4805-8427-5649BD1A13CE




                                        DONNETTA MYART DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Donnetta Myart. I am a Correctional Officer at the Cook County

                     Jail (“Jail”). I have worked at the Jail since January 1994. I have worked in

                     various parts of the Jail in my role as a Correctional Officer, including:

                     Receiving, External Operations, Laundry, Division 5 and Division 8. I am

                     currently assigned to External Operations and I have worked there for

                     approximately three years.

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties

                     include, but are not limited to: working the perimeter of the jail and guarding

                     detainees while escorting them to and from the doctor, primarily at Stroger

                     Hospital. In performing my duties, my job has required me to have interactions

                     with male detainees daily.

            General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by male

                     detainees, which they direct at me and at other female employees. I have

                     experienced: (a) detainees exposing their penises to me; (b) male detainees

                     purposefully masturbating at me or in front of me; and (c) crude or sexual




            Decl. Ex. 587                                                  Plaintiffs 001059_REDACTED

                                                                                                  Plaintiffs 001059
DocuSign Envelope ID: EB26250C-773A-4805-8427-5649BD1A13CE




                     comments on a daily basis, including regular comments about my appearance

                     and how they want to sexually assault me, now and after they are released.

            Specific Incidents of Exposure

            4.       I most frequently witnessed detainees masturbating when I was assigned to

                     work in Receiving, where the detainees are in bullpens waiting to go to court.

                     Detainees exposed their penises and masturbated, at times, on a daily basis,

                     especially in the bullpen for Division 9. Detainees would approach the bullpen

                     bars or glass wall, expose their penises, and masturbate in front of me while I

                     was trying to perform my job duties.

            5.       For example, on or about September 17, 2015, when I was working in



                                            -
                     Receiving, detainee Redacted              stood in the corner of the bullpen watching me

                     through the window, with his hands in his pants masturbating. I ordered Reda
                                                                                                        -
                                           -
                                                                                                         cted
                     to stop and had Reda escorted to an isolated bullpen by a male correctional
                                           cted
                     officer.

            6.       In another incident that occurred on or about August 9, 2016, when I was

                     working in Receiving and                assigned to Male Holding, Division 9 detainee

                     Redacted               masturbated directly at me while he was in the bullpen. I



                                -
                     ordered Redact
                              Reda to stop and informed him that I would be writing him up. He
                                edcted
                     replied, “so what,” and continued to masturbate.

            7.       I also have witnessed detainees walking with their penises exposed and/or

                     masturbating while they are being escorted to and from the holding area, court,

                     and their housing divisions.



                                                                  2


            Decl. Ex. 588                                                           Plaintiffs 001060_REDACTED

                                                                                                           Plaintiffs 001060
DocuSign Envelope ID: EB26250C-773A-4805-8427-5649BD1A13CE




            Witnessing Harassment of Others

            8.       I know that other women who work in the Jail experience the same or similar

                     sexual harassment. Everyone I work with has had to deal with male detainees

                     masturbating and exposing their penises. For example, I recall an incident

                     when I was in the basement middle control room with three other female

                     correctional officers. Several male detainees came up to the window, exposed

                     their penises, and started masturbating at us.

            9.       Additionally, there have been times when I was walking behind a group of

                     detainees being escorted by other women Correctional Officers back to Division

                     9 and I heard the escorting officers instruct detainees to stop masturbating and

                     say that they would write them up.

            Sexual and Sexually Violent Comments

            10.      I hear crude or sexual comments from male detainees directed at me

                     frequently, both when they expose their penises and masturbate and at other

                     times as well. For example, detainees have said to me: “Look at that big ass,”

                     or, “You know you want some of this.” Detainees have also made threatening

                     statements, such as, “I’m going to find you and give you what you need,” while

                     holding their penises in their hands. I have heard these types of comments

                     from detainees more times than I could count.

            Knowledge of Defendants

            11.      My supervisors know about the male detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. For



                                                             3


            Decl. Ex. 589                                                   Plaintiffs 001061_REDACTED

                                                                                                   Plaintiffs 001061
DocuSign Envelope ID: EB26250C-773A-4805-8427-5649BD1A13CE




                     example, Lt. Calvin knows about the detainees’ sexual behavior towards me

                     because Lt. Calvin witnessed detainee Redacted                   masturbating at me.

                     Additionally, Sgt. Crook, Sgt. Vegas and Sgt. Monroe know about the

                     detainees’ behavior because they signed some of my incident reports about

                     detainee masturbation in 2016 and 2018. Another way that supervisors know

                     about the detainees’ behavior is because they review the camera footage when

                     we file incident reports.

            12.      Supervisors make no real effort to discipline detainees or set consequences for

                     the sexual behavior toward women. I have been told that the male detainees’

                     behavior is part of the job. I have heard supervisors make comments, such as,

                     “This is what you signed up for.”

            Incident Reports and/or Complaints

            13.      I have verbally complained, written incident reports, and filed charges about

                     the detainees’ sexual conduct directed at me at least two times.

            14.      For example, I filed an incident report and pursued criminal charges against

                     detainee Redacted                  for Public Indecency. I appeared in court to testify

                     against him, but before I had the chance to testify, the State’s Attorney told



                                -
                     me that Redact was going to be offered time served and that he would not be
                                ed
                     sentenced for exposing himself to me.

            15.      I also filed an incident report and asked to press charges against detainees

                     Redacted        and Redacted            . I do not know what the outcome was because I

                     was never contacted by anyone at the Sheriff’s Office to follow up.



                                                                 4


            Decl. Ex. 590                                                          Plaintiffs 001062_REDACTED

                                                                                                          Plaintiffs 001062
DocuSign Envelope ID: EB26250C-773A-4805-8427-5649BD1A13CE




            Ineffectiveness of Complaining and Discouragement

            16.      After writing multiple incident reports, filing charges, verbally complaining,

                     and having nothing happen, I told my supervisors that I would fill out incident

                     reports and press charges every time the harassment occurred. Shortly

                     thereafter, I was temporarily removed from a 90-day assignment within

                     Receiving. I believe that I was removed because my supervisor did not want to

                     continue dealing with my complaints and the paperwork associated with me

                     pursuing charges.

            17.      Even if we filed incident reports for every occurrence of masturbation or

                     exposure, the incident reports are ineffective because the detainees know that

                     the Cook County Sheriff’s Office imposes no real consequences for

                     masturbating at women.

            18.      The few steps that have been taken to address the harassment have been

                     mostly ineffective. For example, although known masturbators are supposed

                     to wear green jumpsuits now, the front is closed with Velcro. Detainees walk

                     around with their jumpsuits open and they can easily access their penises.

            Lack of Training

            19.      I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to rape me.




                                                             5


            Decl. Ex. 591                                                  Plaintiffs 001063_REDACTED

                                                                                                  Plaintiffs 001063
DocuSign Envelope ID: EB26250C-773A-4805-8427-5649BD1A13CE




            20.      I feel that my fellow Correctional Officers and I are not supported by the Cook

                     County Sheriff’s Office. If a detainee exposes his penis or masturbates at me, I

                     am hesitant to act or defend myself because I will be blamed for the incident

                     and it will negatively affect my job.

            Impact on Job Performance

            21.      The sexual harassment changed the way I do my job. Because of the sexually

                     hostile work environment in Receiving, I bid out of that department to obtain

                     my current positing in External Operations. Nevertheless, even in External

                     Operations, the harassment continues.

            22.      In general, and especially when I see a detainee in a green jumpsuit, I look

                     down and try not to look in the direction of male detainees to avoid even

                     making them think I am looking at them. Male detainees view looking in their

                     direction as an invitation to masturbate. Avoiding looking in the direction of

                     male detainees affects my ability to make the facility safe and secure.

            23.      The behavior by male detainees toward me is unwelcome, offensive, harassing,

                     degrading, humiliating, threatening, inappropriate, and disrespectful and

                     causes me to fear for my safety.

            24.      During every work day at the Jail, I experienced anxiety over potential

                     harassment and exposure. Even if I was not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I

                     expected that at least one of us would be subjected to lewd comments,

                     sexually inappropriate gestures, exposed penises, or worse. I think it



                                                             6


            Decl. Ex. 592                                                   Plaintiffs 001064_REDACTED

                                                                                                   Plaintiffs 001064
DocuSign Envelope ID: EB26250C-773A-4805-8427-5649BD1A13CE




                     happened to someone every day. I knew I might be sexually harassed or hear

                     about a female coworker being harassed when I walked through the

                     compound to my assigned work location, while at work, while on breaks, and

                     even while exiting the compound at the end of my shift. This caused constant

                     stress and made it more difficult for me to focus on my job of keeping

                     everyone at the Jail safe.

            Emotional Impact

            25.      As a result of the constant sexual harassment, I have suffered and continue to

                     suffer severe emotional distress, extreme stress, and anxiety. I have trouble

                     sleeping many nights. I am frequently unable to relax or enjoy my life outside

                     of work. I am constantly afraid for my safety because I am afraid that male

                     detainees are going to attack me and rape me at home or outside of work, once

                     they are released. I am afraid that male detainees may also try to attack my

                     family members. As a result, I have become overprotective of my

                     grandchildren. I live in fear because of the detainees’ behavior and the Sheriff’s

                     Office’s failure to address it.




                                                             7


            Decl. Ex. 593                                                    Plaintiffs 001065_REDACTED

                                                                                                    Plaintiffs 001065
DocuSign Envelope ID: EB26250C-773A-4805-8427-5649BD1A13CE




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            1/15/2019
            ____________________________                         __________________________________
            Date                                                 Signature




                                                             8


            Decl. Ex. 594                                                     Plaintiffs 001066_REDACTED

                                                                                                     Plaintiffs 001066
DocuSign Envelope ID: 6F663966-27A6-4459-B582-B29B52B65983




                                            TRACY NELSON DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

             following is true and correct:

             1.      My name is Tracy Nelson. I am a Court Services Deputy. I have worked for the

                     Cook County Sheriff’s Office since 2000. Until approximately 2015, I was a

                     Correctional Officer at the Cook County Jail (“Jail”). In that role, I worked in

                     many different areas of the Jail (RTU, Divisions 3 & 8, 9, 10, and Receiving).

                     My last assignment as a Correctional Officer was in Receiving from

                     approximately 2013 to 2015. With the exception of Division 3, all of my

                     assignments as a Correctional Officer required daily interaction with male

                     detainees.

             2.      Since 2015, I have been a Court Services Deputy. When I first became a Court

                     Services Deputy, I was assigned to the Bridgeview courthouse for about one

                     year. From 2016 to the present, I have worked at Leighton Courthouse

                     (“Courthouse”). I was assigned to courtroom 206 for approximately two years.

                     Currently, I am a “floater,” assigned to whichever courtroom needs assistance.

             3.      As a Court Services Deputy at the Courthouse, I am responsible for the safety

                     and security of detainees being held in holding cells behind my assigned

                     courtroom, attorneys who consult with the detainees, and individuals in the

                     courtroom, including courtroom personnel and civilians. My primary duties are

                     to escort detainees to and from court and secure and monitor them in holding

                     cells. Until recently, I was also responsible for transporting detainees between




             Decl. Ex. 595

                                                                                                  Plaintiffs 002265
DocuSign Envelope ID: 6F663966-27A6-4459-B582-B29B52B65983




                     the tunnel, bridge, and courtroom lockup area. In my current role as a Court

                     Services Deputy, I interact with male detainees on a daily basis.

             General Description of Harassment and

             4.      Male detainees sexually harass me by routinely exposing their penises,

                     masturbating at me, and making disgusting, sexually explicit comments. I

                     estimate that I have witnessed detainees expose their penises and masturbate

                     hundreds of times. Detainees have ejaculated right in front of me, which is the

                     most degrading thing I have ever experienced. As a Correctional Officer, I was

                     subjected to detainees pulling out their penises and masturbating at me daily,

                     sometimes multiple times a day. As a Court Services Deputy, I still experience

                     detainees exposing themselves and masturbating at me. In both roles, the

                     demeaning sexual comments happen on a regular basis.

             Specific Incidents of Exposure

             5.      It is hard to recall the specifics of each time a detainee sexually harassed me

                     because it has happened so many times. In addition to all the times detainees

                     have pulled out their penises, masturbated, and made sexually aggressive

                     comments to me, detainees have also touched me inappropriately. One

                     detainee pinched my butt. A lieutenant and sergeant were there when it

                     happened and witnessed it, but they would not back up my side of the story.

                     I’ve also had a detainee grab my wrist once and grab me around the waist once.

             6.      I recall an incident that happened sometime in 2017. A detainee in a green

                     jumpsuit was in the holding cell of my assigned courtroom. The detainee pulled



                                                             2


             Decl. Ex. 596

                                                                                                 Plaintiffs 002266
DocuSign Envelope ID: 6F663966-27A6-4459-B582-B29B52B65983




                     out his penis and started to masturbate at me. I was disgusted and felt

                     violated. I reported the incident and the security team wrote him up. I also

                     sought to press charges against him.

             7.      I remember another incident I experienced as a Court Services Deputy, when

                     I went to retrieve a detainee for court. Another detainee who was sitting in the

                     holding cell exposed his penis and was stroking it. I was shocked. He asked me

                     not to file a complaint against him. I told him I was going to submit the

                     complaint. He responded, “Fuck you, bitch.” An incident report was submitted,

                     and I sought to press charges against him.

             8.      When I worked in Receiving, on the bridge, multiple detainees would stand in

                     the bullpen together and expose their penises and masturbate at me and other

                     female officers while we were trying to perform our job duties. It was

                     demeaning to have to continue to do my job with a group of detainees standing

                     there masturbating.

             9.      When I worked on the tiers, I remember one detainee called my name and said,

                     “I need to show you something.” When I went to see what he wanted to show

                     me, he was standing in the shower shaking his penis at me. Every morning on

                     the tiers when I went around to count detainees they would wait for me to come

                     by and masturbate at me. There were also times when I opened chuckholes to

                     pass through breakfast, and the detainees would have their penises sitting in

                     the chuckholes.




                                                             3


             Decl. Ex. 597

                                                                                                  Plaintiffs 002267
DocuSign Envelope ID: 6F663966-27A6-4459-B582-B29B52B65983




             Witnessing Harassment of Others

             10.     I have seen detainees expose their penises, masturbate, and make sexual

                     comments to other female employees throughout the Jail. In each assignment

                     I had as a Correctional Officer, I was with female coworkers during some of the

                     masturbation incidents I experienced, and we also talked to each other about

                     how horrible it was. As a Court Services Deputy, I also know that other women

                     are being sexually harassed by the detainees because we discuss it around the

                     Courthouse.

             Sexual and Sexually Violent Comments

             11.     Detainees make vulgar sexual comments to me daily. Detainees have told me,

                     “I want to fuck you in your ass”; “I want to stick my dick in your mouth”; and,

                     “I would fuck the shit out of you.” Those are just a few examples of the

                     disgusting types of things detainees have said to me.

             12.     When I was assigned to courtroom 206 for two years, from approximately 2016

                     to 2018, there was a particular detainee that verbally sexually harassed me

                     constantly. It was very difficult to deal with this detainee because he was

                     extremely sexually aggressive towards me. I was told that I should just ignore

                     him. It got to the point that if I saw that he was scheduled for an upcoming

                     court date, I wanted to take off from work that day. It was so constant that it

                     really started to get to me.




                                                             4


             Decl. Ex. 598

                                                                                                 Plaintiffs 002268
DocuSign Envelope ID: 6F663966-27A6-4459-B582-B29B52B65983




                     Knowledge of Defendants

             13.     My supervisors know about the detainees’ behavior and their sexual comments

                     towards me and other women because I have complained more times than I

                     could count. Several male sergeants or lieutenants responded with comments

                     like, “What do you expect?” For example, I complained to Lieutenant Young,

                     Sergeant Nalepa, Lieutenant Grochowski, and Lieutenant Wright about the

                     sexual harassment. They did not take it seriously.

             Complaints, Ineffectiveness of Complaining, and Discouragement

             14.     When I complained to my supervisors, they would get angry and react as if I

                     was just bothering them. Their reactions made me feel like I was expected to

                     accept detainees constantly pulling their penises out and masturbating at me

                     as a daily part of my job. This discouraged me from complaining. It was so

                     disappointing that my supervisors did nothing to stop the detainees’ behavior.

                     Earlier in my career, when I worked in Division 10, my male lieutenant would

                     openly voice his opinion that women did not deserve to work at the Jail and

                     that it is a man’s job. When I complained about detainees sexually harassing

                     me, Lieutenant Wright (deceased) frequently said things like, “What did you

                     expect was going to happen? You’re a woman working in a man’s world. You

                     should expect this.” I heard him tell many other female officers the same

                     things. This discouraged us from complaining about detainee sexual

                     harassment.




                                                             5


             Decl. Ex. 599

                                                                                                Plaintiffs 002269
DocuSign Envelope ID: 6F663966-27A6-4459-B582-B29B52B65983




             15.     As a Correctional Officer, I did not know I was allowed to file criminal charges

                     against detainees for indecent exposure. So, I wrote what we called tickets. The

                     tickets went to the Hearing Board to decide whether the detainees would

                     receive discipline. I have written detainees up for exposure and masturbation

                     approximately two hundred times. My female coworkers and I wrote so many

                     tickets that we were told that there was a line for the hole and the Hearing

                     Board would not issue any more discipline. The Hearing Board would throw

                     out the complaints and the detainees would come right back on my tier. When

                     they returned, they would taunt me and other female officers with comments

                     like, “I told you wasn’t nothing gonna happen.” After experiencing this

                     repeatedly, I felt extremely discouraged.

             16.     As a Court Services Deputy, I learned that I could file criminal charges against

                     detainees for exposing their penises and masturbating at me. I believe I have

                     filed criminal charges approximately four or five times. For two of the

                     incidents, I remember Sheriff’s Police investigators coming to ask me if I

                     wanted to press charges. I said yes and signed criminal complaints. No one

                     from the Sheriff’s Police followed up with me after that. For one of the

                     complaints, I found out the detainee went before a judge, but he took a plea

                     deal for his felony charge. No one told me what the outcome was.

             Ineffectiveness of Steps Taken

             17.      The few steps that have been taken to address the harassment have been

                      ineffective. Even though known masturbators are supposed to wear green



                                                             6


             Decl. Ex. 600

                                                                                                  Plaintiffs 002270
DocuSign Envelope ID: 6F663966-27A6-4459-B582-B29B52B65983




                     jumpsuits now, the green jumpsuits do not stop detainees from exposing

                     themselves. I remember an incident in 2018, when I picked up a detainee in a

                     green jumpsuit from the bridge. He was handcuffed in the back but was able

                     to reach around and expose himself to me in the elevator. I have seen other

                     detainees in green jumpsuits with their penises exposed, no less than ten

                     times.

             Lack of Training

             18.     I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to rape me.

             Impact on Job Performance

             19.     The sexual harassment changed the way I do my job. It makes me more

                     cautious when I’m doing my job and apprehensive about interacting with

                     detainees. It makes me not want to go to work. We do not deserve to come to

                     work and be disrespected. The male detainees’ conduct is disgusting,

                     demeaning, and degrading. I feel really violated.

             Emotional Impact

             20.     The sexual harassment has really impacted me severely, emotionally as a

                     person. It impacts the way I interact with people on a regular basis. It has

                     made me less trusting of men. It affects my ability to have healthy

                     relationships with men, especially new relationships. When I first started



                                                             7


             Decl. Ex. 601

                                                                                                Plaintiffs 002271
DocuSign Envelope ID: 6F663966-27A6-4459-B582-B29B52B65983




                     working at the Jail, I was an optimistic person. Experiencing years of being

                     subjected to detainees sexually harassing me, with nothing being done about

                     it, has changed me as a person. It made me angry, aggressive, and short-

                     tempered with my family. The way the Sheriff’s Office has failed to address

                     this issue makes me feel like my dignity as a woman and a human being is not

                     important to my employer.




                                                             8


             Decl. Ex. 602

                                                                                              Plaintiffs 002272
DocuSign Envelope ID: 6F663966-27A6-4459-B582-B29B52B65983




             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
             is true and correct and is based on my personal knowledge and beliefs.



            
             ____________________________                        __________________________________
             Date                                                Signature




                                                             9


             Decl. Ex. 603

                                                                                                  Plaintiffs 002273
DocuSign Envelope ID: EC8E13C4-2D78-4CCE-A4EF-5D9F7D336CEE




                                         VICKIE NEYLON DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Vickie Neylon. I was a Licensed Practical Nurse (LPN), working

                    for Cermak Health Services (“Cermak”), at the Cook County Jail (“Jail”), from

                    approximately March of 1994 to March of 2019, when I retired. My assignment

                    before retirement was in Division 8 RTU (Residential Treatment Unit) in the

                    male Psychiatric Unit on the fourth floor, and I had been in that assignment

                    for about eight years.

            2.      As an LPN, I was responsible for providing medical services to ensure the

                    physical and mental wellbeing of detainees in pre-trial detention at the Jail.

                    My primary job duties included passing out medication, changing wound

                    dressings, injections, and evaluating detainees after fights and before they are

                    sent to the ER, among other general medical care tasks. I medically evaluated

                    the detainees and if it was clear that the issue was mental health and not

                    physical, I sent them to the mental health unit, which was on the same floor.

                    My job required daily interactions with male detainees.

            General Description of Harassment and Specific Incidents of Exposure

            3.      I endured sexual harassment by male detainees. The detainees exposed their

                    penises, masturbated, and routinely made crude or sexual comments directed

                    at me. Detainees exposed their penises or masturbated at me on a weekly basis,

                    and at times, daily or multiple times a day. They made vulgar sexual comments




            Decl. Ex. 604

                                                                                                 Plaintiffs 002274
DocuSign Envelope ID: EC8E13C4-2D78-4CCE-A4EF-5D9F7D336CEE




                    about my body or what they wanted to do to me on a daily basis. I also received

                    explicit sexually violent threats from detainees.

            4.      Within the last four to five years, Detainee M.H. constantly sexually harassed

                    me and other women. Detainee M.H. was not a Psychiatric patient, but

                    periodically he was sent to our segregation pod on the A Tier, often for a month

                    or more, because he repeatedly got into trouble in other parts of the Jail.

                    Detainee M.H. would masturbate at female staff repeatedly. The nurses had

                    to alter the way we did our job because of him. At first, we were required to

                    insert a catheter for him, but he would try to rub our breasts and touch our

                    hands. We complained repeatedly for months at a time, whenever he was in

                    the segregation pod, and our Charge Nurse (female) escalated our complaints,

                    but nothing was done. It was not until we continued to complain over and over

                    that Director Brown (female) said that Detainee M.H. would have to insert the

                    catheter himself while we supervised. Even then, we had to stand there while

                    he said disgusting, vulgar things, and masturbated. Because of how severely

                    he harassed us, eventually the Director said that he would have to insert the

                    catheter alone in his cell.

            5.      The medication room, where I passed out medication on the E Tier (protective

                    custody), was located near the shower area. While I was passing out

                    medication, detainees purposely opened the door and exposed their penises,

                    and masturbated at me from the shower area. The officers did not see what the




                                                             2


            Decl. Ex. 605

                                                                                                 Plaintiffs 002275
DocuSign Envelope ID: EC8E13C4-2D78-4CCE-A4EF-5D9F7D336CEE




                    detainees were doing. I reported the detainees but by that time the detainee

                    would have closed the door, and the officer would not write it up.

            6.      Detainees regularly walked up to the medication window with their hands

                    inside their pants. I would tell them to remove their hands. They were also not

                    supposed to come to the medication window without a shirt on. Detainees

                    would sometimes come get medication without shirts and some officers allowed

                    it.

            Witnessing Harassment of Others

            7.      Detainees sexually harassed other female nurses. For example, I would always

                    have another female nurse with me when I had to supervise Detainee M.H.

                    putting his catheter in. Often he would make explicit sexual comments and

                    masturbate at both of us. Other women also told me about masturbation

                    incidents they had.

            Sexual and Sexually Violent Comments

            8.      Detainees routinely made vulgar, sexually explicit, and threatening comments

                    to me. Detainees have said things like, “I’m gonna fuck you,” “I can imagine

                    sticking my dick in your ass,” “I wanna feel your breasts,” “I want to fuck you

                    in your breasts,” “I want to just eat you out,” “I’d sure like to kiss you,” or “I

                    like your lipstick. I want to taste it.”

            9.      For example, Detainee M.H. threatened to “fuck” me more times than I could

                    count. There was not a day that went by while he was in the segregation pod

                    that he did not make some vile sexual comment to me. He would sit on the



                                                             3


            Decl. Ex. 606

                                                                                                   Plaintiffs 002276
DocuSign Envelope ID: EC8E13C4-2D78-4CCE-A4EF-5D9F7D336CEE




                    other side of the medication window, longer than it took to take his medicine,

                    saying the most degrading things to me. The officers did not make him get up,

                    and once Detainee M.H. realized that, he would sit there for however long he

                    wanted to, sexually harassing me. The male officers who were guarding the

                    detainee told me that there was nothing they could do about the verbal sexual

                    harassment because the detainee didn’t touch me. The majority of the time the

                    male officers just stood there and didn’t say anything to the detainee.

            Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

            10.     The Sheriff’s Office and the County know about the detainees’ behavior

                    because I complained multiple times. For instance, I complained about

                    Detainee M.H. numerous times. Nothing was done to stop him from constantly

                    sexually harassing me and other women.

            11.     I would report the detainees’ behavior in the MERS computer system. I

                    submitted at least three or four complaints about detainee sexual harassment,

                    both verbal and masturbation. I never heard anything after that. I did not

                    know I could ask officers to complete incident reports in the Jail’s computer

                    system. I would report the masturbation incidents to officers and ask that they

                    put it down in their log book. They did not seem to take it seriously. I don’t

                    know whether they did anything with my complaints other than that. I don’t

                    know if they notified their supervisors. No one followed up with me. I felt really

                    discouraged. It was as if the Jail was allowing the detainees to run things,

                    instead of the other way around. We were told that every complaint needs to



                                                             4


            Decl. Ex. 607

                                                                                                   Plaintiffs 002277
DocuSign Envelope ID: EC8E13C4-2D78-4CCE-A4EF-5D9F7D336CEE




                    be investigated. As far I know, the Sheriff’s Office and the County never

                    investigated my or my female coworkers’ complaints.

            12.      I have also complained to my Charge Nurse about the detainee sexual

                    harassment. My Charge Nurse would try to get the detainees to stop verbally

                    harassing or masturbating at me and other nurses by talking to them. The

                    nurses complained amongst ourselves. For example, we all complained about

                    Detainee M.H. and decided as a group that no one would be permitted to be

                    alone with him.

            13.     While known masturbators are supposed to wear green jumpsuits to prevent

                    exposure and masturbation, and less incidents happened to me after that, the

                    Sheriff’s Office did nothing to address the severe verbal sexual harassment by

                    detainees.

            Lack of Training

            14.     I never received training from the Cook County Sheriff’s Office or the County

                    regarding how to address the masturbation or sexual harassment by male

                    detainees, how to decrease the opportunities to repeat the behavior, or how to

                    respond if a detainee grabs me or attacks me.

            Impact on Job Performance

            15.     The sexual harassment changed the way I did my job. I felt unsafe at work. I

                    did not want to interact with certain detainees because I was afraid they would

                    pull out their penises, masturbate, and say demeaning things to me. I dreaded

                    doing my job. Since the Sheriff’s Office and the County did nothing to stop the



                                                             5


            Decl. Ex. 608

                                                                                                Plaintiffs 002278
DocuSign Envelope ID: EC8E13C4-2D78-4CCE-A4EF-5D9F7D336CEE




                    detainees’ behavior, I wanted to do something about it myself, like really curse

                    the detainees out. But I saw other nurses who spoke up to the detainees get in

                    trouble. The detainees would complain about the nurse. Then the nurse would

                    be humiliated when a supervisor publicly asked the detainee what the nurse

                    did to him and took the detainee’s word for what happened.

            Emotional Impact

            16.     The sexual harassment has had a real emotional impact on me. It made work

                    extremely stressful. I experienced a lot of anxiety about interacting with

                    detainees who I knew, based on past incidents, were likely to sexually harass

                    me. It also made me angry because I wanted something to be done about it. I

                    feel that our complaints had no weight, and that the Sheriff’s Office and the

                    County were more likely to believe detainees’ complaints about us than our

                    complaints that detainees were constantly pulling their penises out,

                    masturbating, and verbally sexually harassing us. It is upsetting that my

                    wellbeing and safety, and the wellbeing and safety of my female coworkers,

                    was not a priority for the Sheriff’s Office and the County.




                                                             6


            Decl. Ex. 609

                                                                                                 Plaintiffs 002279
DocuSign Envelope ID: EC8E13C4-2D78-4CCE-A4EF-5D9F7D336CEE




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            4/12/2019
            ____________________________                         __________________________________
            Date                                                 Signature




                                                             7


            Decl. Ex. 610

                                                                                                  Plaintiffs 002280
                                       Juwanna Orr


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


   1. My name is Juwanna Orr and I am a nurse at Cook County Jail. I have been

       working at Cook County for about four years and have primarily been assigned to

       Divisions 10, 2, 4, the Cermak building, RTU, 11 and Division 2-Dorm 2. Currently,

       I’m primarily assigned to Division 10.

   2. Because I handle the medical needs and emergencies of the male detainees, I

       interact with male detainees every day. One of my duties is to pass out medication

       from what is called the “interlock,” which is a glass room in between the tier and the

       hallway leading to the rest of the building. The specific detainees that need

       medication from me come into the interlock with an officer. Because the interlock’s

       walls are all glass, men on the tiers can see me pass out medication.

   3. I experience daily verbal sexual comments and threats from male detainees, as well

       as male detainees exposing their penises and masturbating at me. The inmates also

       try to touch my body. I experience an inmate masturbating at least a few times a

       month. It has become almost commonplace but is still so upsetting and very

       distracting.

   4. Just about every day, inmates on the tiers in Division 10 expose their penises and

       masturbate at me as they watch me pass out medication. The male officers usually

       act like they don’t see this behavior and won’t acknowledge it until I bring it up

       myself to the detainees. When I see this happening, I say something like “don’t be

       disrespectful.” Usually the detainees stop for a second, take a little walk, then, if

       the officer doesn’t say anything to them, come back and start masturbating again. If

                                                1


Decl. Ex. 611

                                                                                               Plaintiffs 002281
       the officers say anything, it is something like “Get away from the window,” but they

       rarely threaten to punish or write up the masturbating detainees—only seen an

       officer write a detainee up for masturbation once or twice.

   5. Detainees that come inside the interlock to receive medication often come in with

       their pants hanging low, below their long underwear, so that I can see the bulge of

       their penises through the long underwear. One or two detainees have also made

       derogatory sexual comments to me while they are in the interlock with me, telling

       me about what they want to do with my body.

   6. I feel uncomfortable going into the interlock because I feel like I am being exposed

       and put on display for detainees to masturbate to me. I’ve tried to come up with a

       few solutions to avoid seeing the masturbation, but my ideas have always been

       rejected. For example, one time, I mentioned to an officer that the Jail could put

       reflective paper on the walls of the interlock so that I could see through the paper to

       the tier, but the detainees on the tier could not see me. The officer brushed off my

       idea. Later, the Jail put reflective paper up for the visitors, but not for us in the

       interlock. I also tried to medicate in the hallway instead of in the interlock to avoid

       being in the sight of the detainees on the tier, but my nursing manager said I wasn’t

       allowed to do that. When I told her I was doing that to avoid having to see detainees

       masturbate to me, she told me to just act like I don’t see it and keep on working.

   7. When I first came to the Jail, I was told by my supervisors and colleagues that if I

       reported sexual harassment by the detainees, nothing would happen. For example,

       in 2015, I saw a detainee resting his arm on another inmate’s back and

       masturbating. I asked a male officer if he could be written up and he said, “Do you

       really want to write that up?” so I didn’t report it.

   8. Some examples of the inmates masturbating or exposing themselves to me include:

                                               2


Decl. Ex. 612

                                                                                               Plaintiffs 002282
           a) In 2016, I entered the tier in Division 10 and started medicating. I had set

                up the medication trays along the doorway and one of the inmates was

                staring at me and started masturbating. I told one of the officers and then

                the inmate stopped. The officer then noticed the inmate masturbating a

                second time and I wrote a safety report with the nursing staff and the officer

                wrote and incident report. I was contacted once to sign the paperwork and

                received an email from an investigator, but never received any other follow-

                up.

           b) In July 2017, I was distributing medication on the tier on Division 10 and one

                of the detainees was talking on the phone. He reached his hands in his pants

                and started masturbating while staring at me. One of the male officers

                looked his way and he stopped doing it.

           c) In winter 2017, I entered 3-David in Division 10 and went into the interlock.

                3-David was known as the “clapper tier” because the majority of men who

                masturbated were put on that tier. I noticed an inmate walking towards me

                and trying to get in my line of vision. I pulled back to get out of his line of

                vision and he yelled, “She just don’t want anyone to see her ass.” I informed

                the male officer and he did not write an incident report.

           d) Inmates often stand behind the shower wall and masturbate. Once on 4

                David in Division 10 I saw an inmate masturbating at me from a distance in

                the shower area. I was about to gesture for an officer, but he walked away

                and stopped masturbating.

           e) Once I had to medicate near the rec room in Division 10 and the detainees

                had to come out of rec to get medicated. One of the detainees was only

                wearing long johns and he started masturbating at me. When I told the

                                                 3


Decl. Ex. 613

                                                                                                  Plaintiffs 002283
                officer, the detainee acted as if he was just adjusting himself, so the officer

                did not write an incident report. Other nurses told me that nothing would

                happen if I reported it, so I thought it would be pointless.

   9. When I experience an inmate masturbating or exposing his penis, I try to write a

       safety report and fax it to the designated number. I receive a “completed fax”

       response but never hear anything back about my complaint.

   10. I spoke with my direct supervisor and a sergeant about the masturbation problem

       because we were having a meeting about it. I wanted reflector paper to be put on

       the windows so that staff could see into the divisions, but the inmates couldn’t see

       out and masturbate at us. I was told they couldn’t get the reflective paper on the

       male cells, but the women’s tiers and the visitors area have reflective paper.

   11. I have also heard male inmates making crude and sexual comments at me when

       they were behind the door on the tier in Division 2 and Division 10. When they

       stand near the door, I can hear everything from inside the interlock. I have heard

       them say, “I’d fuck the shit out of her,” and have had inmates make comments about

       my hair and make insinuations about having sex with me. I have also been walking

       with female officers and have heard inmates direct inappropriate sexual comments

       to both of us, making me extremely uncomfortable.

   12. When I am going to and from the Jail to my car, I also hear and see detainees

       beating on the glass and hollering my name.

   13. It doesn’t matter how you dress as a woman, inmates will still masturbate at you. I

       try to dress as simply as possible, but it still happens.

   14. The sexual harassment has changed the way I do my job. I am on guard all the time

       and always aware of my surroundings. I am always aware of potential safety issues.

       I am watching the inmate I am medicating and the other guys on the tier at the

                                                 4


Decl. Ex. 614

                                                                                                  Plaintiffs 002284
       same time. It makes you really weary. Inmates always try to grab the cup of

       medication in a certain way and try to touch my arm. They will ask you for an HSD

       form and then try to grab your hand. It is upsetting and offensive when they touch

       you.

   15. I think the Jail is saturated with sexual harassment and it has changed the way I

       act at work. I am much more aware of what is happening around me. If someone

       near me stops and stands for too long I get concerned and nervous. This behavior

       from male detainees is offensive and threatening. As nurses, we go onto the tiers to

       handle emergencies and help inmates. But inmates are always talking about our

       body parts and what they want to do to us sexually. It’s horrible. We just don’t know

       what to do.




                                             5


Decl. Ex. 615

                                                                                           Plaintiffs 002285
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/03/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 616

                                                                                           Plaintiffs 002286
                            Declaration of Sandra Parker


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:


       1.       My name is Sandra Parker. I am a correctional officer at the Cook

County Jail (“Jail”). I have worked at the Jail since 2007. I have been assigned to

various parts of the Jail including Division 3, Division 8/RTU, Cermak, Division 9,

and Division 10. I was assigned to Division 10 from 2012 or 2013 until about April

2018. From approximately April 2018 until March 2019, I was assigned to the

Residential Treatment Unit (RTU), which is part of Division 8. Since late March 2019,

I have been assigned to Division 9.

       2.       Throughout most of my time in the Jail, with the exception of working

one year on a women’s floor in Division 8/RTU, I have primarily worked with men

and constantly experienced male inmates exposing themselves and masturbating in

front of me.

       3.       I have experienced crude and sexual comments made by male inmates,

many times on a nearly weekly basis and sometimes more than that, both on the tier

and walking through the tunnels where inmates are transported to different parts of

the Jail. They have made comments about my body and about what they will do to

me sexually. For example, male inmates have said to me, “I’ll fuck the shit out of you”

and “oh, she has a little booty.” Such comments made by male inmates scare me and

cause me to mentally shut down.




                                           1


Decl. Ex. 617

                                                                                    Plaintiffs 002514
       4.       The sexual harassment has happened so often that very few specific

experiences stick out in my mind. It is basically the norm at the Jail and, as a result,

the environment at work is extremely uncomfortable. When I worked in Division 10,

an inmate exposed himself or masturbated at me at least once a week. For instance,

inmates frequently would get up to use the toilet when they heard me coming and

then turn their genitals toward me when I looked in their cell. Often, I could not

identify the inmate because there are two inmates per cell, and the one exposing

himself would turn his head away from me. The other inmate’s face was not always

visible, and I would not always be able to take time away from my duties to look up

the identity of the inmates assigned to the cell. After doing the body count, I would

frequently have to work an entire eight-hour shift given that one of the inmates had

exposed himself to me, without always knowing for sure who it was. It was incredibly

creepy, and it made me feel very uncomfortable and frightened to have to work with

that group of inmates for the rest of the day.

       5.       In 2016 or 2017, an inmate,    Redacted ,   exposed himself to me in

Division 10 while he was talking on the phone. I was walking outside of the tier door

escorting a nurse who was going to distribute medication on the tier. I looked through

the tier door, which is glass, and saw that Redacted was on the phone, across from

the area where the nurse was going to walk. Redacted looked at me, pulled his

penis out, and started masturbating. I filed an incident report and Redacted was

moved temporarily from the tier. However, no one ever followed up with me about the

report. Later I tried to find the report by looking it up in the Jail’s CCOM system but



                                           2


Decl. Ex. 618

                                                                                     Plaintiffs 002515
there was no record of it anywhere. I have no information about what happened to

my report. The experience of writing up this incident and never hearing back or, even

finding a record of my report, made feel that the Jail does not take the reports

seriously, that they won’t go anywhere, and that it does not matter if I file one.

       6.       Supervisors know that inmates are masturbating at women. In or

around 2016, when I was working in Division 10, another female officer told me that

in response to an inmate exposing himself to her, her supervisor asked, “did you

provoke it?” In 2017, another female correctional officer told me that she complained

to her supervisor about an inmate exposing himself, and her supervisor (he’s a male)

responded, “what do you expect, you work in a jail with men.” Hearing these

comments made me feel terrible, like female employees were being blamed for the

sexual harassment incidents.

       7.       I have been deterred and discouraged from reporting sexual harassment

incidents. In 2017, in response to my complaint that an inmate had exposed himself,

my supervisor, Sergeant Smith, said something to the effect of, “this is your job,” “this

is going to happen,” “you choose to work here,” “what do you expect,” “what do you

want me to do about it,” and “every job can be done whether you’re a male or female.”

       8.       In March 2019, I was in Division 9, in the upstairs area of the tier. I

looked down to the lower level and saw an inmate on the phone wearing only a towel

around his waist, which is a violation of the dress code. Using a loud voice so that I

could be heard from upstairs, I commanded him to put on his uniform. He did not

comply. I then left the tier and called my supervisor, Sergeant Ibarra (he’s a male).



                                            3


Decl. Ex. 619

                                                                                      Plaintiffs 002516
By the time Sergeant Ibarra arrived, the inmate was wearing his uniform, which was

a green jumpsuit. Sergeant Ibarra did not remove him from the tier. The two of us

then looked up the inmate’s record, and it showed that he had more than 30 incident

reports—most of which were for sexual harassment and indecent exposure. Upon

seeing this, Sergeant Ibarra said, “Writing him up is not going to go far, just call us

and we’ll take care of it.” His comment made me feel discouraged, but I wrote an

incident report anyway because I was so fed up with inmate sexual harassment that

doing something felt better than doing nothing.

       9.       I have only written a few incident reports, including the report in March

2019, for indecent exposure or masturbation by male inmates, even though I have

routinely experienced such sexual harassment. This is in part because the frequency

of the incidents left me too overwhelmed to do so, the comments made to me and that

I have heard about from the supervisors have discouraged me, and because I am only

aware of one of my reports resulting in the inmate being officially disciplined.

       10.      Inmates have repeatedly indicated to me that they don’t think there are

repercussions for masturbating in front of women. They have made comments to me

like, “I’m getting out, I don’t care if you write me up.”

       11.      The problem of inmate sexual harassment started getting worse around

five or six years ago. I started experiencing many more incidents around that time

and began hearing about it frequently around the jail around then too. I also read

incident reports on CCOMS almost daily, for my own information and safety, so that




                                             4


Decl. Ex. 620

                                                                                      Plaintiffs 002517
I know what is going on in the Jail, and I see that there are significantly more

incidents of sexual harassment than there were when I first started at the Jail.

       12.      Even the inmates have noticed that the problem began escalating about

five or six years ago. Older inmates who have been in and out of the Jail over the

years say that the Jail has changed. A lot of the older inmates apologize to me and

say that it doesn’t happen at other counties. I often wonder what is so different at

Cook County compared to other institutions.

       13.      Inmates who constantly expose themselves are identified by green

jumpsuits, but the green jumpsuits the Jail uses are not an effective deterrent. These

men find a way to poke holes in or open their green jumpsuits to expose themselves

anyway. I can recall at least three occasions in 2016 or 2017 when an inmate wearing

a green jumpsuit exposed himself to me. Pink IDs are also given to inmates who are

known to be frequent masturbators. However, I have seen multiple inmates in

Divisions 9 and 10, who I knew to have pink IDs, wearing the standard Jail uniform

rather than a green jumpsuit.

       14.      A lot of women employees, myself included, wear our uniform sweaters

to cover up our bodies, even when it gets hot, hoping to avoid the harassment. My

sweater is my comfort zone. If I don’t wear it, I feel uncomfortable. However, it does

not prevent detainees from harassing me.

       15.      The sexual harassment by male inmates, towards me and other female

employees, is embarrassing and degrading. My colleagues and I should not have to




                                           5


Decl. Ex. 621

                                                                                   Plaintiffs 002518
tolerate this behavior in our workplace. It makes the Jail a bad place for me and other

women to work.

        16.     The harassment impairs my ability to do my job. Every morning, I don’t

even want to go to work because I am overwhelmed thinking about the sexual

harassment that will be in store. I put up a mental wall when I am on the tiers; I try

not to let the sexual harassment affect me, but it does. It makes me scared and

embarrassed. I don’t feel secure while at work and emotionally, it is overwhelming

and draining.

        17.     I do not feel like I can discuss the sexual harassment I experience at

work with my husband or other people in my family, because I know it will upset

them. My husband and I have been together for 18 years, and I feel like I have been

hiding this part of my life from him. I feel like I have to protect him and my other

loved ones from knowing what happens to me every day. It is stressful and

emotionally isolating.




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct and is based on my personal knowledge and beliefs.


 04/30/19



____________________________                    __________________________________
Date                                            Signature




                                            6


Decl. Ex. 622

                                                                                    Plaintiffs 002519
DocuSign Envelope ID: F97E090E-F394-41D7-96BE-229551A6A8DA




                                         RAMONITA PEREZ DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Ramonita Perez. I am a Correctional Officer at the Cook County

                     Jail (“Jail”). I have worked at the Jail since 2005. I have worked in various

                     parts of the Jail in my role as a Correctional Officer, including: RTC, Division

                     3, Division 8, Division 10, Division 6, RTU and RCDC. I am currently assigned

                     to RCDC and have been in this assignment for about three years.

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties have

                     included, but are not limited to: daily counts, escorting detainees to and from

                     divisions and the Courthouse and monitoring detainees while in bullpens and

                     lockups. In performing all of these duties, my job has required me to have

                     interactions with male detainees daily.

            General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by male

                     detainees, which they direct at me and at other female employees. I have

                     experienced: (a) detainees exposing their penises to me; (b) male detainees

                     purposefully masturbating at me or in front of me; and (c) crude or sexual

                     comments on a daily basis, including regular comments about how they want

                     to sexually assault me.




            Decl. Ex. 623                                                   Plaintiffs 001243_REDACTED

                                                                                                   Plaintiffs 001243
DocuSign Envelope ID: F97E090E-F394-41D7-96BE-229551A6A8DA




            Specific Incidents of Exposure

            4.       I frequently witness detainees masturbating while they are in the Division 9

                     bullpen, in the holding cell outside of the control room in the Receiving area,

                     and in the bullpens near the intake area. Frequently, when I walk past the

                     bullpens near the intake area, male detainees expose their penises and

                     masturbate.

            5.       For example, on one occasion in 2015, male detainee Redacted         asked me

                     for a form. When I went to his cell to give him the form he requested, he

                     exposed his penis and masturbated at me. I gave him a verbal order to stop.



                     looking at me and masturbating again.
                                                                                              -
                     He laughed at me and said “ok.” Later that evening, I observed detainee Redact
                                                                                              ed



            6.       Another specific incident of detainee masturbation that I recall occurred in

                     2017, in the Division 9 dayroom. I was sitting in the bubble, which overlooks

                     the dayroom, and Detainee Redacted             was watching me through the

                     window while standing on the top deck and masturbating.

            Witnessing Harassment of Others

            7.       I know that other women who work in the Jail experience the same or similar

                     sexual harassment throughout the Jail. I have seen it happen to other female

                     correctional officers. For example, I have seen multiple male detainees in the

                     Division 9 holding cell masturbating at my female coworkers and I as we walk

                     by.




                                                             2


            Decl. Ex. 624                                                  Plaintiffs 001244_REDACTED

                                                                                                   Plaintiffs 001244
DocuSign Envelope ID: F97E090E-F394-41D7-96BE-229551A6A8DA




            8.       I am aware, based on my own experiences and that of other female correctional

                     officers, that in some divisions male detainees expose their penises and/or

                     masturbate at female correctional officers on almost a daily basis.

            Sexual and Sexually Violent Comments

            9.       I hear crude or sexual comments from male detainees directed at me very

                     frequently. They most often comment about the size of my butt.

            Knowledge of Defendants

            10.      My supervisors know about the detainees’ behavior and their sexual comments

                     towards me and other women. I have verbally reported to my supervisors that

                     detainees are exposing themselves and masturbating in front of me on a

                     number of occasions.

            11.      Another way that supervisors know about the detainees’ behavior is because

                     they review the camera footage when we file incident reports. My supervisors

                     also sign off on incident reports that I file. Supervisors make no real effort to

                     discipline detainees or set consequences for the sexual behavior toward women.

            Incident Reports and/or Complaints

            12.      I have verbally complained, written incident reports and filed charges about

                     the detainees’ sexual misconduct directed at me at least twice. For example, I

                     wrote an incident report and filed a criminal complaint against Redacted

                     in 2015.

            13.      Additionally, I wrote an incident report and filed a criminal complaint against

                     Redacted                in 2017.



                                                             3


            Decl. Ex. 625                                                   Plaintiffs 001245_REDACTED

                                                                                                   Plaintiffs 001245
DocuSign Envelope ID: F97E090E-F394-41D7-96BE-229551A6A8DA




            Ineffectiveness of Complaining and Discouragement

            14.      After writing incident reports, filing charges and verbally complaining, I felt

                     discouraged from complaining because complaining did not stop the detainees’

                     behavior. Since then, I have continued to make verbal complaints to my

                     supervisors regarding detainees exposing their penises, masturbating, or

                     making verbal threats to me.

            15.      Supervisors have told me that there is nothing they can do to stop the detainees

                     and that, since detainees are being shipped to serve sentences at Illinois

                     Department of Corrections facilities, there is no sense in filing criminal charges

                     against them.

            16.      Incident reports are ineffective because the detainees know that the Cook

                     County Sheriff’s Office imposes no real consequences for masturbating at

                     women. Detainees know that my female coworkers and I cannot defend

                     ourselves because people have been fired or disciplined for defending

                     themselves against detainees’ sexual harassment.

            17.      The few steps that have been taken to address the harassment have been

                     mostly ineffective. For example, although known masturbators are supposed

                     to wear green jumpsuits now, the jumpsuits do not prevent masturbation. The

                     front is closed with Velcro; detainees walk around with their jumpsuits open

                     and they can easily access their penises.




                                                             4


            Decl. Ex. 626                                                    Plaintiffs 001246_REDACTED

                                                                                                    Plaintiffs 001246
DocuSign Envelope ID: F97E090E-F394-41D7-96BE-229551A6A8DA




            Lack of Training

            18.      I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to rape me. I do not feel that I have received adequate training

                     to deal with the male detainees’ behavior.

            Impact on Job Performance

            19.      The sexual harassment changed the way I do my job. For example, I try not to

                     make eye contact with male detainees. I try not to make any unnecessary

                     contact with male detainees. I try not to look in the direction of male detainees.

                     Avoiding looking in the direction of male detainees, affects my ability to make

                     the facility safe and secure.

            20.      The behavior by male detainees toward me is unwelcome, offensive, sexually

                     aggressive, degrading, humiliating, inappropriate, disrespectful and causes me

                     to fear for my safety. I feel that I am not safe at work.

            21.      During every work day at the Jail, I experience anxiety over potential

                     harassment and exposure. Even if I am not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I

                     expect that at least one of us will be subjected to lewd comments, sexually

                     inappropriate gestures, exposed penises, or worse. I think it happens to

                     someone every day. I know I might be sexually harassed or hear about a

                     female coworker being harassed when I walk through the compound to my



                                                             5


            Decl. Ex. 627                                                    Plaintiffs 001247_REDACTED

                                                                                                    Plaintiffs 001247
DocuSign Envelope ID: F97E090E-F394-41D7-96BE-229551A6A8DA




                     assigned work location, while at work, while on breaks, and even while

                     exiting the compound at the end of my shift. This causes constant stress and

                     makes it more difficult for me to focus on my job of keeping everyone at the

                     Jail safe.

            Emotional Impact

            22.      As a result of the constant sexual harassment, I have suffered severe emotional

                     distress. The harassment and masturbation at the Jail makes working there

                     extremely stressful. It affects my personal life. I have become suspicious of men

                     who I do not know. I constantly have a heightened sense of awareness around

                     men. I am afraid that a male detainee will be released and will find and rape

                     me. Because the detainees’ sexual misconduct has caused me to live in fear, I

                     have also become more protective of my children.

                     As a result of the male detainees’ behavior, I feel depressed and anxious. I feel

                     underappreciated at work, and I do not feel valued.




                                                             6


            Decl. Ex. 628                                                   Plaintiffs 001248_REDACTED

                                                                                                    Plaintiffs 001248
DocuSign Envelope ID: F97E090E-F394-41D7-96BE-229551A6A8DA




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 r : DocuSigned by:

            1/31/2019
            ____________________________
            Date
                                                                 L__________________________________
                                                                   ~4B3
                                                                  Signature




                                                             7


            Decl. Ex. 629                                                             Plaintiffs 001249_REDACTED

                                                                                                             Plaintiffs 001249
                      DEBRA PITTS-DOSS DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Debra Pitts-Doss. I was a Correctional Officer at the Cook

       County Jail (“Jail”). I worked at the Jail from April 1, 1986 through

       December 30, 2015. My last assignment was in the Laundry, where my job

       involved delivering uniforms and linens to all Divisions of the Jail. I worked

       in Laundry for my last two and a half years, and prior to that I worked in

       RCDC/Receiving for thirteen years. In my early years at the Jail I was

       assigned to many different divisions.

2.     As an officer assigned to the Laundry, I was responsible for providing clean

       linens and uniforms to the detainees. I was also responsible for the safety

       and security of the detainee workers, civilians, and officers who came into the

       Laundry room. Each day, another officer and I would supervise 10 to 15

       detainee workers in the Laundry room who washed the clothes and linens. In

       addition, I was responsible for choosing detainee workers who would assist

       me in going to the divisions to pick up the dirty laundry and deliver the clean

       laundry. In my previous roles, my duties also included ensuring the safety of

       detainees, booking and bonding out detainees, and many other tasks that

       helped to keep the Jail safe. In performing all of these duties, my job required

       me to have interactions with male detainees daily.




Decl. Ex. 630

                                                                                     Plaintiffs 001301
       General Description of Harassment

3.     During my employment at the Jail, I endured sexual harassment by male

       detainees, which they directed at me and at other female employees. I

       experienced detainees exposing their penises to me, male detainees

       purposefully masturbating at me or in front of me, and crude or sexual

       comments on a daily basis, including regular comments about how they

       wanted to rape and sexually assault me.

       Specific Incidents of Exposure

4.     I most frequently witnessed detainees masturbating on the tiers. When I

       went into each Division, I had to go to the cells. The laundry exchange was

       done through the chuckhole. As the Officer from Laundry, I had to make the

       pass because if the detainee workers did it, they would try to pass

       contraband. I would offer the clean laundry to the detainees through the

       chuckhole, but in exchange, detainees would stick their penises out at me.

       All I could do was ask them to put it away and keep going. This happened

       pretty much every day in every Division. Officers on the tiers couldn’t really

       do anything because the detainees would just put it away quickly before the

       officers could see. I can’t think of any Division that didn’t masturbate a lot.



5.     I also saw detainees masturbating in the tunnel. They would be sitting on a

       bench, waiting for the transportation team to take them to court, with their




                                           2


Decl. Ex. 631

                                                                                     Plaintiffs 001302
       penises out, handcuffed in the front, masturbating. This happened all the

       time. They’d call out, “Officer Doss!” so that I would turn and look.

6.     When I had to deliver laundry to Division 1, I had to go on the catwalk. This

       meant I was very close to the inmates. The cells in Division 1 are just bars

       (no chuckhole). When I got to the tier, I’d have to call out, “Laundry!” The

       detainees knew I was coming, and often they’d be naked and masturbating

       when I arrived. All I could do was keep walking past.

7.     When I delivered laundry to Division 2, I would set up in the rec room. The

       detainees would come down to swap their laundry with their hands in their

       pants, masturbating. A few times they would take their penises out when

       they saw me at the bottom of the stairs. They would always make sexually

       inappropriate comments at me when they arrived in the rec room. No matter

       how many times I asked a detainee to take his hands out of his pants, it

       didn’t matter – every last one of them was doing it.

       Witnessing Harassment of Others

8.     I have seen other women who work in the Jail experiencing the same or

       similar sexual harassment. I remember talking about it with my coworkers,

       Officers Vivian Baker and Vicki Davis, when I worked in receiving. When I

       was in Laundry, my coworker Rebecca Belk and I would always talk about

       how we couldn’t believe the brazen sexual behavior by the detainees. I also

       remember that the detainees who worked in the Laundry would masturbate




                                           3


Decl. Ex. 632

                                                                                      Plaintiffs 001303
       and make lewd comments at the female civilian who worked at the desk,

       Benita Harris.

       Sexual Comments

9.     I heard crude or sexual comments from male detainees directed at me on a

       daily basis. These comments were completely unprovoked; as soon as I

       walked onto a tier they would start. Every day a detainee told me to suck his

       dick. They regularly called me a “stupid, fat bitch.” Detainees have also said,

       “tell your mama to suck my dick.” On many occasions they told me they

       wanted to fuck me in the ass and that when they got out, they would “beat

       my ass.” I have also heard detainees say things like, “I want to fuck you in

       the ass you fat bitch,” “come and suck my dick,” and “I want to fuck you/your

       mama.” During or after all of this, they usually touched their penis, exposed

       their penis, or masturbated. A couple of times they also threatened to kill

       me. It happened so often, I couldn’t stop to write them up every time, I just

       had to keep moving forward to the next cell.

       Knowledge of Defendants

10.    Supervisors and managers at the jail know about the detainees’ behavior and

       their sexual comments towards me and other women. I complained and wrote

       incident reports that my supervisors saw. Also, I remember once in

       Receiving I heard a detainee tell a female supervisor to suck his dick. I think

       it was Sergeant McCullough.




                                           4


Decl. Ex. 633

                                                                                     Plaintiffs 001304
11.    When I complained, the first thing my supervisor would tell me was to write

       it up. My male supervisors, such as Captain Martinez and Sergeant

       Loughston, told me, “this is the job you took so you should accept it.”

12.    If a detainee sexually harasses a female, the male officers won’t usually jump

       in because they can lose their jobs.       Officers are not allowed to touch

       detainees in most situations. The detainees will disrespect the officers all

       the time because they know they can get away with it.

Ineffectiveness of complaining and writing disciplinary reports

13.    I believe I complained to my supervisors at least 100 times about detainee

       sexual misconduct. Nothing changed.

14.    I believe I wrote hundreds of incident reports regarding detainee sexual

       misconduct during my employment at the Jail. It had no effect.

       Occasionally, a detainee would be moved away from my work area after I

       wrote an incident report, but I still saw them, especially when it happened in

       Laundry because I went all over the Jail.

15.    If I wrote up a detainee for sticking their penis through the chuckhole at

       laundry pass, it was because that day they were saying such horrible things

       and I had just had enough. Just regular masturbation wasn’t enough to

       make me stop and write them up because I would have finger cramps writing

       all of those reports.

16.    If the detainees’ masturbation was particularly bad when I arrived,

       sometimes male officers would just ask me to leave, so that the detainees



                                              5


Decl. Ex. 634

                                                                                      Plaintiffs 001305
       would no longer have a reason to masturbate. They’d ask the sergeant for

       permission not to change clothes on the tier that day. It happened a lot

       towards the end of my time there because they had cameras everywhere and

       the officers didn’t want to get in trouble. It was just easier not to deal with it.

17.    Sometimes, when I saw detainees in the tunnel masturbating, I would stop to

       write them up. However, I didn’t do it every time because I believed it

       wouldn’t go anywhere. By the end, the detainees would just say, “bitch, write

       me up, I am not going to get in trouble.” They didn’t care if I wrote them up.

       I never heard anything from the hearing board after I wrote them up either. I

       had to let it slide off of me because I felt like there was nothing I could do

       about it.

       Lack of Training

18.    I never received training from the Cook County Sheriff’s Office regarding how

       to address the masturbation or sexual harassment by male detainees, how to

       decrease the opportunities to repeat the behavior, or how to respond if a

       detainee tries to rape me.

       Impact on Job Performance

19.    The sexual harassment changed the way I did my job. It was so hard to deal

       with this on a daily basis. There was only so much abuse I could take. I

       didn’t want to come to work anymore. The only thing I could do was ignore it.

       This made me less aware of potential security issues or other problems.




                                            6


Decl. Ex. 635

                                                                                        Plaintiffs 001306
20.    Towards the end of my employment at the Jail, it felt like the detainees had

       all the rights. Officers, including myself, were scared that if we tried to

       discipline the detainees for masturbating and exposing their penises or

       saying horrible things to us, we would lose our jobs. For example, I heard

       that Officer McClendon is fighting for his job because he pushed a detainee

       back into his cell after the detainee kept coming out of his cell and wouldn’t

       follow orders to go back in. I also heard that Officer Palomino lost his job

       because he hit an inmate after an inmate hit him.

21.    As another example, I am friends with Officer Parker’s mother. She told me

       that he was suspended for almost two years while the sheriff investigated an

       incident where an inmate hit him and he just pushed the inmate off of him.

       The merit board found him not guilty of excessive force and he’s back at work

       now, but he lost two years of pay.

22.    Furthermore, the harassment changed the way I dressed at work. I always

       wore loose pants and often wore a sweater – I didn’t want to attract

       attention.

23.    The behavior by male detainees toward me was degrading, threatening,

       humiliating, and caused me to fear for my safety.

       Emotional Impact

24.    As a result of the constant sexual harassment, I suffered severe emotional

       distress. I had trouble feeling compassion for my family. If a stranger got too




                                            7


Decl. Ex. 636

                                                                                      Plaintiffs 001307
       close to me I would jump and want to yell at them. I lost my patience and

       wasn’t as kind anymore after working at the jail. It made me bitter.

25.    It also affected my mental health. I started having anxiety and panic

       attacks. I retired only 5 months before I could collect my maximum pension,

       but I started having panic attacks going to work and I couldn’t do it anymore.

       When I left work I would be crying almost every day. I lost almost $1000 a

       month in my retirement benefit by leaving five months earlier than I should

       have.

26.    When I think about how the Sheriff has reacted to the detainees’ behavior, I

       am very sad. I feel hopeless. I still think about the people working in the

       Jail and pray for them. I hear from my colleagues that are still working

       there that now, this stuff is ten times worse. I am so frustrated. I don’t think

       the Sheriff took care of me and my colleagues like he should have.




                                           8


Decl. Ex. 637

                                                                                     Plaintiffs 001308
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
is true and correct and is based on my personal knowledge and beliefs.


                                               11 1:7,                  .~
                                              -~ Y .D -~            --J-)~
Date                                         Signature .,,




                                         9


Decl. Ex. 638

                                                                                 Plaintiffs 001309
                             Declaration of Kelli Polo

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

    1. My name is Kelli Polo. I have worked as a Mental Health Specialist III
       (''MHS") at the Cook County Jail since approximately May 6, 2013. I have
       been assigned to work regularly in the following areas of the Jail: Receiving,
       Division 9, Division 10, the inpatient psychiatric unit of the Cermak building,
       and in the Residential Treatment Unit (RTU). I have also worked in other
       divisions and areas of the Jail on an as-needed basis. I am currently assigned
       to Receiving.

   2. In Receiving, I conduct "intake mental health assessments" to determine
      detainees' level of care, psychiatric needs, and crisis handling, if necessary. I
      also refer detainees to psychiatry, medical, or mental health counseling for
      follow-up care, if necessary. I work with detainees all day long.

   3. Mental health specialists can be assigned to work in any division of the Jail
      on any given day. If there is a staff shortage, "operational need," or a crisis in
      any division, I can be assigned to work in that division on that day. There, I
      will participate in well-being checks on detainees, psychotherapy groups for
      detainees, walk-in crisis calls, and other mental health services. Sometimes I
      will be assigned to work overnight in a division. Between my regular
      assignments and daily assignments, I have worked all over the Jail.

   4. In all of my assignments, my job has required me to have interactions with
      male detainees on a daily or almost daily basis. Even in the approximately 9-
      10 months in 2015 and 2016 when I was assigned to the female psychiatric
      unit, I had contact with male detainees a few days per week, either walking
      through the basement of Cermak or on daily assignment to a male division. I
      could have been mandated to work with male detainees at any time.

   5. Before I was assigned to Receiving, I worked in RTU. In both assignments, I
      experienced sexual harassment about the same amount. In Receiving, on a
      weekly basis, male detainees make remarks about my body and physical
      appearance, and they also stick their hands in their pants and begin touching
      their genital area in a way that appears they are going to start masturbating.
      This also occurred in RTU on a weekly basis. On approximately a monthly
      basis, detainees will proposition me and ask me out on dates. For example,
      they will say things like, ''I get out on Friday, I'm going to take you on a
      date," "Can you be my baby mama?" and ''When I get out of jail, can we hook
      up?" One time, Detainee Redacte
                                 _ _, a known masturbator, told me that
      before he left the Jail, hedwas going to make sure" that he got a kiss from




Decl. Ex. 639                                                    Plaintiffs 001426_REDACTED

                                                                                           Plaintiffs 001426
          me. The sexual harassment occurred in RTU the same amount. I hear crude
          sexual comments, like "suck my dick;" lewd gestures, such as detainees
          making facial expressions simulating licking or pointing to their genital area;
          and detainees masturbate in their pants or while their genitals are exposed,
          approximately every other month. In RTU, it was the same. For example,
          when I was working in RTU, I witnessed a detainee masturbating during a
          group therapy session.

      6. However, when worked in Division 9 in 2013 through approximately 2014,
         the verbal sexual harassment, such as catcalls, remarks about my body and
         physical appearance, asking me out on dates, and crude sexual comments
         happened every day, any time I walked onto the tiers, and sometimes in the
         hallways, as well. I also witnessed detainees masturbating, whether in their
         pants or while their genitals were exposed, about every other time I was on
         the tiers in Division 9.

      7. The sexual harassment, including the verbal sexual harassment,
         masturbation and men exposing their penises to women happens so
         frequently to me and other women employees that I have lost count of exactly
         how often it has happened and cannot recall every incident.

      8. As one example, in about June or July 2018, when I was doing a detainee's
         mental health assessment in Receiving, he continued to put his hands down
         his pants and play with himself by touching his penis. I kept telling him to
         take his hands out of his pants. He would initially comply, but then
         immediately put his hands back in his pants and continue to touch his penis.

      9. As another example of the more egregious conduct I have experienced, in
         about 2014, I was going to do a well-being check on a tier in Division 9. As
         soon as I walked onto the tier, a detainee on the other side of the tier who
         was about 25-30 feet away, pushed the chuckhole of his cell open, stuck his
         penis out of the chuckhole, and began masturbating while staring at me
         through the window of his cell. I reported the incident to the male officer on
         duty at the time, whose name I do not recall.

      10.About one week later, I received a call from Sheriffs Police investigator. I
         gave him my statement and said that I wanted to press charges. When he
         called me back to follow up, he said they would not be pursuing the case
         because they cannot prove that the detainee was masturbating toward me
         specifically - because there were officers and other detainees around. But I
         was the only woman on the tier. It was demoralizing because it made me
         second-guess what I saw and question myself, like maybe I was making too
         big of a deal, because they weren't taking it seriously. It made me feel like
         there was no point in reporting this behavior when no one even believed me,




Decl. Ex. 640                                                   Plaintiffs 001427_REDACTED

                                                                                          Plaintiffs 001427
       and any future reports would likely be rejected and turned away. It made me
       feel like pressing charges was pointless. Why would I want to continue
       talking about what happened and re-live the trauma when nothing would
       happen anyway?

    11.On about April 6, 2017, I was doing rounds on Tier 2E ofRTU. Detainee
      Redacted         . was standing at the door of his cell, masturbating at me with
       his penis exposed. I wrote a Staff Safety Incident Report, which is a report
       used by Cermak Health Services staff because we cannot make reports in the
       Jail's incident reporting system and faxed it to the number at the top of the
       form. However, a Staff Safety Incident Report does not start the process to
       discipline the inmate for indecent exposure and masturbation. Only
       correctional officers could write an incident report in the Jail's incident
       reporting system (CCOMS). As mental health staff, I am not allowed to
       submit incident reports in CCOMS. I have also never been trained on how to
       useCCOMS.

    12. On about September 8, 2017, I was on the 4th floor of RTU. I was in the
        process of requesting that a detainee be moved to the psychiatric special care
        unit. I handed the tier officer, Officer Benda, an envelope with the documents
        to move the detainee. Another detainee, -Redac Redacted
                                                          _ : , was exiting tier 4D
                                                    ted
        at this time and witnessed what I was doing. Apparently angry that I was
        getting a detainee moved, Detainee -Redacted started yelling something like,
        ''It's her fault, that unprofessional bitch! She started all of this!" The officer
        and Mental Health Specialist Christine Mendenhall witnessed this event. I
       wrote a Staff Safety Incident Report on this. To my best recollection, I also
        submitted an EMERS report on this incident. EMERS is a computerized
       reporting system used by the Cook County Health and Hospitals System to
       report incidents in county medical facilities. But I cannot access my EMERS
       reports after submitting them. Also, filing an EMERS report on a detainee
        does not lead to discipline.

   13.Another time, in Division 9, a detainee was masturbating toward me. When I
      told him I was going write him up, he said, ''It doesn't matter. I'm fighting a
      murder. I'm not going to get any extra time." I reported his sexual
      misconduct to the male officer on duty at the time. To the best of my
      recollection, I wrote a report in EMERS about it, as well. The next time I was
      on the tier, approximately one week later, the detainee said something like,
      ''Why did you write me up? You made me look bad." I do not know if the
      detainee was disciplined or not. At the time this incident happened, even if a
      detainee was sanctioned with time in SMU, it did not happen right away.




Decl. Ex. 641                                                     Plaintiffs 001428_REDACTED

                                                                                             Plaintiffs 001428
       14.1 have observed other women being subjected to the same or similar
          harassment. I have seen it so many times that I have lost track of each
          specific incident. A few examples are:
             a. Numerous times, I have walked past detainees' cells and heard them
                 yelling lewd remarks and exposing themselves to me and the women I
                 was working with at the time. This has happened in all of the places I
                 have worked (e.g. in Division 9, Division 10, RTU, Receiving, and the
                 basement of Cermak).
             b. In approximately 2013 or 2014, I began my orientation day in Division
                 9 with another mental health specialist, Angela Maniak. I witnessed a
                 detainee who had been in the showers approach the door, facing us,
                 and start swinging his penis around while staring at us. I remember
                 speaking to a correctional officer about the incident and saying that I
                 wanted to press charges, but I do not recall hearing anything after
                 that;
             c. In approximately May 2018, my supervisor, Dr. Butler, was
                 interviewing a detainee in Receiving. While I could not see what was
                 occurring inside the small room she was in, I witnessed her scream and
                 run out of the room that she had been interviewing a detainee in.
                 Later, Dr. Butler told me that the reason she ran out of the room was
                 because the detainee had pulled his penis out;
             d. As another example, in approximately 2014 or 2015, I was
                 interviewing a detainee in Receiving. In the middle of the interview, he
                 abruptly walked out of the room and grabbed another mental health
                 specialist's buttocks (Lauren Cartwright).

      15.lt's very frustrating knowing this happens to the women at the jail. It makes
         you feel powerless and humiliated. You feel victimized, but you need the job,
         so you try to block those incidents out of your mind and keep pushing
         forward.

      16. If I were to press charges every time a detainee verbally sexually harassed
          me, exposed himself, and/or masturbated, I would be doing it all day. Nobody
          has time to chase down investigators, do interviews, every day.

      17. Sometime in between 2013 and 2015, after I sent emails and spoke in person
          to management about the rampant sexual harassment, including Dr. Rogers
          (Unit Director of Division 9) and Dr. Kenya Key (Chief Psychologist), I
          approached Dr. Key and stated something like, ''This is getting out of hand.
          Detainees are masturbating constantly. Why do we have to keep doing this?"
          Dr. Key stated something like, ''We have to keep doing well-being checks.
          There are blue smocks in the cabinet. Why don't you wear those?" suggesting
          that wearing a smock might discourage the detainees from sexual




Decl. Ex. 642                                                   Plaintiffs 001429_REDACTED

                                                                                       Plaintiffs 001429
       harassment. Her comment made me feel that she was putting it on us and
       blaming us for the harassment.

    18. Other mental health specialists and I followed Dr. Key's suggestion and wore
        the blue smocks. However, even when we wore the smocks, the detainees
        continued to harass us. They would say things like, "Why are you wearing
        thatr ''Why won't you let me see your body?'' ''That's bullshit! We don't get to
        see females very often," and ''Let me see what you have on under that."

    19.At some point in approximately August 2016, after a detainee in Division 10
       had taken another detainee hostage, there was a huge safety concern among
       Cook County Jail staff. At that time, other mental health specialists and I
       heard from both detainees and officers that the detainees were planning on
       taking a female staff member hostage and raping her next. We brought
       concerns about our safety to Dr. Gomez (Director of Mental Health) and Dr.
       Key including at a "town hall" meeting, but they did not offer any solutions to
       stop or prevent the harassment. Dr. Key stated something to the effect that
       the Labor Board would never approve ofit. Dr. Gomez even stated, ''Men can
       get raped, too."

   20. The rampant sexual harassment has affected my mental health. It has raised
       my stress levels and increased my anxiety. When I began working in Division
       9, my anxiety was so severe that my doctor prescribed anxiety medication.

   21.I am constantly aware that the sexual misconduct could happen at any time
      at the Jail. I am in a state of constant hypervigilance. In the back of my
      mind, there is the question of "would someone try to grab us and rape us?" So
      I always try to locate the exit and find a clear path out of any situation. I
      keep an eye out at all times.

   22. I like the job, the benefits, and I like what I do. But I do not like the sexual
       harassment. It is really hard to work at a job when you know you're going to
       be a victim. It makes me have feelings of wanting to leave, wanting to quit
       the job, or wanting to cry.

   23.At the end of the work day, I sit my car for a few minutes and do some deep
      breathing because I feel so wound up, on edge, irritable, cranky, and wanting
      to be alone. I am hypersensitive to sounds at home -- sometimes just the TV
      can irritate me. I have to calm myself inside so that I can transition to seeing
      my family.

   24. The sexual harassment affects you inside and outside of work. I continue to
       go to therapy every week, but I still feel hypervigilant and aware of my




Decl. Ex. 643                                                    Plaintiffs 001430_REDACTED

                                                                                           Plaintiffs 001430
          surroundings at all times, like while taking public transportation or being
          other public places. There is general sense of hypervigilance.

                                                         03/04/2019
                                                       Date
                                                         ~K,.


                                                       Kelli Polo




Decl. Ex. 644                                                  Plaintiffs 001431_REDACTED

                                                                                        Plaintiffs 001431
  


                             Declaration of Lori Ponce


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:
    1.     My name is Lori Ponce (formerly Wiskur). I have worked as a correctional
officer at the Cook County Jail since approximately April 23, 2012.
   2.     I have worked in Division 4, Division 11, Receiving (RCDC), RTU, and
Division 10. I have worked in Division 10 since April 15, 2018. In nearly all of these
assignments, my job has required me to have interactions with male inmates.
    3.     My job duties include working on the male tiers every day, supervising
them to ensure their safety and security. I unlock the inmates’ doors to allow for
their allotted time in the day room. I also lead inmates to the recreation area and
other areas of the tier, if necessary. It is also my responsibility check inmates’ cells;
I go to the door and visually inspect that there is nothing covering the windows and
that there are no other violations in the dorm.
    4.    Every day, inmates catcall me and make comments about my appearance
and my body, and “complimenting” me, which I consider inappropriate. For
example, inmates often say to me, “You are so beautiful,” or “You’re so fine.” When I
tell them to stop, inmates often say that it is just a compliment.
   5.     The lewd, sexual, and inappropriate comments seemed even 10 times
worse when I was pregnant, which made me extremely uncomfortable. In one
instance, when I was visibly pregnant, an inmate said, “Damn. Motherfuckers must
have run a hard train on her!” I also heard an inmate say, “She has real good pussy
now.” On another occasion, I recall another inmate saying to me, “I wonder what
your pussy tastes like.”
   6.    When I am on the tiers, I can tell that the inmates are looking at my body.
Because of this, I frequently wear a sweater around my waist. I have heard inmates
say statements such as, “Stop trying to hide your booty,” and “Is your husband a
black man? Because no white man could handle that,” referring to my body.
   7.    Some time in approximately June 2018, in Division 10, an inmate said to
me that he had multiple wet dreams about me the night before. I did not write him
up because I just wanted to continue doing my job and carrying out my
responsibility of letting the inmates out of their cells. Approximately one week later,
other inmates told me that they saw that same inmate masturbating to me. I didn’t
write him up since I didn’t see it and couldn’t prove that it happened, but it still
bothered me.
   8.     Every day when I worked in Receiving, male detainees exposed their
penises to me and/or masturbated to me, but it happens in other areas where I
work, too.


                                            1  

Decl. Ex. 645                                                   Plaintiffs 001119_REDACTED

                                                                                       Plaintiffs 001119
  


    9.     The inmates in green jumpsuits, who are known for masturbating, are
now spread around the jail, so I could run into them almost anywhere. Every time I
see an inmate in a green jumpsuit, I get anxiety because I’m afraid they are going to
sexually harass me. I see the green jumpsuit and my guard goes up. I still do my
job, but I don’t want to have any interaction with them. Even if they just have a
simple question, I’m afraid they’re going to do something more than just ask the
question – like sexually harass me.
    10.   Other women have to deal with similar harassment. For example, inmates
have harassed both me and a female commissary employee about our appearances.
Multiple inmates stated aloud, referring to the commissary employee and me, “How
can this black bitch be next to this white bitch, and she has no ass and this white
bitch has a fatter ass than her.”
   11.   The pervasive sexual harassment is even noticed by other inmates.
Inmates have apologized to me for the sexual behavior of other inmates.
   12.   I have reported the sexual harassment, and I have also been discouraged
from reporting it. When I worked in Receiving in August 2014 through May 2016, I
would see inmates exposing their penises on a daily basis. On one occasion, I
approached Sergeant Cintron about the behavior. Sergeant Cintron blew off my
concerns and encouraged me to move on.
    13.   As another example, in approximately August 2013, I wrote an incident
report on an inmate exposing his penis to me in Division 11. After I filed the
incident report, a male investigator called me asked if I wanted to press charges. At
the time, I did not know much about the process, so I asked “What would happen if
I pressed charges?” The investigator stated something to the effect of, “It’s not
worth it to press charges. Nine times out of ten, it’s going to be dropped because
they are facing bigger charges, like murder.” Because of his statements, I agreed not
to press charges.
   14.   Shortly after, possibly that same week, the same investigator approached
me in person to give me paperwork to sign. At that time, the investigator stated,
again, in words or effect, that “it’s not worth it” to press charges. He also stated that
his wife works at the jail and that he also encourages her not to press charges,
either.
   15.   As another example, in May 2018, I was working in Division 10. When it
was time for detainee Redacted         to take his medication, I looked in the
chuckhole to see if he was ready. Instead, I saw his erect penis in line with the
chuckhole. I submitted an incident report about this.
    16.   The response to my incident report was discouraging. After a few phone
conversations with Investigator Dosier, I met with him and another male staff
member whose name I did not know at the time (and later found out his last name
is Trice). In the meeting, Investigator Dosier stated, in words or effect, that if I were
to press charges, they would be “false” because the inmate was in his “private


                                            2  

Decl. Ex. 646                                                  Plaintiffs 001120_REDACTED

                                                                                      Plaintiffs 001120
  


domain.” He further stated “We’re under a microscope right now with these charges.
And if you go through with this, it is a false charge.” Because I felt so discouraged,
as well as intimidated, I reluctantly agreed to not press charges.
    17.   Furthermore, Officers, like myself, feel discouraged from writing up
inmates or strictly enforcing policies because inmates frequently threaten to write
officers up in return. On more than one occasion, inmates have threatened to write
me up through grievances. I have had inmates say to me, “I am going to grieve you
off this tier” for simply enforcing policies, like requiring them to wear their uniform
or not letting them stay their cell when they are required to come out.
    18.   I try not to let the jail environment make me a hard person. I try to treat
everyone, including inmates, the way I would want to be treated if I was in their
situation. But it is very difficult working in the jail because of the sexual
harassment toward female staff and negative response from supervisors.
   19.   I have never received training regarding how to address sexual
harassment by male detainees, decrease the opportunity for detainees to repeat the
behavior, or minimize the impact of the behavior.
    20.   The harassment makes it difficult to do my job in the way that I want to.
For example, I am required to check inmates’ dorms, but I know certain inmates are
going to sexually harass me. Knowing that I am about to be harassed, I feel
embarrassed and put down before I have even begun to fulfill my duties. When
inmates say especially degrading things to me in front of all the other inmates, I
feel humiliated and ashamed. Over time, it begins to eat at you.
    21.   The frequent harassment has affected me emotionally and changed my
reception to compliments and to physical touch, which affects my marriage. Because
I face frequent harassment about my appearance at work, which inmates often call
“compliments,” I no longer appreciate genuine compliments from my husband in the
same way that I used to. I do not want my husband to unexpectedly touch me, even
in a playful or romantic manner; I have to say “please don’t touch me right now.”
Sometimes, I do not want to be intimate with my husband at all, because the stress
from the harassment at work lingers in my mind. It has really affected my
relationship.


                                                      _____________________________
                                                      Lori Ponce
                                                        Dec 27, 2018
                                                      ______________________________
                                                      Date




                                           3  

Decl. Ex. 647                                                 Plaintiffs 001121_REDACTED

                                                                                     Plaintiffs 001121
                            Declaration of Desiree Ray

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

   1.   My name is Desiree Ray. I have worked as a correctional officer at Cook
        County Jail since November 1, 2004.

   2.   Since I have been employed at the Jail, I have been assigned to Division 4,
        Division 8/RTU, Division 9, and Division 11. I am currently assigned to
        Division 11.

   3.   In all of my assignments, except for Division 4, I have had interactions with
        male inmates on a daily basis. Even when I worked in Division 4, I would
        regularly see male inmates when I had to escort female inmates to other
        areas of the Jail.

   4.   I experience sexual harassment by male inmates all the time. When I or
        other female correctional officers walk past them, they will regularly say
        things like, “That muthafucka decent,” or “that ass is fat,” referring to our
        buttocks. They will tell us that they love us. They say so many sexual things
        that I can’t recall everything I’ve heard. Sometimes, so many inmates are
        making sexual comments at the same time that I can’t tell exactly what
        they’re saying – but I know that it’s sexual in nature.

   5.   If I wrote up every time the inmates say something sexual toward me or
        another female officer, I would spend the whole day doing it and not get
        anything else done.

   6.   For example, in approximately July 2018, as I was exiting a tier in Division
        11, a female social worker told me that she heard an inmate say, “Can I lick
        your clit?” She knew which cell it came from, but she did not know which of
        the two inmates in the cell said it. I wrote an incident report on this.

   7.   Inmates also expose themselves to female employees, including me. At the
        beginning of each shift, correctional officers have to announce that we going
        to do a count of the inmates. A lot of times, inmates will know that I am
        coming around and will purposely have their penises exposed to me.

   8.   As another example, in approximately 2012-2013, I was on a power washing
        detail to clean the showers, where I would supervise the working inmates as
        they cleaned. As the inmates were washing the showers, I received a phone
        call, so I went to the interlock to accept the call, and continued to monitor the
        tier from the interlock. When I looked up toward the inmates who were in




Decl. Ex. 648                                                  Plaintiffs 001268_REDACTED

                                                                                      Plaintiffs 001268
                                                


        their cells on the top deck, I suddenly saw 6-8 penises in a row, sticking out of
        the chuckholes, all masturbating. I alerted my colleagues, and officers came
        in and went to all the cells, presumably to tell the inmates to stop
        masturbating. After that, the inmates taunted me and said things like, “If
        you didn’t like it, all you had to do was say so,” as if they had done nothing
        wrong. It made me feel violated. I also felt scared because I was thinking that
        if they are that bold to do that to me, when I’m an officer and they are locked
        up, then when they get out of jail, there is no limit. Because of this, I always
        feel like things are going to escalate and get worse – like one day, a female
        officer is going to be raped.

     9.   As another example, in approximately 2013, in Division 9, I went to the cell
          on the top deck of the tier to let a plumber come in and fix a clogged toilet. As
          I went to go back down the stairs of the tier, I heard Inmate Redacted
          say, “Hey CO, come here, it’s an emergency.” When I went to his cell, he had
          his penis in his hand, stroking it back and forth. I wrote an incident report
          and disciplinary report and indicated that I wanted to press charges.

     10.  It was a month before Sheriff’s Police investigator called me. I do not recall
         the investigator’s name, but I remember it was a male. He discouraged me
         from pressing charges. He asked, “Do you want to press charges?” I said yes.
         He then stated words to the effect of, “The problem we have here is you all
         want to write these reports but you don’t come to court.” I told him I would
         come to court. And I did. However, I was not called to participate, which was
         discouraging. At the hearing, the state’s attorney said to me, “We’re having
         this same problem with the nurses,” referring to the inmate masturbation.
         They also explained that only thing they could do for him is give him an
         additional 180 days maximum. Then they told me he had a “stay.”

     11.  In approximately 2012, I was on a sanitation detail in Division 9, so I had 4



                        -
         inmate workers with me, cleaning the tiers. We got to one tier, and there was
         an inmate named Reda , whose last name I do not recall. He called me over to
                              cted
         his cell, and when I got there, I saw he had his penis in his hand and he was
         stroking it. I reported the incident right away to the male sergeant on duty
         (whose name I don’t recall). I wrote an incident report and a disciplinary



                       -
         report on this inmate. Approximately one week after the incident, I saw the
         same inmate, Reda . He said to me, “That muthafucka big, aint it?” referring
                         cted
         to his penis. Members of the hearing board were right outside conducting
         hearings for the other inmates at the time, so I immediately went to the
         hearing board members (whose names I don’t recall) and told them about the
         incident. They said “Don’t worry about it,” or words to that effect, and
         assured me that they would take care of it. I do not know whether they did or
         not.




                                             2  

Decl. Ex. 649                                                    Plaintiffs 001269_REDACTED

                                                                                        Plaintiffs 001269
                                               


     12.  In approximately 2016 or 2017, Inmate Redacted         was sitting in the
         gated recreation area outside by himself. I was working at my desk at the
         time and could see the recreation area from my office. I looked out the glass
         window of my office and saw Redacted         standing on a chair,
         masturbating to me. I put a piece of paper on the window to block his view of
         me. I called the sergeant to get him escorted back inside.

     13.  Sometime in 2017, on the psych tier of RTU, I was sitting at my desk. I
         looked up and I saw an inmate was at the toilet stalls, but was facing away
         the stalls and masturbating while looking at me. Some of the other male
         inmates told him to stop. The male correctional officer who I was working
         with at the time also told him to stop.

     14.  As another example, in approximately 2017, I was working as the area officer
         in RTU and inmates masturbated at me in receiving. I was transporting an
         inmate back from Cermak and had to walk past the holding cells in receiving.
         There were two different bullpens. I heard an inmate say “Hey, Ray! Hey,
         Ray!” trying to get my attention. I could see from my peripheral vision that
         his arm was moving and that it was evident that he was stroking back and
         forth, masturbating. Other officers witnessed this happen.

     15.  I don’t recall directly which supervisors have discouraged us from writing
         reports, but discouragement is a common problem at the county. One female
         correctional officer told me that a sergeant told her not to write up an inmate
         for exposing his penis because, he said in words or effect, the inmate was in
         his cell, which is his “private living area.”

     16.  There is constant verbal harassment is overwhelming – it doesn’t have to be
         penis exposure – it’s the verbal. Even if you write them up, there are no
         repercussions. There are no real consequences so you constantly have to deal
         with this every day when you go into work. You try to tell the guys “be
         respectful,” but they still do it because they know that nothing is going to
         happen to them.

     17.  They need to put something into effect where verbal assaults are taken
         seriously – not just the penis exposure and masturbation.

     18.  In fact, I had to bid out of Division 9 to escape the sexual harassment because
         it was affecting my psychological well-being. The inmates were always
         masturbating. I had to change my work assignment because of it. The sexual
         harassment still happens in Division 11, but it was really running rampant
         in Division 9 and it was just getting worse. It felt like no one was doing
         anything about it and there was a reward system – pizza parties – which
         encouraged inmates to expose themselves because they wanted pizza. I had to



                                            3  

Decl. Ex. 650                                                  Plaintiffs 001270_REDACTED

                                                                                      Plaintiffs 001270
                                               


        leave. I was exposed to it so much. Every day, mentally, it was draining. I
        was always on guard.

     19.  The fsexual harassment has had a psychological effect on me. I have been
         exposed to so many penises while at work, that I have even had to talk to my
         husband about how it affects me and my intimate relationship with him.

     20.  The green jumpsuits aren’t working – they wear them open or around their
         waist. It’s ridiculous.

     21.  Being on a tier with 48 guys who are all looking at you like a piece of meat,
         and where the sexual harassment is tolerated, is just not safe. There needs to
         be consequences for sexual harassment so that it can be stopped. Something
         needs to change.

     22.  As a woman working at the Jail, I live in fear. I am afraid that I am going be
         the one that they are going to grab and pull into a cell and rape me. That is
         always in the back of my mind. That worry never goes away.


                                                              ________________________
                                                              Desiree Ray
                                                                January 25, 2019
                                                              ________________________
                                                              Date




                                            4  

Decl. Ex. 651                                                   Plaintiffs 001271_REDACTED

                                                                                       Plaintiffs 001271
                                              


                        Declaration of Vanessa Robinson

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

   1.   My name is Vanessa Robinson. I have worked as a correctional officer at the
        Cook County Jail since April 1991. I have been assigned to Division 2, 4,
        RTU, and support services (which includes laundry, kitchen, and sanitation).
        Within support services, I have been assigned to the laundry room, and since
        approximately 2016, I have been assigned to work in the Central Kitchen.

   2.   In all of these assignments except Division 4 my job has required me to have
        interactions with male inmates on a daily basis. For example, in the Central
        Kitchen, I supervise inmates who work in the kitchen. Occasionally, I have to
        deliver food to divisions, like Division 2, 5, 6, 9, or 10.

   3.   The male inmates verbally sexually harass me. I have experienced male
        inmates making derogatory remarks, talking about my “behind,” yelling out
        catcalls and sexual comments, saying sexual things they would do to me
        when they get out of jail, and if I ignore them, they yell out my name and try
        to get my attention. When I worked in laundry, the verbal sexual harassment
        occurred every time I went on the Division 9 and 10 tiers to do a uniform
        exchange. It also happened in Division 6. Today, I work in the Central
        Kitchen, so I have to go through the tunnels to get to my assignment. At least
        3 days per week, inmates will make sexual comments to me. Often, the
        correctional officer, usually a man, will do nothing to stop it so I try to get to
        work as early as possible in order to avoid the inmates and the sexual
        harassment.

   4.   Male inmates have also exposed their penises and masturbated at me. When
        I worked in laundry, this happened during the uniform exchanges at least 3
        to 4 times per week. I have seen inmates expose their penises to me in the
        tunnel multiple times. In the tunnels, they have exposed themselves
        numerous times. I have not written up the incidents in the tunnels because I
        do not know who the detainees are. They are coming from different divisions
        and there is not a computer nearby to write a report.

   5.   For example, in about April 2016, when I was assigned to laundry, I went to
        one of the tiers in Division 9 to do a uniform exchange. As I approached one of
        the cells to exchange the inmate’s uniform, I saw the inmate waving his penis
        at me. I immediately told the sergeant on duty at the time whose name I
        cannot recall. The same day, the sergeant wrote an incident report which I
        signed off on. I indicated that I wanted to press charges.




Decl. Ex. 652

                                                                                       Plaintiffs 001460
                                              


   6.   About four months later, I received a call from a Sheriff’s Police investigator,
        who requested that we schedule an in-person meeting. Shortly after, I met
        with the investigator. I confirmed that I wanted to press charges on the
        inmate who exposed his penis to me. The investigator reviewed the incident
        report with me, and also had me sign the criminal complaint. I requested a
        copy of the criminal complaint, but never received it. No one at the Jail
        followed up with me.

   7.   In about September 2016, I received a subpoena to go to court to attend the
        inmate’s trial for when he exposed his penis to me. When I went to court, the
        state’s attorney announced that the trial was going to be continued to a later
        date. I was never notified of the date the trial was continued to so I did not
        get to testify. I do not know what happened to that inmate. None of my
        supervisors at the Jail followed up with me or supported me. I felt I was on
        my own standing up against the sexual harassment.

   8.   I am worried that if inmate sexually assaults me or another woman that we
        won’t be able to defend ourselves. I am worried about using force to stop a
        sexual assault because I am worried about being disciplined. For example, I
        heard about an inmate touching a female officer sometime in 2018. Hearing
        about this made me frustrated because it feels like our only option is to write
        a report and hope that they are disciplined. It seems like we don’t have the
        tools to stop it.

   9.   Inmates feel empowered to sexually harass us. I recall an inmate saying
        something like, “You can’t do anything to us. We run this place. We do what
        we want to do.” I interpreted that to include sexually harassing women.

   10.  I am frustrated because when I first started, I never felt anxious and worried.
       I used to love to come to work every day. Recently, it’s been harder and
       harder to come into work every day.

   11.  Because of the sexual harassment at the Jail, as well as the Jail overall
       becoming more unsafe, my anxiety has increased. For about the past two
       years, I have had to see a therapist and a psychiatrist on a more frequent
       basis. I have been put on high blood pressure medication due to the stress at
       the Jail according to my doctor. I frequently have severe headaches, and I
       have had two mini-strokes.

   12.  My therapist, psychiatrist, and primary doctor have encouraged me to take
       off work if I have to for the sake of my health but the Sheriff’s Office seems
       suspicious of my need to take time off and I don’t feel supported.




Decl. Ex. 653

                                                                                        Plaintiffs 001461
                                             


   13.  Some female officers have told me that they are retiring early because of the
       sexual harassment. If I didn’t have to take care of my son, I would consider
       retiring early, too. I have to stay because of financial reasons.



                                                           ________________________
                                                           Vanessa Robinson
                                                               03/08/2019
                                                           ________________________
                                                           Date




Decl. Ex. 654

                                                                                   Plaintiffs 001462
                        DECLARATION OF CARLELLA ROGERS

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true
and correct:

        1.     My name is Carlella Rogers, and I work at as a deputy sheriff correctional officer
at the Cook County Jail. I have worked at the Jail since September 1996. Most recently, I have
been assigned to Receiving for about four or five years. Before Receiving, I was assigned to
Division IV where I worked with women inmates from about 2008 through about 2014 or 2015.

       2.     In Receiving, I regularly interact with inmates who are men. Receiving is the area
where inmates come into and go out of the Jail. For example, I deal with detainees who are
coming into the Jail after being arrested. We send them off and make sure they get to the right
court. My experience is predominantly with inmates when they are being transported from
where they are housed in the Jail to Receiving where they are in holding cell and waiting to go to
court.

        3.     The men who are inmates sexually harass me and other women. They say sexual
things to me every day that I work in Receiving. It’s humiliating the things that they say to me
so I don’t even want to repeat them.

        4.      From the time I started working in Receiving until about a year ago, almost every
day that I worked in Receiving, a male inmate would expose his penis to me or masturbate at me.
Some days the masturbation and exposure would happen more than once a day. For example,
this happened when I worked on the Bridge in Receiving and when I worked Post O. Most
recently, the inmates still expose their penises to me and fondle their penises at me, but because
of the handcuffs and the green jumpsuits, it happens less frequently.

       5.      When I started working in Receiving in about 2014 or 2015, I noticed that things
had changed from the time that I had regularly worked with the men before, which was around
2008 or before. Earlier, the inmates weren’t always so aggressive talking about their bodies and
your bodies in a sexual way. There weren’t all these indecent exposure incidents happening.
Now the Jail pretty much tolerates that behavior.

        6.      Sometimes, more than one man will have his penis out at you and you will have
to deal with a group of penises. For example, I remember a time that I was working in
Receiving, looking the other way and an inmate called out, “Officer Rogers” to get my attention.
When I turned around, there was 5 to 10 penises sticking out of the bull pen.

       7.     I feel discouraged about writing incident reports related to the inmates making
sexual statements about my body, about what they would do to me sexually, or about the inmates
masturbating. I don’t feel like writing an incident report is going to stop the bigger problem if
the Administration is just tolerating it.

       8.    It seems to me that other officers feel like there is nothing they can do to stop the
harassment when the Administration is okay with it. For example, I saw an inmate walking




Decl. Ex. 655

                                                                                                Plaintiffs 001463
down the hall in Receiving, and he had his penis is out, but the male officer he was walking with
did not do anything. The officer didn’t make the inmate put his penis away. I’m not sure why he
didn’t correct the inmate, but maybe it’s because you don’t know if the Administration is going
to support you.

        9.      Sometimes supervisors have been watching inmates on the camera and the
inmates masturbate, but they didn’t write the incident report. Instead, they asked me to write the
incident report. That doesn’t seem right to me because I can’t identify the inmate if I didn’t see
it happen. It’s discouraging that lieutenants and superintendents aren’t writing the incident
reports.

       10.     As a woman, it seems so unhuman to even write this stuff down. I don’t even
want to think about what the men do to us. It’s humiliating to write it up. Talking about it or
writing about it is hard. It’s like you have to re-live it.

       11.     The sexual harassment has impacted me and my workplace. I feel like I have had
no choice but to develop thick skin. I need my job. You are at work so much it’s like it is your
second home. For me, when the Administration doesn’t stop the sexual harassment, it feels like
your parents are telling you that you just have to deal with it, and you don’t have any other
choice but to do what you are told.

       12.    I have never received any training from the Administration on how to stop
inmates from exposing their penises to me, masturbating at me, or saying sexual things to me.

       13.     Over the four to five years I have worked in Receiving, I have never heard of new
inmates receiving directions or warnings that the Jail has a policy against sexual harassment of
women officers.




Decl. Ex. 656

                                                                                                  Plaintiffs 001464
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  03/27/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 657

                                                                                           Plaintiffs 001465
                              APRIL ROWELL-ROBINSON


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is April Rowell-Robinson. I am a correctional officer at the Cook County

       Jail (“Jail”). I have worked at the Jail for approximately thirteen years. During my

       time at the Jail, I have been assigned to Division 10 (male maximum detainees),

       Divisions 4 and 5 (female detainees), and Receiving.

2.     I currently work in Division 5 with female detainees. In this position, one of my

       duties is to transport the female detainees within the Jail compound, from their cells

       on the tier to the Cermak Building for their medical appointments. In this position,

       I have interactions with male detainees on a daily basis because I pass groups of

       male detainees being transported on the bridge, in the tunnels, or in Receiving while

       I am transporting my female detainees through those areas.

3.     About three to four times a week, while I am transporting my female detainees, I

       pass male detainees who expose their penises to me and my female detainees. The

       men are able to do this even if they are handcuffed to the back. Often, the men are

       wearing the green jumpsuits when they do this—the Velcro on the jumpsuits often

       does not stay closed, and then the whole front of the jumpsuit falls open, and the

       male detainees are able to stick their penises out through the slit in their boxer

       shorts. Putting a male detainee in a green jumpsuit does not stop them from

       exposing their penises—they do not care about the jumpsuit.

4.     Every day when I pass male detainees, they say derogatory things to me and my

       female detainees, like “Do you want to see this dick?” I try to ignore them and

       concentrate on moving the female detainees out of there as quickly as possible.

                                              1


Decl. Ex. 658

                                                                                            Plaintiffs 002287
       There is no way to write up a detainee for making these comments because they

       happen so fast, in passing, and if I ask who made the comment, all the detainees will

       deny it.

5.     I have also seen male detainees in Receiving masturbate at me in the bullpens. This

       happened about two or three times a week, and a few times, three or four men in the

       bullpen would all masturbate at me at the same time.

6.     I have seen male detainees expose their penises and masturbate at me so many

       times that no single example stands out. I’m so tired of seeing this disgusting

       behavior.

7.     I am unable to write incident reports when male detainees expose their penises or

       masturbate at me on the bridge or in the tunnels because when this happens to me,

       I am in the middle of transporting my female detainees, and I have to keep them

       moving. I don’t know who the male detainees are or what division they are from, so

       there is no way for me to write them up.

8.     I’ve never been trained on how to respond to male detainees exposing their penises,

       masturbating at me, or making disgusting comments to me.

9.     I never wear tight clothing to work because I don’t want to give the male detainees a

       reason to notice me. I also try to get my female detainees to the Cermak Building as

       early as possible, to try to avoid passing male detainees.

10.    Seeing this behavior so often has changed me—I feel like I’m locked up eight hours a

       day, and when I leave work I am free. It can be overwhelming and triggering—for

       example, I won’t let my son or his friends wear their pants sagging, I tell them “I

       don’t want to see your drawers!” I don’t want them reminding me of the detainees

       inside.



                                              2


Decl. Ex. 659

                                                                                             Plaintiffs 002288
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/19/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 660

                                                                                           Plaintiffs 002289
                                      Belinda Sanders


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Belinda Sanders and I am a correctional officer at Cook County Jail. I

       have been a correctional officer at Cook County since 1994. Throughout my

       employment, I have been assigned to work in Divisions 4, 11, Receiving, and

       Transportation. With the exception of the three years I worked in Division 4, which

       was female detainees, I have worked mainly with male detainees.

2.     I have been working with male detainees in Transportation for the past 15 years. In

       Transportation, I generally interact with male detainees all day every day. In this

       assignment, I transport both male and female detainees from their housing units to

       other locations in the Jail and the courthouse as well as outside the Jail to other

       courthouses, detention facilities, or to outside medical facilities, either within Cook

       County or to other facilities in other counties. I work more with male detainees than

       with female detainees in this assignment.

3.     From about 2015 until about 2018, the detainees sexually harassed me at the Jail

       just about every work day. They made offensive sexual comments to me when I

       passed them anywhere on the compound, exposed their penises and testicles to me

       and masturbated at me in the bullpens in Receiving. For example, one time when I

       was walking to Receiving through the garage, an inmate waiting in line to get on the

       bus to go to Court pulled his penis out and masturbated at me. Since the lawsuit

       was filed at the end of 2017, I experience much less masturbation and flashing.

4.     It’s disgusting, but my employer made it so that I had no choice but to get used to

       the masturbation and exposure because it happens every day to women who are

                                               1


Decl. Ex. 661

                                                                                             Plaintiffs 002520
       assigned to transport the inmates. The administration made it part of our job

       because they never tried to do anything about this behavior until this suit was filed.

       For example, in 2016, I was escorting a male, high-risk movement inmate from court

       to Division 9 with my male partner. I was walking in front of the inmate and my

       male partner was walking behind me in the tunnel. The inmate exposed his penis

       and started masturbating at me. We were bringing him back from court where the

       Judge had just told him that he didn’t want to see another complaint about this

       inmate. I told Sergeant Gronke about the incident and wrote an incident report

       when I got back to my unit.

5.     As another example, in 2017, I was loading a bus with several inmates from

       separate divisions. One of the inmates pulled his penis out in front of me. I told him

       to stop and called in a male officer. After he saw the male officers, he put his pants

       back on. In this particular situation, I just wanted to leave. The sexual harassment

       happened so much that I didn’t want to deal with it. And writing up the incident

       report was difficult because I had to re-live it. The men exposing their penises to

       me and the lewd, lascivious, and disrespectful comments that they made to and

       other women just happened too often to report.

6.     In 2016, I was transporting an inmate to 555 (Domestic Court in the Cook County

       Courthouse) because my inmate had a case there, and the deputy told me that the

       Judge wouldn’t let certain inmates charged with exposing themselves into the court

       room. He made them stand in the threshold of the courtroom door while he

       transferred the case to the Criminal Court. I stayed inside the courtroom and my

       male partner stood in the hallway and watched the bullpen. My partner told me to

       stay in the courtroom because there were so many inmates masturbating.



                                              2


Decl. Ex. 662

                                                                                             Plaintiffs 002521
7.     In 2018, I was transporting an inmate in protective custody. I made him sit to the

       back of the bus, but he moved to the front of the bus while I was driving and started

       masturbating. I told him to go back to the back of the bus and when he got off the

       bus, his jumpsuit was unsnapped, and he was masturbating.

8.     I also saw inmates masturbating while I was walking past the bullpens in Receiving.

       I was never able to report masturbation when it is in passing because it slowed you

       down when you had to get to court. I couldn’t get my job done if I had to stop and

       write an incident report every time an inmate was masturbating at me because it

       just happened so often. It should never have gone this far where inmates are

       constantly masturbating everywhere you look.

9.     Male inmates also make sexually aggressive comments about me and my body every

       time they saw me. They say things like, “That’s my speed, I’d fuck her,” and “I love

       you Ms. Sanders.”

10.    I believe all women that I know working at the Jail have experienced sexual

       harassment by male detainees. The women working at the Jail discuss the sexual

       harassment. For example, one of my coworkers told me that another female

       correctional officer at the Jail was working in receiving when an inmate came up to

       her desk after leaving court and ejaculated on her desk. He said, “Clean up my

       babies.” I don’t know if this actually happened, but it is the kind of thing that could

       happen at the Jail given all the sexual harassment and it makes me feel disgusted

       about my workplace. I have also seen inmates sexually harass my co-workers. For

       example, once I witnessed an inmate expose his penis and masturbate at another

       officer.

11.    The lieutenants and superintendents that I have worked with over the last 5 years

       or so are aware that the inmates sexually harass women. On certain transportation

                                              3


Decl. Ex. 663

                                                                                            Plaintiffs 002522
       runs, like Markham (District 6 of Cook County Courthouse) because there were so

       many detainees masturbating all at once on a bus, the sergeants and lieutenants

       tried to assign male officers to work with male inmates and female officers to work

       with female inmates. But this did not work because there were so many more male

       inmates than female inmates, and so many female correctional officers, so we had to

       work with male inmates who masturbated at them. They just tell us women to be

       careful, but to me, if an inmate is bold enough to pull his penis out and masturbate

       at you, he is bold enough to snatch you and rape you—I believe it’s only a matter of

       time before a correctional officer will be raped.

12.    The sexual harassment at the Jail made my job very tiring and exhausting. I was

       constantly on alert because of the constant masturbation, exposure, and disgusting

       sexual comments and it was so stressful. By the time I got home I was exhausted. I

       used to feel good about coming to work. Your supervisors defended you and the

       inmates respected female officers. Now, the sexual harassment problem has

       escalated so much that I am worried someone will be raped. I just try to get to work

       and get home safely.




                                               4


Decl. Ex. 664

                                                                                         Plaintiffs 002523
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/26/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 665

                                                                                           Plaintiffs 002524
                                    ASIAN SANFORD


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Asian Sanford. I am a correctional officer at the Cook County Jail

       (“Jail”). I have worked at the Jail for approximately seventeen years. During my

       time at the Jail, I have been assigned to Divisions 2 and 11, External Operations,

       and Receiving. The majority of my career at the Jail I was in Division 11, from

       approximately 2005 to 2016/2017. For the past two or three years, I have been

       assigned to Receiving. I have also been assigned to a variety of locations to work

       overtime, like Division 9.

2.     When I worked on Division 11, I was a tier officer. In Division 11, each floor had 4

       tiers, and each tier had 48 male inmates. There was one officer assigned to each tier

       who was responsible for those 48 inmates.

3.     In Receiving, my duties include processing new inmates, processing inmates going

       between their Divisions and court, and distributing inmates to their different

       bullpens. I work directly with male and female inmates; the majority of inmates are

       male.

4.     In both Division 11 and in Receiving, I have worked or currently have direct

       interaction with male inmates on a daily basis. In both assignments, I experience

       male detainees flashing their penises at me, masturbating at me, and saying sexual

       comments to me. In Division 11, male inmates exposed their penises to me

       approximately two to three times per week and masturbated at me about once a

       month. When I am in the tunnels in the basement and pass by the bullpens where

       inmates are waiting to go to court, male inmates flash me their penis about once a

                                              1


Decl. Ex. 666

                                                                                            Plaintiffs 002290
       month and masturbate at me approximately once every two or three months. I try

       not to look or to respond when the inmates call me over from the bullpen, because in

       my experience, the inmates call female correctional officers’ names or say they need

       help to get female officers to look at them, and when you do look at them, that’s

       when they flash you or start masturbating in your direction.

5.     When I worked in Division 11, I had to open the cell doors at a particular time. I

       would let the inmates know the doors were about to be open. Many times when I

       would open the cell doors, an inmate would be on the other side of the door with his

       penis exposed. I can’t even think of a particular example because this repeatedly

       happened on a monthly basis, and no particular situation stands out—they are all

       the same to me. The inmates did this to me because they heard my female voice. I

       don’t recall them doing this to the male officers.

6.     In Division 11, nothing would happen to these guys after they masturbated at me. I

       would tell my sergeant, but the inmate would stay there and his behavior would not

       stop. In my experience, the inmate would only stop if a male sergeant would talk to

       him.

7.     One time about five years ago, I was working overtime in Division 9 for the first

       time. After I opened the cell doors, two inmates inside the bathroom area called me

       over. When I got there, the inmates were completely naked in the doorway of the

       shower, jacking off. I could see everything because there was no curtain or door to

       the shower. I was so disgusted and angry, I called one of my male co-workers over,

       and he said “Oh my god, nobody told you? That’s how they do over here.” I took that

       to mean that I should have done something differently, maybe not look in the

       direction of the bathroom or ask the male officer to respond to the inmates’ calls, but

       I don’t know because nobody ever told me. I went back to my desk in the inner lock

                                               2


Decl. Ex. 667

                                                                                            Plaintiffs 002291
       to try to get my head together. From there, I could only see the tops of the showers

       and the men in them, but these two inmates started jumping up so that I could see

       their naked bodies. I felt bad the entire day and called my sergeants. The said “ok,

       we’ll come up,” but they didn’t come up immediately, which made me feel like they

       did not see the issue as urgent or an emergency. I was upset the whole night.

8.     The majority of times I have transported inmates back to their division or to Court,

       inmates will get close enough to me to try to touch me. No inmate has ever actually

       been able to touch me because I am able to move away in time. This has happened

       both in the living units in Division 11 and in Receiving. When we transport

       inmates, there is one officer in front of the line and one at the back of the line.

       Because I am afraid of the inmates trying to touch me, I try to walk behind the

       inmates so that I can see them. When my partner is a male officer, he is usually fine

       with being in the front of the line.

9.     I’ve also seen inmates masturbate at other female correctional officers. About a year

       ago, one of my female co-workers was in the basement in Receiving, and a guy in a

       green jumpsuit was being transported to his division. His hands were cuffed in the

       front and he was jacking off. We told the male transporting officer, who said he

       didn’t see it, but told the inmate to stop and closed the front of his jumpsuit. My co-

       worker wrote an incident report, but she said she doesn’t know if anything ever

       happened because she was never contacted about it.

10.    Every single day that I work with male inmates, or even days when I just walk by

       male inmates, I hear sexual comments that are out of line. They say things like

       “Suck my dick,” “I’ll eat your pussy,” “Let me see your pussy,” “I’ll fuck you in the

       ass,” “I’ll fuck your kids,” “Come here, let me feel on your ass,” “I like your lips,” and

       “You thick as hell.”

                                                3


Decl. Ex. 668

                                                                                               Plaintiffs 002292
11.    I believe that all sergeants and lieutenants know about the sexual harassment

       because if they haven’t witnessed it themselves, correctional officers have reported it

       to them. For example, in Receiving, the bullpen used to be right next to the officer’s

       desk. The max inmates would stand right up against the cage and masturbate at

       the officer—often six or seven inmates would do this all at once. I saw female

       correctional officers put gurneys in between the bullpen and the desk to try to block

       their view of us. After a while, the bullpen was moved to the other side of the room

       where the inmates could not see the officer’s desk, but even so, when you had to

       walk by, the masturbation would start again. I believe that management knows

       about the masturbation because they moved the bullpen.

12.    I was never directly told not to write up incident reports when I witnessed flashing

       or masturbation, but I have never done it because I saw that nothing was ever done

       after. When it happened to me and was urgent to me, but the sergeants’ reaction

       showed me that it was not urgent to them, I did not see the point of writing it up. I

       have also heard from other correctional officers that you have to write reports about

       the same inmate multiple times for masturbation before anything happens, which is

       another reason I don’t bother. I have also heard through the grapevine that the

       Sheriff has said that this is part of our job and what we are getting paid for. I feel

       like I am being forced to believe that this behavior is normal and expected.

13.    Since the lawsuit, sergeants now say directly that we can write up incident reports.

       Also, sergeants have told us that male inmates have the right to masturbate in their

       cells because that is their personal space.

14.    I have never received any training on how to address sexual harassment by inmates.

15.    Since the lawsuit was filed, it seems like the Jail is taking sexual harassment a bit

       more seriously. It is more talked about and sergeants have told us to write up

                                               4


Decl. Ex. 669

                                                                                            Plaintiffs 002293
       incidents of sexual harassment. Recently, inmates are wearing one-piece jumpsuits

       and are often handcuffed. But as long as the jumpsuit is open and they are cuffed in

       the front, they can still masturbate. The jumpsuits themselves don’t fix the problem

       because inmates can open them down the front, and no one makes them keep the

       jumpsuits closed.

16.    The sexual harassment has changed how I act. I used to be as helpful to the

       inmates as possible. For example, I would check their court dates in Receiving if

       they asked me to. Now I am less helpful because I don’t trust their intentions when

       they ask me for help. When an inmate calls me over to him, I worry that he is only

       calling me so that he can flash me or masturbate at me. This worry makes me not

       want to respond to inmates.

17.    The harassment has also changed how I dress. I always wear a long sweater or a

       sweater zipped up because I want to avoid the inmates seeing my body. I wear long

       sleeves every day, even in the summer when it’s hot.

18.    The sexual comments, flashing, and masturbation make me feel nasty, disgusted,

       and irritated. I can’t even describe how it makes me feel—it’s like they are taking

       something out of me.




                                             5


Decl. Ex. 670

                                                                                           Plaintiffs 002294
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/24/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 671

                                                                                           Plaintiffs 002295
DocuSign Envelope ID: 51BBAE05-3DD4-47FF-9C87-21064E256720




                                           JAN SANGSTER DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Jan Sangster. I am a Licensed Practical Nurse (LPN) assigned to

                     Cermak Medical Building (“Cermak”) at the Cook County Jail (“Jail”). I have

                     worked at the Jail since approximately October 2, 2017. Until February of

                     2019, I was assigned to the Division 9 Dispensary. I am currently assigned to

                     Cermak.

            2.       As an LPN, I am responsible for providing medical services to ensure the

                     physical and mental wellbeing of detainees in pre-trial detention at the Jail.

                     One of my primary job duties in the Division 9 Dispensary was passing out

                     medication to detainees housed in the North and South Towers. My job duties

                     in Cermak include admitting detainees to Cermak for medical care, conducting

                     medical evaluations, and providing wound care to detainees that have

                     sustained injuries. My job requires daily interactions with male detainees.

            General Description of Harassment

            3.       I have endured sexual harassment by male detainees. The detainees expose

                     their penises, masturbate, and routinely make crude or sexual comments

                     directed at me. Their comments include threats about finding me when they

                     are released from the Jail.             The comments and threats detainees make are

                     sexually explicit and degrading.




            Decl. Ex. 672

                                                                                                     Plaintiffs 001318
DocuSign Envelope ID: 51BBAE05-3DD4-47FF-9C87-21064E256720




            4.       When I was assigned to the Division 9 Dispensary, where I worked for about

                     one and one-half years, detainees exposed their penises and masturbated at

                     me several times per week, everywhere that I had to work.

            5.       When I was in the medication room in Division 9, where I passed out

                     medication, detainees would walk right up to the window and pull their penises

                     out or they would stand by the door and masturbate at me while staring at me.

                     I saw numerous detainees pull out their penises and masturbate throughout

                     the Jail— in the day room, in their cells with their penises sticking out of the

                     chuckholes, in the showers, and on balconies of the tiers.

            6.       I am currently in training for my new assignment in Cermak. The other women

                     who work there have already warned me that the exposure of penises and

                     masturbation by the detainees at female employees in Cermak is rampant

                     there too.

            7.       On a daily basis, detainees walk around with their hands in their pants,

                     touching themselves, playing with their penises, under their clothes. That is a

                     regular occurrence throughout the compound.

            Specific Incidents of Exposure

            8.       In approximately September 2018, detainee P. walked out of his tier toward

                     me holding his exposed penis while I was in the medication room. He started

                     to approach the window where I was passing out medication and said, “There’s

                     something in my dick.” I was disgusted and asked the officer to write him up

                     and to press charges, but the officer who completed the paperwork did not even



                                                             2


            Decl. Ex. 673

                                                                                                  Plaintiffs 001319
DocuSign Envelope ID: 51BBAE05-3DD4-47FF-9C87-21064E256720




                     mention that the detainee exposed his penis to me. The officer wrote it up as a

                     medical issue because the detainee cut his arm and claimed to have stuck

                     something in his penis. When I asked why he was not written up for exposing

                     himself, I was told that his penis was not visible in the video. I pursued my

                     complaint and the fact that the detainee wasn’t even written up for the sexual

                     harassment up the chain of command, but the detainee still was not charged.

                     Later, I saw the detainee in the hallway, and he taunted me about not facing

                     any consequences. I continued to follow up about pursuing my complaint and

                     was told that the detainee was scheduled to be shipped to the Illinois

                     Department of Corrections after his next court date, so nothing was going to

                     happen to him. He still was never charged for exposing his penis to me.

            9.       I also recall an incident that happened around December of 2017 on tier 2C.

                     Detainee D. W. was up on the top floor of tier 2C with his penis out,

                     masturbating and watching me. I reported the detainee to Officer Taylor. He

                     gave the detainee verbal commands to stop. The detainee briefly stopped

                     masturbating, but then continued to masturbate. Officer Taylor completed an

                     incident report. I also reported this incident to a male sergeant, Sergeant

                     Maglaya. I was never contacted about actually following through on the

                     charges.

            Witnessing Harassment of Others

            10.      Detainees sexually harass other women at the Jail, including other female

                     nurses. When I was assigned to the Division 9 Dispensary, if a detainee pulled



                                                             3


            Decl. Ex. 674

                                                                                                 Plaintiffs 001320
DocuSign Envelope ID: 51BBAE05-3DD4-47FF-9C87-21064E256720




                     out his penis or masturbated at one of the nurses, we would try to warn each

                     other so that whoever had to pass medication next could try to mentally

                     prepare themselves. For example, Nurse Smith, Nurse Lloyd, Nurse Welbon,

                     and I have talked about incidents of detainee masturbation at us and how

                     disgusting and scary it is.

            Sexual and Sexually Violent Comments

            11.      Detainees make vile, sexually explicit, and threatening comments to me every

                     single day I am at work. Detainees have said things like, “When I get out, I’ll

                     be waiting for you by the gate,” or, “I’ll see you on the outside.” Detainees have

                     threatened to run into my car and block my ability to leave the parking lot.

                     Detainees describe in graphic terms what they want to do to me sexually - “I

                     want some of that pussy”; “This dick is for your pussy”; “I’ll eat your pussy”;

                     and “I know you suck good dick.” These comments stick with me long after I

                     hear them.

            Knowledge of Defendants

            12.      The sergeants and lieutenants on duty know that the detainees expose

                     themselves and masturbate at me because I have complained on multiple

                     occasions, and the supervisors on duty are notified. For example, Sergeant

                     Velez (male) and Sergeant Maglaya (male) have been notified regarding

                     incidents of masturbation I experienced, but nothing seems to make any

                     difference.




                                                             4


            Decl. Ex. 675

                                                                                                    Plaintiffs 001321
DocuSign Envelope ID: 51BBAE05-3DD4-47FF-9C87-21064E256720




            Incident Reports, Ineffectiveness of Complaining, and Discouragement

            13.      As an employee of Cook County, I am not able to complete my own incident

                     reports in the Jail’s CCOMS computer system. When detainees sexually harass

                     me, I report it to an officer on duty. For example, Officer Willie Smith is an

                     officer on duty that I notified when a masturbation incident occurred recently.

                     The officers on duty are supposed to file an incident report, but I am never told

                     whether they actually do or not. In my experience, male officers are generally

                     nonchalant about the detainees’ exposure and masturbation because it is not

                     directed at them. I only find out if an incident report was completed if a

                     Sheriff’s Police investigator calls me and asks whether I want to press charges.

                     When that happens, I always say yes. I have sought to press charges against

                     several detainees (approximately four or five times). But after repeatedly

                     saying “yes” I want to press charges, I have never received follow up after that.

            14.      When I ask that incident reports be written up or to press charges, sometimes

                     I am asked whether I want an incident report written up or to press charges

                     multiple times, even though I have already said yes. That is discouraging to

                     me because it is as if they are expecting me to change my mind so that they

                     can avoid doing the paperwork. I feel pressure to just say “no” and let it go.

            15.      I have also complained to my Charge Nurse multiple times about seeing

                     penises, being masturbated at and other sexually explicit behavior. The

                     nurses, including the supervisors, complain amongst ourselves. Some nurses

                     have told me they are afraid to complain because they are concerned that they



                                                             5


            Decl. Ex. 676

                                                                                                      Plaintiffs 001322
DocuSign Envelope ID: 51BBAE05-3DD4-47FF-9C87-21064E256720




                     will be viewed as troublemakers. They worry that, if they complain too much,

                     they will be moved to a less desirable job assignment.

            Ineffectiveness of Steps Taken

            16.      The green jumpsuits that known masturbators are supposed to wear to prevent

                     exposure and masturbation are ineffective. The front is closed with Velcro and

                     detainees can open them all the way down to the crotch. I have seen detainees

                     with holes ripped in the crotch area of their jumpsuits. They tear up or modify

                     the jumpsuits in a number of different ways. This means that detainees are

                     still able to access their penises to expose themselves and masturbate. For

                     instance, Detainee D.W. had on a green jumpsuit when he masturbated at me

                     in December 2017. Every single detainee that has masturbated at me, with

                     just one exception, has done it while wearing a green jumpsuit.

            Lack of Training

            17.      I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee grabs me or attacks me.

            Impact on Job Performance

            18.      The sexual harassment changed the way I do my job. When I worked in the

                     Division 9 Dispensary, I felt a sense of doom every time I went to work. I was

                     constantly worried about what the detainees would do to me. I had hoped that

                     my new assignment at Cermak would be better, but so far I am learning that



                                                             6


            Decl. Ex. 677

                                                                                                 Plaintiffs 001323
DocuSign Envelope ID: 51BBAE05-3DD4-47FF-9C87-21064E256720




                     female employees can’t escape the constant sexual harassment, and detainees

                     exposing their penises and masturbating at us there either. The male

                     detainees’ conduct is degrading, disrespectful and disgusting. It makes me feel

                     afraid, angry and violated.

            Emotional Impact

            19.      The sexual harassment has really caused me emotional anguish.. Because of

                     it, work is that much more stressful. Even at home, I cannot get rid of the

                     stress. I go home from work and complain to my significant other. It affects my

                     mental health – I feel very depressed. There is enough to worry about

                     regarding my safety working in a Jail. I should be able to make a living without

                     being subjected to daily exposure to penises, aggressive masturbation, and

                     disgusting sexual comments and threats to me.




                                                             7


            Decl. Ex. 678

                                                                                                  Plaintiffs 001324
DocuSign Envelope ID: 51BBAE05-3DD4-47FF-9C87-21064E256720




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            3/25/2019
            ____________________________                         __________________________________
            Date                                                 Signature




                                                             8


            Decl. Ex. 679

                                                                                                  Plaintiffs 001325
DocuSign Envelope ID: E25A6A94-EDC6-48F5-9BBB-F4303B03B997




                                           ELAINE SCOTT DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Elaine Scott. I am a Correctional Officer at the Cook County Jail

                     (“Jail”). I have worked at the Jail since approximately May of 2006. I have

                     worked in various parts of the Jail over the years, but I am currently assigned

                     to Division 6. I’ve worked in Division 6 for approximately ten years, but my

                     assignments vary. For example, I have worked on the tier, in the Division 6

                     Dispensary, in the visiting cages, and in the lobby.

            2.       As a Correctional Officer, I am responsible for the safety and security of

                     detainees being held in pre-trial detention at the Jail, as well as maintaining

                     order within the facility. My duties include releasing and returning detainees

                     to their cells, supervising them in the dayroom, counting detainees, and

                     escorting them to and from the dispensary, court, and other locations on the

                     compound. In performing all my duties, I am required to interact with male

                     detainees on a daily basis.

            General Description of Harassment and Specific Incidents of Exposure

            3.       I have been subjected to sexual harassment by male detainees including

                     exposing their penises, masturbating, and routinely making crude or sexual

                     comments. Detainees stand within view of the observation window and

                     masturbate at me, stand or sit in the dayroom masturbating, with one leg over

                     the balcony masturbating, stick their penises through the chuckholes, and




            Decl. Ex. 680

                                                                                                 Plaintiffs 002296
DocuSign Envelope ID: E25A6A94-EDC6-48F5-9BBB-F4303B03B997




                     stand in their cells and masturbate. The detainees purposely masturbate when

                     they know I am coming around to count them.

            4.       When I was assigned to work on the tiers, until approximately two years ago,

                     detainees pulled out their penises and masturbated at me all the time. They

                     would stare into the observation window at me from the second floor with their

                     legs spread and masturbating.

            5.       I was assigned to the Division 6 Dispensary after that until around June of

                     2018. Detainees frequently fondled themselves and masturbated under their

                     uniforms in the Dispensary. Since then, I have had various assignments,

                     including working the tier to relieve other officers.

            6.       I remember an incident that happened in around April of 2016, when I was

                     assigned to the tier in Division 6. I was returning detainees from the dayroom

                     back to their cells. Detainee D.B., whose cellmate I had to let back in, came to

                     the door of his cell with his penis in his hand, flinging his penis back and forth

                     at me, and masturbating. I ordered the detainee to stop, and he did not stop,

                     and at the same time claimed that he wasn’t doing anything. When I told him

                     that he would receive a disciplinary ticket, he said, “What, you afraid of a little

                     dick?” I complained to my male sergeant, Sergeant Strugielski, and wrote it

                     up. A Sheriff’s Police Investigator took both of our statements. The detainee

                     claimed he did nothing wrong. I wanted to press charges, but as far as I know,

                     no charges went forward.




                                                             2


            Decl. Ex. 681

                                                                                                     Plaintiffs 002297
DocuSign Envelope ID: E25A6A94-EDC6-48F5-9BBB-F4303B03B997




            7.       I know detainees sexually harass other female employees because we discuss

                     it amongst ourselves.

            8.       Detainees make explicit sexual comments, such as comments about my body,

                     about once per week. Detainees also offer to take me on dates or to buy me

                     things when they are released from the Jail.

            Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

            9.       My lieutenants and sergeants know about the detainees’ behavior toward me

                     because I have complained. I have had various supervisors because their

                     assignments fluctuate, similar to the way my assignments change from time

                     to time. When I complain about detainees who masturbate at me from their

                     cells, including when they stick their penises out of the chuckholes, I have been

                     told that “it’s their privilege to do in their cell,” and “it’s just a part of the job.”

            10.      I have written around twenty-five to thirty incident reports about detainee

                     indecent exposure and masturbation. On several occasions Sheriff’s Police

                     Investigators came to speak with me and asked if I wanted to press charges. I

                     always said yes, that I very much wanted to press criminal charges, but

                     nothing happened after that. They did not follow up, and I didn’t receive notice

                     of any resolutions. I have also verbally complained numerous times.

            Lack of Training

            11.      I have never received training from the Cook County Sheriff’s Office

                     specifically regarding how to address the masturbation or sexual harassment




                                                             3


            Decl. Ex. 682

                                                                                                         Plaintiffs 002298
DocuSign Envelope ID: E25A6A94-EDC6-48F5-9BBB-F4303B03B997




                     by male detainees, how to decrease the opportunities to repeat the behavior, or

                     how to respond if a detainee tries to rape me.

            Impact on Job Performance

            12.      The sexual harassment has changed the way I do my job. Knowing that a

                     detainee may pull out his penis and masturbate at me at any moment, makes

                     me very apprehensive around them. I also wear loose fitting clothing and try

                     not to do anything to make myself stick out, such as wear perform or get my

                     nails done, in order to avoid drawing attention from the detainees. I worry

                     about what a detainee might do to me, and it makes me feel unsafe.

            Emotional Impact

            13.      The sexual harassment has a profound effect on me emotionally. It is hard to

                     transition from work back to the outside world. The constant sexual

                     harassment from detainees at work affects my perception of my physical

                     appearance outside of work because detainees have made me overly conscious

                     of my sexuality. I don’t like dressing up because I am so used to constantly

                     being afraid to bring attention to myself. It really affects my personal life

                     because I stay in the house – I don’t go out on dates, or to events or other places

                     to socialize. I don’t feel attractive to my husband because of what I go through

                     at work. I have been married for more than thirty years, and the impact on my

                     marriage is devastating. The Sheriff’s Office has not done enough to address

                     this issue in order to make the work environment safe for me and my fellow

                     female employees.



                                                             4


            Decl. Ex. 683

                                                                                                     Plaintiffs 002299
DocuSign Envelope ID: E25A6A94-EDC6-48F5-9BBB-F4303B03B997




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                   OocuSigned by:


            4/9/2019
            ____________________________
            Date
                                                                 ~::::1~
                                                                 __________________________________
                                                                 Signature




                                                             5


            Decl. Ex. 684

                                                                                                  Plaintiffs 002300
DocuSign Envelope ID: 8E5D528D-68FA-4AA7-9A46-97C95AC4CD58




                                          PATRICE SCOTT DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Patrice Scott. I am a Court Services Deputy at the Leighton

                    Courthouse (“Courthouse”). I have worked at the Courthouse since

                    approximately August 29, 1996. I am currently assigned to Courtroom 304,

                    where I have worked for about a year. I have also been assigned to

                    Courtrooms 204, 307, and 504. In addition to being assigned to individual

                    courtrooms, I have to work the front door of the courthouse on a rotational

                    basis and cover for colleagues in other courtrooms as needed.

            2.       As a Court Services Deputy at the Courthouse, I am responsible for the

                    safety and security of individuals in the courtroom, including detainees,

                    attorneys, courtroom personnel, and civilians. For example, my job duties

                    include providing security in courtrooms and at the building entry,

                    transporting detainees between the bridge and the courtroom, securing

                    detainees coming to court and during the court process, and keeping track of

                    the detainee’s court dates and paperwork. Occasionally, I also have to take a

                    defendant into custody if the court remands them. In all of these

                    assignments, my job has required me to have interactions with male

                    detainees on a daily basis. I usually work with a partner, who is almost

                    always male.




            Decl. Ex. 685

                                                                                                  Plaintiffs 002301
DocuSign Envelope ID: 8E5D528D-68FA-4AA7-9A46-97C95AC4CD58




                    General Description of Harassment

            3.      During my employment at the Leighton Courthouse, I have endured sexual

                    harassment by male detainees, which they direct at me and at other female

                    employees. I have experienced detainees exposing their penises to me, male

                    detainees purposefully masturbating at me or in front of me, and vulgar

                    comments and name calling quite often.

                    Specific Incidents of Exposure and Harassment

            4.      I most frequently see detainees masturbating with their penises exposed

                    while they are in the lockup behind my courtroom waiting for court. The

                    detainees often keep their hands in front of their pants, and when I see them,

                    they are either already masturbating or they start when they see me. They

                    will hover around the gate that is across from the courtroom door, waiting for

                    a female to come through so they can start masturbating or making lewd

                    comments, while touching or exposing their penises.

            5.      Usually there are about 10 detainees in the bullpen at a time, but sometimes

                    we combine bullpens with courtroom 303. When that happens, there can be

                    up to 25 male detainees in the bullpen. It’s scary, because they all crowd

                    together with their hands in their pants, touching or rubbing their penises. I

                    don’t know many of these detainees from the other courtroom and am not

                    sure what they are capable of.

            6.      Sometimes detainees stand in the bullpen with their penis out, facing the

                    door to the courtroom, masturbating. I once walked back to the bullpen area



                                                             2


            Decl. Ex. 686

                                                                                                 Plaintiffs 002302
DocuSign Envelope ID: 8E5D528D-68FA-4AA7-9A46-97C95AC4CD58




                    to see a detainee doing this, and as soon as he saw me he started swearing at

                    me, saying he wanted to fuck the shit out of me.

                    Witnessing Harassment of Others

            7.      I have seen other women who work in other positions experiencing the same

                    or similar sexual harassment throughout the Leighton Courthouse. Among

                    other things, I’ve witnessed detainees masturbating in the lockup at female

                    attorneys, including Public Defender Tammi Ford Sanderson.

            8.      I have also heard that other female deputies have seen detainees

                    masturbating while walking from receiving to the courtroom lockups.

                    Sexual and Sexually Violent Comments

            9.      I hear crude, violent, or sexual comments from male detainees directed at me

                    all the time. They call me names. Most often they call me a bitch, but they

                    also comment about my body. For example, they will say things like, “I will

                    see you on the outside, you skinny bitch, and fuck you up.” They will tell me

                    they want to fuck the shit out of me while touching their penis. They

                    threaten to “buck up” at me, which I think means they are getting ready to

                    assault me.

                    Knowledge of Defendants

            10.     My supervisors know about the detainees’ behavior and their sexual

                    comments towards me and other women. Everyone knows about it. I know

                    this is true because when it was really bad, before the changes described

                    below were made, we talked about it in Roll Call on numerous occasions.



                                                             3


            Decl. Ex. 687

                                                                                                 Plaintiffs 002303
DocuSign Envelope ID: 8E5D528D-68FA-4AA7-9A46-97C95AC4CD58




            11.     Prior to the preliminary injunction, supervisors made no effort to discipline

                    the detainees or set consequences for the sexual behavior toward women. At

                    that time, the masturbation and exposure happened all of the time, but my

                    supervisors didn’t do anything. There was an overall belief that there wasn’t

                    much a Court Sergeant could do about a detainee. Their attitude was that

                    the detainees’ behavior was the responsibility of the Jail supervisors, not the

                    Court supervisors.

            12.     Over the last year, there have been some changes that have affected the

                    number of masturbation and exposure incidents in the Courthouse. Now, the

                    masturbators in green jumpsuits are supposed to just come up for their court

                    appearance and go right back down. Also, when a detainee starts

                    masturbating or pulls his penis out, we are allowed to give detainees

                    disciplinary tickets.

            13.     These changes help,but have not solved the problem. Almost every day,

                    somewhere in the Courthouse, a detainee sexually harasses a female deputy

                    in some way. The verbal harassment has continued unabated.

                    Ineffectiveness of Writing Incident Reports and/or Complaints

            14.     I complained about masturbating and exposure by detainees in Roll Call, but

                    nothing really changed until recently, when the Sheriff’s Office implemented

                    the changes above.

            15.     Until recently, we did not have access to CCOMS and I couldn’t file incident

                    reports directly into the system. Even if I could have, I didn’t think it would



                                                             4


            Decl. Ex. 688

                                                                                                 Plaintiffs 002304
DocuSign Envelope ID: 8E5D528D-68FA-4AA7-9A46-97C95AC4CD58




                    make any difference. My supervisors acted like there was not anything that

                    could be done about it.

            16.     I regularly hear detainees say they don’t give a fuck if they get written up.

                    Some say they’ll gladly go in the hole. They will just take whatever

                    consequences, because the consequences don’t matter to them.

                    Ineffectiveness of Steps taken

            17.     The known masturbators are supposed to wear green jumpsuits now. In

                    addition, when they are transported to court, they are required to be cuffed in

                    the back. The cuffing, when it is actually done properly, is more of a

                    deterrent than the jumpsuit itself. The detainees often wear the green

                    jumpsuits unbuttoned or open and folded down to their waist.

                    Lack of Training

            18.     I have never received training from the Cook County Sheriff’s Office

                    regarding how to address the masturbation or sexual harassment by male

                    detainees, or how to respond if a detainee threatens to rape me. We have had

                    sexual harassment training but it did not pertain at all to detainees.

                    Impact on Job Performance

            19.     The sexual harassment changed the way I do my job. After the detainee in

                    the bullpen told me he would fuck the shit out of me, I tried not to go back

                    there anymore. I would always ask my partner to go back there to get the

                    detainees. This put an extra burden on my partner. If I had to be the one to

                    go back there, I would yell the detainees name from the doorway rather than



                                                             5


            Decl. Ex. 689

                                                                                                    Plaintiffs 002305
DocuSign Envelope ID: 8E5D528D-68FA-4AA7-9A46-97C95AC4CD58




                    try to get close and figure out who’s turn it was. This made it harder for me to

                    help them if they had questions or concerns.

            20.     The behavior by male detainees toward me is demeaning, harassing,

                    threatening, and causes me fear for my safety. I don’t appreciate being

                    treated this way.

            Emotional Impact

            21.     As a result of the constant sexual harassment, I have suffered severe

                    emotional distress. Sometimes I just feel like a piece of meat. I am afraid to

                    go into certain parts of the Courthouse. I try to leave work at work, but I get

                    easily offended when I am outside of work. I am overly cautious.

            22.     The harassment and masturbation at work makes working there extremely

                    stressful. When I hear detainees making lewd comments at me, I feel scared,

                    but I feel like I have to just take it because I need to do my job, because I

                    need my job.




                                                             6


            Decl. Ex. 690

                                                                                                    Plaintiffs 002306
DocuSign Envelope ID: 8E5D528D-68FA-4AA7-9A46-97C95AC4CD58




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 r z DocuSigned by:

            4/4/2019
            ____________________________
            Date
                                                                 L__________________________________
                                                                   ~
                                                                  Signature




                                                             7


            Decl. Ex. 691

                                                                                                   Plaintiffs 002307
                           Declaration of Wendy Shadbar

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:
     1.   My name is Wendy Shadbar. I have worked at the Cook County Jail since
          May 31, 2005. I began working at the Jail as a correctional officer, and I was
          promoted to Sergeant in 2011.

     2.   During my employment at the Jail as a correctional officer, I worked in
          Division 10 and Cermak. Since becoming a Sergeant, I have worked in
          Division 4, Division 9 from November 2011 until approximately 2016. I have
          worked in Division 11 since May 2016. When I worked in Division 9, I would
          also escort detainees to Cermak and Receiving.

     3.   I am currently working the 11 pm to 7 am shift (a.k.a. “midnights”).
          Typically, there are 1-5 Sergeants working in Division 11 during that shift.
          There are approximately 30-45 officers on a shift.   

     4.   In all of these assignments, except for Division 4, my job has required me to
          have interactions with male detainees on a daily basis. Even when I worked
          in Division 4, I would still have to leave the division to transfer female
          detainees to Cermak or receiving, deliver paperwork or pick up supplies in
          other divisions, approximately once or twice a week. On those occasions, I
          would walk past male detainees and they would verbally sexually harass me.

     5.   During my employment at the Jail, I have experienced sexual harassment by
          male detainees, which they direct at me and other female employees. I
          experienced verbal sexual harassment every single day when I worked in
          Division 9. Detainees would make comments about my appearance, call me a
          “bitch,” say “look at that ass,” “suck my dick,” and other sexual comments. In
          Division 11, detainees have called me a “bitch” and other sexist epithets on a
          few occasions.

     6.   Approximately every week or every other week, I will see a CCOMS report
          about other women being masturbated to or threats of violence by detainees
          coupled with specifically sexist comments to female correctional officers (for
          example, “You’re a fat bitch,” or other things that wouldn’t be said to a male
          officer). I have experienced physical resistance and/or violence and assault by
          detainees while they yell sexual and/or sexist language at me (for example,
          Detainee G.S. said to me, “I’m not moving, bitch. Suck my dick!” on October



        - 17, 2014 when I was attempting to move him. Incident Report No.
          Redacted .)




                                            1  

Decl. Ex. 692

                                                                                         Plaintiffs 002308
     7.   When I worked in Division 9, I witnessed male detainees exposing their
          penises through the chuckhole at least once per week.

     8.   In the paragraphs below, I describe some examples of the incidents of sexual
          harassment that I have experienced.

     9.   For example, in 2016, a violent incident between detainees in Division 9.
          Once the detainees were subdued, I spoke to one of the detainees, O.G., and
          he said, “Why are you talking to me, bitch? I’m gonna get you in the world.
          I’m gonna kill you,” and “I’m gonna rape you.” He also said, “How many
          correctional officers’ dicks have you sucked?” Although another officer wrote
          an incident report about the fight and other detainee misconduct, I filled out
          a witness statement form to accompany the report and included the language
          that the detainee said to me. See Exhibit A to this declaration.

     10.  For example, on approximately November 1, 2014, in Division 9, on one of the
         segregation tiers, male correctional officers called me for assistance because
         Detainee S.M. would not return his breakfast tray. When I approached the
         detainee, I asked him to return the tray. The detainee called me a “bitch” and
         spit in my face. I feel like he did this because I am a woman. I notified the
         shift commander, Lieutenant Matanic. Lieutenant Matanic reported the
         incident to Superintendent Frank Arce. Lieutenant Matanic reported to me
         that Superintendent Arce was not going to address the incident or move the
         detainee to a different area of the jail. He also stated that the message from
         Superintendent Arce was something to the effect of, “If you try to take him




        -I filed an incident report regarding the incident. Incident Report No.
                   .

     11.  Shortly after the incident, I received emails and a phone call from an
                                                                                 -
         out of his cell, I will be seeing you in OPR” (the office of professional review).
                                                                                   Redacted




         investigator. He asked if I wanted to press charges, and I said yes. I gave the
         investigator my statement. The investigator also stated that he would contact
         the other correctional officers who witnessed the incident to obtain
         statements from them.

     12.  In an email exchange with the investigator regarding the incident, the
         investigator said that the video which had been sent to him by the video
         review unit did not include the incident. So I knew that the investigator was
         not provided with the correct video footage to review the incident. I do not
         know if he was ever able to review the video footage of the incident.

     13.  Detainee S.M. was not moved. I continued to work and see S.M. whenever I
         worked on his tier, which was approximately every week.




                                             2  

Decl. Ex. 693

                                                                                        Plaintiffs 002309
     14.  On January 28, 2019, over four years later, I received an email from a State’s
         Attorney stating something to the effect that the individual cases that officers
         were bringing against him were not going to be pursued because he was
         found guilty but pled mentally ill.
           
     15.  On approximately September 6, 2013, in the Division 9 segregation unit, I
         heard an detainee loudly banging on door of his cell. When I looked to see
         what was happening, I saw Detainee V.R. with his penis out, masturbating. I



        -immediately wrote an incident report on this (Incident Report No.
        Redacted ). When I looked that detainee up in the computer system, I saw
         about five other incident reports where V.R. had engaged in indecent
         exposure and/or masturbation toward female staff.

     16.  I emailed my supervisors, including Commander Frank Arce and
         Superintendent Victor Thomas, conveying that this incident was V.R.’s sixth
         documented incident of exposure and masturbation toward female staff. They
         did not respond to my email.

     17.  Approximately the next day, I contacted the Criminal Investigation Division
         of Cook County Jail to notify them that the detainee had a history of
         masturbation and indecent exposure and that I wished to press criminal
         charges. I knew to contact CIID because CIID representatives had told us
         during a supervisor meeting that we should reach out to them. I also knew
         this by speaking to the male officers in Division 9. They informed me that if a
         male officer or male detainee is attacked and injured by an detainee, CIID or
         Sheriff’s Police Investigators typically come to the building that same day to
         do an investigation. CIID let me know that they would pass the information
         to a Sheriff’s Police investigator.

     18.  I was then contacted by a Sheriff’s Police investigator. The investigator, Mr.
         Plybon, tried to talk me out of pressing charges. He said something like,
         “Nothing will happen to him” (referring to the detainee) and “The State’s
         Attorney may not even approve the charges.” I made clear that it was my
         right to press charges and that I wanted to move forward with it. Because I
         insisted, the investigator took my statement.
           
     19.  Although V.R.’s time in disciplinary segregation was extended as a result of
         my report, I still had to see him because I was frequently required to work in
         disciplinary segregation. Additionally, due to overcrowding in disciplinary
         segregation, V.R. was also moved to other parts of Division 9, so I continued
         to see him in other parts of Division 9 after he was moved out of disciplinary
         segregation.




                                            3  

Decl. Ex. 694

                                                                                      Plaintiffs 002310
     20.  After hearing nothing from CCSO, approximately four months later, I
         received a subpoena to attend the trial regarding the charges I had pressed
         against Detainee V.R. Despite the fact that I told the prosecutors that I had
         never been a part of a criminal trial and wanted advice on the process, they
         did not give me any preparation or advice on the court procedure.
         Nonetheless, I attended the trial on February 16, 2014 and provided the
         prosecutors with my incident report, as well as all other incident reports from
         other officers regarding this detainee. I don’t believe the prosecutors even
         read the documents I gave them. I was asked to take the stand in court, and
         a prosecutor asked me what happened. I described the incident to the
         prosecutor. The public defender then interrogated me harshly, doubting my
         ability to properly identify which detainee was masturbating when there
         were two detainees in the cell. Throughout the questioning, the prosecutor
         sat quietly, not objecting to anything the public defender was asking. It was
         an overwhelmingly negative experience for me. I did not feel supported by my
         employer or by the prosecutor. It seemed like CCSO and the prosecutor
         purposefully did not take the case seriously in order to discourage me from
         bringing similar complaints in the future.

     21.  Ultimately, the detainee was found not guilty. After the hearing, the clerks
         and other people in the court’s office apologized to me, saying words to the
         effect of, “We’re so sorry, what were they thinking?” referring to the sloppy
         prosecution of the case.

     22.  After the trial, I still had to have contact with Detainee V.R. on a regular
         basis because CCSO allowed him to remain in the areas of the Jail where I
         worked. Knowing he was there every day made me feel disgusted and
         stressed. It also made me feel like my safety, as well as other officers’ safety,
         was inconsequential to the department. I felt powerless to make a difference
         for myself. If I couldn’t keep myself safe, how was I supposed to keep the staff
         that I supervise safe?

     23.  On multiple occasions after the trial, I looked up the detainee’s disciplinary
         status and saw reports that he was continuing to masturbate to other female
         staff, but CCSO was doing nothing to stop it.

     24.  In the entire time that I have worked at the Jail, the administration has
         never asked me how I am doing or if there would be a better assignment for
         my health and well-being to alleviate the sexual harassment. In particular,
         none of the management asked about my safety and security when the trial
         was pending against Detainee V.R. or after the trial was over.

     25.   I worked at the Jail before Sheriff Tom Dart became the Cook County
         Sheriff. From my experience, when I was a correctional officer under Sheriff



                                             4  

Decl. Ex. 695

                                                                                       Plaintiffs 002311
        Sheehan, masturbation incidents were dealt with more swiftly. From what I
        recall, a masturbating detainee was usually moved away from the area where
        the victim female officer worked, and the female officer was not likely to see
        the detainee again. Female officers seemed more comfortable reporting that a
        problematic detainee was in the tier she was working and requesting that the
        detainee be immediately moved. Also, the Hearing Board was previously
        made up of individuals who worked in the jail, knew the rules and
        procedures, had contact with detainees, and generally seemed to understand
        the Jail.

     26.  Eventually, I stopped reporting the sexual harassment that detainees were
         subjecting me to because the incident reports were futile, and even when I
         went as far as going to court, it was such a negative experience.

     27.  I know that the female correctional officers are receiving unwanted sexual
         attention, indecent exposure, and sexual threats from detainees because they
         have approached me to report such incidents and ask for help. It hurts me
         immensely to have correctional officers come to me and say “help me, what do
         I do?” and to feel like my hands are tied by CCSO because it does nothing.
         Even though I am frustrated, I advise female correctional officers to write an
         incident report and press charges.

     28.  From what I understand, for a few years until around the end of 2017, the
         policy was that I was not allowed to move a masturbating detainee to another
         location unless and until the detainee was served with a disciplinary ticket,
         was seen in front of the hearing board, and the hearing board found him
         guilty. We were only allowed to immediately move a detainee if he physically
         assaulted an officer or another detainee. If I were to move a masturbating
         detainee before his case was heard by the hearing board, that would have
         violated policy and his disciplinary ticket would have likely been thrown out.
         In the meantime, the victim female officer would have to see the detainee
         every day with the detainee knowing that the female officer wrote him up. If
         the detainee were found to be “not guilty,” the detainees would often taunt
         the female officer something and say something like, “I beat the ticket!”
         (meaning he was found not guilty).

     29.  It is standard procedure that if a correctional officer files an incident report
         on an detainee, either the correctional officer or the supervisor on duty can
         indicate on the incident report whether or not the correctional officer wants
         to press charges. However, multiple correctional officers have reported to me
         that some supervisors will not include in the incident report that the
         correctional officer wants to press charges. In such event, I always advise the
         correctional officer that they do have a right to press charges and can go to
         the Criminal Investigations Division directly.



                                             5  

Decl. Ex. 696

                                                                                       Plaintiffs 002312
     30.    Multiple female correctional officers have told me they spoke to Sheriff’s
         Police Investigators who discouraged them from pressing charges, told them
         that nothing would happen to the detainee, that the State’s Attorney
         probably wouldn’t take the charge anyway, and that they would not be paid
         overtime for the time they spent in court. One female officer, who I cannot
         recall, told me that after she wanted to press charges for masturbation or
         indecent exposure, a Sheriff’s Police Investigator told her that the
         investigators had “more important things to do” because they were
         investigating murders. I do not know if she ended up pressing charges.

     31.  The lack of response by administration to this rampant sexual harassment
         has destroyed my career. Before Sheriff Dart, I had great attendance and
         glowing recommendations and reviews from my supervisors. I was
         enthusiastic about my job, and as a result, I became a Sergeant in just 6
         years. I was even accepted onto the Emergency Response Team. I firmly
         believe I was on track to be a Lieutenant or higher.

     32.  I do not recall the sexual harassment being as big of a problem before Sheriff
         Dart. I think that once the policies of Sheriff Dart were implemented, the
         sexual harassment in Division 9 became out of control and the administration
         did nothing to stop it. My stress level went through the roof due to the sexual
         harassment and the lack of support from the administration. I began
         suffering from insomnia, migraines, nightmares, nausea, and severe stress.
         The stress affected my attendance because I needed to take time off for my
         health and well-being. Once I began taking FMLA leave to care for my
         husband, the Emergency Response Team stopped contacting me. Because I
         have taken time off, and the Jail weighs attendance heavily, I am concerned
         that I may not ever be considered for promotion or get special training again
         or special assignments again. I worry that my career is essentially over.


                                                      ______________________________
                                                      Wendy Shadbar
                                                         April 19, 2019
                                                      ______________________________
                                                      Date




                                            6  

Decl. Ex. 697

                                                                                     Plaintiffs 002313
                Exhibit A




Decl. Ex. 698

                            Plaintiffs 002314
                            COOK COUNTY SHERIFF'S OFFICE
                            RESPONSE TO RESISTANCE / USE OF FORCE


                            DATA COLLECTION PACKET
                            WITNESS STATEMENT FORM                                                                                                  DIV9-2016-45
WITNESS NAME (Last, First , M .I.):                                                   ADDRESS/ CITY/ STATE/ ZIP:                                                   0   O.O.C. INMATE


  SHADBAR, W
O.O.B.:                                             HOME PHONE:                                                         CELL PHONE:




JOE NUMBER:                      STAR NUMBER:              DEPARTMENT:                                  ASSIGNMENT:                      PHONE NUMBER:             0   O.O.C. INM ATE


  771519                                                         0   D.O.C.    D      COU RTS                                             (773) 674-7100
WITNESS IN CUSTODY:                                        INSTITUTION:                     SID NUMBER:                      IRNUMBER:                   CB NUMBER:

@' NO

D YES - Inmate Number :
                                                  WITNESS - STATEMENT REGARDING THE USE OF FORCE

□ REFUSED TD GIVE STATEMENT
□ CONDUCTED BY CIID/JSU/SHERIFF'S POLICE INVEST/GATORS (SPl'S)

□ UNABLE TD INTERVIEW (SPECIFY REASON BELOW)

□ STATEMENT TAKEN ON VIDEO - INVENTORY NUMBER:

KNOWINGLY PROVIDING FALSE INFORMATION OR MAKING FALSE STATEMENTS TO A SWORN CCSO STAFF MEMBER MAY RESULT IN YOU BEING IN VIOLATION OF STA TE STATUTE 720
             ILCS 5/26-1 a-4 (FALSIFYING A POLICE REPORT) AND IF CURRENTLY INCARCERATED IN CCDOC, YOU MAY ALSO BE SUBJECT TO DISCIPLINARY ACTION.
                                                                                                /WITNESS'S INITIALS).
I give t his statement of my own free will. No promises, threats or coercion of any kind have been made to me by any INDIVIDUAL OR MEMBER OF
THE Cook County Sheriff's DEPARTMENT.                              (WITNESS'S INITIALS)

R/SGT. SHADBAR#3172 WAS NOTIFIED VIA RADIO OFA "10-10ON 1E." R/SGT. RESPONDED WITH-
DIVISION 9 OFFICERS. R/SGT. WITNESSED DETAINEES                                 ND
             LOWER THEMSELVES DOWN FROM THE UPPER LEVEL DOWN TO THE TABLES BELOW. ALL
DETAINEES WERE GIVEN ORDERS TO GET DOWN ON THE GROUND. DETAINEE               STAYED ON THE TABLE
AND WAS COMPLIANT WITH ORDERS. DETAINEE           IGNORED  ORDERS   TO STAY ON THE GROUND AND TO
NOT RESIST. OFFICERS BOND, GONZALEZ, AND VALADEZ SECURED DETAINEE WITH FIRM GRIPS AND
ESCORTED DETAINEE OFF THE TIER TO THE 1ST FLOOR CORE AREA.
R/SGT. NOTIFIED SUPERVISORS AND CERMAK, REQUESTING PARAMEDICS. PARAMEDICS DAVIS AND CROWLEY
RESPONDED AT APPROXIMATELY 0240 HOURS. DETAINEE            NAS MOVED OFF THE TIER BY PARAMEDICS
AND ESCORTED TO CERMAK VIA GURNEE WITH OFFICER KIBLER.
DETAINEE           VAS ESCORTED TO CERMAK WITH PARAMEDICS VIA WHEELCHAIR WITH OFFICER TAMAYO .
INTERAGENCY HEALTH INQUIRY FORMS SENT TO CERMAK.

ALSO NOTE THAT, R/SGT. ATTEMPTED TO INTERVIEW DETAINEE, WHEN DETAINEE            STATED TOR/SGT.
"WHY ARE YOU TALKING TO ME, BITCH? l'M GONNA GET YOU IN THE WORLD. l'M GONNA KILL YOU. GET A '45. l'M
GONNA RAPE YOU." THIS STATEMENT WAS WITNESSED BY OFFICERS BOND, GONZALEZ, VALADEZ, PATZ,
TAMAYO, OVERSTREET, KIBLER, AND METCALF. DETAINEE THEN CONTINUED BY SAYING "HOW MANY
CORRECTIONAL OFFICER'S DICKS HAVE YOU SUCKED?" ALSO SEE FOOTAGE AND AUDIO CAPTURED ON TASER
CAMERA #3845.




 WITNESS SIGNATURE:                                                                                                            DATE:                      TIME:




                                                                     DEPARTMENT USE ONLY
 INTERVIEWING SUPERVISOR'S NAME/ STAR (PRINT):                          SIGNATURE:                                              DATE:                     TIM E:




 OFFICER/ SUPERVISOR WHO WITNESSED INTERVIEW - NAME/STAR (PRINT}:        SIGNATURE:                                             DATE:                     TIME:




(FCN-66)( NOV 13)                                                                                                                                                  PAGE 1 OF 1


             Decl. Ex. 699

                                                                                                                                                              Plaintiffs 002315
DocuSign Envelope ID: E1D94296-912C-4C03-9E07-7FF1527FDEBC




                                     CASSANDRA SHELTON DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Cassandra Shelton. I am a Correctional Officer at the Cook County

                     Jail (“Jail”). I have worked at the Jail since approximately April of 2000. I

                     have worked in various parts of the Jail, including: Receiving (RTC), Division

                     5, Division 4, Division 9 and Division 2. I am currently assigned to RTC and

                     have been in this assignment for approximately two years.

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties have

                     included, but are not limited to: counting detainees, escorting detainees to and

                     from divisions and the Courthouse, and monitoring detainees while they are

                     held in bullpens. In performing all of these duties, my job has required me to

                     have interactions with male detainees daily.

            General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by male

                     detainees, which they direct at me and at other female employees. I have

                     experienced: (a) detainees exposing their penises to me; (b) male detainees

                     purposefully masturbating at me or in front of me; and (c) crude or sexual

                     comments on a daily basis, including regular comments about how they want

                     to sexually assault me.




            Decl. Ex. 700                                                   Plaintiffs 001235_REDACTED

                                                                                                   Plaintiffs 001235
DocuSign Envelope ID: E1D94296-912C-4C03-9E07-7FF1527FDEBC




            4.       In the last two years, I have been subjected to the exposure of penises and/or

                     masturbation by detainees approximately once a week, and sometimes more

                     frequently, but it happens so often that it is hard for me to estimate.

            Specific Incidents of Exposure

            5.       I most frequently witness detainees masturbating while they are being

                     transported to their housing divisions, or in the bullpens on the bridge while

                     they are waiting to be called for court. Detainees have frequently exposed their

                     penises and masturbated at me while I was sitting at my desk trying to fill out

                     paperwork. They would walk up to the window of the Division 9 bullpen, knock

                     on the window to get my attention, and when I looked, they would expose their

                     penises and masturbate.

            6.       I recall an incident in 2018 involving detainee Redacted
                                                                                           -
                                                                                          . Redacted ,

                     who was being escorted by Officer Baluk with two other detainees, approached

                     Post O where I was assigned. While wearing an open green jumpsuit and

                     handcuffed from behind, Redacted        maneuvered his arm from around his back

                     and exposed his penis. I told Officer Baluk that Redacted
                                                                        R        had exposed his penis



                                                                                           -
                                                                        e
                     to me. Officer Baluk responded dismissively butdclosed the front of Redacted



                                      -
                                                                        a
                                                                        c
                     uniform. I asked for Redacted I.D. in order to write
                                                                        t   him up, and Officer Baluk



            7.
                                    -                                   e
                     retrieved it. Redacted stated, “I don’t care lady it’s
                                                                        d not going to do nothing.”


                     I remember another occasion, in 2017, while I was waiting for female detainees

                     to return from Bond Court on the female bridge with Officer Crawford-

                     Alexander-Moreci and Officer Lopez. Detainee Redacted                      began



                                                             2


            Decl. Ex. 701                                                    Plaintiffs 001236_REDACTED

                                                                                                    Plaintiffs 001236
DocuSign Envelope ID: E1D94296-912C-4C03-9E07-7FF1527FDEBC




                     walking toward the female bridge door. While wearing a green jumpsuit,

                     Washington exposed his penis to us and began masturbating and making lewd

                     sexual comments as he continued walking toward us. The detainee ignored an

                     order from Officer Crawford-Alexander-Moreci to stop.

            8.       In August of 2016, I reported two incidents of detainee masturbation that I

                     experienced within a seven-day timeframe. Both incidents involved detainees

                     masturbating at me from the Division 9 bullpen while I was sitting at my desk

                     trying to perform my duties. Both detainees refused my orders to stop

                     masturbating and merely smiled and continued masturbating when I said I

                     would write them up if they didn’t stop. One of the detainees, Redacted         ,

                     even responded by telling me to make sure that I pressed charges so that he

                     could leave Division 9 to attend court.

            Witnessing Harassment of Others

            9.       I know that other women who work in the Jail experience the same or similar

                     sexual harassment throughout the Jail. In addition to the example regarding

                    Redacted         exposing himself to me and my coworkers near the female bridge

                     door, I have seen male detainees in green jumpsuits with their penises exposed,

                     while they were being escorted by female correctional officers.

            Sexual and Sexually Violent Comments

            10.      I hear crude or sexual comments from male detainees directed at me

                     frequently, both while they expose their penises and masturbate and at other

                     times. For example, detainees with their penises exposed have made



                                                             3


            Decl. Ex. 702                                                   Plaintiffs 001237_REDACTED

                                                                                                   Plaintiffs 001237
DocuSign Envelope ID: E1D94296-912C-4C03-9E07-7FF1527FDEBC




                     comments, such as, “Ain’t nothing little about me—I can put this inside you

                     and show you,” among other things.

            Knowledge of Defendants

            11.      My supervisors know about the detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. My

                     female co-workers and I constantly discuss it during roll call. I have reported

                     to my supervisors that detainees exposed themselves and masturbated in

                     front of me on several occasions. Another way that supervisors know about

                     the detainees’ behavior is because they review the camera footage when we

                     file incident reports regarding exposure and masturbation.

            12.      Supervisors make no real effort to discipline the detainees or set meaningful

                     consequences for the sexual behavior toward women.

            Incident Reports and/or Complaints

            13.      I have verbally complained, written incident reports, and filed charges about

                     the detainees’ sexual misconduct directed at me at least three times. I wrote

                     an incident report and filed a criminal complaint against Redacted

                     in 2017 and Redacted                    in 2018. I also sought to press criminal charges

                     for public indecency against Detainees Redacted

                     heard anything.
                                                                                       -
                                                                                   and Redacted , but never



            14.      Additionally, I wrote an incident report and filed criminal charges against

                     detainee Redacted                . On August 9, 2016, I was assigned to male holding

                     when detaineeRedacte , who was sitting in the corner of the Division 9 bullpen,
                                       d


                                                                 4


            Decl. Ex. 703                                                           Plaintiffs 001238_REDACTED

                                                                                                           Plaintiffs 001238
DocuSign Envelope ID: E1D94296-912C-4C03-9E07-7FF1527FDEBC




                     was stroking himself. He kept banging the glass to try to get my attention so

                     I could see. After writing him up and pressing criminal charges, I actually

                     went to court for his hearing, but he received no real consequences. He was

                     given time considered served.

            Ineffectiveness of Complaining and Discouragement

            15.      Incident reports are ineffective because the detainees know that the Cook

                     County Sheriff’s Office imposes no real consequences for masturbating at

                     women. Detainees know that my female colleagues and I cannot defend

                     ourselves because people have been fired or disciplined for defending

                     themselves against detainees’ sexual harassment.

            Ineffectiveness of Steps Taken

            16.      The few steps that have been taken to address the harassment have been

                     mostly ineffective. For example, although known masturbators are supposed

                     to wear green jumpsuits now, the jumpsuits do not prevent masturbation. The

                     front is closed with Velcro; detainees walk around with their jumpsuits open

                     and they can easily access their penises. Also, detainees sometimes poke holes

                     in the green jumpsuits that they use to expose their penises. For the last six

                     months or so, detainees in green jumpsuits are supposed to be held in a

                     separate bullpen. It doesn’t matter; they continue to expose themselves and

                     masturbate.




                                                             5


            Decl. Ex. 704                                                 Plaintiffs 001239_REDACTED

                                                                                                 Plaintiffs 001239
DocuSign Envelope ID: E1D94296-912C-4C03-9E07-7FF1527FDEBC




            Lack of Training

            17.      I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to rape me. I have not received adequate training to deal with

                     the male detainees’ behavior.

            Impact on Job Performance

            18.      The sexual harassment changed the way I do my job. For example, I try to

                     avoid making eye contact with male detainees. I try not to interact

                     unnecessarily with male detainees. I am more cautious when anyone calls my

                     name because, so many times, I have responded only to have a male detainee

                     expose his penis to me.

            19.      In general, I look down and try not to look in the direction of male detainees to

                     avoid even making them think I am looking at them. That affects my ability to

                     make the facility safe and secure.

            20.      The behavior by male detainees toward me is unwelcome, offensive, degrading,

                     humiliating, inappropriate, disrespectful and causes me to fear for my safety.

                     I am fearful that I will be trapped with one or more inmates during an inmate

                     transfer and raped.

            21.      During every work day at the Jail, I experienced anxiety over potential

                     harassment and exposure. Even if I was not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I



                                                             6


            Decl. Ex. 705                                                   Plaintiffs 001240_REDACTED

                                                                                                   Plaintiffs 001240
DocuSign Envelope ID: E1D94296-912C-4C03-9E07-7FF1527FDEBC




                     expected that at least one of us would be subjected to lewd comments,

                     sexually inappropriate gestures, exposed penises, or worse. I think it

                     happened to someone every day. I knew I might be sexually harassed or hear

                     about a female coworker being harassed when I walked through the

                     compound to my assigned work location, while at work, while on breaks, and

                     even while exiting the compound at the end of my shift. This caused constant

                     stress and made it more difficult for me to focus on my job of keeping

                     everyone at the Jail safe.

            Emotional Impact

            22.      As a result of the constant sexual harassment, I have suffered severe emotional

                     distress. The harassment and masturbation at the Jail makes working there

                     extremely stressful. In my personal life, it also makes me wary with men I do

                     not know. As a result, I have experienced increased stress and anxiety, which

                     affects my health.




                                                             7


            Decl. Ex. 706                                                  Plaintiffs 001241_REDACTED

                                                                                                  Plaintiffs 001241
DocuSign Envelope ID: E1D94296-912C-4C03-9E07-7FF1527FDEBC




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 l r , DocuSigned by:

            2/1/2019
            ____________________________
            Date
                                                                 L::~
                                                                 __________________________________
                                                                 Signature




                                                             8


            Decl. Ex. 707                                                               Plaintiffs 001242_REDACTED

                                                                                                               Plaintiffs 001242
DocuSign Envelope ID: 37979D98-2214-4350-8751-738C922EC28B




                                           KELLY SHIELDS’ DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

             following is true and correct:

             1.      My name is Kelly Shields. I am a Deputy Sheriff in Courtroom Services

                     assigned to the Leighton Criminal Court Building. I have been employed in

                     that capacity since approximately 2003. My previous assignments have

                     included Courtroom 404, Courtroom 308, and Courtroom 700. I have also

                     worked as a floater, where I go to any courtroom that needs assistance. I am

                     currently assigned to Courtroom 402 and have been working there for

                     approximately two or three years.

             2.      As a Courtroom Deputy, I am responsible for the safety and security of

                     detainees being held in holding cells behind my assigned courtroom and

                     attorneys who consult with the detainees. I am also responsible for the safety

                     and security of individuals in the courtroom, including courtroom personnel

                     and civilians. For example, my job duties include, but are not limited to:

                     transporting detainees to and from court, securing detainees coming to court

                     and during the court process and monitoring detainees who are in the holding

                     cells behind the courtroom. In all of these assignments, my job has required

                     me to interact with male detainees on a daily basis.

             General Description of Harassment

             3.      During my employment as a Courtroom Deputy, I have endured sexual

                     harassment by male detainees, which they direct at me and at other female




             Decl. Ex. 708                                                  Plaintiffs 001220_REDACTED

                                                                                                   Plaintiffs 001220
DocuSign Envelope ID: 37979D98-2214-4350-8751-738C922EC28B




                     employees. I have experienced: (a) detainees exposing their penises to me; (b)

                     male detainees purposefully masturbating at me or in front of me; and (c) crude

                     or sexual comments on a daily basis.

             Specific Incidents of Exposure

             4.      I most frequently witness detainees masturbating, with their penises exposed,

                     while they are in lockup areas behind the courtrooms waiting for their cases to

                     be called and on the bridge.

             5.      For example, on or about April 12, 2016, detainee Redacted         , while in the

                     lockup area behind Courtroom 402, pulled out his penis and began to

                     masturbate in front of me while I was transporting other detainees to and from

                     the courtroom.

             6.      Similarly, on or about August 10, 2016, detainee Redacted          , while in the

                     lockup area behind one of the courtrooms on floor 4 of the courthouse, exposed

                     his penis and began to masturbate in front of me while I was transporting other

                     detainees to court.

             7.      As another example, on or about June 13, 2017, detainee Redacted                ,

                     while standing on the bridge near the north side prisoner elevator waiting to

                     be transported to court, exposed himself and began masturbating at me.

             Witnessing Harassment of Others

             8.      I have seen other female employees experiencing the same or similar sexual

                     harassment throughout the Leighton Courthouse. For example, I’ve witnessed

                     detainees masturbating at other Courtroom Deputies and attorneys. On or



                                                             2


             Decl. Ex. 709                                                 Plaintiffs 001221_REDACTED

                                                                                                   Plaintiffs 001221
DocuSign Envelope ID: 37979D98-2214-4350-8751-738C922EC28B




                     about October 19, 2016, I witnessed detainee Redacted           expose his penis

                     and masturbate in front of Attorney Alana M. DeLeon in the lockup behind

                     Courtroom 402.

             9.      As another example, on or about October 17, 2017 in the lockup behind

                     Courtroom 402, detainee Redacted               pulled out his penis and began

                     masturbating, while staring directly at Assistant Public Defender Coryn

                     Steinfeld.

             Sexual and Sexually Violent Comments

             10.     I hear crude or sexual comments from male detainees directed at me almost

                     every day regarding my physical appearance.

             Knowledge of Defendants

             11.     My supervisors know about the male detainees’ behavior and their sexual

                     comments towards me and other women. Everyone knows about it. For

                     example, Sgt. Hunter and Sgt. King-Griffin know about the detainees’ behavior

                     because they have signed off on many of my incident reports.

             12.     In many cases, jail supervisors make no real effort to discipline the detainees

                     or set meaningful consequences for the sexual behavior toward women.

             Incident Reports and/or Complaints

             13.     To the best of my recollection, I have filed approximately six or seven inmate

                     disciplinary reports relating to detainees’ sexual misconduct. For example, I

                     filed a disciplinary report against Redacted        , but I understand that no




                                                             3


             Decl. Ex. 710                                                   Plaintiffs 001222_REDACTED

                                                                                                    Plaintiffs 001222
DocuSign Envelope ID: 37979D98-2214-4350-8751-738C922EC28B




                     discipline was issued because the ticket expired. I also filed a disciplinary

                     report and criminal charges against Redacted                   .

             14.     Additionally, I filed two disciplinary reports against Redacted                           for

                     incidents that took place in October 2016 and October 2017, and a report

                     against Redacted                        in 2017.

             15.
                                                   ---
                     I do not know whether Redacted , Redacte
                                                       R
                                                       d e
                     to the full recommended discipline.d
                                                         a
                                                         ct
                                                              , or Redacted                were actually subject



             16.     To the best of my recollection, I have
                                                         e            further sought to press criminal charges
                                                         d
                     against detainees on approximately 5 or 6 different occasions. In most

                     instances, I never heard anything back regarding any charges.

             17.     Detainees who have been identified as masturbators are supposed to wear

                     green jumpsuits to prevent access to their penises. The green jumpsuits are

                     ineffective because the detainees wear them open in front.

             Lack of Training

             18.     I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to rape me.

             Impact on Job Performance

             19.     The sexual harassment changed the way I do my job. For example, I avoid

                     making any eye contact with certain detainees or looking in their direction.




                                                                  4


             Decl. Ex. 711                                                              Plaintiffs 001223_REDACTED

                                                                                                               Plaintiffs 001223
DocuSign Envelope ID: 37979D98-2214-4350-8751-738C922EC28B




             20.     The behavior by male detainees toward me is unwelcome, offensive, harassing,

                     humiliating, threatening and caused me to fear for my safety. Sometimes I feel

                     like the Sheriff’s Office does not have control of the detainees.

             21.     I feel as though the Cook County Sheriff’s Office does not support female

                     Courtroom Services staff and that they are more concerned with male

                     detainees’ well-being than they are with the well-being of female employees

                     like me.

             22.     During every work day at the Courthouse, I experience anxiety over potential

                     harassment and exposure. Even if I am not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I

                     expect that at least one of us will be subjected to lewd comments, sexually

                     inappropriate gestures, exposed penises, or worse. I think it happens to

                     someone every day. I know I might be sexually harassed or hear about a

                     female coworker being harassed when I walk through the compound to my

                     assigned work location, while at work, while on breaks, and even while

                     exiting the compound at the end of my shift. This causes constant stress and

                     makes it more difficult for me to focus on my job of keeping everyone at the

                     Courthouse safe.

             Emotional Impact

             23.     As a result of the constant sexual harassment, I have suffered severe emotional

                     distress. The harassment and masturbation at the Courthouse has made

                     working there extremely stressful. It affects my mental health—I have



                                                             5


             Decl. Ex. 712                                                   Plaintiffs 001224_REDACTED

                                                                                                    Plaintiffs 001224
DocuSign Envelope ID: 37979D98-2214-4350-8751-738C922EC28B




                     experienced depression and anxiety as a result of the male detainees’ behavior.

                     As a result of the depression and anxiety, I have sought out treatment from

                     mental health professionals. I am also now less trusting of men I don’t know

                     because of the male detainees’ behavior. I have also been worried that some

                     male detainees will try to find me and sexually assault me after they are

                     released.




                                                             6


             Decl. Ex. 713                                                 Plaintiffs 001225_REDACTED

                                                                                                  Plaintiffs 001225
DocuSign Envelope ID: 37979D98-2214-4350-8751-738C922EC28B




             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
             is true and correct and is based on my personal knowledge and beliefs.

                                                                 r     DocuSigned by:

            1/22/2019
             ____________________________                        __________________________________
                                                                 L~    c~:\1
             Date                                                    Signature




                                                             7


             Decl. Ex. 714                                                              Plaintiffs 001226_REDACTED

                                                                                                               Plaintiffs 001226
DocuSign Envelope ID: 03ACA147-5C46-425B-80A2-973033FABD67




                                            MAXIE SIMON DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Maxie Simon. I am a Registered Nurse (RN), and I worked for

                     Cermak Health Services (“Cermak”) at the Cook County Jail (“Jail”) from

                     October of 1994 to November of 2018, when I retired. Over the years, I have

                     worked all over the Jail with the exception of Division 9. My last assignment

                     before I retired was in Division 2. I had been assigned to Division 2 about six

                     years. My assignments immediately before that were in Cermak and Division

                     10.

            2.       As an RN, I was responsible for ensuring the health and wellbeing of detainees

                     being held in pre-trial detention at the Jail. My typical duties included

                     evaluating the patient’s health, triage, medication, and ambulatory care. My

                     job required daily, close interaction with male detainees.

            General Description of Harassment and Specific Incidents of Exposure

            3.       During my employment, detainees sexually harassed me by exposing their

                     penises, masturbating, and routinely making crude or sexual comments to me,

                     including sexually violent comments about what they would do to me.

            4.       I most frequently witnessed detainees expose their penises and masturbate in

                     the exam room. Detainees got erections, pulled out their penises, and

                     masturbated (inside and outside their pants) while I was trying to evaluate

                     them. These things happened all the time.




            Decl. Ex. 715

                                                                                                 Plaintiffs 002525
DocuSign Envelope ID: 03ACA147-5C46-425B-80A2-973033FABD67




            5.       When I would pass out medication in Division 2, the detainees frequently

                     exposed themselves, masturbated, or made sexual comments. For example,

                     detainees would pull out their erect penises and tell me to look.

            6.       I remember a particular incident when I was putting a blood pressure cuff on

                     a detainee in the exam room. With his other hand, he was aggressively

                     masturbating in his pants and started to make noises. I told the detainee to

                     get out of my office, and I reported it to an officer. The officer sent him back

                     his housing unit but did not write an incident report.

            7.       About two years ago, I was temporarily assigned to work in Cermak on the

                     third floor. There was an incident that I remember vividly. I had to dress a

                     detainee’s wound that was right above his crotch. I handed him some ointment

                     and turned my back to gather the wound dressing. When I turned back around,

                     he had pulled out his penis, slathered it with the ointment, and was

                     masturbating. It was shocking and disgusting. I was so angry. I still had to

                     dress his wound. I told him to hold down his penis while I dressed the wound

                     because his erection would have been touching my hand if he didn’t. I

                     complained to the officer on duty and to the supervisor and other medical staff

                     on that shift. The detainee did not face any consequences.

            8.       While I was walking in the hallways throughout the complex, detainees would

                     routinely sexually harass me. They made lewd sexual comments and exposed

                     their penises as I walked by.




                                                             2


            Decl. Ex. 716

                                                                                                  Plaintiffs 002526
DocuSign Envelope ID: 03ACA147-5C46-425B-80A2-973033FABD67




            9.       Detainees also frequently walked around with their hands in their pants. I felt

                     extremely disrespected trying to provide medical care to someone with his

                     hands inside his pants, touching his penis.

            10.      Earlier in my career, when I worked in Division 10, detainees would call me

                     over to their doors and be standing there with their penises out, playing with

                     themselves when I came to see if they needed assistance. Detainees also

                     exposed themselves to me and said nasty sexual things when I worked in

                     Cermak, before I was assigned to Division 2. Detainees would stand in front of

                     the door completely naked and masturbate while leering at me.

            Witnessing Harassment of Others

            11.      I have witnessed detainees pull out their penises, masturbate, and make crude

                     sexual comments to other female nurses and medical staff. For example, when

                     the detainee masturbated with the ointment, there were several other female

                     staff members around. I also had a coworker who was really upset and confided

                     in me after multiple detainees in Division 9 all stood on the balcony and

                     masturbated at her when she went on the tier to pass medication.

            Sexual and Sexually Violent Comments

            12.      Several times a week, detainees made sexual comments about my body and

                     what they would do to me. Detainees frequently commented about my butt,

                     and would even sing the song, “I like big butts,” whenever I walked by. It

                     seemed like a joke to them, but it made me uncomfortable. One detainee told




                                                             3


            Decl. Ex. 717

                                                                                                 Plaintiffs 002527
DocuSign Envelope ID: 03ACA147-5C46-425B-80A2-973033FABD67




                     me, “Can you feel my balls hitting your butt?” – graphically describing what he

                     wanted to do to me.

            13.      I always complained about the verbal sexual harassment to the officers on

                     duty. Sometimes if the officer on duty was a woman, the detainee would be

                     verbally harassing all of us. Verbal sexual harassment was something that

                     happened every day and we were not instructed about how to handle it. My

                     supervisors heard the detainees making sexual comments and did not address

                     it.

            Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

            14.      The sergeants and lieutenants on duty during my shifts were aware of the

                     sexual harassment by detainees because my coworkers and I complained.

                     Every nurse I worked with complained about the detainees’ sexual misconduct

                     to a sergeant or lieutenant at one time or another. Nothing was ever done about

                     it. The detainees didn’t suffer any consequences after we complained. It seemed

                     like they were allowed to do whatever they wanted, while my female coworkers

                     and I had to suffer the harassment.

            15.      Most of the sergeants and lieutenants were men, and responded to complaints

                     by saying things like, “What am I supposed to do about it?” or would just tell

                     the detainee to go back to their dorms. They did not write the detainees up. My

                     coworkers and I were told that we took this job and knew what could happen.

                     But when I took this job, even knowing that it was in a jail, I never imagined

                     that I would be subjected to the level of sexual harassment I experienced - men



                                                             4


            Decl. Ex. 718

                                                                                                 Plaintiffs 002528
DocuSign Envelope ID: 03ACA147-5C46-425B-80A2-973033FABD67




                     frequently pulling out their penises, masturbating, or making sexual

                     comments to you is not something anyone expects to happen in a workplace.

            16.      As an employee of Cook County, I was not able to complete my own incident

                     reports in the Jail’s computer system. I would have to ask an officer to write it

                     up. After complaining verbally multiple times and seeing the reactions of the

                     sergeants and lieutenants, I was discouraged from continuing to complain.

            17.      I also complained to my supervisors. The detainees’ behavior was considered

                     just a part of the job. Nothing was done.

            18.      I recall attending Town Hall Meetings to discuss concerns, including the

                     constant sexual harassment by detainees. At the Town Hall Meetings we were

                     told to fill out complaints on a written form. My coworkers and I never got

                     responses regarding any consequences to the detainees, and the situation did

                     not improve overall.

            19.      Instead of imposing meaningful consequences, it was well known around the

                     complex that some detainees were given pizza on Fridays if they didn’t

                     masturbate. It seems to me that the Sheriff’s Office was rewarding bad

                     behavior.

            Lack of Training

            20.      I have never received training from the Cook County Sheriff’s Office or the

                     County regarding how to address the masturbation or sexual harassment by

                     male detainees, how to decrease the opportunities to repeat the behavior, or

                     how to respond if a detainee tried to sexually assault me.



                                                             5


            Decl. Ex. 719

                                                                                                   Plaintiffs 002529
DocuSign Envelope ID: 03ACA147-5C46-425B-80A2-973033FABD67




            Impact on Job Performance

            21.      The sexual harassment changed the way I did my job. I had to modify the way

                     I performed my duties because it was always a possibility that I would turn

                     around to find the detainee standing their masturbating. It made me overly

                     cautious.      The     detainees’       behavior   was   disgusting,   degrading,   and

                     disrespectful.

            Emotional Impact

            22.      The sexual harassment really impacted me emotionally. After being on guard

                     all day, I would still be on edge after work. This impacted the way I interacted

                     with family and friends. I felt anxious all the time, and often felt depressed as

                     well. It made no sense to me that the Sheriff’s Office and the County did not

                     take adequate steps to stop the detainees from constantly exposing and

                     masturbating themselves. We were just expected to deal with it.




                                                                 6


            Decl. Ex. 720

                                                                                                         Plaintiffs 002530
DocuSign Envelope ID: 03ACA147-5C46-425B-80A2-973033FABD67




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            4/29/2019
            ____________________________
                                                                 G DocuSigned by:

                                                                             ~I (
                                                                 __________________________________
                                                                  ~c
            Date                                                 Signature




                                                             7


            Decl. Ex. 721

                                                                                                  Plaintiffs 002531
DocuSign Envelope ID: 130AAAE7-31A6-4A28-93DC-3FB9AA733CD5




                                    PAULETTE SIMON-HALL DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Paulette Simon-Hall. I am a correctional officer at the Cook

                    County Jail (“Jail”). I have worked at the Jail since approximately June 22,

                    1998. I am currently assigned to the movement team on the 6:00 AM to 2:00

                    PM shift. From sometime in 2016 until March 2019, I was assigned to

                    External Operations (“Ex-Ops”). In 2015-2016 I worked in Receiving for

                    about a year. Prior to that I was assigned to Laundry, Central Kitchen, and

                    Division 6. I don’t remember my exact assignments before Division 6, but I

                    have worked in almost every division of the Jail.

            2.      As a correctional officer at the Jail, I am responsible for the safety and

                    security of individuals being held at the Jail in pretrial detention. On the

                    movement team, I interact with male detainees on a daily basis. We pick up

                    the detainees from their Divisions and take them to the bullpens on the

                    bridge. When they come back, we take them back to their division. Unless I

                    am assisted by other officers, the most detainees I can escort by myself is six

                    or seven.

            3.      In ExOps, I interacted with detainees less frequently. There, my duties

                    included searching civilians coming into the Jail and guarding detainees at

                    the hospital. In my previous assignments in Laundry, Central Kitchen,

                    Division 6, and others, my duties have also included distributing uniforms




            Decl. Ex. 722

                                                                                                   Plaintiffs 002316
DocuSign Envelope ID: 130AAAE7-31A6-4A28-93DC-3FB9AA733CD5




                    and linens to the Divisions, keeping detainees safe on the tiers, processing

                    detainees into the jail, and supervising detainees while they are in the

                    bullpens, all of which required me to interact with male detainees on a daily

                    basis.

            General Description of Harassment

            4.      During my employment at the Jail, I have endured sexual harassment by

                    male detainees, which they direct at me and at other female employees. I

                    experienced detainees exposing their penises to me, male detainees

                    purposefully masturbating at me or in front of me, and crude or sexual

                    comments whenever I am around male detainees.

            Specific Incidents of Exposure and Harassment

            5.      I most frequently witnessed detainees masturbating and exposing their

                    penises when I was passing out laundry on the tiers. Detainees would pull

                    out their penises when I passed by them to give them clean uniforms. Once, a

                    detainee’s cell mate was standing behind him, masturbating at me, while I

                    handed him his clothes.

            6.      Whenever I had to go to Division 9, I saw a detainee’s penis. I knew it would

                    happen no matter what. When I entered the tier, hey knew I was coming to

                    give them clean uniforms and they would be waiting at their cells with their

                    penises out and masturbating at me.




                                                             2


            Decl. Ex. 723

                                                                                                   Plaintiffs 002317
DocuSign Envelope ID: 130AAAE7-31A6-4A28-93DC-3FB9AA733CD5




            7.      In Ex-Ops, when I saw detainees at Stroger, they often had their hands in

                    their pants, playing with their penises while leering or staring at me or other

                    women.

            8.      I have only been working on the transport team for one week, and so far the

                    detainees have not been able to masturbate while I am walking them because

                    they are most often handcuffed to the back. However, once they get into the

                    holding cells, they are uncuffed and will often play with and openly fondle

                    their penises while watching the females who are guarding the cells. It

                    makes me afraid to look at them.

            9.      For example, the other day I had to do a lunch relief in the bullpen area. I

                    was sitting at the guard station when one of the detainees called my name. I

                    didn’t want to respond or look over there because I thought he might have his

                    penis out. He was trying to get my attention but I wouldn’t look that way

                    because I was afraid he would sexually harass me. Fear of being harassed

                    makes it hard to do my job.

            10.     When I worked in Division 6, detainees would purposefully expose their

                    penises to me during count. They know the routine and knew I was coming by

                    their cells, so they were ready for me. When I walked by to check on them,

                    many of them would stand there with their penises out, masturbating at me.

            Witnessing Harassment of Others

            11.     I have seen other women who work in other positions experiencing the same

                    or similar sexual harassment throughout the Jail. A few years ago, when I



                                                             3


            Decl. Ex. 724

                                                                                                   Plaintiffs 002318
DocuSign Envelope ID: 130AAAE7-31A6-4A28-93DC-3FB9AA733CD5




                    worked in Receiving, the other officers discussed it all the time. It was then

                    that I realized it happened to women all over the Jail.

            Sexual and Sexually Violent Comments

            12.     I have heard crude or sexual comments from male detainees directed at me

                    often. When I worked in the Laundry, detainees would always make vulgar

                    comments at me when I came by with their clothes. I heard them say things

                    like, “I see you, bow-legged,” and “suck my dick.” They would say they wanted

                    to fuck me. They would constantly talk about what they would do to me if

                    they could just get me alone.

            13.     During count in Division 6, I would call the detainees’ names and they would

                    respond, “bitch.” Sometimes they would also make vulgar comments about

                    my body or how I looked.

            Knowledge of Defendants

            14.     My supervisors know about the detainees’ behavior and their sexual

                    comments towards me and other women. I complained about it, but nothing

                    changed.

            Ineffectiveness of Writing Incident Reports and Complaining

            15.     When I mentioned the harassment to my supervisors, they never did

                    anything except tell me to write it up.

            16.     I don’t think that writing up a detainee makes a difference. For one thing, I

                    saw a lot of write ups get thrown out. For others, maybe they would get a

                    couple of days in the hole. Some of the detainees actually like going to the



                                                             4


            Decl. Ex. 725

                                                                                                   Plaintiffs 002319
DocuSign Envelope ID: 130AAAE7-31A6-4A28-93DC-3FB9AA733CD5




                    hole because they see their friends there. It seemed that the Sheriff never

                    imposed consequences that the detainees really cared about so the detainees

                    kept harassing us.

            Ineffectiveness of Steps Taken

            17.     Detainees who masturbate are supposed to wear green jumpsuits to keep

                    them from masturbating. They don’t work; the jumpsuits don’t stay closed

                    and the detainees can still access their penises.

            Lack of Training

            18.     I never received training from the Jail regarding how to address the

                    masturbation or sexual harassment by male detainees, how to decrease the

                    opportunities to touch themselves, or how to respond if a detainee tried to

                    rape me. I definitely wasn’t trained to expect to see detainees’ penises and

                    constant masturbation.

            Impact on Job Performance

            19.     The sexual harassment changed the way I did my job. I don’t want to look at

                    detainees anymore. If I am guarding detainees in a cell, like in the lunch shift

                    example above, I don’t feel comfortable responding to their requests. In

                    general, I am very uncomfortable around detainees which makes it harder to

                    keep the Jail safe.

            20.     Furthermore, I can never wear lotions or anything with a scent to the Jail

                    because the detainees will comment about what it does to them. The few




                                                             5


            Decl. Ex. 726

                                                                                                   Plaintiffs 002320
DocuSign Envelope ID: 130AAAE7-31A6-4A28-93DC-3FB9AA733CD5




                    times I did wear something scented, they said things like “oh, you smell so

                    good, you’re sexy, let me fuck you.”

            21.     The behavior by male detainees toward me makes me feel small. I feel like I

                    have done something wrong. It is offensive, humiliating, and degrading.

            Emotional Impact

            22.     When I leave the Jail every day, I have to make an effort to leave the stress

                    and anxiety behind. I try not to dwell on it. When I was in Laundry, it was

                    the worst, because every time I had to go to Division 9 I had to mentally

                    prepare myself to have the will to do it. My supervisors never would excuse

                    me from servicing Division 9 even though they knew I would be subjected to a

                    group of detainees masturbating at me.

            23.     I don’t understand what the Sheriff is doing. We have so many directors

                    trying to run the Jail but it’s still totally out of hand. In the one week since I

                    have been back to the Jail on the movement team, I am stunned by the way

                    the detainees are allowed to behave. Detainees are allowed to leave the

                    divisions in their shower shoes or without their uniform on properly. They

                    say disrespectful things in the tunnel all the time. I saw a detainee complain

                    to a supervisor that the officer escorting him gave him “bad vibes.” The

                    supervisor actually assigned someone else to walk with him. Detainees

                    shouldn’t get to say which officers are assigned to them! When I worked a

                    max division in Division 11 before Sheriff Dart was in charge, there was

                    never any masturbation, even with sexual predators on the tier. Now it



                                                             6


            Decl. Ex. 727

                                                                                                    Plaintiffs 002321
DocuSign Envelope ID: 130AAAE7-31A6-4A28-93DC-3FB9AA733CD5




                    happens all the time. I am shocked and confused by the utter disrespect the

                    Sheriff seems to have for his female employees and the ways in which we are

                    sexually harassed.




                                                             7


            Decl. Ex. 728

                                                                                              Plaintiffs 002322
DocuSign Envelope ID: 130AAAE7-31A6-4A28-93DC-3FB9AA733CD5




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            4/18/2019
            ____________________________                         __________________________________
            Date                                                 Signature




                                                             8


            Decl. Ex. 729

                                                                                                  Plaintiffs 002323
DocuSign Envelope ID: 09CAF654-C1D1-49F8-B755-AEC89FBFD024




                                            KATIE SMITH DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Katie Smith. I was a Correctional Rehabilitation Worker (CRW)

                     at the Cook County Jail (“Jail”). I worked at the Jail from approximately

                     February of 1993 until I retired in June of 2018. Over the course of my career,

                     I worked in most divisions within the Jail at one time (Divisions 1, 2, 4, 5, 6, 9,

                     11 and RTU (residential treatment unit) 8). My last two assignments were in

                     Division 6 and Division 9. From approximately 2010 to 2014, I worked in

                     Division 9. At the time I retired, I was assigned to Division 6 and had worked

                     there for around four years.

            2.       As a Rehabilitation Worker at the Jail, I was responsible for providing social

                     services to detainees being held in pre-trial detention in the Jail’s housing

                     divisions. My duties included responding to detainees’ requests for information

                     and services, including helping them file grievances, and contacting their

                     attorneys and family members. My job required me to interact with male

                     detainees daily.

            General Description of Harassment

            3.       As a Correctional Rehabilitation Worker at the Jail, I routinely endured sexual

                     harassment by male detainees. I experienced detainees exposing their penises

                     and masturbating at me, and making offensive and threatening sexual

                     comments, including explicit threats of sexual violence.




            Decl. Ex. 730

                                                                                                     Plaintiffs 002324
DocuSign Envelope ID: 09CAF654-C1D1-49F8-B755-AEC89FBFD024




            4.       In my most recent assignments in Division 6 and Division 9, detainees pulled

                     out their penises and masturbated at me on a weekly basis, and at times daily.

                     Detainees also fondled their penises and masturbated at me under their

                     uniforms every day. Several detainees would also stick their penises in the

                     chuckholes of their cell doors when I came to provide social services.

            Specific Incidents of Exposure

            5.       I frequently witnessed detainees masturbating with their penises exposed

                     whenever I traveled through the tunnels. For example, in April 2018, I was

                     going through the tunnel and an inmate yelled out to me, “Look at this!” When

                     I turned my head, he had his penis exposed and shook it at me.

            6.       I was required to meet with detainees regarding social services that were

                     available. I would sit at a desk on the tier with no barrier between me and the

                     detainees. Detainees would stand close to me and masturbate or sit on the

                     other side of the desk and masturbate right out in the open. Then they would

                     laugh about it when I got upset. It was shocking and very demeaning. I would

                     tell them that if they didn’t stop, I would not provide them with services. But

                     they knew I was required to help them, or they could file grievances against

                     me for refusing to provide services to them.

            7.       I recall an incident in around 2018, when I worked in Division 6, when a

                     detainee tried to attack me. Detainee E.B. charged at me, yelling sexual and

                     violent threats about what he was going to do to me, and other detainees had

                     to hold him back. I sought to press charges. An investigator came to take my



                                                             2


            Decl. Ex. 731

                                                                                                 Plaintiffs 002325
DocuSign Envelope ID: 09CAF654-C1D1-49F8-B755-AEC89FBFD024




                     statement and never followed up. I had to see that detainee on a regular basis.

                     Every time I saw him, he would grab his penis and aggressively shake it at me

                     while saying disgusting profanities. He also sexually harassed other female

                     CRWs. I filed multiple grievances related to him, but his behavior continued,

                     and he filed grievances against me for not providing him services. I complained

                     to Superintendent Beecham about this detainee, because he had not been

                     moved off my tier, despite the continuous harassment I suffered. After

                     numerous complaints and several months, eventually the detainee was moved

                     to a different tier.

            8.       One of the most traumatizing incidents that happened to me was, in Division

                     11, when a detainee who I was trying to provide services to became combative

                     and sexually aggressive and went into a rage. He yelled at me, while shaking

                     his penis at me, “See this! I can ram it down your throat! I’ll cut your pussy

                     out, eat it, chew it up, and spit it in your face!” I was horrified and shaking.

                     After I complained, a Sheriff’s Police investigator came to take my statement

                     and asked if I wanted to press charges. I said I did, but no one followed up with

                     me.

            9.       I have been groped and grabbed by detainees at the Jail several times. For

                     example, more than once, when I entered a tier inmates ran towards me. They

                     would circle around me, gather together and try to block my path. When I tried

                     to get through the crowd, the detainees would grab or feel my butt.         This




                                                             3


            Decl. Ex. 732

                                                                                                   Plaintiffs 002326
DocuSign Envelope ID: 09CAF654-C1D1-49F8-B755-AEC89FBFD024




                     behavior happened in Divisions 2, 9, and 11, but Division 9 and 11 were the

                     worst.

            Witnessing Sexual Harassment of Others

            10.      I witnessed detainees sexually harass other rehabilitation workers, as well as

                     other female employees, all the time. For example, when I was assigned to

                     Division 9, detainees pulled out their penises and masturbated at me and other

                     female CRWs constantly. I also saw detainees sexually harass Psychiatric

                     doctors and nurses who were women.

            11.      I recall talking about the sexual harassment with fellow CRWs like Latoya

                     Davis, and my supervisor, Lynea Fenderson, who also experienced it. My

                     supervisor told me she was walking through the tunnel and an inmate exposed

                     his penis to her.

            Sexual and Sexually Violent Comments

            12.      When I arrived in the morning to provide services to the detainees, they would

                     often immediately start calling me derogatory names for women, such as

                     “bitch.” They described in sexually explicit terms what they would do to me.

                     The example about the detainee who said he would cut out my vagina is only

                     one of the horrifying sexually violent things detainees have threatened to do to

                     me. Detainees also threatened me by saying they know my family.

            13.      They also called me a “sexy bitch,” “sexy lady,” and said, “You’re sexier than

                     some of the younger ones around here.” In Divisions 2, 6, 9, 11 and RTU,

                     detainees made sexual advances to me, including comments about how they



                                                             4


            Decl. Ex. 733

                                                                                                  Plaintiffs 002327
DocuSign Envelope ID: 09CAF654-C1D1-49F8-B755-AEC89FBFD024




                     want to sexually assault me. Detainees have said, “Oh baby, when can I take

                     you out?” “Can I have your address so I can send you flowers?” “I know where

                     you live and when I get out, I’m coming to your house.” I have also heard them

                     say to me, “Are you married? I can do it better than your husband in bed,” “Do

                     you want this penis?” “I would like to give you what you need,” and, “you

                     haven’t had what I got”.

            Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

            14.      My supervisor, the officers, lieutenants, and sergeants on duty knew about the

                     detainees’ behavior towards me because I complained. I also complained to

                     Superintendent Beecham. My coworkers and I met with management monthly

                     and complained about why they were not protecting female workers. I made

                     repeated verbal complaints and wrote memos about the constant sexual

                     harassment by male detainees. I estimate that I wrote or had officers write

                     approximately ten or more written complaints. It was frustrating that, as a

                     Cook County employee, I could not write incident reports myself. I felt that my

                     complaints fell on deaf ears and were not taken seriously. On several occasions,

                     I was told to just ignore the detainees. The officers, lieutenants, and sergeants

                     acted annoyed, as if they did not want to do the paperwork.

            15.      For example, when I complained about the incident in Division 1, when the

                     detainee said, “I will cut you pussy out and eat it,” the officer said he couldn’t

                     verify that it happened and did not write the report.        Escort officers are

                     supposed to be by our side the entire time whenever we are working with



                                                             5


            Decl. Ex. 734

                                                                                                    Plaintiffs 002328
DocuSign Envelope ID: 09CAF654-C1D1-49F8-B755-AEC89FBFD024




                     detainees. Since the officer did not want to write the report, I submitted a

                     memo regarding the harassment. My escort officer was upset that I submitted

                     the memo.

            16.      Officers were supposed to announce whenever female staff was on tier, but

                     they didn’t always do it. On rowdy tiers, such as Division 6, tier 1C and 1D, 2J

                     and 2L, I would ask an officer to walk with me, which they were supposed to

                     do anyway. Some officers would comply, but others would not. I never had a

                     problem with the female officers as escorts because they knew what we were

                     going through. Male officers had such disregard for my safety that I was once

                     locked on the tier with fifty to sixty detainees because the officer left to go on

                     break. After that I refused to go on the tier without an officer with me.

            17.      It seems to me that the detainees know that the Jail does not seriously

                     discipline detainees for masturbating at women. For example, when detainees

                     masturbate, I have heard them say things to me and other staff members in

                     response to our complaints, such as, “Ain’t shit going to happen to me, watch,”

                     “I can do anything I want to you and they can’t move me, I’m in a program.” If

                     they go before the hearing board or are removed from the tier temporarily,

                     when they return to their division, they would say things like, “What did I tell

                     you? Ain’t nothing going to happen to me.” I have also overheard some

                     detainees say to other detainees about the masturbation, “You wouldn’t get

                     away with this at IDOC,” and, “You would never get away with that upstate.”




                                                             6


            Decl. Ex. 735

                                                                                                    Plaintiffs 002329
DocuSign Envelope ID: 09CAF654-C1D1-49F8-B755-AEC89FBFD024




            Ineffectiveness of Steps Taken

            18.      The green jumpsuits that known masturbators are supposed to wear to prevent

                     exposure and masturbation are ineffective. The front is closed with Velcro and

                     detainees can open them all the way down to the crotch. The detainees are still

                     able to pull out their penises. I remember an incident that happened in late

                     2017 when I was walking in the tunnel. I had been summoned to the office by

                     my supervisor. I saw a detainee wearing a green jumpsuit, with it down around

                     his waist and his hands inside, fondling his penis. Then, when he saw me, he

                     pulled out his penis and shook it at me. I complained to the male officer who

                     was escorting the detainee. He just told him to put his penis away.

            Lack of Training

            19.      I have never received training from the Cook County Sheriff’s Office or County

                     specifically regarding how to address the masturbation or sexual harassment

                     by male detainees, how to decrease the opportunities to repeat the behavior, or

                     how to respond if a detainee grabs me or attacks me.

            Impact on Job Performance

            20.      The sexual harassment changed the way I did my job. I was always on guard,

                     especially because my job required me to interact closely with detainees who

                     were constantly sexually harassing me and other women. After experiencing

                     someone pull their penis out and start masturbating right in front of me, I was

                     apprehensive whenever I was around detainees. I feared for my safety because

                     of the things they did and said to me, but also because of an incident that



                                                             7


            Decl. Ex. 736

                                                                                                 Plaintiffs 002330
DocuSign Envelope ID: 09CAF654-C1D1-49F8-B755-AEC89FBFD024




                     happened earlier in my career. A detainee came into a CRWs office, where she

                     was sitting at her desk with her back to the door, snuck up behind her, put his

                     hand around her neck, choked her, and said he was going to rape her. That was

                     always in the back of my mind, especially because of my own experiences when

                     detainees tried to attack me. After an incident with a detainee exposing himself

                     and masturbating, I would be nervous and shaky. Sometimes, I would have to

                     go into an office and try to calm myself down before continuing with my day. It

                     affected my ability to do my job because, at times, I would just walk off and let

                     my supervisor know I couldn’t work on the tier because I was being sexually

                     harassed.

            21.      It also changed the way I dressed at work. I heard male officers blame the way

                     female employees dressed for the sexual abuse we received from the detainees.

                     But they were wrong. We intentionally dressed conservatively. We

                     purposefully wore loose fitting clothing and smocks over our clothes, but it

                     didn’t help. The detainees still sexually harassed us. For example, they would

                     make comments like, “I’d love to see how you look without all those clothes on.”

            22.      The detainees’ sexual misconduct toward me was extremely disrespectful,

                     degrading, and demeaning. As a CRW, I was there to assist them, but they had

                     no regard or appreciation for that.

            Emotional Impact

            23.      Enduring years of constant abuse and sexual harassment from the detainees

                     caused me severe emotional distress. Sometimes, it got the best of me



                                                             8


            Decl. Ex. 737

                                                                                                   Plaintiffs 002331
DocuSign Envelope ID: 09CAF654-C1D1-49F8-B755-AEC89FBFD024




                     emotionally, and I would come home and confide in my family about it. Other

                     times, I withdrew from family members, and wouldn’t answer my phone. My

                     kids would drive by my house to see if my car was in the driveway because they

                     hadn’t heard from me. Family members often told me that my personality has

                     changed, I became easily aggravated, and would I snap at them when they

                     tried to check on me. I tried to separate work from home, but it was difficult to

                     do because of the emotional toll of the aggressive sexual harassment. I did not

                     feel protected by the Sheriff’s Office or the County.




                                                             9


            Decl. Ex. 738

                                                                                                   Plaintiffs 002332
DocuSign Envelope ID: 09CAF654-C1D1-49F8-B755-AEC89FBFD024




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            4/10/2019
            ____________________________                          __________________________________
            Date                                                  Signature




                                                             10


            Decl. Ex. 739

                                                                                                   Plaintiffs 002333
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




                                         LORNA SPENCER DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Lorna Spencer. I was a Correctional Medical Technician (“CMT”)

                    for Cermak Medical Services at the Cook County Jail (“Jail”). I worked at the

                    Jail from February 2, 1987 until December of 2016. I have worked in every

                    division of the Jail and in the Cermak building in my role as a CMT.

            2.      As a CMT at the Jail, I was responsible for giving certain medical care to the

                    detainees who were held in the correctional facility. For example, my job

                    duties included, but were not limited to: dispensing prescribed medications

                    on the tiers, assisting nurses and doctors with medical treatment, giving

                    physicals to newly admitted detainees, administering CPR in medical

                    emergencies, and attending to the detainees’ medical complaints. In

                    performing these duties, my job required me to have interactions with male

                    detainees daily, and in all areas of the facility.

            General Description of Harassment

            3.      During my employment at the Jail, I endured sexual harassment by male

                    detainees, which they direct at me and at other female employees. I

                    experienced detainees exposing their penises to me, male detainees

                    purposefully masturbating at me or in front of me, male detainees ejaculating

                    towards me, and regular comments of a crude or sexual nature, including

                    comments about how they want to sexually assault me.



                                                             1


            Decl. Ex. 740

                                                                                                  Plaintiffs 001284
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




            Specific Incidents of Exposure

            4.      I mostly witnessed detainees masturbating and exposing themselves while I

                    was working on the tiers. They masturbated right in front of me while I was

                    trying to perform my job duties. I also frequently saw detainees exposing

                    themselves and masturbating in the tunnel. I think I saw a detainee

                    masturbate at least every other day.

            5.      For example, I sometimes had to dispense medication in Division 9. The

                    place where you dispense medication is right next to the shower area. Almost

                    every time I went to Division 9, when I arrived on the tier, the detainees

                    would line up naked in the shower area, look at me, and masturbate. We

                    used to medicate in the mornings, which is when the detainees usually

                    shower.

            6.      Also in Division 9, sometimes detainees would sit on the steel steps in the

                    day room and have contests to see who could ejaculate first and project their

                    semen the farthest.

            7.      Another time, I think around 2013 or 2014, I was dispensing medication in

                    the interlock in Division 6. Some detainees were coming in from the hallway.

                    The interlock is small. About five detainees passed me, and one of them

                    groped me on my butt. I brought it to the attention of the officer, and he

                    asked me which one did it, but there were so many of them in that small

                    space, I didn’t know.




                                                             2


            Decl. Ex. 741

                                                                                                  Plaintiffs 001285
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




            8.      I have also had semen squirted at me. Once a detainee ejaculated on my cart

                    and I didn’t notice it until I had left the tier. Another time a detainee

                    ejaculated towards me and almost hit my leg.

            9.      I also witnessed detainees walking and masturbating or with their penises

                    exposed when they were being escorted through the tunnel to and from

                    holding, court, and their divisions. Often, groups of up to 15 detainees would

                    be escorted by just one or two officers. These detainees were cuffed together

                    but still had a free hand, and they would use it to pull out their penises and

                    masturbate when they saw females coming. When I walked through the

                    tunnel, I had to inch against the wall and look at the ground to avoid seeing

                    penises. A few times, I saw a detainee take his hand off of his penis and try

                    to grope women as they walked by, while saying, “Man, let me grab this

                    pussy.” It made me feel so unsafe, I would always carry a pen in my hand

                    just in case one of those detainees attacked me.

            10.     As another example, in Division 6, I had to use the stairwell to get from tier

                    to tier or back and forth from the dispensary. It often happened that I would

                    head down the stairs and a whole tier of detainees would be coming up at me

                    with the officer coming up last. I couldn’t walk past them in the stairwell

                    because it is very narrow. If I tried to pass them, they would touch me. I

                    either had to turn around and run back the other way as fast as I could or

                    yell, “paramedic in the well!” and hope they would stop to give me time to go

                    back up and out of the stairwell.



                                                             3


            Decl. Ex. 742

                                                                                                  Plaintiffs 001286
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




            Witnessing Harassment of Others

            11.     I know that other women who work in the Jail experience the same or similar

                    sexual harassment. I have seen other female employees of the Jail who need

                    to move through the tunnel to get to their work stations walk as close as

                    possible to the wall so they can avoid getting too close to detainees’ penises.

            12.     Once I was talking to a coworker, Kim Childs, who works in the mailroom.

                    She was driving a cart through the tunnel and a detainee jumped on top of

                    her cart, and she felt like he was going to attack her. The detainee was

                    cuffed and being escorted by an officer but was still able to easily access her.

            13.      It seems like the detainees are just out of control these days. Many of my

                    CMT coworkers talked about detainees masturbating at them too. It seemed

                    like it was a part of the daily routine.

            Sexual and Sexually Violent Comments

            14.     I heard crude or sexual comments from male detainees directed at me daily.

                    For example, detainees would tell me I had “nice titties” or “nice lips.” I also

                    heard them say, “I’d like to rape you in your mouth,” and “I never fucked an

                    old bitch before.” Once, when I arrived on a tier and went to a detainee’s cell

                    on seg rounds to check on him, I found him lying naked on his bed and

                    masturbating. He said, “why don’t you come over here and lay down next to

                    me?” The detainees would often ask for my phone number because they

                    wanted to call me when they got out.




                                                             4


            Decl. Ex. 743

                                                                                                  Plaintiffs 001287
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




            15.     When I first started working at the Jail, I had to go to Division 1, which was

                    maximum security. I was pregnant, and a detainee told me he had never

                    fucked a pregnant lady before, and that he wanted to rape me hard enough

                    that the baby would come out of my mouth. After that, I was constantly

                    afraid of being raped. I had to develop a thick skin, because if they see you

                    are scared, they will keep doing it.

            Knowledge of Defendants

            16.     My supervisors and management in Cermak know about the detainees’

                    behavior and their sexual comments towards me and other women because

                    we complain about it. Sometimes they witness it too, and all they say is “put

                    some paper on them,” and “be careful.”

            17.     Sometime around 2013 or 2014, I understood that the Sheriff’s Office

                    instituted a “hands-off” policy regarding detainee discipline. Once the hands-

                    off policy went into place, a lot of officers didn’t get involved as much when

                    the detainees would engage in sexual behavior toward women. If I was in the

                    dispensary, for example, sometimes the detainees would have their hands in

                    their pants masturbating and I would call the officer to get him to stop. The

                    officer would just say, “come on, man,” but that’s all. Once, a male Officer

                    told me that the detainees have a right to masturbate.

            Incident Reports and/or Complaints

            18.     I complained to my supervisors about the sexual misconduct but all they did

                    was tell me to write them up. Sometimes I wrote summaries of what



                                                             5


            Decl. Ex. 744

                                                                                                     Plaintiffs 001288
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




                    happened and gave them to my supervisors, but I don’t know what they did

                    with them. Since I could not write disciplinary reports in CCOMS myself, I

                    had to ask officers to write the detainees up for me.

            19.     Writing up detainees wasn’t always an easy solution. Sometimes I would try

                    to submit a write-up on a detainee, and he would not give me his correct

                    name. Also, I didn’t want to really look at the detainees in order to identify

                    them because it just encouraged them to masturbate more. Other times the

                    officers would say they’d help me write up an incident later, but they never

                    came back to do it.

            20.     The few write-ups I was able submit did not stop the behavior. Further, I

                    rarely knew if the detainees were actually disciplined or not. Once, a

                    detainee I had written up walked by me the day after I submitted the write-

                    up and said, “Old fat bitch, you thought you got me, didn’t you. You wrote me

                    up but nothing happened.” I was angry that nothing happened to him. After

                    that, I stopped writing up detainees for masturbation and exposure.

            21.     I felt like you couldn’t prove the detainees had masturbated at you unless you

                    had their semen on you. The officer would always ask which detainee it was

                    that did something but we didn’t know their names so sometimes it was hard

                    to identify the right person.

            Ineffectiveness of Complaining and Discouragement

            22.     After complaining and trying to write incident reports had no effect on the

                    detainees’ behavior, I felt lost and helpless. Towards the end of my



                                                             6


            Decl. Ex. 745

                                                                                                  Plaintiffs 001289
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




                    employment at the Jail, the Sheriff instituted a zero tolerance rule (hands-off

                    policy) for the officers in terms of using force on the detainees. This meant

                    that if a detainee was masturbating or exposing himself, nothing could be

                    done to physically stop him. Now, the inmates know the officers cannot touch

                    them. Working there was scary. In this kind of environment, it felt like the

                    detainees could do whatever they wanted. It was out of control. We were not

                    safe.

            Lack of Training

            23.     I never received training from the Cook County Sheriff’s Office regarding how

                    to address the masturbation or sexual harassment by male detainees, how to

                    decrease the opportunities to repeat the behavior, or how to respond if a

                    detainee tried to rape me. They did tell us that if we got into an argument

                    with an inmate, we should turn around and leave. We also got hostage

                    negotiation training. But we never received training on how to stop sexual

                    harassment by detainees.

            Impact on Job Performance

            24.     The sexual harassment changed the way I did my job. I retired 4 years

                    before I planned to because I was afraid and no longer felt secure. The Jail

                    was understaffed. The officer to detainee ratio was always over the limit. I

                    was always aware of my environment but I was anxious all the time.

                    Whenever I was with a patient, I looked around to find objects or people that

                    might keep me safe if I was attacked. I tried to stay out of the tunnel as much



                                                             7


            Decl. Ex. 746

                                                                                                    Plaintiffs 001290
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




                    as possible. I would go outside, get in my car, and drive around the outside of

                    the Jail to go to the pharmacy or Cermak if I could to avoid walking through

                    the tunnel. If I did have to walk through the tunnel, I would always try to

                    make sure I wasn’t alone.

            25.     In general, I looked down and tried not to look in the direction of male

                    detainees, because if they were masturbating and you acknowledged it, then

                    it encouraged them to continue and become more aggressive. Not being able

                    to look at a detainee made it difficult for me to administer proper medical

                    care.

            26.     The behavior by male detainees toward me was offensive, harassing,

                    degrading, humiliating, threatening, inappropriate, disrespectful and caused

                    me to fear for my safety.

            27.     During every work day at the Jail, I experienced anxiety over potential

                    harassment and exposure. Every day, my female coworkers and I expected

                    that at least one of us would be subjected to lewd comments, sexually

                    inappropriate gestures, exposed penises, or worse. This caused constant

                    stress. We would talk about each other’s experiences with sexual harassment

                    by detainees often.

            Emotional Impact

            28.     As a result of the constant sexual harassment, I have suffered severe

                    emotional distress. It was difficult to be intimate with my boyfriend because I




                                                             8


            Decl. Ex. 747

                                                                                                  Plaintiffs 001291
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




                    was disgusted by the harassment at the Jail. My boyfriend would ask for sex

                    and I would cringe. It turned me off to sex.

            29.     The harassment and masturbation at the Jail made working there extremely

                    stressful. One day I was in Division 6 dispensing meds before it closed, and

                    the officer had stepped out into the hallway. I was locked in the interlock

                    with a detainee. My medical cart was between me and the detainee, but I

                    was scared. Another detainee I knew had masturbated at me was standing

                    on the other side of the door. From then on, I had nightmares that I was

                    stuck in the interlock with a detainee and he sexually assaulted me.

            30.     I understood that wherever there was a detainee, there should be an officer,

                    but it wasn’t always like that. Sometimes the sergeants would say that we

                    couldn’t always have officers in the dispensary with us. We were exposed.

                    For example, in the dispensary in Division 6, the officer sat with the

                    detainees in the waiting area, which is far from the treatment rooms. If

                    something were to happen while treating a patient, we’d have to scream

                    really loud and then they still wouldn’t be able to come because they would be

                    leaving the detainees unattended. I felt like I always had to fend for myself.

                    I was unprotected.

            31.     I chose to work at the Jail because I wanted to help people who really needed

                    it. Unfortunately, because the detainees were allowed to sexually harass me,

                    I no longer felt safe to do my work. I became afraid that a detainee would be




                                                             9


            Decl. Ex. 748

                                                                                                  Plaintiffs 001292
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




                    able to rape me before an Officer could step in to stop it. I was on guard all

                    the time, and I thank God that I got out of there before someone raped me.




                                                             10


            Decl. Ex. 749

                                                                                                 Plaintiffs 001293
DocuSign Envelope ID: CDCEDD08-BB25-4769-8990-54D7FCCB05B1




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            3/12/2019
            ____________________________                          __________________________________
            Date                                                  Signature




                                                             11


            Decl. Ex. 750

                                                                                                   Plaintiffs 001294
                                         Latisha Statham


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true

and correct:


1.     My name is Latisha Statham. I am a correctional officer at the Cook County Jail (“Jail”).

       I have worked at the Jail for about 14 years in Divisions 3, 6, 9, 10, 8, and in the

       women’s dorms in the Cermak annex. I have been working in Division 6 recently. All of

       my assignments at the Jail require me to interact with male inmates.

2.     Male inmates sexually harass me. It ranges from verbal sexual harassment to exposing

       their penises and testicles to masturbating to assaulting me sexually by grabbing my

       breasts.

3.     The sexual harassment is bad in Divisions 9 and 10, but I have also experienced it in

       Division 6 and in the tunnels or hallways. Even if you’re not working in Division 9 or

       10, you have to cross these inmates in the tunnels or hallways and they expose

       themselves and masturbate at you. When inmates walk past me and other female

       coworkers in the tunnels or hallways, they reach in their pants and make comments about

       our bodies, such as “Let me know that ass, girl” or “Let me get in them pants” or “I’m

       gonna fuck you when I get out.”

4.     When I worked in Division 9, I experienced male detainees exposing their penises and

       testicles and masturbating at me daily. When I went up to the doors of the inmates’ cells,

       inmates would hear me coming and stand by the door with their penises exposed in their

       hands. They also made vulgar gestures and said what they want to do to me sexually.




Decl. Ex. 751

                                                                                                Plaintiffs 002334
5.     When I worked in Division 9, my partner was also female, and she would tell me to look

       the other way if she witnessed a guy masturbating at us so that I didn’t have to see it too.

       This happened often, not every day but a few times a week.

6.     Once I was on a tier in Division 9, and an inmate grabbed my breasts. He came out of his

       cell to see the nurses for medication. I was trying to lock him back up and he came up on

       me and groped me. I pushed him back and slammed the door. I called my male

       supervisor, Officer Morici, and he claimed that he saw me pushing the inmate but didn’t

       see me being grabbed. I wrote an incident report and wanted to press charges, but when

       the investigator called me a month later, the inmate was already shipped out and the

       County dropped the charges. This discouraged me from pressing future charges or

       writing incident reports because nothing happened.

7.     When I worked in Division 9, the shower area was open. Inmates stood on the top of the

       garbage cans, so they were in my view and masturbated at me. They could see me sitting

       at my desk. This happened about once a day for about eight years. I wrote fifteen

       numerous incident reports about this behavior. In most cases, inmates would get about

       three days in SMU, but then they’d come back out and do the same behavior again.

       When I would threaten to write inmates up for this behavior, the inmates would say they

       didn’t care.

8.     Now, the showers have velcro-like shower curtains, but those curtains only cover about

       one-third of an inmate’s body, and do not provide any coverage from above. As a result,

       when I am on the top deck, I can still see inmates while they are showering, and the can

       still see me.




Decl. Ex. 752

                                                                                                Plaintiffs 002335
9.     Men have masturbated at me two or three times in Division 6. For example, in 2017, in

       Division 6, I walked onto the deck and I hollered that I was coming onto the deck so that

       the inmates would be prepared, dress themselves, and wouldn’t be completely naked. I

       went up to one of the cell doors and one of the inmates was masturbating and his penis

       was exposed. I called over my male supervisor, a sergeant, and he asked where the

       inmate was masturbating. I told the sergeant that the inmate was masturbating in his cell

       and the sergeant said that inmates could masturbate in their cells. I wrote an incident

       report but never heard anything back about the incident.

10.    On Tier 1 of Division 6, one of the inmates was standing in front of the window into the

       officers’ office. He was standing jacking off with his penis exposed right in front of

       where I was sitting and working. I called my male supervisor, Sergeant Witfield, and

       wrote an incident report.

11.    In Division 6, the inmates make vulgar comments towards me and the other female

       employees. I’ve heard inmates call at me, “Sweetheart, you looking good in those pants,”

       and “I know your daughter look like you. We’d tap that and your daughter,” and “Baby,

       you my wife.” I get comments every day but I try to just block out the comments and

       keep going on with my day, even though it is hard to ignore them because they are so

       dirty.

12.    In the winter of 2019, an inmate followed me in the hallway in Division 6, told me how

       much he loved me, how when he got out he would find me, and that he “was gonna fuck

       me.”

13.    When I was pregnant, I worked on the tier in Division 9 until I was five months pregnant.

       The male inmates would make comments like, “That’s my baby.” These comments




Decl. Ex. 753

                                                                                                 Plaintiffs 002336
       would make me feel dirty and I thought it was shameful that these men would think it

       was okay to talk about my baby like that.

14.    I’ve written numerous incident reports about masturbation and other sexual behavior.

       Sometimes male lieutenants or sergeants just curse out the inmate masturbating and say it

       is handled, and discourage me from writing a report.

15.    I have been encouraged to accept inmates’ behavior by male sergeants. Sometimes when

       you tell your sergeant you want to write an incident report, they say things like, “I’ma

       talk to them. Don’t write a report until you talk to me first.” But when you tell them

       about incidents, they don’t want you to write reports and say, “What do you want me to

       do?” I have also heard other male officers say, “We get paid for the same job. Just deal

       with it.” Not all incident reports are processed. Once you enter one into the system, your

       supervisor has to sign off on it. If they don’t sign off on it, it doesn’t always go through.

       Because sergeants cannot delete reports, they can “error it out”—they add an “error”

       message to make the report not go through and look like it was accidental. I think

       sergeants have done this to my incident reports because five or six times I had written

       reports, but then when I went back into the system to check on their status, my words

       were deleted, and all that appeared in the reports is the word “error.” Five or six female

       co-workers who are my personal friends also told me this happened to them.

16.    I was also told by sergeants that I cannot write up detainees for masturbating in the

       shower because they are supposed to be touching their bodies in the shower. Once the

       detainees learned about this loophole, they began going into the shower, with their

       clothes on, and then dropping just their pants and masturbating in the shower, without

       turning on the water or actually taking a shower. When I complained about this behavior




Decl. Ex. 754

                                                                                                  Plaintiffs 002337
       to the sergeant, I was still told that because the detainees were in the shower, I could not

       write it up.

17.    Even if you write an incident report, it seems like it doesn’t matter because the County

       does not actually file charges on them. This happened to me after the inmate grabbed my

       breasts in Division 9 and I got discouraged.

18.    The sexual harassment has given me a lot of anxiety because I never know what’s going

       to happen. It doesn’t matter what tier I’m on, every day I think, “Is today going to be the

       day something worse happens?” I am scared about an inmate grabbing and touching me

       again. I never go onto the tier by myself. Sometimes I am asked to go in by myself

       without backup. I just keep calling for backup until someone comes.




Decl. Ex. 755

                                                                                                  Plaintiffs 002338
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/13/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 756

                                                                                           Plaintiffs 002339
                   MICHELLE STRICKLAND DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Michelle Strickland. I am a correctional officer at the Cook

       County Jail (“Jail”). I have worked at the Jail since approximately June 2005.

       I have been assigned to various parts of the Jail in my role as correctional

       officer, including: RCDC (Receiving); Divisions 5, 6, and 10; External

       Operations; EM (Electronic Monitoring); ART (administrative relief team);

       and Transportation, where I have been since April 2015. I took a medical

       leave of absence from June 2015 through September 2017.

2.     As a correctional officer at the Jail, I am responsible for the safety and

       security of individuals being held at the Jail in pretrial detention. For

       example, my current job duties as a transportation officer include, but are not

       limited to, safely and securely transporting detainees, via van or bus, to and

       from the Jail and the Courthouse, the doctor’s office, and other jails. When I

       was assigned to RCDC, I was responsible for transporting detainees back to

       their cells in the different divisions. When I was assigned to ART, I filled in

       wherever I was needed due to a shortage of officers. As an ART officer from

       2012 through 2013, I worked in every single division, and my prior job duties

       included, but were not limited to, supervising detainees’ daily activities,

       inspecting their cells, releasing them from their cells into the day room of the

       tier, and putting them back in their cells at my shift. In all of these




Decl. Ex. 757

                                                                                      Plaintiffs 002340
       assignments, my job has required me to have interactions with male

       detainees daily.

3.     When I worked in ART from 2012-2013, I endured sexual harassment by

       male detainees, which they directed at me and at other female employees. On

       a daily basis, I experienced: (a) male detainees flashing or “clapping” their

       penises at me; (b) male detainees masturbating at me or in front of me; and

       (c) crude or sexual comments on a daily basis, including regular comments

       about how they want to sexually assault me. Division 9 was where I

       experienced the worst and most frequent sexual harassment, but I also

       experienced sexual harassment in the form of lewd and offensive comments

       in the hallways and tunnels. For example, while I was transporting

       detainees back to their divisions, I would hear comments like “Damn, look at

       that ass, did you see that walk?”

4.     I most frequently witness detainees masturbating at me with their penises

       exposed in the shower. When I worked in Division 9 as ART, I would sit in

       the glass bubble that was slightly higher than the showers. I could look down

       to see the detainees, and they could look up to see me. On a daily basis in

       Division 9, I would look down from the bubble and see a detainee staring and

       smiling at me while he was jacking off.

5.     I know I wrote an incident report at least once after a detainee exposed his

       penis and masturbated at me when I was in ART in Division 9, but I don’t

       know what happened or if that detainee was ever charged because I was



                                           2


Decl. Ex. 758

                                                                                       Plaintiffs 002341
       moved around so much in ART. There was no process to inform me of the

       outcome of the investigation.

6.     I did not write up other experiences of sexual harassment in Division 9

       because I did not know and did not have a rapport with those sergeants—as

       an ART officer—I was disbursed to whatever division I was needed. I know

       the sergeants knew about the daily sexual harassment in Division 9 because

       I heard them say things to the detainees like “Cut that shit out, I’ll move you

       to the hole,” but the flashing and the masturbation seemed like lower

       priorities to the sergeants. I don’t know if the sergeants actually followed

       through with their threats to discipline the detainees after they masturbated.

7.     I also remember sometime before 2013, when I was working in Division 5, I

       started my shift as usual with a count of detainees. Like I regularly do, I

       yelled “female on the deck” to warn the male detainees that I was there

       before I looked in each cell. I got to one detainee’s room and he was sitting

       there jacking off. I threatened to write him up, but decided not to because he

       apologized and said he didn’t know I was coming. But then, the next day, I

       did the same count, yelled the same warning, and the same inmate was

       jacking off again. I stopped the count, called the sergeant over, wrote him up,

       and had him removed at that moment. The sergeant that day was a black

       female who I knew would not tolerate the detainee’s behavior, and that is

       why I believe he was removed and put in the hole instantaneously. I




                                           3


Decl. Ex. 759

                                                                                       Plaintiffs 002342
       remember a male sergeant telling me at the time, “You can write it up, but

       you know nothing’s gonna happen.”

8.     When I worked in RCDC and had to walk down the hall past the bullpens,

       detainees would climb up on the walls of the bullpen and scream things like

       “Look at that ass, I would eat that!” I remember one time, a lieutenant yelled

       at the detainees to get off the wall and to stop screaming at me, but he said

       he couldn’t do anything more because he didn’t know which detainee had

       yelled at me.

9.     A similar thing happened to me my very first week at the Academy in 2005.

       We had to come into the Jail, and I was the class commander so I was the last

       one in the line. As I passed the bullpen, detainees climbed the bullpen wall

       and screamed sexually offensive comments about my body at me. I was so

       scared I remember my spine stiffening. I still experience that same reaction

       at work now when I see a bunch of detainees getting off a bus at the

       courthouse or Jail. As a result I figure out how I can get to my work vehicle

       as fast as possible to avoid hearing the sexual comments I know they will say

       to me.

10.    In Transportation, flashing and jacking off is less frequent—I would say men

       expose their penises to me about once every three months now. But I still

       hear lewd and inappropriate sexual comments about my body every single

       day as I am transporting inmates. Detainees say things like “Damn, officer,

       you’re fine as hell” and “Damn, look at that ass, shit, I’d fuck her.”



                                            4


Decl. Ex. 760

                                                                                    Plaintiffs 002343
11.    I remember in late June 2018, when I was dropping female detainees off to

       RCDC, I saw a male detainee in the glass bullpen look at me and reach into

       his pants to jack off. I immediately reported it to the female lieutenant, who

       confronted the detainee, but he denied it. She reviewed the tape and then

       asked me what I wanted to do. I felt like it was the lieutenant’s job to decide

       what to do, and that I had done my job by reporting the incident up the chain

       the moment it happened. I don’t know if anything ever happened to that

       detainee because I had to go back to my van and continue with my job.

12.    I don’t file incident reports for the daily verbal harassment I experience

       because, although no one has said it directly, it has been taught that the

       sexual comments go with the job. I have heard this from other female

       correctional officers as well, that they have been told by their sergeants to not

       worry about the comments and to just let them go. I am also discouraged

       from writing reports because I don’t know the outcome of the report or if the

       detainee is ever disciplined or charged. And, I don’t write reports because the

       detainees don’t care if you do—if I threaten to write them up, they laugh in

       my face and say things like “I don’t give a fuck about a write-up, I’m fighting

       life, who cares!” or “That write up don’t mean shit to me, it ain’t going

       nowhere.

13.    I believe the sexual harassment is not taken seriously by the male officers

       because they often stop and look at female officers’ bodies just like the




                                           5


Decl. Ex. 761

                                                                                     Plaintiffs 002344
       inmates do. I remember one time, a male lieutenant asked me if I was

       wearing boy-cut underwear. I was offended.

14.    Recently, in fall 2018, I was driving a bus a detainee got angry and said to

       me, “Hey, fuck you, I hope you get fucked up the ass, I hope this bus flips and

       you fucking die and someone rapes your dead body.” These comments made

       me so depressed because they were just so awful—I thought about how sad

       my father would feel if he knew that men talk like that to his daughter.

15.    I have never received any training on how to address sexual harassment by

       male detainees.

16.    The behavior by male detainees toward me is disgusting, inappropriate, and

       disrespectful. Working at the Jail and seeing and hearing this sexual

       harassment has made me more jaded. I feel like I used to be nice, sweet,

       patient, calm, and soft, and I am none of those things anymore. Instead, I

       have become more aggressive, quick-witted, smart-mouthed, more guarded,

       less patient, and not as trusting, all so that I can protect myself.

17.    The sexual harassment has also changed the way I interact with my

       boyfriend. Whenever he makes comments about how he’s thinking about me

       or wants to be intimate with me, I usually brush him off or tell him I don’t

       want to hear that or for him not to talk to me like that. I say those things,

       even though I know my boyfriend has the best intentions and respects me,

       because those comments make me feel like I’m at work.




                                            6


Decl. Ex. 762

                                                                                       Plaintiffs 002345
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is
true and correct and is based on my personal knowledge and beliefs.


 IJ ~pc ! 9                                   Signature




                                          7



Decl. Ex. 763

                                                                                         Plaintiffs 002346
DocuSign Envelope ID: 63C2E7FB-0E44-4720-9E7E-A3496AFF7199




                                        ROSE STURDIVANT DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Rose Sturdivant. I am an Administrative Assistant II for the

                     Cook County Sheriff’s Office. I have worked for the Cook County Sheriff’s

                     Office since approximately July 17, 2000. Currently, I am assigned to work at

                     the Leighton Courthouse (“Courthouse”) satellite location at 3150 W

                     Flournoy, in the Pilot Program lockup area, where I have worked since

                     November 4, 2013. Prior to that, I worked in Division 5 at the Cook County

                     Jail (“Jail”), in the Records Department.

            2.       As an Administrative Assistant II for the Sheriff’s Office, I am responsible for

                     entering information from the courts about the detainees’ schedules and

                     status. I input the Judge’s orders into CCOMS so that the officers know when

                     the detainees need to be moved. The Administrative Assistants are the heart

                     of the jail; without us, no one would know where the detainees are supposed

                     to be.

            3.       The Pilot Program is testing a new paperless tracking system at the satellite

                     Courthouse. My office is in the lockup area, where detainees wait to go to

                     court and then back to where they are housed. I enter Judges’ orders into the

                     computer system and make sure that when the detainees leave the lockup

                     area, they have an updated plan (“Mittimus,” or “Mitt”) for where they are




            Decl. Ex. 764

                                                                                                  Plaintiffs 002347
DocuSign Envelope ID: 63C2E7FB-0E44-4720-9E7E-A3496AFF7199




                     going. At 26th and California, the Judges send their orders to Records in

                     Division 5, the Administrative Assistants process the paperwork, and then

                     have to send it back to the Courthouse before the detainees get their Mitt. It

                     can take a long time. In the Pilot Program, we can process the information

                     right away. Eventually, this process will be applied in all Cook County courts.

                     Because of the location of my work space, my job requires me to have

                     interactions with male detainees daily.

                     General Description of Harassment

            4.       During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced detainees exposing their penises to me, male detainees

                     purposefully masturbating at me or in front of me, and detainees making

                     lewd, vulgar, and sexual gestures at me on a regular basis.

                     Specific Incidents of Exposure

            5.       I most frequently witness detainees masturbating in the waiting area. My

                     office is in front of the waiting area, which is next to the bullpen. Detainees

                     will line up there when it is time for them to be transported. The detainees

                     will sit on the bench in the waiting area and take out their penis and play

                     with it.

            6.       I have also seen detainees expose their penises in the bullpen. Once, I saw

                     detainee M.R. stand up on a bench and strip naked. Another time, I was

                     walking to the courtroom, and had to pass by the bullpen. I saw a detainee



                                                             2


            Decl. Ex. 765

                                                                                                    Plaintiffs 002348
DocuSign Envelope ID: 63C2E7FB-0E44-4720-9E7E-A3496AFF7199




                     standing in the doorway holding his penis in his hand, watching me and

                     laughing.

            7.       Detainees walk past my work area all the time and make lewd or sexual

                     gestures at me, such as grabbing their penis while looking at me. There is a

                     window between my work area and the waiting area. I put some poster board

                     up in front of the window and covered all but a tiny crack. This way I know if

                     I am needed or if anything happens, but I can’t see what the detainees are

                     doing.

            8.       I remember one time when a detainee was standing in line to go back to the

                     Jail. I was sitting in my office, with the poster board covering most of the

                     window, but he saw me through the crack. He stepped out of the line, pulled

                     out his penis, and started shaking it at the glass while walking towards me.

                     He found the one open spot in the window that I had not covered up and

                     targeted me.

            9.       As another example, when I need to make copies, I have to walk past the

                     detainees who are in the waiting area. The detainees often make vulgar

                     gestures at me when I walk by, and one day, a detainee sitting in a chair in

                     the waiting area took his penis out and started waving it at me.

            10.      When I worked in Division 5, there was a time when our office was in front of

                     some of the male housing units. The detainees in there used to stand up in

                     the day room, look at me and my female coworker through the window, pull

                     out their penis, and masturbate. Eventually they put up a cubicle board so



                                                             3


            Decl. Ex. 766

                                                                                                    Plaintiffs 002349
DocuSign Envelope ID: 63C2E7FB-0E44-4720-9E7E-A3496AFF7199




                     the detainees couldn’t see in the office anymore. This didn’t stop them from

                     masturbating though; since then, the masturbation problem has gotten much

                     worse.

                     Witnessing Harassment of Others

            11.      I have seen other women who work in the Courthouse and the Jail

                     experiencing the same or similar sexual harassment. For example, recently,

                     in March 2019, a detainee was sitting on the bench in the waiting area with

                     his hands in his pants, playing with his penis. He looked back and forth at

                     me and the Deputy, Belinda Jones, while stroking himself.

            12.      I remember another time when detainee M.M. sat down in the middle of the

                     floor of the waiting area, pulled out his penis, and started masturbating at a

                     female Deputy. The officers put him into a holding cell, where he defecated

                     and urinated into a milk carton and then used it to throw feces all over the

                     waiting area while he was being escorted out back to the Jail.

            13.      I talk and complain about the masturbation all the time with my female

                     colleagues, including Deputy Jones and others I work with in Division 5 and

                     Receiving.

                     Knowledge of Defendants

            14.      Supervisors and managers at the Jail know about the detainees’ behavior and

                     their sexual comments towards me and other women. We all complain to our

                     lieutenant at the Pilot Program, Rosemary Candelier. Deputy Jones always




                                                             4


            Decl. Ex. 767

                                                                                                    Plaintiffs 002350
DocuSign Envelope ID: 63C2E7FB-0E44-4720-9E7E-A3496AFF7199




                     reports to the sergeant or lieutenant on duty what’s going on so that the

                     detainees can be moved or re-classified.

                     Ineffectiveness of complaining and writing disciplinary reports

            15.      I complained to my supervisors several times about detainee sexual

                     misconduct. Nothing changed. Recently there’s been fewer incidents of

                     masturbation at the Pilot Program, but it’s only because the Sheriff stopped

                     letting the masturbators come to our Courthouse for their hearings, not

                     because they aren’t doing it anymore. The few masturbators that do come to

                     the Pilot Program now are accompanied by the Emergency Response Team,

                     so they are well-guarded and have to behave.

            16.      I cannot write my own incident or disciplinary reports. I did ask Sergeant

                     Dillon to write up one detainee; the time when the detainee was standing in

                     the doorway of the bullpen, masturbating at me. I felt so disrespected and

                     angry when this happened, especially because the detainee was just standing

                     there laughing like it was a joke. Neither Sergeant Dillon nor anyone else

                     ever told me what the outcome of that report was.

                     Lack of Training

            17.      I never received training from the Cook County Sheriff’s Office regarding how

                     to address the masturbation or sexual harassment by male detainees or how

                     to respond if a detainee tries to rape me. I have had a Lexipol training about

                     sexual harassment, but I don’t think it specifically referred to harassment by

                     detainees.



                                                             5


            Decl. Ex. 768

                                                                                                  Plaintiffs 002351
DocuSign Envelope ID: 63C2E7FB-0E44-4720-9E7E-A3496AFF7199




                     Impact on Job Performance

            18.      The sexual harassment changed the way I did my job. I had to put poster

                     board on the window of my work station which makes me less aware of my

                     surroundings. Depending on what happens in the waiting area, this could be

                     a safety concern.

            19.      Also, I make a point to try not to walk past the detainees as much as possible.

                     If I have to go into the courtroom to pick up paperwork, I try to do it when

                     there are no detainees in the building, which sometimes causes a delay or

                     makes it harder to do my job. Sometimes I don’t go to the bathroom when I

                     need to because I have to walk past the detainees.

            20.      Furthermore, the harassment changed the way I dressed at work. I always

                     wear pants and long shirts or sweaters that cover my rear end. I dress very

                     conservatively.

            21.      The behavior by male detainees toward me is offensive, disrespectful,

                     violating, threatening, and has caused me to fear for my safety.

                     Emotional Impact

            22.      As a result of the constant sexual harassment, I have suffered emotional

                     distress. I get anxious whenever I see detainees because I don’t know what

                     they are going to do. I shouldn’t have to be humiliated by detainees; they

                     should not be allowed to behave this way. This makes me angry.

            23.      I feel like the Sheriff’s policies do not protect me or keep me safe.




                                                             6


            Decl. Ex. 769

                                                                                                    Plaintiffs 002352
DocuSign Envelope ID: 63C2E7FB-0E44-4720-9E7E-A3496AFF7199




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 l { : DocuSigned by:

            4/16/2019
            ____________________________                         __________________________________
                                                                 ~  D~ 5 E D ~~
            Date                                                 Signature




                                                             7


            Decl. Ex. 770

                                                                                                  Plaintiffs 002353
                                         Dora Tapia


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Dora Tapia. I have been a correctional med tech (“CMT 2”) on the

       medical team since 1994. As a CMT 2, I visit select divisions at the Jail and

       dispense medication to the inmates and respond to inmates’ medical requests. At

       the Jail, I have worked in Dorm 1 in Division 2, Dorm 2 in Division 2, Dorm 4 in

       Division 2, Division 3 Annex, Division 5, Division 6, Division 9, Division 10, and

       Division 11. My current assignment is to go to the pharmacy, pick up inmates’

       medication, enter the divisions, and dispense the medication to inmates on the tiers.

2.     All my assignments at my job require me to have interactions with male inmates

       daily. Once I enter the tiers, I call the men by name and most of the time the

       individual inmates come up to me to pick up their medication. Sometimes I go to the

       cell doors to distribute medication.

3.     Inmates sexually harass me at least once a week when I am distributing medication

       on the tiers in Divisions 9, 10, and 11. As soon as the inmates see a woman on the

       tier, they make nasty and derogatory comments and make sexual gestures. I have

       heard inmates say, “She’s walking shaking her ass” and “She might be old but she’s

       still hot.” Unlike nurses, CMT 2s don’t have officers escort them on the tiers, so we

       are always alone on the tier without security which makes me feel especially unsafe

       when the men are saying sexual things about my body. Just last week, a CMT

       supervisor (“CMT 5”) told me that the CMTs are supposed to have officer escorts like

       the nurses do, but we don’t. If I had an officer escort, I would feel safer.




                                               1


Decl. Ex. 771

                                                                                            Plaintiffs 002354
4.     At the end of March 2019, when I was distributing medication in Division 10, an

       inmate said to me, “give me that pussy, bitch.” He was in a stairwell and I was on

       the tier on the other side of a door. No officer was there, and I did not know who the

       inmate was or which division he was from, so I just kept going with my job because

       there was nothing I could do.

5.     Men also expose their penises to me and masturbate at me. For example, in 2017, I

       entered the Division 11 and announced myself. One of the inmates knew what days

       I passed out medication on his tier, and when I got to his cell, two different times he

       exposed his penis to me, and a third time he was completely naked. I threw his

       medication at him and left the tier. Supposedly that inmate got written up and

       moved, but I am not sure, all I know is that I haven’t seen him again. One of the

       male officers told me to throw the medication at inmates if they expose their penises

       or masturbate at me so that’s what I do. I haven’t received training on how to deal

       with these situations.

6.     Another time while working in Division 11 in 2017, the same inmate heard me

       entering the tier and purposefully started taking a shower in the upper level of the

       tier, so I would have to see him naked again. The shower area is right next to the

       entrances to the tiers, and the showers have no screens or curtains on them, so I can

       see everything when an inmate is showering. I verbally reported the inmate to the

       officers on the tier.

7.     Sometimes, inmates hear me entering the tier and call me over to their cells saying

       something like, “Come here, I have a question for you.” When I get to their cell

       doors, inmates are standing at the chuckhole exposed and masturbating. This has

       happened to me twice.



                                              2


Decl. Ex. 772

                                                                                            Plaintiffs 002355
8.     I regularly see and hear inmates making the same nasty sexual remarks to female

       officers, such as calling them “bitches” or commenting on how their bodies look in

       the clothing they are wearing. I try to dress as sloppy as I can and never wear tight

       clothing, but that doesn’t stop the harassment.

9.     The sexual harassment has changed my attitude towards work. I respond more

       negatively to inmates’ comments and requests. I go to work with my “jail face” on

       and act completely differently at work. I am not friendly with inmates. I am very to

       the point with them and try to interact as little as possible with male inmates.

10.    My male supervisor, a CMT 5, knows that inmates are masturbating at women

       because we come back from delivering medicine and tell him. We had such a big

       problem in Division 9 that we had a meeting to discuss the masturbation. The CMT

       5 suggested that only male CMTs go to division 9, but my male co-workers

       responded that male and female CMTs make the same amount of money and have

       the same position, so it would not be fair. I also talked about the masturbation

       problem directly with my CMT 5, but we couldn’t come to a middle ground solution.

11.    Because of the sexual harassment, I am more resistant to interacting with male

       detainees. I don’t want to hear the comments or the harassment because it just

       makes my job so much harder. I try not to go to Division 9 at all, and when I do, I go

       in as early as possible so that hopefully the inmates are still sleeping.

12.    It used to be nice to come to work. Now it’s a struggle to be there. Knowing where

       you’re assigned and knowing the types of offensive and sexual comments you’ll get in

       these areas makes it really hard to come to work. In the past, inmates didn’t act like

       this. Sometimes the tiers are so chaotic because the inmates are out of their cells

       and in the day rooms. When the inmates are out of their cells and one inmate starts

       making comments, the other inmates egg each other on by laughing or joining in.

                                               3


Decl. Ex. 773

                                                                                            Plaintiffs 002356
       This happens on every tier in all of the divisions where I have worked and I have

       worked in Divisions 2, 3, 5, 6, 9, 10, and 11. One time, I went onto a tier and the

       officer let the door close behind me, so it was just me and the inmates. The inmate

       closes to me said, “Don’t worry, we’re not gonna do anything to you.” I responded “I

       know you’re not,” but I was putting on a front because I know that the door should

       not have closed behind me, and in the inside I was nervous, thinking “Oh my god I

       hope nothing happens.” I did my job as quickly as possible and felt very lucky that

       none of the guys exposed themselves, masturbated, or tried to touch me.

13.    The jail feels so saturated with sexual comments and men exposing their penises

       and masturbating that it is hard for me to focus on an inmate if they have a serious

       medical question.




                                              4


Decl. Ex. 774

                                                                                             Plaintiffs 002357
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/19/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 775

                                                                                           Plaintiffs 002358
DocuSign Envelope ID: 30F07A48-0671-4F3D-90D1-0400E304F79E




                                           ALEXIS TAYLOR DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

             following is true and correct:

             1.      My name is Alexis Taylor. I am a Correctional Officer at the Cook County Jail

                     (“Jail”). I have worked at the Jail since May 31, 2005. I have had different

                     assignments within the Jail, including Receiving (RTC), Divisions 9, 3 & 8. I

                     have been assigned to Receiving since August 2013. Before Receiving, my most

                     recent assignment was Division 9.

             2.      As a Correctional Officer, I am responsible for the safety and security of

                     detainees being held in pre-trial detention at the Jail, as well as maintaining

                     order within the facility. My duties in Receiving include processing new

                     detainees and securing and monitoring detainees in holding cells on the bridge.

                     I process and monitor all incoming new detainees and detainees going back

                     and forth to Leighton Courthouse and outlying courts. I escort detainees to and

                     from their divisions through the tunnel, when assigned to the holding area. I

                     also discharge detainees being released from the Jail.

             General Description of Harassment

             3.      During my employment at the Jail, I have endured sexual harassment by male

                     detainees, which they direct at me and at other female employees. I have

                     experienced detainees exposing their penises, purposefully masturbating at

                     me or in front of me, and making disgusting, sexually explicit comments on a




             Decl. Ex. 776

                                                                                                 Plaintiffs 002532
DocuSign Envelope ID: 30F07A48-0671-4F3D-90D1-0400E304F79E




                     daily basis, hundreds of times, including comments about how they want to

                     sexually assault me.

             Specific Incidents of Exposure

             4.      I most frequently see detainees expose themselves or masturbate in the

                     bullpens in Receiving. At times, particularly between 2013 and 2016, I

                     witnessed detainees pull out their penises and masturbate on a regular basis

                     – I can recall at least thirty to forty times. Although less frequent now, I still

                     see this behavior.

             5.      Approximately three months ago, I was standing with my back to the bullpen

                     in Receiving. A detainee in the bullpen kicked or tapped the glass to get my

                     attention. When I turned around, the detainee had pulled down his pants, took

                     out his penis, and began massaging it, masturbating within a foot of me. The

                     glass wall on that bullpen is supposed to be so that we can see into the bullpen,

                     but they can’t see out. But at close proximity, as I was, he could see me and I

                     believe he was staring at my butt while he masturbated, before he made a noise

                     to get my attention.

             6.      There have also been many times where I walked past the bullpen and

                     detainees would be sitting on the bleachers masturbating. When this happens,

                     I usually let a male officer know and ask them to tell the detainee to stop. I am

                     uncomfortable dealing with detainees who are sitting there with their penises

                     out and masturbating.




                                                             2


             Decl. Ex. 777

                                                                                                    Plaintiffs 002533
DocuSign Envelope ID: 30F07A48-0671-4F3D-90D1-0400E304F79E




             7.      I remember an incident on the bridge, where visibility into the bullpens is not

                     one-sided. Six or more detainees were standing there with their penises in their

                     hands and aggressively masturbating as I walked by.

             8.      When I was assigned to Division 9, before I went to Receiving, multiple

                     detainees frequently stuck their penises in the chuckholes. They would also

                     masturbate in the shower area. For example, in early 2013, I recall a detainee

                     who stepped out of the shower area - he spit saliva and mucus out of his mouth,

                     dripping it onto his erect penis, then he spit in his hand, and began twisting

                     and stroking his penis as he masturbated and stared up at me while I was in

                     the interlock. It was disgusting and is still an image I can recall vividly.

             Witnessing Harassment of Others

             9.      I know detainees also sexually harass other female Correctional Officers and

                     Court Services Deputies. Many of my female coworkers have discussed

                     incidents they experienced with me; all of us have been subjected to it. For

                     example, Alicia Webster has complained to me about the incidents she

                     experienced.

             Sexual and Sexually Violent Comments

             10.     I hear crude or sexual comments from male detainees directed at me on a daily

                     basis. Detainees make sexually explicit and sexually violent comments, such

                     as, “I’ll fuck the shit out of you bitch,” “I’ll suck your pussy til it’s dry,” “Bend

                     that ass over, I’ll suck twenty snickers out of that,” “Come sit on my face,” and

                     “Drop that pussy on my dick.” I could go on forever with the examples of the



                                                             3


             Decl. Ex. 778

                                                                                                      Plaintiffs 002534
DocuSign Envelope ID: 30F07A48-0671-4F3D-90D1-0400E304F79E




                     vile things they say to me. At times, I have heard these types of demeaning

                     comments on a daily basis, and even multiple times a day.

             Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

             11.     My supervisors know about the detainees’ behavior and their sexual comments

                     towards me and other women because we have repeatedly complained. I

                     verbally complained to my sergeants. They would go talk to the detainees, but

                     nothing more was done. Some of my coworkers repeatedly wrote incident

                     reports, but they never went anywhere. I was discouraged from writing

                     incident reports because over and over I saw my female coworkers write

                     reports to no avail. It did not seem to be a priority for our supervisors. I know

                     female officers who have been told “this is what you signed up for” in response

                     to complaints. The detainees who my coworkers wrote incident reports about

                     never received meaningful consequences or discipline. My coworkers never

                     heard anything back from our supervisors about their complaints. This further

                     discouraged me from continuing to complain myself.

             Ineffectiveness of Steps Taken

             12.     The few steps that have been taken to address the harassment have been

                     mostly ineffective. For example, although known masturbators are supposed

                     to wear green jumpsuits now, the front is closed with velcro and detainees can

                     easily tear them open. They can still access their penises. I remember an

                     incident about a year ago when two detainees being escorted through the

                     tunnel were in the process of exposing themselves to masturbate while wearing



                                                             4


             Decl. Ex. 779

                                                                                                   Plaintiffs 002535
DocuSign Envelope ID: 30F07A48-0671-4F3D-90D1-0400E304F79E




                     green jumpsuits. I yelled for a male officer to stop them. The jumpsuits were

                     no barrier to them.

             Lack of Training

             13.     I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to sexually assault me. There is a sexual harassment section

                     during in-service, but my understanding is that is in references to fellow

                     employees.

             Impact on Job Performance

             14.     The sexual harassment changed the way I do my job. For example, I avoid eye

                     contact and avoid interacting with detainees when I can, especially when they

                     are making disgusting sexually explicit comments to me. Looking in their

                     direction seems to egg them on. Sometimes, I have avoided escorting certain

                     detainees who have been verbally sexually harassing me on a particular day. I

                     wait for someone else to escort them, and then escort the next group of

                     detainees.

             15.     If I see a detainee with his penis exposed and masturbating, I ask a male

                     coworker to address the issue because I am disgusted and uncomfortable in

                     that situation. It is demeaning and degrading for the detainees to openly

                     masturbate at me or in front of me and other women. I also feel nervous and




                                                             5


             Decl. Ex. 780

                                                                                                Plaintiffs 002536
DocuSign Envelope ID: 30F07A48-0671-4F3D-90D1-0400E304F79E




                     apprehensive whenever I have to be in close proximity to detainees, such as

                     when I have to cuff them. It puts me on pins and needles, and I feel uneasy.

             16.     Also, when I have to escort detainees from holding to their divisions, I always

                     wrap my sweater around my waist or wear a male officer’s large coat so that

                     detainees behind me will not stare and make sexual comments about my body.

             Emotional Impact

             17.     As a result of the sexual harassment, I have suffered emotional distress. The

                     harassment and masturbation at the Jail makes working there extremely

                     stressful. At times in the past it made it difficult to be intimate with my

                     partner. I feel the Sheriff’s Office has ignored my wellbeing and the wellbeing

                     of other female officers. The Sheriff’s Office does not deem the comfort and

                     security of female officers a priority. They treat us as dispensable. We are

                     taken for granted.




                                                             6


             Decl. Ex. 781

                                                                                                 Plaintiffs 002537
DocuSign Envelope ID: 30F07A48-0671-4F3D-90D1-0400E304F79E




             Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
             is true and correct and is based on my personal knowledge and beliefs.

                                                                 ( / t DocuSigned by:

            4/25/2019
             ____________________________
             Date
                                                                 L~Z
                                                                  __________________________________
                                                                  Signature




                                                             7


             Decl. Ex. 782

                                                                                                   Plaintiffs 002538
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




                                        BEVERLY TAYLOR DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Beverly Taylor. I am a Patient Care Attendant (“PCA”) at

                     Cermak Health Services (“Cermak”) in Cook County Jail (“Jail”). I have

                     worked at the Jail since approximately November 16, 2016. I am currently

                     assigned to RTU on the third floor. I also float around to other floors in RTU

                     and other divisions, such as the dispensary in Division 2. I could be assigned

                     to anywhere in the Jail if needed.

            2.       As a PCA at the Jail, I am responsible for providing medical services to the

                     detainees that are housed in RTU and throughout the compound. For

                     example, my job duties include taking vital signs, checking blood pressure

                     and blood sugar (“accuchecks”), assisting nurses and doctors with medical

                     treatment, responding to medical emergencies, and assisting in detainee

                     wound care. In performing all of these duties, my job requires me to have

                     interactions with male detainees daily.

                     General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced detainees exposing their penises to me, male detainees

                     purposefully masturbating at me or in front of me, and crude or sexual




            Decl. Ex. 783

                                                                                                    Plaintiffs 002359
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




                     comments on a daily basis, including regular comments about how they want

                     to rape and sexually assault me.

                     Specific Incidents of Exposure

            4.       I most frequently witness detainees masturbating on the deck. When I go to

                     take blood pressures of the detainees on the deck, I sit in a glass-enclosed

                     medical treatment area. Often detainees will approach the glass with their

                     hands in their pants, rubbing their penises. Sometimes detainees approach

                     the window where I dispense their medication, and they are half-dressed. To

                     receive their treatment, they are supposed to be in full uniform. I don’t want

                     to see them naked. Even worse, sometimes they pull their penises out and

                     shake them at me, or masturbate and try to ejaculate at me when they get up

                     to the window for their turn.

            5.       I remember detainee M.M. in deck 3F, who I know was a masturbator

                     because he wore a green jumpsuit. He always wore his jumpsuit open and

                     hanging down around his waist. More than once, when I would go to deck 3F

                     to check blood pressures, he would come up to the side window of the medical

                     area, with his hands in his pants. Then, he would saunter over to the front of

                     the window, sit down, and start asking me questions like “did you sleep well

                     last night?” Then, it escalated, and he would ask if I slept naked. Finally, he

                     would flat out ask, “it ok if I masturbate to you?” I would tell him no, and to

                     get away from the window, and then I would call the officer. He would run

                     away to the back of the room, where I could still see him, masturbating while



                                                             2


            Decl. Ex. 784

                                                                                                    Plaintiffs 002360
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




                     looking at me. This made it really hard to service the detainees in front of me

                     because I was constantly distracted by this man looking at me and

                     masturbating. The male officer let him stand back there – he wouldn’t call a

                     sergeant or take him out of the deck until I was finished. I was left to fend for

                     myself even though the officer is supposed to control the detainees and had

                     the power to take him away.

            6.       I remember another detainee, G.B., who was housed on deck 3A. When he

                     came to the window for an accucheck, he said, “you have some big old titties,

                     let me grab one of your titties.” When I didn’t respond, he said, “what if I put

                     my dick on this window?” Detainee G.B. has done this kind of thing to me

                     more than once. Whenever it happened, I would try to grab the officer’s

                     attention, but he wasn’t usually nearby, and when he came back, detainee

                     G.B would say something like, “I didn’t say nothing to this bitch.” Nothing

                     happened to him. The officer would just let it go.

            7.       Another detainee on 3A, S.W., was supposed to be wearing a green jumpsuit.

                     I was supposed to give him ensure every day. When he came to the window,

                     he almost never had the jumpsuit on right. I would tell him to button it up or

                     straighten it, but he would say, “I know you want to see my dick.” One time

                     he said, “what if I stick my dick in your mouth?” Finally, the officer on the

                     tier got sick of me complaining about this and offered to give S.W. the ensure

                     for me so that I didn’t have to see him.




                                                             3


            Decl. Ex. 785

                                                                                                     Plaintiffs 002361
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




            8.       I also see detainees masturbate in other areas of RTU. For example, one time

                     I was working on the second floor, male detox. Detainee M.R. was in the

                     solitary confinement area, which was right across from the nurses’ station.

                     He sat in the cell with his penis in the chuckhole, watching me and other

                     women as we walked by. He would try to learn our names, so that he could

                     call out to us and show us his penis. It was disgusting.

            9.       I remember another time when I was standing in the hallway, and a detainee

                     worker who was pushing a linen cart stopped right next to me and rubbed up

                     against me. When I yelled and told him not to touch me, he said something

                     like, “oh, oops, I didn’t mean to.” The officer and the sergeant who responded

                     to my screams did not support me – they said since my back was turned, I

                     couldn’t know he did it on purpose. I felt completely unprotected by the

                     officers.

            10.      The worst was detainee B.M. He harassed me for a period of two years. He

                     was housed on 3G. Regularly, he would come to the window for an accucheck,

                     smile at me and ask me personal questions. I told him not to ask personal

                     questions. In return, he would say things like, “I don’t really like big women,

                     but I’d fuck your fat ass.” When I didn’t respond and told him to stop, he

                     started writing grievances on me saying that I was out to get him, that I

                     smile at others and talk to others but not him, and that I was mad because he

                     wouldn’t be my boyfriend. I complained a lot, but my supervisor actually told

                     me to apologize to him for not treating him well. I couldn’t believe it. The



                                                             4


            Decl. Ex. 786

                                                                                                    Plaintiffs 002362
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




                      union helped me and eventually my supervisors supported my refusal to

                      service his tier and kept me away from him.

            11.       I used to walk through the tunnel regularly to go to the cafeteria, another

                      division, or my manager’s office. Sometimes I would see big groups of guys

                      walking through the tunnel, shackled in pairs with one free arm, pulling

                      their penises out, whistling, catcalling, and shaking their penises at me and

                      my female colleagues. This was too much for me; now I try to walk outside

                      between buildings whenever I can, even if it’s cold out.

            12.       In RTU, the detainees are allowed to walk down the hallway unescorted if

                      they are going to rec or coming back from a treatment. I am scared that one

                      of them will reach out and grab me or rape me.

                      Witnessing Harassment of Others

            13.       I have seen other women who work in the Jail experiencing the same or

                      similar sexual harassment. Other PCAs have told me that detainee M.M.1

                      will ask them to open their legs while they are sitting in the medical service

                      area.

            14.       Once I arrived at tier 3A to check blood sugars just as one of the nurses was

                      finishing her med pass. When I got there, the nurse was screaming, and I

                      saw detainee G.B. putting his penis away. He had put his penis in the

                      window, right at face level. The hole in the window, which we pass




            1   This is a different detainee than the M.M. mentioned in paragraph 5.

                                                               5


            Decl. Ex. 787

                                                                                                    Plaintiffs 002363
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




                     medication and give treatment through, is big enough that he could have

                     reached in and grabbed her.

            15.      I also heard that a detainee ejaculated on Nurse Erasca’s arm in 3F during

                     med pass.

                     Sexual Comments

            16.      I hear crude or sexual comments from male detainees directed at me on a

                     daily basis. Aside from what I have already mentioned, detainees will crowd

                     around the medical window, and as a group, comment on my body, and freely

                     describe what they’d like to do to me. For example, I have heard detainees

                     say, “Ms. T, you sure got some big titties,” “ooh, you got a big ass,” “I could

                     rock your world,” and “I could fuck you!” They also ask me why I wear a

                     jacket to cover my body, ask me personal questions like whether I am

                     married or do I have kids, and they try to get me to look at their penises.

            17.      Other PCAs have told me that sometimes detainees give them letters with

                     their phone numbers, suggesting that they get together when the detainee

                     gets out.

                     Knowledge of Defendants

            18.      Supervisors and managers at the Jail know about the detainees’ behavior and

                     their sexual comments towards me and other women. I complained to my

                     supervisor when I first started, but he told me to ignore it. Then, my next

                     supervisor after him wouldn’t let us document the detainees’ behavior

                     because if we did, it would be in their medical charts and might be considered



                                                             6


            Decl. Ex. 788

                                                                                                       Plaintiffs 002364
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




                     as illegal. Now, I finally have a supervisor who encourages us to document

                     these incidents by writing reports in E-MRS. All of my supervisors have been

                     fully aware of how the detainees sexually harass us.

            Ineffectiveness of complaining and writing disciplinary reports

            19.      After all of my complaints about detainee sexual misconduct, nothing has

                     changed. The detainees still masturbate, make inappropriate comments, and

                     expose their penises to me on a regular basis.

            20.      I can’t write detainees up myself in CCOMS, but now I can report what

                     happens in E-MRS. The E-MRS report is supposed to go to the department

                     heads and to DOC. DOC is supposed to generate incident reports and

                     disciplinary tickets, but I don’t usually know if that gets done because no one

                     follows up with me. Occasionally, investigators will come up to the floor to

                     interview me but not every time. After a detainee gets a disciplinary ticket

                     for masturbation, he will have to wear a green jumpsuit. Most detainees in

                     green jumpsuits don’t wear them properly and can still masturbate at me.

                     Sometimes that detainee will also have to spend some time in the hole, but

                     then a few weeks later he’s back in my window.

            21.      The few times an investigator has come to see me because a detainee exposed

                     his penis or masturbated at me, they discourage me from pressing criminal

                     charges and try to settle things by getting the detainee to apologize. I think

                     they do this so they don’t have to do the paperwork.




                                                             7


            Decl. Ex. 789

                                                                                                    Plaintiffs 002365
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




            22.      Some of my colleagues have told me that they don’t want to press charges on

                     detainees who masturbate at them because they are afraid of retaliation. If

                     we file charges, the Sheriff’s Office makes our address and phone numbers

                     public, so the detainees or their friends can find us.

            23.      The detainees will retaliate against us for complaining. They will threaten to

                     harm us physically, but they will also threaten our jobs. If a detainee gets in

                     trouble and gets put in a green jumpsuit because I complained, he will look

                     for ways to write grievances on me and try to get me disciplined. For

                     example, he will purposefully wait until I have completed my work and am

                     packing up for the day, then come to the window and ask for an accucheck.

                     When I say no, he wasn’t there at the right time, he will complain that I

                     refused to service him and that I have a bad attitude.

            Ineffectiveness of steps taken

            24.      Known masturbators are supposed to wear green jumpsuits, but the

                     jumpsuits are ineffective at deterring masturbation. The green jumpsuits and

                     pink IDs mean nothing. The detainees find a way to get brown uniforms and

                     wear them instead. I know this because they will come to the window with a

                     pink ID but wearing a brown uniform. Some of them will poke holes in the

                     jumpsuits so they can pull their penises through the holes. Others will wear

                     the jumpsuits all the way open and folded down, exposing their underwear.




                                                             8


            Decl. Ex. 790

                                                                                                   Plaintiffs 002366
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




                     Lack of Training

            25.      I never received training from the Cook County Sheriff’s Office or Cook

                     County regarding how to address the masturbation or sexual harassment by

                     male detainees, or how to respond if a detainee tries to rape me.

                     Impact on Job Performance

            26.      The sexual harassment changed the way I did my job. I try to keep my head

                     down. I don’t look right out into the open area on the deck. When too many

                     detainees get too close to the window, I will close the window and wait for the

                     officer to come over. This makes my work go slower. No matter where I am in

                     the Jail, I am always looking for an escape route if detainees come by

                     unexpectedly.

            27.      Furthermore, the harassment changed the way I dressed at work. I wear so

                     many clothes I sweat like a hostage. I always wear my lab coat, no matter

                     how hot it gets. I wear layers of clothes to obscure my body, to try to prevent

                     the detainees from making comments like, “Ooh I can see your bra line.” But

                     it doesn’t matter how I dress, the detainees still harass me.

            28.      The behavior by male detainees toward me is offensive, degrading,

                     threatening, intimidating, humiliating and causes me to fear for my safety. I

                     feel disgusted and unprotected.

                     Emotional Impact

            29.      As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. As a single woman, every time I see a man now I am



                                                             9


            Decl. Ex. 791

                                                                                                  Plaintiffs 002367
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




                     afraid of what a man is thinking when he looks at me. I have a hard time

                     getting close to men. I am on the defensive all the time.

            30.      Working at the Jail is extremely stressful. When I get off of work, I have to

                     sit in the parking lot for 30 minutes to an hour before I get my head right to

                     drive home. Not only that, but I am sometimes afraid to go to my car in the

                     first place because they stopped assigning officers to provide security in the

                     parking lot. When detainees bond out, they get out from the same exit which

                     leads to the parking lot. They ask to use my cell phone, and follow me to the

                     parking lot. Sometimes I have to turn around and go back in the building

                     until they are gone. I am afraid they will sexually assault me.

            31.      My colleagues and I talk about how we sometimes drink, smoke, and eat too

                     much to deal with the stress of working in this environment. I am starting to

                     have blood pressure problems.

            32.      The constant sexual harassment has also affected my mental health. It has

                     made me a very angry person. I feel backed into a corner all the time. I

                     cannot get through one day without someone saying something about my

                     body. Sometimes I think about strippers: they take their clothes off for a

                     living and still men don’t make as many comments to them about their bodies

                     as detainees make to me about mine. I did not sign up for that.

            33.      I feel like the county doesn’t care about us. They just need a body to do the

                     job and not complain about how they are treated. I come there to work, not to

                     be mistreated. This is how I pay my bills – I don’t have a husband or any



                                                             10


            Decl. Ex. 792

                                                                                                     Plaintiffs 002368
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




                     other way to earn money. I am frustrated. I shouldn’t have to put up with

                     this just to support myself.




                                                             11


            Decl. Ex. 793

                                                                                                 Plaintiffs 002369
DocuSign Envelope ID: 39DE9FD9-E372-4C25-9FBD-8B32C51A94F5




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                  1 /DocuSigned by:


            4/5/2019
            ____________________________
            Date
                                                                  ~~±
                                                                  __________________________________
                                                                  Signature




                                                             12


            Decl. Ex. 794

                                                                                                   Plaintiffs 002370
DocuSign Envelope ID: 7A316AF1-E83B-4AB6-8F74-7EC42FE647E6




                                         SHARON TAYLOR DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Sharon Taylor. I was, until August of 2018, a Correctional Officer

                     at the Cook County Jail (“Jail”). I worked at the Jail beginning in December of

                     2002. I worked in various parts of the Jail in my role as a Correctional Officer,

                     including: Division 6, Division 5, Division 4, Division 3 and Receiving. My last

                     assignment at the Jail was in Receiving, and I was in that assignment for

                     approximately four years.

            2.       As a Correctional Officer at the Jail, I was responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties

                     included, but were not limited to: processing new detainees at the Jail,

                     performing security functions regarding detainees in holding, discharging

                     detainees from the Jail, counting detainees, and providing security while

                     detainees were in the dayrooms.

            General Description of Harassment

            3.       During my employment at the Jail, I endured sexual harassment by male

                     detainees, which they directed at me and at other female employees. I

                     experienced: (a) detainees exposing their penises to me; (b) male detainees

                     purposefully masturbating at me or in front of me; and (c) crude or sexual




            Decl. Ex. 795                                                   Plaintiffs 001074_REDACTED

                                                                                                   Plaintiffs 001074
DocuSign Envelope ID: 7A316AF1-E83B-4AB6-8F74-7EC42FE647E6




                     comments on a daily basis, including regular comments about my physical

                     appearance.

            Specific Incidents of Exposure

            4.       I most frequently witnessed detainees masturbating while they were in

                     bullpens waiting to go to court. Detainees would typically approach the bullpen

                     bars or glass wall, expose their penises and masturbate. They masturbated

                     right in front of me while I was trying to perform my job duties. In recent years,

                     to the best of my recollection, these incidents happened approximately five or

                     more times a week. Groups of detainees would deliberately masturbate in front

                     of me at the same time. At times, there would be as many as ten to fifteen

                     detainees masturbating in the same bullpen at the same time. I cannot recall

                     the exact number of detainees involved in a specific group masturbation

                     incident; I have lost count.

            5.       For example, on or about April 2, 2018, while I was sitting at the front desk

                     working the Male CCB Bridge, detainee Redacted            from Division 9 was in

                     the bullpen waiting to go to court. Redact pulled down his green jumpsuit and



                                                             -
                                                                   ed
                     began masturbating at me. Redact proceeded to put his penis through the



                                                                                               -
                                                             ed
                     bullpen gate as he continued masturbating. I notified Sgt. Cruz of Redacted



                                                                  -
                     behavior and Sgt. Cruz directed Redact to stop masturbating, which he did.
                                                                  ed
                     After Sgt. Cruz left and went to speak to other detainees in a different bullpen,

                     Cratic began masturbating again. It was only when Sgt. Cruz returned and

                     told Cratic to stop again that he ceased his behavior.



                                                                   2


            Decl. Ex. 796                                                     Plaintiffs 001075_REDACTED

                                                                                                     Plaintiffs 001075
DocuSign Envelope ID: 7A316AF1-E83B-4AB6-8F74-7EC42FE647E6




            6.       I also witnessed detainees masturbating or exposing their penises while they

                     were being escorted to and from holding, court, and their housing divisions.

                     For example, I have seen many detainees, escorted by supervisors, walking

                     with green jumpsuits undone on the top, their penises exposed, and

                     masturbating.

            Witnessing Harassment of Others

            7.       I know that other women who work in the Jail experience the same or similar

                     sexual harassment throughout the Jail. For example, I observed Officer

                     Watkins walk past Bullpen 8 on the bridge. Multiple detainees exposed their

                     penises and masturbated at her as she went by. Additionally, at times, I

                     walked behind a group of detainees being escorted by other female Correctional

                     Officers, and I heard the escorting officers instruct detainees to stop

                     masturbating and say that they would write them up.

            Sexual and Sexually Violent Comments

            8.       I heard crude or sexual comments from male detainees directed at me

                     frequently, when they exposed their penises and masturbated and at other

                     times. For example, one detainee told me that he was waiting for me, that he

                     would think about me when he was masturbating, and that he would come and

                     find me after he was released from custody. I cannot recall the specific inmate

                     who said those things, but I distinctly recall the incident. I have had other

                     inappropriate comments directed at me including, “Bitch,” “I want to suck your




                                                             3


            Decl. Ex. 797                                                  Plaintiffs 001076_REDACTED

                                                                                                  Plaintiffs 001076
DocuSign Envelope ID: 7A316AF1-E83B-4AB6-8F74-7EC42FE647E6




                     pussy,” and, “Let me lick your ass.” I have heard these types of comments from

                     detainees more times than I could count.

            Knowledge of Defendants

            9.       My supervisors know about the detainees’ behavior and their sexual comments

                     towards me and other women. Everyone knows about it. For example, Sgt.

                     Cruz knows because of the incident with Redacted      on or about April 2, 2018.

                     I also spoke to Sgt. Plante about male detainees’ behavior. Another way that

                     supervisors know about the detainees’ behavior is because they review the

                     camera footage when we file incident reports.

            10.      Supervisors made no real effort to discipline detainees or set consequences for

                     the sexual behavior toward women. I heard supervisors make comments such

                     as, “It comes with the territory.”

            Complaints, Ineffectiveness of Complaining, and Discouragement

            11.      I verbally complained, wrote incident reports, and filed charges about the

                     sexual conduct directed at me numerous times, although I cannot recall the

                     exact number. For example, to the best of my recollection, in or about April of

                     2018, I filed a criminal complaint against Redacted   after he exposed himself

                     and masturbated at me, but I do not know what the outcome was.

            12.      After writing multiple incident reports, filing charges and verbally

                     complaining, I felt discouraged from complaining, and stopped writing incident

                     reports regarding detainee masturbation for some time, because complaining

                     did not stop the detainees’ behavior. I wrote additional reports or had reports



                                                             4


            Decl. Ex. 798                                                  Plaintiffs 001077_REDACTED

                                                                                                  Plaintiffs 001077
DocuSign Envelope ID: 7A316AF1-E83B-4AB6-8F74-7EC42FE647E6




                     taken on my behalf and filed charges regarding a few incidents that were so

                     blatant and disrespectful that I could not stand by and do nothing. Supervisors

                     have told me that there was nothing they could do to stop the detainees.

            13.      Incident reports are ineffective because the detainees know that the Cook

                     County Sheriff’s Office imposes no real consequences for masturbating at

                     women. Detainees have told me that they do not care, or they “don’t give a

                     fuck,” if I write them up. Additionally, I have heard that incident reports are

                     thrown out sometimes. Detainees also know that my female coworkers and I

                     cannot defend ourselves because people have been fired or disciplined for

                     defending themselves against detainees’ sexual harassment.

            14.      It feels like the detainees have taken over the Jail. Earlier in my career at the

                     Sheriff’s Office, there were fewer incidents and detainees were disciplined for

                     inappropriate behavior. Now, I feel that the Jail administration leans toward

                     being on the detainees’ side instead of taking steps to protect female employees

                     and make the jail safer.

            15.      The few steps that have been taken to address the harassment have been

                     mostly ineffective. For example, although known masturbators are supposed

                     to wear green jumpsuits now, the front is closed with Velcro. While I was there,

                     detainees would walk around with their jumpsuits open and they could easily

                     access their penises. Detainees in green jumpsuits were held in a separate

                     bullpen, but they continued to masturbate.




                                                             5


            Decl. Ex. 799                                                   Plaintiffs 001078_REDACTED

                                                                                                   Plaintiffs 001078
DocuSign Envelope ID: 7A316AF1-E83B-4AB6-8F74-7EC42FE647E6




            Lack of Training

            16.      I never received training from the Cook County Sheriff’s Office regarding how

                     to address the masturbation or sexual harassment by male detainees, how to

                     decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tried to rape me.

            Impact on Job Performance

            17.      The sexual harassment changed the way I did my job. For example, I tried to

                     avoid interacting with detainees that I knew had prior masturbation incidents.

                     I avoided eye contact with male detainees as much as possible. On occasion, I

                     requested a male officer to perform job duties regarding those detainees, such

                     as escorting them to court.

            18.      In general, I looked down and tried not to look in the direction of male

                     detainees to avoid even making them think I am looking at them. Male

                     detainees viewed looking in their direction as an invitation to masturbate.

                     Avoiding looking in their direction affected my ability to make the facility safe

                     and secure.

            19.      The behavior by male detainees toward was unwelcome, offensive, harassing,

                     degrading, humiliating, threatening, inappropriate and disrespectful and

                     caused me to fear for my safety.

            20.      During every work day at the Jail, I experienced anxiety over potential

                     harassment and exposure. Even if I was not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I



                                                             6


            Decl. Ex. 800                                                   Plaintiffs 001079_REDACTED

                                                                                                   Plaintiffs 001079
DocuSign Envelope ID: 7A316AF1-E83B-4AB6-8F74-7EC42FE647E6




                     expected that at least one of us would be subjected to lewd comments,

                     sexually inappropriate gestures, exposed penises, or worse. I think it

                     happened to someone every day. I knew I might be sexually harassed or hear

                     about a female coworker being harassed when I walked through the

                     compound to my assigned work location, while at work, while on breaks, and

                     even while exiting the compound at the end of my shift. This caused constant

                     stress and made it more difficult for me to focus on my job of keeping

                     everyone at the Jail safe.

            Emotional Impact

            21.      As a result of the constant sexual harassment, I have suffered severe emotional

                     distress. For the last four years I worked at the Jail, I left work holding back

                     tears and then cried in my car all the way home. The harassment and

                     masturbation at the Jail made working there extremely stressful. I should not

                     have had to come to work and be subjected to detainees exposing their penises

                     and masturbating at me. I have anxiety about the sexual harassment in

                     general and specifically about male detainees masturbating at me or possibly

                     sexually assaulting me. I have experienced depression as a result of being

                     sexually harassed at work.




                                                             7


            Decl. Ex. 801                                                   Plaintiffs 001080_REDACTED

                                                                                                   Plaintiffs 001080
DocuSign Envelope ID: 7A316AF1-E83B-4AB6-8F74-7EC42FE647E6




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                             G   DocuSigned by:


            1/14/2019
            ____________________________                     L~ ~428
                                                             __________________________________
            Date                                                       Signature




                                                                 8


            Decl. Ex. 802                                                          Plaintiffs 001081_REDACTED

                                                                                                          Plaintiffs 001081
                                                


                               Declaration of Cecelia Thomas

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

     1.   My name is Cecelia Thomas. I have worked as a correctional officer at the
          Cook County Jail since February 21, 2000.

     2.   I have been assigned to Division 5, Division 10, Division 1, Division 9 (from
          2010 until 2016), and Receiving. I have been assigned to Receiving for the
          last 3 years. I could work elsewhere on the compound for overtime or if I was
          mandated to work elsewhere.

     3.   In all of my assignments, I have had interactions with male detainees every
          day. In my current assignment, I have interactions with male detainees from
          all different divisions, new detainees coming into the jail, and detainees
          leaving the jail, almost every day.

     4.   Detainees will make sexual comments toward me and other female staff
          members in Receiving, but the frequency in which I experience it varies
          based upon where I am working that day. Sometimes, detainees will verbally
          sexually harass me multiple times per week. Other times, it is less frequent. I
          have heard detainees make references to my body and say things like “I’ll
          bend you over,” “I’ll fuck you up the ass,” and other similar comments.

     5.   I witness detainees exposing themselves and masturbating in Receiving in
          the bullpens on the bridge or in the tunnels almost every time I am walking
          past or assigned to work in those areas. I am assigned to work in those areas
          every few months and I walk past those areas weekly. When I walk through
          the bridge or tunnels, you have to have “tunnel vision” – I don’t look in those
          bullpens so that I don’t see the detainees masturbating at me and other
          women. Sometimes, I can see a motion that looks like they’re masturbating,
          but I don’t look to confirm it.

     6.   When I first started at the Jail, things seemed really under control. The
          sexual harassment was not common – no more than once a month, if that
          much. The detainees treated women with more respect. There were also
          consequences. For example, back then, I was aware that visits would be
          taken away from detainees as a consequence for disrespecting a female
          officer. I do not see detainees get visits taken away anymore.

     7.   Over the years, the sexual harassment has gotten worse. I moved to Division
          9 in 2010, and then everything got worse. Detainees gradually got more bold
          – they went from verbally sexually harassing female staff, and then, when



                                             1  

Decl. Ex. 803

                                                                                       Plaintiffs 002371
                                               


        they realized they could get away with that, they began masturbating openly
        to female staff regularly.

     8.   I have written at least five incident reports for detainees masturbating,
          mostly when I worked in Division 9. I cannot access at least 2 of the incident
          reports because they are no longer in CCOMS. I do not know what happened
          to those reports.

     9.   For example, on September 20, 2012, In Division 9, I announced to the tier
          that I was going to do the count of the detainees, as usual. When I went to



                                                                        -
          M.J.’s cell, he was lying on his back with his penis totally exposed,
          masturbating. I wrote an incident report. Incident Report No. Redacted .

     10.  Sometime in 2013, in Division 9, Detainee C.L. was in the shower, looking at
         me while masturbating. I moved over so he couldn’t see me, so he moved over
         so that he could continue to watch me while he masturbated. I kept moving
         somewhere else, and so did he so that he could stand in my line of sight. I
         wrote an incident report on this. The detainee denied masturbating or
         moving around the shower so that he could continue to watch me. I know that



                                                          -
         he was found “guilty” on his disciplinary report, but I do not know if he
         received any consequences. Incident Report No. Redacted .

     11.  On October 29, 2014, Detainee C.H. was in the shower of Division 9,
         masturbating while looking at me. I told nearby female officers, Officer
         Esqueda, Officer Cordova, Officer Lilly, Officer Garcia to watch out because
         the detainee was masturbating, and they said that they had also noticed him
         masturbating and tried to move out of his line of vision. When the detainee
         noticed us looking at him in disgust, he continued to masturbate while
         looking at us. I turned off the shower, told the detainee to get dressed and
         exit the shower. He yelled at me to turn the shower back on and continued to
         masturbate. I called Sergeant Nalepa to the tier and reported the incident. I
         wrote an incident report and indicated that I wanted to press charges. The
         detainee was not moved off the tier. Incident Report No. Redacted .

     12.  On another occasion, in September 2016, I witnessed Detainee M.M. standing
         on the sink of the bathroom connected to the Division 9 dental office waiting
         area, masturbating with the door ajar, so that he could look down at me
         sitting at the officer desk. I ordered for him to stop, but he did not stop. I
         called for assistance on the radio, wrote an incident report, and indicated that
         I wanted to press charges. Incident Report No. Redacted              . I do not
         recall hearing anything after I wrote the incident report.

     13.  Sometime between 2013 and 2016, I went to court on two different occasions
         based on my reports of detainees exposing themselves and masturbating in



                                            2  

Decl. Ex. 804

                                                                                        Plaintiffs 002372
                                                


        Division 9. I recall that for one of the detainees, they did not pursue the
        charges that I brought because he was being tried for crimes with much
        larger sentences, so they dropped the indecent exposure charge.

     14.  In May 2015, I and other officers met with Nneka Jones Tapia to discuss our
         concerns about the jail. While we discussed many different concerns, one of
         the issues that the female officers mentioned was the rampant masturbation
         that was happening in Division 9. She sent us a follow up email on May 19,
         2015 thanking us for meeting with her. See Exhibit A to this declaration.

     15.  In July 2016, I think I briefly spoke to Director Jones Tapia again. On July
         21, 2016, I sent her an email to follow up with our conversation about the
         masturbation issue. I wrote that I feared that the lack of consequences for
         masturbating detainees would lead to an assault on an officer and I
         suggested some solutions, such as taking commissary and telephone
         privileges away and restricting time spent out of their cells if they are a
         repeat offender. Director Jones Tapia emailed me back saying that she would
         discuss it with Director Moreci, but I never heard anything after that. See
         Exhibit B to this declaration.

     16.  I have witnessed sexual harassment and assault happen to other women at
         the jail. In approximately 2015-2016, in Division 9, a supervisor (who I
         cannot recall) showed me and other correctional officers (who I cannot recall)
         a video of a female commissary worker, working right outside of the tier of
         Division 9, have her buttocks grabbed by a detainee. This made me feel like if
         the partner I was working with at any given time turned around or walked
         away, the detainees could take the opportunity to grab me, too. I worry that
         detainees could take the opportunity to sexually assault a female officer.

     17.  Sometime in 2016 or 2017, in Receiving, I viewed a tape of a female officer,
         Luz Canada, walking with a male officers, escorting a detainee, and the
         detainee grabbed her buttocks.

     18.  It’s an unsafe environment. If these guys decided one day that they wanted to
         do something, like attack a female staff member, I believe the female staff
         would be in danger. Before the sexual harassment became so common, I
         never felt unsafe at work. I knew every day that the people I worked with
         would take care of each other. But now, there is a fear factor. I worry that the
         people making decisions on how to run the jail have never actually worked in
         the jail and don’t know what it feels like to have the constant sexual
         harassment.

     19.  I’m here to keep the jail secure. The reason why the shower is visible so that I
         and other officers can monitor the detainees to make sure they do not get



                                             3  

Decl. Ex. 805

                                                                                         Plaintiffs 002373
                                               


        raped, beaten, or anything like that. But it has gotten to the point where the
        sexual harassment is so rampant that we constantly see detainees
        masturbating in the shower, so we don’t want to look. But if I complain about
        it, I feel like the question would turn on me, like, “So why were you looking in
        the shower?”

     20.  I have never received training on how to respond to sexual harassment from
         detainees. However, from what I can recall, starting in around 2013,
         administration was putting out the message that detainees were allowed to
         masturbate in their cell. However, I never received any formal training or
         memo on this policy. Detainees masturbating in their cells affects officers
         who are monitoring them, doing rounds and counting detainees in their cells.
         Detainees in Division 9 were not only masturbating inside their cells – I
         witnessed detainees masturbating with their penises sticking out of the
         chuckhole on the door.

     21.  I feel like the supervisors and administration are not always on the women
         officers’ side about the sexual harassment. Superintendent Victor Thomas
         has said to another officer, in front of me, “They are locked up, what do you
         expect?”

     22.  I believe that all the women at the Jail are sick of the sexual harassment.
         Everybody gets frustrated about the whole situation. The stress related to the
         sexual harassment incidents caused me to suffer from migraines more
         frequently. It also added more stress to my personal relationships with men
         outside of work because they have no idea the sexual harassment I’ve heard
         and dealt with all day at work. Sometimes, even friends and family don’t
         understand because they do not know the extent of the sexual harassment.



                                                              _______________________
                                                              Cecelia Thomas
                                                                 18 April 2019
                                                              ________________________
                                                              Date




                                            4  

Decl. Ex. 806

                                                                                     Plaintiffs 002374
                Exhibit A




Decl. Ex. 807

                            Plaintiffs 002375
Thank you - Cecelia Thomas (Sheriff)                                                                             Page 1 of 1


Thank you

  Nneka Jones (Sheriff)
 Tue 5/19/2015 4:37 AM


 To:Donita Hill-Shumper t (Sheriff) <Donita.Hill-S humpert@co okcountyil.go v>; Cecelia Thomas (Sheriff)
    <Cecelia.Thomas@cookcountyil.gov>; Jessica Barber (Sheriff) <Jessica.Barber@cookcountyil.gov>; Sentwali Smith
                                                                                                                  (Sheriff)
    < Sentwali.Smith@cookcountyil.gov>;




Officers Hill-Shumpert, Thomas, Barber and Smith:

I j ust wanted to send you a note of thanks for meeting with me last week. I have a list of items that I will begin
addressing next week. While I won't promise you that things will be perfect, I will promise to make your work
environment better through your continued input and guidance. Thank you for having faith in me to make a
difference. Have a blessed day.

Nneka




https://outl ook.office3
      Decl. Ex. 808      65.com/owa/?viewmo del=ReadMessageltem &ItemID=AAMkAD U...                               3/29/2017
                                                                                                                     Plaintiffs 002376
                Exhibit B




Decl. Ex. 809

                            Plaintiffs 002377
 Re: Division 9 - Cecelia Thomas (Sheriff)
                                                                                                    Page 1 of 1


 Re: Division 9

  Nneka Jones Tapia (Sherif f)
  Fri 7/22/2016 3:32 PM


  To:Cecelia Thomas (Sheriff) <Cecelia.Thomas@cookcountyil.gov>;



Thank you very much for emailing me. I will discuss this with Directo r Moreci and
                                                                                   ask that someon e
follow up with you regardin g your suggestions. Have a great weeken d!

Nneka Jones Tapia, Psy. D
Executive Directo r
Cook County Departm ent of Correct ions
773-674-5959

From: Cecelia Thomas (Sheriff)
Sent: Thursday, July 21, 2016 8:03:44 AM
To: Nneka Jones Tapia (Sheriff)
Subject: Division 9

Good morning Dr. Jones!

I am writing per our convers ation yesterday. As you already know, Division 9 is
                                                                                      in need of major
changes. Althoug h Supt. Jones is putting forth a great effort to make these changes
                                                                                           , he is only one
person and can only do so much at one time. I wou ld like to see some focu s on
                                                                                      the whole masturb ation
issue and implem entation of consequences for such actions. It is my fear that
                                                                                    the lack of control we
have on this issu e will lead to a sexual assault on an Officer. It is already underst
                                                                                       ood that certain things
cannot be done, so let's talk about what can be done. Maybe we ca n start with
                                                                                      taking privileges from
th ese offenders. Dir. Moreci had a great idea a few months ago that was neve
                                                                                     r comple tely
implem ented. His idea was to restrict the female visitors for these offende rs to
                                                                                      mother' s and
grandm other's on ly. That would be a great start. From there repeat offende rs
                                                                                     may risk the loss of
commissary, telepho n e and hours out. Please give this issue some though t and
                                                                                      lets work togethe r to
solve such problems. Thank you in advance for your attentio n to this matter.

Humbly,

Ofc. Cecelia Thomas
Div. 9/7-3/D et. 2




https://o
      Decl.  Ex. 810
          utlook.o ffice3 65 .com/owa/?viewmodel=ReadMessagelte m&ItemID=AAMkADU              ...   3/29/2017
                                                                                                      Plaintiffs 002378
                                  Danielle Thomas


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:


1.     My name is Danielle Thomas. I am a mental health specialist at the Cook

       County Jail (“Jail”). I have worked at the Jail since May 17, 2001. I have

       worked in various parts of the Jail in my role as mental health specialist,

       including: Divisions 2, 4, 6, 9, 10, Classifications (haven’t worked in

       Classifications for 6 or 7 years), the Emergency Room in Cermak, and 2-West

       in Cermak. Additionally, I have worked overtime in the male residential

       treatment Unit (RTU).

2.     As a mental health specialist at the Jail, I am responsible for crisis

       intervention, clinical interviewing and assessment, group therapy, and

       mental health-related paperwork. I also act as an interdisciplinary liaison.

       Overall, I am responsible for the mental health needs of the detainees, and

       ensuring that they are treated safely and up to standards.

3.     Most of my time working at the Jail has been spent with male detainees.

       Now I work with male detainees 100 percent of the time, meeting with them

       every day. I have only worked with female detainees a total of two years out

       of the 17 years I have been at the Jail.

4.      During my employment at the Jail, I have endured sexual harassment by

       male detainees, which they direct at me and at other female employees. I

       have experienced male detainees exposing their penises to me and




Decl. Ex. 811

                                                                                      Plaintiffs 001190
       masturbating in front of me nearly weekly and constant remarks about my

       appearance and crude, sexual comments.

5.     For example, in 2016 I was called to the holding area outside a tier to speak

       with a male detainee before being transferred to segregation. Before a

       detainee is sent to segregation, a mental health specialist must speak with

       him to ensure he is not at a mental health risk going to segregation. I was

       speaking with this detainee, when he exposed himself and began

       masturbating and stared at me. I stepped back and went to the correctional

       officers’ office to explain what happened. As I was leaving, the detainee

       threatened to kill my kids, husband, and dog. I felt so disrespected because I

       was trying to help this detainee and he didn’t care at all. I felt horrible, was

       caught so off guard, and didn’t expect to be exposed to or masturbated at in

       the slightest. I go into sessions with a therapeutic mind, trying to help the

       detainees and it is so hurtful when something like this happens.

6.     After leaving the holding area, the shift commander, Commander Clemmons

       (male), was called in. We reviewed the tapes and he confirmed that the

       masturbation was caught on tape. He took my statement and I pressed

       charges. Later, the investigator (also male) took my statement and said,

       “More than likely, he won’t get any time.” After that, I never heard anything

       regarding the incident. The lack of response to this incident just confirms

       that the administration is not taking sexual harassment and the

       masturbation incidents seriously. It was caught on tape and there was still



                                           2


Decl. Ex. 812

                                                                                       Plaintiffs 001191
       no disciplinary action taken. I feel like taking my statement was just

       protocol and the inmate will never be charged. I am not hopeful that the

       sexual harassment will decrease because the charges never go through.

7.     I do not like going onto the tiers because there are 30 to 40 inmates and only

       one officer. Sometimes, the officer has to stay outside the tier to open the

       doors and deal with other logistics. If I was sexually assaulted on the tier, I

       don’t think an officer would be able to get to me in time. My department

       would say, “You know not to go into the tiers along;” but, this is what I am

       being instructed to do. My department keeps scheduling me in the tiers

       alone, but I refuse.

8.     As another example, in 2017, I was working in the special management unit

       of Division 9. A detainee was brought in and handcuffed to the wall. He still

       managed to pull out his penis and masturbate at me. I left the office and got

       an officer. I asked for an incident report and to press charges. I spoke with

       the investigator, but, again, I never heard back.

9.     Again, in Division 9, I was working with a detainee who was notorious for

       masturbating. He pulled out his penis and began masturbating at me. I

       called in an officer, the detainee was removed, I gave a statement to the

       officer and the investigator. This was not the first time I’ve seen this inmate

       masturbate in public. Still, I never heard back regarding the report.

10.    Detainees also verbally sexually harass and threaten me. In Division 9,

       detainees can fill out Health Service Request Forms to apply for an



                                           3


Decl. Ex. 813

                                                                                      Plaintiffs 001192
       appointment with a mental health specialist. One detainee wrote, “I need to

       speak to Ms. Thomas’ big sexy ass.” Another wrote, “just bend over. I won’t

       put the entire thing in, just the tip.” This made me feel extremely

       uncomfortable because my supervisor kept assigning me to these men even

       after I experienced sexual harassment. My department didn’t care that I was

       being sexually harassed and said I could not deny these men services. I don’t

       understand why another mental health specialist couldn’t be assigned to

       these men. It is hard to be therapeutic and do your job when you are being

       subjected to sexual harassment. I am scared that at any moment, these

       detainees will expose themselves to me. I make sure they are handcuffed

       every time I meet with them.

11.    On several occasions, officers ask me to run group therapy sessions on the

       tiers without officer supervision. When I run sessions outside the tiers, the

       inmates are usually handcuffed, so I feel safer. On the tier, male inmates can

       be out of their cells unhandcuffed and if any of the chuckholes are opened, an

       inmate is almost always masturbating with his penis exposed through the

       chuckhole. Because of the sexual harassment, I never feel safe enough to be

       on the tier without an officer; so, I refuse to do it. On about July 12, 2018, I

       was prepping to run a group therapy session in Division 6 and ten detainees

       walked in. The detainees said, “They said to come in here alone,” referring to

       the officers. This has happened to me four or five times. None of my

       supervisors checked to see if an officer was escorting them and my partner



                                            4


Decl. Ex. 814

                                                                                      Plaintiffs 001193
       (female) and I had no idea where these detainees came from. It is so unsafe,

       and I am worried about a plethora of things happening. I am worried about

       sexual harassment, sexual assault, rape, a fight breaking out, attacks;

       overall, I just don’t know what is going on. Just knowing that one of the male

       inmates will likely expose himself and masturbate and there would be no

       officer around is enough to make me uncomfortable with a situation.

12.    Sexual harassment has become the culture at the Jail. If you complain,

       supervisors just say, “You should be used to it. You just have to put up with

       it because this is where we work.” It is just accepted as the way things are.

13.    In my experience, all or most women who have interactions with male

       detainees experience this harassment in some form or another. When male

       inmates expose their penises, masturbate, or even make sexual comments

       and comments about wanting to have sex with me, I feel unsafe and not

       supported by management.

14.    I have never received training regarding how to address sexual harassment

       by male detainees, decrease the opportunity for detainees to repeat the

       behavior, or minimize the impact of the behavior.

15.    Sometimes, the harassment impairs my ability to do my job. If I know a

       particular person is going to masturbate, I tend to judge them before even

       meeting with them. Especially in group therapy, I am so paranoid about

       being harassed that I’m not even comfortable enough to do my job. It is not a

       conducive environment for running therapy sessions. Lately, I decline a lot



                                          5


Decl. Ex. 815

                                                                                    Plaintiffs 001194
       more visits because I am concerned about exposure, masturbation, and

       harassment.

16.    The sexual harassment has changed the way I act. It is anxiety-provoking. I

       am always on high alert. Now, I dread going to work when I didn’t used to.

       It used to be easy, you went in, did your job, and left. It used to be that

       exposure was extremely rare. Now, I am afraid because of the sexual

       harassment. I am always worried that I will have to argue with my

       supervisor about going into the tier alone.

17.    I have anxiety about going into work and anxiety about what I will be forced

       to face next at work. The comments from male detainees are horrible, and

       the male officers talk about sex, rape and drugs too. You never know what

       you’re going to get from a detainee and I’m scared about being put in a

       situation where I am sexually harassed or assaulted, and I don’t have backup

       from male officers.

18.    I am worried the problem will not get better until someone gets raped or

       sexually assaulted. Given everything that has already happened, what is

       going to stop detainees from going that far? If I ever got into that situation, I

       would hate to have to explain how I got there to my supervisors because they

       are so unsupportive.

19.    I think consequences for male detainees sexually harassing women need to be

       more consistent and there needs to be more communication between

       departments.



                                           6


Decl. Ex. 816

                                                                                     Plaintiffs 001195
  is t~·/4d7;;' and is based on my persona~nJ9Z:...-----
  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing




  Date                                          ignature




Decl. Ex. 817

                                                                                        Plaintiffs 001196
                                         Declaration of Ricquia Thomas-Carter


           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true and

correct:


1.         My name is Ricquia Thomas-Carter. I have been a correctional officer at the Cook County Jail

           (“Jail”) since 1997. During my employment at the Jail, I have been assigned to Divisions 3, 5, 6,

           8, Cermak, and External Operations, and I also have filled in when extra staff were needed in

           Divisions 1 and 2. Since 2013, I have been assigned to External Operations at Stroger Hospital. I

           worked in Division 6 from about 2010 to 2013, immediately prior to being assigned to External

           Operations.

2.         As a correctional officer, I am responsible for the safety and security of detainees and maintaining

           order at the correctional facility and other areas where I am assigned. In External Operations at

           Stroger Hospital, my duties also include processing detainees for appointments and guarding

           detainees who have been admitted to the hospital until they are discharged, which includes

           escorting them around the hospital when needed. I also occasionally guard points of entry to the

           Jail, where staff and visitors enter the Jail.

3.         In External Operations, I work with male detainees daily. When I worked in Division 6 and other

           divisions, I also worked with male detainees daily in a tier setting. While working on tiers and in

           dorms, I supervised 40-60 male detainees at a time and escorted them to their daily activities

           throughout the Jail.

4.         Throughout my employment, I have experienced male detainees masturbating in front of me or at

           me. In the earlier part of my career it was much rarer and often happened in situations where

           detainees were masturbating privately, and I came across them. For several years, it has been

           targeted at me and other female employees. For the past several years, it has been the worst it has

           ever been during the time I worked at the Jail.

                                                            1


Decl. Ex. 818

                                                                                                           Plaintiffs 001455
5.     I speak with officers who work in different parts of the Jail during certain times, such as our annual

       training and when I am guarding the entry points to the Jail. The topic of inmate sexual harassment

       is raised frequently in our conversations. Female officers often relay to me incidents of inmate

       sexual harassment—whether it happened directly to them or to someone they know. It upsets me

       when I hear about other women being masturbated at and exposed to because I know how it feels

       and that it happens to women across the Jail, regardless of their appearance, age or body type. It

       makes me feel like all of us are constantly at risk.

6.     I also often discuss the sexual harassment incidents with other female officers who work directly

       with me. If an incident happens, we vent about it and discuss which male detainee did it, so that

       we know to be cautious and try to avoid that detainee. We also try to surround ourselves with male

       officers to deter detainees from sexually harassing us. But none of these things have stopped us

       from being sexually harassed.

7.     In one situation, in 2013 when I was working in Division 6, I was moving a group of detainees to

       outdoor recreation and directed them to all line up outside the deck in the hall. One detainee got

       out of line and “accidentally” moved up against me and touched my behind. In response, I forcefully

       yelled at all of the detainees to stay in line, because I could not identify the detainee who had

       stepped out of line and touched me. I felt horrible and disgusted.

8.     When I was working in Division 6 on the tiers, I endured lewd sexual remarks and catcalls from

       detainees almost daily. They would cat call me and audibly say things to and about me, like “she

       got a bad body,” “Officer Carter has a big ass,” “I’d bend that bitch over,” and “I want to take you

       on a date when you get out of here.” They would tell me to come into their cell so they could “eat

       my pussy” or “fuck the shit out of me.” Because it was happening so frequently, I would just try to

       ignore it. If I wrote up an incident report every time this happened, I would be writing incident

       reports all day instead of watching the inmates and looking out for their safety. But the comments

       were very unsettling and made me feel worried for my own safety.



                                                     2


Decl. Ex. 819

                                                                                                         Plaintiffs 001456
9.     In my current position in External Operations, detainees routinely make unwelcomed comments

       about my physical appearance that I find harassing. I tell them to stop, but they regularly continue

       making comments throughout the time they’re in my custody. These comments also throw me off

       guard and make me feel uncomfortable.

10.    In 2015, I was working in the Intensive Care Unit of Stroger Hospital with another female officer.

       One of the detainees turned on his side in the hospital bed and stuck his penis out of the bed railing.

       He began watching me and masturbating. I yelled at him to stop. I told the male officers and my

       supervisor, Sergeant Herrera, about what had happened. Sergeant Herrera said that he would talk

       to the inmate, and he walked up stairs where the inmate was located. But Sergeant Herrera never

       followed up with me after this incident or asked me if I wanted to file a report or filed one himself.

11.    In December 2016, I was processing male detainees for their clinic appointments at Stroger. A

       group of male detainees were in the cell facing my desk. I was doing paperwork and after some

       time I looked up to find that all the detainees except one had been escorted to their appointments.

       The one still waiting was staring at me and masturbating. I filed an incident report and investigators

       interviewed me about the event, but I never received any follow up or learned whether the inmate

       was disciplined. Therefore, I am not confident that my filing a report affected the inmate in any

       way.

12.    I am appalled by the male detainees masturbating at and in front of me. I feel discouraged about

       writing incident reports because it does not appear that they are effective or taken seriously. For

       example, I never received any follow up on the incident report I filed about the incident that

       occurred with the detainee waiting for his clinic appointment. And one of my colleagues, a female

       correctional officer, told me that she filed an incident report about an inmate who exposed himself

       to her, and as far as she knew, the inmate received no discipline as a result. I also have heard from

       other female correctional officers that the hearing board review unit often focuses on flaws in the

       way an officer has written the incident report, instead of focusing on the detainee’s behavior and

       holding him accountable for his actions. I have found this to be extremely discouraging.

                                                     3


Decl. Ex. 820

                                                                                                          Plaintiffs 001457
13.    Some of my supervisors have on occasion asked male officers to escort detainees who are wearing

       a green jumpsuit so that the female officers do not have to do it. On at least a dozen of occasions

       over the past year, I have witnessed male officers forcefully complaining because they were asked

       to do this.

14.    This behavior by the male detainees, toward me and other female employees, is disgusting. I feel

       like us women at the Jail are on our own without our fellow male officers looking out for us—for

       example because of how much they complain when they escort detainees in green jumpsuits—

       which heightens how stressful and bad the harassment itself makes me feel. In my experience,

       male officers treat the sexual harassment as a mere inconvenience and not important unless a male

       detainee actually touches you.

15.    To try to avoid harassing comments from male detainees about my body, I typically wear clothing

       that is one size too large and a huge sweater, which is hot and uncomfortable, sometimes so much

       so that I sweat. Still, such clothing does not prevent sexual comments being made by male

       detainees.

16.    I have never received training regarding how to address sexual harassment by male detainees,

       decrease the opportunity for detainees to repeat the behavior, or what to do if an inmate tries to

       rape me.

17.    Over the last five years, my stress and anxiety has significantly increased because of the sexual

       harassment. I try to hide my stress from detainees because I worry that they will sense it and it will

       just cause more sexual harassment. However, despite my best efforts, it causes me to be on edge,

       which makes me communicate with detainees in a very harsh tone. It does not feel good to be on

       edge all the time; it has a huge negative impact on my quality of life.

18.    I often dread going to work because of the sexual harassment I know I will experience there. When

       male detainees simply call out my name, I immediately cringe and feel disgusted based on past

       experiences of sexual harassment, regardless of whether the detainee has ever harassed me.



                                                     4


Decl. Ex. 821

                                                                                                         Plaintiffs 001458
19.     I never used to feel this way. I have experienced so much harassment at the Jail and heard so much

        about what other femle employees have experienced that I am concerned that a woman working

        there will be physically assaulted or raped because the sexual harassment is so brazen.

20.     I now look at men in general in a negative light. I don’t like attention or compliments. I don’t trust

        men and I avoid areas where I know there will be large groups of men. For instance, when I go out

        with my friends, I do not like going to clubs or bars. If I do go, I do not like it when men talk to me

        there, and I do not accept drinks from men. I did not used to feel this way.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and correct and
is based on my personal knowledge and beliefs.



04/01/2019


____________________________                               __________________________________
Date                                                       Signature




                                                      5


Decl. Ex. 822

                                                                                                           Plaintiffs 001459
DocuSign Envelope ID: 7DDA0BC8-B35E-471D-90C5-2912CFBA2F2C




                                          EVETTE TREJO DECLARATION

                    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Evette Trejo. I am a Deputy Sheriff in Courtroom Services assigned

                    to the Leighton Criminal Courthouse (“Courthouse”). I have worked in

                    Courtroom Services since 2001 and have had various assignments, including

                    being assigned to different posts as needed (as a “floater”) and to Bond Court

                    in afternoons. I have been working as a floater and in Bond Court for the past

                    two years.

            2.      As a Courtroom Deputy, I am responsible for the safety and security of

                    detainees being held in holding cells behind my assigned courtroom and

                    attorneys who consult with the detainees. I am also responsible for the safety

                    and security of individuals in the courtroom, including courtroom personnel

                    and civilians. For example, my job duties include, but are not limited to:

                    transporting detainees to and from court, securing detainees coming to court

                    and during the court process, and monitoring detainees who are in the holding

                    cells behind the courtroom. In all of these assignments, my job has required

                    me to interact with male detainees on a daily basis.

            General Description of Harassment

            3.      During my employment as a Courtroom Deputy, I have endured sexual

                    harassment by male detainees, which they direct at me and at other female

                    employees. I have experienced: (a) detainees exposing their penises to me; (b)




            Decl. Ex. 823

                                                                                               Plaintiffs 001205
DocuSign Envelope ID: 7DDA0BC8-B35E-471D-90C5-2912CFBA2F2C




                    male detainees masturbating at me or in front of me, and at times, ejaculating

                    near me; and (c) crude or sexual comments on a daily basis, including regular

                    comments about how they want to sexually assault me.

            Specific Incidents of Exposure

            4.      I most frequently witness detainees masturbating with their penises exposed

                    while they are waiting in the holding cells behind the courtroom, and as I am

                    transporting male detainees to and from the courtroom through the holding

                    area.

            5.      For example, on one occasion, my supervisor instructed me to fill in for another

                    Courtroom Deputy in Courtroom 306. However, I was not told that the reason

                    I was being sent to cover this post was because the Courtroom Deputy assigned

                    to Courtroom 306 was in the process of writing up a male detainee for

                    masturbating at her. When I arrived, the same male detainee exposed his penis

                    and masturbated directly at me. When I complained to my supervisor, I was

                    told not to document the incident because the male detainee was already being

                    written up and “one write up is enough.”

            Witnessing Harassment of Others

            6.      I have seen, or have heard of, other female employees experiencing the same

                    or similar sexual harassment throughout the Leighton Courthouse. For

                    example, I am aware of an incident involving Deputy Sheriff Patti Jagielski

                    where a male detainee exposed his penis and stuck it outside of the lockup’s

                    bars while masturbating.



                                                             2


            Decl. Ex. 824

                                                                                                 Plaintiffs 001206
DocuSign Envelope ID: 7DDA0BC8-B35E-471D-90C5-2912CFBA2F2C




            Sexual and Sexually Violent Comments

            7.      I hear crude or sexual comments from male detainees directed at me on almost

                    a daily basis. For example, male detainees have threatened to rape me.

                    Additionally, when I walk by they have made comments such as, “Can I eat

                    that pussy?” “Man, I would tear that up,” and “Can I eat that?”

            Knowledge of Defendants

            8.      My supervisors know about the detainees’ behavior and their sexual comments

                    towards me and other women. Everyone knows about it. For example, when

                    my supervisor sent me to cover Courtroom 306, my supervisor was aware that

                    a detainee had just masturbated at a female deputy, and then was also aware

                    when I reported that the same detainee masturbated at me.

            9.      Supervisors make no effort to discipline detainees or set consequences for the

                    sexual behavior toward women. I have made complaints to my supervisors

                    about male detainees exposing themselves and masturbating. My supervisors

                    told me that they would take care of the paperwork, but to my knowledge no

                    such paperwork was filled out.

            10.     Male coworkers also do not take the detainees’ sexual harassment seriously.

                    On one occasion, a male coworker told me that I was only upset about male

                    detainees’ exposing their penises and masturbating because I hadn’t “seen a

                    dick before.”

            Complaints, Ineffectiveness of Complaining, and Discouragement




                                                             3


            Decl. Ex. 825

                                                                                               Plaintiffs 001207
DocuSign Envelope ID: 7DDA0BC8-B35E-471D-90C5-2912CFBA2F2C




            11.     I have filed incident reports relating to detainees’ sexual misconduct, but it did

                    not make a difference. When I verbally report male detainees’ behavior to my

                    supervisors, I have received threats of retaliation.

            12.     After writing incident reports and complaining, I felt discouraged from

                    complaining about detainee masturbation and eventually stopped because my

                    supervisors did not take my complaints seriously. They don’t want to do the

                    paperwork.

            13.     Incident reports are ineffective because the detainees know that the Cook

                    County Sheriff’s Office imposes no real consequences for masturbating at

                    women. Detainees have commented about the lack of discipline and know that

                    nothing will happen to them.

            Ineffectiveness of Steps Taken

            14.     The few steps that have been taken are ineffective. For example, although

                    known masturbators are supposed to wear green jumpsuits now, the jumpsuits

                    are not effective at stopping detainees from exposing their penises and

                    masturbating. The Velcro closures on the green jumpsuits does not stay closed.

                    Detainees can open them and easily access their penises. On one occasion, I

                    even witnessed a detainee remove his penis in front of the judge in my

                    courtroom. Sometimes detainees have a hole in their green jumpsuit in the

                    crotch area, which they use to remove their penises. Further, supervisors do

                    not require detainees to keep their green jumpsuits closed when they observe

                    the jumpsuits open.



                                                             4


            Decl. Ex. 826

                                                                                                   Plaintiffs 001208
DocuSign Envelope ID: 7DDA0BC8-B35E-471D-90C5-2912CFBA2F2C




            Lack of Training

            15.     I have never received training from the Cook County Sheriff’s Office regarding

                    how to address the masturbation or sexual harassment by male detainees or

                    how to decrease the opportunities to repeat the behavior. I am concerned about

                    my ability to perform my job safely as a result of the lack of training on how to

                    handle male detainees’ sexual harassment and masturbation.

            Impact on Job Performance

            16.     The sexual harassment changed the way I do my job. For example, now I do

                    not want to look in the direction of male detainees. I avoid interacting with

                    male detainees whenever I can. I do not make eye contact with detainees. This

                    makes it difficult to do my job effectively.

            17.     The behavior by male detainees toward me is unwelcome, offensive,

                    threatening,        harassing,      humiliating,   degrading,   inappropriate,   and

                    disrespectful. This behavior has caused me to fear for my safety.

            18.     During every work day at the Leighton Courthouse, I experienced anxiety

                    over potential harassment and exposure. Even if I was not the direct target

                    of detainees’ sexually inappropriate behavior on a given day, my female

                    coworkers and I expected that at least one of us would be subjected to lewd

                    comments, sexually inappropriate gestures, exposed penises, or worse. I

                    think it happened to someone every day. I knew I might be sexually

                    harassed or hear about a female coworker being harassed when I walked

                    through the compound to my assigned work location, while at work, while on



                                                              5


            Decl. Ex. 827

                                                                                                     Plaintiffs 001209
DocuSign Envelope ID: 7DDA0BC8-B35E-471D-90C5-2912CFBA2F2C




                    breaks, and even while exiting the compound at the end of my shift. This

                    caused constant stress and made it more difficult for me to focus on my job of

                    keeping everyone at the Courthouse safe.

            Emotional Impact

            19.     As a result of the constant sexual harassment, I have suffered severe emotional

                    distress. The harassment and masturbation at the Courthouse makes working

                    there extremely stressful. I have experienced severe anxiety. I find that I am

                    constantly in fear that male detainees who I discipline will come after me once

                    they are released. All of this has also affected my relationship with my

                    husband. It is hard for me to be intimate with him after being sexually

                    harassed and exposed to detainees’ masturbation all day long.

            20.     The Sheriff’s Office’s lack of action to deter this behavior is extremely

                    frustrating. I do not feel valued or appreciated at work. No one should have to

                    go to work in these conditions.




                                                             6


            Decl. Ex. 828

                                                                                                Plaintiffs 001210
DocuSign Envelope ID: 7DDA0BC8-B35E-471D-90C5-2912CFBA2F2C




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 r DocuSigned by:


           2/1/2019
            ____________________________
            Date
                                                                 lA25B:JC~
                                                                 __________________________________
                                                                 Signature




                                                             7


            Decl. Ex. 829

                                                                                                  Plaintiffs 001211
DocuSign Envelope ID: 7C0E5A75-1547-41D4-9415-DD5F688B5968




                                           TIANA TUCKER DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Tiana Tucker. I am a Correctional Officer at the Cook County

                     Jail (“Jail”). I started working at the Jail on approximately August 2, 2004. I

                     am currently assigned to Division 10, where I have worked on and off for

                     most of my time at the Jail. I have also worked in Receiving, Division 11, and

                     External Operations (“Ex-ops”).

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties

                     include supervising the detainees on the tiers, escorting detainees as needed

                     throughout the compound to Court or medical appointments, escorting

                     Nurses throughout the building when they need to medicate the tiers,

                     organizing paperwork for detainee disciplinary tickets, and providing security

                     for the detainees’ visits with attorneys and civilians. In performing all of

                     these duties, my job requires me to have interactions with male detainees

                     daily.

                     General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by

                     male detainees, which they direct at me and at other female employees. I

                     have experienced detainees exposing their penises to me, male detainees




            Decl. Ex. 830

                                                                                                    Plaintiffs 002379
DocuSign Envelope ID: 7C0E5A75-1547-41D4-9415-DD5F688B5968




                     purposefully masturbating at me or in front of me, and crude or sexual

                     comments on a daily basis, which sometimes include threats of sexual assault

                     or rape.

                     Specific Incidents of Exposure

            4.       I most frequently witness detainees masturbating when I am escorting

                     Nurses who are dispensing medication. The detainees see us from either the

                     day room or inside their cells. They will call out to us, and when we look, they

                     will have their penises out and be masturbating at us. Sometimes the

                     detainees in the day room just walk right up to us, pull out their penis, and

                     start masturbating. Sometimes they do it as a group.

            5.        I have also seen groups of detainees on the tier crowd around the window

                     between the tier, the interlock, and the visiting area and masturbate to the

                     female visitors, including attorneys.

            6.       As an example, on March 12, 2016, I was escorting Nurse Locke on Tier 1D in

                     Division 10 while she was medicating the tier. When we walked into the

                     interlock, Detainee M.M. put his penis into the chuckhole of his cell. He

                     called out to me and when I looked, he started masturbating. When Nurse

                     Locke was finished medicating the tier and we were in the interlock

                     preparing to leave, a male officer let detainee M.M. out into the day room for

                     his hour out. Detainee M.M. walked towards us and began blowing kisses at

                     me. He winked and smiled at me through the window to the interlock. I wrote

                     him up and requested to press charges masturbating at me, but he was



                                                             2


            Decl. Ex. 831

                                                                                                  Plaintiffs 002380
DocuSign Envelope ID: 7C0E5A75-1547-41D4-9415-DD5F688B5968




                     already in disciplinary segregation. The Sheriff’s Police told me they wouldn’t

                     press charges because he was in his own “dwelling” when he stuck his penis

                     in the chuckhole and masturbated at me. I found this excuse to be

                     outrageous.

            7.       As another example, in early 2018 on Division 10 tier 2B, I was preparing to

                     lock up the detainees for the end of the shift and one of them got upset

                     because he didn’t think he had had enough time out. I called my supervisor,

                     who put him into his cell. Once he was in there, he started yelling at me,

                     saying he was going to beat me up, then rape me, and then beat me up again.

                     I was scared.

            8.       Another time, I was working Tier 2D, sitting in the bubble, watching the

                     cameras. The cameras scroll to the different tiers on that floor. On the

                     camera, I saw two detainees in tier 2A standing in front of the TV,

                     masturbating. There was a male officer sitting on the tier, but he either

                     didn’t see it or didn’t want to pay attention. I went over to Tier 2A to see

                     what was going on, but by the time I got there they were not masturbating

                     anymore. When I confronted the detainees, they told me it was none of my

                     business. They said, “we weren’t masturbating at you, so what do you care?” I

                     get the impression that the male officers do not want to bother with

                     masturbators.




                                                             3


            Decl. Ex. 832

                                                                                                    Plaintiffs 002381
DocuSign Envelope ID: 7C0E5A75-1547-41D4-9415-DD5F688B5968




                     Witnessing Harassment of Others

            9.       I have seen other women who work in the Jail experiencing the same or

                     similar sexual harassment. For example, I have heard that detainees

                     masturbate at the female law librarians while they are supposed to be doing

                     their legal work in the law library.

                     Sexual Comments

            10.      I hear crude or sexual comments from male detainees directed at me and my

                     female colleagues on a daily basis. They will comment on all of our bodies,

                     saying things like “she has a fat ass,” “she has big titties,” or “it looks like

                     she’s wearing a wonder bra.” If a female officer asks them to do something

                     they don’t want to do, they will often respond with “suck my dick,” or by

                     calling us “bitch.” Then there was the time I was just trying to do my job by

                     putting a detainee back in his cell at the end of his time out and he told me,

                     “I will beat your ass, fuck the shit out of you, then beat your ass again.” I will

                     never forget that.

                     Knowledge of Defendants

            11.      Supervisors and managers at the jail know about the detainees’ behavior and

                     their sexual comments towards me and other women. They know because I

                     complained to them and wrote incident reports they had to sign off on.




                                                             4


            Decl. Ex. 833

                                                                                                        Plaintiffs 002382
DocuSign Envelope ID: 7C0E5A75-1547-41D4-9415-DD5F688B5968




                     Ineffectiveness of Complaining and Writing Disciplinary Reports

            12.      There was a time when I complained to my supervisors almost every day

                     about the masturbation and vulgar comments. Based on their reactions, it

                     felt like nothing could be done. They just told us to be careful.

            13.      I wrote at least three incident reports about detainee masturbation and

                     sexual misconduct. No one ever told me what happened as a result of my

                     write-ups.

            14.      I tried to file criminal charges at least once, for the incident with detainee

                     M.M., but the Sheriff’s Police wouldn’t pursue it because the detainee was

                     masturbating in his cell. They had video of him sticking his penis through the

                     chuckhole at me, then blowing kisses and winking at me, and they told me

                     they couldn’t press charges because he was “in his own dwelling.” I was so

                     shocked, I asked to see his lease. He doesn’t pay for the right live there, the

                     taxpayers do.

            15.      Some male officers are sympathetic to the sexual harassment we endure, but

                     others have told me that I should know that being sexually harassed comes

                     with the territory of being a female Correctional Officer.

            16.      The detainees know the rules but regardless, they masturbate on purpose to

                     try to intimidate us or get a rise out of us. A detainee once pointed out the

                     part of the inmate handbook that says they are not allowed to masturbate

                     while they are in Cook County custody. I later found out he was a serial

                     rapist, but even he was upset by the rampant exhibitionist masturbation.



                                                             5


            Decl. Ex. 834

                                                                                                      Plaintiffs 002383
DocuSign Envelope ID: 7C0E5A75-1547-41D4-9415-DD5F688B5968




                     Ineffectiveness of Steps Taken

            17.      Putting the masturbators in green jumpsuits has had mixed results. On the

                     one hand, it is good to know who the masturbators are because we know who

                     to be mindful of. If we had to escort them somewhere, or if we saw them in

                     the Law Library, we’d know. On the other hand, it is a problem because the

                     detainees give us a hard time about wearing them. Sometimes they take the

                     brown uniforms from other detainees and/or rip up their green jumpsuits so

                     that they have nothing to wear. This causes tension between the detainees

                     and the officers which makes it more difficult to do our jobs. Sometimes the

                     officers just give up and let them wear what they want because it’s easier.

            18.      For some detainees, the green jumpsuit is a badge of honor. It shows they can

                     act however they want. They can still reach their penises just fine while

                     wearing the jumpsuits.

                     Lack of Training

            19.      I never received training from the Cook County Sheriff’s Office regarding how

                     to address the masturbation or sexual harassment by male detainees, how to

                     decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to rape me. I remember once I was told that if a detainee takes

                     me hostage, the Sheriff’s Office will not negotiate my release. That makes me

                     feel like I am on my own – the Sheriff’s Office doesn’t support me.




                                                             6


            Decl. Ex. 835

                                                                                                   Plaintiffs 002384
DocuSign Envelope ID: 7C0E5A75-1547-41D4-9415-DD5F688B5968




                     Impact on Job Performance

            20.      The sexual harassment changed the way I did my job. Since I have been

                     constantly sexually harassed, I just put my head down and try not to look at

                     detainees. If detainees call my name, I ignore them, and I never make eye

                     contact. I am nervous whenever I go on the tier. This makes it harder for me

                     to keep the Jail safe because I can’t see everything.

            21.      Furthermore, the harassment changed the way I dressed at work. I wear a

                     baggy uniform and a size 3x sweater, even though I am normally a size

                     medium or large, to cover my body. If I have to take off my sweater because it

                     gets too hot, I either tie it around my waist or untuck my shirt to cover my

                     backside.

            22.      The behavior by male detainees toward me is harassing, degrading,

                     threatening, disrespectful, ignorant, and makes me feel unsafe.

                     Emotional Impact

            23.      As a result of the constant sexual harassment, I have suffered severe

                     emotional distress. I am stressed out and have anxiety around other people.

                     My mindset has been changed. When I am out in the world, I am uneasy

                     around men, especially if they have their hands in their pants. At work, I am

                     also afraid. I never know what a masturbating inmate is thinking or

                     intending. I am afraid to go on the tiers because the detainees could be

                     planning to rape me.




                                                             7


            Decl. Ex. 836

                                                                                                    Plaintiffs 002385
DocuSign Envelope ID: 7C0E5A75-1547-41D4-9415-DD5F688B5968




            24.      The Sheriff doesn’t understand what we go through. Whenever there’s a bad

                     situation, the supervisors ask what we, the officers, did wrong to make the

                     detainees act this way or to make the situation go bad. I feel like the Sheriff’s

                     Office doesn’t care about me. They think I should just deal with it.

            25.      I feel like the Sheriff’s Office has not made any attempt to address the

                     situation. The officers have been trying to fix this for years, but the Sheriff’s

                     office didn’t listen to us or change anything until a lawsuit was filed. They

                     are not proactive in protecting us.




                                                             8


            Decl. Ex. 837

                                                                                                     Plaintiffs 002386
DocuSign Envelope ID: 7C0E5A75-1547-41D4-9415-DD5F688B5968




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 I     DocuSigned by:

             4/8/2019
            ____________________________                         L
                                                                     __________________________________
                                                                      ~   261 BB E9492 ..
            Date                                                     Signature




                                                             9


            Decl. Ex. 838

                                                                                                      Plaintiffs 002387
                                     LINETTE TYLER


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Linette Tyler. I am a correctional officer at the Cook County Jail

       (“Jail”). I have worked at the Jail since August 1995. I was assigned to Division 9

       from 1995 to 2003, and to External Operations from 2003 to present.

2.     When I worked in Division 9, inmates flashed their penises at me or masturbated at

       me. For example, one inmate masturbated at me for four days in a row as I was

       going through my count. When I wrote an incident report after the fourth day, my

       Captain asked me, “Are you sure you want to write it up like this?” I said “Yes,” but

       nothing happened to the inmate. He masturbated at me two more times after I

       wrote him up, and I was so upset I told the Captain that he had to either move the

       inmate or move me. After that, the inmate was moved, but I don’t know if he was

       disciplined or just transferred to another division.

3.     Inmates have also purposefully brushed up against my body in the Cermak

       Building, when I would pick up inmates to take them to medical appointments. This

       has happened about three times—once when I worked in Division 9, twice when I

       worked in External Operations.

4.     Now that I am in External Operations, I have less interaction with inmates at the

       Jail because I have been assigned to outside posts or posts dealing with visitors. My

       current 90-day rotation is at Stroger Hospital, where I take inmates to different

       clinics for their medical appointments.

5.     Before March of this year, when I was assigned to posts inside the External

       Operations office in the basement of Division 9, the inmates from Division 9 who

                                               1


Decl. Ex. 839

                                                                                           Plaintiffs 002539
       were outside on the deck would yell sexual comments at me when I was walking

       from the parking lot to the External Operations office. I heard these comments

       every single time that inmates were outside on the deck—on average, about twice a

       week. They would take off their shirts and yell things like “Can I go home with

       you,” “You hear me speaking to you, you’re just mad because you can’t have this

       dick!” I cannot write up these inmates because I don’t know their names.

6.     I know that I am not the only woman who experiences sexual harassment at the Jail

       because I talk about it with my female co-workers. For example, one of my friends

       has called me upset because inmates at Stroger Hospital exposed their penises at

       her.

7.     Experiencing unwanted and disrespectful sexual harassment while I am working

       has changed me. I always wear loose clothing to avoid attention. I used to be shy

       and innocent, but now I curse more and don’t trust people. For example, the first

       time an inmate in Division 9 masturbated at me, I figured it was a mistake and he

       was not really doing that at me, but then the next time he masturbated at me, he

       looked me directly in the eye and smiled.

8.     The sexual harassment has also affected my ability to do my job. It makes my job

       stressful, especially whenever I have to walk with inmates at Stroger—whenever I

       uncuff them for appointments, I get nervous. I have heard about female correctional

       officers in Division 9 being grabbed, and I am scared that could happen to me.

       Nothing seems to happen to the inmates if they do anything to the officers. I am

       always on the lookout for people, I don’t trust being around people because I put

       them in the same category as the inmates.




                                             2


Decl. Ex. 840

                                                                                           Plaintiffs 002540
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  05/01/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 841

                                                                                           Plaintiffs 002541
                                                 


                              Declaration of Barbara Unseld
       
          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
     following is true and correct:
       
     1.   My name is Barbara Unseld. I have been a correctional officer at the Cook
          County Jail (“Jail”) since 1991.

     2.   I was assigned to Division 2 for the first 18 years of my career at the Jail.
          Then I was assigned to laundry from approximately 2010 until 2014. I was
          assigned to Receiving from approximately 2014 until 2018. Since 2018, I have
          been assigned to External Operations, where I work in an administrative
          building the compound.

     3.   Throughout my career, I have had regular interactions with male detainees.
          For example, when I worked in laundry, I had to go to all male divisions to
          distribute the laundry.

     4.   In my current assignment, I interact with male detainees who are on work
          assignments and who clean the office, lift and carry boxes, and other tasks. I
          also see male detainees around the compound every day when they are on
          their way to court or moving around the compound. I also could be assigned
          to work in different divisions based on a staff shortage. For example, in
          approximately December 2018, I was assigned to work in the Central Kitchen
          one day due to a staff shortage and I worked with male detainees.

     5.   The male detainees sexually harass me almost every day. I hear sexual
          harassment coming from the male detainees who I walk past when I’m
          walking around the compound. They say things like, “Hey baby!” and “She’s
          got a big old fat ass,” and if I don’t respond, they will say something like, “Oh,
          you don’t speak? Fuck you, bitch.” When I worked in Receiving, I heard the
          verbal sexual harassment every day walking past the bullpens in the tunnels
          or in the male holding cells before they go to court. Detainees would get
          impatient and agitated in the male holding cells while waiting to go to court,
          and would often call for officers to ask when they are going to be transported
          to court. Sometimes detainees would call me a “bitch.” When I worked in
          laundry, I heard the verbal sexual harassment every day in the divisions.
          There was not one day that I didn’t hear verbal sexual harassment or see a
          detainee expose himself to me.

     6.   When I worked in Receiving, I witnessed detainees exposing themselves and
          masturbating at me many times.




                                              1  

Decl. Ex. 842

                                                                                         Plaintiffs 002388
                                               


     7.   In Receiving, I worked in the control rooms numerous times. There are
          cameras in every bullpen in Receiving so that the officers working in the
          control rooms can monitor the detainees. The control rooms in the basement
          have glass windows so the detainees can see if a female officer is working in
          there. There are intercom buttons that officers or detainees can press so that
          officers in the control rooms can see and communicate with the person who is
          pressing the button. Many times, I have witnessed detainees press these
          buttons, and once I respond over the intercom to see what they need, they
          hear that its a woman’s voice, and begin masturbating in front of the camera.
          Sometimes they would be completely naked. I recall a detainee who, every
          time he was in a bullpen in Receiving, he would say, “you know what time it
          is,” and he would strip naked, press the intercom button, and masturbate in
          front of the camera. We have to view the cameras every time someone buzzes,
          though, because it is our duty in the control room to respond to those calls.

     8.   In laundry, I saw detainees masturbating and exposing themselves to me
          almost every day that I passed out uniforms in the divisions. I do not recall a
          day that I went to a division and I didn’t see someone expose their genitals to
          me. Sometimes, I would walk right back off the tier and report to the
          supervisors that the detainees had their clothes off and were masturbating. It
          got to the point where I would give a speech when I returned to the tier and
          say, “There are two female officers here doing a uniform exchange. If you
          come to the door without clothes on or if you expose yourself in any way, I am
          not going to do your uniform change.”

     9.   Sometime in approximately 2014, when I worked in Receiving, I wrote two
          incident reports in one day on two different detainees who were masturbating
          at me with their penises exposed. The first one, M.M., was in a holding cell
          next to the desk that I was working in Receiving, masturbating. I approached
          my supervisor, a sergeant, and told him to turn around to see the detainee
          masturbating. The detainee continued to masturbate. I told my supervisor,
          “I’m not going to sit here and watch him do that. He needs to leave.” When
          my supervisor approached the detainee, the detainee denied masturbating
          and said that I was lying. I stepped out, went to the bathroom, and cried. I
          wrote an incident report and indicated that I wanted to press charges. My
          supervisor wrote an incident report, as well, since he witnessed it.

     10.  The other detainee who masturbated to me that day, C.J., was standing an
         arm’s length from me in Receiving, waiting for me to scan his ID card. Out of
         my peripheral vision, I could see his hand moving. When I looked, he had his
         penis out and he was masturbating. That was the second time that someone
         had masturbated in front of me that day so I was very angry. I reported the
         incident to Lieutenant Cintron and he pulled the camera footage up to view




                                            2  

Decl. Ex. 843

                                                                                      Plaintiffs 002389
                                                


        the incident. I wrote an incident report and indicated that I wanted to press
        charges.

     11.  I saw Detainee M.M. a few more times after that incident. For example, I saw
         him in Cermak and he said, “Ms. Unseld, I love you,” and looked like he was
         reaching toward his penis to see if he could pull it out and start
         masturbating.

     12.   I didn’t hear any follow up on the M.M. incident until over a year later, when
         I received a subpoena to testify at M.M.’s court date. I arrived to court on the
         court date, along with other female correctional officers and deputies who had
         pressed charges against him, but I was never actually called to testify. I
         heard the detainee demand to see who was waiting to press charges against
         him, and I saw him peek into the room that we were sitting in to see who was
         in there. I also heard him say that we were all lying and that he had never
         “seen any of us before in [his] life.” I heard that the detainee got a
         continuance, and I was not called back to court after that.

     13.  Sometime in 2017, I saw Detainee M.M. again in Receiving. When the
         detainee saw me, he called me out by name and said “I love you!” and “I’m
         sorry!” He then said, “You tried to press charges against me and they dropped
         the charges, it didn’t even go anywhere!”

     14.  I didn’t hear any more follow up to the C.J. incident until 2018 when I
         received a subpoena to come to court and testify at his sentencing hearing.
         He was being sentenced for murder. Another female officer and I were called
         to testify about his character. I testified at his sentencing hearing and talked
         about the incident in 2014.

     15.  The sexual harassment has affected my job because I am required to check
         the bullpens, but I don’t want to check the bullpens because I’m afraid that
         I’m going to see someone exposing their penis. When I worked in the
         Receiving control room, I felt like I couldn’t do my job to the best of my ability
         because I didn’t trust that detainees weren’t just ringing the intercom so they
         could masturbate in front of the camera.

     16.  The sexual harassment has affected me so much, that I cried both in and
         outside of work. It felt like a post-traumatic situation. I felt violated even
         though I was not physically touched at work. I didn’t want to ever talk about
         work because I would break down and cry. Some days, just thinking about
         the sexual harassment at work would make me break down and cry – even
         today, I can barely talk about it without crying. My family members
         suggested that I see a professional. Finally, I went to EAP and talked to an
         EAP employee about the sexual harassment. EAP referred me to counselors



                                             3  

Decl. Ex. 844

                                                                                        Plaintiffs 002390
                                             


       and I called every number – two were disconnected and the one that I got
       through to never got back to me, so I never got to actually seek professional
       help.


                                                            ________________________
                                                            Barbara Unseld
                                                              04/24/2019
                                                            ________________________
                                                            Date




                                          4  

Decl. Ex. 845

                                                                                   Plaintiffs 002391
                                                


                            Declaration of America Velez

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

     1.   My name is America Velez. I worked as a correctional officer at the jail from
          March 10, 2003 until February 2, 2019. On February 3, 2019 I became a
          Deputy Sheriff.

     2.   During my employment at the jail, I have been assigned to Division 4, 5, 6,
          3&8, 9, 10, Administrative Relief Team (“ART”), laundry (from December
          2016 until April 2018), and the movement team (from April 8, 2018 until
          February 2, 2019). As a Deputy Sheriff, I work in the courthouse.

     3.   In all of my assignments, except for Division 4, ART and 3&8, I have had
          interactions with male detainees on a daily basis. When I worked in laundry,
          I had to go to Division 2 to pick up detainees who were laundry workers, and
          then we would take the laundry to Division 6 and distribute it there.
          Whenever needed, I would also distribute laundry to Divisions 9, 10, or other
          divisions in the compound. While on the movement team, I moved detainees
          all over the compound, as well as to and from the courthouse.

     4.   I first noticed the inmates masturbating at me and exposing their penises to
          me around 2014 in Division 9. The shower areas of the tiers were open, so the
          detainees would often masturbate in the shower while looking at me and
          other female correctional officers who were on duty to monitor them.

     5.   Masturbation toward female officers happens in other areas of the jail, too.
          For example, in approximately 2015 or 2016, in Division 5, a detainee who
          was walking to go back to his division pulled out his penis and started
          stroking himself. I told him to stop and he wouldn’t listen. I called
          correctional Officer Etapa over to tell him about the incident and ask the
          name of the detainee. He gave me the detainee’s name, I immediately called
          the sergeant on duty in Division 10, Sergeant Zurella, and reported the
          incident to him. I also spoke to my lieutenant, Lieutenant Hallihan. The
          lieutenant filled out the incident report with me. I indicated that I wanted to
          press charges.

     6.   As another example, in approximately April or May 2018, on the movement
          team, I was taking detainees from the courtroom to male holding in Division
          8/RTU. After that, when I was exiting Division 8/RTU, I buzzed for someone
          to open the door and let me out. It took a few seconds, and before the doors
          opened, I saw a green jumpsuit detainee in a bullpen. The detainee had his
          jumpsuit completely off, and he was stroking his penis against the glass. I



                                             1  

Decl. Ex. 846

                                                                                        Plaintiffs 002392
                                                


        asked for the sergeant, Sergeant Rubiani, and reported the detainee’s
        conduct to him. Sgt. Rubiani said, “Get used to it. That is what they do.” I
        said, “No, I want to write a report.” He said, “Go ahead, but he is not one of
        ours. He is in holding here for Division 9.” So I went to the desk in RTU and
        look at the IDs to identify the detainee with Sgt. Rubiani’s help. I wrote the
        incident report in RTU. Sgt. Rubiani did the administrative assessment. I
        indicated that I wanted to press charges.

     7.   Approximately two weeks later, I received a call from a Sheriff’s Police
          Investigator and he asked if I wanted to press charges. I said yes. He said he
          would come to the movement team’s office to meet with me. Two Sheriff’s
          Police investigators came to my office (one male, one female) and handed me
          the complaint to sign and press charges against the detainee. I signed.
          However, I have still not been called to court or heard anything about that
          detainee’s case.

     8.   As another example, in approximately May or June 2018, in the tunnel, I saw
          a male correctional officer, whose name I do not know, walking detainees.
          One of the detainees was in a green jumpsuit and I noticed he was
          handcuffed to the front, even though he was supposed to be handcuffed to the
          back. I saw the detainee pull his penis out and start stroking it while looking
          at me. I said to the officer, “You are going to allow him to be handcuffed to
          the front? He has his penis out! He is stroking his penis!” The officer said
          something to the effect of, “That’s the way we have them handcuffed.” I
          explained that they need to be handcuffed to the back, and he shrugged me
          off. The detainees heard what I said to the officer and started laughing,
          saying, “Haha, stupid bitch, mind your business!” and “Fuck you!” It was a
          shame.

     9.   At one point, I was retaliated against after writing incident reports on
          masturbating detainees. On November 17, 2017, was working in laundry at
          the time. On this day, I was assisting with a uniform change in Division 9. In
          Division 9, there are two tiers on each side. First, I saw an inmate
          masturbating on one tier. I called my supervisor in laundry, Sgt. Palmer. She
          did not answer. I called the office in laundry, where Officer Austin answered
          and said Sgt. Palmer was not there but would let her know. Officer Austin
          also said that I should call the supervisors in Division 9. I called Sgt. Rudnick
          via the radio, and Sgt. Rudnick and Sgt. Hein came up to the tier in Division
          9.

     10.  I spoke with both of the sergeants in Division 9 in person about this incident.
         I stated that the inmate was masturbating. They told me to go work on the
         other tier, so I did. While I was working on the other tier, I witnessed another
         inmate sticking his penis through the chuckhole at me. I called Sgt. Rudnick



                                             2  

Decl. Ex. 847

                                                                                        Plaintiffs 002393
                                                       


                on the radio again. Sgt. Rudnick and Sgt. Hein came to the tier, and I stated,
                “They’re masturbating... I’m going to write them up.” I wrote two incident
                reports, but none of the supervisors wanted to put their names on the
                incident reports. Because they did not want their names on the report, I was
                reprimanded for insubordination. Additionally, the Jail did not pursue
                discipline against the inmates who did this to me.

             11.  I believe detainees continue to sexually harass the female staff members
                 because they know they can get away with it.

             12.  The green jumpsuits are not working. Even when detainees are handcuffed in
                 the back, they can pull the back of the jumpsuit tight so that the Velcro in the
                 front tears open.

             13.  The sexual harassment is upsetting. I have experienced it at the Jail since
                 2014. It’s a stressful environment for anybody to have to deal with this kind
                 of sexual harassment – it’s like an epidemic. You know at any given time that
                 this could happen and you have to write a report and risk retaliation.

             14.  If it was your family, how would you feel? What if it was your wife, and you
                 heard her come home every day talking about what she had to deal with at
                 work?
04/02/2019


                                                               ___________________________
                                                               America Velez
                                                                  04/02/2019
                                                               ___________________________
                                                               Date




                                                    3  

        Decl. Ex. 848

                                                                                              Plaintiffs 002394
                                                


                          Declaration of Jamila Villarreal

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

     1.   My name is Jamila Villarreal (formerly Price until October 2017). I have
          worked as a correctional officer at the Cook County Jail since 2007.

     2.   I have been assigned to the Cermak building, Division 3, and Division 10. I
          have been assigned to Division 10 since 2012. For about two years, from 2016
          until 2018, I was assigned to Division 10’s “building control,” in an office,
          monitoring cameras and opening doors. Since approximately September
          2018, I have been assigned to Division 10’s law library and Tier 2A.

     3.   In most of these assignments, including my current assignment, I have had
          interactions with male detainees on a daily basis. I did not have interactions
          with male detainees when I worked in Division 3 (in approximately 2007
          until approximately 2009) and when I worked in building control.

     4.   Although I did not have interactions with male detainees myself when I
          worked in building control, I frequently witnessed female correctional officers
          in the building, mad and talking about how they had just been “clapped”
          (meaning masturbated at by male detainees). I have seen reports that
          detainees were masturbating, in front of the camera, in front of everybody,
          like they don’t even care.

     5.   It has happened to me, too. In approximately in 2013 or 2014, in Division 10,
          a detainee was laying in his bed, and I knocked to make sure he was alive, as
          is required of correctional officers. He jumped out of the bed like a jack-in-
          the-box and I saw his pants were at his ankles and he was masturbating. I
          told him to stop, and he said “I’ll stop when I finish.” I wrote an incident
          report about this detainee.

     6.   Approximately one year later, I received a call from a Sheriff’s Police
          investigator (male). It had been so long since the incident, the detainee had
          already been discharged out of the Cook County Jail. I believe the
          investigator said something to the effect that he was “closing up the case.”

     7.   In approximately 2014 or 2015, Division 10, I read a report on the IMACS
          system that a tier of detainees from Division 10 went to outdoor recreation.
          The outdoor recreation area faces the administration’s parking lot. The report
          explained that all of the detainees were masturbating in the direction of the
          administration’s parking lot. From what I can recall, the report stated that
          they were masturbating to a director from the recreation area.



                                             1  

Decl. Ex. 849

                                                                                      Plaintiffs 002542
                                                


     8.   The next day, I was working in the lobby monitoring the visitors. I witnessed
          the mother of one of the detainees’ who had been named in the report come in
          looking for her son, but when I looked the detainee up, I saw that he had
          already been moved out of the Cook County Jail the evening of the incident. I
          have never seen the County move a detainee out of the jail the same evening
          –or even at all—for masturbating to an officer. I also noticed a black tarp was
          placed on the Division 10 recreation area gate after this incident. I do not
          know if the black tarp is still there today.

     9.   In December 2015, I was working in living unit 4A in Division 10. I was
          taking a detainee to get ice for the living unit. Detainee D.M. was in the
          holding cell by the ice machine. He asked me if I had the time. I looked at my
          watch, and when I looked up to tell him the time, he had his penis out and he
          was masturbating at me. The shift commander’s office was nearby, so I
          immediately went to the shift commander’s office and spoke to Lieutenant
          Botica (male). Lieutenant Botica said that the detainee was waiting to be
          transferred to another building. He said, “He is leaving anyway. Do you
          really want to write him up?” and I said yes. I wrote the incident report.
          Lieutenant Botica mentioned in the “administrative assessment” portion of
          the incident report that the detainee was being transferred.

     10.  A few months later, I met with a male Sheriff’s Police investigator. I signed
         the complaint indicating that I wanted to press charges. I never heard
         anything about this incident after that. I have no idea if the detainee was
         charged or disciplined. I do not know what came of it.

     11.  In 2007 and 2008, right when I got out of the academy, I was assigned to
         Division 10 for a few months. At that time, I experienced very little sexual
         harassment. It is much different over the last 6 years or so. When I worked
         on the Division 10 tiers before I went to building control, around 2016,
         detainees would holler out of the chuckholes things like, “I would fuck the
         shit out of her” when I wasn’t looking, so it would be impossible to tell who
         said it. This type of verbal sexual harassment and comments about my body
         would happen every day.

     12.  I always wear a sweater to try to avoid the sexual comments, but they
         sexually harass me anyway. I wear a layer under my clothes – a complete
         outfit –under my uniform, no matter how hot it is to try to keep myself safe.
         In case a detainee ever pulled on me or ripped my uniform, I would have
         something on under it.

     13.  Before this lawsuit, male supervisors treated sexual harassment like it
         wasn’t a big deal.




                                             2  

Decl. Ex. 850

                                                                                      Plaintiffs 002543
                                               


     14.  The green jumpsuits are a joke. The detainees wear the jumpsuits with the
         Velcro open. I have seen detainees with green jumpsuits that are ripped all
         the way down to the detainees’ pelvis. Detainees can still masturbate at me
         when they are wearing a green jumpsuit.

     15.  When detainees go to recreation where I am assigned in Division 10, none of
         them are handcuffed. So 48 guys from a living unit will go to recreation, and
         the ones in green jumpsuits will have their jumpsuits open and no handcuffs,
         giving them the opportunity to masturbate at me if they want to.

     16.  I have never received training on how to deal with detainee sexual
         harassment. I have only received training on coworker sexual harassment.

     17.  I’m always defensive, so if I see someone out on the street with their hands in
         their pants, I’m always suspicious.


                                                  ___________________________________
                                                  Jamila Villarreal
                                                      April 30, 2019
                                                  ____________________________________
                                                  Date




                                            3  

Decl. Ex. 851

                                                                                      Plaintiffs 002544
                            DECLARATION OF VICKI WASH


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Vicki Wash I am a correctional officer at at the Cook County Jail

       (“Jail”). I have worked at the Jail for approximately 12 years. During my time at

       the Jail, I have been assigned to Division 2, 3, 5, 6, 8, and Receiving. I was assigned

       to Receiving from about May 2017 to February 2019. On February 3, 2019, I moved

       to Courts, where I currently have very little contact with inmates because I now

       mainly deal with the public.

2.     For about 10 years, I worked directly with male inmates. During those years I was

       working on the male tiers and had daily interactions with male inmates. When I

       worked in Receiving I worked mostly with female inmates, but still had contact with

       male inmates from all different divisions because every day I would pass by the

       bullpen in receiving where all the male inmates were detained on their way to and

       from court.

3.     When I was working on the tiers with the male inmates, I was sexually harassed.

       Inmates constantly made verbal sexual comments to me. For example, inmates

       regularly said things like, “Ms. Wash, let me hit that,” and “Look this way, Ms.

       Wash. I wanna show you something” and when I would look at them, the inmates

       would have their penises exposed, and “Ms. Wash, I wanna fuck you.” I try to black

       out and ignore the verbal sexual harassment. While working on the tier, the verbal

       sexual harassment happened about once every three months, but in Receiving, I

       heard these comments every day or every other day.




                                              1


Decl. Ex. 852

                                                                                           Plaintiffs 002395
4.     On an almost daily basis, the men in the bullpens in receiving also made vulgar

       sexual gestures at me. I would see male inmates pulling out their penises, playing

       with themselves, jacking off, and flicking their tongues at me as I passed the

       bullpen.

5.     When I first started in Receiving in May 2017, I had to go to the bridge to pick up

       new inmates. On the way to the bridge, you always have interactions with all types

       of detainees. There are large groups of detainees all in one area. I was waiting to

       pick up inmates from court and one of the male detainees in the bullpen had pulled

       out his penis, was masturbating and staring at me. I told the other officers I was

       with, but I did not have the chance to write an incident report because by the time I

       had a free minute to report it, the inmate had already been taken back to his tier so

       I could not identify him.

6.     I have experienced male detainees masturbating while staring at me dozens of times

       in Receiving.

7.     Other times when I worked in Receiving, detainees would pass the bridge on the

       way to court or back to the tiers and if they were cuffed in the front, they were often

       masturbating. A few times, the male inmates also rubbed their shoulders against

       mine while passing me on the bridge to or from the court.

8.     I have been walking with other women employees when I witnessed male detainees

       masturbating. Once my coworker said, “I’m so tired of this. We shouldn’t have to be

       dealing with this.”

9.     I think I’ve become numb to the sexual harassment because it’s been going on for so

       long. I try to block it all out. I feel that this behavior from male detainees is

       extremely offensive and disrespectful.



                                                2


Decl. Ex. 853

                                                                                             Plaintiffs 002396
10.    I think that most supervisors don’t take sexual harassment very seriously and think

       that you should expect to have to deal with sexual harassment because of where you

       work. It is the expectation that this is going to happen. When I raise the issue that

       inmates are jacking off and something needs to be done, supervisors rarely ask who

       the particular inmate was or otherwise try to solve the problem. For example, when

       I complained about a guy flicking his tongue at me to a sergeant, he asked, “did he

       touch you?” When I said no, he responded, “Don’t worry about it as long as he

       doesn’t put his hands on you.”

11.    A few times when I was working on the tiers, I tied a sweater around my waste to

       cover more of my body. I have seen seven or eight other female correctional officers

       do this too, but it doesn’t really make a difference, I still got comments from inmates.

       I don’t think anything will change unless inmates are consistently and severely

       punished for sexual harassment.

12.    The sexual harassment has affected other parts of my life outside of work as well.

       My boyfriend used to say that I needed to stop bringing my work home with me. I

       didn’t even realize it was bothering me so much until he said something to me. It

       used to affect me a lot and I was letting it affect my home life. I had to consciously

       stop talking about it at home. It is already an extremely stressful environment and

       when you add the sexual harassment on top of it, it does not make it any better. It

       just adds to the stress and frustration.




                                              3


Decl. Ex. 854

                                                                                            Plaintiffs 002397
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  04/05/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 855

                                                                                           Plaintiffs 002398
                          HESTER WASHINGTON-FARR

1.     My name is Hester Washington-Farr. I am a correctional officer at the Cook

       County Jail (“Jail”). I have worked at the Jail since approximately July 1997.

       I have worked in all of the divisions in my role as correctional officer, but

       have been permanently stationed in Divisions 3, 4, 8, 10, 11, External

       Operations, and Receiving.

2.     As a correctional officer at the Jail, I am responsible for the safety and

       security of individuals being held at the Jail in pretrial detention. I interact

       with inmates every day. For example, my job duties include facilitating

       movement throughout designated departments, ensuring no contraband

       enters the Jail, maintaining order, observing medical units, acting as a

       liaison between detainees and social workers, and providing a police presence

       to deter violence within the Jail.

3.     At work, I have endured sexual harassment by male detainees, which they

       direct at me and at other female employees. I have experienced: (a) detainees

       exposing their penises to me; (b) male detainees purposefully masturbating at

       me or in front of me; and (c) crude or sexual comments on a daily basis,

       including regular comments about how they want to sexually assault me.

4.     While working at the Jail, I most frequently witness detainees masturbating

       with their penises exposed while waiting to appear before court in the

       bullpen. For example, in 2015, while working in receiving, one of the inmates

       began masturbating. I asked him to stop, he stopped for a moment, and then




Decl. Ex. 856

                                                                                       Plaintiffs 001272
       began masturbating again. This continued to happen until the receiving

       process ended, which was about 30 minutes.

5.     As another example, in May 2018, I was escorting a group of male inmates

       wearing jumpsuits on the bridge. One inmate yelled to another, “Man, clap

       her!” meaning masturbate at me. Next, this inmate asked to use the

       restroom; however, because he was in a jumpsuit, he had to be escorted to the

       restroom. He was in the restroom for nearly 20 minutes. Once he exited the

       restroom, he came up to the gate (in my direct vision) and started

       masturbating at me.

6.     Every day the movement team brings a division of inmates with a history of

       masturbation to the bridge and holds them in a single cell. Once, about 20

       inmates started masturbating at me at the same time. I heard one of them

       yell at an inmate in another cell, “Clap her ass! If you do, you can get a

       jumpsuit and come over with us!” Some inmates take pride in masturbating

       at female staff.

7.     I experienced crude and sexual comments so frequently that I have lost track

       of how many times I have heard such comments. For example, detainees have

       said:

           o “Man, look at her big titties!”

           o “I’d love to f*ck your p*ssy.”

           o “I bet you’d suck my d*ck.”

           o “I bet you have a fat p*ssy.”



                                              2


Decl. Ex. 857

                                                                                    Plaintiffs 001273
8.     On another occasion, one inmate was walking in the tunnels with his pants

       down and his penis exposed. I asked the male officer escorting him if he saw

       the inmate. The officer ignored my comment.

9.     The Jail is an extremely hostile and depressing workplace. The frequency of

       the masturbation and sexual threats have led me to feel as if it is only a

       matter of time before a woman, civilian or officer, is raped. I firmly believe

       that the sexual harassment is only escalating and I am constantly looking

       over my back, paranoid that I will be raped. The Jail is overall an extremely

       unsafe working environment.

10.    My supervisors know that male inmates masturbate at women employees.

       Everyone knows about it.

11.    Management also knows that the incident report system does not stop

       masturbation. In the 21 years I worked at the Jail, I only wrote three

       incident reports because the inmates were not disciplined when I did. The

       only outcome I’ve ever received from reporting masturbation, was a male

       supervisor requesting that the inmate stop. Inmates rarely take these

       requests seriously. I have never heard of an inmate receiving added time to

       his sentence for masturbating at women.

12.    Furthermore, there are so may reports filed that it is nearly impossible for

       the hearing board to hear all of them. In the past, it was not out of the

       ordinary for reports to go unprocessed. I have seen supervisors who are men

       tear up reports instead of filing them.



                                           3


Decl. Ex. 858

                                                                                        Plaintiffs 001274
13.    Incident reports are ineffective because the detainees know that the Jail

       imposes no real consequences for masturbating at women. Masturbation and

       sexual harassment are accepted as standard behavior at the Jail. Officers

       are scared that if they discipline inmates, they will be suspended or fired.


14.    The harassment impacts my ability to do my job by altering the work

       environment. I constantly fear for my safety and think about quitting every

       day. I am extremely frustrated with my supervisor Sgt. Plante’s reaction to

       the masturbation. I do not come to work to see men masturbate at me and I

       am overwhelmed with the anger I feel at work. Every day when I arrive at

       work I think, “Is today the day? Is someone going to get raped today?”

15.    Furthermore, the harassment changed the way I dressed at work. All of the

       women at the Jail check in with one another. We try to protect each other by

       saying, “You need to put a sweater on. You need to cover up more.” It’s one

       of the only ways we can try to protect each other even though it doesn’t stop

       the masturbation.

16.    Some detainees have said to me that they are surprised by the amount of

       masturbation at women at the Jail, and that, “It isn’t like this in Jefferson or

       Livingston County. They’d kick our asses if we acted like this there.”

17.    The behavior by male detainees toward me was unwelcome, offensive,

       harassing, humiliating, threatening, and caused me to fear for my safety.

18.    As a result of the constant sexual harassment, I have suffered severe

       emotional distress. Every time I go to work I feel more unsafe and must be

                                           4


Decl. Ex. 859

                                                                                      Plaintiffs 001275
       more alert. I get increasingly more frustrated and agitated by the workplace

       environment and the stress has started to spill over into my personal life.




                                          5


Decl. Ex. 860

                                                                                     Plaintiffs 001276
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  01/24/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 861

                                                                                           Plaintiffs 001277
                                              


                            Declaration of Erin Watson

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
following is true and correct:

1.     My name is Erin Watson. I am a correctional officer at the Cook County Jail
       (“Jail”). I have worked at the Jail since approximately September 22, 2014. I
       have worked in various parts of the Jail in my role as correctional officer,
       including: RTU (residential treatment unit) starting in about September
       2014 for about a year; then I worked in PRC (pre-release) for a little less than
       a year; and I then began working in Division 9, which is maximum security,
       in the Spring of 2016. In Division 9, I was assigned to various posts, including
       core officer, tier officer, and nurse escort.

2.     I have been out of work due to an on-duty injury since August 19, 2016.

3.     As a correctional officer at the Jail, I am responsible for the safety and
       security of individuals being held at the Jail in pretrial detention. For
       example, my job duties when I am assigned to the post of tier officer in
       Division 9 included, but were not limited to, supervising detainees’ daily
       activities, inspecting their cells, releasing them from their cells into the day
       room of the tier, and putting them back in their cells at the end of my shift.
       In all of these assignments, my job has required me to have interactions with
       male detainees daily.

4.     During my employment at the Jail, I have endured sexual harassment by
       male detainees every day, which they directed at me and at other female
       employees. I have experienced: (a) detainees exposing their penises to me; (b)
       male detainees purposefully masturbating at me or in front of me; and (c)
       crude or sexual comments on a daily basis, including regular comments about
       how they want to sexually assault me.

5.     While working at the Jail, I most frequently witnessed detainees
       masturbating with their penises exposed through the chuckholes of the doors
       to their cells. Many of the chuckhole locks were broken so that the chuckhole
       doors were constantly open, and detainees would frequently expose their
       penises through the chuckholes. In Division 9, the masturbation occurred
       every day by multiple detainees. I have also witnessed chuckholes covered in
       detainees’ semen.

6.     Additionally, I have witnessed detainees masturbating at me while I was
       working in the Control Room (the office where correctional officers work
       which overlooks the tier). For example, on my first day working in Division 9,
       I was the only woman correctional officer assigned to that tier and the




Decl. Ex. 862

                                                                                    Plaintiffs 001473
        detainees’ masturbated at me all day long. I was working in the glass
        enclosed Control Room between the tiers. The detainees could see me in the
        Control Room from the day room because there is a glass window connecting
        the two areas. I estimate that about 30 detainees masturbated at me off and
        on for about 8 hours, from either the open showers in the day room, or from
        their cells.

7.      I have observed other women who work in other positions being subjected to
        the same or similar sexual harassment. For example, sometime between
        Spring 2016 and August 2016, in Division 9, I was walking past another tier
        where I was not posted, and I witnessed a group of detainees standing in a
        day room. The detainees standing next to each other. All of the detainees in
        that line were masturbating while watching the female commissary
        employees pass out food in the day room on that tier.

8.      I have experienced crude and sexual comments so frequently that I have lost
        track of how many times I have heard such comments. As an example, in
        Division 9, on May 16, 2016, a detainee said to me, “You like big cock, Ms.
        Watson. Do you want me to put my big cock in you?” I documented this
        comment on a handwritten note at the time. I may have written this incident
        in the log book that day, but I cannot recall.

9.      I have also heard detainees yell sexual threats at me, such as “I’m gonna fuck
        you in the ass.”

10.     How no women officers have been raped in the Jail is beyond me. The
        frequency of the masturbation and sexual threats have led me to believe that
        the detainees will rape me or another female correctional officer.

11.     My supervisors know about the detainees’ behavior. It is open and obvious.
        Everyone knows about it.

12.     I know management is aware of the masturbation problem because I have
        written multiple incident reports about detainees masturbating openly and
        supervisors have addressed the issue roll call.

13.     For example, I wrote a report on June 2, 2016, in Division 9, when a detainee
        exposed his penis and began masturbating in the microwave room (which is
        also the interview room). I gave the detainee verbal orders to stop. The
        detainee asked me if he was going to be written up, and when I said yes, he
        said “I should knock your ass out.”

14.     I wrote another incident report on June 11, 2016, when a detainee was
        masturbating in the microwave room. I gave him verbal orders to stop and

                                           2
  

Decl. Ex. 863

                                                                                     Plaintiffs 001474
        sent him back to the tier. When the detainee returned to the second floor tier,
        he continued masturbating while facing me.

15.     After writing several incident reports, I was discouraged from writing
        incident reports about detainee masturbation because the managers are busy
        and processing incident reports takes away from other work that they do.
        How many times can I call a supervisor and say I have another inmate
        masturbating at me? I wouldn’t be able to do my job if I wrote an incident
        report every single time it happened. Also, I have been told by multiple
        supervisors that it’s “part of the job” and it’s “what I signed up for.”

16.     Incident reports are ineffective because the detainees know that the Jail
        imposes no real consequences for masturbating at women. For example, I
        wrote an incident report about one detainee masturbating at me and he was
        not meaningfully disciplined. He was released from “the hole” shortly after
        his hearing and management allowed him to return to a “program” tier for
        better behaving detainees.

17.     Because I was discouraged from writing incident reports, sometimes I would
        document masturbation incidents in the daily log book at the post.
        Supervisors would sign the post log book every day so they knew the
        masturbation was happening.

18.     Some supervisors excuse the detainees’ behavior rather than try to stop it.
        For example, in 2016, during roll call one day, former Superintendent
        Cozzolino stated that detainees “can’t help it” (referring to masturbation)
        because “they are mentally ill.” He also stated that this type of behavior is
        the job we “signed up for.”

19.     I have never received training regarding how to address the masturbation or
        sexual harassment by male detainees, how to decrease the opportunities to
        repeat the behavior, or how to respond if a detainee tries to rape me.

20.     The harassment impacted my ability to do my job by altering the work
        environment. For example, correctional officers are required to inspect
        detainees’ dorms and check for violations. However, I would inspect
        detainees’ dorms as quickly as possible, because detainees would frequently
        masturbate toward me when I was doing the inspection.

21.     As another example, I felt that I could not properly reprimand detainees for
        other violations out of fear that they would begin to masturbate at me. In
        approximately 2016, I witnessed a detainee in the day room with a sheet over
        his head. Normally, I would verbally command a detainee to remove the



                                            3
  

Decl. Ex. 864

                                                                                        Plaintiffs 001475
        sheet from his head, but because this detainee was masturbating, I wrote an
        incident report instead, because I did not want to get near him.

22.     As another example, women officers would sometimes tape up pieces of paper
        over the windows in the control room connected to the tiers in Division 9,
        covering the part of the windows so that we could not see the chuckholes on
        the cell doors and so that we would not have to see as many penises sticking
        out of the chuckhole. Supervisors saw the paper on the windows because
        they visited the bubble. I recall some supervisors asking me and other officers
        what the paper was for, and we would explain it was because the detainees
        were constantly masturbating.

23.     Furthermore, the harassment changed the way I dressed at work. I would
        wear a sweater for nearly every shift in order to provide extra coverage of my
        body, to try to minimize detainees commenting on my breasts, even though
        the building was often quite warm. No matter how hot I was, even though the
        sweater didn’t stop them, I would not remove the sweater.

24.     Some detainees have said to me that they are surprised by the amount of
        masturbation at women at the Jail, and that, “it isn’t like this” in prisons
        downstate.

25.     The behavior by male detainees toward me was unwelcome, offensive,
        harassing, humiliating, threatening, and caused me to fear for my safety.

26.     As a result of the constant sexual harassment, I have suffered severe
        emotional distress. Specifically, I have suffered a loss of sleep, frequent
        crying, and recurring nightmares where detainees attack me, beat me, and
        then masturbate over me as I lie on the ground, injured. I get sick to my
        stomach just thinking about it.


                                                             ________________________
                                                             Erin Watson

                                                               2/18/2019
                                                             ________________________
                                                             Date
  




                                            4
  

Decl. Ex. 865

                                                                                       Plaintiffs 001476
DocuSign Envelope ID: 30A6D770-88C6-4F8B-A95B-BAA8186A1F0B




                                         ALICIA WEBSTER DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Alicia Webster. I am a Deputy Sheriff in Courtroom Services

                     assigned to the Leighton Criminal Courthouse (“Courthouse”). I have worked

                     in Courtroom Services since 1993 and have had various assignments. I am

                     currently assigned to Courtroom 303 and have been working there for the past

                     two years.

            2.       As a Courtroom Deputy, I am responsible for the safety and security of

                     detainees being held in holding cells behind my assigned courtroom and

                     attorneys who consult with the detainees. I am also responsible for the safety

                     and security of individuals in the courtroom, including courtroom personnel

                     and civilians. For example, my job duties include, but are not limited to:

                     transporting detainees to and from court, securing detainees coming to court

                     and during the court process, and monitoring detainees who are in the holding

                     cells behind the courtroom. In all of these assignments, my job has required

                     me to interact with male detainees on a daily basis.

            General Description of Harassment

            3.       During my employment as a Courtroom Deputy, I have endured sexual

                     harassment by male detainees, which they direct at me and at other female

                     employees. I have experienced: (a) detainees exposing their penises to me; (b)

                     male detainees masturbating at me or in front of me; and/or (c) crude or sexual




            Decl. Ex. 866                                                   Plaintiffs 000978_REDACTED

                                                                                                   Plaintiffs 000978
DocuSign Envelope ID: 30A6D770-88C6-4F8B-A95B-BAA8186A1F0B




                     comments on a daily basis, including regular comments about how they want

                     to sexually assault me.

            Specific Incidents of Exposure

            4.       I most frequently witness detainees masturbating with their penises exposed

                     while they are in the lockup area behind the courtroom waiting for their cases

                     to be called. For example, on or about October 3, 2016, detainee Redacted

                     exposed his penis and began to masturbate in the lockup area of Courtroom

                     303, where I was assigned.

            5.       Male detainees also expose their penises and masturbate while I am

                     transporting detainees to and from the courtroom.

            Witnessing Harassment of Others

            6.       I have seen, or have heard of, other women who work in other positions

                     experiencing the same or similar sexual harassment throughout the Leighton

                     Courthouse. For example, I am aware of an incident involving detainee Redact
                                                                                             ed
                             , during which he exposed himself to my colleague, Deputy Sheriff

                     Susana Plasencia. She was in the elevator that is used to transport detainees



                                                                                       -
                     to and from court. While the elevator doors were open, detainee Redact , who
                                                                                       ed
                     was in a courtroom lockup cell, exposed his penis and began masturbating at

                     Deputy Plasencia.

            Sexual and Sexually Violent Comments

            7.       I hear crude or sexual comments from male detainees directed at me on almost

                     a daily basis. For example, male detainees have made threatening comments,



                                                             2


            Decl. Ex. 867                                                 Plaintiffs 000979_REDACTED

                                                                                                  Plaintiffs 000979
DocuSign Envelope ID: 30A6D770-88C6-4F8B-A95B-BAA8186A1F0B




                     such as, “Watch yourself.” Detainees have also said, “Look at me,” while they

                     were exposing their penises and masturbating.

            Knowledge of Defendants

            8.       My supervisors know about the detainees’ behavior and their sexual comments

                     towards me and other women. Everyone knows about it. For example, Sgt.

                     Hunter and Lt. Dillon know about the detainees’ behavior because they have

                     signed off on my incident reports.

            9.       Supervisors make no effort to discipline detainees or set consequences for the

                     sexual behavior toward women. When I complained, my supervisors told me,

                     “Yeah, we’ll take care of it,” but then did nothing.

            Complaints, Ineffectiveness of Complaining, and Discouragement

            10.      I have filed at least one incident report relating to detainees’ sexual conduct

                     against Redacted           in 2016.

            11.      After complaining, I felt discouraged from complaining regarding detainee

                     masturbation because my supervisors did not take my verbal complaints

                     seriously and did not follow up on my requests to document complaints. In

                     general, I have not received responses beyond my supervisors’ initial statement

                     to the effect of, “Yeah, we’ll take care of it.” I stopped complaining because

                     nothing changed in response to my complaints.

            12.      Incident reports are ineffective because the detainees know that the Cook

                     County Sheriff’s Office imposes no real consequences for masturbating at




                                                             3


            Decl. Ex. 868                                                   Plaintiffs 000980_REDACTED

                                                                                                   Plaintiffs 000980
DocuSign Envelope ID: 30A6D770-88C6-4F8B-A95B-BAA8186A1F0B




                     women. Detainees have commented about the lack of discipline and know that

                     nothing will happen to them.

            Lack of Training

            13.      I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees or

                     how to decrease the opportunities to repeat the behavior.

            14.      When I first began working at as a Courtroom Deputy, inmates did not expose

                     themselves or purposefully masturbate towards Courtroom Deputies. I believe

                     this extreme sexual misconduct has become prevalent in approximately the

                     last five years. I feel that we are not adequately trained or prepared to handle

                     this type of behavior.

            Impact on Job Performance

            15.      The sexual harassment changed the way I do my job. For example, I avoid

                     looking at detainees as much as possible. I keep my head down when I can. I

                     do not make eye contact with detainees. Since the Sheriff’s Office has taken no

                     action to stop the sexual harassment, I do not feel valued at work.

            16.      The behavior by male detainees toward me is unwelcome, offensive, harassing,

                     humiliating, degrading, inappropriate and disrespectful. This behavior has

                     caused me to fear for my safety in the workplace.

            17.      During every work day at the Leighton Courthouse, I experienced anxiety

                     over potential harassment and exposure. Even if I was not the direct target

                     of detainees’ sexually inappropriate behavior on a given day, my female



                                                             4


            Decl. Ex. 869                                                   Plaintiffs 000981_REDACTED

                                                                                                   Plaintiffs 000981
DocuSign Envelope ID: 30A6D770-88C6-4F8B-A95B-BAA8186A1F0B




                     coworkers and I expected that at least one of us would be subjected to lewd

                     comments, sexually inappropriate gestures, exposed penises, or worse. I

                     think it happened to someone every day. I knew I might be sexually

                     harassed or hear about a female coworker being harassed when I walked

                     through the compound to my assigned work location, while at work, while on

                     breaks, and even while exiting the compound at the end of my shift. This

                     caused constant stress and made it more difficult for me to focus on my job of

                     keeping everyone at the Courthouse safe.

            Emotional Impact

            18.      As a result of the constant sexual harassment, I have suffered severe emotional

                     distress. The harassment and masturbation at the Courthouse makes working

                     there extremely stressful. It affects my mental health. I find that I now have a

                     harder time dating or trusting men. I am constantly worried about male

                     detainees being released and trying to find me. I have become overprotective

                     of my children as a result of the male detainees’ behavior. I have started seeing

                     a therapist to deal with the stress and anxiety caused by the male detainees’

                     behavior.




                                                             5


            Decl. Ex. 870                                                   Plaintiffs 000982_REDACTED

                                                                                                   Plaintiffs 000982
DocuSign Envelope ID: 30A6D770-88C6-4F8B-A95B-BAA8186A1F0B




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 l r DocuSigned by:


            1/17/2019
            ____________________________
            Date
                                                                 L__________________________________
                                                                   ~~~~
                                                                  Signature




                                                             6


            Decl. Ex. 871                                                             Plaintiffs 000983_REDACTED

                                                                                                             Plaintiffs 000983
DocuSign Envelope ID: 1B2B4BAE-5000-40C0-BA67-C0EDFF270D43




                               ANGELIQUE WESTMORELAND DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.      My name is Angelique Westmoreland. I am a Correctional Officer at the Cook

                     County Jail. I have worked at the Jail since approximately April 10, 2000.

                    Since approximately 2013, I have worked in Division 10 and Receiving. I am

                    currently assigned to Receiving and have been in this assignment for around

                    five years. My assignments within Receiving rotate from time to time, for

                    example, between paperwork, male holding, and the bridge.

            2.      As a Correctional Officer, I am responsible for the safety and security of

                    individuals being held at the Jail in pretrial detention and maintaining order

                    at the correctional facility.

            3.      I process new detainees that the Chicago Police Department brings to the Jail.

                    I fill out felony paperwork. I also monitor the detainees in male holding when

                    they are waiting to be transported to outlying courts or returning. Most of the

                    detainees I interact with are male.

            General Description of Harassment

            4.      Whether I am at my post or walking around the facility, male detainees

                    sexually harass me by exposing their penises, masturbating, and making

                    inappropriate sexual or threatening comments.

            5.      In the male holding part of Receiving, detainees in the bullpen stare at me and

                    other female officers, expose their penises, masturbate, and make comments




            Decl. Ex. 872                                                   Plaintiffs 001432_REDACTED

                                                                                                      Plaintiffs 001432
DocuSlgn Envelope ID: 1B2B48AE-5000-40C0-BA67-C0EDFF270D43




                    about our bodies. Until approximately the end of 2017, when Superintendent

                    Queen (female) moved Division 9 detainees into a different bullpen (in the

                    "alley''), they were in the bullpen adjacent to our desk. I experienced multiple

                    detainees exposing themselves and masturbating every day.

            Specific Incidents of Exposure. Witnessing Harassment of Others, and Incident

            Reports

            6.      In February 2018, while I was doing an identification check of male detainees

                    leaving for the Illinois Department of Corrections, Detainee -Redacte -Redacte
                                                                                   d       d
                    standing within one to two feet of me, exposed his penis and started

                    masturbating at me. I ordered him to stop and he refused. Another officer came

                    and removed him from the bullpen. I reported it to my lieutenant and wrote it

                    up. The detainee did not face any consequences because he was leaving for

                    IDOC.

            7.      When I was assigned to Division 10, I experienced a number of masturbation

                    incidents. One particular incident occurred in approximately 2013 while I was

                    relieving another officer to take lunch. As soon as one detainee saw me come

                    on the tier, he walked to the open entrance to the shower area and started

                    masturbating while staring at me. I gave him a verbal order to go back to the

                    tier. He refused and I wrote him up.

            8.      Often when detainees in male holding exposed their penises and masturbated

                    at me, I was with other female Correctional Officers. For example, Officer




                                                             2




        Decl. Ex. 873                                                     Plaintiffs 001433_REDACTED

                                                                                                 Plaintiffs 001433
DocuSlgn Envelope ID: 1B2B48AE-5000-40C0-BA67-C0EDFF270D43




                     Unseld, Officer Parnell, Officer Sanford, Officer Myart, and Officer Evans have

                    been with me during masturbation incidents.

            Sexual and Sexually Violent Comments

            9.      Detainees make sexual and sexually violent comments to me and about me.

                     For example, detainees have said, ''look at her titties," and that I have a "fat

                    ass." Groups of detainees stand around and say things about me, like they

                    would "eat her pussy." Detainees have also said, "When I get out, I'm coming

                    to look for you," "Don't let me find you," and, "I'll catch you out in the street."

                    The detainees describe the sexual acts they will do to me when they find me.

            10.     In February 2019, when I was walking through the hallway to my paperwork

                    assignment in the old building, a detainee walked past me and said, "I'll fuck

                    the shit out of you." The detainees have to go through the same hallway I do

                    when they are coming from their divisions, through the tunnel, and on the way

                    to male holding to be transported to outlying courts. Detainees make these

                    types of comments routinely. It makes the work environment feel hostile to me.

                    Detainees never talk to the male officers that way.

            Knowledge of Defendants

            11.     My sergeants know about the detainees' behavior because I have reported

                    detainee sexual harassment to them. For example, I have reported detainees'

                    masturbation and exposure to Sergeant McKinnie (male) and Lieutenant

                    Calvin (female). For example, when detainees would masturbate at me and

                    other female officers in male holding, we reported it to Sergeant McKinnie.


                                                             3



            Decl. Ex. 874                                                      Plaintiffs 001434_REDACTED

                                                                                                          Plaintiffs 001434
DocuSign Envelope ID: 1B2B48AE-5000-40CO-BA67-C0EDFF270D43




            12.     I did not receive notice of an outcome or resolution to my complaints. I don't

                    know whether detainees received any discipline. I am discouraged from

                    complaining because, despite my and other female officers' complaints, I have

                    never witnessed as many incidents of detainee masturbation and exposure as

                    I have within the last three to five years, as compared to the rest of my career.

            Lack of Training

            13.     I have never received training from the Cook County Sheriffs Office

                    specifically regarding how to address the masturbation or sexual harassment

                    by male detainees, how to decrease the opportunities to repeat the behavior, or

                    how to respond if a detainee tries to rape me. The in~service sexual harassment

                    training regarding coworkers and supervisors does not deal specifically with

                    detainee masturbation and exposure.

            Impact on Job Performance

            14.     The detainee sexual harassment makes me on high alert all the time. I am

                    afraid. I never know when or where the detainees will expose themselves and

                    masturbate, or worse. I have heard about incidents of detainees grabbing

                    female officers and groping their butts. I worry that detainees will try to touch

                    me sexually.

            15.     I feel violated by the detainees' sexual misconduct. I feel vulnerable. The

                    threatening sexual comments make me worry about what will happen when

                    the detainees are released. I don't feel safe from detainees' sexual harassment


                                                             4




         Decl. Ex. 875                                                     Plaintiffs 001435_REDACTED

                                                                                                  Plaintiffs 001435
DocuSlgn Envelope ID: 1B2B48AE-5000-40C0-BA67-C0EDFF270D43




                     even when I am not at work. I have anxiety about running into detainees

                    outside of work.

            Emotional Impact

            16.     I have suffered severe emotional distress. I spoke to my doctor about how

                    extremely stressful working at the Jail is. I was terrified to go back to work

                    after maternity leave a few years ago because I knew what I was going back

                    to. The detainee exposure, masturbation, and verbal harassment affect my

                    personal life; it affects my marriage. My husband gets angry at the disgusting

                    things the detainees do and say to me. He is very supportive and hates seeing

                    me so upset. As a result, I have stopped talking to him about it, even when I

                    need someone to talk to about upsetting incidents. It makes him feel helpless

                    and unable to protect me. This is my livelihood. There are times that it is

                    difficult to make myself go to work. I should not have to deal with detainees

                    sexually harassing me every day. The CCSO has done a poor job of handling

                    the detainee sexual harassment problem. My female coworkers and I feel like

                    the CCSO does not care about us; we are not being protected.




                                                             5



            Decl. Ex. 876                                                   Plaintiffs 001436_REDACTED

                                                                                                     Plaintiffs 001436
DocuSign Envelope ID: 1B2B48AE-5000-40C0-BA67-C0EDFF270D43




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.



            3/13/2019
            Date                                                 Signature ...




                                                             6




        Decl. Ex. 877                                                            Plaintiffs 001437_REDACTED

                                                                                                        Plaintiffs 001437
                       RONICA WILLIAMS DECLARATION

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:

1.     My name is Ronica Williams. I am a Correctional Rehabilitation Worker

       (CRW) at the Cook County Jail (“Jail”). I have worked at the Jail since

       approximately August 2013. I have worked in various parts of the Jail

       including: Division 1, 9, 4, 8/RTU, and 6. I have been assigned to Division 6

       since approximately January 2018.

2.     In all of these assignments, my job has required me to have interactions with

       male detainees daily. Even when I was working in Division 4, I would

       occasionally see male detainees in the tunnel or another division if I needed

       to be in that division for a particular reason.

3.     At work, I experience sexual harassment by male detainees, which they

       direct at me and at other female employees. I experience detainees exposing

       their penises to me; male detainees purposefully masturbating at me or in

       front of me; and sexual remarks about my appearance. The inmates do this

       to me throughout the Jail, but it has been the worst for me in Division 9.

4.     When I first started working at the Jail in 2013, I was assigned to Division 9.

       Occasionally, inmates would masturbate openly at me and other women.

       When I was reassigned to Division 9 in 2015, I witnessed inmates

       masturbating through the chuckhole of their cells daily. For example, there

       are times when I was serving the tier and the detainees they would prolong




Decl. Ex. 878

                                                                                    Plaintiffs 001173
       our meeting by continuing to ask questions, then when I looked down the

       detainee would be masturbating in the chuckhole. The inmates did not do

       this to men.

5.     As another example, detainees would also purposefully prolong my time so

       that other inmates could masturbate at me. Once, I was responding to an

       inmate at his cell and another detainee was standing in the corner looking at

       me and masturbating through the chuckhole.

6.     Inmates masturbating and exposing their penises has happened so frequently

       to me and other women employees that I have lost count of the number of

       times.

7.     It got to the point where I stopped servicing detainees on the tier. Instead,

       they would have to come to meet with me at the door, but that didn’t make

       the matter any better. Detainees would crowd around me and the officer at

       the door. Once, a detainee left the crowd and went to the top of the tier

       where he could see me better and started masturbating. When I looked up, I

       could see him stroking his penis while looking at me. I wrote it up in an

       incident report. When I reviewed the video footage I saw the inmate

       standing in the crowd facing me masturbating. Then, he walked away,

       stopped at the table on the tier to pick something up. Next, he went to the

       top of the tier to finish masturbating at me.

8.     I have heard detainees make sexual remarks about my appearance. For

       example, a detainee said to me, “I can tell what type of body you have even



                                           2


Decl. Ex. 879

                                                                                       Plaintiffs 001174
       though you don’t walk around with tight clothes, and that makes me want

       you even more because I can see you don’t want that type of attention.”

9.     Almost daily I hear detainees yell things out to me such as, “you are really

       beautiful;” “you got a fat ass;” “you know you’re my baby;” “you know you’re

       my wifey;” and “I want to get to know you better.” They have also

       commented on how I should wear my hair, and they pile at the door when I

       go to collect grievances and make sexual moaning sounds. A lot of the time I

       can’t even make out what they are saying because so many of them are

       speaking at once.

10.    The Jail management knows that male inmates sexually harass women

       because there have been numerous verbal complaints and incident reports.

       Incident reports are sent to the deputy directory, director and your

       immediate supervisor

11.    Management is aware of the masturbation problem because I have written

       multiple incident reports about detainees masturbating openly at me. When

       I report the incidents, the responses I get from management and other male

       employees, make me feel like they are saying being masturbated at is my

       fault or it’s the way I am handling the situation. I recall being told “if you

       would just say something back to them, they would stop doing it.” I was also

       told that if I humiliate them it would stop. I shouldn’t have to change who I

       am so I’m not harassed, it just shouldn’t happen.




                                           3


Decl. Ex. 880

                                                                                        Plaintiffs 001175
12.    As another example, I submitted a report regarding an inmate masturbating

       at me, and later called into to my Deputy Director’s office because something

       was missing from my report. After we discussed the incident report he said

       to me, “You know you’ve been late a lot lately.” He then asked me if I was

       looking for another job. I asked him why he would bring this to me now when

       I’m complaining about being sexually harassed. He replied “I was going to do

       it anyway.” His response made me feel like I shouldn’t have said anything

       about the inmate masturbating. I felt like I was being targeted and attached

       because I complained about being harassed. I feel like there is no care or

       concern even though this is happening to me, yet again.

13.    The report I filed went through the investigation process and I was contacted

       by an investigator regarding the incident. I was asked if I wanted to press

       charges on the detainee but declined. When I write a report on a detainee for

       sexual harassment my goal is to have them removed from my tier, not to

       press charges. I don’t press charges on detainees because I fear for my safety.

       When you press charges on a detainee you have to give up personal

       information about yourself, and the detainees are very resourceful. I have

       been told by management staff and other employees that when they go to

       court the judge won’t do anything anyway. I don’t see the point in going

       through all of that and exposing myself, and in the end, nothing happens to

       the detainee.




                                          4


Decl. Ex. 881

                                                                                     Plaintiffs 001176
14.    Inmates masturbate at lieutenants too. For example, I heard that a detainee

       was in the shower masturbating while he was looking at a female lieutenant.

       The lieutenant submitted a report about the incident and tried to pressed

       charges. From what I understand, the detainee was not charged because he

       was in his own space and it wasn’t considered a punishable offence.

15.    After writing several incident reports, I felt discouraged from writing incident

       reports about detainee masturbation because the lieutenants and other

       management are busy and processing incident reports takes away from other

       work that they do, as well as my work. I wouldn’t be able to do my job if I

       wrote an incident report every single time it happened. Also, why would I

       waste my time writing reports when nothing is being done to the inmates

       anyway? I have been told by male staff members in response to discussions

       about sexual harassment by detainees, “You know where you work, this is

       the Jail,” and “You have a job to do.”

16.    Other women have also been deterred or discouraged from reporting this

       harassment. For example, I heard that CRW Swanigan was constantly being

       sexually harassed by one detainee, which she reported. When that detainee

       was released from the Jail he called her while she was on duty saying, “I told

       you when I got out we could be together.” Swanigan reported the call to

       management and was told that they couldn’t pull his records, and nothing

       could be done. What happened to CRW Swanigan is exactly why I want to

       have as little exposure with the detainees as much as I can. I feel extremely



                                           5


Decl. Ex. 882

                                                                                     Plaintiffs 001177
       unsafe. The next step for the detainee is to look up her home address and

       show up at her door. I don’t feel protected by the jail administration. I just

       don’t feel safe.

17.    At some point things got super volatile in Division 9, and a few colleagues in

       my department and I had a discussion on how we can still get our grievances

       but have less exposure with the detainees. We shared our thoughts with

       management, but nothing ever happened. After many follow-ups we were

       eventually told “you all still have a job to do.”

18.     When a group of male detainees masturbates at female employees, I feel

       they do it to show how much more they are in charge than we are. When the

       detainees saw that things weren’t happening, and they weren’t being

       punished, the sexual harassment started to spread like wildfire. It’s as if

       they are thinking they can harass women and get a slap on the wrist, but we

       still must come to work day after day and watch them do it.

19.    Inmates who harass women frequently escape discipline, or are not

       disciplined because there are effectively no consequences.

20.    Incident reports are ineffective because the detainees know that the Jail

       imposes no real consequences for masturbating at women. For example, if a

       detainee is placed in the hole for sexual harassment, he may spend a few

       days there, but he’s back on the tier before the completion of his punishment.

       We are often told it is too crowded.




                                              6


Decl. Ex. 883

                                                                                     Plaintiffs 001178
21.    As another example, if detainees hear they are getting written up for sexual

       harassment they say, “Imma just go down there and be back in my cell the

       next week.”

22.    Detainees at Cook County have told me that this behavior does not take place

       at other correction institutions they have been at. “It’s totally different at the

       prison, it’s not like this.” I have also heard “It’s different at Statesville,” and

       “All this stuff that go down here don’t happen in the prison.”

23.    I have never received training regarding how to address the masturbation or

       sexual harassment by male detainees, how to decrease the opportunities to

       repeat the behavior, or how to respond if a detainee tries to rape me.

24.    The sexual harassment problem has escalated, and it didn’t use to be like

       this. I dreaded going to work because the detainees knew they have all the

       power in this situation and I fear what they might do next. On the flip side,

       the lack of support from management and how they handle the harassment is

       also discomforting. The way things were being handled promoted and

       escalated the harassment of female employees, because of that, I don’t feel

       like I have the support of the people above me

25.    The harassment impacted my ability to do my job by altering the work

       environment. For example, while in Division 9 I limit contact with inmates as

       much as possible. I stopped collect grievances on the tier; instead, I would

       stand in the doorway with an officer between me and the inmate. Me and




                                             7


Decl. Ex. 884

                                                                                        Plaintiffs 001179
       other co-workers drafted a memo with ways to collect grievances, so we don’t

       have to go down tier to try to limit interaction with inmates.

26.    As another example, I avoid certain areas such as the tunnels, especially in

       Division 9. If I must be in the tunnel, I try to time it if possible, I try to time

       it up to when detainees have already gone to court or are back in their cells.

       Going in the tunnel causes me a lot of anxiety.

27.    The harassment changed the way I dressed at work. I wear a sweater and my

       clothes baggy on every shift in order to provide extra coverage of my body.

28.    The behavior by male detainees toward me is unwelcome, offensive,

       harassing, humiliating, threatening, and caused me to fear for my safety.

29.    As a result of the constant sexual harassment, my marriage has suffered. My

       husband says I am moodier and more temperamental. Also, my husband and

       I were trying to have a baby, but I don’t want to have sex regularly. I had

       trouble having sex with my husband because of all the penises I have to see

       daily.

30.    Furthermore, I started seeking therapy because of the harassment. I was

       attacked as a child and the oversexualization at work brought up a lot of stuff

       from my past.

31.    The “hands off” policy has contributed to the sexual harassment. For

       example, the employees at the Jail fear being sued and/or losing their job.

       We have no authority to discipline the detainees; therefore, the detainees are

       not dissuaded from their behavior.



                                             8


Decl. Ex. 885

                                                                                        Plaintiffs 001180
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  01/18/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 886

                                                                                           Plaintiffs 001181
                          CYNTHIA WILSON DECLARATION


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Cynthia Wilson I am a correctional officer at the Cook County Jail

       (“Jail”). I have worked at the Jail for approximately 28 years. During my time at

       the Jail, I have worked in RTU Drug Unit, Division 1, and Division 10. I have been

       working in Division 10 for the past 15 years or so, where I have interactions with

       male detainees daily.

2.     The men who are inmates at the Jail sexually harass me. In Division 10, they flash

       their penises at me and masturbate at me with their penises exposed and

       underneath their jumpsuits. They also verbally sexually harass me.

3.     In Division 10, I sit at the desk and the male detainees are in the bullpens in front of

       the desk. Even if they are handcuffed, they can still masturbate at me—at least two

       different cuffed inmates have masturbated at me. The inmates in the bullpen were

       masturbating at me while I sat at my desk, in their view, so much that I asked to

       have the bullpen moved to the other side of the wall. If I see them masturbating at

       me and they won’t stop when I ask, I have to hide my head behind my computer so

       that I am not in their view.

4.     One time a few years ago, a full bullpen of male inmates masturbated at me,

       anywhere from four to ten inmates. The inmates come down to the bullpen for

       having a separate incident, but then they masturbate and it’s another charge.

5.     I have written three or four incident reports for different inmates masturbating at

       me, but I only talked to an investigator and heard about the outcome for one, inmate

       R.B. I have gotten subpoenaed three or four times to testify at inmate R.B.’s




Decl. Ex. 887

                                                                                            Plaintiffs 002545
       sentencing for his original case, presumably so that the judge can give inmate R.B.

       additional time for his masturbating in the jail while he was awaiting sentencing.

       For the other incident reports I drafted, the investigators have told me that the

       inmate has to be written up two or three times before he will be charged.

6.     I want to say I’ve written incident reports for masturbation about five times. I didn’t

       write more incident reports, even though I experienced masturbation about once a

       week, because I felt like nothing was going to happen, or I would just talk to the

       inmates to stop.

7.     I hear sexual comments from male inmates every day that I work at the Jail. I’ve

       heard these comments my entire career in the Jail whenever I pass by inmates in

       the tunnels, not just in Division 10. They say, “Ms. Wilson, you got a big butt,” “You

       look good,” and “I’ll take care of you, Ms. Wilson.” They always say sexual comments

       and sometimes you don’t even know where it is coming from because they are in a

       large group of men. I have never reported any type of verbal sexual harassment

       because if I had to stop what I was doing to write an incident report every time I

       heard these types of comments, I would never be able to actually do my job. If I had

       a dollar for every time an inmate had called me a “bitch,” I would be rich. I can’t

       write it up every time they say something to me because it happens so often.

8.     I try to cover up my body a little bit more to try to avoid the sexual harassment. It

       feels like something I can control. I always wear a sweater, but it doesn’t stop the

       comments.

9.     The Jail has not given me training on how to address sexual harassment by male

       detainees. It would be good to have direction. We try to cuff the male inmates in the

       back, but some of them are so double-jointed that they can get out of them.

       Sometimes the inmates swap uniforms so those who are supposed to be in green




Decl. Ex. 888

                                                                                             Plaintiffs 002546
       jumpsuits are in normal uniforms. Sometimes inmates are supposed to be in green

       jumpsuits, but we don’t have enough for all the men who masturbate.

10.    I have seen some inmates that are supposed to be wearing green jumpsuits are

       figuring out a way to still wear the regular uniform. I don’t know if inmates are

       exchanging clothing or officers are not paying attention, but I know that inmates

       themselves pass out the jumpsuits and uniforms to other inmates, so something is

       going on.

11.    The harassment sometimes impacts my ability to do my job. I try to hide behind my

       computer screen when I am working in front of male inmates so they can’t see me

       and masturbate at me. At first, the masturbation was crazy to see. Now I feel like I

       have no choice so I just ignore it and either they stop, or they keep going. But I still

       don’t want to see it.

12.    The sexual harassment has affected my personal life. Now when I get home, I don’t

       want to see anything sexual because I feel like I’ve been exposed to sexual things all

       day at work. I also won’t let my kids play rap in my house where the rappers use

       the word “bitch.”




Decl. Ex. 889

                                                                                            Plaintiffs 002547
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  05/01/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 890

                                                                                           Plaintiffs 002548
DocuSign Envelope ID: 0B2A0E48-5D41-4AB5-99FE-2974B7252616




                                           YAWFIS WILSON DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Yawfis Wilson. I have worked at the Cook County Jail (“Jail”) since

                     approximately March of 2011. . For the first five years I worked there, I worked

                     as a regular Correctional Officer. I was assigned to Division 10, Division 4,

                     Cermak (overtime), and an administrative division that sent officers to

                     different divisions that needed office help. Since 2016, I have been a

                     Correctional Officer/Investigator in the Strategic Intelligence Unit (SIU)

                     (located under Division 5).

            2.       As an Investigator in the SIU, my responsibilities focus on gathering

                     intelligence regarding gang activity related to detainees in pre-trial detention

                     and how external gang activity influences the Jail’s population. I work with

                     outside agencies that need access to detainees to interview them. I also

                     investigate battery incidents between detainees within the Jail. Both as a

                     Correctional Officer and an Investigator, my job has required close interaction

                     with male detainees on a daily basis.

            General Description of Harassment

            3.       I have been subjected to sexual harassment by male detainees including

                     exposing their penises, masturbating, and routinely making crude or sexual

                     comments. Detainees have pulled out their penises and masturbated in front

                     of me at least twenty times. Detainees have exposed their penises and




            Decl. Ex. 891

                                                                                                  Plaintiffs 002399
DocuSign Envelope ID: 0B2A0E48-5D41-4AB5-99FE-2974B7252616




                     masturbated in front of me in every assignment I’ve had at the Jail, besides

                     Division 4 (female detainees).

            4.       They frequently expose their penises and masturbate in the tunnel and in the

                     bullpen on the bridge. Even doing something as simple as glancing over a

                     coworker’s shoulder at a work station, I can see detainees masturbating on the

                     security monitor. I also see detainees fondling their penises and masturbating

                     under their uniforms on a daily basis. It’s everywhere.

            Specific Incidents of Exposure

            5.       As an Investigator, I conduct searches on the tiers in divisions throughout the

                     Jail. I have witnessed detainees masturbate at me from their cells. They’ll

                     stand directly in front of the door and masturbate in the chuckholes. It is very

                     disturbing to see multiple penises being thrust through the chuckholes at me.

            6.       When I was a Correctional Officer assigned to the administrative unit, I was

                     sent to every division in the Jail, as needed. I recall detainees in Division 9

                     sticking their penises out of the chuckholes on their cell doors when I walked

                     into the dayroom and yelling sexual obscenities at me. I remember one time in

                     particular where the harassment was so severe, I told my supervisor and

                     immediately left the tier because it was so upsetting.

            7.       When I was a Correctional Officer assigned to Division 10, detainees would

                     stand in the toilet and shower area and purposefully masturbate and stare at

                     me while I was in the observation bubble. They would pretend to use the

                     bathroom, but I could see what they were doing.



                                                             2


            Decl. Ex. 892

                                                                                                  Plaintiffs 002400
DocuSign Envelope ID: 0B2A0E48-5D41-4AB5-99FE-2974B7252616




            8.       Another thing that frequently happened in Division 10 was detainees would

                     masturbate at me when I came around to count them in their cells, even though

                     I announced a female on deck, which was supposed to make them cover up.

                     They would do the opposite of cover up and be standing in the middle of the

                     floor or lying on their beds masturbating. I recall multiple incidents regarding

                     one detainee, who intentionally lied on his bed, with his penis exposed,

                     masturbated, and ejaculated in front of me when I came around to count

                     detainees. Detainees would do the same thing when I was assigned to Cermak

                     and went around to count them.

            9.       Even when I was assigned to a female unit in Cermak, the male detainees

                     sexually harassed me when they walked by where I was stationed to go into

                     intake for Cermak. I also witnessed them masturbate in the waiting area of

                     Cermak.

            10.      As an Investigator, I am required to do a “jail day” periodically. I am

                     temporarily assigned to a different post for that day. When I am assigned to

                     Receiving, as soon as the detainees see me and other female workers or female

                     detainees, they constantly pull out their penises and masturbate in the

                     bullpen. Groups of detainees will stand in the bullpen masturbating at us while

                     making crude and disgusting sexual comments and threats. It is particularly

                     jarring when you are confronted by a group of detainees like this—it makes

                     you feel even more violated.




                                                             3


            Decl. Ex. 893

                                                                                                  Plaintiffs 002401
DocuSign Envelope ID: 0B2A0E48-5D41-4AB5-99FE-2974B7252616




            Witnessing Harassment of Others

            11.      I have witnessed detainees sexually harass other female employees. For

                     example, when I am assigned to Receiving on a “jail day,” there are female

                     Correctional Officers also working at that post. The detainees expose their

                     penises, masturbate, and make explicit sexual comments to all of us.

            Sexual and Sexually Violent Comments

            12.      As an Investigator, I personally hear detainees make sexual comments to me

                     around a few times per week. Detainees comment about “how fine” I am and

                     tell me that I’m “fuckable.” When I was a Correctional Officer assigned to tiers,

                     I heard comments such as, “I’m gonna bend you over,” other sexual threats, or

                     comments about my body more frequently. The sexual threats really scared

                     me. Detainees have told me, “You should just give me a couple of minutes in

                     my cell.” Or, “Let me out, and I’ll make you feel like a real woman.” They made

                     me extremely uncomfortable.

            Knowledge of Defendants, Ineffectiveness of Complaining, and Discouragement

            13.      My supervisors know about the detainees’ sexual harassment toward me

                     because I have complained multiple times. I have written detainees up

                     approximately five times and verbally complained at least ten times.

                     Sometimes the paperwork for an incident I tried to write up went missing. As

                     a Correctional Officer, when I wrote up incidents that did make it to the

                     Hearing Board, I was never notified what the outcome was. There is not a

                     procedure, as far as I know, regarding notifying the author of the incident



                                                             4


            Decl. Ex. 894

                                                                                                   Plaintiffs 002402
DocuSign Envelope ID: 0B2A0E48-5D41-4AB5-99FE-2974B7252616




                     report. The lack of follow up discouraged me from continuing to make written

                     complaint.

            14.      I frequently see detainees expose their penises in the tunnel during movement.

                     It is disgusting that I can’t walk through a hallway at work without a detainee

                     pulling out his penis on me at any given moment. It would be difficult to stop

                     all the detainees to identify the detainee who exposed himself. It would be

                     unsafe to do that in the crowded tunnel when sometimes there is only one

                     officer escorting multiple detainees. As a result, I still complain verbally, but I

                     have less of an opportunity to write detainees up.

            15.      When I complain to male lieutenants and sergeants and discuss the

                     masturbation issue with male coworkers, their general dismissive attitude

                     about it makes me feel like I’m supposed to accept it as part of my job.

            Lack of Training

            16.      I don’t recall ever receiving training from the Cook County Sheriff’s Office

                     regarding how to address the masturbation or sexual harassment by male

                     detainees, how to decrease the opportunities to repeat the behavior, or how to

                     respond if a detainee tries to rape me. There are multiple programs about

                     issues that detainees face, such as suicide risk. I don’t understand why there

                     aren’t more programs to address issues that affect female employees.

            Impact on Job Performance

            17.      The sexual harassment has made it more difficult to do my job. I try to avoid

                     looking in the direction of detainees, but it is necessary to interact with them



                                                             5


            Decl. Ex. 895

                                                                                                     Plaintiffs 002403
DocuSign Envelope ID: 0B2A0E48-5D41-4AB5-99FE-2974B7252616




                     to perform my job duties. The detainees’ behavior is so blatant that, even when

                     I try not to look, sometimes it can’t be avoided. I also avert my eyes and face,

                     and wear my hair in a certain style, because I am concerned about running

                     into detainees when they are released from the Jail. I hope that not looking

                     directly at them will mean they wouldn’t be able to recognize me. I wear men’s

                     pants that hide the shape of my body to avoid drawing attention to myself, but

                     that doesn’t really work.

            18.      I have heard of detainees plotting to take a female employee hostage and

                     planning to rape her. That really scares me. When I conduct searches on the

                     tiers, I am always afraid that the detainees could attack me and take me

                     hostage.

            Emotional Impact

            19.      The sexual harassment has heavily impacted me emotionally. Having

                     detainees pull out their penises and masturbate at me is disturbing and

                     psychologically damaging to me. I constantly feel verbally and physically

                     attacked by the detainees’ sexual misconduct. I try to separate work from life,

                     but it is really difficult. The constant sexual harassment by detainees has made

                     me hyper aware of men and excessively vigilant around them.

            20.      My female coworkers and I deserve to be treated with respect and protected by

                     our employer from the detainees’ constant sexual harassment. I am tired of the

                     consensus around the Jail being that “this is what you signed up for.” This is




                                                             6


            Decl. Ex. 896

                                                                                                  Plaintiffs 002404
DocuSign Envelope ID: 0B2A0E48-5D41-4AB5-99FE-2974B7252616




                     not what I signed up for. It is not right that the Sheriff’s Office has brushed its

                     female employees’ complaints aside and failed to really address this issue.




                                                             7


            Decl. Ex. 897

                                                                                                    Plaintiffs 002405
DocuSign Envelope ID: 0B2A0E48-5D41-4AB5-99FE-2974B7252616




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 I J DocuSigned by:

             4/9/2019
            ____________________________                         __________________________________
                                                                 ~   8~D
            Date                                                 Signature




                                                             8


            Decl. Ex. 898

                                                                                                  Plaintiffs 002406
                       DECLARATION OF DIANE WINTER


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

following is true and correct:


   1. My name is Diane Winter. I have been a correctional officer at the Cook

       County Jail (“Jail”) since November 1, 2004. While at the Jail, I worked in

       External Operations, Division 6, Central Kitchen, Division 4, and Division

       17. I have worked occasional overtime shifts in External Operations and the

       Hospital. I am currently working in the Central Kitchen.

   2. All of my assignments within the Jail require me to have interactions with

       male detainees. I work with male inmates for seven hours a day, five days a

       week. Even if an officer is working in security, he/she will have occasional

       interactions with inmates or could be called in to help out on the tier when

       there is a shortage on the tier.

   3. Currently, I am working in the van delivery post of the central kitchen. I

       work with one male inmate delivering food to inmates by division. Tier

       inmates help the inmate workers pass out meals and I monitor all services to

       ensure the inmates are not doing anything they shouldn’t be doing and don’t

       take items back to their cells.

   4. I have endured sexual harassment by male detainees earlier in my career

       and currently in my career. In 2006, I worked midnight shifts in Division 6.

       I had to do a count at the beginning and the end of every shift. It was dark,

       so I had to flash a light into the cell and look through the chuckhole to make




Decl. Ex. 899

                                                                                      Plaintiffs 001182
       sure inmates were in their cells. Once, I flashed the light into the cell and

       put my face near the chuckhole and the inmate had his penis in the

       chuckhole, two inches in front of my face. About 20 times I experienced an

       inmate either naked on his bed masturbating or standing by the door exposed

       and masturbating during my midnight count.

   5. When I worked in Division 6, inmates hid contraband in their pants and kept

       their hands in their pants. I ordered, “Please show me what’s in your pants.”

       The inmates laughed at me a said, “That’s just me, that’s me.” (They were

       referring to their penises). They did this on purpose so I had to pat them

       down, which made me uncomfortable.

   6. I experience male detainees masturbating in front of me almost two or three

       times a week now.

   7. After the inmates in the Central Kitchen are done working, a lot of them sit

       in the corner for about an hour with their hands in their pants. They are

       masturbating so I tell them they need to remove their hands from their pants

       and they say they are just cold. I have to watch them, even if I don’t want to

       because there is more contraband in the Jail now and I have to ensure the

       safety of all people in the Jail.

   8. In early spring 2018, I was riding a golf cart with one of the kitchen workers

       through the tunnels. Another male officer was walking with an inmate from

       Division 6. This inmate was wearing a green jumpsuit, but it unsnapped all

       the way down, he was cuffed in the front, and had his penis exposed,



                                           2


Decl. Ex. 900

                                                                                       Plaintiffs 001183
       masturbating. I got the attention of the male officer escorting him and said,

       “Officer, look what he is doing. Officer, he is playing with himself, laughing

       and smiling.” The officer replied, “Oh, he’s a jumpsuit inmate.” The officer

       shrugged it off and didn’t even look at the inmate and finally said, “That’s

       why he has the green jumpsuit.”

   9. In June 2018, I was working in the kitchen and two inmates were lined up

       against the window. All of a sudden, one of the male inmates was following a

       female CBM worker (food distributer in the kitchen) with an erection. I

       ordered him back in line and told him to stop looking at the CBM workers. I

       turned around for one minute and he took off again, walking towards another

       CBM worker. Again, I ordered him back in line and he still had an erection.

       The CBM workers were insulted and surprised. They were not used to the

       environment of the Jail and were not warned that this sexual harassment

       happens.

   10. In March 2018, I was working in the kitchen and one of the inmates

       purposely brushed up against my breasts. I said to him, “I’ll put it on paper,”

       and the inmate laughed and said, “oh sure.” I wear a T-shirt when I work in

       the kitchen because it gets extremely hot there. The kitchen heat makes it

       harder to stay covered up; however, if an inmate is making me feel

       uncomfortable, I will wear an oversized sweater, no matter how hot it is.

   11. No one takes the paper trail seriously. The paper trail is pointless. I have

       no problem reporting incidents, but supervisors don’t take them seriously. I



                                           3


Decl. Ex. 901

                                                                                      Plaintiffs 001184
       have had male and female sergeants tell me that nothing happens and the

       paper trails are pointless.

   12. I have also been exposed to sexual harassment in the form of crude sexual

       comments and comments about my appearance. When I was working in

       receiving, I heard comments daily. Inmates would say, “Officer Winter, I

       want to fuck you,” “Hey, why don’t you fuck my dick,” “Officer Winter, you

       want to suck my dick?” This is common language at the Jail. This happens

       less in the kitchen because the inmates I work with get paid bonuses and

       want to keep their positions working. I now hear these comments about

       twice a week. Male supervisors do not do anything to stop inmates from

       masturbating and sexually harassing female officers. If you bring it up to

       them, they reply, “this is just your job.”

   13. I try to ignore the sexual comments, but I really don’t like the way they

       make me feel. The comments remind me of a bad childhood experience and

       make me feel degraded, lower, and not good enough.

   14. I have also observed other women being subjected to the same or similar

       harassment. I work with another woman regularly and I have heard inmates

       say, “Oh baby, come on baby,” when she walks past. She just tries to ignore

       them and keeps going.

   15. There was an incident where a female officer was doing a count in Division 9

       and an inmate reached out the chuckhole and grabbed her vagina and




                                            4


Decl. Ex. 902

                                                                                    Plaintiffs 001185
       wouldn’t let go. My coworkers and I talk about this incident because we are

       afraid and want to avoid getting in this type of situation.

   16. The Jail is saturated with this type of behavior. I encounter it directly and

       hear about it on a daily basis. The administration never took correctional

       officers’ complaints seriously. The masturbation and sexual harassment had

       to go up the hierarchy of the Jail before it was taken seriously. This makes

       me feel like my experiences weren’t important to anyone and I was expected

       to put up with it. I would get home and be all out of sorts.

   17. Supervisors know that inmates are masturbating at women. They have been

       told about it, reported to, or have seen it many times themselves. When I

       worked in Receiving, there was a group of nine or ten inmates returning from

       court masturbating in the holding cells and yelling, “let me clap for you!”

       Clapping means masturbating. The male sergeant there just said, “cut it

       out,” “that’s what men do.” They stopped for a bit, but after the sergeant left,

       they started up again. The sergeant just shrugged his shoulders at me. I felt

       degraded, completely disrespected, and unsupported as an officer.

   18. I have never written a formal incident report because it just isn’t what you

       do. Unless there is physical harm, it is useless. Any time I reported an issue

       I just brought it to the attention of the sergeant or a male officer. Incident

       reports aren’t advertised as a way to handle sexual harassment.

   19. This never used to happen and inmates have observed a change as well.

       Inmates know that we are short staffed because they can see that one officer



                                           5


Decl. Ex. 903

                                                                                        Plaintiffs 001186
       is doing the job of three officers. I don’t remember this type of thing

       happening when I was a rookie.

   20. I believe that the sexual harassment has impaired my ability to do my job.

       At times, it is easier to say, “You know what, I’m not doing it today.” It’s just

       too much, it ruins your day and sometimes it is easier to call in sick and

       forget about it. I’m so stressed out from work that sometimes I just need a

       break. I just have to get out of there and call off work. I called off sick so

       many times because I was just too frustrated with the sexual harassment and

       the masturbating to go in and do my job.

   21. I used to love my job. I don’t care for it anymore. I always wonder, “What

       will I have to put up with today?” I have become less sensitive to the

       harassment and I have become hardened. I see the harassment changing my

       attitude towards a lot of things in my personal life and the things I see in the

       street. If men are too friendly to my children or grandchildren, I get angry. I

       am always worried about men being around my children now. My children

       tell me that I’ve changed since working at the Jail. They say, “You treat us

       like inmates. We’re not inmates.” I experience a lot of anxiety and

       depression as a result of the sexual harassment at the Jail; but, this is the

       best paying job I’ve ever had and that’s why I stay here. I think about

       quitting all the time, but I need this job. I often ask myself, “Why did I even

       start this job?” I come home crying because I am so frustrated and stressed

       out. But you just have to pick yourself up, go into work and deal with it.



                                            6


Decl. Ex. 904

                                                                                        Plaintiffs 001187
   22. In 2009, I had a seizure from stress and developed a brain aneurism.

       Recently, in August 2018, I had another seizure and my doctor said it was

       related to high stress. My job and the sexual harassment at the Jail is so

       high stress it is affecting my physical health.




                                           7


Decl. Ex. 905

                                                                                    Plaintiffs 001188
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct and is based on my personal knowledge and beliefs.

  01/18/2019
____________________________                       __________________________________
Date                                               Signature




Decl. Ex. 906

                                                                                           Plaintiffs 001189
                               Declaration of Sharon Wright


       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is

true and correct:


1.     My name is Sharon Wright. I am a correctional officer at the Cook County Jail (“Jail”).

       I have worked at the Jail since approximately March 2005. I have been assigned to

       various parts of the Jail in my role as correctional officer, including: Divisions, 3, 6, 8,

       5, 9, 10, 11, Receiving, and Laundry. In recent years, I have been assigned to Division

       10 (approximately 2011-2012), Division 5 (approximately 2012-2013), Division 6

       (approximately 2013-2014), and Division 11 (approximately 2014-2016). I have been

       assigned to Laundry since approximately September 2016. I also briefly was assigned

       to Receiving.

2.     As a correctional officer, I am responsible for the safety and security of inmates at the

       Jail. In all of my Division assignments, part of my job has been to escort inmates to

       and from locations such as court, medical areas, recreational areas, dorms, and inmate

       work locations.

3.     I have been assigned to Laundry since approximately September 2016. My duties in

       Laundry include supervising inmates who work in Laundry and escorting them to and

       from their Divisions to the laundry facility and the Divisions we are servicing. Since

       approximately September 2018, I have been assigned to work with women inmates

       from Division 5 in the morning. However, in order to escort the women inmates to

       Laundry, I have to walk through the tunnels, where I encounter male inmates. Then,

       halfway through my shift, I transport the women inmates back to Division 5 and

       return to Laundry, where I help prepare laundry to be washed or delivered the next

       day. Male inmates who work in Laundry are usually in the same room as me during

                                                1


Decl. Ex. 907

                                                                                               Plaintiffs 001466
       this time, and I am sometimes assigned to transport them back to their division at the

       end of their shifts. In addition, on Sundays I am assigned to go to Division 11 to drop

       off clean laundry and collect dirty laundry from male inmates at their cells. At

       Division 11, I supervise a group of male inmates who help me collect and distribute

       laundry.

4.     I have been sexually harassed by male inmates so often that I have lost count of the

       number of times it has happened. Every day I am concerned that a male inmate will

       expose himself to me or masturbate in front of me. When I was working on the tiers

       in Division 11, this happened on at least a weekly basis. In Receiving, I witnessed this

       nearly weekly when I walked past inmates in the bullpen, which are large holding

       cells for multiple inmates. Currently, a male inmate exposes himself to me almost

       weekly—either when I service Division 11 or when I encounter male inmates in the

       tunnels.

5.     When I worked in Receiving in 2016, I walked past the main Receiving bullpens (group

       cells), daily. Each time I passed the bullpens, there would be several inmates waiting

       there to be transported to court. Some inmates made a practice of exposing themselves

       to any woman who walked past the bullpens. This happened to me at least weekly and

       sometimes more often. I know that they did this to other female employees too,

       because if another female officer had already passed the bullpens, she would warn me

       not to look at certain inmates who were exposing themselves. I know that male officers

       were aware that inmates in Receiving were exposing themselves frequently, because

       I saw that they were present when it was happening. The male officers did not

       intervene or say anything to the inmates who exposed themselves.

6.     In January 2016, I was assigned to work at the Bridge, where my job included walking

       from one end of a gated area to the other to let inmates through. There are also several
                                              2


Decl. Ex. 908

                                                                                           Plaintiffs 001467
       holding cells at the Bridge that houses groups of male inmates; I had to let inmates in

       and out of those holding cells on their way to being escorted to court or back to their

       divisions. On one occasion, a male inmate yelled from the holding cell to try to get my

       attention and when I walked toward his cell, he pulled down his pants and exposed

       himself to me. I then asked the male correctional officers to pull him out of the cell.

       As the male correctional officers opened the cell and pulled him out, some of the other

       male inmates who were in the same cell protested his removal and tried to push

       themselves out of the cell. I had to push one inmate back into his cell and quickly slide

       the door closed in his face. I was the only woman at the Bridge that day. The scene

       was chaotic, and I feared for my safety. I filed a report about the incident, but

       investigators did not follow up to interview me about the report and ask if I wanted

       to press charges until about six months later, in July of 2016.

7.     In 2016 or 2017, an inmate masturbated at me while I was standing at his cell door

       in Division 6 to collect his laundry. I directed him to stop, and he responded, “I can’t

       help it, you just fine,” and did not stop.

8.     In the winter of 2017, while I was collecting laundry in Division 6, I approached the

       cell of the same inmate to ask him to sign a document that listed the items he had

       given me to be washed. As I approached the cell, I could see through the chuckhole

       that he was masturbating at me while he was talking to me.

9.     In early June 2018, I was walking through the tunnels, escorting five female inmates

       to the laundry facility. We approached a group of male inmates in a line with two male

       correctional officers in the front and two male correctional officers in the back. One

       inmate towards the back of the line was walking with his penis exposed,

       masturbating. Even though all the inmates including him had handcuffs on and he

       was wearing one of the green jumpsuits, he still was able to open the Velcro on his
                                                3


Decl. Ex. 909

                                                                                            Plaintiffs 001468
       jumpsuit and masturbate with his penis out. I directed the five women inmates I was

       escorting around the corner until the group of men passed. Then, multiple inmates

       in the line walking toward us started taunting and catcalling at us and several other

       inmates took their penises out. I didn’t know the identity of the inmates who harassed

       us, and I was too busy making sure that the women I was escorting were protected to

       ascertain who they were.     The male officers did nothing to prevent or stop the

       harassment from occurring and, as far as I know, they did not report it.

10.    If I am walking through the tunnels and I see male inmates walking toward me, I try

       to find a hallway or corner to hide where they cannot see me for fear that they will

       expose themselves or sexually harass me. I also often hide behind the large laundry

       bin that I move as part of my current assignment, in order to try to avoid male inmates

       calling out at me and exposing themselves to me. I wear a large sweater to hide my

       body any time I know I am going to encounter male inmates, which is very hot and

       uncomfortable and exacerbates my hot flashes. Still, inmates call my name, make

       comments about my body, and tell me to “take that sweater off.”

11.    When I am working with male inmate populations, I also endure verbal sexual

       harassment, catcalling, and remarks about my appearance on a daily basis. For

       example, in winter 2018, I was exchanging uniforms in Division 10 and a male inmate

       yelled out “bitch, suck my dick.” Since the inmates were in their cells, I didn’t even

       know who yelled it. On another occasion, a male inmate yelled at me, “you ain’t got

       no ass anyways, take off that sweater.” This even happens when I am working with

       female inmates because I still encounter male inmates when moving throughout the

       jail.

12.    Sometimes I cannot identify the male inmate responsible for sexually harassing me,

       so it is not possible to write an incident report. Also, given how frequently the sexual
                                              4


Decl. Ex. 910

                                                                                           Plaintiffs 001469
       harassment occurs, writing an incident report every single time it happens would be

       very disruptive to my work. My experience has also given me the impression that

       incident reports won’t have a real impact on the sexual harassment. For example, it

       took so long (more than six months) for the investigator to respond to my report about

       the incident on the Bridge.

13.    I know that supervisors are aware of inmates masturbating at women because I have

       personally reported it to my own supervisors. In 2012, another female officer told me

       that after she told her male supervisors that an inmate masturbated at her, her male

       supervisor said, “this is just part of your job, accept it.” Hearing this made me feel

       like management at the Jail does not care about female employees.

14.    Sexual harassment at the Jail is not taken seriously. Even the inmates know that

       there will not be consequences for sexually inappropriate behavior. In response to me

       threatening to write them up for this type of behavior, male inmates have frequently

       made comments to me like, “bitch, this is jail,” “y’all can’t do shit,” “ain’t nobody gonna

       do shit,” “you do what I say” and “I run you.”

15.    I have never received training from the Jail regarding how to address the

       masturbation or sexual harassment by male inmates, how to decrease the

       opportunities to repeat the behavior, or how to respond if an inmate tries to rape me.

16.    In March 2019, I was moving through the tiers on Division 11, collecting inmates’

       dirty sheets and giving them clean sheets. When I approached the second-to-last cell,

       the inmate handed me his sheets and I could see through the chuckhole that he was

       masturbating at me. I said, “is you really doing this?” I left the tier and called the

       supervisor, Sergeant Bozeman. Sergeant Bozeman helped me identify the inmate and

       write a report. The inmate was sent to segregation. This was the first time a



                                                5


Decl. Ex. 911

                                                                                              Plaintiffs 001470
       supervisor has ever responded to this type of incident in a way that did not make me

       feel like I was getting on the supervisor’s nerves.

17.    Being routinely subjected to masturbation and other sexual harassment at the Jail

       makes my job extremely stressful, and I feel helpless to defend myself from it. I

       know that the sexual harassment takes an emotional toll on my female coworkers as

       well because we talk about it with each other. I have had countless conversations

       with other women who work at the Jail about how frightening the sexual

       harassment is to us.

18.    The constant sexual harassment has seriously impacted my relationship with my ex-

       husband too. It made me less interested in being physically affectionate with him. He

       would get upset and tell me, “don’t bring that shit home. I ain’t no inmate.” I looked

       at myself at one point and thought, “why am I like this?” Then I realized it’s because

       of having endured the constant masturbation incidents and other harassment directed

       at me by the male inmates, which has caused me great stress.

19.    I hate working at the Jail because of the sexual harassment I constantly experience.

       I feel like it is killing me, and nothing has improved despite supervisors being aware

       of the situation. I used to love my job when I started. Now I hate working around the

       male inmates because they sexually harass me and even when they are not, I dread it

       happening. I transferred to Laundry in order to minimize my contact with them.

       However, I still see male inmates daily. The stress of worrying about experiencing

       harassment literally makes me feel sick. Even now when I spend a lot of my time

       with female inmates, there are still days when I have to call in sick because I wake

       up feeling like I cannot deal with the harassment that I know I will experience from

       the male inmates I encounter at work.



                                               6


Decl. Ex. 912

                                                                                           Plaintiffs 001471
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct and is based on my personal knowledge and beliefs.



04/01/2019



____________________________                    __________________________________

Date                                            Signature




                                            7


Decl. Ex. 913

                                                                                       Plaintiffs 001472
DocuSign Envelope ID: D34485CC-95A9-4A84-B151-2E0A87F35FD0




                                              LISA YATES DECLARATION

                     Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

            following is true and correct:

            1.       My name is Lisa Yates. I am a Correctional Officer at the Cook County Jail

                     (“Jail”). I have worked at the Jail since March 1990. I have had various

                     assignments within the Jail, including: Receiving, External Operations and

                     Division 3. I am currently assigned to Receiving and have been in this

                     assignment for approximately 14 years.

            2.       As a Correctional Officer at the Jail, I am responsible for the safety and

                     security of individuals being held at the Jail in pretrial detention and

                     maintaining order at the correctional facility. For example, my job duties

                     include, but are not limited to: monitoring detainees as they are being escorted

                     to and from their housing divisions, processing detainees into the Jail,

                     classifying detainees, escorting detainees to court and medical appointments,

                     and performing security functions regarding detainees in holding cells. In

                     performing these duties, my job has required me to interact with male

                     detainees daily.

            General Description of Harassment

            3.       During my employment at the Jail, I have endured sexual harassment by male

                     detainees, which they direct at me and at other female employees. I have

                     experienced: (a) detainees exposing their penises to me; (b) male detainees




            Decl. Ex. 914

                                                                                                  Plaintiffs 001067
DocuSign Envelope ID: D34485CC-95A9-4A84-B151-2E0A87F35FD0




                     purposefully masturbating at me or in front of me; and (c) inappropriate

                     comments and violent sexual threats from detainees.

            Specific Incidents of Exposure

            4.       I most frequently witness detainees masturbating while they are being

                     transported to and from court, waiting to go to court, or being escorted back to

                     their housing divisions. For example, in Receiving, detainees approach the

                     bullpen bars or glass wall, bang on the glass or scream my name to get my

                     attention, and then expose their penises and masturbate while I am trying to

                     perform my job duties. In recent years, these incidents seem to happen on a

                     daily, or almost daily, basis.

            5.       Detainees also masturbate with their penises exposed when they are being

                     escorted to and from the holding area, court, or their divisions. For example,

                     on one occasion, I was with my superintendent when a detainee walked right

                     past us while masturbating. My superintendent did nothing.

            Witnessing Harassment of Others

            6.       I know that other women who work in the Jail experience the same or similar

                     sexual harassment throughout the Jail. At times, I have been walking behind

                     a group of detainees being escorted by other female Correctional Officers and

                     have heard the escorting officers instruct detainees to stop masturbating and

                     say that they would write them up.




                                                             2


            Decl. Ex. 915

                                                                                                  Plaintiffs 001068
DocuSign Envelope ID: D34485CC-95A9-4A84-B151-2E0A87F35FD0




            Knowledge of Defendants

            7.       My supervisors know about the detainees’ behavior and their sexual comments

                     towards me and other women. For example, my superintendent knows about

                     this behavior because of the incident when a detainee masturbated while

                     walking past both of us. Supervisors make no real effort to discipline detainees

                     or set consequences for the sexual behavior toward women.

            Complaints, Ineffectiveness of Complaining, and Discouragement

            8.       I have not filed any incident reports because I have seen other female

                     Correctional Officers file incident reports without obtaining any consequences

                     for the detainees as a result.

            9.       For the same reasons, I have not made verbal complaints to my supervisors. I

                     have seen other female Correctional Officers make verbal complaints to

                     supervisors and those verbal complaints have not been taken seriously or have

                     been ignored.

            10.      Incident reports are ineffective because the detainees know that the Cook

                     County Sheriff’s Office imposes no real consequences for masturbating at

                     women. Detainees also know that the Correctional Officers cannot defend

                     themselves because people have been fired or disciplined for defending

                     themselves against detainees’ sexual harassment.

            11.      It feels like the detainees have taken over the Jail. Earlier in my career at the

                     Sheriff’s Office, it seemed like there were fewer incidents and detainees were

                     disciplined for inappropriate behavior. Now, I feel that the administration



                                                             3


            Decl. Ex. 916

                                                                                                   Plaintiffs 001069
DocuSign Envelope ID: D34485CC-95A9-4A84-B151-2E0A87F35FD0




                     leans toward being on the detainees’ side instead of protecting female

                     employees and taking steps on our behalf.

            Ineffectiveness of Steps Taken

            12.      The steps that have been taken to address the harassment have been mostly

                     ineffective. Although known masturbators are supposed to wear green

                     jumpsuits, the front is closed with Velcro and it does not prevent them from

                     exposing themselves. Detainees walk around with their jumpsuits open and

                     they can easily access their penises. Detainees in green jumpsuits are held in

                     a separate bullpen. Yet, they continue to masturbate. I am also aware that

                     detainees in green jumpsuits are sometimes not segregated in their own

                     bullpens; sometimes they are integrated with detainees who are not wearing

                     green jumpsuits when they are waiting to be sent off site.

            Lack of Training

            13.      I have never received training from the Cook County Sheriff’s Office regarding

                     how to address the masturbation or sexual harassment by male detainees, how

                     to decrease the opportunities to repeat the behavior, or how to respond if a

                     detainee tries to rape me.

            Impact on Job Performance

            14.      The sexual harassment changed the way I do my job. For example, I try to

                     avoid interacting with detainees that I know have prior masturbation

                     incidents. I do not talk to them and sometimes request a male officer to perform

                     job duties regarding those detainees, such as escorting them to court. I am



                                                             4


            Decl. Ex. 917

                                                                                                  Plaintiffs 001070
DocuSign Envelope ID: D34485CC-95A9-4A84-B151-2E0A87F35FD0




                     afraid of passing by or going near them because I fear the possibility of them

                     masturbating at me or exposing their penises to me.

            15.      In general, I look down and try not to look in the direction of male detainees to

                     avoid even making them think I am looking at them. Male detainees view

                     looking in their direction as an invitation to masturbate. Avoiding looking in

                     their direction affects my ability to make the facility safe and secure.

            16.      The behavior by male detainees toward me is unwelcome, offensive, harassing,

                     degrading, humiliating, threatening, inappropriate and disrespectful and

                     causes me to fear for my safety.

            17.      During every work day at the Jail, I experienced anxiety over potential

                     harassment and exposure. Even if I was not the direct target of detainees’

                     sexually inappropriate behavior on a given day, my female coworkers and I

                     expected that at least one of us would be subjected to lewd comments,

                     sexually inappropriate gestures, exposed penises, or worse. I think it

                     happened to someone every day. I knew I might be sexually harassed or hear

                     about a female coworker being harassed when I walked through the

                     compound to my assigned work location, while at work, while on breaks, and

                     even while exiting the compound at the end of my shift. This caused constant

                     stress and made it more difficult for me to focus on my job of keeping

                     everyone at the Jail safe.




                                                             5


            Decl. Ex. 918

                                                                                                   Plaintiffs 001071
DocuSign Envelope ID: D34485CC-95A9-4A84-B151-2E0A87F35FD0




            Emotional Impact

            18.      As a result of the constant sexual harassment, I have suffered emotional

                     distress, including stress, sleeplessness, trouble staying asleep, and increased

                     migraine headaches. The harassment and masturbation at the Jail makes

                     working there extremely stressful. I should not have to come to work and be

                     subjected to detainees exposing their penises and masturbating at me. I feel

                     like my employers do not care about our well-being or what happens to female

                     Correctional Officers. I feel that they are more concerned about detainees’ well-

                     being. We put our lives on the line every day, working with murderers and

                     other detainees with no respect for life, and we are not appreciated.




                                                             6


            Decl. Ex. 919

                                                                                                   Plaintiffs 001072
DocuSign Envelope ID: D34485CC-95A9-4A84-B151-2E0A87F35FD0




            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
            is true and correct and is based on my personal knowledge and beliefs.

                                                                 ( " i DocuSigne d by:


            1/14/2019
            ____________________________
            Date
                                                                 L  :4~~94DD
                                                                           4DF
                                                                 __________________________________
                                                                 Signature




                                                             7


            Decl. Ex. 920

                                                                                                  Plaintiffs 001073
